Exhibit 10.21
Execution Version
BT Triple Crown Merger Co., Inc.
(to be merged with and into
Clear Channel Communications, Inc.)
$980,000,000
10.75% Senior Cash Pay Notes due 2016
$1,330,000,000
11.00%/11.75% Senior Toggle Notes due 2016
PURCHASE AGREEMENT
May 13, 2008
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY & CO. INCORPORATED
CITIGROUP GLOBAL MARKETS INC.
CREDIT SUISSE SECURITIES (USA) LLC
GREENWICH CAPITAL MARKETS, INC.
WACHOVIA CAPITAL MARKETS, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Ladies and Gentlemen:
          BT Triple Crown Merger Co., Inc., a Delaware corporation (“Merger
Sub”), proposes to sell to the several parties named in Schedule I hereto (each
an “Initial Purchaser” and together, the “Initial Purchasers”) $980,000,000
aggregate principal amount of its 10.75% senior cash pay notes due 2016 (the
“Senior Cash Pay Notes”) and $1,330,000,000 aggregate principal amount of its
11.00%/11.75% senior toggle notes due 2016 (the “Senior Toggle Notes” and,
together with the Senior Cash Pay Notes, the “Notes”). The Notes will be issued
by Clear Channel Communications, Inc., a Texas corporation (the “Company”),
pursuant to an indenture (the “Indenture”), to be dated as of the Closing Date
(as defined below), containing the terms set forth in the “Description of Notes”
attached as Exhibit A hereto (and such other provisions substantially in the
form of the Indenture, dated as of October 26, 2006, among West Corporation, the
guarantors signatory thereto and The Bank of New York, the Indenture, dated as
of October 31, 2006, among Michaels Stores, Inc., the guarantors signatory
thereto and Wells Fargo Bank, National Association, or otherwise usual and
customary in recent high yield indentures for the sponsors of the portfolio
companies under those indentures (the “Sponsors”), in each case, as determined
by

 



--------------------------------------------------------------------------------



 



Merger Sub in its sole judgment), among the Company, Law Debenture Trust Company
of New York, as trustee (the “Trustee”), and Deutsche Bank Trust Company
Americas, as paying agent and registrar (“Paying Agent”), or such other Trustee
and/or Paying Agent as may be selected by the Company.
          The Notes will be initially guaranteed (the “Guarantees” and, together
with the Notes, the “Securities”) by each of the wholly-owned domestic
subsidiaries of the Company which are guarantors under the Senior Secured Credit
Facilities (collectively, the “Guarantors”) on an unsecured basis and will be
subordinated only to the Guarantors’ guarantees under the Senior Secured Credit
Facilities. The Securities will be offered and sold to the Initial Purchasers
without being registered under the Securities Act of 1933, as amended (the
“Act”), in reliance on exemptions therefrom.
          The Securities are being issued and sold as part of the financing
necessary to effect the Transactions (as defined below), including the merger
(the “Merger”) of Merger Sub with and into the Company, with the Company as the
surviving entity. The Merger will be effected pursuant to an agreement and plan
of merger (the “Merger Agreement”), dated as of November 16, 2006, as amended on
April 18, 2007, May 17, 2007 and the date hereof, among Merger Sub, B Triple
Crown Finco, LLC, a Delaware limited liability company, T Triple Crown Finco,
LLC, a Delaware limited liability company, CC Media Holdings, Inc. (formerly
known as BT Triple Crown Capital Holdings III, Inc.), a Delaware corporation,
and the Company. For the purposes of this Agreement, the term “Transactions” has
the same meaning given to such term in the Senior Secured Credit Agreements.
          Substantially concurrently with the consummation of the Merger, the
Company shall become party to this Purchase Agreement (this “Agreement”)
pursuant to a joinder agreement substantially in the form of the joinder
agreement attached as Annex A hereto (the “Joinder Agreement”). The
representations, warranties and agreements of the Company shall become effective
on and as of the Merger, and the representations, warranties and agreements of
the Guarantors shall become effective on and as of the execution by the
Guarantors of a joinder to this Agreement, substantially in the form of the
Joinder Agreement (but if specified to be given as of a prior specified date,
shall be given as of such date). Certain other terms used herein are defined in
Section 16 hereof.
          1. Representations and Warranties. As of the date hereof, Merger Sub,
the Company and the Guarantors jointly and severally represent and warrant to
each of the Initial Purchasers as follows (in the case of any representation or
warranty made by Merger Sub regarding the Company or any Guarantor, any such
representation or warranty shall be to the knowledge of Merger Sub, and in the
case of any representation or warranty made by the Company and the Guarantors
regarding Merger Sub, any such representation or warranty shall be to the
knowledge of the Company and such Guarantors; capitalized terms used in this
Section 1 and not otherwise defined in this Agreement shall have the meanings
assigned thereto in the Senior Secured Credit Agreements):
     (a) Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 4 and their compliance with the
agreements set forth

-2-



--------------------------------------------------------------------------------



 



therein, none of Merger Sub, the Company, any Guarantor, nor any of their
respective subsidiaries or their respective Affiliates, nor any person acting on
their behalf, has, directly or indirectly, made offers or sales of, or solicited
offers to buy, any security under circumstances that would require the
registration of the Securities under the Act.
     (b) Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 4 and their compliance with the
agreements set forth therein, none of Merger Sub, the Company, any Guarantor,
nor any of their respective subsidiaries nor any of their respective Affiliates,
nor any person acting on their behalf, has: (i) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities or (ii) engaged in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Securities; and Merger Sub, the Company and the Guarantors and each of their
respective subsidiaries and each of their respective Affiliates and each person
acting on their behalf has complied with the offering restrictions requirement
of Regulation S. Any sale of the Securities by Merger Sub pursuant to
Regulation S is not part of a plan or scheme to evade the registration
provisions of the Act.
     (c) The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.
     (d) Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 4 and their compliance with the
agreements set forth therein, no registration of the Securities under the Act is
required for the offer and sale of the Securities to the Initial Purchasers or
by the Initial Purchasers to the initial purchasers therefrom, in each case in
the manner contemplated herein, and it is not necessary to qualify the Indenture
under the Trust Indenture Act. The Indenture, as of the Closing Date, will
conform in all material respects to the requirements of the Trust Indenture Act.
     (e) None of Merger Sub, the Company, any Guarantor or any of their
respective subsidiaries is or, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as contemplated by
the Merger Agreement, will be an “investment company” as defined in the
Investment Company Act and the rules and regulations promulgated thereunder.
     (f) None of Merger Sub, the Company, any Guarantor or any of their
respective subsidiaries has paid or agreed to pay to any person any compensation
for soliciting another to purchase any Securities (except as contemplated in
this Agreement).
     (g) None of Merger Sub, the Company, any Guarantor nor any of their
respective subsidiaries or their respective Affiliates has taken or will take,
directly or indirectly, any action designed to or that has constituted or that
would reasonably be expected to cause or result, under the Exchange Act or
otherwise, in stabilization or manipulation of the price of any security of
Merger Sub or the Company or any of their respective subsidiaries to facilitate
the sale or resale of the Securities.

-3-



--------------------------------------------------------------------------------



 



     (h) None of Merger Sub, the Company or any Guarantor is engaged nor will it
engage principally in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
issuance of Securities will be used for any purpose that violates Regulation U.
          Any certificate signed by any officer of Merger Sub, the Company or
the Guarantors and delivered to the Initial Purchasers or counsel for the
Initial Purchasers in connection with the offering of the Securities and, when
issued, the Guarantees shall be deemed a joint and several representation and
warranty by each of Merger Sub, the Company and the Guarantors as to matters
covered thereby, to each Initial Purchaser.
          2. Purchase and Sale. Merger Sub (subject to the terms and conditions
and in reliance upon the representations and warranties herein set forth) agrees
to issue and sell to each Initial Purchaser, and each Initial Purchaser agrees,
severally and not jointly, to purchase from Merger Sub, at a purchase price of
(A) 98.0% of the principal amount thereof, the principal amount of Senior Cash
Pay Notes set forth opposite such Initial Purchaser’s name in Schedule I hereto
and (B) 98.0% of the principal amount thereof, the principal amount of Senior
Toggle Notes set forth opposite such Initial Purchaser’s name in Schedule I
hereto.
          3. Delivery and Payment. Delivery of and payment for the Securities
shall be made at the offices of Ropes & Gray LLP, 1211 Avenue of the Americas,
New York, New York 10036, on the date on which the conditions set forth in
Section 6 of this Agreement are satisfied, which date and time may be postponed
by agreement between the Initial Purchasers and Merger Sub (such date and time
of delivery and payment for the Securities being herein called the “Closing
Date”). Delivery of the Senior Cash Pay Notes and the Senior Toggle Notes shall
be made to the Initial Purchasers for the respective accounts of the several
Initial Purchasers against payment by the several Initial Purchasers through the
Initial Purchasers of the purchase price thereof in accordance with the
Settlement Agreement, or if the Settlement Agreement does not specify payment
instructions for the Senior Cash Pay Notes and Senior Toggle Notes, upon the
order of Merger Sub or the Company. Delivery of the Senior Cash Pay Notes and
the Senior Toggle Notes shall be made through the facilities of The Depository
Trust Company unless the Initial Purchasers shall otherwise instruct.
          4. Offering by Initial Purchasers.
          (a) Each Initial Purchaser acknowledges that the Securities have not
been and will not be registered under the Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act.
          (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with Merger Sub and the Company that:
     (i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their

-4-



--------------------------------------------------------------------------------



 



     distribution at any time or (y) otherwise until 40 days after the later of
the commencement of the offering and the Closing Date except:
          (A) to those persons whom it reasonably believes to be “qualified
institutional buyers” (as defined in Rule 144A under the Act) or if any such
person is buying for one or more institutional accounts for which such person is
acting as a fiduciary or agent, only when such person has represented to it that
each such account is a qualified institutional buyer to whom notice has been
given that such sale or delivery is being made in reliance on Rule 144A and, in
each case, in transactions in accordance with Rule 144A or
          (B) in accordance with Rule 903 of Regulation S;
     (ii) neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States or in any manner involving a public offering within the
meaning of Section 4(2) of the Act;
     (iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has
taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale is being made in reliance on Rule 144A;
     (iv) neither it, nor any of its Affiliates nor any person acting on its or
their behalf has engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities;
     (v) it has not entered and will not enter into any contractual arrangement
with any distributor (within the meaning of Regulation S) with respect to the
distribution of the Securities, except with its Affiliates or with the prior
written consent of Merger Sub;
     (vi) it and its Affiliates and any person acting on its behalf have
complied and will comply with the offering restrictions requirement of
Regulation S;
     (vii) at or prior to the confirmation of sale of Securities sold in
reliance of Regulation S (other than a sale of Securities pursuant to
Section 4(b)(i)(A) of this Agreement), it shall have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Securities from it during the distribution compliance period (within
the meaning of Regulation S) a confirmation or notice to substantially the
following effect:

     
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the date of closing of
the offering, except in either case in accordance with

-5-



--------------------------------------------------------------------------------



 



     
Regulation S or Rule 144A under the Act. Terms used in this paragraph have the
meanings given to them by Regulation S”; and

     (viii) it is an institutional “accredited investor” (as defined in Rule
501(a) of Regulation D).
          5. Agreements. Merger Sub and, after the Closing Date, the Company and
the Guarantors, jointly and severally agree, in each case, with each Initial
Purchaser as follows:
     (a) Within five Business Days following the Closing Date, the Company and
each of the Guarantors will use commercially reasonable efforts to enter into a
Registration Rights Agreement with the Initial Purchasers substantially in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”).
     (b) Within five Business Days following the Closing Date (unless otherwise
agreed to by each of the Guarantors, the Company and the Initial Purchasers),
the Company and each of the Guarantors will use commercially reasonable efforts
to deliver opinions and advice letters, as the case may be, of (i) Ropes & Gray
LLP, counsel for Merger Sub, the Company and those Guarantors organized or
incorporated in the state of Delaware, California and Massachusetts,
substantially in the form of Exhibit C hereto, (ii) Texas counsel to the Company
and Guarantors, substantially in the form of Exhibit D hereto, (iii) Colorado
counsel to the Guarantors, substantially in the form of Exhibit E hereto,
(iv) Florida and New Jersey counsel to the Guarantors, substantially in the form
of Exhibit F hereto, (v) Nevada counsel to the Guarantors, substantially in the
form of Exhibit G hereto, (vi) Colorado counsel to the Guarantors, substantially
in the form of Exhibit H hereto, (vii) Washington counsel to the Guarantors,
substantially in the form of Exhibit I hereto, and (viii) special regulatory
counsel to the Company, substantially in the form of Exhibit J hereto and, in
each case, with appropriate modifications to reflect the structure and terms of
the Transactions; provided that it is understood by the parties that the drafts
are subject to change should the Company or Merger Sub elect to engage local or
FCC counsel which differ from those set forth on Exhibit D through J.
     (c) Within five Business Days following the Closing Date (unless otherwise
agreed to by each of the Guarantors and the Initial Purchasers), each of the
Guarantors shall have entered into the Joinder Agreement, and the Initial
Purchasers shall have received counterparts, conformed as executed, thereof.
     (d) Within five Business Days following the Closing Date (unless otherwise
agreed to by each of the Guarantors and the Initial Purchasers), each of the
Guarantors shall have entered into a supplemental indenture to the Indenture,
and the Initial Purchasers shall have received counterparts, conformed as
executed, thereof.
     (e) During the period from the Closing Date until two years after the
Closing Date, the Company will not, and will not permit any of its Affiliates
to, resell any Securities that have been acquired by any of them except for
Securities resold in a transaction registered under the Act.

-6-



--------------------------------------------------------------------------------



 



     (f) Merger Sub and any person acting on its behalf will not, and up to the
Closing Date, Merger Sub will use its commercially reasonable efforts to cause
the Company and the Guarantors not to, make offers or sales of any security (as
defined in the Act), or solicit offers to buy any security, under circumstances
that could be integrated with the sale of the Securities in a manner that would
reasonably be expected to require the registration of the Securities under the
Act.
     (g) Except in connection with the Exchange Offer (as defined in the
Registration Rights Agreement) or the Shelf Registration Statement (as defined
in the Registration Rights Agreement), Merger Sub, the Company, the Guarantors
and any person acting on their behalf will not engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States.
     (h) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, Merger Sub, the Company, the Guarantors
and their respective subsidiaries will, unless they become subject to and comply
with Section 13 or 15(d) of the Exchange Act or file the periodic reports
contemplated by such provisions pursuant to the terms of the Indenture, provide
to each holder of such restricted securities and to each prospective purchaser
(as designated by such holder) of such restricted securities, upon the request
of such holder or prospective purchaser, any information required to be provided
by Rule 144A(d)(4) under the Act (it being acknowledged and agreed that, prior
to the first date on which information is required to be provided under the
Indenture, the information of the type and scope contained in the Draft Offering
Memorandum (as defined in Section 15 hereof) is sufficient for this purpose).
This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders, from time to time of such
restricted securities.
     (i) Merger Sub, the Company, the Guarantors and any person acting on their
behalf will not engage in any directed selling efforts with respect to the
Securities, and each of them will comply with the offering restrictions
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.
     (j) Merger Sub and the Company will cooperate with the Initial Purchasers
and use their commercially reasonable efforts to (i) permit the Senior Cash Pay
Notes and the Senior Toggle Notes to be designated PORTAL Market securities in
accordance with the rules and regulations adopted by the NASD relating to
trading in the PORTAL Market and (ii) permit the Senior Cash Pay Notes and the
Senior Toggle Notes to be eligible for clearance and settlement through The
Depository Trust Company.
     (k) The Company (which is permitted to consummate its pending tender
offer), its Affiliates (apart from Clear Media Limited, which is permitted to
issue equity and debt securities, including conversion and puts of such
securities, Clear Channel Outdoor Holdings, Inc. and its subsidiaries, which are
permitted to issue up to $400 million aggregate principal amount of public debt,
and AMFM Operating Inc., which is

-7-



--------------------------------------------------------------------------------



 



permitted to consummate its pending tender offer, and the Sponsors and their
Affiliates (other than the Company and its subsidiaries)) and the Guarantors
will not, for a period of 90 days following the Closing Date, without the prior
written consent of DBSI, offer, sell or contract to sell, pledge or otherwise
dispose of (or enter into any transaction that is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Company, any of the Guarantors or any of their respective
Affiliates (other than the Sponsors and their Affiliates (other than the Company
and its subsidiaries)) or any person in privity with the Company, any of the
Guarantors or any of their respective Affiliates), directly or indirectly, or
announce the offering of, any capital markets debt securities issued or
guaranteed by the Company or any of the Guarantors (other than the Securities
and the Guarantees).
     (l) If the Closing Date occurs, Merger Sub, the Company and the Guarantors,
jointly and severally, agree to pay the costs and expenses relating to the
following matters: (i) the fees of the Trustee (and its counsel); (ii) the
preparation, printing or reproduction of any customary offering memorandum
(including the Offering Memorandum referred to in Section 15 hereof) and any
amendment or supplement thereto; (iii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of any offering memorandum, and all amendments or
supplements thereto, as may be reasonably requested for use in connection with
the offering and sale of the Securities; (iv) any stamp or transfer taxes in
connection with the original issuance and sale of the Securities; (v) the
printing (or reproduction) and delivery of any blue sky memorandum to investors
in connection with the offering of the Securities; (vi) any registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of the several states and any other jurisdictions specified pursuant to
Section 5(e) (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (vii) admitting the Securities for trading in the PORTAL Market
and the approval of the Securities for book-entry transfer by The Depository
Trust Company; (viii) the transportation and other expenses incurred by or on
behalf of representatives of Merger Sub in connection with presentations to
prospective purchasers of the Securities; (ix) the fees and expenses of the
Company’s accountants and the fees and expenses of counsel (including local and
special counsel) to Merger Sub and the Company; (x) the rating of the Securities
by rating agencies; and (xi) all other costs and expenses incident to the
performance by Merger Sub and the Company of their obligations hereunder;
provided, however, that except as specifically provided in this paragraph (h),
the Initial Purchasers shall pay their own costs and expenses in connection with
presentations for prospective purchasers of the Securities.
     (m) Merger Sub, the Company and the Guarantors acknowledge and agree that
the Initial Purchasers are acting solely in the capacity of an arm’s length
contractual counterparty to Merger Sub, the Company and the Guarantors with
respect to the offering of Securities contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, Merger Sub, the Company, any of the
Guarantors or any other person. Additionally, no Initial

-8-



--------------------------------------------------------------------------------



 



Purchaser is advising Merger Sub, the Company, any of the Guarantors or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. Merger Sub, the Company and the Guarantors shall consult
with their own advisors concerning such matters and shall be responsible for
making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to Merger Sub, the Company or any of the Guarantors with respect
thereto. Any review by the Initial Purchasers of Merger Sub, the Company and the
Guarantors, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Initial
Purchasers and shall not be on behalf of Merger Sub, the Company or any of the
Guarantors.
          6. Conditions to the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase the Securities shall be
subject to the following conditions:
     (a) At the Closing Date, the Company, the Trustee and the Paying Agent
shall have entered into the Indenture and the Initial Purchasers shall have
received counterparts, conformed as executed, thereof.
     (b) At the Closing Date, the Company shall have entered into the Joinder
Agreement, and the Initial Purchasers shall have received counterparts,
conformed as executed, thereof.
     (c) Prior to or substantially simultaneously with the issuance of the
Securities on the Closing Date, the Merger shall be consummated pursuant to the
Merger Agreement; provided that none of the following provisions of the Merger
Agreement shall have been amended or waived in any respect materially adverse to
the Initial Purchasers without the prior written consent of the Initial
Purchasers, not to be unreasonably withheld: Sections 2.01, 2.03, 3.01, 6.01(c)
(but only to the extent such amendment or waiver would have been required if the
reference therein to $100 million were replaced with $200 million), 6.01(e),
6.01(f) (but only to the extent such amendment or waiver would have been
required if Clear Media Limited and its subsidiaries were excluded from such
provision), 6.01(g), 6.01(n), 6.01(r), 6.01(t) (to the extent relating to any of
the foregoing), 6.13(b), 7.01 or 7.02 (except to the extent any condition set
forth therein is not satisfied solely as a result of a breach of any of the
foregoing provisions of Article VI of the Merger Agreement).
     (d) Prior to or substantially simultaneously with the issuance of the
Securities on the Closing Date, the Equity Contribution (as defined in the
Senior Secured Credit Agreements) shall have been consummated.
          The documents required to be delivered by this Section 6 will be
available for inspection at the office of Ropes & Gray LLP, at 1211 Avenue of
the Americas, New York, New York 10036, on the Business Day prior to the Closing
Date.
          7. Indemnification and Contribution.

-9-



--------------------------------------------------------------------------------



 



          (a) Merger Sub, the Company and the Guarantors jointly and severally
agree to indemnify and hold harmless each Initial Purchaser, the directors,
officers and Affiliates of each Initial Purchaser and each person who controls
any Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other U.S. federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in any Offering Memorandum (as
defined in Section 15 hereof), Recorded Road Show, Issuer Written Communication
or any other written information used by or on behalf of the Company in
connection with the offer or sale of the Securities, or in any amendment or
supplement thereto or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and agree (subject to the
limitations set forth in the provisos to this sentence) to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that Merger Sub, the
Company and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any such untrue statement or alleged untrue statement or omission or alleged
omission made in any Offering Memorandum, Recorded Road Show, Issuer Written
Communication or in any amendment thereof or supplement thereto, in reliance
upon and in conformity with written information furnished to Merger Sub, the
Company or the Guarantors by any Initial Purchaser specifically for inclusion
therein. This indemnity agreement will be in addition to any liability that
Merger Sub, the Company and the Guarantors may otherwise have. Merger Sub, the
Company and the Guarantors shall not be liable under this Section 7 to any
indemnified party regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by Merger Sub, the Company or such Guarantor, as applicable,
which consent shall not be unreasonably withheld.
          (b) Each Initial Purchaser severally, and not jointly, agrees to
indemnify and hold harmless (i) as of the date hereof, Merger Sub, the Company
and the Guarantors, (ii) each person, if any, who controls (within the meaning
of either the Act or the Exchange Act) Merger Sub, the Company or any of the
Guarantors, and (iii) the directors, officers, members, managers and partners,
as the case may be, of Merger Sub, the Company and the Guarantors, to the same
extent as the foregoing indemnity from Merger Sub, the Company and the
Guarantors to each Initial Purchaser, but only with reference to written
information relating to such Initial Purchaser furnished to Merger Sub by such
Initial Purchaser in writing specifically for inclusion in any Offering
Memorandum (or in any amendment or supplement thereto) (it being understood and
agreed that the such information includes the third sentence of the third
paragraph, the third sentence of the seventh paragraph and the eight paragraph
under the heading “Private Placement” in the Draft Offering Memorandum). This
indemnity agreement will be in addition to any liability that any Initial
Purchaser may otherwise have.

-10-



--------------------------------------------------------------------------------



 



          (c) Promptly after receipt by an indemnified party under this
Section 7 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 7, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights or
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above, except as provided in
paragraph (d) below. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest (based on the advice of counsel to the indemnified person); (ii) such
action includes both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded (based on the advice of
counsel to the indemnified person) that there may be legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party; (iii) the indemnifying party shall
not have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of the
institution of such action; or (iv) the indemnifying party shall authorize the
indemnified party to employ separate counsel at the expense of the indemnifying
party. It is understood and agreed that the indemnifying person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm
(in addition to any local counsel) for all indemnified persons. Any such
separate firm for any Initial Purchaser, its Affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by DBSI, and any such separate firm for Merger Sub, the Company or any of the
Guarantors and any control persons of Merger Sub, the Company or any of the
Guarantors shall be designated in writing by Merger Sub, the Company or such
Guarantor, as the case may be. In the event that any Initial Purchaser, its
Affiliates, directors and officers or any control persons of such Initial
Purchaser are Indemnified Persons collectively entitled, in connection with a
proceeding in a single jurisdiction, to the payment of fees and expenses of a
single separate firm under this Section 7(c), and any such Initial Purchaser,
its Affiliates, directors and officers or any control persons of such Initial
Purchaser cannot agree to a mutually acceptable separate firm to act as counsel
thereto, then such separate firm for all such Indemnified Persons shall be
designated in writing by DBSI. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be

-11-



--------------------------------------------------------------------------------



 



sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to, or any admission of, fault, culpability or failure to act by or
on behalf of any indemnified party.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 7 is unavailable to or insufficient to hold harmless an
indemnified party for any reason (other than by virtue of the failure of an
indemnified party to notify the indemnifying party of its right to
indemnification pursuant to subsection (a) or (b) above, where such failure
materially prejudices the indemnifying party (through the forfeiture of
substantial rights or defenses)), Merger Sub, the Company and the Guarantors, on
the one hand, and the Initial Purchasers, on the other hand, severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which Merger Sub, the Company or any Guarantor and one or more of the Initial
Purchasers may be subject in such proportion as is appropriate to reflect the
relative benefits received by Merger Sub, the Company and the Guarantors, on the
one hand, and by the Initial Purchasers, on the other hand, from the offering of
the Securities; provided, however, that in no case shall any Initial Purchaser
be responsible for any amount in excess of the purchase discount or commission
applicable to the Securities related to the Losses purchased by such Initial
Purchaser hereunder. If the allocation provided by the immediately preceding
sentence is unavailable for any reason or not permitted by applicable law,
Merger Sub, the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, severally shall contribute in such proportion as
is appropriate to reflect not only such relative benefits but also the relative
fault of Merger Sub, the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by Merger Sub, the Company and the Guarantors
shall be deemed to be equal to the total net proceeds from the offering (before
deducting expenses) received by them, and benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions. Relative fault shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
provided by Merger Sub, the Company or any Guarantor, on the one hand, or the
Initial Purchasers, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission and any other equitable considerations
appropriate in the circumstances. Merger Sub, the Company, the Guarantors and
the Initial Purchasers agree that it would not be just and equitable if the
amount of such contribution were determined by pro rata allocation or any other
method of allocation that does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 7 are several in proportion to their
respective purchase obligations hereunder and not joint. For purposes of this
Section 7, each person, if any, who controls an Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director,

-12-



--------------------------------------------------------------------------------



 



officer, employee, Affiliate and agent of an Initial Purchaser shall have the
same rights to contribution as such Initial Purchaser, and each person who
controls Merger Sub, the Company or any Guarantor within the meaning of either
the Act or the Exchange Act and the respective officers, directors, members,
managers and partners of Merger Sub, the Company and the Guarantors shall have
the same rights to contribution as Merger Sub, the Company and the Guarantors,
subject in each case to the applicable terms and conditions of this paragraph
(d).
          8. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of
Merger Sub, the Company and the Guarantors or, with respect to Sections 5(c),
(d) and Section 15, their respective officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or Merger Sub, the Company and the Guarantors, or any of the
indemnified persons referred to in Section 7 hereof, and will survive delivery
of and payment for the Securities. The provisions of Section 7 hereof shall
survive the termination or cancellation of this Agreement.
          9. Termination. This Agreement shall automatically terminate if the
Closing Date shall not have occurred at or prior to 11:59 p.m., New York City
time, on the earliest of (w) the 20th Business Day following the receipt of the
Requisite Shareholder Approval (as defined in the Merger Agreement), (x) the
20th Business Day following the failure to obtain the Requisite Shareholder
Approval at a duly held Shareholders’ Meeting (as defined in the Merger
Agreement) after giving effect to all adjournments and postponements thereof,
(y) five Business Days following the termination of the Merger Agreement or
(z) December 31, 2008 (the “Termination Date”); provided, however, that if
(A) the Requisite Shareholder Approval is obtained and (B) any regulatory
approval required in connection with the consummation of the Merger has not been
obtained (or has lapsed and not been renewed) or any waiting period under
applicable antitrust laws has not expired (or has restarted and such new period
has not expired), then the Termination Date shall automatically be extended
until the 20th Business Day following receipt of all such approvals (or
renewals), but in no event later than March 31, 2009, provided further, that, if
as of the Termination Date there is a dispute among any of the parties to the
Escrow Agreement with respect to the disposition of any Escrow Funds (as defined
in the Escrow Agreement) pursuant to the Escrow Agreement, Merger Sub may, by
written notice to the Initial Purchasers, extend the Termination Date until the
fifth Business Day after the final resolution of such dispute by a court of
competent jurisdiction or mutual resolution by the parties to such dispute;
provided, however, that the Termination Date with respect to any Initial
Purchaser shall occur on the date such Initial Purchaser withdraws its portion
of the Escrow Funds pursuant to Section 5(f) of the Escrow Agreement.
          10. Notices. All communications hereunder will be in writing and
effective only on receipt and, if sent to the Initial Purchasers, will be
mailed, delivered or faxed to Deutsche Bank Securities Inc. (fax no.
(212) 797-4564 and confirmed to 60 Wall Street, New York, New York. 10005),
Attention: Legal Department; or, if sent to Merger Sub, the Company or the
Guarantors, will be mailed, delivered or faxed c/o Clear Channel Communications,
Inc. (fax no. (210) 832-3121), Attention: General Counsel. Merger Sub, the
Company and the Guarantors, shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Initial Purchasers
by DBSI.

-13-



--------------------------------------------------------------------------------



 



          11. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and at and after the Closing Date, after giving
effect to the Joinder Agreement, Merger Sub and the Company and their respective
successors and the indemnified persons referred to in Section 7 hereof and their
respective successors, and, except as expressly set forth in Section 5(h)
hereof, no other person will have any right or obligation hereunder. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.
          12. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York. The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.
          13. Counterparts. This Agreement may be signed in one or more
counterparts (which may be delivered in original form or facsimile or “pdf” file
thereof), each of which when so executed shall constitute an original and all of
which together shall constitute one and the same agreement.
          14. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          15. Post-Closing Agreement to Cooperate; Ongoing Compliance of
Finalized Offering Memorandum; Securities Notices.
          (a) After the Closing Date, if requested by Initial Purchasers holding
a majority in principal amount of the Securities held by all Initial Purchasers
then outstanding (the “Requisite Initial Purchasers”) the Company will:
     (i) subject to section (c) below, use commercially reasonable efforts to,
within twenty (20) Business Days from the date of such request (the “Delivery
Date”), update the draft offering memorandum circulated to the Initial
Purchasers on the date hereof (the “Draft Offering Memorandum”) attached as
Exhibit K hereto (as so finalized, amended, supplemented or updated from time to
time in accordance with the terms hereof and of the Settlement Agreement, the
“Offering Memorandum”) in a form customary for a Rule 144A offering, for the
time during the Company’s fiscal year during which such offering is to be made;
     (ii) use commercially reasonable efforts to provide the Initial Purchasers
on the Delivery Date:
     (A) opinions and advice letters, as the case may be, consistent with those
set forth in Section 5(b) of this Agreement; and
     (B) a “comfort” letter dated as of the Delivery Date (or, in the event
professional standards preclude Ernst & Young LLP, from delivering a comfort
letter, an agreed upon procedures letter will be substituted therefor) with
respect to the Company and its subsidiaries and the Offering Memorandum from
Ernst &

-14-



--------------------------------------------------------------------------------



 



Young LLP, independent registered public accountants for the Company and
addressed to the Initial Purchasers, such letter or letters to be in the forms
previously negotiated with Ernst & Young LLP (as appropriately updated);
     (iii) use commercially reasonable efforts to assist the Initial Purchasers
in their marketing efforts for the resale of the Securities by, or by using
commercially reasonable efforts to cause it material subsidiaries to, to the
extent not unreasonably interfering with the (A) provide to the Initial
Purchasers and their counsel all information reasonably requested by the Initial
Purchasers and their counsel to update due diligence to the Delivery Date or
such later dates as the Initial Purchasers shall reasonably request in
connection with an offer and resale of the Securities (a “Sale Date”) and (B)
participate in conference calls with prospective investors; provided that such
assistance does not unreasonably interfere with the ongoing operations of the
Company and its subsidiaries or otherwise impair, in any material respect, the
ability of any officer or executive of the Company or its subsidiaries to carry
out their duties to the Company and its subsidiaries;
     (iv) use commercially reasonable efforts to (A) register or qualify the
Securities under the state securities laws or blue sky laws of such U.S.
jurisdictions as any Initial Purchaser reasonably requests no later than the
initial Sale Date, (B) take any and all other actions as may be reasonably
necessary to enable each Initial Purchaser to consummate the disposition thereof
in private transactions in such jurisdictions; provided, however, that the
Company shall not be required for any such purpose to (1) qualify as a foreign
corporation in any jurisdiction wherein it would not otherwise be required to
qualify but for the requirements of this Section 15, (2) consent to general
service of process in any such jurisdiction or (3) make any changes to its
certificate of incorporation, by-laws or other organizational document, or any
agreement between it and any of its equityholders, and (C) if not previously
obtained, obtain (1) CUSIP numbers for the Securities as necessary, (2) approval
by the Nasdaq Stock Market for the Securities to be designated as
PORTAL-eligible securities (it being understood that the Initial Purchasers
shall assist the Company in obtaining such approval) and (3) eligibility for the
Securities to clear and settle through The Depository Trust Company;
     (v) use commercially reasonable efforts to furnish to each Initial
Purchaser and to counsel for the Initial Purchasers, without charge, as many
copies of the Offering Memorandum and any amendments and supplements thereto as
they may reasonably request; provided that the Initial Purchasers shall not be
entitled to use such Offering Memorandum delivered pursuant to this clause
(v) at such time as (i) the financial information contained therein no longer
complies with the applicable requirements of Regulation S-X or (ii) the Company
has delivered a notice pursuant to section (c) below;
     (vi) not make any amendment or supplement to the Offering Memorandum or
otherwise distribute or refer to any written communications (as defined in
Rule 405 of the Act) that constitute an offer to sell or a solicitation of an
offer to buy the Securities (any such communication by Merger Sub, the Company
or the Guarantors, an “Issuer Written Communication”) that shall be reasonably
disapproved by DBSI after reasonable notice thereof; and

-15-



--------------------------------------------------------------------------------



 



     (vii) if at any time any event occurs prior to the completion of the sale
of the Securities by the Initial Purchasers (as determined by Deutsche Bank
Securities Inc. (“DBSI”)) as a result of which the Offering Memorandum, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made or the circumstances
then prevailing, not misleading, or if it should be necessary to amend or
supplement the Offering Memorandum to comply with applicable law in the opinion
of counsel for the Initial Purchasers and counsel for the Company, promptly
(i) notify the Initial Purchasers upon actual knowledge of any such event; (ii)
subject to the provisions of this Section 15, use commercially reasonable
efforts to prepare an amendment or supplement that will correct such statement
or omission or effect such compliance; and (iii) use commercially reasonable
efforts to supply any supplemented or amended Offering Memorandum to the several
Initial Purchasers and counsel for the Initial Purchasers without charge in such
quantities as they may reasonably request.
          (b) In addition to section (a) above, the Requisite Initial Purchasers
may request in writing that the Company cooperate in the resale of the
Securities by performing the agreements set forth in clauses (a)(i)-(vii) above
on one (1) additional occasion (a “Securities Notice”) (it being understood that
the reference to a Sale Date, as applicable in section (a) above shall be deemed
to mean the 20th Business Day after the delivery of a Securities Notice). The
Securities Notice shall provide for a marketing period not to exceed five
(5) consecutive Business Days (each such period a “Marketing Period”) on no more
than one occasion.
          (c) The Company may delay the Delivery Date or delay the initiation of
the Securities Notice by providing notice (each such notice, a “blackout
notice”) to the Initial Purchasers and may suspend use of the Offering
Memorandum by the Initial Purchasers for a reasonable period of time not to
exceed 45 days in any three-month period and 90 days in any twelve-month period
if (x) such action is required by applicable law or (y) such action is taken by
the Company in good faith and for business reasons (not including avoidance of
the Company’s obligations hereunder), including material business developments
or the acquisition or divestiture of assets or interference with the ongoing
operations. The Company shall promptly inform the Initial Purchaser of the
cessation of any “blackout notice.”
          (d) The provisions set forth in this Section 15 shall terminate on the
earlier of (i) such time as the Company and the Guarantors have fulfilled their
obligations under the Registration Rights Agreement to have a shelf registration
statement declared effective by the Commission registering the Securities held
by the Initial Purchasers and (ii) one year from the date hereof.
          16. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.
          “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.

-16-



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which commercial banking institutions or trust
companies are authorized or required by law to close in New York City.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Commission” shall mean the Securities and Exchange Commission.
          “Escrow Agreement” shall mean the Escrow Agreement, dated as of the
date hereof, among Merger Sub, the financial institutions and the other parties
thereto.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “NASD” shall mean the National Association of Securities Dealers, Inc.
          “PORTAL” shall mean the Private Offerings, Resales and Trading through
Automated Linkages system of the NASD.
          “Regulation D” shall mean Regulation D under the Act.
          “Regulation S” shall mean Regulation S under the Act.
          “Senior Secured Credit Agreements” shall mean (i) the cash-flow based
Credit Agreement, dated as of the date hereof, among Merger Sub, as Parent
Borrower, the Subsidiary Co-Borrowers party thereto, the Foreign Subsidiary
Revolving Borrowers party thereto, Clear Channel Capital I, LLC (upon
consummation of the Merger), as Holdings, Citibank, N.A., as Administrative
Agent, the other Lenders party thereto and the other agents named therein, and
(ii) the receivables-based Credit Agreement, dated as of the date hereof, among
Merger Sub, as Parent Borrower, the Subsidiary Borrowers party thereto, Clear
Channel Capital I, LLC (upon consummation of the Merger), as Holdings, Citibank,
N.A., as Administrative Agent, the other Lenders party thereto and the other
agents named therein, each as may be amended, modified, or supplemented from
time to time.
          “Senior Secured Credit Facilities” shall mean those facilities
contemplated in the Senior Secured Credit Agreements.
          “Settlement Agreement” shall mean the settlement agreement dated the
date hereof among the Company, Merger Sub, the Initial Purchasers and the other
parties thereto.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

-17-



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement between
Merger Sub and the several Initial Purchasers.

            Very truly yours,

BT TRIPLE CROWN MERGER CO., INC.
      By:   /s/ John Connaughton         Name:   John Connaughton       
Title:        

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              The foregoing Agreement is hereby confirmed     and accepted as of
the date first above written.    
 
            DEUTSCHE BANK SECURITIES INC.    
 
            By:   /s/ David Flannery              
 
  Name:   David Flannery    
 
  Title:   Managing Director    
 
            By:   /s/ Scott Sartorios              
 
  Name:   Scott Sartorios    
 
  Title:   Director    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

              MORGAN STANLEY & CO. INCORPORATED    
 
            By:   /s/ Henry F. D’Alessandro              
 
  Name:   Henry F. D’Alessandro    
 
  Title:   Managing Director    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

              CITIGROUP GLOBAL MARKETS INC.    
 
            By:   /s/ Ross A. MacIntyre              
 
  Name:   Ross A. MacIntyre    
 
  Title:   Managing Director    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

              CREDIT SUISSE SECURITIES (USA) LLC    
 
            By:   /s/ SoVonna Day-Gions              
 
  Name:   SoVonna Day-Gions    
 
  Title:   Managing Director    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

              GREENWICH CAPITAL MARKETS, INC.    
 
            By:   /s/ Michael F. Newcomb II              
 
  Name:   Michael F. Newcomb II    
 
  Title:   Managing Director    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

              WACHOVIA CAPITAL MARKETS, LLC    
 
            By:   /s/ James Jefferies              
 
  Name:   James Jefferies    
 
  Title:   Managing Director    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                      Principal Amount             of Senior Cash     Principal
Amount of       Pay Notes To Be     Senior Toggle Notes   Initial Purchasers  
Purchased     To Be Purchased  
Deutsche Bank Securities Inc.
    183,750,000.00       249,375,000.00  
Morgan Stanley & Co. Incorporated
    183,751,000.00       249,375,000.00  
Citigroup Global Markets Inc.
    183,750,000.00       249,375,000.00  
Credit Suisse Securities (USA) LLC.
    142,913,000.00       193,954,000.00  
Greenwich Capital Markets, Inc.
    142,913,000.00       193,954,000.00  
Wachovia Capital Markets, LLC.
    142,923,000.00       193,967,000.00  
 
           
Total
  $ 980,000,000.00     $ 1,330,000,000.00  
 
           

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF THE NOTES
General
     Certain terms used in this description are defined under the subheading
“Certain Definitions.” In this description, (i) the term “Issuer” refers to BT
Triple Crown Merger Co., Inc. (the “merger sub”) and, following the merger (the
“merger”) of the merger sub with and into Clear Channel Communications, Inc.
(“Clear Channel”), to only Clear Channel as the surviving corporation in the
merger and not to any of its Subsidiaries, and (ii) the terms “we,” “our” and
“us” each refer to the Issuer, its successors and their respective consolidated
Subsidiaries, assuming completion of the merger.
     The Issuer will issue $2,310,000,000 of notes, consisting of $980,000,000
aggregate principal amount of 10.75% senior cash pay notes due 2016 (the “Senior
Cash Pay Notes”) and $1,330,000,000 aggregate principal amount of 11.00%/11.75%
senior toggle notes due 2016 (together with any PIK Notes (as defined under
“Principal, Maturity and Interest”) issued in respect thereof, the “Senior
Toggle Notes” and, together with the Senior Cash Pay Notes, the “Notes”). The
Issuer will issue the Notes under an indenture to be dated as of the Issue Date
(the “Indenture”) among the Issuer, Law Debenture Trust Company of New York, as
trustee (the “Trustee”), and Deutsche Bank Trust Company Americas, as paying
agent (the “Paying Agent”) and registrar. The Notes will be issued in private
transactions that are not subject to the registration requirements of the
Securities Act. The terms of the Indenture include those stated therein and will
include those made part thereof by reference to the Trust Indenture Act. The
Senior Cash Pay Notes and the Senior Toggle Notes will each be issued as a
separate class, but, except as otherwise provided below, will be treated as a
single class for all purposes of the Indenture.
     The following description is only a summary of the material provisions of
the Indenture and does not purport to be complete and is qualified in its
entirety by reference to the provisions of that agreement, including the
definitions therein of certain terms used below. We urge you to read the
Indenture because that agreement, not this description, defines your rights as
Holders of the Notes.
Brief Description of Notes
     The Notes:

  •   will be unsecured senior obligations of the Issuer;     •   will be pari
passu in right of payment with all existing and future unsubordinated
Indebtedness (including the Senior Credit Facilities and the Existing Senior
Notes);     •   will be effectively subordinated to all existing and future
Secured Indebtedness of the Issuer to the extent of the value of the assets
securing such Indebtedness (including the Senior Credit Facilities);     •  
will be senior in right of payment to all Subordinated Indebtedness of the
Issuer;     •   will be initially guaranteed by Holdings and each of the
Issuer’s Restricted Subsidiaries that guarantee the General Credit Facilities
(i) on an unsecured senior subordinated basis with respect to such Guarantor’s
guarantee under Designated Senior Indebtedness and (ii) on a senior unsecured
basis with respect to all of the applicable Guarantor’s existing and future
unsecured senior debt other than such Guarantor’s guarantee under Designated
Senior Indebtedness; and     •   will be subject to registration with the SEC
pursuant to the Registration Rights Agreement.

Guarantees
     The Guarantors, as primary obligors and not merely as sureties, will
initially jointly and severally irrevocably and unconditionally guarantee, on an
unsecured senior subordinated basis solely with respect to any Designated Senior
Indebtedness, and on an unsecured senior basis in all other instances, the
performance and full and punctual payment when due, whether at maturity, by
acceleration or otherwise, of all obligations of the Issuer under the Indenture
and the Notes, whether for payment of principal of or interest on the Notes,
expenses, indemnification or otherwise, on the terms set forth in the Indenture
by executing the Indenture or a supplemental indenture.
     Holdings and each Restricted Subsidiary that is a Domestic Subsidiary that
guarantees the General Credit Facilities will initially guarantee the Notes,
subject to release as provided below and in the ABL Facility. Each Guarantor’s
Guarantees of the Notes will be a general unsecured obligation of such
Guarantor, will be subordinated to such

162



--------------------------------------------------------------------------------



 



EXHIBIT A
Guarantor’s guarantee under any Designated Senior Indebtedness, will be pari
passu in right of payment with all other existing and future unsubordinated
Indebtedness of such Guarantor, and will be effectively subordinated to all
secured Indebtedness of each such entity to the extent of the value of the
assets securing such Indebtedness and will be senior in right of payment to all
existing and future Subordinated Indebtedness of such Guarantor. The Notes will
be structurally subordinated to Indebtedness and other liabilities of
Subsidiaries of the Issuer that do not guarantee the Notes.
     Not all of the Issuer’s Subsidiaries will guarantee the Notes. In the event
of a bankruptcy, liquidation or reorganization of any of these non-guarantor
Subsidiaries, the non-guarantor Subsidiaries will pay the holders of their debt
and their trade creditors before they will be able to distribute or contribute,
as the case may be, any of their assets to a Guarantor. None of the Issuer’s
Foreign Subsidiaries, non-Wholly-Owned Subsidiaries, special purpose
Subsidiaries, Securitization Subsidiaries, any Receivables Subsidiary or any
other Subsidiary that does not guarantee the General Credit Facilities will
guarantee the Notes. On a pro forma basis after giving effect to the
Transactions, the non-guarantor Subsidiaries would have accounted for
approximately $3.4 billion, or 49%, of our total net revenue, approximately
$1.1 billion, or 46%, of our EBITDA (as such term is described and used in
“Offering Memorandum Summary”) and approximately $983 million, or 43%, of our
Adjusted EBITDA (as such term is described and used in “Offering Memorandum
Summary”), in each case, for the last twelve months ended March 31, 2008, and
approximately $12.7 billion, or 44%, of our total assets as of March 31, 2008.
On a historical basis without giving pro forma effect to the Transactions, the
non-guarantor Subsidiaries accounted for approximately 38% of our total assets
as of March 31, 2008. The difference between the historical percentage and the
pro forma percentage of total assets principally relates to the creation of
significant goodwill and intangibles in connection with the application of
purchase accounting for the Transactions. On a pro forma basis after giving
effect to the Transactions, as of March 31, 2008, the non-guarantor Subsidiaries
would have had $5.3 billion of total balance sheet liabilities (including trade
payables) to which the Notes would have been structurally subordinated.
     The obligations of each Restricted Guarantor under its Guarantee will be
limited as necessary to prevent such Guarantee from constituting a fraudulent
conveyance under applicable law.
     Any Guarantor that makes a payment under its Guarantee will be entitled
upon payment in full of all guaranteed obligations under the Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.
     If a Guarantee was rendered voidable, it could be subordinated by a court
to all other indebtedness (including guarantees and other contingent
liabilities) of the Guarantor, and, depending on the amount of such
indebtedness, a Guarantor’s liability on its Guarantee could be reduced to zero.
     Each Guarantee by a Guarantor shall provide by its terms that it shall be
automatically and unconditionally released and discharged upon:
     (1)(a) any sale, exchange or transfer (by merger or otherwise) of (i) the
Capital Stock of such Guarantor (including any sale, exchange or transfer),
after which the applicable Guarantor is no longer a Restricted Subsidiary or
(ii) all or substantially all the assets of such Guarantor which sale, exchange
or transfer is made in a manner in compliance with the applicable provisions of
the Indenture;
     (b) the release or discharge of the guarantee by such Guarantor of the
General Credit Facilities or the guarantee which resulted in the creation of
such Guarantee, except a discharge or release by or as a result of payment under
such guarantee;
     (c) the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary; or
     (d) the Issuer exercising its legal defeasance option or covenant
defeasance option as described under “Legal Defeasance and Covenant Defeasance”
or the Issuer’s obligations under the Indenture being discharged in a manner not
in violation of the terms of the Indenture; and
     (2) such Guarantor delivering to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that all conditions precedent provided for
in the Indenture relating to such transaction have been complied with.

163



--------------------------------------------------------------------------------



 



EXHIBIT A
Ranking
     The payment of the principal of, premium, if any, and interest on the Notes
by the Issuer will rank pari passu in right of payment to all unsubordinated
Indebtedness of the Issuer, including the obligations of the Issuer under the
Senior Credit Facilities.
     The payment of any Guarantee of the Notes will be subordinated to
obligations of such Guarantor under its Designated Senior Indebtedness and will
rank pari passu in right of payment to all other unsubordinated indebtedness of
the relevant Guarantor.
     Each Guarantor’s obligations under its Guarantees of the Notes are
subordinated to the obligations of that Guarantor under its Designated Senior
Indebtedness. As such, the rights of Holders to receive payment pursuant to such
Guarantee will be subordinated in right of payment to the rights of the holders
of such Guarantor’s Designated Senior Indebtedness.
     Although the Indenture will contain limitations on the amount of additional
Indebtedness that the Guarantors may incur, under certain circumstances the
amount of such Indebtedness could be substantial and, in any case, such
Indebtedness may be Designated Senior Indebtedness. See “Certain
Covenants—Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock.”
     No Guarantor is permitted to make any payment or distribution of any kind
or character with respect to its Obligations under its Guarantee of the Notes if
either of the following occurs (a “Payment Default”):
     (1) any Obligation on any Designated Senior Indebtedness of such Guarantor
is not paid in full in cash when due; or
     (2) any other default on Designated Senior Indebtedness of such Guarantor
occurs and the maturity of such Designated Senior Indebtedness is accelerated in
accordance with its terms;
unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such Designated Senior Indebtedness has
been paid in full in cash. Regardless of the foregoing, each Guarantor is
permitted to make a payment or distribution under its Guarantee of the Notes if
the Issuer and the Trustee receive written notice approving such payment from
the Representatives of all Designated Senior Indebtedness with respect to which
the Payment Default has occurred and is continuing.
     During the continuance of any default (other than a Payment Default) (a
“Non-Payment Default”) with respect to any Designated Senior Indebtedness
pursuant to which the maturity thereof may be accelerated without further notice
(except such notice as may be required to effect such acceleration) or the
expiration of any applicable grace periods, no Guarantor is permitted to make
any payment or distribution of any kind or character with respect to its
Obligations under its Guarantee of the Notes for a period (a “Payment Blockage
Period”) commencing upon the receipt by the Trustee (with a copy to the Issuer)
of written notice (a “Blockage Notice”) of such Non-Payment Default from the
Representative of such Designated Senior Indebtedness specifying an election to
effect a Payment Blockage Period and ending 179 days thereafter. The Payment
Blockage Period will end earlier if such Payment Blockage Period is terminated:
     (1) by written notice to the Trustee and the Issuer from the Person or
Persons who gave such Blockage Notice;
     (2) because the default giving rise to such Blockage Notice is cured,
waived or otherwise no longer continuing; or
     (3) because such Designated Senior Indebtedness has been discharged or
repaid in full in cash.
     Notwithstanding the provisions described above (but subject to the
subordination provisions of the immediately succeeding paragraph), unless the
holders of such Designated Senior Indebtedness or the Representatives of such
Designated Senior Indebtedness have accelerated the maturity of such Designated
Senior Indebtedness or a Payment Default has occurred and is continuing, each
Guarantor is permitted to make any payment or distribution of any kind or
character with respect to its Obligations under its Guarantee of the Notes after
the end of such Payment Blockage Period. The Guarantees shall not be subject to
more than one Payment Blockage Period in any consecutive 360-day period,
irrespective of the number of Non-Payment Defaults with respect to Designated
Senior Indebtedness during such period. However, in no event may the total
number of days during which any Payment Blockage Period or Periods on the
Guarantees are in effect exceed 179 days in the aggregate during any consecutive
360-day period, and there must be at least 181 days during any consecutive
360-day period during which no Payment Blockage Period is in effect.

164



--------------------------------------------------------------------------------



 



EXHIBIT A
Notwithstanding the foregoing, however, no Non-Payment Default that existed or
was continuing on the date of the commencement of any Payment Blockage Period
with respect to any Designated Senior Indebtedness and that was the basis for
the initiation of such Payment Blockage Period will be, or be made, the basis
for a subsequent Payment Blockage Period unless such default has been cured or
waived for a period of not less than 90 consecutive days (it being acknowledged
that any subsequent action, or any breach of any financial covenants during the
period after the date of delivery of such initial Payment Blockage Period, that,
in either case, would give rise to a Non-Payment Default pursuant to any
provisions under which a
Non-Payment Default previously existed or was continuing shall constitute a new
Non-Payment Default for this purpose).
     In connection with the Guarantees, in the event of any payment or
distribution of the assets of a Guarantor upon a total or partial liquidation or
dissolution or reorganization of or similar proceeding relating to such
Guarantor or its property:
     (1) the holders of Designated Senior Indebtedness of such Guarantor will be
entitled to receive payment in full in cash of such Designated Senior
Indebtedness before the Holders of the Notes are entitled to receive any payment
or distribution of any kind or character with respect to any Obligations on, or
related to, such Guarantor’s Guarantee of the Notes; and
     (2) until the Designated Senior Indebtedness of such Guarantor is paid in
full in cash, any payment or distribution to which Holders of the Notes would be
entitled but for the subordination provisions of the Indenture will be made to
holders of such Designated Senior Indebtedness as their interests may appear.
     If a distribution is made to Holders of the Notes that, due to the
subordination provisions, should not have been made to them, such Holders of the
Notes are required to hold it in trust for the holders of Designated Senior
Indebtedness of the applicable Guarantor and pay it over to them as their
interests may appear.
     The subordination and payment blockage provisions described above will not
prevent a Default from occurring under the Indenture upon the failure of the
Issuer to pay cash interest or principal (including any accretion) with respect
to the Notes when due by their terms. If payment of the Notes is accelerated
because of an Event of Default, the Guarantors must promptly notify the holders
of Designated Senior Indebtedness or the Representative of such Designated
Senior Indebtedness of the acceleration, provided that any failure to give such
notice shall have no effect whatsoever on the subordination provisions described
herein. If any Designated Senior Indebtedness of a Guarantor is outstanding,
such Guarantor may not make any payment or distribution under its Guarantee of
the Notes until five Business Days after the Representatives of all the issuers
of such Designated Senior Indebtedness receive notice of such acceleration and,
thereafter, may make any payment or distribution under its Guarantee of the
Notes only if the Indenture otherwise permits payment at that time.
     A Holder by its acceptance of Notes agrees to be bound by the provisions
described in this section and authorizes and expressly directs the Trustee, on
its behalf, to take such action as may be necessary or appropriate to effectuate
the subordination provided for in the Indenture and appoints the Trustee its
attorney-in-fact for such purpose.
     By reason of the subordination provisions contained in the Indenture, in
the event of a liquidation or insolvency proceeding, creditors of the Guarantor
who are holders of Designated Senior Indebtedness of such Guarantor may recover
more, ratably, than the Holders of the Notes, and creditors who are not holders
of Designated Senior Indebtedness may recover less, ratably, than holders of
Designated Senior Indebtedness and may recover more, ratably, than the Holders
of the Notes.
     The terms of the subordination provisions described above will not apply to
payments from money or the proceeds of government securities held in trust by
the Trustee for the payment of principal (including any accretion) of and
interest on the Notes pursuant to the provisions described under “Legal
Defeasance and Covenant Defeasance” or “Satisfaction and Discharge,” if the
foregoing subordination provisions were not violated at the time the applicable
amounts were deposited in trust pursuant to such provisions and the respective
deposit in the trust was otherwise made in accordance with such provisions.
     The Notes will be effectively subordinated to all of the existing and
future Secured Indebtedness of the Issuer and each Guarantor to the extent of
the value of the assets securing such Indebtedness.
     Although the Indenture will contain limitations on the amount of additional
Indebtedness that the Issuer and the Guarantors may incur, under certain
circumstances the amount of such Indebtedness could be substantial and, in any
case, such Indebtedness may be unsubordinated Indebtedness. See “Certain
Covenants—Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock.”

165



--------------------------------------------------------------------------------



 



EXHIBIT A
Paying Agent and Registrar for the Notes
     The Issuer will maintain one or more Paying Agents for each series of
Notes. The initial Paying Agent for each series of Notes will be Deutsche Bank
Trust Company Americas.
     The Issuer will also maintain a registrar in respect of each series of
Notes, initially Deutsche Bank Trust Company Americas. If the Issuer fails to
appoint a registrar the Trustee will act as such. The registrar for each series
of Notes will maintain a register reflecting ownership of that series of Notes
outstanding from time to time and will make payments on and facilitate transfer
of those Notes on behalf of the Issuer.
     The Issuer may change the Paying Agents or the registrars without prior
notice to the Holders. The Issuer, any Restricted Subsidiary or any Subsidiaries
of a Restricted Subsidiary may act as a Paying Agent or registrar.
Transfer and Exchange
     A Holder may transfer or exchange Notes in accordance with the Indenture.
Any registrar or the Trustee may require a Holder to furnish appropriate
endorsements and transfer documents in connection with a transfer of Notes.
Holders will be required to pay all taxes due on transfer. The Issuer is not
required to transfer or exchange any Note selected for redemption. Also, the
Issuer is not required to transfer or exchange any Note for a period of 15 days
before a selection of Notes to be redeemed.
Principal, Maturity and Interest
     The Issuer will issue $2,310,000,000 of Notes, consisting of $980,000,000
in aggregate principal amount of Senior Cash Pay Notes and $1,330,000,000 in
aggregate principal amount of Senior Toggle Notes. The Notes will mature
on      , 2016. Subject to compliance with the covenant described below under
the caption “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock,” the Issuer may issue
additional Notes from time to time after this offering under the Indenture
(“Additional Notes”). In addition, in connection with the payment of PIK
Interest or Partial PIK Interest in respect of the Senior Toggle Notes, the
Issuer is entitled to, without the consent of the Holders, increase the
outstanding principal amount of the Senior Toggle Notes or issue additional
Senior Toggle Notes (the “PIK Notes”) under the Indenture on the same terms and
conditions as the Senior Toggle Notes offered hereby (in each case, a “PIK
Payment”). The Notes offered by the Issuer and any Additional Notes and PIK
Notes subsequently issued under the Indenture will be treated as a single class
for all purposes under the Indenture, including waivers, amendments, redemptions
and offers to purchase. Unless the context requires otherwise, references to
“Notes” for all purposes of the Indenture and this “Description of the Notes”
include any Additional Notes and any PIK Notes that are actually issued and
references to “principal amount” of the Notes include any increase in the
principal amount of the outstanding Notes as a result of a PIK Payment.
     Interest will accrue on the Notes from the Issue Date, or from the most
recent date to which interest has been paid or provided for. Interest will be
payable semiannually using a 360-day year comprised of twelve 30-day months to
Holders of record at the close of business on the
              or            immediately preceding the interest payment date,
on            and                 of each year, commencing      , 2008. If a
payment date is not on a Business Day at the place of payment, payment may be
made at the place on the next succeeding Business Day and no interest will
accrue for the intervening period.
     For any interest payment period, the Issuer may, at its option, elect to
pay interest on the Senior Toggle Notes:

  •   entirely in cash (“Cash Interest”);     •   entirely by increasing the
principal amount of the outstanding Senior Toggle Notes or by issuing PIK Notes
(“PIK Interest”); or     •   on 50% of the outstanding principal amount of the
Senior Toggle Notes in cash and on 50% of the principal amount by increasing the
principal amount of the outstanding Senior Toggle Notes or by issuing PIK Notes
(“Partial PIK Interest”).

     The Issuer must elect the form of interest payment with respect to each
interest period by delivering a notice to the Trustee and the Paying Agent no
later than 10 business days prior to the beginning of such interest period. The
Trustee or the Paying Agent shall promptly deliver a corresponding notice to the
Holders. In the absence of such an election for any interest period, interest on
the Senior Toggle Notes shall be payable according to the election for the
previous interest

166



--------------------------------------------------------------------------------



 



EXHIBIT A
period. Notwithstanding anything to the contrary, the payment of accrued
interest in connection with any redemption of Notes as described under “Optional
Redemption” or “Repurchase at the Option of Holders” shall be made solely in
cash.
     Cash Interest on the Senior Toggle Notes will accrue at a rate of 11.00%
per annum and be payable in cash. PIK Interest on the Senior Toggle Notes will
accrue at a rate of 11.75% per annum and be payable (x) with respect to Senior
Toggle Notes represented by one or more global notes registered in the name of,
or held by, The Depository Trust Company (“DTC”) or its nominee on the relevant
record date, by increasing the principal amount of any outstanding global Senior
Toggle Notes by an amount equal to the amount of PIK Interest or Partial PIK
Interest, as applicable, for the applicable interest period (rounded up to the
nearest whole dollar) (or, if necessary, pursuant to the requirements of the
depositary or otherwise, to authenticate new global notes executed by the Issuer
with such increased principal amounts) and (y) with respect to Senior Toggle
Notes represented by certificated notes, by issuing PIK Notes in certificated
form in an aggregate principal amount equal to the amount of PIK Interest or
Partial PIK Interest, as applicable, for the applicable period (rounded up to
the nearest whole dollar), and the Trustee will, at the request of the Issuer,
authenticate and deliver such PIK Notes in certificated form for original
issuance to the Holders on the relevant record date, as shown by the records of
the registrar of Holders. In the event that the Issuer elects to pay Partial PIK
Interest for any interest period, each Holder will be entitled to receive Cash
Interest in respect of 50% of the principal amount of the Senior Toggle Notes
held by such Holder on the relevant record date and Partial PIK Interest in
respect of 50% of the principal amount of the Senior Toggle Notes held by such
Holder on the relevant record date. Following an increase in the principal
amount of the outstanding global Senior Toggle Notes as a result of a PIK
Payment or Partial PIK Payment, the global Senior Toggle Notes will bear
interest on such increased principal amount from and after the date of such PIK
Payment or Partial PIK Payment. Any PIK Notes issued in certificated form will
be dated as of the applicable interest payment date and will bear interest from
and after such date. All Senior Toggle Notes issued pursuant to a PIK Payment
will mature on      , 2016 and will be governed by, and subject to the terms,
provisions and conditions of, the Indenture and shall have the same rights and
benefits as the Senior Toggle Notes issued on the Issue Date. Any certificated
PIK Notes will be issued with the description PIK on the face of such PIK Note.
     Interest on the Senior Cash Pay Notes will accrue at a rate of 10.75% per
annum and be payable in cash.
     Special Interest may accrue on the Notes in certain circumstances pursuant
to the Registration Rights Agreement for the Notes. Any Special Interest on the
Notes will be payable in the same form elected by the Issuer for payment of
interest for the applicable interest payment period. All references to the
Indenture, in any context, to any interest or other amount payable on or with
respect to the Notes shall be deemed to include any Special Interest pursuant to
the Registration Rights Agreement for the Notes.
     Principal of, premium, if any, and interest on the Notes will be payable at
the office or agency of the Issuer maintained for such purpose or, at the option
of the Issuer, payment of Cash Interest may be made by check mailed to the
Holders of the Notes at their respective addresses set forth in the register of
Holders; provided that all payments of principal, premium, if any, and Cash
Interest with respect to the Notes represented by one or more global notes
registered in the name of or held by DTC or its nominee will be made by wire
transfer of immediately available funds to the accounts specified by the Holder
or Holders thereof. Until otherwise designated by the Issuer, the Issuer’s
office or agency will be the office of the Paying Agent maintained for such
purpose.
Mandatory Redemption; Offers to Purchase; Open Market Purchases
     On      , 2015 (the “Special Redemption Date”), the Issuer will be required
to redeem for cash a portion (the “Special Redemption Amount”) of Senior Toggle
Notes equal to the product of (x) $30.0 million and (y) the lesser of (i) one
and (ii) a fraction the numerator of which is the aggregate principal amount
outstanding on the Special Redemption Date of the Senior Toggle Notes for United
States federal income tax purposes and the denominator of which is
$1,330,000,000, as determined by the Issuer in good faith and rounded to the
nearest $2,000 (such redemption, the “Special Redemption”). The redemption price
for each portion of a Senior Toggle Note so redeemed pursuant to the Special
Redemption will equal 100% of the principal amount of such portion plus any
accrued and unpaid interest thereon to the Special Redemption Date.
     Except for the Special Redemption of any portion of the Senior Toggle Notes
as described in the immediately preceding paragraph, the Issuer is not required
to make any sinking fund payments with respect to the Notes. However, under
certain circumstances, the Issuer may be required to offer to purchase Notes as
described under the caption “Repurchase at the Option of Holders.” We may at any
time and from time to time purchase Notes in the open market or otherwise.

167



--------------------------------------------------------------------------------



 



EXHIBIT A
Optional Redemption
Senior Cash Pay Notes
     At any time prior to      , 2012, the Senior Cash Pay Notes may be redeemed
or purchased (by the Issuer or any other Person), in whole or in part, upon
notice as described under “Selection and Notice,” at a redemption price equal to
100% of the principal amount of Senior Cash Pay Notes redeemed plus the
Applicable Premium as of the date of redemption (the “Redemption Date”), and,
without duplication, accrued and unpaid interest to the Redemption Date, subject
to the rights of Holders of Senior Cash Pay Notes on the relevant record date to
receive interest due on the relevant interest payment date. The Issuer may
provide in such notice that payment of the redemption price and performance of
the Issuer’s obligations with respect to such redemption or purchase may be
performed by another Person.
     On and after      , 2012, the Senior Cash Pay Notes may be redeemed or
purchased (by the Issuer or any other Person), at the Issuer’s option, in whole
or in part, upon notice as described under “Selection and Notice,” at any time
and from time to time at the redemption prices set forth below. The Issuer may
provide in such notice that the payment of the redemption price and the
performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person. The Senior Cash Pay Notes will be redeemable at the
redemption prices (expressed as percentages of principal amount of the Senior
Cash Pay Notes to be redeemed) set forth below plus accrued and unpaid interest
thereon to the applicable Redemption Date, subject to the right of Holders of
record of Senior Cash Pay Notes on the relevant record date to receive interest
due on the relevant interest payment date, if redeemed during the twelve-month
period beginning on                   of each of the years indicated below:

          Year     Percentage        
2012
    105.375%
2013
    102.688%
2014 and thereafter
    100.000%

     In addition, until      , 2011, the Issuer may, at its option, on one or
more occasions, redeem up to 40% of the then outstanding aggregate principal
amount of Senior Cash Pay Notes at a redemption price equal to 110.750% of the
aggregate principal amount thereof, plus accrued and unpaid interest thereon to
the applicable Redemption Date, subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date, with the net cash proceeds of one or more Equity Offerings to the extent
such net cash proceeds are received by or contributed to the Issuer; provided
that at least 50% of the sum of the aggregate principal amount of Senior Cash
Pay Notes originally issued under the Indenture and any Additional Notes that
are Senior Cash Pay Notes issued under the Indenture after the Issue Date
remains outstanding immediately after the occurrence of each such redemption;
provided further that each such redemption occurs within 180 days of the date of
closing of each such Equity Offering.
     The Issuer may provide in such notice that payment of the redemption price
and performance of the Issuer’s obligations with respect thereto may be
performed by another Person. Notice of any redemption upon any Equity Offering
may be given prior to the completion of the related Equity Offering, and any
such redemption or notice may, at the Issuer’s discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of the
related Equity Offering.
     The Trustee or the Paying Agent shall select the Notes to be purchased in
the manner described under “Selection and Notice.”
Senior Toggle Notes
     At any time prior to      , 2012, the Senior Toggle Notes may be redeemed
or purchased (by the Issuer or any other Person), in whole or in part, upon
notice as described under “Selection and Notice,” at a redemption price equal to
100% of the principal amount of Senior Toggle Notes redeemed plus the Applicable
Premium as of the date of redemption (the “Redemption Date”), and, without
duplication, accrued and unpaid interest to the Redemption Date, subject to the
rights of Holders of Senior Toggle Notes on the relevant record date to receive
interest due on the relevant interest payment date. The Issuer may provide in
such notice that payment of the redemption price and performance of the Issuer’s
obligations with respect to such redemption or purchase may be performed by
another Person.

168



--------------------------------------------------------------------------------



 



EXHIBIT A
     On and after      , 2012, the Senior Toggle Notes may be redeemed or
purchased (by the Issuer or any other Person), at the Issuer’s option, in whole
or in part, upon notice as described under “Selection and Notice,” at any time
and from time to time at the redemption prices set forth below. The Issuer may
provide in such notice that the payment of the redemption price and the
performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person. The Senior Toggle Notes will be redeemable at the
redemption prices (expressed as percentages of principal amount of the Senior
Toggle Notes to be redeemed) set forth below plus accrued and unpaid interest
thereon to the applicable Redemption Date, subject to the right of Holders of
record of Senior Toggle Notes on the relevant record date to receive interest
due on the relevant interest payment date, if redeemed during the twelve-month
period beginning on of each of the years indicated below:

          Year     Percentage        
2012
    105.500 %
2013
    102.750 %
2014 and thereafter
    100.000 %

     In addition, until      , 2011, the Issuer may, at its option, on one or
more occasions, redeem up to 40% of the then outstanding aggregate principal
amount of Senior Toggle Notes (and any PIK Notes issued in respect thereof) at a
redemption price equal to 111.000% of the aggregate principal amount thereof,
plus accrued and unpaid interest thereon to the applicable Redemption Date,
subject to the right of Holders of record on the relevant record date to receive
interest due on the relevant interest payment date, with the net cash proceeds
of one or more Equity Offerings to the extent such net cash proceeds are
received by or contributed to the Issuer; provided that at least 50% of the sum
of the aggregate principal amount of Senior Toggle Notes originally issued under
the Indenture and any Additional Notes that are Senior Toggle Notes issued under
the Indenture after the Issue Date (but excluding PIK Notes) remains outstanding
immediately after the occurrence of each such redemption; provided further that
each such redemption occurs within 180 days of the date of closing of each such
Equity Offering.
     At the end of any “accrual period” (as defined in Section 1272(a)(5) of the
Code) ending after the fifth anniversary of the Issue Date (each, a “Mandatory
Deferrable Interest Payment Date”), the Issuer may make cash payments on the
Senior Toggle Notes then outstanding in an aggregate amount of up to the
Mandatory Deferrable Interest Payment Amount (each such payment, a “Mandatory
Deferrable Interest Payment”). Any such payments will be made in proportion to
the then outstanding principal amounts of such Senior Toggle Notes. The
“Mandatory Deferrable Interest Payment Amount” shall mean, as of each Mandatory
Deferrable Interest Payment Date, the excess, if any, of (i) the aggregate
amount of accrued and unpaid interest and all accrued but unpaid “original issue
discount” (as defined in Section 1273(a)(1) of the Code) with respect to the
Senior Toggle Notes then outstanding, over (ii) an amount equal to the product
of (A) the aggregate “issue price” (as defined in Sections 1273(b) and 1274(a)
of the Code) of the Senior Toggle Notes then outstanding multiplied by (B) the
“yield to maturity” (as defined in the Treasury Regulation Section
1.1272-1(b)(1)(i)) of the Senior Toggle Notes.
     The Issuer may provide in such notice that payment of the redemption price
and performance of the Issuer’s obligations with respect thereto may be
performed by another Person. Notice of any redemption upon any Equity Offering
may be given prior to the completion of the related Equity Offering, and any
such redemption or notice may, at the Issuer’s discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of the
related Equity Offering.
     The Trustee or the Paying Agent shall select the Notes to be purchased in
the manner described under “Selection and Notice.”
Repurchase at the Option of Holders
Change of Control
     The Notes will provide that if a Change of Control occurs, unless the
Issuer has previously or concurrently mailed a redemption notice with respect to
all the outstanding Notes as described under “Optional Redemption,” the Issuer
will make an offer to purchase all of the Notes pursuant to the offer described
below (the “Change of Control Offer”) at a price in cash (the “Change of Control
Payment”) equal to 101.0% of the aggregate principal amount thereof plus accrued
and unpaid interest, if any, to the date of purchase, subject to the right of
Holders of the Notes of record on the relevant record date to receive interest
due on the relevant interest payment date. Within 30 days following any Change
of Control, the Issuer will send notice of such Change of Control Offer by
first-class mail, with a copy to the Trustee, to each Holder of

169



--------------------------------------------------------------------------------



 



EXHIBIT A
Notes to the address of such Holder appearing in the security register with a
copy to the Trustee, or otherwise in accordance with the procedures of DTC, with
the following information:
     (1) that a Change of Control Offer is being made pursuant to the covenant
entitled “Repurchase at the Option of Holders—Change of Control,” and that all
Notes properly tendered pursuant to such Change of Control Offer will be
accepted for payment by the Issuer;
     (2) the purchase price and the purchase date, which will be no earlier than
30 days nor later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);
     (3) that any Note not properly tendered will remain outstanding and
continue to accrue interest;
     (4) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;
     (5) that Holders electing to have any Notes purchased pursuant to a Change
of Control Offer will be required to surrender such Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of such Notes
completed, to the Paying Agent specified in the notice at the address specified
in the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;
     (6) that Holders will be entitled to withdraw their tendered Notes and
their election to require the Issuer to purchase such Notes, provided that the
Paying Agent receives, not later than the close of business on the fifth
Business Day preceding the Change of Control Payment Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder of the
Notes, the principal amount of Notes tendered for purchase, and a statement that
such Holder is withdrawing its tendered Notes and its election to have such
Notes purchased;
     (7) that the Holders whose Notes are being repurchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered. The unpurchased portion of the Notes must be equal to a
minimum of $2,000 or an integral multiple of $1,000 in principal amount;
provided, however, that if PIK Notes are issued or PIK Interest is paid, the
principal amount of such unpurchased portion may equal a minimum of $1.00 or an
integral multiple of $1.00;
     (8) if such notice is mailed prior to the occurrence of a Change of
Control, stating that the Change of Control Offer is conditional on the
occurrence of such Change of Control; and
     (9) the other instructions, as determined by the Issuer, consistent with
the covenant described hereunder, that a Holder must follow.
     The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of Notes by the Issuer pursuant to a Change of Control Offer. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of the Indenture, the Issuer will comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations described in the Indenture by virtue thereof.
     On the Change of Control Payment Date, the Issuer will, to the extent
permitted by law,
     (1) accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer,
     (2) deposit with the Paying Agent an amount equal to the aggregate Change
of Control Payment in respect of all Notes or portions thereof so tendered, and
     (3) deliver, or cause to be delivered, to the Trustee for cancellation (and
delivery to the Paying Agent) the Notes so accepted together with an Officer’s
Certificate to the Trustee stating that such Notes or portions thereof have been
tendered to and purchased by the Issuer.
     The Senior Credit Facilities will, and future credit agreements or other
agreements to which the Issuer becomes a party may, provide that certain change
of control events with respect to the Issuer would constitute a default
thereunder (including a Change of Control under the Indenture). If we experience
a change of control that triggers a default under our Senior Credit Facilities,
we could seek a waiver of such default or seek to refinance our Senior Credit
Facilities. In the event we do not obtain such a waiver or refinance the Senior
Credit Facilities, such default could result in amounts

170



--------------------------------------------------------------------------------



 



EXHIBIT A
outstanding under our Senior Credit Facilities being declared due and payable
and cause a Receivables Facility to be wound down.
     Our ability to pay cash to the Holders of Notes following the occurrence of
a Change of Control may be limited by our
then-existing financial resources. Therefore, sufficient funds may not be
available when necessary to make any required repurchases.
     The Change of Control purchase feature of the Notes may in certain
circumstances make more difficult or discourage a sale or takeover of us and,
thus, the removal of incumbent management. The Change of Control purchase
feature is a result of negotiations between the Initial Purchasers and us. After
the Issue Date, we have no present intention to engage in a transaction
involving a Change of Control, although it is possible that we could decide to
do so in the future. Subject to the limitations discussed below, we could, in
the future, enter into certain transactions, including acquisitions,
dispositions, refinancings or other recapitalizations, that would not constitute
a Change of Control under the Indenture, but that could increase the amount of
indebtedness outstanding at such time or otherwise affect our capital structure
or credit ratings. Restrictions on our ability to incur additional Indebtedness
are contained in the covenants described under “Certain Covenants—Limitation on
Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock” and “Certain Covenants—Liens.” Such restrictions in the Indenture can be
waived only with the consent of the Holders of a majority in principal amount of
the Notes then outstanding. Except for the limitations contained in such
covenants, however, the Indenture will not contain any covenants or provisions
that may afford Holders of the Notes protection in the event of a highly
leveraged transaction.
     We will not be required to make a Change of Control Offer following a
Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in the Indenture applicable to a Change of Control Offer made by us and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer. Notwithstanding anything to the contrary herein, a Change of
Control Offer may be made in advance of a Change of Control, conditional upon
such Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making of the Change of Control Offer.
     The definition of “Change of Control” includes a disposition of all or
substantially all of the assets of the Issuer and its Restricted Subsidiaries to
any Person. Although there is a limited body of case law interpreting the phrase
“substantially all,” there is no precise established definition of the phrase
under applicable law. Accordingly, in certain circumstances there may be a
degree of uncertainty as to whether a particular transaction would involve a
disposition of “all or substantially all” of the assets of the Issuer and its
Restricted Subsidiaries. As a result, it may be unclear as to whether a Change
of Control has occurred and whether a Holder of Notes may require the Issuer to
make an offer to repurchase the Notes as described above.
     Except as described in clause (11) of the second paragraph under
“Amendment, Supplement and Waiver,” the provisions in the Indenture relative to
the Issuer’s obligation to make an offer to repurchase the Notes as a result of
a Change of Control may be waived or modified at any time with the written
consent of the Holders of a majority in principal amount of the then outstanding
Notes under the Indenture.
Asset Sales
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale, unless:
     (1) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Issuer) of the assets sold or
otherwise disposed of; and
     (2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Issuer or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:
     (a) any liabilities (as shown on the Issuer’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto) of the
Issuer or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the Notes or that are owed to the Issuer or a Restricted
Subsidiary, that are assumed by the transferee of any such assets and for which
the Issuer and all of its Restricted Subsidiaries have been validly released by
all creditors in writing,

171



--------------------------------------------------------------------------------



 



EXHIBIT A
     (b) any securities, notes or other obligations or assets received by the
Issuer or such Restricted Subsidiary from such transferee that are converted by
the Issuer or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale, and
     (c) any Designated Non-cash Consideration received by the Issuer or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed
$300.0 million at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value
     shall be deemed to be cash for purposes of this provision and for no other
purpose.
     Within 18 months after the receipt of any Net Proceeds of any Asset Sale by
the Issuer or any Restricted Subsidiary, the Issuer or such Restricted
Subsidiary, at its option, may apply the Net Proceeds from such Asset Sale,
     (1) to permanently reduce:
     (a) Obligations under the Senior Credit Facilities and to correspondingly
reduce commitments with respect thereto;
     (b) Obligations under Pari Passu Indebtedness (as defined below) that is
secured by a Lien, which Lien is permitted by the Indenture, and to
correspondingly reduce commitments with respect thereto;
     (c) Obligations under (i) Notes (to the extent such purchases are at or
above 100% of the principal amount thereof) or (ii) any other Pari Passu
Indebtedness of the Issuer or a Restricted Guarantor (and to correspondingly
reduce commitments with respect thereto); provided that the Issuer shall equally
and ratably reduce Obligations under the Notes as provided under “Optional
Redemption,” through open-market purchases (to the extent such purchases are at
or above 100% of the principal amount thereof) or by making an offer (in
accordance with the procedures set forth below for an Asset Sale Offer) to all
Holders of Notes to purchase a pro rata amount of Notes at 100% of the principal
amount thereof, plus accrued but unpaid interest; or
     (d) Indebtedness of a Restricted Subsidiary that is not a Guarantor, other
than Indebtedness owed to the Issuer or another Restricted Subsidiary; or
     (2) to (a) make an Investment in any one or more businesses, provided that
such Investment in any business is in the form of the acquisition of Capital
Stock and results in the Issuer or Restricted Subsidiary, as the case may be,
owning an amount of the Capital Stock of such business such that it constitutes
a Restricted Subsidiary, (b) acquire properties, (c) make capital expenditures
or (d) acquire other assets that, in the case of each of clauses (a), (b),
(c) and (d) are either (x) used or useful in a Similar Business or (y) replace
the businesses, properties and/or assets that are the subject of such Asset
Sale;
     provided that, in the case of clause (2) above, a binding commitment shall
be treated as a permitted application of the Net Proceeds from the date of such
commitment so long as the Issuer or such other Restricted Subsidiary enters into
such commitment with the good faith expectation that such Net Proceeds will be
applied to satisfy such commitment within the later of 18 months after receipt
of such Net Proceeds and 180 days following such commitment; provided that if
such commitment is cancelled or terminated after the later of such 18 month or
180 day period for any reason before such Net Proceeds are applied, then such
Net Proceeds shall constitute Excess Proceeds.
     Any Net Proceeds from any Asset Sale described in the preceding paragraph
that are not invested or applied as provided and within the time period set
forth in the preceding paragraph will be deemed to constitute “Excess Proceeds.”
When the aggregate amount of Excess Proceeds with respect to the Notes exceeds
$100.0 million, the Issuer shall make an offer to all Holders of the Notes and,
if required by the terms of any Indebtedness that is pari passu in right of
payment with such Notes (“Pari Passu Indebtedness”), to the holders of such Pari
Passu Indebtedness (an “Asset Sale Offer”), to purchase the maximum aggregate
principal amount of such Notes and the maximum aggregate principal amount (or
accreted value, if less) of such Pari Passu Indebtedness that is a minimum of
$2,000 or an integral multiple of $1,000, or if PIK Notes are issued or PIK
Interest is paid, a minimum of $1.00 and an integral multiple of $1.00, (in each
case in aggregate principal amount) that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100% of the principal
amount thereof (or accreted value, if applicable) plus accrued and unpaid
interest to the date fixed for the closing of such offer, in accordance with the
procedures set forth in the Indenture. The Issuer will commence an Asset Sale
Offer with respect to Excess Proceeds within ten Business Days after the date
that Excess

172



--------------------------------------------------------------------------------



 



EXHIBIT A
Proceeds exceed $100.0 million by mailing the notice required pursuant to the
terms of the Indenture, with a copy to the Trustee or otherwise in accordance
with the procedures of DTC. The Issuer, in its sole discretion, may satisfy the
foregoing obligations with respect to any Net Proceeds from an Asset Sale by
making an Asset Sale Offer with respect to such Net Proceeds prior to the
expiration of the relevant 18 month period (or such longer period provided
above) or with respect to Excess Proceeds of $100.0 million or less.
     To the extent that the aggregate principal amount of Notes and such Pari
Passu Indebtedness tendered pursuant to an Asset Sale Offer is less than the
Excess Proceeds with respect to the Notes, the Issuer may use any remaining
Excess Proceeds for general corporate purposes, subject to the other covenants
contained in the Indenture. If the aggregate principal amount of Notes and the
aggregate principal amount (or accreted value, if applicable) of the Pari Passu
Indebtedness surrendered in an Asset Sale Offer exceeds the amount of Excess
Proceeds with respect to the Notes, the Trustee or the Paying Agent shall select
the Notes and the Issuer or the agent for such Pari Passu Indebtedness will
select such other Pari Passu Indebtedness to be purchased on a pro rata basis
based on the principal amount of the Notes and such Pari Passu Indebtedness
tendered. Upon completion of any such Asset Sale Offer, the amount of Excess
Proceeds shall be reset at zero.
     Pending the final application of any Net Proceeds pursuant to this
covenant, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit
facility, including under any Senior Credit Facility, or otherwise invest such
Net Proceeds in any manner not prohibited by the Indenture.
     The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of the
Indenture, the Issuer will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in the Indenture by virtue thereof.
     Except as described in clause (11) of the second paragraph under
“Amendment, Supplement and Waiver,” the provisions under the Indenture relative
to the Issuer’s obligation to make an offer to repurchase the Notes as a result
of an Asset Sale may be waived or modified with the written consent of the
Holders of a majority in principal amount of the then outstanding Notes.
Selection and Notice
     If the Issuer is redeeming less than all of a series of Notes at any time,
the Trustee or the Paying Agent will select the Notes of such series to be
redeemed (a) if such Notes are listed on any national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which such Notes are listed or (b) on a pro rata basis to the extent
practicable, or, if the pro rata basis is not practicable for any reason by lot
or by such other method as the Trustee or the Paying Agent shall deem
appropriate.
     Notices of purchase or redemption shall be mailed by first-class mail,
postage prepaid, at least 30 but not more than 60 days before the purchase or
redemption date to (x) each Holder of Notes to be redeemed at such Holder’s
registered address, (y) to the Trustee to forward to each Holder of Notes to be
redeemed at such Holder’s registered address, or (z) otherwise in accordance
with the procedures of DTC, except that redemption notices may be mailed more
than 60 days prior to a redemption date if the notice is issued in connection
with a defeasance of the Notes or a satisfaction and discharge of the Indenture.
If any Note is to be purchased or redeemed in part only, any notice of purchase
or redemption that relates to such Note shall state the portion of the principal
amount thereof that has been or is to be purchased or redeemed.
     The Issuer will issue a new Note in a principal amount equal to the
unredeemed portion of the original Note in the name of the Holder upon
cancellation of the original Note. Notes called for redemption become due on the
date fixed for redemption. On and after the redemption date, interest ceases to
accrue on Notes or portions of them called for redemption.
Certain Covenants
     Set forth below are summaries of certain covenants that will be contained
in the Indenture.

173



--------------------------------------------------------------------------------



 



EXHIBIT A
Limitation on Restricted Payments
     The Issuer will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:
     (1) declare or pay any dividend or make any distribution or any payment
having the effect thereof on account of the Issuer’s or any Restricted
Subsidiary’s Equity Interests (in such Person’s capacity as holder of such
Equity Interests), including any dividend or distribution payable in connection
with any merger or consolidation other than:
     (a) dividends or distributions payable solely in Equity Interests (other
than Disqualified Stock) of the Issuer; or
     (b) dividends or distributions by a Restricted Subsidiary so long as, in
the case of any dividend or distribution payable on or in respect of any class
or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary of the Issuer, the Issuer or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities;
     (2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Issuer or any direct or indirect parent of the Issuer,
including in connection with any merger or consolidation;
     (3) make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness other
than:
     (a) Indebtedness permitted under clause (8) of the covenant described under
“—Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock”; or
     (b) the purchase, repurchase or other acquisition of Subordinated
Indebtedness of the Issuer or any Restricted Subsidiary purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition; or
     (4) make any Restricted Investment

174



--------------------------------------------------------------------------------



 



EXHIBIT A
     (all such payments and other actions set forth in clauses (1) through
(4) above being collectively referred to as “Restricted Payments”), unless, at
the time of such Restricted Payment:
     (1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;
     (2) immediately after giving effect to such transaction on a pro forma
basis, the Issuer could incur $1.00 of additional Indebtedness pursuant to the
Consolidated Leverage Ratio test set forth in the first paragraph of the
covenant described under “—Limitation on Incurrence of Indebtedness and Issuance
of Disqualified Stock and Preferred Stock”; and
     (3) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Issuer and its Restricted Subsidiaries
after the Issue Date (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock (as
defined below) pursuant to clause (c) thereof only), (6)(c) and (8) of the next
succeeding paragraph, but excluding all other Restricted Payments permitted by
the next succeeding paragraph), is less than the sum of (without duplication):
     (a) 50% of the Consolidated Net Income of the Issuer for the period (taken
as one accounting period) beginning on the first day of the fiscal quarter
commencing after the Issue Date to the end of the Issuer’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment, or, in the case such Consolidated Net Income for
such period is a deficit, minus 100% of such deficit; plus
     (b) 100% of the aggregate net proceeds (including cash and the fair market
value, as determined in good faith by the Issuer, of marketable securities or
other property) received by the Issuer or a Restricted Subsidiary since
immediately after the Issue Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness or issue
Disqualified Stock or Preferred Stock pursuant to clause (12)(a) of the second
paragraph of “—Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock”) from the issue or sale of:
     (i)(A) Equity Interests of the Issuer, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received from the sale of:
     (x) Equity Interests to members of management, directors or consultants of
the Issuer, its Restricted Subsidiaries and any direct or indirect parent
company of the Issuer, after the Issue Date to the extent such amounts have been
applied to Restricted Payments made in accordance with clause (4) of the next
succeeding paragraph; and
     (y) Designated Preferred Stock; and
     (B) to the extent such proceeds or other property are actually contributed
to the capital of the Issuer or any Restricted Subsidiary, Equity Interests of
the Issuer’s direct or indirect parent companies (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of such companies or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (4) of the next succeeding paragraph);
or
     (ii) debt of the Issuer or any Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of the Issuer or a direct
or indirect parent company of the Issuer;
provided, however, that this clause (b) shall not include the proceeds from
(W) Refunding Capital Stock (as defined below), (X) Equity Interests or
convertible debt securities sold to the Issuer or a Restricted Subsidiary, as
the case may be, (Y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (Z) Excluded Contributions; plus
     (c) 100% of the aggregate amount of net proceeds (including cash and the
fair market value, as determined in good faith by the Issuer, of marketable
securities or other property) contributed to the capital of the Issuer following
the Issue Date (other than (i) net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness or issue Disqualified Stock or
Preferred Stock pursuant to clause (12)(a) of the second paragraph of
“—Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock”, (ii) by a Restricted Subsidiary and (iii) from any
Excluded Contributions); plus

175



--------------------------------------------------------------------------------



 



EXHIBIT A
     (d) 100% of the aggregate amount of proceeds (including cash and the fair
market value, as determined in good faith by the Issuer, of marketable
securities or other property) received by the Issuer or a Restricted Subsidiary
by means of:
     (i) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of Restricted Investments made by the Issuer or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Issuer or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Issuer or its Restricted Subsidiaries, in each case with respect to Restricted
Investments made after the Issue Date; or
     (ii) the sale or other disposition (other than to the Issuer or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a dividend
or distribution from an Unrestricted Subsidiary after the Issue Date; plus
     (e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Issue Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Issuer in good
faith or if such fair market value may exceed $100.0 million, in writing by an
Independent Financial Advisor, at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, other than to the extent
such Investment constituted a Permitted Investment.
     The foregoing provisions will not prohibit:
     (1) the payment of any dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of the Indenture;
     (2)(a) the redemption, repurchase, retirement or other acquisition of any
(i) Equity Interests (“Treasury Capital Stock”) or Subordinated Indebtedness of
the Issuer or any Restricted Subsidiary or (ii) Equity Interests of any direct
or indirect parent company of the Issuer, in the case of each of clause (i) and
(ii), in exchange for, or out of the proceeds of the substantially concurrent
sale or issuance (other than to the Issuer or a Restricted Subsidiary) of,
Equity Interests of the Issuer, or any direct or indirect parent company of the
Issuer to the extent contributed to the capital of the Issuer or any Restricted
Subsidiary (in each case, other than any Disqualified Stock) (“Refunding Capital
Stock”), (b) the declaration and payment of dividends on the Treasury Capital
Stock out of the proceeds of the substantially concurrent sale (other than to
the Issuer or a Restricted Subsidiary) of the Refunding Capital Stock, and
(c) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (6)(a)
or (b) of this paragraph, the declaration and payment of dividends on the
Refunding Capital Stock (other than Refunding Capital Stock the proceeds of
which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Issuer) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;
     (3) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Issuer or a Restricted Subsidiary made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Issuer or a Restricted Subsidiary, as the case may be,
which is incurred in compliance with “—Limitation on Incurrence of Indebtedness
and Issuance of Disqualified Stock and Preferred Stock” so long as:
     (a) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, exchanged, acquired or retired for
value, plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,
repurchased, exchanged, acquired or retired and any fees and expenses incurred
in connection with such redemption, repurchase, exchange, acquisition or
retirement and the issuance of such new Indebtedness;
     (b) such new Indebtedness is subordinated to the Notes or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, exchanged, acquired or retired for
value;

176



--------------------------------------------------------------------------------



 



EXHIBIT A
     (c) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Subordinated Indebtedness
being so redeemed, repurchased, exchanged, acquired or retired; and
     (d) such new Indebtedness has a Weighted Average Life to Maturity equal to
or greater than the remaining Weighted Average Life to Maturity of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired;
     (4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests (other than Disqualified Stock) of the
Issuer or any of its direct or indirect parent companies held by any future,
present or former employee, director, officer or consultant of the Issuer, any
of its Subsidiaries or any of its direct or indirect parent companies pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement (including, for the avoidance of doubt, any
principal and interest payable on any notes issued by the Issuer or any direct
or indirect parent company of the Issuer in connection with any such repurchase,
retirement or acquisition), or any stock subscription or shareholder agreement,
including any Equity Interest rolled over by management of the Issuer or any
direct or indirect parent company of the Issuer in connection with the
Transactions; provided, however, that the aggregate Restricted Payments made
under this clause (4) do not exceed in any calendar year $50.0 million with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $75.0 million in any calendar year; provided
further that such amount in any calendar year may be increased by an amount not
to exceed:
     (a) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Issuer and, to the extent contributed to the capital
of the Issuer, Equity Interests of any of the direct or indirect parent
companies of the Issuer, in each case to employees, directors, officers or
consultants of the Issuer, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Issue Date (other than Equity
Interests the proceeds of which are used to fund the Transactions), to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of clause
(3) of the preceding paragraph; plus
     (b) the cash proceeds of key man life insurance policies received by the
Issuer (or by any direct or indirect parent company to the extent actually
contributed in cash to the Issuer) or any of its Restricted Subsidiaries after
the Issue Date; less
     (c) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (a) and (b) of this clause (4);
and provided further that cancellation of Indebtedness owing to the Issuer or
any Restricted Subsidiary from employees, directors, officers or consultants of
the Issuer, any of its Subsidiaries or its direct or indirect parent companies
in connection with a repurchase of Equity Interests of the Issuer or any of the
Issuer’s direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of the
Indenture;
     (5) the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Issuer or any of its Restricted Subsidiaries
issued in accordance with the covenant described under “—Limitation on
Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock”;
     (6)(a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Issuer or any of its Restricted Subsidiaries after the Issue Date, provided
that the amount of dividends paid pursuant to this clause (a) shall not exceed
the aggregate amount of cash actually received by the Issuer or a Restricted
Subsidiary from the issuance of such Designated Preferred Stock;
     (b) a Restricted Payment to a direct or indirect parent company of the
Issuer, the proceeds of which will be used to fund the payment of dividends to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) of such parent corporation issued after the Issue Date,
provided that the amount of Restricted Payments paid pursuant to this clause
(b) shall not exceed the aggregate amount of cash actually contributed to the
capital of the Issuer from the sale of such Designated Preferred Stock; or
     (c) the declaration and payment of dividends on Refunding Capital Stock
that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to clause (2) of this paragraph;
provided, however, that, in the case of each of (a), (b) and (c) of this clause
(6), for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock

177



--------------------------------------------------------------------------------



 



EXHIBIT A
that is Preferred Stock, after giving effect to such issuance or declaration on
a pro forma basis, the Issuer could incur $1.00 of additional Indebtedness
pursuant to the Consolidated Leverage Ratio test set forth in the covenant
described under “—Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock”;
     (7) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
     (8) the declaration and payment of dividends on the Issuer’s common stock
(or a Restricted Payment to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
Equity Offering of such common stock after the Issue Date, of up to 6% per annum
of the net cash proceeds received by (or, in the case of a Restricted Payment to
a direct or indirect parent entity, contributed to the capital of) the Issuer in
or from any such public Equity Offering;
     (9) Restricted Payments that are made with Excluded Contributions;
     (10) other Restricted Payments in an aggregate amount taken together with
all other Restricted Payments made pursuant to this clause (10) not to exceed
$400.0 million;
     (11) distributions or payments of Receivables Fees and Securitization Fees;
     (12) any Restricted Payment used to fund or effect the Transactions and the
fees and expenses related thereto or owed to Affiliates, in each case to the
extent permitted by the covenant described under “—Transactions with
Affiliates”, and any payments to holders of Equity Interests of the Issuer
(immediately prior to giving effect to the Transactions) in connection with, or
as a result of, their exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect
thereto;
     (13) the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness pursuant to the provisions similar to
those described under the captions “Repurchase at the Option of Holders—Change
of Control” and “Repurchase at the Option of Holders—Asset Sales”; provided that
all Notes tendered by Holders in connection with a Change of Control Offer or
Asset Sale Offer, as applicable, have been repurchased, redeemed or acquired for
value;
     (14) the declaration and payment of dividends or the payment of other
distributions by the Issuer or a Restricted Subsidiary to, or the making of
loans or advances to, any of the Issuer’s direct or indirect parent companies in
amounts required for any direct or indirect parent companies to pay, in each
case without duplication,
     (a) franchise taxes and other fees, taxes and expenses required to maintain
their legal existence;
     (b) federal, foreign, state and local income or franchise and similar
taxes; provided that, in each fiscal year, the amount of such payments shall not
exceed the amount that the Issuer and its Restricted Subsidiaries would be
required to pay in respect of federal, foreign, state and local income or
franchise taxes if such entities were corporations paying taxes separately from
any parent entity at the highest combined applicable federal, foreign, state,
local or franchise tax rate for such fiscal year (and to the extent of any
amounts actually received in cash from its Unrestricted Subsidiaries, in amounts
required to pay such taxes to the extent attributable to the income of such
Unrestricted Subsidiaries);
     (c) customary salary, bonus and other benefits payable to directors,
officers and employees of any direct or indirect parent company of the Issuer to
the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Issuer and its Restricted Subsidiaries;
     (d) general operating and overhead costs and expenses of any direct or
indirect parent company of the Issuer to the extent such costs and expenses are
attributable to the ownership or operation of the Issuer and its Restricted
Subsidiaries;
     (e) amounts payable to the Investors pursuant to the Sponsor Management
Agreement;
     (f) fees and expenses other than to Affiliates of the Issuer related to
(i) any equity or debt offering of such parent entity (whether or not
successful) and (ii) any Investment otherwise permitted under this covenant
(whether or not successful);

178



--------------------------------------------------------------------------------



 



EXHIBIT A
     (g) cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Issuer or any direct or indirect parent
of the Issuer; and
     (h) to finance Investments otherwise permitted to be made pursuant to this
covenant; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment; (B) such direct or indirect
parent company shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
capital of the Issuer or one of its Restricted Subsidiaries or (2) the merger of
the Person formed or acquired into the Issuer or one of its Restricted
Subsidiaries (to the extent not prohibited by the covenant “—Merger,
Consolidation or Sale of All or Substantially All Assets” below) in order to
consummate such Investment; (C) such direct or indirect parent company and its
Affiliates (other than the Issuer or a Restricted Subsidiary) receives no
consideration or other payment in connection with such transaction except to the
extent the Issuer or a Restricted Subsidiary could have given such consideration
or made such payment in compliance with the Indenture; (D) any property received
by the Issuer shall not increase amounts available for Restricted Payments
pursuant to clause (3) of the preceding paragraph; and (E) such Investment shall
be deemed to be made by the Issuer or a Restricted Subsidiary by another
provision of this covenant (other than pursuant to clause (10) hereof) or
pursuant to the definition of “Permitted Investments” (other than clause
(9) thereof);
     (15) the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Issuer or a Restricted Subsidiary by,
Unrestricted Subsidiaries;
     (16) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Issuer and its
Restricted Subsidiaries, taken as a whole, that complies with the covenant
described under “—Merger, Consolidation or Sale of All or Substantially All
Assets”; provided that as a result of such consolidation, merger or transfer of
assets, the Issuer shall make a Change of Control Offer and that all Notes
tendered by Holders in connection with such Change of Control Offer have been
repurchased, redeemed or acquired for value;
     (17) any Restricted Payments relating to a Securitization Subsidiary that,
in the good faith determination of the Issuer, are necessary or advisable to
effect any Qualified Securitization Financing; and
     (18) purchase Equity Interests of CCO not owned by the Issuer or its
Restricted Subsidiaries (whether by tender offer, open market purchase, merger
or otherwise);
     provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (10), (15) and (17), no Default shall
have occurred and be continuing or would occur as a consequence thereof.
     As of the Issue Date, all of the Subsidiaries of the Issuer will be
Restricted Subsidiaries. The Issuer will not permit any Unrestricted Subsidiary
to become a Restricted Subsidiary except pursuant to the second to last sentence
of the definition of “Unrestricted Subsidiary.” For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Issuer and its Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated will be deemed to be Investments in an amount
determined as set forth in the last sentence of the definition of “Investment.”
Such designation will be permitted only if a Restricted Payment in such amount
would be permitted at such time pursuant to this covenant or pursuant to the
definition of “Permitted Investments,” and if such Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries will not
be subject to any of the restrictive covenants set forth in the Indenture.
     Notwithstanding the foregoing provisions of this covenant, the Issuer will
not, and will not permit any of its Restricted Subsidiaries to, pay any cash
dividend or make any cash distribution on, or in respect of, the Issuer’s
Capital Stock or purchase for cash or otherwise acquire for cash any Capital
Stock of the Issuer or any direct or indirect parent of the Issuer for the
purpose of paying any cash dividend or making any cash distribution to, or
acquiring Capital Stock of any direct or indirect parent of the Issuer for cash
from, the Investors, or guarantee any Indebtedness of any Affiliate of the
Issuer for the purpose of paying such dividend, making such distribution or so
acquiring such Capital Stock to or from the Issuer, in each case by means of
utilization of the cumulative Restricted Payment credit provided by the first
paragraph of this covenant, or the exceptions provided by clauses (1) or (10) of
the second paragraph of this covenant or clause (12) of the definition of
“Permitted Investments,” unless the most recent interest payment made by the
Issuer was a Cash Interest payment and the Issuer has not made a PIK Election
with respect to the next interest payment due and, in each case, such payment is
otherwise in compliance with this covenant.

179



--------------------------------------------------------------------------------



 



EXHIBIT A
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Issuer and the Restricted Guarantors
will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Issuer and
the Restricted Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if the Consolidated Leverage Ratio at the time such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 7.5 to 1.0 determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which internal financial statements are available; provided,
however, that Restricted Subsidiaries that are not Guarantors may not incur
Indebtedness or issue Disqualified Stock or Preferred Stock if, after giving pro
forma effect to such incurrence or issuance (including a pro forma application
of the net proceeds therefrom), more than an aggregate of $750.0 million of
Indebtedness or Disqualified Stock or Preferred Stock of Restricted Subsidiaries
that are not Guarantors is outstanding pursuant to this paragraph at such time.
     The foregoing limitations will not apply to:
     (1) the incurrence of Indebtedness under Credit Facilities by the Issuer or
any of its Restricted Subsidiaries and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), up to an aggregate principal amount of $16,770,638,000 outstanding at
any one time, less the aggregate amount of proceeds received from the sale of
any Securitization Assets made since the Issue Date;
     (2) the incurrence by the Issuer and any Restricted Guarantor of
Indebtedness represented by the Notes (including any PIK Notes and any
Guarantee, but excluding any Additional Notes);
     (3) the incurrence by the Issuer and any Restricted Guarantor of
Indebtedness represented by the Exchange Notes and related guarantees of the
Exchange Notes to be issued in exchange for the Notes (including any PIK Notes
but excluding any Additional Notes) and Guarantees pursuant to the Registration
Rights Agreement;
     (4) Indebtedness of the Issuer and its Restricted Subsidiaries in existence
on the Issue Date (other than Indebtedness described in clauses (1) and (2));
     (5) Indebtedness (including Capitalized Lease Obligations) incurred or
Disqualified Stock and Preferred Stock issued by the Issuer or any of its
Restricted Subsidiaries, to finance the purchase, lease or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Equity Interests
of any Person owning such assets in an aggregate principal amount, together with
any Refinancing Indebtedness in respect thereof and all other Indebtedness
incurred and Disqualified Stock and/or Preferred Stock issued and outstanding
under this clause (5), not to exceed $150.0 million at any time outstanding; so
long as such Indebtedness exists at the date of such purchase, lease or
improvement, or is created within 270 days thereafter;
     (6) Indebtedness incurred by the Issuer or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such bankers’ acceptances
and letters of credit or the incurrence of such Indebtedness, such obligations
are reimbursed within 30 days following such drawing or incurrence;
     (7) Indebtedness arising from agreements of the Issuer or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of FIN 45 or in respect of acquired contingencies and
contingent consideration recorded under FAS 141(R)) of the Issuer or

180



--------------------------------------------------------------------------------



 



EXHIBIT A
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(7));
     (8) Indebtedness of the Issuer to a Restricted Subsidiary or a Restricted
Subsidiary to the Issuer or another Restricted Subsidiary; provided that any
such Indebtedness (other than pursuant to the CCU Mirror Note) owing by the
Issuer or a Guarantor to a Restricted Subsidiary that is not a Guarantor is
expressly subordinated in right of payment to the Notes or the Guarantee of the
Notes, as the case may be; provided further that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Issuer or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien)
shall be deemed, in each case, to be an incurrence of such Indebtedness not
permitted by this clause (8);
     (9) shares of Preferred Stock of a Restricted Subsidiary issued to the
Issuer or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Issuer
or a Restricted Subsidiary or pursuant to any pledge of such Preferred Stock
constituting a Permitted Lien) shall be deemed in each case to be an issuance of
such shares of Preferred Stock not permitted by this clause (9);
     (10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this covenant,
exchange rate risk or commodity pricing risk;
     (11) obligations in respect of self-insurance, customs, stay, performance,
bid, appeal and surety bonds and completion guarantees and other obligations of
a like nature provided by the Issuer or any of its Restricted Subsidiaries in
the ordinary course of business;
     (12) Indebtedness or Disqualified Stock of the Issuer or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 200.0% of the net cash proceeds received by
the Issuer and its Restricted Subsidiaries since immediately after the Issue
Date from the issue or sale of Equity Interests of the Issuer or cash
contributed to the capital of the Issuer (in each case, other than proceeds of
Disqualified Stock or sales of Equity Interests to, or contributions received
from, the Issuer or any of its Subsidiaries) as determined in accordance with
clauses (3)(b) and (3)(c) of the first paragraph of the covenant described under
“—Limitation on Restricted Payments” to the extent such net cash proceeds or
cash have not been applied pursuant to such clauses to make Restricted Payments
or to make other Investments, payments or exchanges pursuant to the second
paragraph of the covenant described under”—Limitation on Restricted Payments” or
to make Permitted Investments (other than Permitted Investments specified in
clauses (1), (2) and (3) of the definition thereof) ; provided, however, that
any amounts in excess of 100.0% shall be Subordinated Indebtedness of the Issuer
or any Restricted Subsidiary that has a Stated Maturity that is no earlier than
90 days after the Stated Maturity of the Notes or Disqualified Stock or
Preferred Stock of any Restricted Subsidiary that has a Stated Maturity that is
no earlier than 90 days after the Stated Maturity of the Notes, and
(b) Indebtedness or Disqualified Stock of the Issuer or a Restricted Guarantor
not otherwise permitted hereunder, and Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary that is not a Guarantor not
otherwise permitted hereunder in an aggregate principal amount or liquidation
preference, which when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred pursuant to this clause (12)(b), does not at any
one time outstanding exceed $1,000.0 million (it being understood that any
Indebtedness incurred or Disqualified Stock or Preferred Stock issued pursuant
to this clause (12)(b) shall cease to be deemed incurred or outstanding for
purposes of this clause (12)(b) but shall be deemed incurred for the purposes of
the first paragraph of this covenant from and after the first date on which the
Issuer or such Restricted Subsidiary could have incurred such Indebtedness or
issued such Disqualified Stock or Preferred Stock under the first paragraph of
this covenant without reliance on this clause (12)(b));
     (13) the incurrence by the Issuer or any Restricted Subsidiary of
Indebtedness or issuance by the Issuer or any Restricted Subsidiary of
Disqualified Stock or Preferred Stock which serves to extend, replace, refund,
refinance, renew or defease:
     (a) any Indebtedness incurred or Disqualified Stock or Preferred Stock
issued as permitted under the first paragraph of this covenant and clauses (2),
(3), (4), (5), (12)(a) and (14) below, or

181



--------------------------------------------------------------------------------



 



EXHIBIT A
     (b) any Indebtedness incurred or Disqualified Stock or Preferred Stock
issued to so extend, replace, refund, refinance, renew or defease the
Indebtedness, Disqualified Stock or Preferred Stock described in clause
(a) above,
including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including tender premiums), defeasance
costs and fees and expenses in connection therewith (collectively, the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:
     (A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being extended, replaced, refunded, refinanced, renewed or defeased (except by
virtue of prepayment of such Indebtedness),

182



--------------------------------------------------------------------------------



 



EXHIBIT A
     (B) to the extent such Refinancing Indebtedness extends, replaces, refunds,
refinances, renews or defeases (i) Indebtedness subordinated or pari passu to
the Notes or any Guarantee thereof, such Refinancing Indebtedness is
subordinated or pari passu to the Notes or the Guarantee at least to the same
extent as the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased or (ii) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively, and
     (C) shall not include:
     (i) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock Indebtedness, Disqualified Stock or Preferred Stock of
the Issuer;
     (ii) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Issuer or a Restricted Guarantor; or
     (iii) Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or
a Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;
and provided further that subclauses (A) and (B) of this clause (13) will not
apply to any extension, replacement, refunding, refinancing, renewal or
defeasance of any Indebtedness under a Credit Facility;
     (14) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Issuer
or a Restricted Subsidiary incurred or issued to finance an acquisition or
(y) Persons that are acquired by the Issuer or any Restricted Subsidiary or
merged into the Issuer or a Restricted Subsidiary in accordance with the terms
of the Indenture; provided that after giving effect to such acquisition or
merger, either:
     (i) the Issuer would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Leverage Ratio test set forth in the
first paragraph of this covenant, or
     (ii) the Consolidated Leverage Ratio is less than the Consolidated Leverage
Ratio immediately prior to such acquisition or merger;
     (15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;
     (16) Indebtedness of the Issuer or any of its Restricted Subsidiaries
supported by a letter of credit issued pursuant to any Credit Facility, in a
principal amount not in excess of the stated amount of such letter of credit;
     (17)(a) any guarantee by the Issuer or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of the Indenture, or
     (b) any guarantee by a Restricted Subsidiary of Indebtedness of the Issuer;
provided that such Restricted Subsidiary shall comply with the covenant
described below under “Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries”;
     (18) Indebtedness of Foreign Subsidiaries of the Issuer in an amount not to
exceed at any one time outstanding and together with any other Indebtedness
incurred under this clause (18) $250.0 million (it being understood that any
Indebtedness incurred pursuant to this clause (18) shall cease to be deemed
incurred or outstanding for purposes of this clause (18) but shall be deemed
incurred for the purposes of the first paragraph of this covenant from and after
the first date on which such Foreign Subsidiary could have incurred such
Indebtedness under the first paragraph of this covenant without reliance on this
clause (18));
     (19) Indebtedness consisting of Indebtedness issued by the Issuer or any of
its Restricted Subsidiaries to future, current or former officers, directors,
employees and consultants thereof or any direct or indirect parent thereof,
their respective estates, heirs, family members, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of the
Issuer, a Restricted Subsidiary or any of their respective direct or

183



--------------------------------------------------------------------------------



 



EXHIBIT A
indirect parent companies to the extent described in clause (4) of the second
paragraph of the covenant described under “—Limitation on Restricted Payments”;
     (20) cash management obligations and Indebtedness in respect of netting
services, employee credit card programs and similar arrangements in connection
with cash management and deposit accounts; and
     (21) customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business.
For purposes of determining compliance with this covenant:
     (1) in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (21) above or is entitled to be incurred
pursuant to the first paragraph of this covenant, the Issuer, in its sole
discretion, may classify or reclassify such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in one of the above clauses or under the first paragraph of this
covenant; provided that all Indebtedness outstanding under the Credit Facilities
on the Issue Date will be treated as incurred on the Issue Date under clause
(1) of the preceding paragraph; and
     (2) at the time of incurrence or any reclassification thereafter, the
Issuer will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in the first and second
paragraphs above.
     Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock for purposes
of this covenant.
     For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not (i) exceed the principal amount of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.
     The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing. The principal amount of any
non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the Issuer dated such date prepared in accordance
with GAAP.
     The Issuer will not, and will not permit any Restricted Guarantor to,
directly or indirectly, incur any Indebtedness (including Acquired Indebtedness)
that is contractually subordinated or junior in right of payment to any
Indebtedness of the Issuer or such Restricted Guarantor (other than Indebtedness
constituting Designated Senior Indebtedness), as the case may be, unless such
Indebtedness is expressly subordinated in right of payment to the Notes or such
Restricted Guarantor’s Guarantee to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Issuer or such
Restricted Guarantor, as the case may be. The Indenture will not treat
(1) unsecured Indebtedness as subordinated or junior to Secured Indebtedness
merely because it is unsecured or (2) unsubordinated Indebtedness as
subordinated or junior to any other unsubordinated Indebtedness merely because
it has a junior priority with respect to the same collateral.

184



--------------------------------------------------------------------------------



 



EXHIBIT A
Limitation on Modification of Existing Senior Notes
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, amend any of the Existing Senior Notes or the Existing Senior Notes
Indenture, or any supplemental indenture in respect thereof, to create, incur or
assume any Lien that secures any of the Existing Senior Notes other than to the
extent permitted by the Senior Credit Facilities as in effect on the Issue Date.
Limitation on Layering
     The Issuer will not permit any Restricted Guarantor to, directly or
indirectly, incur any Indebtedness that is subordinate in right of payment to
any Designated Senior Indebtedness of such Restricted Guarantor, as the case may
be, unless such Indebtedness is either:
     (1) equal in right of payment with the such Restricted Guarantor’s
Guarantee of the Notes; or
     (2) expressly subordinated in right of payment to such Restricted
Guarantor’s Guarantee of the Notes.
     The Indenture will not treat (1) unsecured Indebtedness as subordinated or
junior to Secured Indebtedness merely because it is unsecured or
(2) unsubordinated Indebtedness as subordinated or junior to any other
unsubordinated Indebtedness merely because it has a junior priority with respect
to the same collateral.
Liens
     The Issuer will not, and will not permit any Restricted Guarantor to,
directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) that secures Obligations under any Indebtedness or any
related guarantee, on any asset or property of the Issuer or any Restricted
Guarantor, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, unless:
     (1) in the case of Liens securing Subordinated Indebtedness, the Notes and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or
     (2) in all other cases, the Notes or the Guarantees are equally and ratably
secured.
     The foregoing shall not apply to (a) Liens securing the Notes (including
PIK Notes) and the related Guarantees or the Exchange Notes (including PIK Notes
issued in respect thereof) and related guarantees, (b) Liens securing
Obligations under any Indebtedness and related guarantees under Credit
Facilities, including any letter of credit facility relating thereto, that was
permitted by the terms of the Indenture to be incurred pursuant to clause (1) of
the second paragraph under “—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock” and (c) Liens incurred to
secure Obligations in respect of any Indebtedness permitted to be incurred
pursuant to the covenant described above under “—Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”; provided
that, with respect to Liens securing Obligations permitted under this subclause
(c), at the time of incurrence and after giving pro forma effect thereto, the
Consolidated Secured Debt Ratio would be no greater than 6.75 to 1.0.
     Any Lien created for the benefit of the Holders of the Notes pursuant to
this covenant shall be deemed automatically and unconditionally released and
discharged upon the release and discharge of the applicable Lien described in
clauses (1) and (2) above.
Merger, Consolidation or Sale of All or Substantially All Assets
     The Issuer may not consolidate or merge with or into or wind up into
(whether or not the Issuer is the surviving corporation), and may not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Issuer and its Restricted Subsidiaries, taken
as a whole, in one or more related transactions, to any Person unless:
     (1) the Issuer is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Issuer) or the
Person to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (the Issuer or such Person, as the case may be, being herein called the

185



--------------------------------------------------------------------------------



 



EXHIBIT A
“Successor Company”); provided that in the case where the Successor Company is
not a corporation, a co-obligor of the Notes is a corporation;
     (2) the Successor Company, if other than the Issuer, expressly assumes all
the obligations of the Issuer under the Notes pursuant to a supplemental
indenture or other documents or instruments in form reasonably satisfactory to
the Trustee;
     (3) immediately after such transaction, no Default exists;
     (4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, (a) the Successor Company would
be permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Consolidated Leverage Ratio test set forth in the first paragraph of the
covenant described under “—Limitation on Incurrence of Indebtedness and Issuance
of Disqualified Stock and Preferred Stock,” or (b) the Consolidated Leverage
Ratio for the Successor Company and its Restricted Subsidiaries would be equal
to or less than such Consolidated Leverage Ratio immediately prior to such
transaction;
     (5) each Restricted Guarantor, unless it is the other party to the
transactions described above, in which case clause (1)(b) of the second
succeeding paragraph shall apply, shall have by supplemental indenture confirmed
that its Guarantee shall apply to such Person’s obligations under the Indenture
and the Notes; and
     (6) the Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indentures, if any, comply with the Indenture.
     The Successor Company will succeed to, and be substituted for the Issuer
under the Indenture and the Notes, as applicable. Notwithstanding the foregoing,
clauses (2), (3), (4), (5) and (6) above shall not apply to the Transactions
(including the merger). Notwithstanding the foregoing clauses (3) and (4),
     (1) the Issuer or any Restricted Subsidiary may consolidate with or merge
into or transfer all or part of its properties and assets to the Issuer or a
Restricted Guarantor; and
     (2) the Issuer may merge with an Affiliate of the Issuer solely for the
purpose of reorganizing the Issuer in the United States, any state thereof, the
District of Columbia or any territory thereof so long as the amount of
Indebtedness of the Issuer and its Restricted Subsidiaries is not increased
thereby.
     Subject to certain limitations described in the Indenture governing release
of a Guarantee upon the sale, disposition or transfer of a guarantor, no
Restricted Guarantor will, and the Issuer will not permit any Restricted
Guarantor to, consolidate or merge with or into or wind up into (whether or not
the Issuer or such Restricted Guarantor is the surviving corporation), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets, in one or more related transactions, to any Person
unless:
     (1)(a) such Restricted Guarantor is the surviving Person or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
such Person, as the case may be, being herein called the “Successor Person”);
     (b) the Successor Person, if other than such Restricted Guarantor,
expressly assumes all the obligations of such Restricted Guarantor under the
Indenture and such Restricted Guarantor’s related Guarantee pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;
     (c) immediately after such transaction, no Default exists; and
     (d) the Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indentures, if any, comply with the Indenture; or
     (2) the transaction complies with clauses (1) and (2) of the first
paragraph of the covenant described under “Repurchase at the Option of
Holders—Asset Sales.”

186



--------------------------------------------------------------------------------



 



EXHIBIT A
     In the case of clause (1) above, the Successor Person will succeed to, and
be substituted for, such Restricted Guarantor under the Indenture and such
Restricted Guarantor’s Guarantee. Notwithstanding the foregoing, any Restricted
Guarantor may (1) merge or consolidate with or into or wind up into or transfer
all or part of its properties and assets to another Restricted Guarantor or the
Issuer, (2) merge with an Affiliate of the Issuer solely for the purpose of
reincorporating the Guarantor in the United States, any state thereof, the
District of Columbia or any territory thereof or (3) convert into (which may be
effected by merger with a Restricted Subsidiary that has substantially no assets
and liabilities) a corporation, partnership, limited partnership, limited
liability corporation or trust organized or existing under the laws of the
jurisdiction of organization of such Restricted Guarantor (which may be effected
by merger so long as the survivor thereof is a Restricted Guarantor).
Transactions with Affiliates
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
their properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Issuer
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $20.0 million, unless:
     (1) such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and
     (2) the Issuer delivers to the Trustee with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $40.0 million, a resolution adopted by
the majority of the board of directors of the Issuer approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) above.
The foregoing provisions will not apply to the following:
     (1) transactions between or among the Issuer or any of its Restricted
Subsidiaries;
     (2) Restricted Payments permitted by the provisions of the Indenture
described above under the covenant “—Limitation on Restricted Payments” and
Investments constituting Permitted Investments;
     (3) the payment of management, consulting, monitoring, transaction,
advisory and termination fees and related expenses and indemnities, directly or
indirectly, to the Investors, in each case pursuant to the Sponsor Management
Agreement;
     (4) the payment of reasonable and customary fees and compensation
consistent with past practice or industry practices paid to, and indemnities
provided on behalf of, employees, officers, directors or consultants of the
Issuer, any of its direct or indirect parent companies or any of its Restricted
Subsidiaries;
     (5) transactions in which the Issuer or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an Independent
Financial Advisor stating that such transaction is fair to the Issuer or such
Restricted Subsidiary from a financial point of view or stating that the terms
are not materially less favorable to the Issuer or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Issuer or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis;
     (6) any agreement as in effect as of the Issue Date (other than the Sponsor
Management Agreement), or any amendment thereto (so long as any such amendment
is not disadvantageous in any material respect in the good faith judgment of the
board of directors of the Issuer to the Holders when taken as a whole as
compared to the applicable agreement as in effect on the Issue Date);
     (7) the existence of, or the performance by the Issuer or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Issue Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Issuer or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Issue Date shall only be permitted by this clause (7) to the extent that the
terms of any such amendment or new agreement are not otherwise disadvantageous
in any

187



--------------------------------------------------------------------------------



 



EXHIBIT A
material respect in the good faith judgment of the board of directors of the
Issuer to the Holders when taken as a whole;
     (8) the Transactions and the payment of all fees and expenses related to
the Transactions, including Transaction Expenses;
     (9) transactions with customers, clients, suppliers, contractors, joint
venture partners or purchasers or sellers of goods or services, in each case in
the ordinary course of business and otherwise in compliance with the terms of
the Indenture which are fair to the Issuer and its Restricted Subsidiaries, in
the reasonable determination of the board of directors of the Issuer or the
senior management thereof, or are on terms at least as favorable as would
reasonably have been obtained at such time from an unaffiliated party;
     (10) the issuance of Equity Interests (other than Disqualified Stock) by
the Issuer or a Restricted Subsidiary;
     (11) sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with any Receivables
Facility or any Qualified Securitization Financing;
     (12) payments by the Issuer or any of its Restricted Subsidiaries to any of
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures
which payments are approved by a majority of the board of directors of the
Issuer in good faith or as otherwise permitted by the Indenture;
     (13) payments or loans (or cancellation of loans) to employees or
consultants of the Issuer, any of its direct or indirect parent companies or any
of its Restricted Subsidiaries and employment agreements, severance
arrangements, stock option plans and other similar arrangements with such
employees or consultants which, in each case, are approved by a majority of the
board of directors of the Issuer in good faith; and
     (14) Investments by the Investors in debt securities of the Issuer or any
of its Restricted Subsidiaries so long as (i) the investment is being offered
generally to other investors on the same or more favorable terms and (ii) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities.
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
that are not Guarantors to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to:
     (1)(a) pay dividends or make any other distributions to the Issuer or any
of its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or
     (b) pay any Indebtedness owed to the Issuer or any of its Restricted
Subsidiaries;
     (2) make loans or advances to the Issuer or any of its Restricted
Subsidiaries; or
     (3) sell, lease or transfer any of its properties or assets to the Issuer
or any of its Restricted Subsidiaries,
except (in each case) for such encumbrances or restrictions existing under or by
reason of:
     (a) contractual encumbrances or restrictions in effect on the Issue Date,
including without limitation, pursuant to the Existing Senior Notes;
     (b)(x) the Senior Credit Facilities and the related documentation, (y) the
Indenture, the Notes and the Guarantees and (z) the Exchange Notes and the
related indenture and guarantees;
     (c) purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions of the nature
discussed in clause (3) above on the property so acquired;
     (d) applicable law or any applicable rule, regulation or order;
     (e) any agreement or other instrument of a Person acquired by or merged,
consolidated or amalgamated with or into the Issuer or any Restricted Subsidiary
thereof in existence at the time of such acquisition, merger,

188



--------------------------------------------------------------------------------



 



EXHIBIT A
consolidation or amalgamation (but, in any such case, not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person so
acquired and its Subsidiaries, or the property or assets of the Person so
acquired and its Subsidiaries or the property or assets so assumed;
     (f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of (i) the Issuer or (ii) a Restricted Subsidiary,
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Capital Stock or assets of such Subsidiary
that impose restrictions on the assets to be sold;
     (g) Secured Indebtedness otherwise permitted to be incurred pursuant to the
covenants described under “—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock” and “—Liens” that limit the
right of the debtor to dispose of the assets securing such Indebtedness;
     (h) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
     (i) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred subsequent to the Issue Date pursuant to
the provisions of the covenant described under “—Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”;
     (j) customary provisions in any joint venture agreement or other similar
agreement relating solely to such joint venture;
     (k) customary provisions contained in any lease, sublease, license,
sublicense or similar agreement, including with respect to intellectual
property, and other agreements, in each case, entered into in the ordinary
course of business;
     (l) any encumbrances or restrictions created in connection with any
Receivables Facility or Qualified Securitization Financing that, in the good
faith determination of the Issuer, are necessary or advisable to effect such
Receivables Facility or Qualified Securitization Financing; and
     (m) any encumbrances or restrictions of the type referred to in clauses
(1), (2) and (3) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through
(l) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Issuer, no more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.
Limitation on Guarantees of Indebtedness by Restricted Subsidiaries
     The Issuer will not permit any Restricted Subsidiary that is a Wholly-Owned
Subsidiary of the Issuer (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee other capital markets debt securities),
other than a Guarantor, a Foreign Subsidiary or a Securitization Subsidiary, to
guarantee the payment of any Indebtedness of the Issuer or any Restricted
Guarantor unless:
     (1) such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to the Indenture providing for a Guarantee by such
Restricted Subsidiary, except that with respect to a guarantee of Indebtedness
of the Issuer or any Restricted Guarantor, if such Indebtedness is by its
express terms subordinated in right of payment to the Notes or a related
Guarantee, any such guarantee by such Restricted Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to such Guarantee
substantially to the same extent as such Indebtedness is subordinated to the
Notes or such Restricted Guarantor’s related Guarantee; and
     (2) such Restricted Subsidiary shall within 30 days deliver to the Trustee
an Opinion of Counsel reasonably satisfactory to the Trustee;
provided, that this covenant shall not be applicable to (i) any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary and (ii) guarantees of any Qualified
Securitization Financing by any Restricted Subsidiary. The Issuer may elect, in
its sole discretion, to cause any Subsidiary that is not otherwise required to
be a

189



--------------------------------------------------------------------------------



 



EXHIBIT A
Restricted Guarantor to become a Restricted Guarantor, in which case such
Subsidiary shall not be required to comply with the 30 day periods described
above.
Reports and Other Information
     Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the
Indenture will require the Issuer to file with the SEC from and after the Issue
Date no later than 15 days after the periods set forth below,
     (1) within 90 days (or any other time period then in effect under the rules
and regulations of the Exchange Act with respect to the filing of a Form 10-K by
a non-accelerated filer) after the end of each fiscal year, annual reports on
Form 10-K, or any successor or comparable form, containing the information
required to be contained therein, or required in such successor or comparable
form;
     (2) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, reports on Form 10-Q containing all quarterly information
that would be required to be contained in Form 10-Q, or any successor or
comparable form;
     (3) promptly from time to time after the occurrence of an event required to
be therein reported, such other reports on
Form 8-K, or any successor or comparable form; and
     (4) any other information, documents and other reports which the Issuer
would be required to file with the SEC if it were subject to Section 13 or 15(d)
of the Exchange Act;
in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided that the Issuer shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Issuer will make available such information to
prospective purchasers of Notes, in addition to providing such information to
the Trustee and the Holders of the Notes, in each case within 5 days after the
time the Issuer would have been required to file such information with the SEC
as required pursuant to the first sentence of this paragraph. To the extent any
such information is not furnished within the time periods specified above and
such information is subsequently furnished (including upon becoming publicly
available, by filing such information with the SEC), the Issuer will be deemed
to have satisfied its obligations with respect thereto at such time and any
Default with respect thereto shall be deemed to have been cured; provided, that
such cure shall not otherwise affect the rights of the Holders under “Events of
Default and Remedies” if Holders of at least 25% in principal amount of the then
total outstanding Notes have declared the principal, premium, if any, interest
and any other monetary obligations on all the then outstanding Notes to be due
and payable immediately and such declaration shall not have been rescinded or
cancelled prior to such cure. In addition, to the extent not satisfied by the
foregoing, the Issuer will agree that, for so long as any Notes are outstanding,
it will furnish to Holders and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.
     In the event that any direct or indirect parent company of the Issuer
becomes a guarantor of the Notes, the Indenture will permit the Issuer to
satisfy its obligations in this covenant with respect to financial information
relating to the Issuer by furnishing financial information relating to such
parent; provided that the same is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent, on the one hand, and the information relating to the Issuer and
its Restricted Subsidiaries on a standalone basis, on the other hand.
     Notwithstanding the foregoing, such requirements shall be deemed satisfied
prior to the commencement of the exchange offer or the effectiveness of the
shelf registration statement by the filing with the SEC of the exchange offer
registration statement or shelf registration statement in accordance with the
terms of the Registration Rights Agreement, and any amendments thereto, with
such financial information that satisfies Regulation S-X of the Securities Act.
Events of Default and Remedies
     The Indenture will provide that each of the following is an Event of
Default:
     (1) default in payment when due and payable, upon redemption, acceleration
or otherwise, of principal of, or premium, if any, on the Notes;
     (2) default for 30 days or more in the payment when due of interest on or
with respect to the Notes;

190



--------------------------------------------------------------------------------



 



EXHIBIT A
     (3) failure by the Issuer or any Guarantor for 60 days after receipt of
written notice given by the Trustee or the Holders of not less than 25% in
principal amount of the Notes to comply with any of its obligations, covenants
or agreements (other than a default referred to in clauses (1) and (2) above)
contained in the Indenture or the Notes;
     (4) default under any mortgage, indenture or instrument under which there
is issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Issuer or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Issuer or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Issuer or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:
     (a) such default either results from the failure to pay any principal of
such Indebtedness at its stated final maturity (after giving effect to any
applicable grace periods) or relates to an obligation other than the obligation
to pay principal of any such Indebtedness at its stated final maturity and
results in the holder or holders of such Indebtedness causing such Indebtedness
to become due prior to its stated maturity; and
     (b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $100.0 million or more
at any one time outstanding;
     (5) failure by the Issuer or any Significant Party to pay final
non-appealable judgments aggregating in excess of $100.0 million, which final
judgments remain unpaid, undischarged and unstayed for a period of more than
90 days after such judgments become final, and in the event such judgment is
covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;
     (6) certain events of bankruptcy or insolvency with respect to the Issuer
or any Significant Party;
     (7) failure of any Person required by the terms of the Indenture to be a
Guarantor as of the Issue Date to execute a supplemental indenture to the
Indenture within five (5) Business Days following the Issue Date; or
     (8) the Guarantee of any Significant Party shall for any reason cease to be
in full force and effect or be declared null and void or any responsible officer
of any Guarantor that is a Significant Party, as the case may be, denies in
writing that it has any further liability under its Guarantee or gives written
notice to such effect, other than by reason of the termination of the Indenture
or the release of any such Guarantee in accordance with the Indenture.
     If any Event of Default (other than of a type specified in clause
(6) above) occurs with respect to the Issuer and is continuing under the
Indenture, the Trustee or the Holders of at least 25% in principal amount of the
then total outstanding Notes may declare the principal, premium, if any,
interest and any other monetary obligations on all the then outstanding Notes to
be due and payable immediately.
     Upon the effectiveness of such declaration, such principal and interest
will be due and payable immediately. Notwithstanding the foregoing, in the case
of an Event of Default arising under clause (6) of the first paragraph of this
section with respect to the Issuer, all outstanding Notes will become due and
payable without further action or notice. The Indenture will provide that the
Trustee may withhold from the Holders notice of any continuing Default, except a
Default relating to the payment of principal, premium, if any, or interest, if
it determines that withholding notice is in their interest. In addition, the
Trustee shall have no obligation to accelerate the Notes if in the best judgment
of the Trustee acceleration is not in the best interest of the Holders of the
Notes.
     The Indenture will provide that the Holders of a majority in aggregate
principal amount of the then outstanding Notes by notice to the Trustee may on
behalf of the Holders of all of the Notes waive any existing Default and its
consequences under the Indenture (except a continuing Default in the payment of
interest on, premium, if any, or the principal of any Note held by a
non-consenting Holder) and rescind any acceleration with respect to the Notes
and its consequences (except if such rescission would conflict with any judgment
of a court of competent jurisdiction). In the event of any Event of Default
specified in clause (4) above, such Event of Default and all consequences
thereof (excluding any resulting payment default, other than as a result of
acceleration of the Notes) shall be annulled, waived and rescinded,
automatically and without any action by the Trustee or the Holders, if within
20 days after such Event of Default arose:
     (1) the Indebtedness or guarantee that is the basis for such Event of
Default has been discharged; or
     (2) holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default; or

191



--------------------------------------------------------------------------------



 



EXHIBIT A
     (3) the default that is the basis for such Event of Default has been cured.
     Subject to the provisions of the Indenture relating to the duties of the
Trustee thereunder, in case an Event of Default occurs and is continuing, the
Trustee will be under no obligation to exercise any of the rights or powers
under the Indenture at the request or direction of any of the Holders of the
Notes unless the Holders have offered to the Trustee reasonable indemnity or
security against any loss, liability or expense. Except to enforce the right to
receive payment of principal, premium (if any) or interest when due, no Holder
of a Note may pursue any remedy with respect to the Indenture or the Notes
unless:
     (1) such Holder has previously given the Trustee notice that an Event of
Default is continuing;
     (2) Holders of at least 25% in principal amount of the total outstanding
Notes have requested the Trustee to pursue the remedy;
     (3) Holders of the Notes have offered the Trustee reasonable security or
indemnity against any loss, liability or expense;
     (4) the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and

192



--------------------------------------------------------------------------------



 



EXHIBIT A
     (5) Holders of a majority in principal amount of the total outstanding
Notes have not given the Trustee a direction inconsistent with such request
within such 60-day period.
     Subject to certain restrictions, under the Indenture the Holders of a
majority in principal amount of the then total outstanding Notes are given the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or of exercising any trust or power conferred on
the Trustee. The Trustee, however, may refuse to follow any direction that
conflicts with law or the Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other Holder of a Note or that would involve
the Trustee in personal liability.
     The Issuer is required to deliver to the Trustee annually a statement
regarding compliance with the Indenture, and the Issuer is required, within five
Business Days after becoming aware of any Default, to deliver to the Trustee a
statement specifying such Default.
No Personal Liability of Directors, Officers, Employees and Stockholders
     No past, present or future director, officer, employee, incorporator,
member, partner or stockholder of the Issuer or any Guarantor or any of their
direct or indirect parent companies shall have any liability for any obligations
of the Issuer or the Guarantors under the Notes, the Guarantees or the Indenture
or for any claim based on, in respect of, or by reason of such obligations or
their creation. Each Holder by accepting Notes waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes. Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the SEC that such a waiver is
against public policy.
Legal Defeasance and Covenant Defeasance
     The obligations of the Issuer and the Guarantors under the Indenture will
terminate (other than certain obligations) and will be released upon payment in
full of all of the Notes. The Issuer may, at its option and at any time, elect
to have all of its obligations discharged with respect to the Notes and have
each Guarantor’s obligations discharged with respect to its Guarantee (“Legal
Defeasance”) and cure all then existing Events of Default except for:
     (1) the rights of Holders of Notes to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due solely out of the trust created pursuant to the Indenture;
     (2) the Issuer’s obligations with respect to Notes concerning issuing
temporary Notes, registration of such Notes, mutilated, destroyed, lost or
stolen Notes and the maintenance of an office or agency for payment and money
for security payments held in trust;
     (3) the rights, powers, trusts, duties and immunities of the Trustee, and
the Issuer’s obligations in connection therewith; and
     (4) the Legal Defeasance provisions of the Indenture.
     In addition, the Issuer may, at its option and at any time, elect to have
its obligations and those of each Guarantor released with respect to
substantially all of the restrictive covenants in the Indenture (“Covenant
Defeasance”) and thereafter any omission to comply with such obligations shall
not constitute a Default with respect to the Notes. In the event Covenant
Defeasance occurs, certain events (not including bankruptcy, receivership,
rehabilitation and insolvency events pertaining to the Issuer) described under
“Events of Default and Remedies” will no longer constitute an Event of Default
with respect to the Notes.
     In order to exercise either Legal Defeasance or Covenant Defeasance with
respect to the Notes:
     (1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal amount of, premium, if any, and interest due on the Notes
on the stated maturity date or on the redemption date, as the case may be, of
such principal amount, premium, if any, or interest on such Notes, and the
Issuer must specify whether such Notes are being defeased to maturity or to a
particular redemption date;
     (2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions,

193



--------------------------------------------------------------------------------



 



EXHIBIT A
     (a) the Issuer has received from, or there has been published by, the
United States Internal Revenue Service a ruling, or
     (b) since the issuance of the Notes, there has been a change in the
applicable U.S. federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
of the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes, as applicable, as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;
     (3) in the case of Covenant Defeasance, the Issuer shall have delivered to
the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that, subject to customary assumptions and exclusions, the Holders of
the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes as a result of such Covenant Defeasance and will be subject to such tax
on the same amounts, in the same manner and at the same times as would have been
the case if such Covenant Defeasance had not occurred;
     (4) no Default (other than that resulting from borrowing funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to such other Indebtedness, and in each case, the granting of Liens in
connection therewith) shall have occurred and be continuing on the date of such
deposit;
     (5) such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under any Senior Credit Facility
or any other material agreement or instrument governing Indebtedness (other than
the Indenture) to which, the Issuer or any Restricted Guarantor is a party or by
which the Issuer or any Restricted Guarantor is bound (other than that resulting
from any borrowing of funds to be applied to make the deposit required to effect
such Legal Defeasance or Covenant Defeasance and any similar and simultaneous
deposit relating to other Indebtedness, and, in each case, the granting of Liens
in connection therewith);
     (6) the Issuer shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or any
Restricted Guarantor or others; and
     (7) the Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.
Satisfaction and Discharge
The Indenture will be discharged and will cease to be of further effect as to
all Notes, when either:
     (1) all Notes theretofore authenticated and delivered, except lost, stolen
or destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or
     (2)(a) all Notes not theretofore delivered to the Trustee for cancellation
have become due and payable by reason of the making of a notice of redemption or
otherwise, will become due and payable within one year or are to be called for
redemption and redeemed within one year under arrangements satisfactory to the
Trustee for the giving of notice of redemption by the Trustee in the name, and
at the expense, of the Issuer, and the Issuer or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders of the Notes cash in U.S. dollars,
Government Securities, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest to pay and
discharge the entire indebtedness on the Notes not theretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued interest to
the date of maturity or redemption thereof, as the case may be;
     (b) no Default (other than that resulting from borrowing funds to be
applied to make such deposit or any similar and simultaneous deposit relating to
other Indebtedness and in each case, the granting of Liens in connection
therewith) with respect to the Indenture or the Notes shall have occurred and be
continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or

194



--------------------------------------------------------------------------------



 



EXHIBIT A
violation of, or constitute a default under any Senior Credit Facility or any
other material agreement or instrument governing Indebtedness (other than the
Indenture) to which the Issuer or any Guarantor is a party or by which the
Issuer or any Guarantor is bound (other than resulting from any borrowing of
funds to be applied to make such deposit and any similar and simultaneous
deposit relating to other Indebtedness and, in each case, the granting of Liens
in connection therewith);
     (c) the Issuer has paid or caused to be paid all sums payable by it under
the Indenture; and
     (d) the Issuer has delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at maturity or the
redemption date, as the case may be.
     In addition, the Issuer must deliver an Officer’s Certificate and an
Opinion of Counsel to the Trustee stating that all conditions precedent to
satisfaction and discharge have been satisfied.
Amendment, Supplement and Waiver
     Except as provided in the next two succeeding paragraphs, the Indenture,
any Guarantee and the Notes may be amended or supplemented with the consent of
the Holders of at least a majority in principal amount of the Notes then
outstanding, other than Notes beneficially owned by the Issuer or its
Affiliates, including consents obtained in connection with a purchase of, or
tender offer or exchange offer for Notes, and any existing Default or compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of a majority in principal amount of the then outstanding Notes,
other than Notes beneficially owned by the Issuer or its Affiliates (including
consents obtained in connection with a purchase of or tender offer or exchange
offer for the Notes); provided that if any amendment, waiver or other
modification would only affect the Senior Cash Pay Notes or the Senior Toggle
Notes, only the consent of the holders of at least a majority in principal
amount of the then outstanding Senior Cash Pay Notes or Senior Toggle Notes (and
not the consent of at least a majority in principal amount of all of the then
outstanding Notes), as the case may be, shall be required.
     The Indenture will provide that, without the consent of each affected
Holder of Notes, an amendment or waiver may not, with respect to any Notes held
by a non-consenting Holder:
     (1) reduce the principal amount of such Notes whose Holders must consent to
an amendment, supplement or waiver;
     (2) reduce the principal amount of or change the fixed final maturity of
any such Note or alter or waive the provisions with respect to the redemption of
such Notes (other than provisions relating to the covenants described above
under “Repurchase at the Option of Holders”);
     (3) reduce the rate of or change the time for payment of interest on any
Note;
     (4) waive a Default in the payment of principal of or premium, if any, or
interest on the Notes (except a rescission of acceleration of the Notes by the
Holders of at least a majority in aggregate principal amount of the Notes and a
waiver of the payment default that resulted from such acceleration) or in
respect of a covenant or provision contained in the Indenture or any Guarantee
which cannot be amended or modified without the consent of all affected Holders;
     (5) make any Note payable in money other than that stated therein;
     (6) make any change in the provisions of the Indenture relating to waivers
of past Defaults or the rights of Holders to receive payments of principal of or
premium, if any, or interest on the Notes;
     (7) make any change in these amendment and waiver provisions;
     (8) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;
     (9) make any change to the ranking of the Notes that would adversely affect
the Holders; or
     (10) except as expressly permitted by the Indenture, modify the Guarantees
of any Significant Party in any manner adverse to the Holders of the Notes; or

195



--------------------------------------------------------------------------------



 



EXHIBIT A
     (11) after the Issuer’s obligation to purchase Notes arises thereunder,
amend, change or modify in any respect materially adverse to the Holders of the
Notes the obligations of the Issuer to make and consummate a Change of Control
Offer in the event of a Change of Control or make and consummate an Asset Sale
Offer with respect to any Asset Sale that has been consummated or, after such
Change or Control has occurred or such Asset Sale has been consummated, modify
any of the provisions or definitions with respect thereto in a manner that is
materially adverse to the Holders of the Notes.
     Notwithstanding the foregoing, the Issuer and the Trustee may amend or
supplement the Indenture and the Notes and the Issuer, the Trustee and the
Guarantors may amend or supplement any Guarantee issued under the Indenture, in
each case, without the consent of any Holder;
     (1) to cure any ambiguity, omission, mistake, defect or inconsistency;
     (2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;
     (3) to comply with the covenant relating to mergers, consolidations and
sales of assets;
     (4) to provide for the assumption of the Issuer’s or any Guarantor’s
obligations to the Holders;
     (5) to make any change that would provide any additional rights or benefits
to the Holders or that does not adversely affect the legal rights under the
Indenture of any such Holder;
     (6) to add covenants for the benefit of the Holders or to surrender any
right or power conferred upon the Issuer or any Guarantor;
     (7) to comply with requirements of the SEC in order to effect or maintain
the qualification of the Indenture under the Trust Indenture Act;
     (8) to evidence and provide for the acceptance and appointment under the
Indenture of a successor Trustee thereunder pursuant to the requirements
thereof;
     (9) to add a Guarantor under the Indenture;
     (10) to conform the text of the Indenture or the Guarantees or the Notes
issued thereunder to any provision of this “Description of the Notes” to the
extent that such provision in this “Description of the Notes” was intended to be
a verbatim recitation of a provision of the Indenture, Guarantee or Notes;
     (11) to provide for the issuance of Exchange Notes or private exchange
notes, which are identical to Exchange Notes except that they are not freely
transferable; or
     (12) to make any amendment to the provisions of the Indenture relating to
the transfer and legending of Notes as permitted by the Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (i) compliance with the Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (ii) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes.
     However, no amendment to, or waiver of, the subordination provisions of the
Indenture with respect to the Guarantees (or the component definitions used
therein), if adverse to the interests of the holders of the Designated Senior
Indebtedness of the Guarantors, may be made without the consent of the holders
of a majority of such Designated Senior Indebtedness (or their Representative).
     The consent of the Holders is not necessary under the Indenture to approve
the particular form of any proposed amendment. It is sufficient if such consent
approves the substance of the proposed amendment.
Notices
     Notices given by publication will be deemed given on the first date on
which publication is made and notices given by first-class mail, postage
prepaid, will be deemed given five calendar days after mailing.
Concerning the Trustee
     The Indenture will contain certain limitations on the rights of the Trustee
thereunder, should it become a creditor of the Issuer, to obtain payment of
claims in certain cases, or to realize on certain property received in respect
of any such claim as security or otherwise. The Trustee will be permitted to
engage in other transactions; however, if it acquires any conflicting interest
it must eliminate such conflict within 90 days, apply to the SEC for permission
to continue or resign.

196



--------------------------------------------------------------------------------



 



EXHIBIT A
     The Indenture will provide that the Holders of a majority in principal
amount of the outstanding Notes will have the right to direct the time, method
and place of conducting any proceeding for exercising any remedy available to
the Trustee, subject to certain exceptions. The Indenture will provide that in
case an Event of Default shall occur (which shall not be cured), the Trustee
will be required, in the exercise of its power, to use the degree of care of a
prudent person in the conduct of his own affairs. Subject to such provisions,
the Trustee will be under no obligation to exercise any of its rights or powers
under the Indenture at the request of any Holder of Notes, unless such Holder
shall have offered to the Trustee security and indemnity satisfactory to it
against any loss, liability or expense.
Governing Law
     The Indenture, the Notes and any Guarantee will be governed by and
construed in accordance with the laws of the State of New York.
Certain Definitions
     Set forth below are certain defined terms used in the Indenture. For
purposes of the Indenture, unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.
     “ABL Facility” means the asset-based revolving Credit Facility provided
under the Credit Agreement to be entered into as of the Issue Date by and among
the Issuer, the co-borrowers party thereto, the guarantors party thereto, the
lenders party thereto in their capacities as lenders thereunder and Citibank,
N.A., as Administrative Agent, including any notes, mortgages, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof and any one or more indentures
or credit facilities or commercial paper facilities with banks or other
institutional lenders or investors that extend, replace, refund, refinance,
renew or defease any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount that may be borrowed thereunder
or alters the maturity of the loans thereunder or adds Restricted Subsidiaries
as additional borrowers or guarantors thereunder and whether by the same or
other agent, lender or group of lenders or investors.
     “Acquired Indebtedness” means, with respect to any specified Person,
     (1) Indebtedness of any other Person existing at the time such other Person
is merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and
     (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
     “Applicable Premium” means, with respect to any Note on any Redemption
Date, the greater of:
     (a) 1.0% of the principal amount of such Note on such Redemption Date; and
     (b) the excess, if any, of (i) the present value at such Redemption Date of
(A) the redemption price of such Note at           , 2012 (such redemption price
being set forth in the table appearing above under “Optional Redemption”), plus
(B) all required remaining interest payments (calculated based on the cash
interest rate) due on such Note through           , 2012 (excluding accrued but
unpaid interest to the Redemption Date), computed using a discount rate equal to
the Treasury Rate as of such Redemption Date plus 50 basis points; over (ii) the
principal amount of such Note on such Redemption Date.

197



--------------------------------------------------------------------------------



 



EXHIBIT A
     “Asset Sale” means:
     (1) the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Issuer or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or
     (2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions;
in each case, other than:
     (a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out property or assets in the ordinary course of business or
any disposition of inventory or goods (or other assets) held for sale or no
longer used in the ordinary course of business;
     (b) the disposition of all or substantially all of the assets of the Issuer
in a manner permitted pursuant to the provisions described above under “Certain
Covenants— Merger, Consolidation or Sale of All or Substantially All Assets” or
any disposition that constitutes a Change of Control pursuant to the Indenture;
     (c) the making of any Restricted Payment that is permitted to be made, and
is made, under the covenant described above under “Certain Covenants—Limitation
on Restricted Payments” or the making of any Permitted Investment;
     (d) any disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate fair market value of less than $50.0 million;
     (e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Issuer or by the Issuer or a Restricted Subsidiary
to another Restricted Subsidiary;
     (f) to the extent allowable under Section 1031 of the Code, any exchange of
like property or assets (excluding any boot thereon) for use in a Similar
Business;
     (g) the sale, lease, assignment, sub-lease, license or sub-license of any
real or personal property in the ordinary course of business;
     (h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
     (i) foreclosures, condemnation, expropriation or any similar action with
respect to assets or the granting of Liens not prohibited by the Indenture;
     (j) sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with any Receivables
Facility or any Qualified Securitization Financing;
     (k) any financing transaction with respect to property built or acquired by
the Issuer or any Restricted Subsidiary after the Issue Date, including Sale and
Lease-Back Transactions and asset securitizations permitted by the Indenture;
     (l) sales of accounts receivable in connection with the collection or
compromise thereof;
     (m) the abandonment of intellectual property rights in the ordinary course
of business, which in the reasonable good faith determination of the Issuer are
not material to the conduct of the business of the Issuer and its Restricted
Subsidiaries taken as a whole;
     (n) voluntary terminations of Hedging Obligations;
     (o) the licensing or sub-licensing of intellectual property or other
general intangibles in the ordinary course of business, other than the licensing
of intellectual property on a long-term basis;
     (p) any surrender or waiver of contract rights or the settlement, release
or surrender of contract rights or other litigation claims in the ordinary
course of business;

198



--------------------------------------------------------------------------------



 



EXHIBIT A
     (q) the unwinding of any Hedging Obligations; and
     (r) the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by applicable law.
     “Business Day” means each day which is not a Legal Holiday.
     “Capital Stock” means:
     (1) in the case of a corporation, corporate stock or shares in the capital
of such corporation;
     (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock;
     (3) in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and
     (4) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
     “Capitalized Lease Obligation” means, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
     “Capitalized Software Expenditures” shall mean, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
by a Person and its Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of such Person and its
Restricted Subsidiaries.
     “Cash Equivalents” means:
     (1) United States dollars;
     (2)(a) Canadian dollars, pounds sterling, euro, or any national currency of
any participating member state of the EMU; or
     (b) in the case of the Issuer or a Restricted Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;
     (3) securities issued or directly and fully and unconditionally guaranteed
or insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;
     (4) certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500.0 million in the case of U.S. banks and $100.0 million (or the U.S.
dollar equivalent as of the date of determination) in the case of non-U.S.
banks;
     (5) repurchase obligations for underlying securities of the types described
in clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;
     (6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P
and in each case maturing within 24 months after the date of creation thereof;
     (7) marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
24 months after the date of creation thereof;

199



--------------------------------------------------------------------------------



 



EXHIBIT A
     (8) readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
with maturities of 24 months or less from the date of acquisition;
     (9) Indebtedness or Preferred Stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 24 months
or less from the date of acquisition;
     (10) Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and
     (11) investment funds investing at least 95% of their assets in securities
of the types described in clauses (1) through (10) above.
     Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

200



--------------------------------------------------------------------------------



 



EXHIBIT A
     “Cash Interest” has the meaning set forth under “Principal, Maturity and
Interest.”
     “CCO” means Clear Channel Outdoor Holdings, Inc., a Delaware corporation.
     “CCU Mirror Note” means the Revolving Promissory Note dated as of
November 10, 2005 between the Issuer, as maker, and CCO, as payee.
     “Change of Control” means the occurrence of any of the following after the
Issue Date (and excluding, for the avoidance of doubt, the Transactions):
     (1) the sale, lease or transfer, in one or a series of related transactions
(other than by merger, consolidation or amalgamation), of all or substantially
all of the assets of the Issuer and its Restricted Subsidiaries, taken as a
whole, to any Person other than a Permitted Holder; or
     (2) the Issuer becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by (A) any Person (other than any Permitted Holder)
or (B) Persons (other than any Permitted Holder) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than 50%
of the total voting power of the Voting Stock of the Issuer or any of its direct
or indirect parent companies.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.
     “Consolidated Depreciation and Amortization Expense” means, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.
     “Consolidated Indebtedness” means, as of any date of determination, the
sum, without duplication, of (1) the total amount of Indebtedness of the Issuer
and its Restricted Subsidiaries set forth on the Issuer’s consolidated balance
sheet (excluding any letters of credit except to the extent of unreimbursed
amounts drawn thereunder), plus (2) the greater of the aggregate liquidation
value and maximum fixed repurchase price without regard to any change of control
or redemption premiums of all Disqualified Stock of the Issuer and the
Restricted Guarantors and all Preferred Stock of its Restricted Subsidiaries
that are not Guarantors, in each case, determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
     (1) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest expense (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capitalized Lease Obligations,
and (e) net payments, if any made (less net payments, if any, received),
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (t) any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or purchase
accounting, as the case may be, in connection with the Transactions or any
acquisition, (u) penalties and interest relating to taxes, (v) any Special
Interest, any “special interest” with respect to other securities and any
liquidated damages for failure to timely comply with registration rights
obligations, (w) amortization of deferred financing fees, debt issuance costs,
discounted liabilities, commissions, fees and expenses, (x) any expensing of
bridge, commitment and other financing fees, (y) commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Receivables Facility or Qualified Securitization Financing and (z) any accretion
of accrued interest on discounted liabilities); plus

201



--------------------------------------------------------------------------------



 



EXHIBIT A
     (2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
     (3) interest income of such Person and its Restricted Subsidiaries for such
period.
     For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Issuer to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
     “Consolidated Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Indebtedness of the Issuer and its Restricted
Subsidiaries on such date, to (b) EBITDA of the Issuer and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which internal financial statements are available.
     In the event that the Issuer or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes) or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Consolidated Leverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Consolidated
Leverage Ratio is made (the “Consolidated Leverage Ratio Calculation Date”),
then the Consolidated Leverage Ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period.
     For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business made (or committed to be made pursuant to a definitive agreement)
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Consolidated Leverage Ratio
Calculation Date, and other operational changes that the Issuer or any of its
Restricted Subsidiaries has determined to make and/or made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Consolidated Leverage Ratio Calculation Date
shall be calculated on a pro forma basis as set forth below assuming that all
such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date)) or operational change, in each case
with respect to an operating unit of a business, that would have required
adjustment pursuant to this definition, then the Consolidated Leverage Ratio
shall be calculated giving pro forma effect thereto in the manner set forth
below for such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.
     For purposes of this definition, whenever pro forma effect is to be given
to an Investment, acquisition, disposition, amalgamation, merger or
consolidation (including the Transactions) and the amount of income or earnings
relating thereto, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer (and may include, for
the avoidance of doubt, cost savings and operating expense reductions resulting
from such Investment, acquisition, amalgamation, merger or consolidation
(including the Transactions) which is being given pro forma effect that have
been or are expected to be realized); provided, that actions to realize such
cost savings and operating expense reductions are taken within 12 months after
the date of such Investment, acquisition, amalgamation, merger or consolidation.
     For the purposes of this definition, any amount in a currency other than
U.S. dollars will be converted to U.S. dollars based on the average exchange
rate for such currency for the most recent twelve month period immediately prior
to the date of determination determined in a manner consistent with that used in
calculating EBITDA for the applicable period.
     “Consolidated Net Income” means, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

202



--------------------------------------------------------------------------------



 



EXHIBIT A
     (1) any net after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses related thereto) or expenses and
Transaction Expenses incurred within 180 days of the Issue Date shall be
excluded,
     (2) the cumulative effect of a change in accounting principles during such
period shall be excluded,
     (3) any net after-tax effect of income (loss) from disposed or discontinued
operations (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date) to the extent included in
discontinued operations prior to consummation of the disposition thereof) and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,
     (4) any net after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Issuer, shall be
excluded,
     (5) the Net Income for such period of any Person that is not a Subsidiary,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting, shall be excluded; provided that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Subsidiary thereof that is the Issuer or a Restricted
Subsidiary in respect of such period,
     (6) solely for the purpose of determining the amount available for
Restricted Payments under clause (3)(a) of the first paragraph of “Certain
Covenants—Limitation on Restricted Payments,” the Net Income for such period of
any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Issuer will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash)
to the Issuer or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein,
     (7) effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such Person and such Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,
     (8) any net after-tax effect of income (loss) from the early extinguishment
or conversion of (a) Indebtedness, (b) Hedging Obligations or (c) other
derivative instruments shall be excluded;
     (9) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;
     (10) any non-cash compensation charge or expense, including any such charge
or expense arising from the grant of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs, and any
cash charges associated with the rollover, acceleration, or payout of Equity
Interests by management of the Issuer or any of its direct or indirect parent
companies in connection with the Transactions, shall be excluded;
     (11) accruals and reserves that are established or adjusted within twelve
months after the Issue Date that are so required to be established as a result
of the Transactions in accordance with GAAP, or changes as a result of adoption
or modification of accounting policies, shall be excluded; and
     (12) to the extent covered by insurance and actually reimbursed, or, so
long as the Issuer has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (a) not denied by the applicable carrier in
writing within 180 days and (b) in fact reimbursed within 365 days of the date
of such evidence with a deduction for any amount so added back to the extent not
so reimbursed within 365 days, expenses with respect to liability or casualty
events or business interruption shall be excluded.

203



--------------------------------------------------------------------------------



 



EXHIBIT A
Notwithstanding the foregoing, for the purpose of the covenant described under
“Certain Covenants—Limitation on Restricted Payments” only (other than clause
(3)(d) thereof), there shall be excluded from Consolidated Net Income any income
arising from any sale or other disposition of Restricted Investments made by the
Issuer and its Restricted Subsidiaries, any repurchases and redemptions of
Restricted Investments from the Issuer and its Restricted Subsidiaries, any
repayments of loans and advances which constitute Restricted Investments by the
Issuer or any of its Restricted Subsidiaries, any sale of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under such covenant pursuant to clause (3)(d)
thereof.
     “Consolidated Secured Debt Ratio” means, as of the date of determination,
the ratio of (a) the Consolidated Indebtedness of the Issuer and its Restricted
Subsidiaries on such date that is secured by Liens to (b) EBITDA of the Issuer
and its Restricted Subsidiaries for the most recently ended four fiscal quarters
ending immediately prior to such date for which internal financial statements
are available.
     In the event that the Issuer or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes) or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Consolidated Secured Debt Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Consolidated
Secured Debt Ratio is made (the “Consolidated Secured Debt Ratio Calculation
Date”), then the Consolidated Secured Debt Ratio shall be calculated giving pro
forma effect to such incurrence, redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.
     For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business made (or committed to be made pursuant to a definitive agreement)
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Consolidated Secured Debt Ratio
Calculation Date, and other operational changes that the Issuer or any of its
Restricted Subsidiaries has determined to make and/or made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Consolidated Secured Debt Ratio Calculation
Date shall be calculated on a pro forma basis as set forth below assuming that
all such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date)) or operational change, in each case
with respect to an operating unit of a business, that would have required
adjustment pursuant to this definition, then the Consolidated Secured Debt Ratio
shall be calculated giving pro forma effect thereto in the manner set forth
below for such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.
     For purposes of this definition, whenever pro forma effect is to be given
to an Investment, acquisition, disposition, amalgamation, merger or
consolidation (including the Transactions) and the amount of income or earnings
relating thereto, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer (and may include, for
the avoidance of doubt, cost savings and operating expense reductions resulting
from such Investment, acquisition, amalgamation, merger or consolidation
(including the Transactions) which is being given pro forma effect that have
been or are expected to be realized); provided, that actions to realize such
cost savings and operating expense reductions are taken within 12 months after
the date of such Investment, acquisition, amalgamation, merger or consolidation.
     “Contingent Obligations” means, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
     (1) to purchase any such primary obligation or any property constituting
direct or indirect security therefor,
     (2) to advance or supply funds

204



--------------------------------------------------------------------------------



 



EXHIBIT A
     (a) for the purchase or payment of any such primary obligation, or
     (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or
     (3) to purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation against loss in
respect thereof.

205



--------------------------------------------------------------------------------



 



EXHIBIT A
     “Credit Facilities” means, with respect to the Issuer or any of its
Restricted Subsidiaries, one or more debt facilities, including the Senior
Credit Facilities, or other financing arrangements (including, without
limitation, commercial paper facilities or indentures) providing for revolving
credit loans, term loans, letters of credit or other long-term indebtedness,
including any notes, mortgages, guarantees, collateral documents, instruments
and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any indentures or credit facilities or commercial paper facilities
that replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount permitted to be
borrowed thereunder or alters the maturity thereof (provided that such increase
in borrowings is permitted under “Certain Covenants—Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”) or adds
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or any other agent, lender or group of lenders.
     “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
     “Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Issuer or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Issuer, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.
     “Designated Preferred Stock” means Preferred Stock of the Issuer, a
Restricted Subsidiary or any direct or indirect parent corporation of the Issuer
(in each case other than Disqualified Stock) that is issued for cash (other than
to the Issuer or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Issuer or its Subsidiaries) and is so designated as
Designated Preferred Stock, pursuant to an Officer’s Certificate executed by the
principal financial officer of the Issuer, on the issuance date thereof, the
cash proceeds of which are excluded from the calculation set forth in clause
(3) of the first paragraph of the “Certain Covenants—Limitation on Restricted
Payments” covenant.
     “Designated Senior Indebtedness” means:
     (1) all Indebtedness of any Guarantor under its guarantee of (i) the Senior
Credit Facilities permitted to be incurred pursuant to clause (1) of the second
paragraph under “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock” plus (ii) the amount of
Indebtedness permitted to be incurred pursuant to clause (12)(b) of the second
paragraph under “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock” plus (iii) the amount of
additional Indebtedness permitted to be incurred by such Guarantor under
“Certain Covenants—Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock” that is also permitted to be and is
secured by a Lien pursuant to (A) the Consolidated Secured Debt Ratio test set
forth in clause (c) of the second paragraph under “Certain Covenants—Liens” or
(B) clause (20) of the definition of Permitted Liens (in each case plus interest
accruing on or after the filing of any petition in bankruptcy or similar
proceeding or for reorganization of the Guarantor (at the rate provided for in
the documentation with respect thereto, regardless of whether or not a claim for
post-filing interest is allowed in such proceedings)), and any and all other
fees, expense reimbursement obligations, indemnification amounts, penalties, and
other amounts (whether existing on the Issue Date or thereafter created or
incurred) and all obligations of the Guarantor to reimburse any bank or other
Person in respect of amounts paid under letters of credit, acceptances or other
similar instruments;
     (2) all Hedging Obligations (and guarantees thereof) owing to a Lender (as
defined in the Senior Credit Facilities) or any Affiliate of such Lender (or any
Person that was a Lender or an Affiliate of such Lender at the time the
applicable agreement giving rise to such Hedging Obligation was entered into);
and
     (3) all Obligations with respect to the items listed in the preceding
clauses (1) and (2); provided, however, that Designated Senior Indebtedness
shall not include:
     (a) any obligation of such Person to the Issuer or any of its Subsidiaries;
     (b) any liability for federal, state, local or other taxes owed or owing by
such Person;

206



--------------------------------------------------------------------------------



 



EXHIBIT A
     (c) any accounts payable or other liability to trade creditors arising in
the ordinary course of business; provided that obligations incurred pursuant to
the Credit Facilities shall not be excluded pursuant to this clause (c);
     (d) any Indebtedness or other Obligation of such Person which is
subordinate or junior in any respect to any other Indebtedness or other
Obligation of such Person; or
     (e) that portion of any Indebtedness which at the time of incurrence is
incurred in violation of the Indenture.
     “Disqualified Stock” means, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
maturity date of the Notes or the date the Notes are no longer outstanding;
provided, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Issuer or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations; provided further that any
Capital Stock held by any future, current or former employee, director, officer,
manager or consultant (or their respective Immediate Family Members), of the
Issuer, any of its Subsidiaries, any of its direct or indirect parent companies
or any other entity in which the Issuer or a Restricted Subsidiary has an
Investment, in each case pursuant to any stock subscription or shareholders’
agreement, management equity plan or stock option plan or any other management
or employee benefit plan or agreement or any distributor equity plan or
agreement shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Issuer or its Subsidiaries.
     “Domestic Subsidiary” means any Subsidiary of the Issuer that is organized
or existing under the laws of the United States, any state thereof, the District
of Columbia, or any territory thereof.
     “EBITDA” means, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period
     (1) increased (without duplication) by:
     (a) provision for taxes based on income or profits or capital gains,
including, without limitation, federal, state, franchise and similar taxes,
foreign withholding taxes and foreign unreimbursed value added taxes of such
Person and such Subsidiaries paid or accrued during such period, including
penalties and interest related to such taxes or arising from any tax
examinations, to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; provided that the aggregate amount of
unreimbursed value added taxes to be added back for any four consecutive quarter
period shall not exceed $2.0 million; plus
     (b) Fixed Charges of such Person and such Subsidiaries for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, (y) fees payable in
respect of letters of credit and (z) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges) to
the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus
     (c) Consolidated Depreciation and Amortization Expense of such Person and
such Subsidiaries for such period to the extent the same were deducted (and not
added back) in computing Consolidated Net Income; plus
     (d) any fees, expenses or charges related to any Equity Offering,
Investment, acquisition, Asset Sale, disposition, recapitalization, the
incurrence, repayment or refinancing of Indebtedness permitted to be incurred by
the Indenture (including any such transaction consummated prior to the Issue
Date and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction related expenses in
accordance with FAS 141(R) and gains or losses associated with FIN 45)), or the
offering, amendment or modification of any debt instrument, including (i) the
offering, any amendment or other modification of the Notes, Exchange Notes or
the Senior Credit Facilities and any amendment or modification of the Existing
Senior Notes and (ii) commissions,

207



--------------------------------------------------------------------------------



 



EXHIBIT A
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Facility, and, in each case, deducted (and not added
back) in computing Consolidated Net Income; plus
     (e)(x) Transaction Expenses to the extent deducted (and not added back) in
computing Consolidated Net Income, (y) the amount of any severance, relocation
costs, curtailments or modifications to pension and post-retirement employee
benefit plans and (z) any restructuring charge or reserve deducted (and not
added back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions after the Issue
Date, costs related to the closure and/or consolidation of facilities, retention
charges, systems establishment costs, conversion costs and excess pension
charges and consulting fees incurred in connection with any of the foregoing;
provided, that the aggregate amount added back pursuant to subclause (z) of this
clause (e) shall not exceed 10% of the LTM Cost Base in any four consecutive
four quarter period; plus
     (f) any other non-cash charges, including any (i) write-offs or
write-downs, (ii) equity-based awards compensation expense, (iii) losses on
sales, disposals or abandonment of, or any impairment charges or asset write-off
related to, intangible assets, long-lived assets and investments in debt and
equity securities, (iv) all losses from investments recorded using the equity
method and (v) other non-cash charges, non-cash expenses or non-cash losses
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to the extent paid, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus
     (g) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus
     (h) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus
     (i) the amount of cost savings projected by the Issuer in good faith to be
realized as a result of specified actions taken during such period or expected
to be taken (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions, provided that (A) such
amounts are reasonably identifiable and factually supportable, (B) such actions
are taken, committed to be taken or expected to be taken within 18 months after
the Issue Date, (C) no cost savings shall be added pursuant to this clause
(i) to the extent duplicative of any expenses or charges that are otherwise
added back in computing EBITDA with respect to such period and (D) the aggregate
amount of cost savings added pursuant to this clause (i) shall not exceed
$100,000,000 for any period consisting of four consecutive quarters; plus
     (j) to the extent no Default or Event of Default has occurred and is
continuing, the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses paid in such period to the Investors to the
extent otherwise permitted under “Certain Covenants—Transactions with
Affiliates” deducted (and not added back) in computing Consolidated Net Income;
plus
     (k) any costs or expense deducted (and not added back) in computing
Consolidated Net Income by such Person or any such Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of the Issuer or a Restricted Guarantor or net cash proceeds of
an issuance of Equity Interest of the Issuer or a Restricted Guarantor (other
than Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation set forth in clause (3) of the first paragraph
under “Certain Covenants—Limitation on Restricted Payments”;
     (2) decreased by (without duplication) (a) any non-cash gains increasing
Consolidated Net Income of such Person and such Subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period and (b) the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary to the extent such minority interest income is included in
Consolidated Net Income; and

208



--------------------------------------------------------------------------------



 



EXHIBIT A
     (3) increased or decreased by (without duplication):
     (a) any net gain or loss resulting in such period from Hedging Obligations
and the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,
     (b) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).
     “EMU” means economic and monetary union as contemplated in the Treaty on
European Union.
     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
     “Equity Offering” means any public or private sale of common stock or
Preferred Stock of the Issuer or of a direct or indirect parent of the Issuer
(excluding Disqualified Stock), other than:
     (1) public offerings with respect to any such Person’s common stock
registered on Form S-8;
     (2) issuances to the Issuer or any Subsidiary of the Issuer; and
     (3) any such public or private sale that constitutes an Excluded
Contribution.
     “euro” means the single currency of participating member states of the EMU.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Exchange Notes” means new notes of the Issuer issued in exchange for the
Notes pursuant to, or as contemplated by, the Registration Rights Agreement.
     “Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Issuer from,
     (1) contributions to its common equity capital, and
     (2) the sale (other than to a Subsidiary of the Issuer or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Issuer) of Capital Stock (other than Disqualified Stock
and Designated Preferred Stock) of the Issuer,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in clauses (3)(b) and 3(c) of the first paragraph under
“Certain Covenants—Limitation on Restricted Payments.”
     “Existing Senior Notes” means the Issuer’s 4.625% Senior Notes Due 2008,
6.625% Senior Notes Due 2008, 4.25% Senior Notes Due 2009, 4.5% Senior Notes Due
2010, 6.25% Senior Notes Due 2011, 4.4% Senior Notes Due 2011, 5.0% Senior Notes
Due 2012, 5.75% Senior Notes Due 2013, 5.5% Senior Notes Due 2014, 4.9% Senior
Notes Due 2015, 5.5% Senior Notes Due 2016, 6.875% Senior Debentures Due 2018
and 7.25% Debentures Due 2027.
     “Existing Senior Notes Indenture” means the Senior Indenture dated as of
October 1, 1997 between the Issuer and The Bank of New York, as trustee, as the
same may have been amended or supplemented as of the Issue Date.
     “Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:
     (1) Consolidated Interest Expense of such Person and Restricted
Subsidiaries for such period; plus
     (2) all cash dividends or other distributions paid to any Person other than
such Person or any such Subsidiary (excluding items eliminated in consolidation)
on any series of Preferred Stock of the Issuer or a Restricted Subsidiary during
such period; plus

209



--------------------------------------------------------------------------------



 



EXHIBIT A
     (3) all cash dividends or other distributions paid to any Person other than
such Person or any such Subsidiary (excluding items eliminated in consolidation)
on any series of Disqualified Stock of the Issuer or a Restricted Subsidiary
during such period.
     “Foreign Subsidiary” means any Subsidiary that is not organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof, and any Restricted Subsidiary of such
Foreign Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
which are in effect on the Issue Date.
     “General Credit Facilities” means the term and revolving credit facilities
under the Credit Agreement to be entered into as of the Issue Date by and among
the Issuer, the subsidiary guarantors party thereto, the lenders party thereto
in their capacities as lenders thereunder and Citibank, N.A., as Administrative
Agent, including any notes, mortgages, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any one or more indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders or
investors that extend, replace, refund, refinance, renew or defease any part of
the loans, notes, other credit facilities or commitments thereunder, including
any such replacement, refunding or refinancing facility or indenture that
increases the amount that may be borrowed thereunder or alters the maturity of
the loans thereunder or adds Restricted Subsidiaries as additional borrowers or
guarantors thereunder and whether by the same or other agent, lender or group of
lenders or investors.
     “Government Securities” means securities that are:
     (1) direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
     (2) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,
which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.
     “guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.
     “Guarantee” means the guarantee by any Guarantor of the Issuer’s
Obligations under the Indenture and the Notes.
     “Guaranteed Leverage Ratio” means, as of the date of determination, the
ratio of (a) Designated Senior Indebtedness of the Guarantors, to (b) EBITDA of
the Issuer and its Restricted Subsidiaries for the most recently ended four
fiscal quarters ending immediately prior to such date for which internal
financial statements are available.
     In the event that any Guarantor (i) incurs, redeems, retires or
extinguishes any Indebtedness (other than Indebtedness incurred or repaid under
any revolving credit facility in the ordinary course of business for working
capital purposes) or (ii) issues or redeems Disqualified Stock or Preferred
Stock subsequent to the commencement of the period for which the Guaranteed
Leverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Guaranteed Leverage Ratio is made (the
“Guaranteed Leverage Ratio Calculation Date“), then the Guaranteed Leverage
Ratio shall be calculated giving pro forma effect to such incurrence,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period.
     For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business made (or committed to be made pursuant to a definitive agreement)
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Guaranteed

210



--------------------------------------------------------------------------------



 



EXHIBIT A
Leverage Ratio Calculation Date, and other operational changes that the Issuer
or any of its Restricted Subsidiaries has determined to make and/or made during
the four-quarter reference period or subsequent to such reference period and on
or prior to or simultaneously with the Guaranteed Leverage Ratio Calculation
Date shall be calculated on a pro forma basis as set forth below assuming that
all such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date)) or operational change, in each case
with respect to an operating unit of a business, that would have required
adjustment pursuant to this definition, then the Guaranteed Leverage Ratio shall
be calculated giving pro forma effect thereto in the manner set forth below for
such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.
     For purposes of this definition, whenever pro forma effect is to be given
to an Investment, acquisition, disposition, amalgamation, merger or
consolidation (including the Transactions) and the amount of income or earnings
relating thereto, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer (and may include, for
the avoidance of doubt, cost savings and operating expense reductions resulting
from such Investment, acquisition, amalgamation, merger or consolidation
(including the Transactions) which is being given pro forma effect that have
been or are expected to be realized; provided, that actions to realize such cost
savings and operating expense reductions are taken within 12 months after the
date of such Investment, acquisition, amalgamation, merger or consolidation).
     “Guarantor” means, each Person that Guarantees the Notes in accordance with
the terms of the Indenture.
     “Hedging Obligations” means, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.
     “Holder” means the Person in whose name a Note is registered on the
registrar’s books.
     “Holdings” means Clear Channel Capital I, LLC.
     “Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.
     “Indebtedness” means, with respect to any Person, without duplication:
     (1) any indebtedness (including principal and premium) of such Person,
whether or not contingent:
     (a) in respect of borrowed money;
     (b) evidenced by bonds, notes, debentures or similar instruments or letters
of credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);
     (c) representing the balance deferred and unpaid of the purchase price of
any property (including Capitalized Lease Obligations), except (i) any such
balance that constitutes an obligation in respect of a commercial letter of
credit, a trade payable or similar obligation to a trade creditor, in each case
accrued in the ordinary course of business, (ii) liabilities accrued in the
ordinary course of business and (iii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP; or
     (d) representing any Hedging Obligations;

211



--------------------------------------------------------------------------------



 



EXHIBIT A
if and to the extent that any of the foregoing Indebtedness (other than letters
of credit (other than commercial letters of credit) and Hedging Obligations)
would appear as a liability upon a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP;
     (2) to the extent not otherwise included, any obligation by such Person to
be liable for, or to pay, as obligor, guarantor or otherwise, on the obligations
of the type referred to in clause (1) of a third Person (whether or not such
items would appear upon the balance sheet of such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and
     (3) to the extent not otherwise included, the obligations of the type
referred to in clause (1) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person;
provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business and (b) obligations under or in respect of Receivables Facilities or
any Qualified Securitization Financing.
     “Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged.
     “Initial Purchasers” means Deutsche Bank Securities Inc., Morgan Stanley &
Co. Incorporated, Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, Greenwich Capital Markets, Inc. and Wachovia Capital Markets, LLC.
     “Investment Grade Rating” means a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
     “Investment Grade Securities” means:
     (1) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents);
     (2) debt securities or debt instruments with an Investment Grade Rating,
but excluding any debt securities or instruments constituting loans or advances
among the Issuer and the Subsidiaries of the Issuer;
     (3) investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment or distribution; and
     (4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
     “Investments” means, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers and commission, travel and similar advances
to directors, officers, employees and consultants, in each case made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. For purposes of the definition of
“Unrestricted Subsidiary” and the covenant described under “Certain
Covenants—Limitation on Restricted Payments”:
     (1) “Investments” shall include the portion (proportionate to the Issuer’s
direct or indirect equity interest in such Subsidiary) of the fair market value
of the net assets of a Subsidiary of the Issuer at the time that such Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Issuer or
applicable Restricted Subsidiary shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to:
     (a) the Issuer’s direct or indirect “Investment” in such Subsidiary at the
time of such redesignation; less
     (b) the portion (proportionate to the Issuer’s direct or indirect equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and
     (2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Issuer.

212



--------------------------------------------------------------------------------



 



EXHIBIT A
     “Investors” means Thomas H. Lee Partners L.P. and Bain Capital LLC, each of
their respective Affiliates and any investment funds advised or managed by any
of the foregoing, but not including, however, any portfolio companies of any of
the foregoing.
     “Issue Date” means the date that the Transactions are consummated.
     “Issuer” has the meaning set forth in the first paragraph under “General.”
     “Legal Holiday” means a Saturday, a Sunday or a day on which commercial
banking institutions are not required to be open in the State of New York.
     “Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.
     “LTM Cost Base” means, for any consecutive four quarter period, the sum of
(a) direct operating expenses, (b) selling, general and administrative expenses
and (c) corporate expenses, in each case excluding depreciation and
amortization, of the Issuer and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor to its
rating agency business.
     “Net Income” means, with respect to any Person, the net income (loss) of
such Person and its Subsidiaries that are Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.
     “Net Proceeds” means the aggregate cash proceeds received by the Issuer or
any of its Restricted Subsidiaries in respect of any Asset Sale, including any
cash received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of the direct costs relating to
such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, payments
made in order to obtain a necessary consent or required by applicable law, and
brokerage and sales commissions, any relocation expenses incurred as a result
thereof, other fees and expenses, including title and recordation expenses,
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), amounts
required to be applied to the repayment of principal, premium, if any, and
interest on unsubordinated Indebtedness required (other than required by clause
(1) of the second paragraph of “Repurchase at the Option of Holders—Asset
Sales”) to be paid as a result of such transaction and any deduction of
appropriate amounts to be provided by the Issuer or any of its Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Issuer or any of its Restricted Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, and in the case of
any Asset Sale by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
a portion of the aggregate cash proceeds equal to the portion of the outstanding
Equity Interests of such non-Wholly-Owned Subsidiary owned by Persons other than
the Issuer and any other Restricted Subsidiary (to the extent such proceeds are
committed to be distributed to such Persons).
     “Obligations” means any principal (including any accretion), interest
(including any interest accruing on or subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), premium, penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.
     “Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Issuer.
     “Officer’s Certificate” means a certificate signed on behalf of the Issuer
by an Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Issuer, that meets the requirements set forth in the Indenture.

213



--------------------------------------------------------------------------------



 



EXHIBIT A
     “Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Issuer or the Trustee.
     “Partial PIK Interest” has the meaning set forth under “Principal, Maturity
and Interest.”
     “Permitted Asset Swap” means the substantially concurrent purchase and sale
or exchange of Related Business Assets or a combination of Related Business
Assets and cash or Cash Equivalents between the Issuer or any of its Restricted
Subsidiaries and another Person.
     “Permitted Holder” means any of the Investors and members of management of
the Issuer (or its direct parent or CC Media Holdings, Inc.) who are holders of
Equity Interests of the Issuer (or any of its direct or indirect parent
companies) on the Issue Date and any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that (x) in the
case of such group and without giving effect to the existence of such group or
any other group, such Investors and members of management, collectively, have
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of the Issuer or any of its direct or indirect parent companies and
(y) for purposes of this definition, the amount of Equity Interests held by
members of management who qualify as “Permitted Holders” shall never exceed the
amount of Equity Interests held by such members of management on the Issue Date.
Any person or group whose acquisition of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act, or any successor provision)
constitutes a Change of Control in respect of which a Change of Control Offer is
made in accordance with the requirements of the covenant described under
“Repurchase at the Option of Holders—Change of Control” (or would result in a
Change of Control Offer in the absence of the waiver of such requirement by
Holders in accordance with the covenant described under “Repurchase at the
Option of Holders—Change of Control”) will thereafter, together with its
Affiliates, constitute an additional Permitted Holder.
     “Permitted Investments” means:
     (1) any Investment in the Issuer or any of its Restricted Subsidiaries;
     (2) any Investment in cash and Cash Equivalents or Investment Grade
Securities;
     (3) any Investment by the Issuer or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:
     (a) such Person becomes a Restricted Subsidiary; or
     (b) such Person, in one transaction or a series of related transactions, is
amalgamated, merged or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Issuer or a
Restricted Subsidiary,
and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;
     (4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the first paragraph “Repurchase at the Option of
Holders—Asset Sales” or any other disposition of assets not constituting an
Asset Sale;
     (5) any Investment existing on the Issue Date or made pursuant to a binding
commitment in effect on the Issue Date or an Investment consisting of any
extension, modification or renewal of any such Investment or binding commitment
existing on the Issue Date; provided that the amount of any such Investment may
be increased (x) as required by the terms of such Investment or binding
commitment as in existence on the Issue Date (including as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities) or (y) as otherwise permitted under the Indenture;
     (6) any Investment acquired by the Issuer or any of its Restricted
Subsidiaries:
     (a) in exchange for any other Investment, accounts receivable or notes
receivable held by the Issuer or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy workout, reorganization or recapitalization
of the issuer of such other Investment, accounts receivable or notes receivable;
or
     (b) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

214



--------------------------------------------------------------------------------



 



EXHIBIT A
     (7) Hedging Obligations permitted under clause (10) of the covenant
described in “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”;
     (8) any Investment the payment for which consists of Equity Interests
(exclusive of Disqualified Stock) of the Issuer or any of its direct or indirect
parent companies; provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under clause (3) of the
first paragraph under the covenant described under “Certain Covenants—Limitation
on Restricted Payments”;
     (9) Indebtedness (including any guarantee thereof) permitted under the
covenant described in “Certain Covenants—Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”;
     (10) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of the second paragraph of
the covenant described under “Certain Covenants—Transactions with Affiliates”
(except transactions described in clauses (2), (5) and (9) of such paragraph);
     (11) any Investment consisting of a purchase or other acquisition of
inventory, supplies, material or equipment;
     (12) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (12) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of $600.0 million and 2.00% of
Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
     (13) Investments relating to a Receivables Subsidiary that, in the good
faith determination of the Issuer, are necessary or advisable to effect any
Receivables Facility;
     (14) advances to, or guarantees of Indebtedness of, employees, directors,
officers and consultants not in excess of $20.0 million outstanding at any one
time, in the aggregate;
     (15) loans and advances to officers, directors and employees consistent
with industry practice or past practice, as well as for moving expenses and
other similar expenses incurred in the ordinary course of business or consistent
with past practice or to fund such Person’s purchase of Equity Interests of the
Issuer or any direct or indirect parent company thereof;
     (16) Investments in the ordinary course of business consisting of
endorsements for collection or deposit;
     (17) Investments by the Issuer or any of its Restricted Subsidiaries in any
other Person pursuant to a “local marketing agreement” or similar arrangement
relating to a station owned or licensed by such Person;
     (18) any performance guarantee and Contingent Obligations in the ordinary
course of business and the creation of liens on the assets of the Issuer or any
Restricted Subsidiary in compliance with the covenant described under “Certain
Covenants—Liens”;
     (19) any purchase or repurchase of the Notes; and
     (20) any Investment in a Similar Business having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(20) that are at that time outstanding, not to exceed $200.0 million (with the
fair market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value).
     “Permitted Liens” means, with respect to any Person:
     (1) pledges, deposits or security by such Person under workmen’s
compensation laws, unemployment insurance, employers’ health tax and other
social security laws or similar legislation (including in respect of
deductibles, self insured retention amounts and premiums and adjustments
thereto) or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;
     (2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
actions or other Liens arising out of judgments or awards against such Person
with respect to which

215



--------------------------------------------------------------------------------



 



EXHIBIT A
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;
     (3) Liens for taxes, assessments or other governmental charges not yet
overdue for a period of more than 30 days or subject to penalties for nonpayment
or which are being contested in good faith by appropriate actions diligently
pursued, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP, or for property taxes on property that
the Issuer or any Subsidiary thereof has determined to abandon if the sole
recourse for such tax, assessment, charge, levy or claim is to such property;
     (4) Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Issue Date;
     (5) minor survey exceptions, minor encumbrances, ground leases, easements
or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph and telephone and cable
television lines, gas and oil pipelines and other similar purposes, or zoning,
building codes or other restrictions (including minor defects and irregularities
in title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which were not incurred in connection with Indebtedness and which
do not in the aggregate materially impair their use in the operation of the
business of such Person;
     (6) Liens securing obligations under Indebtedness permitted to be incurred
pursuant to clause (5), (12)(b) or (18) of the second paragraph of the covenant
described under “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”; provided that Liens
securing obligations under Indebtedness permitted to be incurred pursuant to
clause (18) extend only to the assets or Equity Interests of Foreign
Subsidiaries;
     (7) Liens existing on the Issue Date;
     (8) Liens existing on property or shares of stock or other assets of a
Person at the time such Person becomes a Subsidiary; provided, however, that
such Liens are not created or incurred in connection with, or in contemplation
of, such other Person becoming such a Subsidiary; provided, further, however,
that such Liens may not extend to any other property or other assets owned by
the Issuer or any of its Restricted Subsidiaries;
     (9) Liens existing on property or other assets at the time the Issuer or a
Restricted Subsidiary acquired the property or such other assets, including any
acquisition by means of an amalgamation, merger or consolidation with or into
the Issuer or any of its Restricted Subsidiaries; provided, however, that such
Liens are not created or incurred in connection with, or in contemplation of,
such acquisition, amalgamation, merger or consolidation; provided further that
the Liens may not extend to any other property owned by the Issuer or any of its
Restricted Subsidiaries;
     (10) Liens securing obligations under Indebtedness or other obligations of
the Issuer or a Restricted Subsidiary owing to the Issuer or another Restricted
Subsidiary permitted to be incurred in accordance with the covenant described
under “Certain Covenants—Limitation on Incurrence of Indebtedness and Issuance
of Disqualified Stock and Preferred Stock”;
     (11) Liens securing Hedging Obligations permitted to be incurred under the
Indenture;
     (12) Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
     (13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Issuer or any of its Restricted Subsidiaries and
do not secure any Indebtedness;
     (14) Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
entered into by the Issuer and its Restricted Subsidiaries in the ordinary
course of business;
     (15) Liens in favor of the Issuer or any Guarantor;

216



--------------------------------------------------------------------------------



 



EXHIBIT A
     (16) Liens on equipment of the Issuer or any of its Restricted Subsidiaries
granted in the ordinary course of business;
     (17) Liens on (x) accounts receivable and related assets incurred in
connection with a Receivables Facility, and (y) any Securitization Assets and
related assets incurred in connection with a Qualified Securitization Financing;
     (18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), and (9); provided that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
obligations under Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), and (9) at the time the original Lien became a Permitted
Lien under the Indenture, and (ii) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;
     (19) deposits made or other security provided in the ordinary course of
business to secure liability to insurance carriers;
     (20) other Liens securing Indebtedness or other obligations which do not
exceed $50.0 million in the aggregate at any one time outstanding
     (21) Liens securing judgments for the payment of money not constituting an
Event of Default under clause (5) under “Events of Default and Remedies” so long
as such Liens are adequately bonded and any appropriate legal proceedings that
may have been duly initiated for the review of such judgment have not been
finally terminated or the period within which such proceedings may be initiated
has not expired;
     (22) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

217



--------------------------------------------------------------------------------



 



EXHIBIT A
     (23) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of
set-off) and which are within the general parameters customary in the banking
industry;
     (24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under the Indenture; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
     (25) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
     (26) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Issuer or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Issuer and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business;
     (27) Liens securing the Existing Senior Notes to the extent permitted by
the Senior Credit Facilities as in effect on the Issue Date;
     (28) Liens securing obligations owed by the Issuer or any Restricted
Subsidiary to any lender under any Senior Credit Facility or any Affiliate of
such a lender in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds;
     (29) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Issuer or any Restricted
Subsidiary thereof or by a statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;
     (30) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Issuer or any Restricted Subsidiary in the ordinary course of business;
     (31) Liens solely on any cash earnest money deposits made by the Issuer or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted; and
     (32) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business.
     For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
     “Preferred Stock” means any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.
     “Qualified Proceeds” means assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Issuer in good faith.
     “Qualified Securitization Financing” means any transaction or series of
transactions that may be entered into by Holdings, the Issuer or any of its
Restricted Subsidiaries pursuant to which such Person may sell, convey or
otherwise transfer to (A) one or more Securitization Subsidiaries or (B) any
other Person (in the case of a transfer by a Securitization Subsidiary), or may
grant a security interest in, any Securitization Assets of CCO or any of its
Subsidiaries (other than any

218



--------------------------------------------------------------------------------



 



EXHIBIT A
assets that have been transferred or contributed to CCO or its Subsidiaries by
the Issuer or any other Restricted Subsidiary of the Issuer) that are
customarily granted in connection with asset securitization transactions similar
to the Qualified Securitization Financing entered into of a Securitization
Subsidiary that meets the following conditions: (a) the board of directors of
the Issuer shall have determined in good faith that such Qualified
Securitization Financing (including the terms, covenants, termination events and
other provisions) is in the aggregate economically fair and reasonable to the
Issuer and the Securitization Subsidiary, (b) all sales, transfers and/or
contributions of Securitization Assets and related assets to the Securitization
Subsidiary are made at fair market value, (c) the financing terms, covenants,
termination events and other provisions thereof, including any Standard
Securitization Undertakings, shall be market terms (as determined in good faith
by the Issuer), (d) after giving pro forma effect to such Qualified
Securitization Financing, (x) the Consolidated Leverage Ratio of the Issuer
would be (A) less than 8.0 to 1.0 and (B) lower than the Consolidated Leverage
Ratio of the Issuer immediately prior to giving pro forma effect to such
Qualified Securitization Financing and (y) the Guaranteed Leverage Ratio of the
Issuer would be (A) less than 6.5 to 1.0 and (B) lower than the Guaranteed
Leverage Ratio of the Issuer immediately prior to giving pro forma effect to
such Qualified Securitization Financing, (e) the proceeds from such sale will be
used by the Issuer to permanently reduce Obligations under the Senior Credit
Facilities and to correspondingly reduce commitments with respect thereto and
(f) the Issuer shall have received an Officer’s Certificate of the Issuer
certifying that all of the requirements of clauses (a) through (e) have been
satisfied.
     “Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer which shall be substituted for Moody’s or S&P or both, as the case may
be.
     “Receivables Facility” means any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Issuer or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the Issuer
or any of its Restricted Subsidiaries sells their accounts receivable to either
(a) a Person that is not a Restricted Subsidiary or (b) a Receivables Subsidiary
that in turn sells its accounts receivable to a Person that is not a Restricted
Subsidiary.
     “Receivables Fees” means distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.
     “Receivables Subsidiary” means any Subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.
     “Registration Rights Agreement” means the Registration Rights Agreement
with respect to the Notes, dated the Issue Date, among the Issuer, the
Guarantors and the Initial Purchasers and any similar registration rights
agreements with respect to any Additional Notes.
     “Related Business Assets” means assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Issuer or a Restricted Subsidiary in exchange for assets
transferred by the Issuer or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.
     “Representative” means any trustee, agent or representative (if any) for an
issue of Designated Senior Indebtedness of a Guarantor.
     “Restricted Guarantor” means a Guarantor that is a Restricted Subsidiary.
     “Restricted Investment” means an Investment other than a Permitted
Investment.
     “Restricted Subsidiary” means, at any time, any direct or indirect
Subsidiary of the Issuer (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor to its rating agency business.

219



--------------------------------------------------------------------------------



 



EXHIBIT A
     “Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Issuer or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Issuer or such Restricted Subsidiary to a third Person in
contemplation of such leasing.
     “SEC ” means the U.S. Securities and Exchange Commission.
     “Secured Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries secured by a Lien.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
     “Securitization Assets” means any properties, assets and revenue streams
associated with the Americas Outdoor Advertising segment of the Issuer and its
Subsidiaries, and any other assets related thereto, subject to a Qualified
Securitization Financing and the proceeds thereof.
     “Securitization Fees” means distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Financing.
     “Securitization Subsidiary” means a Restricted Subsidiary or direct
Wholly-Owned Subsidiary of Holdings (other than the Issuer) to which the Issuer
or any of its Restricted Subsidiaries sells, conveys or otherwise transfers
Securitization Assets and related assets that engages in no activities other
than in connection with the ownership and financing of Securitization Assets,
all proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the board of directors of the Issuer
or such other Person as provided below as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by Holdings, the Issuer or any other Subsidiary of
Holdings, other than another Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Issuer or any other Subsidiary of the Issuer, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of Holdings,
the Issuer or any other Subsidiary of the Issuer, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of Holdings, the Issuer or any other
Subsidiary of the Issuer, other than another Securitization Subsidiary, has any
material contract, agreement, arrangement or understanding other than on terms
which the Issuer reasonably believes to be no less favorable to Holdings, the
Issuer or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Issuer and (c) to which none of Holdings,
the Issuer or any other Subsidiary of the Issuer, other than another
Securitization Subsidiary, has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.
     “Senior Credit Facilities” means (i) any ABL Facility and (ii) the General
Credit Facilities.
     “Significant Party” means any Guarantor or Restricted Subsidiary that would
be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such regulation
is in effect on the Issue Date.
     “Similar Business” means any business conducted or proposed to be conducted
by the Issuer and its Subsidiaries on the Issue Date or any business that is
similar, reasonably related, incidental or ancillary thereto.
     “Special Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.
     “Sponsor Management Agreement” means the management agreement between
certain management companies associated with the Investors and the Issuer and/or
any direct or indirect parent company, in substantially the form delivered to
the Initial Purchasers prior to the Issue Date and as amended, supplemented,
amended and restated, replaced or otherwise modified from time to time;
provided, however, that the terms of any such amendment, supplement, amendment
and restatement or replacement agreement are not, taken as a whole, less
favorable to the holders of the Notes in any material respect than the original
agreement in effect on the Issue Date.
     “Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings (or any direct or indirect
parent company of Holdings) or any of its Subsidiaries that the Issuer has
determined in good faith to be customary in a securitization financing.

220



--------------------------------------------------------------------------------



 



EXHIBIT A
     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

221



--------------------------------------------------------------------------------



 



EXHIBIT A
     “Subordinated Indebtedness” means:
     (1) any Indebtedness of the Issuer which is by its terms subordinated in
right of payment to the Notes; and
     (2) any Indebtedness of any Guarantor which is by its terms subordinated in
right of payment to the Guarantee of such entity of the Notes.
     “Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (excluding,
for the avoidance of doubt, charitable foundations) of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
     “Total Assets” means total assets of the Issuer and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Issuer and its Restricted Subsidiaries as
may be expressly stated.
     “Transaction Expenses” means any fees or expenses incurred or paid by the
Issuer or any of its Subsidiaries in connection with the Transactions.
     “Transactions” means the “Transactions” as defined in the Senior Credit
Facilities as in effect on the Issue Date.
     “Treasury Rate” means, as of any Redemption Date, the yield to maturity as
of such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to      , 2012; provided,
however, that if the period from the Redemption Date to      , 2012 is less than
one year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.
     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb).
     “Unrestricted Subsidiary” means:
     (1) any Subsidiary of the Issuer which at the time of determination is an
Unrestricted Subsidiary (as designated by the Issuer, as provided below); and
     (2) any Subsidiary of an Unrestricted Subsidiary.
     The Issuer may designate any Subsidiary of the Issuer (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Issuer or any Restricted Subsidiary of the Issuer (other than
solely any Unrestricted Subsidiary of the Subsidiary to be so designated);
provided that
     (1) any Unrestricted Subsidiary must be an entity of which the Equity
Interests entitled to cast at least a majority of the votes that may be cast by
all Equity Interests having ordinary voting power for the election of directors
or Persons performing a similar function are owned, directly or indirectly, by
the Issuer;
     (2) such designation complies with the covenants described under “Certain
Covenants—Limitation on Restricted Payments”; and
     (3) each of:
     (a) the Subsidiary to be so designated; and
     (b) its Subsidiaries
     has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Issuer or any Restricted Subsidiary.

222



--------------------------------------------------------------------------------



 



EXHIBIT A
     The Issuer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:
     (1) the Issuer could incur at least $1.00 of additional Indebtedness
pursuant to the Consolidated Leverage Ratio test described in the first
paragraph under “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”; or
     (2) the Consolidated Leverage Ratio for the Issuer and its Restricted
Subsidiaries would be equal to or less than such ratio immediately prior to such
designation, in each case on a pro forma basis taking into account such
designation.
     Any such designation by the Issuer shall be notified by the Issuer to the
Trustee by promptly filing with the Trustee a copy of the resolution of the
board of directors of the Issuer or any committee thereof giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
     “Weighted Average Life to Maturity” means, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:
     (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by
     (2) the sum of all such payments.
     “Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person,
100% of the outstanding Equity Interests of which (other than directors’
qualifying shares and shares issued to foreign nationals as required under
applicable law) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person or by such Person and one or more
Wholly-Owned Subsidiaries of such Person.

223



--------------------------------------------------------------------------------



 



EXHIBIT B
CLEAR CHANNEL COMMUNICATIONS, INC.
REGISTRATION RIGHTS AGREEMENT
$980,000,000 Senior Cash Pay Notes due 2016
$1,330,000,000 Senior Toggle Notes due 2016
[                         ], 2008
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY & CO. INCORPORATED
CITIGROUP GLOBAL MARKETS INC.
CREDIT SUISSE SECURITIES (USA) LLC
GREENWICH CAPITAL MARKETS, INC.
WACHOVIA CAPITAL MARKETS, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Ladies and Gentlemen:
          BT Triple Crown Merger Co., Inc., a Delaware corporation (“Merger
Sub”) proposes to sell to certain purchasers (the “Initial Purchasers”), for
whom you (the “Representatives”) are acting as representatives, their 10.75%
Senior Cash Pay Notes due 2016 in the principal amount of $980,000,000 (the
“Senior Cash Pay Notes”) and their 11.00%/11.75% Senior Toggle Notes due 2016 in
the principal amount of $1,330,000,000 (the “Senior Toggle Notes” and together
with the Senior Cash Pay Notes, the “Senior Notes”), upon the terms set forth in
the Purchase Agreement among Merger Sub and the Representatives dated May 13,
2008 (the “Purchase Agreement”) relating to the initial placement of the Senior
Notes and related guarantees (as described below) (the “Initial Placement”). The
Senior Notes will be issued by Clear Channel Communications, Inc., a Texas
corporation (the “Company”), pursuant to an indenture, to be dated on or about
[                ], 2008 (the “Indenture”), among the Company, Law Debenture
Trust Company of New York, as trustee (the “Trustee”), and Deutsche Bank Trust
Company Americas, as paying agent and registrar (the “Paying Agent”), or such
other Trustee and/or Paying Agent as may be selected by the Company, as
supplemented by the supplemental indenture executed by the Guarantors (as
defined below). To induce the Initial Purchasers to enter into the Purchase
Agreement and to satisfy a condition to your obligations thereunder, the Issuers
(as defined below) agree with you for your benefit and the benefit of the
holders from time to time of the Securities (as defined below) (including the
Initial Purchasers) (each a “Holder” and, collectively, the “Holders”), as
follows:
          The Senior Notes will be unconditionally guaranteed by the guarantors
listed in Annex A hereto (the “Guarantors” and, together with Merger Sub and the
Company, the “Issuers”) on an unsecured basis and will be subordinated only to
the Guarantors’ guarantees of the

 



--------------------------------------------------------------------------------



 



Senior Secured Credit Facilities (as defined in the Purchase Agreement) and as
further described in the Offering Memorandum (as defined below). The Senior Cash
Pay Notes, together with the related guarantees (the “Senior Cash Pay
Guarantees”), to be resold by the Initial Purchasers to certain purchasers, are
referred to herein as the “Senior Cash Pay Securities.” The Senior Toggle Notes,
together with the related guarantees (the “Senior Toggle Guarantees”), to be
resold by the Initial Purchasers to certain purchasers, are referred to herein
as the “Senior Toggle Securities” and, together with the Senior Cash Pay
Securities, the “Securities.”
          1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:
          “Affiliate” shall have the meaning specified in Rule 405 under the Act
and the terms “controlling” and “controlled” shall have meanings correlative
thereto.
          “Agreement” shall mean this Registration Rights Agreement.
          “broker-dealer” shall mean any broker or dealer registered as such
under the Exchange Act.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
          “Class” shall mean all Senior Cash Pay Securities and New Securities
issued in exchange for Senior Cash Pay Securities or all Senior Toggle
Securities and New Securities issued in exchange for Senior Toggle Securities,
as appropriate.
          “Closing Date” shall mean the date of the first issuance of the
Securities (determined without regard to any reopening of the Indenture that may
occur).
          “Commission” shall mean the Securities and Exchange Commission.
          “Company” shall have the meaning set forth in the preamble hereto.
          “Conduct Rules” shall mean the Conduct Rules and the By-Laws of the
Financial Industry Regulatory Authority.
          “Effective Time” shall mean in the case of (i) an Exchange
Registration, the time and date as of which the Commission declares the Exchange
Registration Statement effective or as of which the Exchange Registration
Statement otherwise becomes effective pursuant to the Securities Act and (ii) a
Shelf Registration, the time and date as of which the Commission declares the
Shelf Registration Statement effective or as of which the Shelf Registration
Statement otherwise becomes effective pursuant to the Securities Act.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

-2-



--------------------------------------------------------------------------------



 



          “Exchange Offer Registration Period” shall mean the 180-day period
following the consummation of a Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement relating to such
Registered Exchange Offer.
          “Exchange Offer Registration Statement” shall mean a registration
statement of the Issuers on an appropriate form under the Act with respect to a
Registered Exchange Offer, all amendments and supplements to such registration
statement, including post-effective amendments thereto, in each case including
the Prospectus contained therein, all exhibits thereto and all material
incorporated by reference therein.
          “Exchanging Dealer” shall mean any Holder (which may include any
Initial Purchaser) that is a broker-dealer and elects to exchange for New
Securities any Securities that it acquired for its own account as a result of
market-making activities or other trading activities (but not directly from any
Issuer or any Affiliate of any Issuer) for New Securities.
          “Freely Tradable” means, with respect to a Security, a Security that
at any time of determination (i) may be sold to the public in accordance with
Rule 144 under the Securities Act (“Rule 144”) by a person that is not an
“affiliate” (as defined in Rule 144) of the Issuers where no conditions of
Rule 144 are then applicable (other than the holding period requirement in
paragraph (d) of Rule 144, so long as such holding period requirement is
satisfied at such time of determination) and (ii) does not bear any restrictive
legends relating to the Securities Act.
          “Guarantees” shall have the meaning set forth in the preamble hereto.
          “Guarantors” shall have the meaning set forth in the preamble hereto.
          “Holder” shall have the meaning set forth in the preamble hereto.
          “Indenture” shall have the meaning set forth in the preamble hereto.
          “Initial Placement” shall have the meaning set forth in the preamble
hereto.
          “Initial Purchasers” shall have the meaning set forth in the preamble
hereto.
          “Issuers” shall have the meaning set forth in the preamble hereto.
          “Losses” shall have the meaning set forth in Section 6(d) hereof.
          “Majority Holders” shall mean, with respect to any Class on any date,
Holders of a majority of the aggregate principal amount of such Class of
Securities registered under a Registration Statement.
          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that administer an underwritten offering, if
any, under a Registration Statement.

-3-



--------------------------------------------------------------------------------



 



          “New Securities” shall mean debt securities of the Company and
guarantees by the Guarantors, in each case identical in all material respects to
the Senior Cash Pay Securities or the Senior Toggle Securities, as applicable
(except that the transfer restrictions shall be modified or eliminated, as
appropriate), to be issued under the Indenture in connection with sales or
exchanges effected pursuant to this Agreement.
          “Offering Memorandum” shall mean the offering memorandum required to
be delivered pursuant to the Purchase Agreement, relating to the offer and sale
of the Senior Notes and related guarantees, including any and all exhibits
thereto and any information incorporated by reference therein as of such date.
          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
          “Registered Exchange Offer” shall mean the proposed offer of the
Issuers to issue and deliver to the Holders of either Class of Securities that
are not prohibited by any law or policy of the Commission from participating in
such offer, in exchange for such Securities, a like aggregate principal amount
of New Securities of such Class.
          “Registrable Securities” shall mean the Securities; provided that,
with respect to either Class of Securities, the Securities of such Class shall
cease to be Registrable Securities on the earliest to occur of (i) the date on
which a Registration Statement with respect to such Securities has become
effective under the Securities Act and such Securities have been exchanged or
disposed of pursuant to such Registration Statement, (ii) the date on which such
Securities cease to be outstanding or (iii) the date on which such Securities
are Freely Tradable.
          “Registration Default” shall have the meaning set forth in Section 8
hereof.
          “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers either Class of Securities
or New Securities, as applicable, pursuant to the provisions of this Agreement,
any amendments and supplements to such registration statement, including
post-effective amendments (in each case including the Prospectus contained
therein), all exhibits thereto and all material incorporated by reference
therein.
          “Securities” shall have the meaning set forth in the preamble hereto.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission promulgated thereunder.
          “Senior Cash Pay Notes” shall have the meaning set forth in the
preamble hereto.

-4-



--------------------------------------------------------------------------------



 



          “Senior Cash Pay Securities” shall have the meaning set forth in the
preamble hereto.
          “Senior Notes” shall have the meaning set forth in the preamble
hereto.
          “Senior Secured Credit Facilities” shall have the meaning set forth in
the preamble hereto.
          “Senior Toggle Notes” shall have the meaning set forth in the preamble
hereto.
          “Senior Toggle Securities” shall have the meaning set forth in the
preamble hereto.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
          “Shelf Registration Period” has the meaning set forth in
Section 3(b)(ii) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 3 hereof which
covers some or all of either Class of the Securities or New Securities, as
applicable, on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.
          “Trustee” shall have the meaning set forth in the preamble hereto.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Underwriter” shall mean any underwriter of Securities in connection
with an offering thereof under a Shelf Registration Statement.
          2. Registered Exchange Offer.
          (a) The Issuers shall use their commercially reasonable efforts to
prepare and file with the Commission the Exchange Offer Registration Statements
with respect to each Registered Exchange Offer. The Issuers shall use their
commercially reasonable efforts to cause the Exchange Offer Registration
Statements to become effective under the Securities Act within 300 days of the
Closing Date.
          (b) Upon the effectiveness of the applicable Exchange Offer
Registration Statement, the Issuers shall promptly commence the Registered
Exchange Offer, with respect to the Class of Securities registered pursuant to
such Exchange Offer Registration Statement, it being the objective of such
Registered Exchange Offer to enable each Holder electing to exchange Securities
of such Class for New Securities of that Class (assuming that such Holder is not
an Affiliate of any Issuer, acquires the New Securities in the ordinary course
of such Holder’s

-5-



--------------------------------------------------------------------------------



 



business, has no arrangements with any person to participate in the distribution
of the New Securities and is not prohibited by any law or policy of the
Commission from participating in the Registered Exchange Offer) to trade such
New Securities from and after their receipt without any limitations or
restrictions under the Securities Act and without material restrictions under
the securities laws of a substantial proportion of the several states of the
United States.
          (c) In connection with a Registered Exchange Offer of a Class of
Securities, the Issuers shall:
     (i) mail to each Holder of such Class a copy of the Prospectus forming part
of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;
     (ii) keep the Registered Exchange Offer open for not less than 20 Business
Days after the date notice thereof is mailed to such Holders (or, in each case,
longer if required by applicable law);
     (iii) use their commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act,
supplemented and amended as required, under the Securities Act to ensure that it
is available for sales of New Securities of such Class by Exchanging Dealers
during the applicable Exchange Offer Registration Period;
     (iv) utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;
     (v) permit such Holders to withdraw tendered Securities of such Class at
any time prior to the close of business, New York time, on the last Business Day
on which the Registered Exchange Offer is open;
     (vi) prior to effectiveness of the related Exchange Offer Registration
Statement, provide a supplemental letter to the Commission (A) stating that the
Issuers are conducting such Registered Exchange Offer in reliance on the
position of the Commission in Exxon Capital Holdings Corporation (pub. avail.
May 13, 1988), and Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and
(B) including a representation that the Issuers have not entered into any
arrangement or understanding with any person to distribute the New Securities to
be received in such Registered Exchange Offer and that, to the best of Issuers’
information and belief, each Holder participating in such Registered Exchange
Offer is acquiring the New Securities in the ordinary course of business and has
no arrangement or understanding with any person to participate in the
distribution of the New Securities; and
     (vii) comply in all material respects with all applicable laws.

-6-



--------------------------------------------------------------------------------



 



          (d) As soon as practicable after the close of a Registered Exchange
Offer of a Class of Securities, the Issuers shall:
     (i) accept for exchange all Securities of such Class tendered and not
validly withdrawn pursuant to the Registered Exchange Offer;
     (ii) deliver to the Trustee for cancellation in accordance with Section
4(s) all Securities so accepted for exchange; and
     (iii) cause the Trustee promptly to authenticate and deliver to each Holder
of Securities a principal amount of New Securities of such Class equal to the
principal amount of the Securities of such Class of such Holder so accepted for
exchange.
          (e) Each Holder hereby acknowledges and agrees that any broker-dealer
and any such Holder using a Registered Exchange Offer to participate in a
distribution of New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Securities Act in connection with any secondary resale transaction, which
must be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K under the Securities Act if the resales are of New Securities
obtained by such Holder in exchange for Securities acquired by such Holder
directly from the Issuers or their Affiliates. Accordingly, each Holder
participating in a Registered Exchange Offer shall be required to represent to
the Issuers that, at the time of the consummation of such Registered Exchange
Offer:
     (i) any New Securities to be received by such Holder will be acquired in
the ordinary course of business;
     (ii) such Holder will have no arrangement or understanding with any person
to participate in the distribution (within the meaning of the Securities Act) of
the applicable Securities or the applicable New Securities;
     (iii) such Holder is not an Affiliate of any of the Issuers;
     (iv) if such Holder is not a broker-dealer, that it is not engaged in, and
does not intend to engage in, the distribution of the applicable New Securities;
and
     (v) if such Holder is a broker-dealer that will receive New Securities for
its own account in exchange for any Securities that were acquired as a result of
market-making or other trading activities, that it will deliver a prospectus in
connection with any resale of such New Securities.

-7-



--------------------------------------------------------------------------------



 



          (f) If any Initial Purchaser determines that it is not eligible to
participate in a Registered Exchange Offer with respect to the exchange of
Securities of either Class constituting any portion of an unsold allotment, at
the request of such Initial Purchaser, the Issuers shall issue and deliver to
such Initial Purchaser or the person purchasing New Securities of such Class
registered under a Shelf Registration Statement as contemplated by Section 3
hereof from such Initial Purchaser, in exchange for such Securities, a like
principal amount of New Securities. The Issuers shall use their commercially
reasonable efforts to cause the CUSIP Service Bureau to issue the same CUSIP
number for such New Securities as for New Securities of such Class issued
pursuant to a Registered Exchange Offer.
          (g) Interest on each New Security issued pursuant to a Registered
Exchange Offer will accrue (i) from the later of (A) the last interest payment
date on which interest was paid on the Securities surrendered in exchange
therefor and (B) if the Securities are surrendered for exchange on a date in a
period that includes the record date for an interest payment date to occur on or
after the date of such exchange and as to which interest will be paid, the date
of such interest payment date, or (ii) if no interest has been paid on the
Securities, from the Closing Date.
          (h) The obligations of the Issuers under a Registered Exchange Offer
shall be subject to the conditions that (i) such Registered Exchange Offer does
not violate applicable law or any applicable interpretation of the staff of the
Commission; (ii) no action or proceeding shall have been instituted in any court
or by any governmental agency which might materially impair the ability of the
Issuers to proceed with such Registered Exchange Offer, and no material adverse
development shall have occurred in any existing action or proceeding with
respect to the Issuers and (iii) all governmental approvals required for the
consummation of such Registered Exchange Offer by the Issuers shall have been
obtained. Notwithstanding anything to the contrary set forth above in this
Section 2, the requirements to commence and complete a Registered Exchange Offer
shall terminate at such time as all of the Securities are Freely Tradable.
          3. Shelf Registration.
          (a) If an Exchange Offer Registration Statement with respect to either
Class of Securities is required to be filed and declared effective pursuant to
Section 2(a) above, and (i) due to any change in law or currently prevailing
interpretations thereof by the Commission’s staff, the Issuers determine upon
advice of their outside counsel that they are not permitted to effect a
Registered Exchange Offer with respect to such Class of Securities as
contemplated by Section 2 hereof; (ii) for any other reason a Registered
Exchange Offer with respect to such Class of Securities is not consummated
within 300 days of the date hereof; (iii) any Initial Purchaser so requests with
respect to Securities of either Class that are not eligible to be exchanged for
New Securities of such Class in the applicable Registered Exchange Offer and
that are held by it following consummation of such Registered Exchange Offer; or
(iv) in the case of any Initial Purchaser that participates in a Registered
Exchange Offer or acquires New Securities pursuant to Section 2(f) hereof, which
Initial Purchaser does not receive Freely Tradable New Securities in exchange
for Securities constituting any portion of an unsold allotment (it being
understood that (x) the requirement that an Initial Purchaser must deliver a
Prospectus containing the information required by Item 507 or 508 of
Regulation S-K under the Securities Act in connection with sales of New
Securities acquired in exchange for such Securities shall result in such

-8-



--------------------------------------------------------------------------------



 



New Securities being not Freely Tradable; and (y) the requirement that an
Exchanging Dealer must deliver a Prospectus in connection with sales of New
Securities acquired in a Registered Exchange Offer in exchange for Securities
acquired as a result of market-making activities or other trading activities
shall not result in such New Securities being not Freely Tradable), the Issuers
shall effect a Shelf Registration Statement with respect to such Class in
accordance with subsection (b) below.
          (b) If a Shelf Registration Statement with respect to any Class of
Securities is required to be filed and declared effective pursuant to this
Section 3, (i) the Issuers shall as promptly as practicable (but in no event
more than 45 days after so required or requested pursuant to this Section 3),
file with the Commission and shall use their commercially reasonable efforts to
cause to be declared effective under the Securities Act within 300 days after so
required or requested, a Shelf Registration Statement relating to the offer and
sale of the applicable Class of Securities or the New Securities, as applicable
(which may be an “automatic shelf registration statement” as defined in Rule 405
of the Securities Act (an “Automatic Shelf Registration Statement”), if the
filing satisfies all relevant requirements for qualification as an Automatic
Shelf Registration Statement), by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities or
New Securities, as applicable, held by it covered by such Shelf Registration
Statement unless such Holder agrees in writing to be bound by all of the
provisions of this Agreement applicable to such Holder; and provided, further,
that with respect to New Securities received by an Initial Purchaser in exchange
for Securities constituting any portion of an unsold allotment, the Issuers may,
if permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the applicable Exchange Offer Registration Statement
containing the information required by Item 507 or 508 of Regulation S-K, as
applicable, in satisfaction of its obligations under this subsection with
respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.
          (c) Subject to Section 4(k), the Issuers shall use their commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, supplemented and amended as required by the Securities Act, until the
earliest of (A) the first anniversary of the Closing Date; (B) the date upon
which all the Securities or New Securities, as applicable, covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement; or (C) the date upon which all the Securities or New Securities, as
applicable, of such Class, covered by such Shelf Registration Statement become
Freely Tradable (the “Shelf Registration Period”). The Issuers shall be deemed
not to have used their commercially reasonable efforts to keep a Shelf
Registration Statement effective during the applicable Shelf Registration Period
if they voluntarily take any action that would result in Holders of Securities
or New Securities, as applicable, covered thereby not being able to offer and
sell such Securities or New Securities, as applicable, at any time during the
Shelf Registration Period, unless such action is (x) required by applicable law
or otherwise undertaken by the Issuers in good faith and for valid business
reasons (not including avoidance of the Issuers’ obligations hereunder),
including the acquisition or divestiture of assets or a financing, and
(y) permitted pursuant to Section 4(k)(ii) hereof. Notwithstanding anything to
the contrary set forth in this Section 3, the requirements to

-9-



--------------------------------------------------------------------------------



 



file a Shelf Registration Statement providing for the sale of all Registrable
Securities of a particular Class and to have such Shelf Registration Statement
become effective and remain effective shall terminate at such time as all of the
Securities of such Class are Freely Tradable.
          (d) The Issuers shall cause each Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (A) to
comply in all material respects with the applicable requirements of the
Securities Act; and (B) not to contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.
          4. Additional Registration Procedures. In connection with any Shelf
Registration Statement with respect to any Class of Securities and, to the
extent applicable, any Exchange Offer Registration Statement, the following
provisions shall apply.
          (a) The Issuers shall:
     (i) furnish, in each case if requested in writing, to each of the
Representatives, in the case of an Exchange Offer Registration Statement, and to
counsel for the Holders of Registrable Securities of the applicable Class in the
case of a Shelf Registration Statement, not less than five Business Days prior
to the filing thereof with the Commission, a copy of any Exchange Offer
Registration Statement, as applicable, and any Shelf Registration Statement, and
each amendment thereof and each amendment or supplement, if any, to the
Prospectus included therein and shall use their commercially reasonable efforts
to reflect in each such document, when so filed with the Commission, such
comments as the Representatives reasonably propose;
     (ii) include the information set forth in Annex B hereto on the facing page
of the Exchange Offer Registration Statement, in Annex C hereto in the forepart
of the Exchange Offer Registration Statement in a section setting forth details
of the Registered Exchange Offer, in Annex D hereto in the underwriting or plan
of distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex E hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;
     (iii) if requested by an Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and
     (iv) in the case of a Shelf Registration Statement, include the names of
the Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.
          (b) The Issuers shall ensure that:

-10-



--------------------------------------------------------------------------------



 



     (i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Securities Act; and
     (ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, it being understood that, with respect to the
information about Holders in any Shelf Registration Statement, the Issuers will
be relying solely on responses provided by Holders to a notice and
questionnaire.
          (c) The Issuers shall advise the Representatives and, to the extent
the Issuers have been provided in writing a telephone or facsimile number and
address for notices, the Holders of Securities of the applicable Class covered
by any Shelf Registration Statement and any Exchanging Dealer of the applicable
Class under any Exchange Offer Registration Statement, and, if requested by any
Representative or any such Holder or Exchanging Dealer, shall confirm such
advice in writing (which notice pursuant to clauses (ii) through (v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the Issuers shall have remedied the basis for such suspension):
     (i) when a Registration Statement and any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
     (ii) of any request by the Commission for any amendment or supplement to
the Registration Statement or the Prospectus or for additional information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;
     (iv) of the receipt by the Issuers of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and
     (v) unless notice has been provided pursuant to Section 4(k)(ii), of the
happening of any event that requires any change in the Registration Statement or
the Prospectus so that, as of such date, such Registration Statement and
Prospectus (A) do not contain any untrue statement of a material fact and (B) do
not omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
          (d) The Issuers shall use their commercially reasonable efforts to
obtain as soon as possible the withdrawal of any order suspending the
effectiveness of any Registration Statement or the qualification of the
securities therein for sale in any jurisdiction.

-11-



--------------------------------------------------------------------------------



 



          (e) The Issuers shall furnish, upon written request, to each Holder of
Securities covered by any Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if the
Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).
          (f) The Issuers shall, during the Shelf Registration Period, deliver
to each Holder of Securities covered by any such Shelf Registration Statement,
without charge, as many copies of the Prospectus (including the preliminary
Prospectus) included in such Shelf Registration Statement and any amendment or
supplement thereto as such Holder may reasonably request. The Issuers consent to
the use of the Prospectus or any amendment or supplement thereto by each of the
selling Holders of Securities in connection with the offering and sale of the
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in such Shelf Registration Statement.
          (g) The Issuers shall furnish to each Exchanging Dealer which so
requests, without charge, at least one copy of the applicable Exchange Offer
Registration Statement and any post-effective amendment thereto, including all
material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).
          (h) The Issuers shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the applicable Exchange Offer Registration Period, without charge, as many
copies of the Prospectus included in the applicable Exchange Offer Registration
Statement and any amendment or supplement thereto as any such person may
reasonably request. The Issuers consent to the use of such Prospectus or any
amendment or supplement thereto by any Initial Purchaser, any Exchanging Dealer
and any such other person that may be required to deliver a Prospectus following
the applicable Registered Exchange Offer in connection with the offering and
sale of the New Securities of the Class covered by the Prospectus, or any
amendment or supplement thereto, included in such Exchange Offer Registration
Statement.
          (i) Prior to any such Registered Exchange Offer or any other offering
of Securities pursuant to any Registration Statement, the Issuers shall arrange,
if necessary, for the qualification of the Securities or the New Securities for
sale under the laws of such jurisdictions as any Holder shall reasonably request
and shall maintain such qualification in effect so long as required; provided
that no Issuer will be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process in any such jurisdiction or to taxation
in any such jurisdiction where it is not then so subject.
          (j) The Issuers shall cooperate with the Holders of Securities of the
applicable Class to facilitate the timely preparation and delivery of
certificates representing New Securities or Securities to be issued or sold
pursuant to any Registration Statement free of any restrictive legends and in
such denominations and registered in such names as Holders may request.

-12-



--------------------------------------------------------------------------------



 



          (k) (i) Subject to clause (ii) below, upon the occurrence of any event
contemplated by subsections (c)(ii) through (v) above, the Issuers shall
promptly (or within the time period provided for by clause (ii) hereof, if
applicable) prepare a post-effective amendment to the applicable Registration
Statement or an amendment or supplement to the related Prospectus or file any
other required document so that, as thereafter delivered to the Initial
Purchasers of the Securities included therein, the Prospectus will not include
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
such circumstances, the period of effectiveness of any Exchange Offer
Registration Statement provided for in Section 2 shall be extended by the number
of days from and including the date of the giving of a notice of suspension
pursuant to Section 4(c) to and including the date when the Initial Purchasers,
the Holders of the Securities and any known Exchanging Dealer shall have
received such amended or supplemented Prospectus pursuant to this Section.
               (ii) Upon the occurrence or existence of any pending corporate
development or any other material event that, in the reasonable judgment of the
Issuers, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus, the Issuers shall give notice
(without notice of the nature or details of such events) to the Holders of the
Registrable Securities or New Securities, as applicable, of the Class covered by
such Shelf Registration Statement that the availability of the Shelf
Registration is suspended and, upon actual receipt of any such notice, each
Holder agrees not to sell any Registrable Securities or New Securities, as
applicable, pursuant to the Shelf Registration until such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in clause
(i) hereof, or until it is advised in writing by the Issuers that the Prospectus
may be used, and has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such Prospectus.
The period during which the availability of the Shelf Registration and any
Prospectus is suspended shall not exceed 45 days in any three-month period or
90 days in any twelve-month period.
          (l) Not later than the effective date of any Registration Statement,
the Issuers shall provide a CUSIP number for the Securities or the New
Securities, as the case may be, registered under such Registration Statement and
provide, as may be necessary, the Trustee with printed certificates for such
Securities or New Securities, as applicable, in a form eligible for deposit with
The Depository Trust Company.
          (m) The Issuers shall comply with all applicable rules and regulations
of the Commission and shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder as soon as practicable after the effective date of
the applicable Registration Statement and in any event no later than 45 days
after the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Issuers’ first fiscal quarter commencing
after the effective date of the applicable Registration Statement.
          (n) The Issuers shall cause the Indenture to be qualified under the
Trust Indenture Act in a timely manner.

-13-



--------------------------------------------------------------------------------



 



          (o) The Issuers may require each Holder of Securities to be sold
pursuant to any Shelf Registration Statement to furnish to the Issuers such
information regarding the Holder and the distribution of such Securities as the
Issuers may from time to time reasonably require for inclusion in such
Registration Statement. The Issuers may exclude from such Shelf Registration
Statement the Securities of any Holder that unreasonably fails to furnish such
information within a reasonable time after receiving such request.
          (p) In the case of any Shelf Registration Statement, the Issuers shall
enter into customary agreements (including, if requested, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Securities,
and in connection therewith, if an underwriting agreement is entered into, cause
the same to contain indemnification provisions and procedures no less favorable
than those set forth in Section 6 hereof (or such other provisions and
procedures acceptable to the Majority Holders of such Class being registered and
the Managing Underwriters, if any, with respect to all parties to be indemnified
pursuant to Section 6).
          (q) In the case of any Shelf Registration Statement, the Issuers
shall:
     (i) make reasonably available for inspection by a representative of the
Holders of Securities of such Class to be registered thereunder (an
“Inspector”), any underwriter participating in any disposition pursuant to such
Registration Statement, one firm of accountants designated by the Majority
Holders of Securities of such Class to be registered thereunder and one attorney
and one firm of accountants designated by such underwriter or underwriters, at
reasonable times and in a reasonable manner, all relevant financial and other
records and pertinent corporate documents of the Issuers and their subsidiaries;
     (ii) cause each Issuers’ officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
Inspector or any such underwriter, attorney or accountant in connection with any
such Registration Statement as is customary for similar due diligence
examinations; provided, however, that any information that is designated in
writing by the Issuers, in good faith, as confidential at the time of delivery
of such information shall be kept confidential by such Inspector, underwriter or
underwriters or any such attorney or accountant, unless such disclosure is made
in connection with a court proceeding or required by law, or such information
becomes available to the public generally or through a third party without an
accompanying obligation of confidentiality;
     (iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
     (iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably

-14-



--------------------------------------------------------------------------------



 



satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
     (v) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Issuers (and, if necessary, any other
independent certified public accountants of any subsidiary of the Issuers or of
any business acquired by the Issuers for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each selling Holder of Securities registered thereunder
and the underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the Majority Holders of the Class registered or the Managing Underwriters, if
any, including those to evidence compliance with Section 4(k) and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Issuers.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(q) shall be performed at (A) the effectiveness of such Registration Statement
and each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.
          (r) In the case of any Exchange Offer Registration Statement, the
Issuers shall, if requested by an Initial Purchaser, or by a broker-dealer that
holds Securities of the applicable Class that were acquired as a result of
market-making or other trading activities:
     (i) make reasonably available for inspection by the requesting party, one
attorney and one firm of accountants designated by the requesting party, at
reasonable times and in a reasonable manner, all relevant financial and other
records, pertinent corporate documents and properties of the Issuers and their
subsidiaries;
     (ii) cause each Issuers’ officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
requesting party or any such attorney or accountant in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that any information that is designated in writing by the
Issuers, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by such Initial Purchaser or any such
attorney or accountant, unless such disclosure is made in connection with a
court proceeding or required by law, or such information becomes available to
the public generally or through a third party without an accompanying obligation
of confidentiality;

-15-



--------------------------------------------------------------------------------



 



     (iii) make such representations and warranties to the requesting party, in
form, substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;
     (iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the requesting party and its counsel), addressed to the
requesting party, covering such matters as are customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by the requesting party or its counsel;
     (v) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Issuers (and, if necessary, any other
independent certified public accountants of any subsidiary of the Issuers or of
any business acquired by the Issuers for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the requesting party, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
primary underwritten offerings, or if requested by the requesting party or its
counsel in lieu of a “comfort” letter, an agreed-upon procedures letter under
Statement on Auditing Standards No. 35, covering matters requested by the
requesting party or its counsel; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the requesting party or its counsel, including those to evidence compliance
with Section 4(k) and with conditions customarily contained in underwriting
agreements.
The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.
          (s) If a Registered Exchange Offer is to be consummated, upon delivery
of the Securities of the Class being registered by Holders to the Issuers (or to
such other person as directed by the Issuers) in exchange for the New Securities
of such Class, the Issuers shall mark, or caused to be marked, on the Securities
so exchanged that such Securities are being cancelled in exchange for the New
Securities. In no event shall the Securities be marked as paid or otherwise
satisfied.
          (t) The Issuers shall use their commercially reasonable efforts if the
Securities of the Class being registered have been rated prior to the initial
sale of such Securities, to confirm such ratings will apply to the Securities or
the New Securities, as the case may be, covered by a Registration Statement.
          (u) In the event that any broker-dealer shall underwrite any
Securities or participate as a member of an underwriting syndicate or selling
group or “assist in the distribution” (within the meaning of the Conduct Rules)
thereof, whether as a Holder of such Securities or as

-16-



--------------------------------------------------------------------------------



 



an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Issuers shall assist such broker-dealer in complying
with the Conduct Rules.
          (v) The Issuers shall use their commercially reasonable efforts to
take all other steps necessary to effect the registration of either Class of
Securities or New Securities, as the case may be, covered by a Registration
Statement.
          5. Registration Expenses. The Issuers shall bear all expenses incurred
in connection with the performance of their obligations under Sections 2, 3 and
4 hereof and, in the event of any Shelf Registration Statement, will reimburse
the Holders for the reasonable fees and disbursements of one firm or counsel
(which shall initially be Cahill Gordon & Reindel llp, but which may be another
nationally recognized law firm experienced in securities matters designated by
the Majority Holders of the Class being registered) to act as counsel for the
Holders in connection therewith, and, in the case of any Exchange Offer
Registration Statement, will reimburse the Initial Purchasers for the reasonable
fees and disbursements of such counsel acting in connection therewith.
Notwithstanding the foregoing, the Holders shall pay all agency fees and
commissions and underwriting discounts and commissions and the fees and
disbursements of any counsel or other advisors or experts retained by such
Holders (severally or jointly), other than the one counsel specifically referred
to above.
          6. Indemnification and Contribution.
          (a) The Issuers agree, jointly and severally, to indemnify and hold
harmless each Holder of Securities or New Securities, as the case may be,
covered by any Registration Statement, each Initial Purchaser and, with respect
to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer, the directors, officers, employees, Affiliates and agents of
each such Holder, Initial Purchaser or Exchanging Dealer and each person who
controls any such Holder, Initial Purchaser or Exchanging Dealer within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement as originally
filed or in any amendment thereof, or in any preliminary Prospectus or the
Prospectus, or in any amendment thereof or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any preliminary Prospectus or the Prospectus, in the light of
the circumstances under which they were made) not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that no
Issuer will be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Issuers by or on behalf of any Initial Purchaser or any Holder specifically for
inclusion therein. This indemnity agreement shall be in addition to any
liability that the Issuers may otherwise have.

-17-



--------------------------------------------------------------------------------



 



          Each Issuer also jointly and severally agrees to indemnify as provided
in this Section 6(a) or contribute as provided in Section 6(d) hereof to Losses
of each underwriter, if any, of Securities or New Securities, as the case may
be, registered under a Shelf Registration Statement, their directors, officers,
employees, Affiliates or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(p) hereof.
          (b) Each Holder of Securities covered by a Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Issuers, each of their
respective directors, each of their respective officers who signs such
Registration Statement and each person who controls the Issuers within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Issuers by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 6 or notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel (including local counsel) of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the

-18-



--------------------------------------------------------------------------------



 



indemnified parties (such consent not be to unreasonably withheld or delayed),
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim,
liability, damage or action) (collectively “Losses”) to which such indemnified
party may be subject in such proportion as is appropriate to reflect the
relative benefits received by such indemnifying party, on the one hand, and such
indemnified party, on the other hand, from the Initial Placement and the
Registration Statement which resulted in such Losses; provided, however, that in
no case shall any Initial Purchaser be responsible, in the aggregate, for any
amount in excess of the purchase discount or commission applicable to such
Security, or in the case of a New Security, applicable to the Security that was
exchangeable into such New Security, nor shall any underwriter be responsible
for any amount in excess of the underwriting discount or commission applicable
to the securities purchased by such underwriter under the Registration Statement
which resulted in such Losses. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Issuer shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Offering
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth on the cover
page of the Offering Memorandum, and benefits received by any other Holders
shall be deemed to be equal to the value of receiving Securities or New
Securities, as applicable, registered under the Securities Act. Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus-forming a part of the Registration Statement which resulted in such
Losses. Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section, each
person who controls a Holder within

-19-



--------------------------------------------------------------------------------



 



the meaning of either the Securities Act or the Exchange Act and each director,
officer, employee and agent of such Holder shall have the same rights to
contribution as such Holder, and each person who controls any Issuer within the
meaning of either the Securities Act or the Exchange Act, each officer,
director, employee and agent of Issuers who shall have signed the Registration
Statement and each director of the Issuers shall have the same rights to
contribution as the Issuers, subject in each case to the applicable terms and
conditions of this paragraph (d).
          (e) The provisions of this Section will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Issuers or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.
          7. Underwritten Registrations.
          (a) If any of the Securities or New Securities, as the case may be,
covered by any Shelf Registration Statement are to be sold in an underwritten
offering, the Managing Underwriters shall be selected by the Majority Holders of
the Class being sold.
          (b) No person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, of the Class being
sold on the basis reasonably provided in any underwriting arrangements approved
by the persons entitled hereunder to approve such arrangements; and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.
          8. Registration Defaults. The Issuers agree to pay, jointly and
severally, as liquidated damages, additional interest on the Senior Cash Pay
Notes and/or the Senior Toggle Notes, as applicable (“Additional Interest”) if:
     (a) on or prior to the 300th day after the Closing Date, the Issuers have
not, if required by Section 2, exchanged New Securities of the applicable Class
for all Securities of such Class tendered in accordance with the terms of a
Registered Exchange Offer;
     (b) on or prior to the 300th day after the Closing Date, a Shelf
Registration Statement, relating to the applicable Class, if required by
Section 3, has not been declared effective, if applicable; or
     (c) any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement
(each such event referred to in clauses (a) through (c) a “Registration
Default”), then, except during any suspension of the availability of the Shelf
Registration and any related Prospectus pursuant to Section 4(k)(ii), Additional
Interest will accrue on the principal amount of the applicable Class of
Securities (in addition to the stated interest on the applicable set of
Securities) at a rate of 0.25 percent per annum (which rate will be increased by
an additional 0.25 percent per annum

-20-



--------------------------------------------------------------------------------



 



for each subsequent 90-day period during which such Additional Interest
continues to accrue; provided that the rate at which such Additional Interest
accrues may in no event exceed 0.50 percent per annum) commencing on (x) the
301st day after the date of this Agreement, in the cases of subsections (a) and
(b) above, or (y) the day on which such Shelf Registration Statement ceases to
be effective, in the case of subsection (c) above; provided, however, that upon
the exchange of New Securities for all Securities tendered (in the case of
subsection (a) above), or upon the effectiveness of a Shelf Registration
Statement (in the case of subsection (b) above) or upon the effectiveness of the
Registration Statement which had ceased to remain effective (in the case of
subsection (c) above), Additional Interest on such Securities as a result of
such subsection shall cease to accrue.
          9. No Inconsistent Agreements. Each Issuer has not entered into, and
agrees not to enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.
          10. Amendments and Waivers. The provisions of this Agreement may not
be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Holders of a majority of the Registerable
Securities outstanding; provided that, with respect to any matter that directly
or indirectly affects the rights of any Initial Purchaser hereunder, the Issuers
shall obtain the written consent of each such Initial Purchaser against which
such amendment, qualification, supplement, waiver or consent is to be effective;
provided, further, that no amendment, qualification, supplement, waiver or
consent with respect to Section 8 hereof shall be effective as against any
Holder of Registered Securities unless consented to in writing by such Holder;
and provided, further, that the provisions of this Section 10 may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Initial Purchasers and each Holder.
Notwithstanding the foregoing (except the foregoing provisos), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or New Securities,
as the case may be, are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders of the applicable Class registered under such
Registration Statement, determined on the basis of Securities or New Securities,
as the case may be, being sold rather than registered under such Registration
Statement.
          11. Notices. All notices, requests and other communications provided
for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail, telex, telecopier or air courier guaranteeing overnight
delivery:
     (a) if to a Holder, at the most current address given by such Holder to the
Issuers in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Trustee under the Indenture;
     (b) if to the Representatives, initially at the address or addresses set
forth in the Purchase Agreement; and

-21-



--------------------------------------------------------------------------------



 



     (c) if to the Issuers, initially at its address set forth in the Purchase
Agreement.
          All such notices and communications shall be deemed to have been duly
given when received.
          The Initial Purchasers or the Issuers by notice to the other parties
may designate additional or different addresses for subsequent notices or
communications.
          12. Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Issuers thereto, subsequent Holders of Securities and the New Securities, and
the indemnified persons referred to in Section 6 hereof. The Issuers hereby
agree to extend the benefits of this Agreement to any Holder of Securities and
the New Securities, and any such Holder may specifically enforce the provisions
of this Agreement as if an original party hereto.
          13. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          14. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          15. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York. The parties hereto each
hereby waive, to the fullest extent permitted by applicable law, any right to
trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement.
          16. Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          17. Securities Held by the Issuers, etc. Whenever the consent or
approval of Holders of a specified percentage of principal amount of either
Class of Securities or New Securities, as applicable, is required hereunder,
such Securities or New Securities, as applicable, held by the Issuers or their
Affiliates (other than subsequent Holders of either Class of Securities or New
Securities if such subsequent Holders are deemed to be Affiliates solely by
reason of their holdings of such Securities or New Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

-22-



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement between the
Issuers and the several Initial Purchasers.

           

Very truly yours,

CLEAR CHANNEL COMMUNICATIONS, INC.
      By:           Name:           Title:           [GUARANTORS]
      By:           Name:           Title:      

-23-



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

          DEUTSCHE BANK SECURITIES INC.
    By:         Name:         Title:               By:         Name:        
Title:         MORGAN STANLEY SENIOR FUNDING INC.
    By:         Name:         Title:               By:         Name:        
Title:         CITIGROUP GLOBAL MARKETS INC.
    By:         Name:         Title:         CREDIT SUISSE SECURITIES (USA) LLC
    By:         Name:         Title:      

-24-



--------------------------------------------------------------------------------



 



          GREENWICH CAPITAL MARKETS, INC.
    By:         Name:         Title:         WACHOVIA CAPITAL MARKETS, LLC
    By:         Name:         Title:      

-25-



--------------------------------------------------------------------------------



 



         

ANNEX A
Guarantors
 
 
 
 
 
 
 
 
 
 

A-1



--------------------------------------------------------------------------------



 



ANNEX B
          Each broker-dealer that receives new securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such new securities. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of new securities received in exchange for securities where such
securities were acquired by such broker-dealer as a result of market-making
activities or other trading activities. The issuers have agreed that, starting
on the expiration date of the exchange offer and ending on the close of business
180 days after the expiration of the exchange offer, they will make this
prospectus available to any broker-dealer for use in connection with any such
resale. See “Plan of Distribution.”

B-1



--------------------------------------------------------------------------------



 



ANNEX C
          Each broker-dealer that receives new securities for its own account in
exchange for securities, where such securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such new securities. See “Plan of Distribution.”

C-1



--------------------------------------------------------------------------------



 



ANNEX D
PLAN OF DISTRIBUTION
          Each broker-dealer that receives new securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such new securities. This
prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of new securities received in
exchange for securities where such securities were acquired as a result of
market-making activities or other trading activities. The issuers have agreed
that, starting on the expiration date of the Exchange Offer and ending on the
close of business 180 days after the expiration date of the Exchange Offer, they
will make this prospectus, as amended or supplemented, available to any
broker-dealer for use in connection with any such resale. In addition, until
_________, ______, all dealers effecting transactions in the new securities may
be required to deliver a prospectus.
          The issuers will not receive any proceeds from any sale of new
securities by broker-dealers. New securities received by broker-dealers for
their own account pursuant to the Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the new securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer and/or the purchasers of any such new
securities. Any broker-dealer that resells new securities that were received by
it for its own account pursuant to the Exchange Offer and any broker or dealer
that participates in a distribution of such new securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit of any
such resale of new securities and any commissions or concessions received by any
such persons may be deemed to be underwriting compensation under the Securities
Act. The Letter of Transmittal states that by acknowledging that it will deliver
and by delivering a prospectus, a broker-dealer will not be deemed to admit that
it is an “underwriter” within the meaning of the Securities Act.
          For a period of 180 days after the expiration of the Exchange Offer,
the issuers will promptly send additional copies of this prospectus and any
amendment or supplement to this prospectus to any broker-dealer that requests
such documents in the Letter of Transmittal. The issuers have agreed to pay all
expenses incident to the Exchange Offer (including the expenses of one counsel
for the holder of the securities) other than commissions or concessions of any
brokers or dealers and will indemnify the holders of the securities (including
any broker-dealers) against certain liabilities, including liabilities under the
Securities Act.
          [If applicable, add information required by Regulation S-K Items 507
and/or 508.]

D-1



--------------------------------------------------------------------------------



 



ANNEX E
Rider A
PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

         
Name:
       
Address:
 
 
   
 
 
 
   
 
 
 
   

Rider B
If the undersigned is not a broker-dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a broker-dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of [market-making activities] or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LEGAL OPINION OF ROPES & GRAY LLP
     Each of the Company and each Covered Guarantor listed on Schedule I hereto
under the heading “Delaware Corporate Subsidiaries” (a) is a corporation validly
existing and in good standing under the laws of the State of Delaware and
(b) has the corporate power and authority under its certificate of
incorporation, its bylaws and the General Corporation Law of the State of
Delaware to execute and deliver each of the Note Documents to which it is a
party and to perform its obligations thereunder.
     Each of the Covered Guarantors listed on Schedule I hereto under the
heading “Delaware Limited Liability Companies” (a) is a limited liability
company validly existing and in good standing under the laws of the State of
Delaware and (b) has the limited liability company power and authority under its
certificate of formation, its limited liability company agreement and the
Delaware Limited Liability Company Act to execute and deliver each of the Note
Documents to which it is a party and to perform its obligations thereunder.
     Each of the Covered Guarantors listed on Schedule I hereto under the
heading “Delaware LP Subsidiaries” (a) is a limited partnership validly existing
and in good standing under the laws of the State of Delaware and (b) has the
limited partnership power and authority under its certificate of limited
partnership, its limited partnership agreement and the Delaware Revised Uniform
Limited Partnership Act to execute and deliver each of the Note Documents to
which it is a party and to perform its obligations thereunder.
     Each of the Covered Guarantors listed on Schedule I hereto under the
heading “California Corporate Subsidiaries” (a) is a corporation validly
existing and in good standing under the laws of the State of California and
(b) has the corporate power and authority under its articles of incorporation,
its bylaws and the General Corporation Law of the State of California to execute
and deliver each of the Note Documents to which it is a party and to perform its
obligations thereunder.
     The Covered Guarantor listed on Schedule I hereto under the heading
“Massachusetts Corporate Subsidiary” (a) is a corporation validly existing and
in good standing under the laws of the Commonwealth of Massachusetts and (b) has
the corporate power and authority under its articles of organization, its bylaws
and the Massachusetts Business Corporation Act to execute and deliver each of
the Note Documents to which it is a party and to perform its obligations
thereunder.
     The Purchase Agreement has been duly ratified, executed and delivered by
the Company. The Joinder Agreement has been duly authorized, executed and
delivered by each of the Covered Guarantors.

 



--------------------------------------------------------------------------------



 



     The Registration Rights Agreement has been duly authorized, executed and
delivered by each of the Covered Guarantors and constitutes the valid and
binding obligation of Clear Channel and each of the Guarantors, enforceable
against Clear Channel and each of the Guarantors in accordance with its terms.
     Assuming due execution and authentication by the Trustee in the manner
provided for in the Indenture, the Notes, upon the issuance and delivery against
payment of the consideration therefor in accordance with the terms of the
Settlement Agreement, the Escrow Agreement, the Purchase Agreement, as
supplemented by the Joinder Agreement, and the Indenture, and assuming the
Merger has occurred, constitute the valid and binding obligations of Clear
Channel, enforceable against Clear Channel in accordance with their terms.
     The Guarantees have been duly authorized by each of the Covered Guarantors,
and assuming that the Notes have been issued, authenticated and delivered
against payment of the consideration therefor in accordance with the terms of
the Settlement Agreement, the Escrow Agreement, the Purchase Agreement, as
supplemented by the Joinder Agreement, and the Indenture, and assuming the
Merger has occurred, the Guarantees constitute valid and binding obligations of
each of the Guarantors, enforceable against each of the Guarantors in accordance
with their terms.
     The Guarantees of the Exchange Notes (defined herein) by each of the
Covered Guarantors have been duly authorized by each of the Covered Guarantors.
     Upon the Merger, the Indenture constitutes a valid and binding obligation
of Clear Channel, enforceable against Clear Channel in accordance with its
terms.
     The Indenture Documents have been duly authorized by each of the Covered
Guarantors, and the Supplemental Indenture has been executed and delivered by
each of the Covered Guarantors. Upon the Merger, the Indenture Documents
constitute valid and binding obligations of each of the Guarantors, enforceable
against each of the Guarantors in accordance with their terms.
     Prior to the Merger, the Company was not an “investment company,” as such
term is defined in the Investment Company Act. Upon the consummation of the
Transactions, neither Clear Channel nor any Guarantor is an “investment
company,” as such term is defined in the Investment Company Act.
     The execution and delivery by the Company, Clear Channel and each Guarantor
of the Note Documents to which it is a party, and the issuance and sale of the
Notes by the Company and of the Guarantees by the Guarantors, will not violate,
conflict with, or constitute a breach of any of the terms or provisions of, or a
default under (or an event that with notice or the lapse of time, or both, would
constitute a default), or require consent under, or result in the creation or
imposition of a lien, charge or encumbrance on any property or assets of the
Company, Clear Channel or the Guarantors or the acceleration of any indebtedness
of the Company, Clear Channel or the Guarantors pursuant to (i) the certificate
of incorporation or bylaws of the Company or (a) the certificate of
incorporation, articles of incorporation or articles of organization, as
applicable, or bylaws, (b) the certificate of formation or limited liability

 



--------------------------------------------------------------------------------



 



company agreement, as applicable, or (c) the certificate of limited partnership
or limited partnership agreement of each Covered Guarantor, as applicable,
(ii) any agreement set forth on Schedule III hereto, or (iii) any Covered Laws
applicable to the Company, Clear Channel or the Guarantors or their respective
assets or properties. With regard to clause (iii) above, we do not express any
opinion as to compliance with state securities or “Blue Sky” laws or as to
compliance with the antifraud provisions of federal or state securities laws.
     No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency
is required under the Covered Laws for the Company’s, Clear Channel’s, or any of
the Guarantor’s execution and delivery of the Note Documents to which it is a
party, or the issuance and delivery of the Notes or the Guarantees, except
(i) such as may have been obtained or made or as may be required under state
securities or “Blue Sky” laws, (ii) as may be required under federal or state
securities or “Blue Sky” laws in connection with the registration statement to
be filed to exchange any and all of each series of Notes for a like aggregate
principal amount of new notes (the “Exchange Notes”) or any registration
statement for an offering to be made on a continuous basis pursuant to Rule 415
covering all of the Notes and declared effective under the Act, as contemplated
by the Registration Rights Agreement and (iii) as may be required under or
pursuant to the Communications Act of 1934, as amended, and the published rules
and regulations of the Federal Communications Commission promulgated thereunder.
     Assuming the accuracy of the representations and warranties of the Company,
Clear Channel, the Guarantors and the Initial Purchasers set forth in the
Purchase Agreement, as supplemented by the Joinder Agreement, it is not
necessary in connection with the offer, sale and delivery of the Notes or in
connection with any initial resale of the Notes by the Initial Purchasers in the
manner contemplated by the Purchase Agreement to register the offer or sale of
the Notes or the Guarantees under the Act or to qualify the Indenture under the
Trust Indenture Act, it being understood that we express no opinion as to any
resale of Notes subsequent to any initial resale thereof by the Initial
Purchasers.
     To our knowledge, except as disclosed in the Final Memorandum, none of the
Company, Clear Channel and the Guarantors is a party to any action, suit or
proceeding which places in question the validity or enforceability of, or seeks
to enjoin the performance of, the Note Documents.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LEGAL OPINION OF FLORIDA COUNSEL
     Each Guarantor is a corporation validly existing and in good standing under
the laws of the State of Florida. Each Guarantor has all requisite company power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted.
     Each Guarantor has all requisite corporate power and authority to execute
and deliver each of the Guarantor Documents to which it is a party and to
perform its obligations thereunder. The execution, delivery and performance of
the Guarantor Documents to which each Guarantor is a party by such Guarantor has
been duly authorized by all necessary company action on the part of such
Guarantor. The Guarantor Documents to which each Guarantor is a party have been
duly and validly executed and delivered by such Guarantor.
     The Guarantees of notes to be issued by the Company, having substantially
identical terms in all material respects as the Notes, except that such notes
will not contain terms with respect to transfer restrictions, by each Guarantor
have been duly authorized by each such Guarantor.
     The execution and delivery by each Guarantor of the Guarantor Documents to
which each Guarantor is a party and the performance by the Guarantors of their
obligations thereunder will not conflict with, constitute a default under or
violate (i) any of the terms, conditions or provisions of the Articles of
Incorporation or By-Laws of the Guarantors, or (ii) any law or regulation of the
State of Florida applicable to corporations generally (“Florida Law”).
     No consent, approval, waiver, license or authorization or other action by
or filing with any Florida governmental authority is required under Florida Law
in connection with the execution and delivery by the Guarantors of the Guarantor
Documents to which they are a party or consummation by the Guarantors of the
transactions contemplated thereby or the performance by the Guarantors of their
obligations thereunder.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LEGAL OPINION OF COLORADO COUNSEL
     Organization. Guarantor is a corporation duly organized and existing under
the laws of the State.
     Good Standing. Based solely upon the Good Standing Certificate of Guarantor
attached hereto as Exhibit 4.2, Guarantor is in good standing under the laws of
the State.
     Power and Authority. Guarantor has (a) power and authority to execute,
deliver and perform its obligations set forth in each of the Guaranty Documents
to which it is a party and (b) all requisite corporate power and authority to
own, lease and/or operate its properties and to carry on its business as
presently being conducted in the State.
     Execution and Delivery. Each of the Guaranty Documents has been duly
executed and delivered by Guarantor.
     Authorization. The execution and delivery of each of the Guaranty Documents
to which Guarantor is a party and the performance by Guarantor of its
obligations thereunder have been duly authorized by all necessary corporate
action on behalf of Guarantor.
     Exchange Notes Guaranty. The execution and delivery by Guarantor of a form
of Guaranty of Exchange Notes (as defined in the Registration Rights Agreement)
to be issued by the Company has been duly authorized by all necessary corporate
action on behalf of Guarantor.
     No Violation. The execution and delivery by Guarantor of the Guaranty
Documents and the performance by Guarantor of its obligations thereunder does
not violate (a) any of the Constituent Documents, (b) the applicable provisions
of statutory law or regulation of this State applicable to transactions such as
the Transaction or (c) to our knowledge, result in a violation of any of the
proceedings described in Section V below and of which we have knowledge as a
result of the searches described in such Section V.
     No Consent. No consent, approval, waiver, license or authorization or other
action by or filing with any State governmental authority is required in
connection with the execution and delivery by Guarantor of the Guaranty
Documents, the consummation of the Transaction or the performance by Guarantor
of its obligations under such Guaranty Documents.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LEGAL OPINION OF NEVADA COUNSEL
     Each Guarantor (other than Citicasters Licenses, L.P.) is a corporation
validly existing and in good standing under the laws of the State of Nevada.
Citicasters Licenses, L.P. is a limited partnership validly existing and in good
standing under the laws of the State of Nevada. Each Guarantor has all requisite
corporate or limited partnership, as applicable, power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted.
     Each Guarantor has all requisite corporate or limited partnership, as
applicable, power and authority to execute and deliver each of the Guarantor
Documents to which it is a party and to perform its obligations thereunder. The
execution, delivery and performance of the Guarantor Documents to which each
Guarantor is a party by such Guarantor has been duly authorized by all necessary
corporate or limited partnership, as applicable, action on the part of such
Guarantor. The Guarantor Documents to which each Guarantor is a party have been
duly and validly executed and delivered by such Guarantor.
     The Guarantees of notes to be issued by the Company, having substantially
identical terms in all material respects as the Notes, except that such notes
will not contain terms with respect to transfer restrictions, by each Guarantor
have been duly authorized by each such Guarantor.
     The execution and delivery by each Guarantor of the Guarantor Documents to
which each Guarantor is a party and the performance by the Guarantors of their
obligations thereunder will not conflict with, constitute a default under or
violate (i) any of the terms, conditions or provisions of the articles of
incorporation, bylaws, certificate of limited partnership and limited
partnership agreement, as applicable, of the Guarantors, (ii) any Nevada law or
regulation or (iii) to the best of our knowledge, any judgment, writ,
injunction, decree, order or ruling of any court or governmental authority
binding on the Guarantors.
     No consent, approval, waiver, license or authorization or other action by
or filing with any Nevada governmental authority is required in connection with
the execution and delivery by the Guarantors of the Guarantor Documents to which
they are a party, the consummation by the Guarantors of the transactions
contemplated thereby or the performance by the Guarantors of their obligations
thereunder.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF LEGAL OPINION OF WASHINGTON COUNSEL
     Each Guarantor is a corporation duly incorporated and validly existing
under the laws of the state of Washington. Each Guarantor has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.
     Each Guarantor has all requisite corporate power and authority to execute
and deliver each of the Guarantor Documents to which it is a party and to
perform its obligations thereunder. The execution, delivery and performance of
the Guarantor Documents to which each Guarantor is a party by such Guarantor has
been duly authorized by all necessary corporate action on the part of such
Guarantor. The Guarantor Documents to which each Guarantor is a party have been
duly and validly executed and delivered by such Guarantor.
     The Guarantees by each Guarantor of notes to be issued by the Company,
having substantially identical terms in all material respects as the Notes,
except that such notes will not contain terms with respect to transfer
restrictions, have been duly authorized by each such Guarantor.
     The execution and delivery by each Guarantor of the Guarantor Documents to
which each Guarantor is a party and the performance by the Guarantors of their
obligations thereunder will not conflict with, constitute a default under or
violate (i) any of the terms, conditions or provisions of the articles of
incorporation and bylaws of any of the Guarantors, (ii) any Washington law or
regulation or (iii) to our knowledge, any judgment, order or decree of any
Washington state court binding on any Guarantor. For purposes of expressing the
opinion in clause (iii) of this Paragraph 4, we have with your express consent
relied solely upon our review of searches of court records in the state of
Washington attached hereto as Exhibit A.
     No approval, authorization or other action by, or filing with, any
Washington governmental authority is required in connection with the execution
and delivery by each Guarantor of the Guarantor Documents to which it is a party
and the performance by of its agreements in such Guarantor Documents.
     There are no stamp taxes, recording taxes, transfer fees or similar charges
payable under Washington law on account of the execution and deli very of the
Guarantor Documents or the creation of the indebtedness evidenced by any of the
Guarantor Documents. We express no opinion, however, with respect to any income,
franchise, sales, withholding, real or personal property, business license,
business and occupation tax or other tax that may result from the transactions
contemplated by the Guarantor Documents or the performance of the obligations
described therein, including the payment of the indebtedness evidenced by any of
the Guarantor Documents.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF LEGAL OPINION OF TEXAS COUNSEL
     The Company and each Guarantor that is a corporation is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Texas. Each Guarantor that is a limited partnership is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Texas. The Company and each Guarantor have all requisite corporate or limited
partnership power and authority to own, lease and operate their properties and
to carryon their business as now being conducted.
     The Company has all requisite corporate power and authority to execute and
deliver each of the Note Documents to which it is a party and to perform its
obligations thereunder. The execution, delivery and performance of the Note
Documents to which the Company is a party by the Company have been duly
authorized by all necessary corporate action on the part of the Company.
     Each Guarantor has all requisite corporate or limited partnership power and
authority to execute and deliver each of the Guarantor Documents to which it is
a party and to perform its obligations thereunder. The execution, delivery and
performance of the Guarantor Documents to which each Guarantor is a party by
such Guarantor have been duly authorized by all necessary corporate or limited
partnership action on the part of such Guarantor.
     The Company has duly authorized for issuance the Exchange Notes (as defined
in the Indenture). The Guarantees of the Exchange Notes by each Guarantor have
been duly authorized by each such Guarantor.
     The execution and delivery by the Company and each Guarantor of the Note
Documents or Guarantor Documents to which they are a party and the performance
by the Company or the Guarantors of their obligations thereunder will not
conflict with, constitute a default under or violate (i) any of the terms,
conditions or provisions of the articles of incorporation, bylaws, certificate
of limited partnership, or partnership agreement of the Company or the
Guarantors, as applicable, (ii) any Texas statutory law or regulation or
(iii) to our knowledge, any judgment, writ, injunction, decree, order or ruling
of any court or governmental authority binding on the Company or the Guarantors.
     No consent, approval, waiver, license or authorization or other action by
or filing with any Texas governmental authority is required on the part of the
Company or the Guarantors in connection with the execution and delivery by the
Company or the Guarantors of the Note Documents or Guarantor Documents to which
they are a party, the consummation by the Company and the Guarantors of the
transactions contemplated to be performed pursuant thereto or the performance by
the Company or the Guarantors of their obligations thereunder, except those
which have previously been obtained or made.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LEGAL OPINION OF OHIO COUNSEL
     Each Guarantor which is a corporation is a corporation validly existing and
in good standing under the laws of the State of Ohio. M Street L.L.C. is a
limited liability company validly existing and in full force and effect under
the laws of the State of Ohio. Each Guarantor has all requisite corporate or
limited liability company power and authority, as applicable, to own, lease and
operate its properties and to carry on its business as now being conducted.
     Each Guarantor has all requisite corporate or limited liability company
power and authority, as applicable, to execute and deliver each of the Guarantor
Documents to which it is a party and to perform its obligations thereunder. The
execution, delivery and performance of the Guarantor Documents to which each
Guarantor is a party by such Guarantor has been duly authorized by all necessary
corporate or limited liability company action, as applicable, on the part of
such Guarantor. The Guarantor Documents to which each Guarantor is a party have
been duly and validly executed and delivered by such Guarantor.
     The Guarantees of notes to be issued by the Company, as the successor in
interest to Merger Sub as set forth in the Registration Rights Agreement in
exchange for the Notes, have been duly authorized by each such Guarantor.
     The execution and delivery by each Guarantor of the Guarantor Documents to
which each Guarantor is a party and the performance by the Guarantors of their
obligations thereunder will not conflict with, constitute a default under or
violate (i) any of the terms, conditions or provisions of the articles of
incorporation and code of regulations of each Guarantor which is a corporation
and the articles of organization and operating agreement of M Street L.L.C.,
(ii) any Ohio law or regulation or (iii) to the best of our knowledge, any
judgment, writ, injunction, decree, order or ruling of any court or governmental
authority binding on the Guarantors.
     No consent, approval, waiver, license or authorization or other action by
or filing with any Ohio governmental authority is required in connection with
the execution and delivery by the Guarantors of the Guarantor Documents to which
they are a party, the consummation by the Guarantors of the transactions
contemplated thereby or the performance by the Guarantors of their obligations
thereunder.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF LEGAL OPINION OF SPECIAL FCC COUNSEL
     The FCC records reviewed by us reflect that (a) the FCC-authorized licensee
or permittee for each of the Station Licenses listed in Schedule III is the
entity identified in Schedule III as the licensee or permittee thereof; (b) each
of the Station Licenses has the expiration date set forth on Schedule III
hereof; and (c) except as may be set forth on Schedule III, each of the Station
Licenses is currently in effect
     Except for those Station Licenses identified on Schedule III as
construction permits, each Station License authorizes the licensee thereof
identified in Schedule III to operate a fun service radio broadcast station to
serve the community of license identified in Schedule III for each such Station
License, subject to compliance with the terms of such Station License and the
Communications Laws.
     The FCC has issued the Merger Consent, and the Merger Consent has become
effective pursuant to Section l 03 of the FCC’s rules, 47 C.F.R. § l 03. To our
knowledge, (i) no stay of the effectiveness of the Merger Consent has been
issued by the FCC, and (ii) the Merger Consent has not been invalidated by any
subsequently published FCC action. With regard to the three enumerated
conditions in paragraph 40 of the Merger Consent, (a) the FCC has granted all
necessary authority for consummation of the assignment to the Aloha Station
Trust, LLC of those radio broadcast stations required to be assigned to it under
the first enumerated condition; (b) the FCC, by Memorandum Opinion and Order:
Shareholders of Univision Communications, Inc., FCC 08-48, released
February 12,2008, modified the condition (the “Univision Order Condition”)
imposed by its Memorandum Opinion and Order: Shareholders of Univision
Communications, Inc., 22 FCC Red. 5842 (2007), to provide that the restructuring
of the interests of Thomas H. Lee Partners, L.P. (‘THLP”) in Broadcast Media
Partners, Inc. (“BMPI”) to become non-attributable has brought THLP and BMPI
into compliance with the Univision Order Condition, as required by the second
enumerated condition; and (c) the FCC has granted all necessary authority for
the transfer of control of the radio broadcast stations held by Cumulus Media
Partners, LLC (“CMP”) that would result from the actions required to render the
interests of Bain Capital, LLC and THLP in CMP non-attributable, as required by
the third enumerated condition. We advise you that, to our knowledge, (x) no
petition for reconsideration or review of the Merger Consent has been filed with
the FCC, and (y) no action has been taken by the FCC to reverse or set aside the
Merger Consent. We further advise you that written notification to the FCC is
required upon consummation of the transactions authorized by the Merger Consent
     The execution, delivery, and performance on the date hereby Merger Sub, the
Company and the Guarantors of the Note Documents to which each is a party do not
require any registration with the FCC, any authorization, consent or approval by
the FCC except for those that have been obtained, or any notice to or filing
with the FCC, and do not violate the

 



--------------------------------------------------------------------------------



 



Communications Laws, except that: (a) the exercise of rights and remedies that
constitute the assignment of any license, permit or other authorization issued
by the FCC (“FCC Authorization”), or transfer of control thereof, including an
assignment or transfer of any FCC Authorization upon such exercise, may require
the prior consent of the FCC (and we express no opinion as to the likelihood of
obtaining any such FCC consent), (b) if any FCC Authorization is assigned or
control thereof transferred, FCC policy may require that control of the assets
used in the operation of the facilities authorized by such FCC Authorization be
transferred or assigned along with such FCC Authorization, (c) written
notification to the FCC is required upon consummation of any assignment of an
FCC Authorization or transfer of control thereof previously approved by the FCC,
and (d) Section 73.3613 of the FCC’s rules, 41 C.P.R. § 73.3613, may require
that copies of certain of the Note Documents be filed with the FCC for
informational purposes within thirty (30) days after their execution, and any
documents required to be so filed may also be required to be listed and
described in ownership reports filed with the FCC.

 



--------------------------------------------------------------------------------



 



Exhibit K

      OFFERING MEMORANDUM   CONFIDENTIAL

ClearChannel
BT Triple Crown Merger Co., Inc.
to be merged with and into
Clear Channel Communications, Inc.
$980,000,000 10.75% Senior Cash Pay Notes due 2016
$1,330,000,000 11.00%/11.75% Senior Toggle Notes due 2016
 
     We are offering $980,000,000 aggregate principal amount of 10.75% senior
cash pay notes due 2016 (the “senior cash pay notes”) and $1,330,000,000
aggregate principal amount of 11.00%/11.75% senior toggle notes due 2016 (the
“senior toggle notes” and, together with the senior cash pay notes, the
“notes”). The notes will be issued in connection with the acquisition of Clear
Channel Communications, Inc. (the “Company”). At the time of the acquisition, BT
Triple Crown Merger Co., Inc., the issuer of the notes offered hereby, will
merge with and into the Company, with the Company continuing as the surviving
corporation. At the time of the merger, the Company will assume the obligations
of BT Triple Crown Merger Co., Inc. and the notes and related indenture by
operation of law.
     The senior cash pay notes will mature on August 1, 2016. We will pay
interest on the senior cash pay notes in cash on February 1 and August 1 of each
year, commencing on February 1, 2009. Interest on the senior cash pay notes will
accrue at a rate of 10.75% per annum. The senior toggle notes will mature on
August 1, 2016 and will require a special redemption on August 1, 2015. We will
pay interest on the senior toggle notes on February 1 and August 1 of each year,
commencing on February 1, 2009. Interest on the senior toggle notes will be paid
in cash on the first interest payment date. Following the first interest payment
date, we may elect to pay all or 50% of such interest on the senior toggle notes
in cash or by increasing the principal amount of the senior toggle notes or by
issuing new senior toggle notes (such increase or issuance, “PIK Interest”).
Interest on the senior toggle notes payable in cash will accrue at a rate of
11.00% per annum and PIK Interest will accrue at a rate of 11.75% per annum. We
will prepay portions of the principal of the notes on the first interest payment
date following the fifth anniversary of the issue date and on each interest
payment date thereafter. The notes will be treated as having been issued with
original issue discount for United States federal income tax purposes.
     We may redeem some or all of the notes at any time prior to August 1, 2012
at a price equal to 100% of the principal amount of such notes plus accrued and
unpaid interest thereon to the redemption date and a “make-whole premium,” as
described in this offering memorandum. We may redeem some or all of the notes at
any time on or after August 1, 2012 at the redemption prices set forth in this
offering memorandum. In addition, we may redeem up to 40% of any series of the
outstanding notes at any time on or prior to August 1, 2011 with the net cash
proceeds we raise in one or more equity offerings. If we undergo a change of
control, sell certain of our assets, or issue certain debt offerings, we may be
required to offer to purchase notes from holders.
     The notes will be our senior unsecured debt and will rank equal in right of
payment with all of our existing and future senior debt. Our direct parent and
our wholly-owned domestic restricted subsidiaries on the issue date that are
guarantors of our obligations under our senior secured credit facilities and our
receivables based credit facility will guarantee the notes with unconditional
guarantees that will be unsecured and will be equal in right of payment to all
existing and future senior debt of such guarantors, except that the guarantees
will be subordinated in right of payment only to the guarantees of obligations
under our senior secured credit facilities and our receivables based credit
facility. In addition, the notes and the guarantees will be structurally senior
to our existing and future debt to the extent that such debt is not guaranteed
by the guarantors of the notes. The notes and the guarantees will be effectively
subordinated to our existing and future secured debt and that of the guarantors
to the extent of the value of the assets securing such indebtedness and will be
structurally subordinated to all obligations of our subsidiaries that do not
guarantee the notes.
     We have agreed to use commercially reasonable efforts to make an offer to
exchange the notes for registered, publicly tradable notes that have
substantially identical terms as the notes. This offering memorandum includes
additional information on the terms of the notes, including redemption and
repurchase prices, covenants and transfer restrictions.
     We expect the notes to be eligible for trading in The PORTALSM Market, a
subsidiary of The Nasdaq Stock Market, Inc.
     Investing in the notes involves a high degree of risk. See “Risk Factors,”
beginning on page 32.
 
     We have not registered the notes under the federal securities laws or the
securities laws of any state. The initial purchasers named below are offering
the notes only to qualified institutional buyers under Rule 144A and to persons
outside the United States under Regulation S. See “Notice to Investors” for
additional information about eligible offerees and transfer restrictions.
 
          We expect that delivery of the notes will be made in New York, New
York on or about          , 2008.
Joint Book-Running Managers

Deutsche Bank Securities   Morgan Stanley   Citi     Credit Suisse   RBS
Greenwich Capital   Wachovia Securities

The date of this offering memorandum is          , 2008.

 



--------------------------------------------------------------------------------



 



     This offering memorandum has been prepared by us based on information we
have obtained from sources we believe to be reliable. Summaries of documents
contained in this offering memorandum may not be complete; we will make copies
of actual documents available to you upon request. Neither we nor the initial
purchasers represent that the information herein is complete. The information in
this offering memorandum is current only as of the date on the cover, and the
business or financial condition of the Company and other information in this
offering memorandum may change after that date. You should consult your own
legal, tax and business advisors regarding an investment in the notes.
Information in this offering memorandum is not legal, tax, or business advice.
     You should base your decision to invest in the notes solely on information
contained in this offering memorandum. Neither we nor the initial purchasers
have authorized anyone to provide you with any different information.
     Contact the initial purchasers with any questions concerning this offering
or to obtain documents or additional information to verify the information in
this offering memorandum.
     We are offering the notes in reliance on an exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”), for an
offer and sale of securities that does not involve a public offering. If you
purchase the notes, you will be deemed to have made certain acknowledgments,
representations and warranties as detailed under “Notice to Investors.” You may
be required to bear the financial risk of an investment in the notes for an
indefinite period. Neither we nor the initial purchasers are making an offer to
sell the notes in any jurisdiction where the offer and sale of the notes is
prohibited. We do not make any representation to you that the notes are a legal
investment for you.
     Each prospective purchaser of the notes must comply with all applicable
laws and regulations in force in any jurisdiction in which it purchases, offers,
or sells the notes and must obtain any consent, approval, or permission required
by it for the purchase, offer, or sale by it of the notes under the laws and
regulations in force in any jurisdiction to which it is subject or in which it
makes such purchases, offers, or sales, and neither we nor the initial
purchasers shall have any responsibility therefor.
     Neither the Securities and Exchange Commission (the “SEC”) nor any State
Securities Commission has approved or disapproved of the notes or determined if
this offering memorandum is truthful or complete. Any representation to the
contrary is a criminal offense.
     We have prepared this offering memorandum solely for use in connection with
the offer of the notes to qualified institutional buyers under Rule 144A and to
persons outside the United States under Regulation S. You agree that you will
hold the information contained in this offering memorandum and the transactions
contemplated hereby in confidence. You may not distribute this offering
memorandum to any person, other than a person retained to advise you in
connection with the purchase of the notes. We and the initial purchasers may
reject any offer to purchase the notes in whole or in part, sell less than the
entire principal amount of the notes offered hereby, or allocate to any
purchaser less than all of the notes for which it has subscribed.
     THE NOTES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. PROSPECTIVE PURCHASERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

i



--------------------------------------------------------------------------------



 



IRS CIRCULAR 230 NOTICE
     TO ENSURE COMPLIANCE WITH REQUIREMENTS IMPOSED BY THE INTERNAL REVENUE
SERVICE, YOU ARE HEREBY NOTIFIED THAT ANY DISCUSSION OF TAX MATTERS SET FORTH
HEREIN WAS WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING OF THE
TRANSACTIONS OR MATTERS ADDRESSED HEREIN AND WAS NOT INTENDED OR WRITTEN TO BE
USED, AND CANNOT BE USED BY ANY PROSPECTIVE INVESTOR, FOR THE PURPOSE OF
AVOIDING TAX-RELATED PENALTIES UNDER FEDERAL, STATE, OR LOCAL TAX LAW. EACH
PROSPECTIVE INVESTOR SHOULD SEEK ADVICE BASED ON THE TAXPAYER’S PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.
NOTICE TO NEW HAMPSHIRE RESIDENTS
     NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR A
LICENSE HAS BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE REVISED STATUTES
ANNOTATED, 1955, AS AMENDED, WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A
SECURITY IS EFFECTIVELY REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW
HAMPSHIRE CONSTITUTES A FINDING BY THE SECRETARY OF STATE THAT ANY DOCUMENT
FILED UNDER RSA 421-B IS TRUE, COMPLETE AND NOT MISLEADING. NEITHER ANY SUCH
FACT NOR THE FACT THAT AN EXEMPTION OR EXCEPTION IS AVAILABLE FOR A SECURITY OR
A TRANSACTION MEANS THAT THE SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE
MERITS OR QUALIFICATIONS OF, OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON,
SECURITY, OR TRANSACTION. IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY
PROSPECTIVE PURCHASER, CUSTOMER, OR CLIENT ANY REPRESENTATION INCONSISTENT WITH
THE PROVISIONS OF THIS PARAGRAPH.
SEC REVIEW
     The information in this offering memorandum relates to an offering that is
exempt from registration under the Securities Act. We have agreed to use
commercially reasonable efforts to file a registration statement with the SEC
relating to an exchange offer for the notes. The registration statement may
differ in important ways from this offering memorandum in order to comply with
SEC rules and comments, particularly due to rules governing the presentation of
financial measures that are not prepared in accordance with United States
generally accepted accounting principles (“GAAP”). The SEC may take the view
that the non-GAAP financial measures included in this offering memorandum,
including, for example, income (loss) from continuing operations before interest
expense, income tax (benefit) expense, depreciation and amortization, gain
(loss) on marketable securities and minority interest expense, net of tax
(“EBITDA”), OIBDAN (defined herein) and Adjusted EBITDA (defined herein), do not
comply with these guidelines and may require us to remove them from, or to
change the way we report (or reconcile to GAAP measures) our non-GAAP financial
measures in the exchange offer registration statement or shelf registration
statement. Any such change would result in differences between the non-GAAP
financial measures included in this offering memorandum and those included in
any such registration statement, and any such change or any other change
contained in any such registration statement could be material. Also, some
adjustments to EBITDA may not be in accordance with current SEC practice or with
regulations adopted by the SEC that apply to registration statements filed under
the Securities Act and periodic reports

ii



--------------------------------------------------------------------------------



 



presented under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”). Accordingly, Adjusted EBITDA may be presented differently in
filings made with the SEC than as presented in this offering memorandum. See
“Offering Memorandum Summary—Summary Historical and Unaudited Pro Forma
Consolidated Financial and Other Data” for a description of the calculation of
EBITDA, OIBDAN and Adjusted EBITDA.
FORWARD-LOOKING STATEMENTS
     This offering memorandum includes “forward-looking statements.”
Forward-looking statements include statements concerning our plans, objectives,
goals, strategies, future events, future sales or performance, capital
expenditures, financing needs, plans, intentions or expected cost savings
relating to acquisitions, business trends and other information that is not
historical information and, in particular, appear under the headings “Offering
Memorandum Summary,” “Unaudited Pro Forma Condensed Consolidated Financial
Statements,” “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” and “Business.” Words such as “estimates,” “expects,”
“anticipates,” “projects,” “plans,” “intends,” “believes,” “forecasts” and
variations of such words or similar expressions that predict or indicate future
events or trends, or that do not relate to historical matters, identify
forward-looking statements. Our expectations, beliefs and projections are
expressed in good faith, and we believe there is a reasonable basis for them.
However, there can be no assurance that management’s expectations, beliefs and
projections will result or be achieved. Investors should not rely on
forward-looking statements because they are subject to a variety of risks,
uncertainties and other factors that could cause actual results to differ
materially from our expectations. These factors include, but are not limited to:

  •   our financial performance through the date of the completion of the
Transactions (as defined in this offering memorandum);     •   the possibility
that the Transactions may involve unexpected costs;     •   the impact of the
substantial indebtedness incurred to finance the consummation of the
Transactions;     •   the outcome of any legal proceedings instituted against us
or others in connection with the proposed Transactions;     •   the effect of
the announcement of the Transactions on our customer relationships, operating
results and business generally;     •   business uncertainty and contractual
restrictions that may exist during the pendency of the Transactions;     •  
changes in interest rates;     •   the amount of the costs, fees, expenses and
charges related to the Transactions;     •   diversion of management’s attention
from ongoing business concerns;     •   the need to allocate significant amounts
of cash flow to make payments on our indebtedness, which in turn could reduce
our financial flexibility and ability to fund other activities; and

iii



--------------------------------------------------------------------------------



 



  •   the other factors described in this offering memorandum under the heading
“Risk Factors.”

     The foregoing factors are not exhaustive and new factors may emerge or
changes to the foregoing factors may occur that could impact our business.
Except to the extent required by law, we undertake no obligation to publicly
update or revise any forward-looking statements whether as a result of new
information, future events, or otherwise. You should review carefully the
section captioned “Risk Factors” in this offering memorandum for a more complete
discussion of the risks of an investment in the notes.
     All forward-looking statements attributable to us or persons acting on our
behalf apply only as of the date of this offering memorandum and are expressly
qualified in their entirety by the cautionary statements included in this
offering memorandum. Our actual results may differ materially from results
anticipated in our forward-looking statements.
MARKET DATA
     Market and industry data throughout this offering memorandum was obtained
from a combination of our own internal company surveys, the good faith estimates
of management, various trade associations and publications, the Arbitron Inc.
(“Arbitron”) and Nielsen Media Research, Inc. rankings, the Veronis Suhler
Stevenson Industry Forecast, the Radio Advertising Bureau, BIA Financial Network
Inc., eMarketer, the Outdoor Advertising Association of America and Universal
McCann. While we believe our internal surveys, third-party information,
estimates of management and data from trade associations are reliable, neither
we nor the initial purchasers have verified this data with any independent
sources. Accordingly, neither we nor the initial purchasers make any
representations as to the accuracy or completeness of that data.
     Entities affiliated with Thomas H. Lee Partners, L.P. beneficially own
approximately 20.7% of the outstanding shares of capital stock of The Nielsen
Company B.V., an affiliate of Nielsen Media Research, Inc. Additionally,
officers of Thomas H. Lee Partners, L.P. are members of the governing bodies of
Nielsen Finance LLC, The Nielsen Company B.V. and Nielsen Finance Co., each of
which are affiliates of Nielsen Media Research, Inc. Information provided by
Nielsen Media Research, Inc. is contained in reports that are available to all
of the clients of Nielsen Media Research, Inc. and were not commissioned by or
prepared for Thomas H. Lee Partners, L.P. or Bain Capital Partners, LLC.

iv



--------------------------------------------------------------------------------



 



OFFERING MEMORANDUM SUMMARY
     Unless otherwise stated or the context otherwise requires, all references
in this offering memorandum to “Clear Channel,” “we,” “our,” “us” and “Company”
refer to Clear Channel Communications, Inc. and its consolidated subsidiaries
after giving effect to the Transactions described in this offering memorandum,
references to “CCM Parent” refer to CC Media Holdings, Inc., references to
“Merger Sub” refer to BT Triple Crown Merger Co., Inc. and references to the
“Fincos” refer to B Triple Crown Finco, LLC and T Triple Crown Finco, LLC. In
addition, unless otherwise stated or unless the context otherwise requires, all
references in this offering memorandum to the “merger agreement” refer to the
Agreement and Plan of Merger, dated November 16, 2006, as amended by Amendment
No. 1, dated April 18, 2007, Amendment No. 2, dated May 17, 2007, and Amendment
No. 3, dated May 13, 2008, by and among Clear Channel, Merger Sub, the Fincos
and CCM Parent, and all references to the “merger” refer to the merger
contemplated by the merger agreement. Upon satisfaction of the conditions set
forth in the merger agreement, Merger Sub will merge with and into Clear
Channel, with Clear Channel continuing as the surviving corporation and as the
issuer of the notes offered hereby. The offering of the notes and the merger
will be consummated on a substantially concurrent basis. We refer to the merger,
the offer and sale of the notes offered hereby, the borrowings under our new
senior secured credit facilities and our new receivables based credit facility,
and the application of proceeds thereof, including the repayment of certain of
our existing indebtedness, as the “Transactions.”
     The following summary contains basic information about Clear Channel and
this offering. It likely does not contain all the information that is important
to you. For a more complete understanding of this offering, we encourage you to
read this entire document and the documents we have referred you to.
Overview
     We are the largest outdoor media and the largest radio company in the
world, with leading market positions in each of our operating segments: Americas
Outdoor Advertising, International Outdoor Advertising and Radio Broadcasting.

  •   Americas Outdoor Advertising. We are the largest outdoor media company in
the Americas, which includes the United States, Canada and Latin America. We own
or operate approximately 209,000 displays in our Americas Outdoor Advertising
segment. Our outdoor assets consist of billboards, street furniture and transit
displays, airport displays, mall displays, and wallscapes and other spectaculars
which we believe are in premier real estate locations in each of our markets
throughout the Americas. We have operations in 49 of the top 50 markets in the
United States, including all of the top 20 markets. For the last twelve months
ended March 31, 2008, Americas Outdoor Advertising represented 21% of our net
revenue and 27% of pro forma Adjusted EBITDA.     •   International Outdoor
Advertising. We are a leading outdoor media company internationally with
operations in Asia, Australia and Europe. We own or operate approximately
688,000 displays in 34 countries, including key positions in attractive
international growth markets. Our international outdoor assets consist of
billboards, street furniture displays, transit displays and other out-of-home
advertising displays. For the last twelve months ended March 31, 2008,
International Outdoor Advertising represented 26% of our net revenue and 14% of
pro forma Adjusted EBITDA.

1



--------------------------------------------------------------------------------



 



  •   Radio Broadcasting. We are the largest radio broadcaster in the United
States. As of December 31, 2007, we owned 890 domestic radio stations, with 275
stations operating in the top 50 markets. Our portfolio of stations offers a
broad assortment of programming formats, including adult contemporary, country,
contemporary hit radio, rock, urban and oldies, among others, to a total weekly
listening base of approximately 103 million individuals. In addition, we owned
115 smaller market non-core radio stations, of which 63 were sold subsequent to
December 31, 2007, and 32 of which were subject to sale under definitive asset
purchase agreements at March 31, 2008. We also operate a national radio network
that produces, distributes, or represents more than 70 syndicated radio programs
and services for more than 5,000 radio stations. Some of our more popular
syndicated programs include Rush Limbaugh, Steve Harvey, Ryan Seacrest and Jeff
Foxworthy. We also own various sports, news and agriculture networks as well as
equity interests in various international radio broadcasting companies located
in Australia, Mexico and New Zealand. For the last twelve months ended March 31,
2008, Radio Broadcasting represented 50% of our net revenue and 58% of pro forma
Adjusted EBITDA.     •   Other. The “other” (“Other”) category includes our
media representation business, Katz Media Group, Inc. (“Katz Media”), and
general support services and initiatives which are ancillary to our other
businesses. Katz Media is a full-service media representation firm that sells
national spot advertising time for clients in the radio and television
industries throughout the United States. Katz Media represents over 3,200 radio
stations and 380 television stations. For the last twelve months ended March 31,
2008, the Other category represented 3% of our net revenue and 1% of pro forma
Adjusted EBITDA.

     For the last twelve months ended March 31, 2008, we generated consolidated
net revenues of $6,980 million and pro forma Adjusted EBITDA of $2,302 million.
Our Strengths
     Global Scale and Local Market Leadership. We are the largest outdoor media
and the largest radio company in the world. We believe we have unmatched asset
quality in both businesses. We operate over 897,000 outdoor advertising displays
worldwide, in what we believe are premier real estate locations. We own 890
radio stations in the top United States markets with strong signals and brand
names. Our real estate locations, signals and brands provide a distinct local
competitive advantage. Our global scale enables productive and cost-effective
investment across our portfolio, which support our strong competitive position.

  •   Our outdoor advertising business is focused on urban markets with dense
populations. Our real estate locations in these urban markets provide
outstanding reach and therefore a compelling value proposition for our
advertisers, enabling us to achieve more attractive economics. In the United
States, we believe we hold the #1 market share in eight of the top 10 markets
and are either #1 or #2 in 18 of the top 20 markets. Internationally, we believe
we hold leading positions in France, Italy, Spain and the United Kingdom, as
well as several attractive growth countries, including Australia and China.    
•   Our scale has enabled cost-effective investment in new display technologies,
such as digital billboards, which we believe will continue to support future
growth. This

2



--------------------------------------------------------------------------------



 



      technology will enable us to transition from selling space on a display to
a single advertiser to selling time on that display to multiple advertisers,
creating new revenue opportunities from both new and existing clients. We have
enjoyed significantly higher revenue per digital billboard than the revenue per
vinyl billboard with relatively minimal capital costs.     •   We own the #1 or
#2 ranked radio station clusters in eight of the top 10 markets and in 18 of the
top 25 markets in the United States. We have an average market share of 26% in
the top 25 markets. With a total weekly listening base of approximately
103 million individuals, our portfolio of 890 stations generated twice the
revenue as the next largest competitor in 2007. With over 5,000 sales people in
local markets, we believe the aggregation of our local sales forces comprises
the media industry’s largest local-based sales force with national scope. Our
national scope has facilitated cost-effective investment in unique yield
management and pricing systems that enable our local salespeople to maximize
revenue. Additionally, our scale has allowed us to implement industry-changing
initiatives that we believe differentiate us from the rest of the radio industry
and position us to outperform other radio broadcasters.

     Strong Collection of Unique Assets. Through acquisitions and organic
growth, we have aggregated a unique portfolio of assets.

  •   The domestic outdoor industry is regulated by the federal government as
well as state and municipal governments. Statutes and regulations govern the
construction, repair, maintenance, lighting, spacing, location, replacement and
content of outdoor advertising structures. Due to such regulation, it has become
increasingly difficult to construct new outdoor advertising structures. Further,
for many of our existing billboards, a permit for replacement cannot be sought
by our competitors or landlords. As a result, our existing billboards in top
demographic areas, which we believe are in premier locations, have significant
value.     •   Ownership and operation of radio broadcast stations is governed
by the Federal Communications Commission’s (“FCC”) licensing process, which
limits the number of radio licenses available in any market. Any party seeking
to acquire or transfer radio licenses must go through a detailed review process
with the FCC. Over several decades, we have aggregated multiple licenses in
local market clusters across the United States. A cluster of multiple radio
stations in a market allows us to provide listeners with more diverse
programming and advertisers with a more efficient means to reach those
listeners. In addition, we are also able to operate our market clusters
efficiently by eliminating duplicative operating expenses and realizing
economies of scale.

     Attractive Out-of-home Industry Fundamentals. Both outdoor advertising and
radio broadcasting offer compelling value propositions to advertisers,
unparalleled reach and valuable out-of-home positions.

  •   Compelling Value Propositions. Outdoor media and radio broadcasting offer
compelling value propositions to advertisers by providing the #1 and #2 most
cost-effective media advertising outlets, respectively, as measured by cost per
thousand persons reached (“CPM”). According to the Radio Advertising Bureau,
radio advertising’s return on investment is 49% higher than that of television
advertising. With low CPMs, we believe outdoor media and radio broadcasting have
opportunity for growth even in relatively softer advertising environments.

3



--------------------------------------------------------------------------------



 



  •   Unparalleled Audience Reach. According to Arbitron, 98% of Americans
travel in a car each month, with an average of 310 miles traveled per week. The
captive in-car audience is protected from media fragmentation and is subject to
increasing out-of-home advertiser exposures as time and distance of commutes
increase. Additionally, radio programming reaches 93% of all United States
consumers in a given week, with the average consumer listening for almost three
hours per day. On a weekly basis, this represents nearly 233 million unique
listeners.     •   Valuable Out-of-home Position. Both outdoor media and radio
broadcasting reach potential consumers outside of the home, a valuable position
as it is closer to the purchase decision. Today, consumers spend a significant
portion of their day out-of-home, while out-of-home media (outdoor and radio)
garner a disproportionately smaller share of media spending than in-home media.
We believe this discrepancy represents an opportunity for growth.

     Consistent, Defensible Growth Profile. Both outdoor advertising and radio
in the United States have demonstrated consistent growth over the last 40 years
and are resilient in economic downturns.

  •   United States outdoor advertising revenue has grown to approximately
$7 billion in 2007, representing a 9% compound annual growth rate (“CAGR”) since
1970. Growth has come via traditional billboards along highways and major
roadways, as well as alternative advertising including transit displays, street
furniture and mall displays. The outdoor industry has experienced only two
negative growth years between 1970 and 2007. Additionally, the growth rate in
the two years following an economic recession has averaged 8%. Outdoor media
continues to be one of the fastest growing forms of advertising. According to
the eMarketer industry forecast, total outdoor advertising is expected to grow
at an 8% CAGR from 2007 to 2011, driven by an increased share of media spending
due to the high value proposition of outdoor relative to other media and the
rollout of digital billboards.     •   United States radio advertising revenue
has grown to approximately $19 billion in 2007, representing an 8% CAGR since
1970. Radio broadcasting has been one of the most resilient forms of
advertising, weathering several competitive and technological advancements over
time, including the introduction of television, audio cassettes, CDs and other
portable audio devices, and remaining an important component of local advertiser
marketing budgets. The radio industry has experienced only three negative growth
years from 1970 through 2007. Historically, the growth rate in the two years
following an economic recession has averaged 9%. While revenue in the radio
industry (according to the Radio Advertising Bureau) declined during 2007 and
the first three months of 2008, the eMarketer industry forecast expects radio
broadcast advertising to grow at a stable 3% CAGR from 2007 to 2011. We expect
growth to be driven by increased advertising, due to a captive audience spending
more time in their cars and the adoption of new technologies such as high
definition (“HD”) radio.

4



--------------------------------------------------------------------------------



 



     Strong Cash Flow Generation. We have strong operating margins, driven by
our significant scale and leading market share in both outdoor advertising and
radio broadcasting. In addition, both outdoor media and radio broadcasting are
low capital intensity businesses. For the twelve months ended March 31, 2008,
our capital expenditures were only 6% of net revenue with maintenance capital
expenditures comprising only 3% of net revenue. The change in net working
capital from 2006 to 2007 was approximately 0.08% of net revenue. As a result of
our high margins and low capital requirements, we have been able to convert a
significant portion of our revenue into cash flow. By continuing to grow our
business while maintaining costs, we expect to further improve our cash flow
generation.
     Individual, Saleable Assets with High Value. Our business is comprised of
numerous individual operating units, independently successful in local markets
throughout the United States and the rest of the world. This creates tremendous
asset value, with outdoor media and radio broadcasting businesses that are
saleable at attractive multiples. Furthermore, at March 31, 2008, we have a
capital loss carryforward of approximately $809 million that can be used to
offset capital gains recognized on asset sales over the next three years.
     Business Diversity Provides Stability. Currently, approximately half of our
revenue is generated from our Americas Outdoor Advertising and our International
Outdoor Advertising segments, with the remaining half comprised of our Radio
Broadcasting segment, as well as other support services and initiatives. We
offer advertisers a diverse platform of media assets across geographies, outdoor
products and radio programming formats. Further, we enjoy substantial diversity
in our outdoor business, with no market and no ad category greater than 8% of
our 2007 outdoor revenue. We also enjoy substantial diversity in our radio
business, with no market greater than 9%, no format greater than 18%, and no ad
category greater than 19% of our 2007 radio revenue. Through our multiple
business units, we are able to reduce revenue volatility resulting from softness
in any one advertising category or geographic market.
     Experienced Management Team and Entrepreneurial Culture. We have an
experienced management team from our senior executives to our local market
managers. Our executive officers and certain radio and outdoor senior managers
possess an average of 20 years of industry experience, and have combined
experience of over 220 years. The core of the executive management team includes
Chief Executive Officer Mark P. Mays, who has been with the Company for over
19 years, and President and Chief Financial Officer Randall T. Mays, who has
been with the Company for over 15 years. We also maintain an entrepreneurial
culture empowering local market managers to operate their markets as separate
profit centers, subject to centralized oversight. A portion of our managers’
compensation is dependent upon the financial success of their individual market.
Our managers also have full access to our centralized resources, including sales
training, research tools, shared best practices, global procurement and
financial and legal support. Our culture and our centralization allow our local
managers to maximize cash flow.

5



--------------------------------------------------------------------------------



 



Our Strategy
     Our goal is to strengthen our position as a leading global media company
specializing in “out-of-home” advertising and to maximize cash flow. We plan to
achieve this objective by capitalizing on our competitive strengths and pursuing
the following strategies:
Outdoor
     We seek to capitalize on our global outdoor network and diversified product
mix to maximize revenue and cash flow. In addition, by sharing best practices
among our business segments, we believe we can quickly and effectively replicate
our successes throughout the markets in which we operate. Our diversified
product mix and long-standing presence in many of our existing markets provide
us with the platform to launch new products and test new initiatives in a
reliable and cost-effective manner.
     Drive Outdoor Media Spending. Outdoor advertising only represented 2.4% of
total dollars spent on advertising in the United States in 2007. Given the
attractive industry fundamentals of outdoor media and our depth and breadth of
relationships with both local and national advertisers, we believe we can drive
outdoor advertising’s share of total media spending by highlighting the value of
outdoor advertising relative to other media. We have made and continue to make
significant investments in research tools that enable our clients to better
understand how our displays can successfully reach their target audiences and
promote their advertising campaigns. Also, we are working closely with clients,
advertising agencies and other diversified media companies to develop more
sophisticated systems that will provide improved demographic measurements of
outdoor advertising. We believe that these measurement systems will further
enhance the attractiveness of outdoor advertising for both existing clients and
new advertisers and further foster outdoor media spending growth. According to
the eMarketer industry forecast, outdoor advertising’s share of total
advertising spending will grow by approximately 34% from 2007 to 2011.
     Increase Our Share of Outdoor Media Spending. Domestically, we own and
operate billboards on real estate in the highest trafficked areas of top
markets—a compelling advertising opportunity for both local and national
businesses. Internationally, we own and operate a variety of outdoor displays on
real estate in large urban areas. We intend to continue to work toward ensuring
that our customers have a superior experience by leveraging our unparalleled
presence and our best-in-class sales force, and by increasing our focus on
customer satisfaction and improved measurement systems. We believe our
commitment to superior customer service, highlighted by our unique “Proof of
Performance” system, and our superior products led to over 12,000 new
advertisers in 2007. We have generated growth in many categories, including
telecom, automotive and retail.
     Roll Out Digital Billboards. Advances in electronic displays, including
flat screens, LCDs and LEDs, allow us to provide these technologies as
complements to traditional methods of outdoor advertising. These electronic
displays may be linked through centralized computer systems to instantaneously
and simultaneously change static advertisements on a large number of displays.
Digital outdoor advertising provides numerous advantages to advertisers,
including the unprecedented flexibility to change messaging over the course of a
day, the ability to quickly change messaging and the ability to enhance
targeting by reaching different demographics at different times of day. Digital
outdoor displays provide us with advantages, as they are operationally efficient
and eliminate safety issues from manual copy changes. Additionally, digital
outdoor displays have, at times, enhanced our relationship with regulators, as
in certain circumstances we have offered emergency messaging services and public
service

6



--------------------------------------------------------------------------------



 



announcements on our digital boards. We recently began converting a limited
number of vinyl boards to networked digital boards. We have enjoyed
significantly higher revenue per digital billboard than the revenue per vinyl
billboard with relatively minimal capital costs. We believe that the costs of
digital upgrades will decrease over time as technologies improve and more
digital boards come to market.
Radio
     Our radio broadcasting strategy centers on providing programming and
services to the local communities in which we operate and being a contributing
member of those communities. We believe that by serving the needs of local
communities, we will be able to grow listenership and deliver target audiences
to advertisers, thereby growing revenue and cash flow. Our radio broadcasting
strategy also entails improving the ongoing operations of our stations through
effective programming, promotion, marketing, sales and careful management of
costs and expanded distribution of content.
     Drive Local and National Advertising. We intend to drive growth in our
radio business via a strong focus on yield management, increased sales force
effectiveness and expansion of our sales channels. In late 2004, we implemented
what we believe are industry-leading price and yield optimization systems and
invested in new information systems, which provide station level inventory yield
and pricing information previously unavailable in the industry. We shifted our
sales force compensation plan from a straight “volume-based” commission
percentages system to a “value-based” system to reward success in optimizing
price and inventory. We believe that utilization of our unique systems
throughout our distribution and sales platform will drive continued revenue
growth in excess of market radio revenue growth. We also intend to focus on
driving advertisers to our radio stations through new sales channels and
partnerships. For example, we recently formed an alliance with Google whereby we
have gained access to an entirely new group of advertisers within a new and
complementary sales channel.
     Continue to Capitalize on “Less is More.” In late 2004, we launched the
Less is More initiative to position the Company for long-term radio growth. The
implementation of the Less is More initiative reduced advertising clutter,
enhanced listener experience and improved radio’s attractiveness as a medium for
advertisers. On average, we reduced ad inventory by 20% and promotion time by
50%, which has led to more time for listeners to enjoy our compelling content.
In addition, we changed our available advertising spots from 60 second ads to a
combination of 60, 30, 15 and five second ads in order to give advertisers more
flexibility. As anticipated, our reduction in ad inventory led to a decline in
Radio Broadcasting revenue in 2005. Revenue growth of 6% followed in 2006,
outperforming an index of other radio broadcasters. We continued to outperform
the radio industry in 2007. Our Less is More strategy has separated us from our
competitors and we believe it positions us to continue to outperform the radio
industry.
     Continue to Enhance the Radio Listener Experience. We will continue to
focus on enhancing the radio listener experience by offering a wide variety of
compelling content. Our investments in radio programming over time have created
a collection of leading on-air talent and our Premiere Radio Network offers over
70 syndicated radio programs and services for more than 5,000 radio stations
across the United States. Our distribution platform allows us to attract top
talent and more effectively utilize programming, sharing the best and most
compelling content across many stations. Finally, we are continually expanding
content choices for our listeners, including utilization of HD radio, Internet
and other distribution channels with complementary formats. Ultimately,
compelling content improves audience share which, in turn, drives revenue and
cash flow generation.

7



--------------------------------------------------------------------------------



 



     Deliver Content via New Distribution Technologies. We intend to drive
company and industry development through new distribution technologies. Some
examples of such innovation are as follows:

  •   Alternative Devices. The FM radio feature is increasingly integrated into
MP3 players and cell phones. This should expand FM listenership by “putting a
radio in every pocket” with free music and local content and represents the
first meaningful increase in the radio installed base in more than 25 years.    
•   HD Radio. HD radio enables crystal clear reception, interactive features,
data services and new applications. For example, the interactive capabilities of
HD radio will potentially permit us to participate in commercial download
services. Further, HD radio allows for many more stations, providing greater
variety of content which we believe will enable advertisers to target consumers
more effectively. On December 6, 2005, we joined a consortium of radio operators
in announcing plans to create the HD Digital Radio Alliance to lobby auto
makers, radio manufacturers and retailers for the rollout of digital radios. We
plan to continue to develop compelling HD content and applications and to
support the alliance to foster industry conversion. We currently operate 804 HD
stations, comprised of 454 HD and 350 HD2 signals.     •   Internet. Clear
Channel websites had over 10.5 million unique visitors in April 2008, making the
collection of these websites one of the top five trafficked music websites.
Streaming audio via the Internet provides increased listener reach and new
listener applications as well as new advertising capabilities.     •   Mobile.
We have pioneered mobile applications which allow subscribers to use their cell
phones to interact directly with the station, including finding titles or
artists, requesting songs and downloading station wallpapers.

Consolidated
     Maintain High Free Cash Flow Conversion. Our business segments benefit from
high margins and low capital intensity, which leads to strong free cash flow
generation. We intend to closely manage expense growth and to continue to focus
on achieving operating efficiencies throughout our businesses. Within each of
our operating segments, we share best practices across our markets and
continually look for innovative ways to contain costs. Historically, we have
been able to contain costs in all of our segments during periods of slower
revenue growth. For example, while our Radio Broadcasting segment experienced
flat growth in net revenue for the year ended December 31, 2007, we were able to
reduce Radio Broadcasting operating expenses and increase Radio Broadcasting
operating income by 1% during this period. We will continue to seek new ways of
reducing costs across our global network. We also intend to deploy growth
capital with discipline to generate continued high free cash flow yield.
     Pursue Strategic Opportunities and Optimize Our Portfolio of Assets. An
inherent benefit of both our outdoor advertising and radio broadcasting
businesses is that they represent a collection of saleable assets at attractive
multiples. Furthermore, at March 31, 2008, we have a capital loss carryforward
of approximately $809 million that can be used to offset capital gains
recognized on asset sales over the next three years. We continually evaluate
strategic opportunities both within and outside our existing lines of business
and may from time to time sell, swap, or purchase assets or businesses in order
to maximize the efficiency of our portfolio.

8



--------------------------------------------------------------------------------



 



Recent Developments
Updated Financial Information
     On December 17, 2007, we announced that we commenced a cash tender offer
and consent solicitation for our outstanding $750 million principal amount of
7.65% senior notes due 2010 on the terms and conditions set forth in the Offer
to Purchase and Consent Solicitation Statement dated December 17, 2007. On
July 1, 2008, we announced that we terminated such tender offer and consent
solicitation. None of our outstanding 7.65% senior notes due 2010 were purchased
in the offer, and all such notes previously tendered and not withdrawn were
promptly returned to their respective holders and remain outstanding as of the
date of this offering memorandum.
     Accordingly, we no longer expect to borrow any amounts available to us
under the delayed draw 1 term loan facility upon the consummation of the
Transactions in order to redeem our outstanding 7.65% senior notes due 2010.
Consequently, upon the consummation of the Transactions, our actual financial
position will differ in certain respects from certain of the financial data and
other information set forth in this offering memorandum under the headings
“Offering Memorandum Summary,” “Risk Factors,” “Use of Proceeds,”
“Capitalization,” “Unaudited Pro Forma Condensed Consolidated Financial
Statements,” “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” and “Description of Other Indebtedness,” which is based
on our original intention to borrow $750 million under the delayed draw 1 term
loan facility.
     Upon the consummation of the Transactions, we continue to expect to have
total debt outstanding of approximately $19,861 million, including the notes
offered hereby. However, $5,025 million aggregate principal amount of our
existing senior notes will remain outstanding following the consummation of the
Transactions in light of the termination of the tender offer for our 7.65%
senior notes due 2010. Furthermore, approximately $15,661 million of debt will
be incurred in connection with the consummation of the Transactions, accounting
for our decision not to draw on the delayed draw 1 term loan facility.
     For the year ended December 31, 2007 and for the last twelve months ended
March 31, 2008, as adjusted for the foregoing discussion, pro forma interest
expense will be approximately $1,673 million, as compared to $1,633 million as
estimated in this offering memorandum. For the last twelve months ended
March 31, 2008, as adjusted for the foregoing discussion, pro forma cash
interest expense will be approximately $1,438 million as compared to
$1,415 million originally estimated. Upon the consummation of the Transactions,
the ratio of our total debt to our pro forma Adjusted EBITDA for the last twelve
months ended March 31, 2008 will remain 8.6x. Upon the consummation of the
Transactions, the ratio of our total guaranteed/subsidiary debt (our total debt
less the amount of our existing senior notes anticipated to remain outstanding
following the consummation of the Transactions, which are not guaranteed by, or
direct obligations of, our subsidiaries) to our pro forma Adjusted EBITDA for
the last twelve months ended March 31, 2008 will be 6.9x, as compared to 7.2x,
as estimated in this offering memorandum.
     The foregoing discussion should be read in connection with “Selected
Historical Consolidated Financial and Other Data,” “Unaudited Pro Forma
Condensed Consolidated Financial Statements” and our consolidated financial
statements and the related notes thereto set forth in this offering memorandum.

9



--------------------------------------------------------------------------------



 



Certain Regulatory Matters in Connection with the Merger
     In connection with the merger, the FCC released on January 24, 2008 an
order (the “FCC Order”) approving the transfer of control of our FCC licenses to
affiliates of the Fincos subject to compliance with certain conditions. Those
conditions include the assignment prior to the closing of the merger of our FCC
licenses for 57 radio stations (42 of which are included in our 890 radio
stations as of December 31, 2007) to Aloha Station Trust, LLC (“AST”), an entity
in which neither we nor Bain Capital Partners, LLC or Thomas H. Lee Partners,
L.P. holds an interest pursuant to the FCC attribution standards. Pursuant to
the FCC Order, the FCC licenses for radio stations assigned to AST are to be
divested by AST within six months of the closing of the merger. The parties
intend to satisfy the conditions included in the FCC Order prior to the closing
date of the Transactions. The consents granted by the FCC Order remain in effect
as granted or as extended. The FCC grants extensions of authority to consummate
previously approved transfers of control either by right or for good cause
shown. We anticipate that the FCC will grant any necessary extensions of the
effective period of the FCC Order for consummation of the transfer.
     In addition, we agreed with the United States Department of Justice (“DOJ”)
to enter into a Final Judgment in accordance with and subject to the Antitrust
Procedures and Penalties Act, 15 U.S.C. §16 (the “Tunney Act”), as stipulated in
the Hold Separate Stipulation and Order filed by the DOJ on February 13, 2008,
whereby we have agreed to divest within 90 days of the closing of the merger,
subject to the conditions set forth therein, six additional core radio stations
in Cincinnati, Houston, Las Vegas and San Francisco.
Sale of Certain Radio Stations
     On November 16, 2006, we announced plans to sell 448 non-core radio
stations. During the first quarter of 2008, we revised our plans to sell 173 of
these stations because we determined that market conditions were not
advantageous to complete the sales. We intend to hold and operate these
stations.
     Since November 16, 2006, we have sold 223 non-core radio stations. In
addition, we have 20 non-core radio stations that are no longer under a
definitive asset purchase agreement as of March 31, 2008. However, we continue
to actively market these radio stations and they continue to meet the criteria
for classification as discontinued operations.
The following table presents the activity related to our planned divestitures of
radio stations:

         
Total radio stations announced as being marketed for sale on November 16, 2006
    448  
Total radio stations no longer being marketed for sale
    (173 )
 
       
Adjusted number of radio stations being marketed for sale (“non-core” radio
stations)
    275  
Non-core radio stations sold through March 31, 2008
    (223 )
 
       
Remaining non-core radio stations at March 31, 2008 classified as discontinued
operations
    52  
Non-core radio stations under definitive asset purchase agreements
    (32 )
 
       
Non-core radio stations being marketed for sale
    20  
 
       

10



--------------------------------------------------------------------------------



 



     In addition to the non-core radio stations mentioned above, we had
definitive asset purchase agreements for eight radio stations at March 31, 2008.
Through May 7, 2008, we executed definitive asset purchase agreements for the
sale of 17 radio stations in addition to the radio stations under definitive
asset purchase agreements at March 31, 2008.
     The closing of these radio sales is subject to antitrust clearances, FCC
approval and other customary closing conditions. The sale of these assets is not
a condition to the closing of the Transactions and is not contingent on the
closing of the Transactions.
Sale of Our Television Business
     On November 16, 2006, we announced plans to sell all of our television
stations. We entered into a definitive agreement on April 20, 2007 with an
affiliate of Providence Equity Partners Inc. (“Providence”) to sell our
television business. The FCC issued its consent order on November 29, 2007
approving the assignment of our television station licenses to the affiliate of
Providence. On March 14, 2008, we completed the sale of all of our television
stations to an affiliate of Providence for $1.0 billion, adjusted for certain
items including proration of expenses and adjustments for working capital.
Sale of Certain Equity Investments
     On January 17, 2008, we entered into an agreement to sell our equity
investment in Clear Channel Independent, an out-of-home advertising company with
operations in South Africa and other sub-Saharan countries. We closed the
transaction on March 28, 2008.
     On May 28, 2008, we entered into a definitive agreement to sell our 40%
equity interest in the Mexican radio broadcasting company, Grupo Acir, for total
consideration of $94 million. The sale is subject to Mexican regulatory
approvals and is expected to close in June 2008. At closing, the buyer will
purchase half of our equity interest and is obligated to purchase our remaining
equity interest in Grupo Acir within five years from the closing date.

11



--------------------------------------------------------------------------------



 



The Transactions
Overview
     Upon the satisfaction of the conditions set forth in the merger agreement,
CCM Parent will acquire Clear Channel. The acquisition will be effected by the
merger of Merger Sub with and into Clear Channel. As a result of the merger,
Clear Channel will become a wholly-owned subsidiary of CCM Parent, held
indirectly through intermediate holding companies as described in the diagram of
our corporate structure following the Transactions included on the following
pages. Clear Channel, as the surviving corporation in the merger, will assume,
by operation of law, all of the rights and obligations of Merger Sub under the
notes offered hereby and the related indenture. The merger agreement contains
representations, warranties and covenants with respect to the conduct of the
business and certain closing conditions. Although there are no remaining
regulatory approvals required in order to consummate the Transactions, the
adoption of the merger agreement is subject to the approval of our shareholders.
Following the Transactions, CCM Parent will be a public company and Clear
Channel will no longer be a public company.
Capital Structure of CCM Parent Following the Transactions
     The following discussion assumes the approval of the adoption of the merger
agreement by our shareholders.
     One or more new entities controlled by Bain Capital Investors, LLC and its
affiliates (collectively, “Bain Capital”) and Thomas H. Lee Partners, L.P. and
its affiliates (collectively, “THL” and, together with Bain Capital, the
“Sponsors”) and their co-investors will acquire directly or indirectly through
newly formed companies (each of which will be ultimately controlled jointly by
the Sponsors) shares of stock in CCM Parent. At the effective time of the
merger, those shares will represent, in the aggregate, between 66% and 82%
(whether measured by voting power or economic interest) of the equity of CCM
Parent, depending on the percentage of shares certain members of our management
commit, or are permitted and subsequently elect, to rollover and the number of
shares issued to our public shareholders pursuant to the merger agreement, as
more fully described below. The capital stock held by the Sponsors will consist
of a combination of shares of “strong voting” Class B common stock and nonvoting
Class C common stock of CCM Parent with aggregate votes equal to one vote per
share. As an illustration only, assuming there were one million shares of
Class B common stock issued and outstanding and nine million shares of Class C
common stock issued and outstanding, then each share of Class B common stock
would have ten votes; and therefore, in the aggregate the Class B common stock
would be entitled to ten million votes (a total number of votes equal to the
total number of shares of Class B common stock and Class C common stock
outstanding).
     At the effective time of the merger, our shareholders who elect to receive
cash consideration in connection with the merger will receive $36.00 in cash for
each pre-merger share of our outstanding common stock they own, subject to the
payment of additional equity consideration (defined below), if applicable.
Pursuant to the merger agreement, as an alternative to receiving the $36.00 per
share cash consideration, our shareholders will be offered the opportunity to
exchange some or all of their pre-merger shares on a one-for-one basis for
shares of Class A common stock in CCM Parent, subject to aggregate and
individual caps

12



--------------------------------------------------------------------------------



 



discussed below (“stock elections”). Shares of Class A common stock are entitled
to one vote per share. Each share of Class A common stock, Class B common stock
and Class C common stock will have the same economic rights.
     The merger agreement provides that no more than 30% of the capital stock of
CCM Parent is issuable pursuant to stock elections in exchange for our
outstanding common stock, including shares issuable upon conversion of our
outstanding options. If our shareholders make stock elections exceeding the 30%
aggregate cap, then each shareholder (other than certain shareholders who have
separately agreed with CCM Parent to make stock elections with respect to an
aggregate of 13,888,890 shares of our common stock whose respective stock
elections are subject to proration only in the event of a reduction in the
equity financing funded by the Sponsors and their co-investors) will receive a
proportionate allocation of shares of CCM Parent’s Class A common stock.
Furthermore, no shareholder making a stock election may receive more than
11,111,112 shares of Class A common stock of CCM Parent in connection with the
merger. Our shareholders which are subject to proration or the individual cap
will receive $36.00 per share cash consideration for such prorated or capped
shares, subject to the payment of additional equity consideration, if
applicable.
     In limited circumstances, our shareholders electing to receive cash
consideration for some or all of their shares of our outstanding common stock,
including shares issuable upon conversion of our outstanding options, will, on a
pro rata basis, instead be issued shares of CCM Parent’s Class A common stock
(“additional equity consideration”). CCM Parent may reduce the cash
consideration to be paid to our shareholders in the event the total funds that
CCM Parent determines it needs to fund the Transactions exceed the total funds
available to CCM Parent in connection with the Transactions, as described more
fully in “—Sources and Uses” herein. If CCM Parent elects to reduce the cash
consideration based on such determination, CCM Parent may reduce the cash
consideration to be paid to our shareholders by an amount not to exceed 1/36th
of the total amount of cash consideration that our shareholders elected to
receive and, in lieu thereof, issue shares of Class A common stock to such
shareholders. The issuance of any additional equity consideration may result in
the issuance of more than 30% of the total shares of capital stock of CCM Parent
in exchange for shares of our outstanding common stock, including shares
issuable upon conversion of our outstanding options.
     The merger agreement provides for payment of additional cash consideration
if the merger closes after November 1, 2008 (“additional cash consideration”).
If the merger is consummated after November 1, 2008, but on or before
December 1, 2008, our shareholders will receive additional cash consideration
based upon the number of days elapsed since November 1, 2008 (including
November 1, 2008), equal to $36.00 multiplied by 4.5% per annum, per share. If
the merger is consummated after December 1, 2008, the additional cash
consideration will increase and our shareholders will receive additional cash
consideration based on the number of days elapsed since December 1, 2008
(including December 1, 2008), equal to $36.00 multiplied by 6% per annum, per
share (plus the additional cash consideration accrued during November 2008).
Equity Rollover by Our Management and Related Equity Arrangements
     In connection with the merger agreement, the Fincos and Messrs. Mark P.
Mays, Randall T. Mays and L. Lowry Mays entered into a letter agreement, as
supplemented on May 17, 2007, and as further supplemented on May 13, 2008 (the
“Letter Agreement”). Pursuant to the Letter Agreement, Messrs. Mark P. Mays,
Randall T. Mays and L. Lowry Mays agreed to roll over

13



--------------------------------------------------------------------------------



 



unrestricted common stock, restricted equity securities and “in the money” stock
options exercisable for common stock of Clear Channel, with an aggregate value
of approximately $45 million, in exchange for equity securities of CCM Parent
(based upon the per share price paid by the Sponsors for shares of CCM Parent in
connection with the merger).
     In connection with the Transactions and pursuant to the Letter Agreement,
Messrs. Mark P. Mays and Randall T. Mays committed to a rollover exchange
pursuant to which they will surrender a portion of the equity securities of
Clear Channel they own, with a value of $10 million ($20 million in the
aggregate), in exchange for $10 million worth of the equity securities of CCM
Parent ($20 million in the aggregate, based upon the per share price paid by the
Sponsors for shares of CCM Parent in connection with the merger). In May 2007,
Messrs. Mark P. Mays, Randall T. Mays and L. Lowry Mays and certain members of
our management received grants of restricted equity securities of Clear Channel
(the “May 2007 equity grants”). Each of Messrs. Mark P. Mays and Randall T.
Mays’ May 2007 equity grants, individually valued at approximately $2.9 million,
will be used to reduce their respective $10 million rollover commitments. The
remainder of Messrs. Mark P. Mays and Randall T. Mays’ rollover commitments will
be satisfied through the rollover of a combination of unrestricted common stock
of Clear Channel and “in the money” stock options exercisable for common stock
of Clear Channel in exchange for equity securities of CCM Parent.
     Furthermore, in connection with the Transactions and pursuant to the Letter
Agreement, Mr. L. Lowry Mays committed to a rollover exchange pursuant to which
he will surrender a portion of the equity securities of Clear Channel he owns,
with an aggregate value of $25 million, in exchange for $25 million worth of the
equity securities of CCM Parent (based upon the per share price paid by the
Sponsors for shares of CCM Parent in connection with the merger). Mr. L. Lowry
Mays’ May 2007 equity grant, valued at approximately $1.4 million, will be used
to reduce his $25 million rollover commitment. The remainder of Mr. L. Lowry
Mays’ rollover commitment will be satisfied through the rollover of a
combination of unrestricted common stock of Clear Channel and “in the money”
stock options exercisable for common stock of Clear Channel in exchange for
equity securities of CCM Parent.
     Pursuant to the Letter Agreement and the escrow agreement described herein,
by May 28, 2008, each of Messrs. L. Lowry Mays, Mark P. Mays and Randall T. Mays
deposited into escrow unrestricted shares of Clear Channel common stock and
vested Clear Channel stock options that will be used to satisfy a portion of the
foregoing equity commitments.
     In addition to the foregoing rollover arrangements, upon the consummation
of the Transactions and pursuant to the Letter Agreement, Messrs. Mark P. Mays
and Randall T. Mays will each receive a grant of approximately $20 million worth
of shares of Class A common stock of CCM Parent, subject to certain vesting
requirements, pursuant to their new employment arrangements with CCM Parent.
Furthermore, each of Mr. Mark P. Mays and Mr. Randall T. Mays will receive
grants of options equal to 2.5% of the fully diluted equity of CCM Parent upon
the consummation of the Transactions.
     The merger agreement contemplates that the Fincos and CCM Parent may agree
to permit certain members of our management to elect that some of their
outstanding shares of our common stock, including shares issuable upon
conversion of our outstanding options, and shares of our restricted stock be
converted into shares or options to purchase shares of CCM Parent Class A common
stock following the consummation of the merger. We contemplate that such
conversions, if any, would be based on the fair market value on the date of
conversion, which we contemplate to be the per share price paid by the Sponsors
for shares of CCM Parent

14



--------------------------------------------------------------------------------



 



in connection with the merger, and would also, in the case of our stock options,
preserve the aggregate spread value of the rolled options. As of the date of
this offering memorandum, except for the Letter Agreement and with respect to
shares of restricted stock discussed below, no member of our management nor any
of our directors has entered into any agreement, arrangement, or understanding
regarding any such arrangements. However, unvested options to acquire a maximum
of 225,704 shares of Clear Channel common stock that are not “in the money” on
the date of the merger may not, by their terms, be cancelled prior to their
stated expiration date; the Fincos and Merger Sub have agreed to allow these
stock options to be converted into stock options to acquire shares of CCM Parent
Class A common stock.
     The Fincos and Merger Sub have informed us that they anticipate converting
approximately 625,000 shares of Clear Channel restricted stock held by
management and employees pursuant to the May 2007 equity grants into CCM Parent
Class A common stock on a one-for-one basis. Such CCM Parent Class A common
stock will continue to vest ratably on each of the next three anniversaries of
the date of grant in accordance with their terms. The Fincos and Merger Sub have
also informed us that they anticipate offering to certain members of our
management and certain of our employees the opportunity to purchase up to an
aggregate of $15 million of equity interests in CCM Parent (based upon the per
share price paid by the Sponsors for shares of CCM Parent in connection with the
merger).
     Other than with respect to 580,361 shares of our common stock included
within Mr. L. Lowry Mays’ rollover commitment described above, shares of CCM
Parent Class A common stock issued pursuant to the foregoing arrangements will
not reduce the shares of CCM Parent Class A common stock available for issuance
as stock consideration.
Financing of the Transactions
     The Transactions will be financed with the net proceeds of this offering,
initial borrowings under new senior secured credit facilities and a new
receivables based credit facility, available cash at Clear Channel and equity
contributions to Merger Sub at closing, as more fully described under “ —
Sources and Uses” herein. In connection with Amendment No. 3 to the merger
agreement, on May 13, 2008, Merger Sub entered into a purchase agreement with
the initial purchasers (the “purchase agreement”), pursuant to which Merger Sub
has agreed to sell to the initial purchasers, and the initial purchasers have
agreed, severally, to purchase from Merger Sub the notes offered hereby.
Similarly, on May 13, 2008, Merger Sub entered into senior secured credit
facilities and a receivables based credit facility with a syndicate of
institutional lenders and financial institutions affiliated with the initial
purchasers. See “Description of Other Indebtedness” for a summary of the terms
of the senior secured credit facilities and the receivables based credit
facility. Following the consummation of the Transactions, Clear Channel, as the
surviving corporation in the merger, will assume, by operation of law, all of
the rights and obligations of Merger Sub under the purchase agreement, the
senior secured credit facilities and the receivables based credit facility.
Escrow Agreement
     In connection with Amendment No. 3 to the merger agreement, on May 13,
2008, Clear Channel, CCM Parent, Merger Sub, the Fincos, affiliates of the
Sponsors, certain members of our management, certain of our shareholders, the
initial purchasers, the agents and lenders under the senior secured credit
facilities and the receivables based credit facility, and The Bank of New York
(the “escrow agent”) entered into an escrow agreement, pursuant to which such

15



--------------------------------------------------------------------------------



 



parties other than the escrow agent agreed to fund into escrow, as applicable,
the total amount of their respective equity and debt financing obligations and
all or a portion of the equity securities which such parties have agreed to
exchange for shares of Class A common stock of CCM Parent pursuant to stock
elections and rollover commitments. On May 28, 2008, the escrow agent confirmed
receipt of all amounts and equity securities required to be deposited in escrow
by that date. The amounts deposited with the escrow agent are to be released
upon the consummation of the Transactions upon confirmation of satisfaction of
specified closing conditions set forth in the merger agreement and the
conditions to funding set forth in the purchase agreement, the senior secured
credit facilities and the receivables based credit facility.
Tender Offers and Consent Solicitations
     On December 17, 2007, we announced that we commenced a cash tender offer
and consent solicitation for our outstanding $750.0 million principal amount of
our 7.65% senior notes due 2010 on the terms and conditions set forth in the
Offer to Purchase and Consent Solicitation Statement dated December 17, 2007. As
of June 10, 2008, we had received tenders and consents representing 99% of our
outstanding 7.65% senior notes due 2010.
     Also on December 17, AMFM Operating Inc. commenced a cash tender offer and
consent solicitation for the outstanding $644.9 million principal amount of the
8% Senior Notes due 2008 on the terms and conditions set forth in the Offer to
Purchase and Consent Solicitation Statement dated December 17, 2007. As of
June 10, 2008, AMFM Operating Inc. had received tenders and consents
representing 99% of the outstanding 8% senior notes due 2008.
     As a result of receiving the requisite consents, we and AMFM Operating Inc.
entered into supplemental indentures which eliminate substantially all the
restrictive covenants in the indenture governing the respective notes. Each
supplemental indenture will become operative upon acceptance and payment of the
tendered notes, as applicable.
     We may elect to terminate the tender offer and consent solicitation for our
outstanding 7.65% senior notes due 2010 and relaunch a new tender offer and
consent solicitation for our senior notes due 2010 prior to the consummation of
the Transactions. AMFM Operating Inc. anticipates extending the tender offer and
consent solicitation for its outstanding 8% senior notes due 2008.
     Each of the tender offers is conditioned upon the consummation of our
merger. The completion of the merger and the related debt financings are not
subject to, or conditioned upon, the completion of the tender offers.
     The foregoing discussion should be read in connection with “— Recent
Developments-Updated Financial Information.”

16



--------------------------------------------------------------------------------



 



Corporate Structure

          Bain Capital/
        THL/Co-Investors   Mays/Management   Public  
66-82%(1)
  2-4%(1)   14-30%(1)               CC Media Holdings, Inc. (DE)
(CCM Parent)                   Clear Channel Capital II, LLC
(DE)                   Clear Channel Capital I, LLC
(DE)(4)(6)               $4,275 million aggregate principal amount of existing
notes to remain outstanding(2)   Clear Channel
Communications, Inc. (TX)
(Clear Channel)   $15,770.638 million senior secured credit facilities:(4)
$2,000 million revolving credit facility
$1,425 million term loan A facility(5)
$10,700 million term loan B facility
$705.638 million term loan C – asset sale facility
$1,250 million delayed draw term loan facilities

$690 million receivables based credit facility(4)(5)

$980 million senior cash pay notes offered hereby(6)
$1,330 million senior toggle notes offered hereby(6)         Other operating
subsidiaries(3)(6)               89%(7)                   Clear Channel Outdoor
Holdings, Inc.(3) (DE)
(Non-guarantor subsidiary)   Public

11%(7)





 

(1)   Ownership percentages assume that no additional equity consideration is
issued. For more information regarding ownership of the outstanding capital
stock of CCM Parent upon the consummation of the Transactions, see “—The
Transactions.”   (2)   Consists of $4,275 million aggregate principal amount of
Clear Channel’s existing notes which will remain outstanding following the
closing of the Transactions. Clear Channel’s existing notes will not be
guaranteed by Clear Channel’s subsidiaries following the closing of the
Transactions. The aggregate principal amount of Clear Channel’s existing notes
to remain outstanding assumes the repurchase of $750 million of its outstanding
senior notes due 2010.   (3)   There is an additional $119 million aggregate
principal amount of subsidiary indebtedness which will remain outstanding
following the closing of the Transactions. The aggregate principal amount of
subsidiary indebtedness to remain outstanding assumes the repurchase of
$645 million aggregate principal amount of AMFM Operating Inc.’s outstanding
8.0% senior notes due 2008.   (4)   The new senior secured credit facilities and
the new receivables based credit facility are guaranteed on a senior basis by
Clear Channel Capital I, LLC and Clear Channel’s material wholly-owned domestic
restricted subsidiaries. For information regarding adjustments and reallocations
of the new senior secured credit facilities and new receivables based credit
facility and the estimated borrowings thereunder upon the closing of the
Transactions, see “— Sources and Uses.”   (5)   The amount available under the
term loan A facility and the receivables based credit facility are subject to
adjustment as described under “Description of Other Indebtedness”.

17



--------------------------------------------------------------------------------



 



 

(6)   The notes offered hereby are guaranteed on a senior basis by Clear Channel
Capital I, LLC and all of Clear Channel’s wholly-owned domestic restricted
subsidiaries that guarantee Clear Channel’s new senior secured credit facilities
and the receivables based credit facility, except that such guarantees are
subordinated to each such guarantor’s guarantee of such facilities.   (7)  
Clear Channel Outdoor Holdings, Inc. (“CCOH”) became a publicly traded company
on November 11, 2005 through an initial public offering in which CCOH sold
35 million shares, or 10%, of its common stock. Prior to CCOH’s public offering,
it was an indirect wholly-owned subsidiary of Clear Channel. Since that time,
CCOH has issued additional shares of common stock to the public. Pursuant to a
cash management arrangement between Clear Channel and CCOH evidenced by tandem
cash management notes, substantially all of the cash generated from CCOH’s
domestic operations is transferred daily into Clear Channel accounts and is
available for general corporate purposes, including making payments on Clear
Channel’s indebtedness. Additionally, on August 2, 2005, CCOH distributed a note
in the original principal amount of $2.5 billion to Clear Channel as a dividend.
See “Certain Relationships and Related Transactions — Intercompany Notes.”

18



--------------------------------------------------------------------------------



 



Sources and Uses
     The following table sets forth our estimated sources and uses in connection
with the Transactions, based on our estimates of certain assets and liabilities
at closing and fees and expenses to be incurred as if the Transactions had
occurred on March 31, 2008. The actual amounts of such sources and uses will
differ on the actual closing date of the Transactions.

          Sources       (In millions)      
Senior secured credit facilities:
       
Revolving credit facility (1)
       
Domestic based borrowings
    —  
Foreign subsidiary borrowings
  $ 80  
Term loan A facility (2)
    1,425  
Term loan B facility (3)
    10,700  
Term loan C-asset sale facility (4)
    706  
Delayed draw term loan facilities (5)
    750  
Receivables based credit facility (2)
    440  
Senior cash pay notes offered hereby
    980  
Senior toggle notes offered hereby
    1,330  
Cash
    169  
Existing debt to remain outstanding (6)
    4,394  
Common equity (7)
    3,519  
 
     
Total Sources
  $ 24,493  
 
        Uses       (In millions)      
Purchase of common stock (8)
  $ 17,959  
Refinance existing debt (9)
    1,593  
Existing debt to remain outstanding (6)
    4,394  
Fees, expenses and other related costs of the Transactions (10)
    547  
 
     
Total Uses
  $ 24,493  
 
     

 

(1)   Our senior secured credit facilities provide for a $2,000 million 6-year
revolving credit facility, of which $150 million will be available in
alternative currencies. We will have the ability to designate one or more of our
foreign restricted subsidiaries as borrowers under a foreign currency sublimit
of the revolving credit facility. Consistent with our international cash
management practices, at or promptly after the consummation of the Transactions,
we expect one of our foreign subsidiaries to borrow $80 million under the
revolving credit facility’s sublimit for foreign based subsidiary borrowings to
refinance our existing foreign subsidiary intercompany borrowings. The foreign
based borrowings allow us to efficiently manage our liquidity needs in local
countries, mitigating foreign exchange exposure and cash movement among
different tax jurisdictions. Based on estimated cash levels (including estimated
cash levels of our foreign subsidiaries), we do not expect to borrow any
additional amounts under the revolving credit facility at the closing of the
Transactions.   (2)   The aggregate amount of the 6-year term loan A facility
will be the sum of $1,115 million plus the excess of $750 million over the
borrowing base availability under our receivables based credit facility on the
closing of the Transactions. The aggregate amount of our receivables based
credit facility will correspondingly be reduced by the excess of $750 million
over the borrowing base availability on the closing of the Transactions.
Assuming that the borrowing base availability under the receivables based credit
facility is $440 million, the term loan A facility would be $1,425 million and
the aggregate receivables based credit facility (without regard to borrowing
base limitations) would be $690 million. However, our actual borrowing base
availability may be greater or less than this amount.   (3)   Our senior secured
credit facilities provide for a $10,700 million 7.5-year term loan B facility.  
(4)   Our senior secured credit facilities provide for a $705.638 million
7.5-year term loan C–asset sale facility. To the extent specified assets are
sold after March 27, 2008 and prior to the closing of the Transactions, actual
borrowings under the term loan C–asset sale facility will be reduced by the net
cash proceeds received therefrom. Proceeds from the sale of specified assets
after the closing of the Transactions will be applied to prepay the term loan C–

19



--------------------------------------------------------------------------------



 



    asset sale facility (and thereafter to prepay any remaining term loan
facilities) without right of reinvestment under our senior secured credit
facilities. In addition, if the net proceeds of any other asset sales are not
reinvested, but instead applied to prepay the senior secured credit facilities,
such proceeds would first be applied to the term loan C—asset sale facility and
thereafter pro rata to the remaining term loan facilities.   (5)   Our senior
secured credit facilities provide for two 7.5-year delayed draw term loans
facilities aggregating $1,250 million. Proceeds from the delayed draw 1 term
loan facility, available in the aggregate amount of $750 million, can only be
used to redeem any of our existing senior notes due 2010. Proceeds from the
delayed draw 2 term loan facility, available in the aggregate amount of
$500 million, can only be used to redeem any of our existing 4.25% senior notes
due 2009. Upon the consummation of the Transactions, we expect to borrow all
amounts available to us under the delayed draw 1 term loan facility in order to
redeem substantially all of our outstanding senior notes due 2010. We do not
expect to borrow any amount available to us under the delayed draw 2 term loan
facility upon the consummation of the Transactions. Any unused commitment to
lend will expire on September 30, 2010 in the case of the delayed draw 1 term
loan facility and on the second anniversary of the closing in the case of the
delayed draw 2 term loan facility.   (6)   We anticipate that a portion of our
existing senior notes and other existing subsidiary indebtedness will remain
outstanding after the closing of the Transactions. The aggregate principal
amount of the existing senior notes and the subsidiary indebtedness that is
estimated to remain outstanding is $4,275 million and $119 million,
respectively, at March 31, 2008. The aggregate principal amount of the existing
senior notes and the subsidiary indebtedness to remain outstanding assumes the
repurchase of $750 million of our outstanding senior notes due 2010 and the
repurchase of $645 million aggregate principal amount of AMFM Operating Inc.’s
outstanding 8.0% senior notes due 2008.   (7)   Represents total equity as a
result of rollover equity of our existing shareholders who have elected to
receive shares of CCM Parent as merger consideration, rollover equity from the
Mays family, restricted stock and estimated cash equity contributed to us
indirectly by CCM Parent from cash equity investments in CCM Parent by entities
associated with the Sponsors and their co-investors. Actual cash equity would be
decreased by the amount of Clear Channel cash available on the closing date to
be used in the Transactions, subject to a minimum of $3,000 million total
equity.   (8)   The amount assumes, as of March 31, 2008, approximately
498.0 million issued and outstanding common shares and the settlement of 836,800
outstanding employee stock options at a per share price of $36.00, payable in
either cash or rollover equity as selected by existing shareholders (subject to
aggregate caps and individual limits).   (9)   Represents the refinancing of
$125 million of our senior notes due June 2008, the repurchase of $645 million
aggregate principal amount of AMFM Operating Inc.’s outstanding 8.0% senior
notes due 2008 and the repurchase of $750 million of our outstanding senior
notes due 2010, plus any premiums related thereto and accrued and unpaid
interest thereon.   (10)   Reflects estimated fees, expenses and other costs
incurred in connection with the Transactions, including placement and other
financing fees, advisory fees, transaction fees paid to affiliates of the
Sponsors, costs associated with certain restricted stock grants to management,
change-in-control payments, excess cash and other transaction costs and
professional fees. All fees, expenses and other costs are estimates and actual
amounts may differ from those set forth in this offering memorandum.

20



--------------------------------------------------------------------------------



 



The Sponsors
Bain Capital Partners, LLC
     Founded in 1984, Bain Capital Partners, LLC is a leading global investment
firm managing more than $65 billion in assets across private equity, venture
capital, high-yield debt and public equity asset classes, and has more than 300
investment professionals. Headquartered in Boston, Bain Capital Partners, LLC
has offices in New York, London, Munich, Hong Kong, Shanghai, Tokyo and Mumbai
and has one of the largest in-country private equity investment teams in Europe
and Asia. Bain Capital Partners, LLC has raised thirteen private equity funds,
including ten in North America, and has made investments and add-on acquisitions
in more than 300 companies. Bain Capital Partners, LLC has deep experience in a
variety of industries and its group of dedicated operating professionals provide
its portfolio companies and management partners with significant strategic and
operational support. Bain Capital Partners, LLC has recently invested in a
variety of media businesses including Warner Music Group, Cumulus Media
Partners, Houghton Mifflin, ProSiebenSat.1, SuperPages Canada and DoubleClick.
Thomas H. Lee Partners, L.P.
     THL is one of the oldest and most successful private equity investment
firms in the United States. Since its founding in 1974, THL has become the
preeminent growth buyout firm, raising approximately $22 billion of equity
capital and investing in more than 100 businesses with an aggregate purchase
price of more than $125 billion, completing over 200 add-on acquisitions for
portfolio companies and generating superior returns for its investors and
partners. Notable recent transactions sponsored by the firm include Aramark,
Ceridian, Dunkin’ Brands, Fidelity Information Services, Grupo ONO, Houghton
Mifflin, Michael Foods, The Nielsen Company, Nortek, ProSiebenSat.1, Simmons,
Univision, Warner Chilcott, Warner Music Group and West Corp.
Corporate Information
     The Company was founded in 1972 and our principal executive offices are
located at 200 East Basse Road, San Antonio, Texas 78209 (telephone:
210-822-2828).

21



--------------------------------------------------------------------------------



 



The Offering
     The summary below describes the principal terms of the notes. Certain of
the terms and conditions described below are subject to important limitations
and exceptions. The “Description of the Notes” section of this offering
memorandum contains a more detailed description of the terms and conditions of
the notes.

     
Issuer
  BT Triple Crown Merger Co., Inc. prior to the merger, and Clear Channel, as
the surviving corporation in the merger.
 
   
Notes Offered
  $980,000,000 aggregate principal amount of 10.75% senior cash pay notes due
2016 and $1,330,000,000 aggregate principal amount of 11.00%/11.75% senior
toggle notes due 2016.
 
   
Maturity
  The senior cash pay notes will mature on August 1, 2016 and the senior toggle
notes will mature on August 1, 2016.
 
   
Interest Rate
  Interest on the senior cash pay notes will be payable in cash and will accrue
at a rate of 10.75% per annum.
 
   
 
  Cash interest on the senior toggle notes will accrue at a rate of 11.00% per
annum, and PIK Interest will accrue at a rate of 11.75% per annum. We may elect,
at our option, to either (a) pay interest on the entire principal amount of the
outstanding senior toggle notes in cash, (b) pay interest by increasing the
principal amount of the senior toggle notes or issuing new senior toggle notes
(any such increase or issuance, a “PIK Election”) on 100% of the principal
amount of the outstanding senior toggle notes or (c) pay interest on 50% of such
principal amount in cash and make a PIK Election with respect to interest on the
remaining 50% of such principal amount. Interest on the senior toggle notes will
be paid in cash on the first interest payment date.
 
   
Interest Payment Dates
  Interest on the notes will be payable on February 1 and August 1 of each year,
beginning on February 1, 2009 and will accrue from the issue date of the notes.
 
   
Ranking
  The notes will be our senior unsecured obligations and will:

         
 
  •   rank senior in right of payment to our future debt and other obligations
that are, by their terms, expressly subordinated in right of payment to the
notes;
 
       
 
  •   rank equally in right with all of our existing and future unsecured senior
debt and other obligations that are not, by their terms, expressly subordinated
in right of payment to the notes; and

22



--------------------------------------------------------------------------------



 



         
 
  •   be effectively subordinated to all of our existing and future secured
debt, to the extent of the value of the assets securing that debt, including our
senior secured credit facilities and our receivables based credit facility, and
be structurally subordinated to all obligations of each of our subsidiaries that
is not a guarantor of the notes.

     
 
  Similarly, the guarantees will be senior unsecured obligations of the
guarantors and will:

         
 
  •   rank senior in right of payment to all of the applicable guarantor’s
future debt and other obligations that are, by their terms, expressly
subordinated in right of payment to the notes;
 
       
 
  •   rank equally in right with all of the applicable guarantor’s existing and
future unsecured senior debt and other obligations that are not, by their terms,
expressly subordinated in right of payment to the notes;
 
       
 
  •   be subordinated in right of payment to the applicable guarantor’s
guarantee of our senior secured credit facilities and our receivables based
credit facility; and
 
       
 
  •   be effectively subordinated to all of the applicable guarantor’s existing
and future secured debt, to the extent of the value of the assets securing that
debt, and be structurally subordinated to all obligations of each of such
applicable guarantor’s subsidiaries that is not also a guarantor of the notes.

     
Guarantees
  Our direct parent and our wholly-owned domestic restricted subsidiaries on the
issue date that guarantee the obligations under our senior secured credit
facilities and our receivables based credit facility will guarantee the notes
with unconditional guarantees. Any of our subsidiaries that is released as a
guarantor of our senior secured credit facilities and our receivables based
credit facility will automatically be released as a guarantor of the notes.
 
   
 
  On a pro forma basis after giving effect to the Transactions, the
non-guarantor subsidiaries would have accounted for approximately $3.4 billion,
or 49%, of our total net revenue, approximately $1.1 billion, or 46%, of our
EBITDA and approximately $983 million, or 43%, of our Adjusted EBITDA, in each
case, for the last twelve months ended March 31, 2008, and approximately
$12.7 billion, or 44%, of our total assets as of March 31, 2008. See “Risk
Factors- Risks Related to the Notes and this Offering—The notes are structurally
subordinated to the liabilities of our

23



--------------------------------------------------------------------------------



 



     
 
  subsidiaries that do not guarantee the notes. Your right to receive payments
on the notes could be adversely affected if any of our non-guarantor
subsidiaries or non-wholly-owned subsidiaries declare bankruptcy, liquidate, or
reorganize.”

     
Optional Redemption
  We may redeem the notes, in whole or in part, at any time on or after
August 1, 2012 at the redemption prices set forth in “Description of the
Notes—Optional Redemption.” In addition, we may redeem some or all of the notes
at any time prior to August 1, 2012 at a price equal to 100% of the principal
amount of such notes plus accrued and unpaid interest thereon to the redemption
date and a “make-whole premium” (as described in “Description of the Notes—
Optional Redemption”).
 
   
Special Redemption Amount
  On August 1, 2015 (the “Special Redemption Date”), we will be required to
redeem for cash a portion (the “Special Redemption Amount”) of the senior toggle
notes equal to the product of (x) $30 million and (y) a fraction which, for the
avoidance of doubt, cannot exceed one, the numerator of which is the aggregate
principal amount outstanding on such date of the senior toggle notes for United
States federal income tax purposes and the denominator of which is
$1,330,000,000, as determined by us in good faith and rounded to the nearest
$2,000 (such redemption, the “Special Redemption”). The redemption price for
each portion of a senior toggle note so redeemed pursuant to the Special
Redemption will equal 100% of the principal amount of such portion plus any
accrued and unpaid interest thereon to the Special Redemption Date.
 
   
AHYDO Catch-Up Payments
  On the first interest payment date following the fifth anniversary of the
“issue date” (as defined in Treasury Regulation Section 1.1273-2(a)(2)) of each
series of notes (i.e., the senior cash pay notes and the senior toggle notes)
and on each interest payment date thereafter, we will redeem a portion of the
principal amount of each then outstanding note in such series in an amount equal
to the AHYDO Catch-Up Payment for such interest payment date with respect to
such note. The “AHYDO Catch-Up Payment” for a particular interest payment date
with respect to each note in a series means the minimum principal prepayment
sufficient to ensure that as of the close of such interest payment date, the
aggregate amount which would be includible in gross income with respect to such
note before the close of such interest payment date (as described in
Section 163(i)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”)) does not exceed the sum (described in Section 163(i)(2)(B) of the Code)
of (i) the aggregate amount of interest to be paid on such note

24



--------------------------------------------------------------------------------



 



     
 
  (including for this purpose any AHYDO Catch-Up Payments) before the close of
such interest payment date plus (ii) the product of the “issue price” of such
note as defined in Section 1273(b) of the Code (that is, the first price at
which a substantial amount of the notes in such series is sold, disregarding for
this purpose sales to bond houses, brokers or similar persons acting in the
capacity of underwriters, placement agents or wholesalers) and its yield to
maturity (within the meaning of Section 163(i)(2)(B) of the Code), with the
result that such note is not treated as having “significant original issue
discount” within the meaning of Section 163(i)(1)(C) of the Code; provided,
however, for avoidance of doubt, that if the yield to maturity of such note is
less than the amount described in Section 163(i)(1)(B) of the Code, the AHYDO
Catch-Up Payment shall be zero for each interest payment date with respect to
such note. It is intended that no senior cash pay note and that no senior toggle
note will be an “applicable high yield discount obligation” (an “AHYDO”) within
the meaning of Section 163(i)(1) of the Code, and this provision will be
interpreted consistently with such intent. The computations and determinations
required in connection with any AHYDO Catch-Up Payment will be made by us in our
good faith reasonable discretion and will be binding upon the holders absent
manifest error.
 
   
Optional Redemption After Certain
Equity Offerings
  At any time (which may be more than once) on or prior to August 1, 2011, we
may choose to redeem up to 40% of any series of the outstanding notes with the
net cash proceeds that we raise in one or more equity offerings, as long as:

         
 
  •   we pay 110.75% of the aggregate principal amount of the senior cash pay
notes being redeemed or 111.00% of the aggregate principal amount of the senior
toggle notes being redeemed, in each case plus accrued and unpaid interest
thereon to the applicable redemption date;
 
       
 
  •   we redeem the notes within 180 days of completing the applicable public
equity offering; and
 
       
 
  •   at least 50% of the aggregate principal amount of the senior cash pay
notes or the senior toggle notes, as applicable, issued as of such redemption
date remains outstanding afterwards.

     
Change of Control Offer
  If we experience a change of control, we must give holders of the notes the
opportunity to sell us their notes at 101% of the aggregate principal amount
thereof, plus accrued and unpaid interest thereon.

25



--------------------------------------------------------------------------------



 



     
 
  We might not be able to pay you the required price for notes you present to us
at the time of a change of control, because:

         
 
  •   we might not have enough funds at that time; or
 
       
 
  •   the terms of our senior secured credit facilities and our receivables
based credit facility may prevent us from paying.

     
Asset Sale Proceeds
  If we or any of our restricted subsidiaries engages in certain asset sales, we
or such restricted subsidiary generally must either invest the net cash proceeds
from such sales in our business within a period of time, repay senior debt
(including our senior secured credit facilities of our receivables based credit
facility), or make an offer to purchase a principal amount of the notes equal to
the excess net cash proceeds (if applicable, on a pro rata basis with other
senior debt). The purchase price of the notes will be 100% of their principal
amount, plus accrued and unpaid interest thereon.
 
   
Certain Covenants
  The indenture governing the notes will contain covenants limiting our ability
and the ability of our restricted subsidiaries to:

         
 
  •   incur additional debt or issue preferred stock of restricted subsidiaries;
 
       
 
  •   pay dividends or distributions on or repurchase capital stock of the
issuer or its restricted subsidiaries;
 
       
 
  •   make certain investments;
 
       
 
  •   create liens on assets of the issuer or its restricted subsidiaries to
secure debt;
 
       
 
  •   enter into transactions with affiliates; and
 
       
 
  •   merge or consolidate with another company. These covenants are subject to
a number of important limitations and exceptions. See “Description of the
Notes.”

     
Exchange Offer; Registration Rights
  We will use commercially reasonable efforts to enter into a registration
rights agreement with the initial purchasers within five business days following
the issue date of the notes.
 
   
 
  Pursuant to such registration rights agreement, we will use our commercially
reasonable efforts to register notes

26



--------------------------------------------------------------------------------



 



     
 
  (which we will refer to as the “exchange notes”) having substantially
identical terms as the notes with the SEC as part of an offer to exchange freely
tradable exchange notes for the notes (the “exchange offer”). Subject to the
terms and conditions set forth in the registration rights agreement, we will use
our commercially reasonable efforts to cause the exchange offer to be completed
within 300 days after the issue date of the notes or, if required, to file one
or more resale shelf registration statements within 300 days after the issue
date of the notes and declared effective within the time frames specified in the
registration rights agreement.
 
   
 
  If we fail to meet the targets listed above (a “registration default”), the
annual interest rate on the notes will increase by 0.25%. The annual interest
rate on the notes will increase by an additional 0.25% for each subsequent
90-day period during which the registration default continues, up to a maximum
additional interest rate of 0.50% per year over the interest rate shown on the
cover of this offering memorandum. If we correct the registration default, the
interest rate on the notes will revert to the original level.
 
   
 
  If we must pay additional interest, we will pay it to you in the same manner
and on the same dates that we make other interest payments on the notes, until
we correct the registration default.
 
   
Transfer Restrictions
  We have not registered the notes under the Securities Act.
 
   
 
  The notes are subject to restrictions on transfer and may only be offered or
sold in transactions exempt from or not subject to the registration requirements
of the Securities Act. See “Notice to Investors.”
 
   
Use of Proceeds
  We are using the money raised from the notes to finance, in part, the
Transactions. See “Use of Proceeds.”
 
   
Risk Factors
  Investing in the notes involves substantial risks. See “Risk Factors” for a
description of certain of the risks you should consider before investing in the
notes.

27



--------------------------------------------------------------------------------



 



Summary Historical and Unaudited Pro Forma Consolidated Financial and Other Data
     The following table sets forth our summary historical and unaudited pro
forma consolidated financial and other data as of the dates and for the periods
indicated. The summary historical financial data for, and as of, the years ended
December 31, 2007, 2006 and 2005 are derived from our audited consolidated
financial statements. The summary historical financial data for, and as of, the
three-month periods ended March 31, 2008 and 2007 are derived from our unaudited
consolidated financial statements. In the opinion of management, the interim
data reflects all adjustments consisting only of normal and recurring
adjustments necessary for a fair presentation of the results for the interim
periods. The selected historical financial data for the years ended December 31,
2007, 2006 and 2005 and for each of the three-month periods ended March 31, 2008
and 2007 are included elsewhere in this offering memorandum. Historical results
are not necessarily indicative of the results to be expected for future periods
and operating results for the three-month period ended March 31, 2008 are not
necessarily indicative of the results that may be expected for the year ended
December 31, 2008.
     The unaudited pro forma financial data for, and as of, the last twelve
months ended March 31, 2008 gives effect to the Transactions in the manner
described in “Unaudited Pro Forma Condensed Consolidated Financial Statements.”
We have derived the pro forma financial data for the last twelve months ended
March 31, 2008 by adding the pro forma financial data for the year ended
December 31, 2007 and the pro forma financial data for the three months ended
March 31, 2008 and subtracting the pro forma financial data for the three months
ended March 31, 2007. The pro forma adjustments are based upon available data
and certain assumptions we believe are reasonable. The summary unaudited pro
forma condensed consolidated financial data is for informational purposes only
and does not purport to represent what our results of operations or financial
position would actually be if the Transactions occurred at any date, nor does
such data purport to project the results of operations for any future period.
     The summary historical and unaudited pro forma consolidated financial and
other data should be read in conjunction with “Selected Historical Consolidated
Financial and Other Data,” “Unaudited Pro Forma Condensed Consolidated Financial
Statements,” “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” and our consolidated financial statements and the related
notes thereto appearing elsewhere in this offering memorandum. The amounts in
the tables may not add due to rounding.

28



--------------------------------------------------------------------------------



 



                                                      Historical     Pro Forma  
    Year ended     Three Months     Twelve Months       December 31,     Ended
March 31,     Ended March 31,       2007     2006     2005     2008     2007    
2008 (1)       (Dollars in millions)     (unaudited)     (unaudited)  
Statement of Operations:
                                               
Revenue
  $ 6,921     $ 6,568     $ 6,127     $ 1,564     $ 1,505     $ 6,980  
Direct operating expenses (excludes depreciation and amortization) (2)
    2,733       2,532       2,352       706       628       2,811  
Selling, general and administrative expenses (excludes depreciation and
amortization) (2)
    1,762       1,709       1,651       426       416       1,772  
Depreciation and amortization
    567       600       594       152       140       694  
Corporate expenses (excludes depreciation and amortization) (2)
    181       196       167       46       48       189  
Merger expenses
    7       8       —       1       2       —  
Gain on disposition of assets—net
    14       71       50       2       7       9  
 
                                   
Operating income
    1,685       1,594       1,413       235       278       1,523  
Interest expense
    452       484       443       100       118       1,633  
Gain (loss) on marketable securities
    7       2       (1 )     6       1       13  
Equity in earnings of nonconsolidated affiliates
    35       38       38       83       5       113  
Other income (expense) —net
    6       (9 )     11       12       —       17  
 
                                   
Income before income taxes, minority interest and discontinued operations
    1,281       1,141       1,018       236       166       33  
Income tax benefit (expense)
    (441 )     (470 )     (403 )     (67 )     (71 )     60  
Minority interest expense, net of tax
    47       32       18       8       —       55  
 
                                   
Income before discontinued operations
    793       639       597       161       95     $ 38  
 
                                             
Income from discontinued operations, net
    146       53       339       638       7          
 
                                     
Net income
  $ 939     $ 692     $ 936     $ 799     $ 102          
 
                                     
Cash Flow Data:
                                               
Cash interest expense (3)
  $ 462     $ 461     $ 430     $ 122     $ 142     $ 1,415  
Capital expenditures (4)
    363       337       303       94       65       392  
Net cash provided by operating activities
  $ 1,576     $ 1,748     $ 1,304     $ 368     $ 321          
Net cash used in investing activities
    (483 )     (607 )     (350 )     (154 )     (71 )        
Net cash used in financing activities
    (1,431 )     (1,179 )     (1,061 )     (754 )     (283 )        
Net cash provided by discontinued operations
    366       69       157       998       26          
Other Financial Data:
                                               
Total debt (5)
                                          $ 19,861  
Total guaranteed/subsidiary debt (6)
                                            16,530  
EBITDA (7)
  $ 2,293     $ 2,223     $ 2,056     $ 482     $ 423       2,347  
OIBDAN (7)
    2,289       2,173       1,963       396       421       2,263  
Adjusted EBITDA (7)
                                            2,302  
Ratio of total debt to Adjusted EBITDA
                                            8.6 x
Ratio of total guaranteed/subsidiary debt to Adjusted EBITDA
                                            7.2 x
Balance Sheet Data:
                                               
Cash and cash equivalents
  $ 145     $ 116     $ 84     $ 602     $ 109     $ 433  
Working capital (8)
    856       850       748       846       773       889  
Total assets
    18,806       18,887       18,719       19,053       18,686       28,499  
Total debt
    6,575       7,663       7,047       5,942       7,425       19,861  
Shareholders’ equity (9)
    8,797       8,042       8,826       9,662       8,129       2,644  

29



--------------------------------------------------------------------------------



 



 

(1)   Information for the twelve months ended March 31, 2008 is presented on a
pro forma basis to give effect to the merger transaction. Pro forma adjustments
are made to depreciation and amortization, corporate expenses, merger expenses,
interest expense and income tax (benefit) expense.   (2)   Includes non-cash
compensation expense.   (3)   Pro forma cash interest expense, a non-GAAP
financial measure, includes cash paid for interest expense and excludes
amortization of deferred financing costs and purchase accounting discount. Pro
forma cash interest expense assumes that the PIK Election has not been made. The
actual interest rates on the indebtedness incurred to consummate the
Transactions and this offering could vary from those used to compute cash
interest expense.   (4)   Capital expenditures include additions to our
property, plant and equipment and do not include any proceeds from disposal of
assets, nor any expenditures for acquisitions of operating (revenue-producing)
assets.   (5)   Represents the sum of the indebtedness to be incurred in
connection with the closing of the Transactions, which will be guaranteed by
Clear Channel Capital I, LLC and our material wholly-owned domestic restricted
subsidiaries, and existing indebtedness of us and our restricted subsidiaries
anticipated to remain outstanding after the closing of the Transactions. The
existing indebtedness amount reflects purchase accounting fair value adjustments
of a negative $931 million related to our existing senior notes.   (6)  
Represents total debt described in footnote 5 above, less the amount of our
existing senior notes anticipated to remain outstanding after the closing of the
Transactions, which are not guaranteed by, or direct obligations of, our
subsidiaries.   (7)   The following table discloses the Company’s EBITDA (income
(loss) from continuing operations before interest expense, income tax
(benefit) expense, depreciation and amortization, (gain) loss on marketable
securities and minority interest expense, net of tax), OIBDAN (defined as EBITDA
excluding non-cash compensation expense and the following line items presented
in the Statement of Operations: merger expenses; gain (loss) on disposition of
assets—net; equity in earnings of nonconsolidated affiliates and other income
(expense)—net) and Adjusted EBITDA (OIBDAN adjusted for the annual management
fee to be paid to the Sponsors, if any, and other items described below), which
are non-GAAP financial measures. Generally, a non-GAAP financial measure is a
numerical measure of a company’s performance, financial position, or cash flows
that either excludes or includes amounts that are not normally included or
excluded in the most directly comparable measure calculated and presented in
accordance with GAAP. EBITDA, OIBDAN and Adjusted EBITDA do not represent and
should not be considered as alternatives to net income or cash flow from
operations, as determined under GAAP. We believe that EBITDA, OIBDAN and
Adjusted EBITDA provide investors with helpful information with respect to our
operations and cash flows. We present EBITDA, OIBDAN and Adjusted EBITDA to
provide additional information with respect to our ability to meet our future
debt service, capital expenditures and working capital requirements. Some
adjustments to EBITDA may not be in accordance with current SEC practice or with
regulations adopted by the SEC that apply to registration statements filed under
the Securities Act and periodic reports presented under the Exchange Act.
Accordingly, Adjusted EBITDA may be presented differently in filings made with
the SEC than as presented in this offering memorandum.       EBITDA, OIBDAN and
Adjusted EBITDA have limitations as analytical tools, and you should not
consider them either in isolation or as substitutes for analyzing our results as
reported under GAAP. Some of these limitations are:

  •   EBITDA, OIBDAN and Adjusted EBITDA do not reflect (i) changes in, or cash
requirements for, our working capital needs; (ii) our interest expense, or the
cash requirements necessary to service interest or principal payments, on our
debt; (iii) our tax expense or the cash requirements to pay our taxes; and
(iv) our historical cash expenditures or future requirements for capital
expenditures or contractual commitments;     •   although depreciation and
amortization are non-cash charges, the assets being depreciated and amortized
will often have to be replaced in the future, and EBITDA, OIBDAN and Adjusted
EBITDA do not reflect any cash requirements for such replacements; and     •  
other companies in our industry may calculate EBITDA, OIBDAN and Adjusted EBITDA
differently, limiting their usefulness as comparative measures.

30



--------------------------------------------------------------------------------



 



The following table summarizes the calculation of the Company’s historical and
pro forma EBITDA, OIBDAN and pro forma Adjusted EBITDA and provides a
reconciliation to the Company’s net income (loss) from continuing operations for
the periods indicated:

                                                      Historical     Pro Forma  
                                            Twelve Months                      
        Three Months Ended     Ended       Year Ended December 31,     March 31,
    March 31,       2007     2006     2005     2008     2007     2008(a)      
(Dollars in millions)     (unaudited)     (unaudited)  
Income (loss) from continuing operations
  $ 793     $ 639     $ 597     $ 161     $ 95     $ 38  
Interest expense
    452       484       443       100       118       1,633  
Income tax (benefit) expense
    441       470       403       67       71       (60 )
Depreciation and amortization
    567       600       594       152       140       694  
(Gain) loss on marketable securities
    (7 )     (2 )     1       (6 )     (1 )     (13 )
Minority interest expense, net of tax
    47       32       18       8       —       55  
 
                                   
EBITDA
  $ 2,293     $ 2,223     $ 2,056     $ 482     $ 423     $ 2,347  
Non-cash compensation
    44       42       6       10       8       55  
Gain on disposition of assets — net
    (14 )     (71 )     (50 )     (2 )     (7 )     (9 )
Merger expenses
    7       8       —       1       2       —  
Equity in earnings of nonconsolidated affiliates
    (35 )     (38 )     (38 )     (83 )     (5 )     (113 )
Other (income) expense—net
    (6 )     9       (11 )     (12 )     —       (17 )
 
                                   
OIBDAN
  $ 2,289     $ 2,173     $ 1,963     $ 396     $ 421     $ 2,263  
 
                                   
Cash received from nonconsolidated affiliates (b)
                                            32  
Non-core radio EBITDA (c)
                                            3  
Non-cash rent expense (d)
                                            4  
 
                                             
Adjusted EBITDA
                                          $ 2,302  
 
                                             

 

(a)   Information for the twelve months ended March 31, 2008 is presented on a
pro forma basis to give effect to the merger transaction. Pro forma adjustments
are made to depreciation and amortization, corporate expenses, merger expenses,
interest expense and income tax (benefit) expense.   (b)   Represents expected
recurring cash dividends received from nonconsolidated affiliates as the equity
in earnings from these investments has been deducted in the calculation of
OIBDAN.   (c)   Represents the EBITDA from our non-core radio stations that were
not sold as of March 31, 2008 and whose results of operations are included in
“Income from discontinued operations, net” in the income statement.   (d)  
Represents the difference between cash rent expense and GAAP rent expense.

(8)   Working capital is defined as (i) current assets except for cash, cash
from discontinued operations, income taxes receivable and current deferred tax
assets less (ii) current liabilities except for current portion of long-term
debt, accrued interest, income taxes payable, current deferred tax liabilities
and income taxes payable from discontinued operations.   (9)   The pro forma
amount represents total shareholders’ equity from equity investments of $3,449
million, excluding $40 million of restricted stock of CCM Parent, presented on a
pro forma basis less accounting adjustments of $805 million mainly related to
continuing shareholders’ basis in accordance with Emerging Issues Task Force
Issue 88-16, Basis in Leveraged Buyout Transactions (“EITF 88-16”).

31



--------------------------------------------------------------------------------



 



RISK FACTORS
     An investment in the notes involves a high degree of risk. You should
carefully consider the risks described below, together with the other
information contained in this offering memorandum, before making your decision
to invest in the notes. Any of the following risks, as well as other risks and
uncertainties, could harm the value of the notes directly, or our business and
financial results and thus indirectly cause the value of the notes to decline.
The risks described below are not the only ones that could impact the Company or
the value of the notes. Additional risks and uncertainties not currently known
to us or that we currently deem to be immaterial may also materially and
adversely affect our business, financial condition, or results of operations. As
a result of any of these risks, known or unknown, you may lose all or part of
your investment in the notes.
Risks Related to the Notes and this Offering
Our substantial indebtedness could adversely affect our operations and your
investment in the notes.
     As a result of the Transactions, we will have a significant amount of
indebtedness. As of March 31, 2008, on a pro forma basis after giving effect to
the Transactions, we would have had outstanding total indebtedness of
approximately $19,861 million, including the notes offered hereby and expected
purchase accounting fair value adjustments of a negative $931 million. We also
would have had an additional $1,920 million available for borrowing under our
revolving credit facility and an additional $250 million (subject to borrowing
base limitations) available for borrowing under our receivables based credit
facility (after taking into account the temporary reduction in aggregate amount
thereof), before taking into account outstanding letters of credit of
approximately $83 million as of March 31, 2008.
     Our substantial level of indebtedness and other financial obligations
increase the possibility that we may be unable to generate cash sufficient to
pay, when due, the principal of, interest on, or other amounts due, in respect
of our indebtedness, including the notes. Our substantial debt could also have
other significant consequences. For example, it could:

  •   increase our vulnerability to general adverse economic, competitive and
industry conditions;     •   limit our ability to obtain additional financing in
the future for working capital, capital expenditures, acquisitions, general
corporate purposes, or other purposes on satisfactory terms, or at all;     •  
require us to dedicate a substantial portion of our cash flow from operations to
the payment of our indebtedness, thereby reducing the funds available to us for
operations and any future business opportunities;     •   expose us to the risk
of increased interest rates as certain of our borrowings, including borrowings
under our new senior secured credit facilities and our receivables based credit
facility, are at variable rates of interest;     •   restrict us from making
strategic acquisitions or cause us to make non-strategic divestitures;     •  
limit our planning flexibility for, or ability to react to, changes in our
business and the industries in which we operate;

32



--------------------------------------------------------------------------------



 



  •   limit our ability to adjust to changing market conditions; and     •  
place us at a competitive disadvantage with competitors who may have less
indebtedness and other obligations or greater access to financing.

     If we fail to make any required payment under our new senior secured credit
facilities or our new receivables based credit facility or to comply with any of
the financial and operating covenants included in the new senior secured credit
facilities or the new receivables based credit facility, we will be in default.
Lenders under such facilities could then vote to accelerate the maturity of the
indebtedness and foreclose upon our and our subsidiaries’ assets securing such
indebtedness. Other creditors might then accelerate other indebtedness. If any
of our creditors accelerates the maturity of their indebtedness, we may not have
sufficient assets to satisfy our obligations under the new senior secured credit
facilities, the new receivables based credit facility, or our other
indebtedness, including the notes offered hereby.
Despite current indebtedness levels, we and our subsidiaries may still be able
to incur substantially more debt. This could further exacerbate the risks
associated with our substantial leverage.
     We and our subsidiaries may be able to incur substantial additional
indebtedness in the future. Although the indenture governing the notes offered
hereby will contain and our new senior secured credit facilities and our new
receivables based credit facility do contain restrictions on the incurrence of
additional indebtedness, these restrictions are subject to a number of
qualifications and exceptions, and the indebtedness incurred in compliance with
these restrictions could be substantial. For example, we will have up to
$1,920 million of borrowings available under our new revolving credit facility
(before taking into account outstanding letters of credit of approximately
$83 million as of March 31, 2008), up to $250 million (subject to borrowing base
limitations) of borrowings available under our new receivables based credit
facility (after taking into account the temporary reduction in aggregate amount
thereof) and $500 million of borrowings available under our new delayed draw
term loan facilities following the consummation of the Transactions. After the
closing date, we may, at our option, subject to certain conditions, raise
incremental term loans or incremental commitments under the revolving credit
facility of up to (a) $1.5 billion, plus (b) the excess, if any, of (x) 0.65
times pro forma consolidated adjusted EBITDA (as calculated in the manner
provided in the senior secured credit facilities documentation), over (y)
$1.5 billion, plus (c) the aggregate amount of principal payments made in
respect of the term loans under the senior secured credit facilities (other than
mandatory prepayments with net cash proceeds of certain asset sales). We may
also, at our option, subject to certain conditions, increase the receivables
based credit facility in an aggregate amount not to exceed $750 million if
certain non-wholly-owned subsidiaries guarantee the receivables based credit
facility. Any additional borrowings under our new senior secured credit
facilities and our new receivables based credit facility would be effectively
senior to the notes to the extent of the value of the assets securing such
indebtedness and the related guarantees of the notes would be subordinated to
the guarantees of any additional borrowings under the senior secured credit
facilities and receivables based credit facility. Moreover, the indenture
governing the notes offered hereby will not impose any limitation on our
incurrence of liabilities that are not considered “indebtedness” under the
indenture, and will not impose any limitation on liabilities incurred by our
subsidiaries that might be designated as “unrestricted subsidiaries.” If we
incur additional debt above the levels in effect upon the closing of the
Transactions, the risks associated with our substantial leverage would increase.

33



--------------------------------------------------------------------------------



 



Our ability to generate the significant amount of cash needed to pay interest
and principal on the notes and service our other debt and financial obligations
and our ability to refinance all or a portion of our indebtedness or obtain
additional financing depends on many factors beyond our control.
     Our ability to make payments on and refinance our debt, including the
notes, amounts borrowed under our senior secured credit facilities and our
receivables based credit facility and other financial obligations, and to fund
our operations will depend on our ability to generate substantial operating cash
flow. Our cash flow generation will depend on our future performance, which will
be subject to prevailing economic conditions and to financial, business and
other factors, many of which are beyond our control.
     Our business may not generate sufficient cash flow from operations and
future borrowings may not be available to us under our senior secured credit
facilities, our receivables based credit facility, or otherwise in amounts
sufficient to enable us to service our indebtedness, including the notes, our
existing senior notes to remain outstanding (the “Existing Notes”) and
borrowings under our senior secured credit facilities and our receivables based
credit facility, or to fund our other liquidity needs. If we cannot service our
debt, we will have to take actions such as reducing or delaying capital
investments, selling assets, restructuring or refinancing our debt, or seeking
additional equity capital. Any of these remedies may not, if necessary, be
effected on commercially reasonable terms, or at all. Also, the indenture
governing the notes will restrict us and the indenture governing our Existing
Notes and the credit agreements for our senior secured credit facilities and
receivables based credit facility do restrict us from adopting certain of these
alternatives. Because of these and other factors beyond our control, we may be
unable to pay the principal, premium, if any, interest, or other amounts on the
notes.
The notes are effectively subordinated to our total secured indebtedness.
     The indenture governing the notes will permit us to incur certain secured
indebtedness, including indebtedness under our new senior secured credit
facilities and our new receivables based credit facility. Indebtedness under our
new senior secured credit facilities and our new receivables based credit
facility of approximately $14,101 million will be secured by liens on certain of
our assets, including, in the case of the senior secured credit facilities, a
pledge of our capital stock. The notes are unsecured and will, therefore, be
effectively subordinated to our total secured indebtedness (which includes
certain of our existing indebtedness) in an amount equal to $14,109 million (to
the extent of the value of the collateral). Accordingly, if we are involved in a
bankruptcy, liquidation, dissolution, reorganization, or similar proceeding, or
upon a default in payment on, or the acceleration of, any indebtedness under our
new senior secured credit facilities, our new receivables based credit facility,
or our other secured indebtedness, our assets will be available to pay
obligations on the notes only after all indebtedness under our new senior
secured credit facilities, our new receivables based credit facility, or other
secured indebtedness have been paid in full from those assets. In addition, a
default under the indenture governing the notes would cause an event of default
under the senior secured credit facilities and the receivables based credit
facility, and the acceleration of debt under the senior secured credit
facilities or the receivables based credit facility or the failure to pay such
debt when due would, in certain circumstances, cause an event of default under
the indenture governing the notes. See “Description of the Notes—Events of
Default and Remedies.” The lenders under our senior secured credit facilities
and our receivables based credit facility also have the right upon an event of
default thereunder to terminate any commitments they have to provide further
borrowings. Further, following an event of default under our senior secured
credit facilities and our receivables based credit facility, the lenders under
such facilities will have the right to proceed against the collateral granted to
them to secure that debt. If the debt under our senior

34



--------------------------------------------------------------------------------



 



secured credit facilities, our receivables based credit facility, or the notes
offered hereby were to be accelerated, our assets may not be sufficient to repay
in full that debt, or any other debt that may become due as a result of that
acceleration.
The guarantees of the notes are subordinated to the guarantees of our new senior
secured credit facilities and our new receivables based credit facility.
     The guarantees will be subordinated to the guarantees of the guarantors of
the senior secured credit facilities and receivables based credit facility. As
of March 31, 2008, on a pro forma basis after giving effect to the Transactions,
the guarantees thereof would have been subordinated to guarantees of
approximately $14,101 million of debt outstanding under our senior secured
credit facilities and our receivables based credit facility. We will also have
up to $1,920 million of additional borrowings available under our new revolving
credit facility (before taking into account outstanding letters of credit of
approximately $83 million as of March 31, 2008), up to $250 million (subject to
borrowing base limitations) of borrowings available under our new receivables
based credit facility and $500 million of borrowings available under our new
delayed draw term loan facilities following the consummation of the
Transactions. After the closing date, we may, at our option, subject to certain
conditions, raise incremental term loans or incremental commitments under the
revolving credit facility of up to (a) $1.5 billion, plus (b) the excess, if
any, of (x) 0.65 times pro forma consolidated adjusted EBITDA (as calculated in
the manner provided in the senior secured credit facilities documentation), over
(y) $1.5 billion, plus (c) the aggregate amount of principal payments made in
respect of the term loans under the senior secured credit facilities (other than
mandatory prepayments with net cash proceeds of certain asset sales), and we may
increase commitments under our receivables based credit facility in an aggregate
amount not to exceed $750 million if certain non-wholly-owned subsidiaries
guarantee the receivables based credit facility. The guarantees of such
additional borrowings would be senior in right of payment to the guarantees of
the notes.
     As a result of such subordination, upon any distribution to our creditors
or the creditors of any guarantor of the notes in a bankruptcy, liquidation,
reorganization, or similar proceeding, the holders of our debt under the senior
secured credit facilities and receivables based credit facility will be entitled
to be paid in full before any payment will be made on that guarantor’s
guarantee.
The notes are structurally subordinated to the liabilities of our subsidiaries
that do not guarantee the notes. Your right to receive payments on the notes
could be adversely affected if any of our non-guarantor subsidiaries or
non-wholly-owned subsidiaries declare bankruptcy, liquidate, or reorganize.
     CCOH and our other non-wholly-owned domestic subsidiaries and our foreign
subsidiaries will not guarantee the notes. As a result, the notes will also be
structurally subordinated to all existing and future obligations, including
indebtedness, of our subsidiaries that do not guarantee the notes, and the
claims of creditors of these subsidiaries, including trade creditors, will have
priority as to the assets of these subsidiaries. In the event of a bankruptcy,
liquidation, or reorganization of any of our non-guarantor subsidiaries, holders
of their indebtedness and their trade and other creditors will generally be
entitled to payment of their claims from the assets of those subsidiaries before
any assets are made available for distribution to us and, in turn, to our
creditors.
     On a pro forma basis after giving effect to the Transactions, the
non-guarantor subsidiaries would have accounted for approximately $3.4 billion,
or 49%, of our total net revenue,

35



--------------------------------------------------------------------------------



 



approximately $1.1 billion, or 46%, of our EBITDA and approximately
$983 million, or 43%, of our Adjusted EBITDA, in each case, for the last twelve
months ended March 31, 2008, and approximately $12.7 billion, or 44%, of our
total assets as of March 31, 2008. On a historical basis without giving pro
forma effect to the Transactions, the non-guarantor subsidiaries accounted for
approximately 38% of our total assets as of March 31, 2008. The difference
between the historical percentage and the pro forma percentage of total assets
principally relates to the creation of significant goodwill and intangibles in
connection with the application of purchase accounting for the Transactions. On
a pro forma basis after giving effect to the Transactions, our non-guarantor
subsidiaries would have had $5.3 billion of total balance sheet liabilities
(including trade payables) to which the notes would have been structurally
subordinated.
We may not have access to the cash flow and other assets of our subsidiaries
that may be needed to make payment on the notes.
     We derive a substantial portion of our operating income from our
subsidiaries. We are dependent on the earnings and cash flow of our subsidiaries
to meet our obligations with respect to the notes. We cannot assure you that our
subsidiaries will be able to, or be permitted to, pay to us the amounts
necessary to service the notes. Provisions of law, such as those requiring that
dividends be paid only out of surplus, will also limit the ability of our
subsidiaries to make distributions, loans, or other payments to us. In the event
we do not receive distributions from our subsidiaries, we may be unable to make
required principal and interest payments on our indebtedness, including the
notes.
     On November 10, 2005, we entered into a cash management arrangement with
CCOH whereby we provide day-to-day cash management services. As part of this
arrangement, substantially all of the cash generated from CCOH’s domestic
operations is transferred daily into Clear Channel accounts and, in return, we
fund certain of CCOH’s operations. This arrangement is evidenced by tandem cash
management notes issued by Clear Channel to CCOH and by CCOH to Clear Channel.
Each of the cash management notes is a demand obligation; however, we are not
under any contractual commitment to advance funds to CCOH beyond the amounts
outstanding under the note. The consummation of the Transactions will not permit
CCOH to terminate these arrangements and we may continue to use the cash flows
of the domestic operations of CCOH for our own general corporate purposes
pursuant to the terms of the existing cash management and intercompany
arrangements between us and CCOH, which may include making payments on our
indebtedness.
     On August 2, 2005, CCOH distributed a note in the original principal amount
of $2.5 billion to us as a dividend. This note matures on August 2, 2010 and may
be prepaid in whole or in part at any time. The note accrues interest at a
variable per annum rate equal to our weighted average cost of debt, calculated
on a monthly basis. This note is mandatorily payable upon a change of control of
CCOH and, subject to certain exceptions, all proceeds from new debt issued or
equity raised by CCOH must be used to prepay such note. At March 31, 2008, the
interest rate on the $2.5 billion note was 5.8%.
     The $2.5 billion note requires CCOH to comply with various negative
covenants, including restrictions on the following activities: incurring
consolidated funded indebtedness (as defined in the note), excluding
intercompany indebtedness, in a principal amount in excess of $400 million at
any one time outstanding; creating liens; making investments; entering into sale
and leaseback transactions (as defined in the note), which when aggregated with
consolidated funded indebtedness secured by liens, will not exceed an amount
equal to 10% of CCOH’s total consolidated stockholders’ equity (as defined in
the note) as shown on its most recently

36



--------------------------------------------------------------------------------



 



reported annual audited consolidated financial statements; disposing of all or
substantially all of its assets; entering into mergers and consolidations;
declaring or making dividends or other distributions; repurchasing its equity;
and entering into transactions with its affiliates. The existence of these
restrictions could limit CCOH’s ability to grow and increase its revenue or
respond to competitive changes.
Restrictive covenants in the senior secured credit facilities, receivables based
credit facility and the indenture governing the notes restrict our ability to
pursue our business strategies.
     Our senior secured credit facilities and our receivables based credit
facility do contain, and the indenture governing the notes offered hereby will
contain, a number of restrictive covenants that impose significant operating and
financial restrictions on us and may limit our ability to engage in acts that
may be in our long-term best interests. These agreements governing our
indebtedness do or will include covenants restricting, among other things, our
ability to:

  •   incur or guarantee additional debt or issue certain preferred stock;     •
  pay dividends or make distributions on our capital stock, or redeem,
repurchase, or retire our capital stock and subordinated debt;     •   make
certain investments;     •   create liens on our or our restricted subsidiaries’
assets to secure debt;     •   create restrictions on the payment of dividends
or other amounts to us from our restricted subsidiaries that are not guarantors
of the notes;     •   enter into transactions with affiliates;     •   merge or
consolidate with another person, or sell or otherwise dispose of all or
substantially all of our assets;     •   sell certain assets, including capital
stock of our subsidiaries;     •   alter the business that we conduct; and     •
  designate our subsidiaries as unrestricted subsidiaries.

     Notwithstanding the restrictions on our ability to pay dividends, redeem,
or purchase capital stock and make certain other restricted payments, the
indenture governing the notes will allow us to make significant restricted
payments in certain circumstances. See “Description of the Notes—Certain
Covenants—Limitation on Restricted Payments.”
We may not be able to fulfill our repurchase obligations in the event of a
change of control.
     Upon the occurrence of any change of control, we will be required to make a
change of control offer to repurchase the notes at a price equal to 101% of the
principal amount thereof, plus accrued and unpaid interest, if any, to the date
of repurchase. Any change of control also would constitute a default under our
senior secured credit facilities and our receivables based credit facility.
Therefore, upon the occurrence of a change of control, the lenders under our
senior secured credit facilities and our receivables based credit facility would
have the right to

37



--------------------------------------------------------------------------------



 



accelerate their loans, and if so accelerated, we would be required to repay all
of our outstanding obligations under our senior secured credit facilities and
our receivables based credit facility. Also, our senior secured credit
facilities and our receivables based credit facility generally prohibit us from
purchasing any notes if we do not repay all borrowings under such facilities
first or obtain the consent of the lenders under such facilities. Accordingly,
unless we first repay all such borrowings or obtain the consent of such lenders,
we are prohibited from purchasing the notes upon a change of control.
     In addition, if a change of control occurs, there can be no assurance that
we will have available funds sufficient to pay the change of control purchase
price for any of the notes that might be delivered by holders of the notes
seeking to accept the change of control offer and, accordingly, none of the
holders of the notes may receive the change of control purchase price for their
notes. Our failure to make the change of control offer or to pay the change of
control purchase price with respect to the notes when due would result in a
default under the indenture governing the notes. See “Description of the
Notes—Events of Default and Remedies.”
The lenders under our new senior secured credit facilities have the discretion
to release the guarantors under our new senior secured credit facilities, and
our new senior secured credit facilities documentation provides for the
automatic release of one or more guarantors in a variety of circumstances, which
will cause those guarantors to be released from their guarantees of the notes.
     If the lenders under our new senior secured credit facilities release a
guarantor from its guarantee of obligations under our new senior secured credit
facilities, or any guarantor is automatically released from its guarantee of
obligations under our new senior secured credit facilities pursuant to the terms
thereof, then the guarantee of the notes by such guarantor will be released
automatically without action by, or consent of, any holder of the notes or the
Trustee under the indenture governing the notes offered hereby. See “Description
of the Notes.” You will not have a claim as a creditor against any subsidiary
that is no longer a guarantor of the notes, and the indebtedness and other
liabilities, including trade payables, whether secured or unsecured, of those
subsidiaries will effectively be senior to claims of noteholders.
Federal and state statutes allow courts, under specific circumstances, to void
guarantees of our subsidiaries and require note holders to return payments
received from subsidiary guarantors.
     Under the federal bankruptcy law and comparable provisions of state
fraudulent transfer laws, a guarantee could be voided, or claims in respect of a
guarantee could be subordinated to all other debts of that subsidiary guarantor
if, among other things, the subsidiary guarantor, at the time it incurred the
indebtedness evidenced by its guarantee:

  •   intended to hinder, delay, or defraud creditors; or     •   received less
than reasonably equivalent value or fair consideration for the incurrence of
such guarantee; and     •   was insolvent or rendered insolvent by reason of
such incurrence; or     •   was engaged in a business or transaction for which
the subsidiary guarantor’s remaining assets constituted unreasonably small
capital; or     •   intended to incur, or believed that it would incur, debts
beyond its ability to pay such debts as they mature.

38



--------------------------------------------------------------------------------



 



     In addition, any payment by that subsidiary guarantor pursuant to its
guarantee could be voided and required to be returned to the subsidiary
guarantor, or to a fund for the benefit of the creditors of the guarantor.
     The measures of insolvency for purposes of these fraudulent transfer laws
will vary depending upon the law applied in any proceeding to determine whether
a fraudulent transfer has occurred. Generally, however, a subsidiary guarantor
would be considered insolvent if:

  •   the sum of its debts, including contingent liabilities, was greater than
the then fair saleable value of all of its assets; or     •   if the present
fair saleable value of its assets was less than the amount that would be
required to pay its probable liability on its existing debts, including
contingent liabilities, as they become absolute and mature; or     •   it could
not pay its debts as they become due.

     On the basis of historical financial information, recent operating history
and other factors, we believe that each subsidiary guarantor, after giving
effect to its guarantee of each series of notes, will not be insolvent, will not
have unreasonably small capital for the business in which it is engaged and will
not have incurred debts beyond its ability to pay such debts as they mature.
There can be no assurance, however, as to what standard a court would apply in
making such determinations or that a court would agree with our or any
subsidiary guarantor’s conclusions in this regard.
You will be required to pay United States federal income tax on the senior
toggle notes even if we do not pay cash interest.
     None of the interest payments on the senior toggle notes will be qualified
stated interest for United States federal income tax purposes, even if we never
exercise the option to pay PIK Interest, because the senior toggle notes provide
us with the option to pay cash interest or PIK Interest for any interest payment
period through the maturity of the senior toggle notes. Consequently, the senior
toggle notes will be treated as issued with original issue discount (“OID”) for
United States federal income tax purposes, and United States holders will be
required to include the OID in gross income on a constant yield to maturity
basis, regardless of whether interest is paid currently in cash and regardless
of their regular method of tax accounting. See “Certain United States Federal
Income Tax Considerations.”
We may only be entitled to deduct a portion of any interest or OID on the senior
toggle notes for United States federal income tax purposes, and only at such
time as such interest or OID is considered paid in cash.
     The senior toggle notes may constitute “applicable high yield discount
obligations” for United States federal income tax purposes. If so, any interest
deductions with respect to any OID relating to the senior toggle notes will be
deferred until paid in cash, and will be disallowed to the extent the yield to
maturity on the senior toggle notes exceeds six percentage points over the
“applicable federal rate” (as determined under the Code) in effect for the
calendar month in which the senior toggle notes are issued. The deferral and
disallowance of deductions for payments of interest or OID on the senior toggle
notes may reduce the amount of cash available to us to meet our obligations
under the notes.

39



--------------------------------------------------------------------------------



 



United States Holders will be required to pay United States federal income tax
on the accrual of original issue discount on the senior cash pay notes.
     We expect that the “stated redemption price at maturity” of the senior cash
pay notes will exceed their “issue price” by more than the statutory de minimis
threshold, in which case, the senior cash pay notes will be treated as being
issued with original issue discount for United States federal income tax
purposes. A United States Holder (as defined in “Certain United States Federal
Income Tax Considerations”) of a senior cash pay note issued with original issue
discount will be required to include such original issue discount in gross
income for United Sates federal income tax purposes on a constant
yield-to-maturity basis, in advance of the receipt of cash attributable to that
income and regardless of the United States Holder’s regular method of accounting
for United States federal income tax purposes. See “Certain United States
Federal Income Tax Considerations” for more detail.
United States Holders will be required to pay United States federal income tax
as interest accrues on the senior toggle notes whether or not we pay cash
interest.
     Because the senior toggle notes provide us with the option to pay PIK
Interest in lieu of paying cash interest in any interest payment period after
the initial interest payment, and because the senior toggle notes may be issued
at a discount to their stated principal amount, we will treat the senior toggle
notes as issued with original issue discount. As a result, United States Holders
will be required to include such original issue discount in gross income for
United Sates federal income tax purposes on a constant yield-to-maturity basis,
in advance of the receipt of cash attributable to that income and regardless of
the United States Holder’s regular method of accounting for United States
federal income tax purposes. See “Certain United States Federal Income Tax
Considerations” for more detail.
There are restrictions on your ability to resell your notes.
     The notes are being offered and sold pursuant to an exemption from
registration under United States and applicable state securities laws.
Therefore, you may transfer or resell the notes in the United States only in a
transaction registered under or exempt from the registration requirements of the
United States and applicable state securities laws, and you may be required to
bear the risk of your investment for an indefinite period of time.
     We will use commercially reasonable efforts to enter into a registration
rights agreement within five business days following the issue date of the
notes. Pursuant to such registration rights agreement, we have agreed to use
commercially reasonable efforts to file an exchange offer registration statement
with the SEC and to use commercially reasonable efforts to cause such
registration statement to become effective with respect to each series of the
exchange notes. The SEC, however, has broad discretion to declare any
registration statement effective and may delay, defer, or suspend the
effectiveness of any registration statement for a variety of reasons. If issued
under an effective registration statement, the exchange notes generally may be
resold or otherwise transferred (subject to restrictions described under “Notice
to Investors”) by each holder of the exchange notes with no need for further
registration. However, each series of the exchange notes will constitute a new
issue of securities with no established trading market. We cannot assure you
that there will be an active trading market for the exchange notes, or, in the
case of non-exchanging holders of each series of the notes, the trading market
for the notes following the exchange offer. See “Exchange Offer; Registration
Rights.”

40



--------------------------------------------------------------------------------



 



An active trading market may not develop for these notes.
     The notes are new issues of securities for which there is no established
public market. Although the notes are expected to be designated for trading in
The PORTALSM Market, we do not intend to apply to list the notes for trading on
any securities exchange or to arrange for quotation on any automated dealer
quotation system. As a result of this and the other factors listed below, an
active trading market for the notes may not develop, in which case the market
price and liquidity of the notes may be adversely affected.
     In addition, you may not be able to sell your notes at a particular time or
at a price favorable to you. Future trading prices of the notes will depend on
many factors, including:

  •   our operating performance and financial condition;     •   our prospects
or the prospects for companies in our industry generally;     •   the fact that
the notes will not be registered under the Securities Act;     •   the interest
of securities dealers in making a market in the notes;     •   the market for
similar securities;     •   prevailing interest rates; and     •   the other
factors described in this offering memorandum under “Risk Factors.”

     Historically, the market for non-investment grade debt has been subject to
disruptions that have caused volatility in prices. It is possible that the
market for the notes will be subject to disruptions. A disruption may have a
negative effect on you as a holder of the notes, regardless of our prospects or
performance.
     Although the initial purchasers have advised us that they intend to make a
market in the notes, they are not obligated to do so. The initial purchasers may
also discontinue any market making activities at any time, in their sole
discretion, which could further negatively impact your ability to sell the notes
or the prevailing market price at the time you choose to sell.
Risks Related to Our Business
Our business is dependent upon the performance of on-air talent and program
hosts, as well as our management team and other key employees.
     We employ or independently contract with several on-air personalities and
hosts of syndicated radio programs with significant loyal audiences in their
respective markets. Although we have entered into long-term agreements with some
of our key on-air talent and program hosts to protect our interests in those
relationships, we can give no assurance that all or any of these persons will
remain with us or will retain their audiences. Competition for these individuals
is intense and many of these individuals are under no legal obligation to remain
with us. Our competitors may choose to extend offers to any of these individuals
on terms which we may be unwilling to meet. Furthermore, the popularity and
audience loyalty of our key on-air talent and program hosts is highly sensitive
to rapidly changing public tastes. A loss of such popularity or audience loyalty
is beyond our control and could limit our ability to generate revenue.

41



--------------------------------------------------------------------------------



 



     Our business is also dependent upon the performance of our management team
and other key employees. Although we have entered into long-term agreements with
some of these individuals, we can give no assurance that all or any of our
executive officers or key employees will remain with us. Competition for these
individuals is intense and many of our key employees are at-will employees who
are under no legal obligation to remain with us. In addition, any or all of our
executive officers or key employees may decide to leave for a variety of
personal or other reasons beyond our control. The loss of members of our
management team or other key employees could have a negative impact on our
business and results of operations.
Doing business in foreign countries creates certain risks not found in doing
business in the United States.
     Doing business in foreign countries carries with it certain risks that are
not found in doing business in the United States. The risks of doing business in
foreign countries that could result in losses against which we are not insured
include:

  •   exposure to local economic conditions;     •   potential adverse changes
in the diplomatic relations of foreign countries with the United States;     •  
hostility from local populations;     •   the adverse effect of currency
exchange controls;     •   restrictions on the withdrawal of foreign investment
and earnings;     •   government policies against businesses owned by
foreigners;     •   investment restrictions or requirements;     •  
expropriations of property;     •   the potential instability of foreign
governments;     •   the risk of insurrections;     •   risks of renegotiation
or modification of existing agreements with governmental authorities;     •  
foreign exchange restrictions;     •   withholding and other taxes on
remittances and other payments by subsidiaries; and     •   changes in taxation
structure.

Exchange rates may cause future losses in our international operations.
     Because we own assets in foreign countries and derive revenue from our
international operations, we may incur currency translation losses due to
changes in the values of foreign currencies and in the value of the United
States dollar. We cannot predict the effect of exchange rate fluctuations upon
future operating results.

42



--------------------------------------------------------------------------------



 



Extensive government regulation may limit our broadcasting operations.
     The federal government extensively regulates the domestic broadcasting
industry, and any changes in the current regulatory scheme could significantly
affect us. Our broadcasting businesses depend upon maintaining broadcasting
licenses issued by the FCC for maximum terms of eight years. Renewals of
broadcasting licenses can be attained only through the FCC’s grant of
appropriate applications. Although the FCC rarely denies a renewal application,
the FCC could deny future renewal applications resulting in the loss of one or
more of our broadcasting licenses.
     The federal communications laws limit the number of broadcasting properties
we may own in a particular area. While the Telecommunications Act of 1996 (the
“1996 Act”) relaxed the FCC’s multiple ownership limits, any subsequent
modifications that tighten those limits could make it impossible for us to
complete potential acquisitions or require us to divest stations we have already
acquired. Most significantly, in June 2003, the FCC adopted a decision
comprehensively modifying its media ownership rules. The modified rules
significantly changed the FCC’s regulations governing radio ownership. Soon
after their adoption, however, a federal court issued a stay preventing the
implementation of the modified media ownership rules while it considered appeals
of the rules by numerous parties (including Clear Channel). In a June 2004
decision, the court upheld the modified rules in certain respects, remanded them
to the FCC for further justification in other respects and left in place the
stay on their implementation. In September 2004, the court partially lifted its
stay on the modified radio ownership rules, putting into effect aspects of those
rules that establish a new methodology for defining local radio markets and
counting stations within those markets, limit our ability to transfer intact
combinations of stations that do not comply with the new rules and require us to
terminate within two years certain of our agreements whereby we provide
programming to or sell advertising on radio stations we do not own. In
June 2006, the FCC commenced its proceeding on remand of the modified media
ownership rules. On December 18, 2007, the FCC adopted a decision in that
proceeding which made no changes to the local radio ownership rules currently in
effect. The FCC also adopted rules to promote diversification of broadcast
ownership. The media ownership rules, as modified by the FCC’s 2003 decision and
by the FCC’s December 2007 actions, are subject to various further FCC and court
proceedings and recent and possible future actions by Congress. We cannot
predict the ultimate outcome of the media ownership proceedings or their effects
on our ability to acquire broadcast stations in the future, to complete
acquisitions that we have agreed to make, to continue to own and freely transfer
groups of stations that we have already acquired, or to continue our existing
agreements to provide programming to or sell advertising on stations we do not
own.
     Other changes in governmental regulations and policies may have a material
impact on us. For example, the FCC has adopted rules which under certain
circumstances subject previously non-attributable debt and equity interests in
communications media to the FCC’s multiple ownership restrictions. These rules
may limit our ability to expand our media holdings. Moreover, recent and
possible future actions by the FCC in the areas of localism and public interest
obligations may impose additional regulatory requirements on us.
We may be adversely affected by new statutes dealing with indecency.
     Provisions of federal law regulate the broadcast of obscene, indecent, or
profane material. The FCC has substantially increased its monetary penalties for
violations of these regulations. Congressional legislation enacted in 2006
provides the FCC with authority to impose fines of up to $325,000 per violation
for the broadcast of such material. We therefore face increased costs in the
form of fines for indecency violations, and cannot predict whether Congress will
consider or adopt further legislation in this area.

43



--------------------------------------------------------------------------------



 



Antitrust regulations may limit future acquisitions.
     Additional acquisitions by us of radio stations and outdoor advertising
properties may require antitrust review by federal antitrust agencies and may
require review by foreign antitrust agencies under the antitrust laws of foreign
jurisdictions. We can give no assurances that the DOJ or the Federal Trade
Commission (“FTC”) or foreign antitrust agencies will not seek to bar us from
acquiring additional radio stations or outdoor advertising properties in any
market where we already have a significant position. Following passage of the
1996 Act, the DOJ has become more aggressive in reviewing proposed acquisitions
of radio stations, particularly in instances where the proposed acquiror already
owns one or more radio station properties in a particular market and seeks to
acquire another radio station in the same market. The DOJ has, in some cases,
obtained consent decrees requiring radio station divestitures in a particular
market based on allegations that acquisitions would lead to unacceptable
concentration levels. For example, we agreed with the DOJ to enter into a Final
Judgment in accordance with and subject to the Tunney Act, as stipulated in the
Hold Separate Stipulation and Order filed by the DOJ on February 13, 2008,
whereby we have agreed to divest within 90 days of the closing of the merger,
subject to the conditions set forth therein, six additional core radio stations
in Cincinnati, Houston, Las Vegas and San Francisco. The DOJ also actively
reviews proposed acquisitions of outdoor advertising properties. In addition,
the antitrust laws of foreign jurisdictions will apply if we acquire
international broadcasting properties.
Environmental, health, safety and land use laws and regulations may limit or
restrict some of our operations.
     As the owner or operator of various real properties and facilities,
especially in our outdoor advertising operations, we must comply with various
foreign, federal, state and local environmental, health, safety and land use
laws and regulations. We and our properties are subject to such laws and
regulations relating to the use, storage, disposal, emission and release of
hazardous and non-hazardous substances and employee health and safety as well as
zoning restrictions. Historically, we have not incurred significant expenditures
to comply with these laws. However, additional laws which may be passed in the
future, or a finding of a violation of or liability under existing laws, could
require us to make significant expenditures and otherwise limit or restrict some
of our operations.
Government regulation of outdoor advertising may restrict our outdoor
advertising operations.
     United States federal, state and local regulations have a significant
impact on the outdoor advertising industry and our outdoor advertising business.
One of the seminal laws was the Highway Beautification Act of 1965 (the “HBA”),
which regulates outdoor advertising on the 306,000 miles of Federal-Aid Primary,
Interstate and National Highway Systems (“controlled roads”). The HBA regulates
the size and location of billboards, mandates a state compliance program,
requires the development of state standards, promotes the expeditious removal of
illegal signs and requires just compensation for takings. Construction, repair,
maintenance, lighting, upgrading, height, size, spacing and the location of
billboards and the use of new technologies for changing displays, such as
digital displays, are regulated by federal, state and local governments. From
time to time, states and municipalities have prohibited or significantly limited
the construction of new outdoor advertising structures and also permitted
non-conforming structures to be rebuilt by third parties. Changes in laws and
regulations affecting outdoor advertising at any level of government, including
laws of the foreign jurisdictions in which we operate, could have a significant
financial impact on us by requiring us to make significant expenditures or
otherwise limiting or restricting some of our operations.

44



--------------------------------------------------------------------------------



 



     From time to time, certain state and local governments and third parties
have attempted to force the removal of our displays under various state and
local laws, including condemnation and amortization. Amortization is the
attempted forced removal of legal but non-conforming billboards (billboards
which conformed with applicable zoning regulations when built, but which do not
conform to current zoning regulations) or the commercial advertising placed on
such billboards after a period of years. Pursuant to this concept, the
governmental body asserts that just compensation is earned by continued
operation of the billboard over time. Amortization is prohibited along all
controlled roads and generally prohibited along non-controlled roads.
Amortization has, however, been upheld along non-controlled roads in limited
instances where provided by state and local law. Other regulations limit our
ability to rebuild, replace, repair, maintain and upgrade non-conforming
displays. In addition, from time to time third parties or local governments
assert that we own or operate displays that either are not properly permitted or
otherwise are not in strict compliance with applicable law. Although we believe
that the number of our billboards that may be subject to removal based on
alleged noncompliance is immaterial, from time to time we have been required to
remove billboards for alleged noncompliance. Such regulations and allegations
have not had a material impact on our results of operations to date, but if we
are increasingly unable to resolve such allegations or obtain acceptable
arrangements in circumstances in which our displays are subject to removal,
modification, or amortization, or if there occurs an increase in such
regulations or their enforcement, our operating results could suffer.
     A number of state and local governments have implemented or initiated
legislative billboard controls, including taxes, fees and registration
requirements in an effort to decrease or restrict the number of outdoor signs
and/or to raise revenue. While these controls have not had a material impact on
our business and financial results to date, we expect state and local
governments to continue these efforts. The increased imposition of these
controls and our inability to pass on the cost of these items to our clients
could negatively affect our operating income.
     International regulation of the outdoor advertising industry varies by
region and country, but generally limits the size, placement, nature and density
of out-of-home displays. Significant international regulations include the Law
of December 29, 1979 in France, the Town and Country Planning (Control of
Advertisements) Regulations 1992 in the United Kingdom, and Règlement Régional
Urbain de I’agglomération Bruxelloise in Belgium. These laws define issues such
as the extent to which advertisements can be erected in rural areas, the hours
during which illuminated signs may be lighted and whether the consent of local
authorities is required to place a sign in certain communities. Other
regulations limit the subject matter and language of out-of-home displays. For
instance, the United States and most European Union countries, among other
nations, have banned outdoor advertisements for tobacco products. Our failure to
comply with these or any future international regulations could have an adverse
impact on the effectiveness of our displays or their attractiveness to clients
as an advertising medium and may require us to make significant expenditures to
ensure compliance. As a result, we may experience a significant impact on our
operations, revenue, international client base and overall financial condition.
Additional restrictions on outdoor advertising of tobacco, alcohol and other
products may further restrict the categories of clients that can advertise using
our products.
     Out-of-court settlements between the major United States tobacco companies
and all 50 states, the District of Columbia, the Commonwealth of Puerto Rico and
four other United States territories include a ban on the outdoor advertising of
tobacco products. Other products and services may be targeted in the future,
including alcohol products. Legislation regulating

45



--------------------------------------------------------------------------------



 



tobacco and alcohol advertising has also been introduced in a number of European
countries in which we conduct business and could have a similar impact. Any
significant reduction in alcohol-related advertising due to content-related
restrictions could cause a reduction in our direct revenue from such
advertisements and an increase in the available space on the existing inventory
of billboards in the outdoor advertising industry.
Future acquisitions could pose risks.
     We may acquire media-related assets and other assets or businesses that we
believe will assist our customers in marketing their products and services. Our
acquisition strategy involves numerous risks, including:

  •   certain of our acquisitions may prove unprofitable and fail to generate
anticipated cash flows;     •   to successfully manage our large portfolio of
broadcasting, outdoor advertising and other properties, we may need to:

  •   recruit additional senior management as we cannot be assured that senior
management of acquired companies will continue to work for us and, in this
highly competitive labor market, we cannot be certain that any of our recruiting
efforts will succeed, and     •   expand corporate infrastructure to facilitate
the integration of our operations with those of acquired properties, because the
failure to do so may cause us to lose the benefits of any expansion that we
decide to undertake by leading to disruptions in our ongoing businesses or by
distracting our management;

  •   entry into markets and geographic areas where we have limited or no
experience;     •   we may encounter difficulties in the integration of
operations and systems;     •   our management’s attention may be diverted from
other business concerns; and     •   we may lose key employees of acquired
companies or stations.

     We frequently evaluate strategic opportunities both within and outside our
existing lines of business. We expect from time to time to pursue additional
acquisitions and may decide to dispose of certain businesses. These acquisitions
or dispositions could be material.
Capital requirements necessary to implement strategic initiatives could pose
risks.
     The purchase price of possible acquisitions and/or other strategic
initiatives could require additional debt or equity financing on our part. Since
the terms and availability of this financing depend to a large degree upon
general economic conditions and third parties over which we have no control, we
can give no assurance that we will obtain the needed financing or that we will
obtain such financing on attractive terms. In addition, our ability to obtain
financing depends on a number of other factors, many of which are also beyond
our control, such as interest rates and national and local business conditions.
If the cost of obtaining needed financing is too high or the terms of such
financing are otherwise unacceptable in relation to the strategic opportunity we
are presented with, we may decide to forego that opportunity. Additional
indebtedness could increase our leverage and make us more vulnerable to economic
downturns and may limit our ability to withstand competitive pressures.

46



--------------------------------------------------------------------------------



 



We face intense competition in the broadcasting and outdoor advertising
industries.
     Our business segments are in highly competitive industries, and we may not
be able to maintain or increase our current audience ratings and advertising and
sales revenue. Our radio stations and outdoor advertising properties compete for
audiences and advertising revenue with other radio stations and outdoor
advertising companies, as well as with other media, such as newspapers,
magazines, television, direct mail, satellite radio and Internet-based media,
within their respective markets. Audience ratings and market shares are subject
to change, which could have the effect of reducing our revenue in that market.
Our competitors may develop services or advertising media that are equal or
superior to those we provide or that achieve greater market acceptance and brand
recognition than we achieve. It is possible that new competitors may emerge and
rapidly acquire significant market share in any of our business segments. An
increased level of competition for advertising dollars may lead to lower
advertising rates as we attempt to retain customers or may cause us to lose
customers to our competitors who offer lower rates that we are unable or
unwilling to match.
Our financial performance may be adversely affected by certain variables which
are not in our control.
     Certain variables that could adversely affect our financial performance by,
among other things, leading to decreases in overall revenue, the numbers of
advertising customers, advertising fees, or profit margins include:

  •   unfavorable economic conditions, both general and relative to the radio
broadcasting, outdoor advertising and all related media industries, which may
cause companies to reduce their expenditures on advertising;     •   unfavorable
shifts in population and other demographics which may cause us to lose
advertising customers as people migrate to markets where we have a smaller
presence, or which may cause advertisers to be willing to pay less in
advertising fees if the general population shifts into a less desirable age or
geographical demographic from an advertising perspective;     •   an increased
level of competition for advertising dollars, which may lead to lower
advertising rates as we attempt to retain customers or which may cause us to
lose customers to our competitors who offer lower rates that we are unable or
unwilling to match;     •   unfavorable fluctuations in operating costs which we
may be unwilling or unable to pass through to our customers;     •  
technological changes and innovations that we are unable to adopt or are late in
adopting that offer more attractive advertising or listening alternatives than
what we currently offer, which may lead to a loss of advertising customers or to
lower advertising rates;     •   the impact of potential new royalties charged
for terrestrial radio broadcasting which could materially increase our expenses;
    •   unfavorable changes in labor conditions which may require us to spend
more to retain and attract key employees; and     •   changes in governmental
regulations and policies and actions of federal regulatory bodies which could
restrict the advertising media which we employ or restrict some or all of our
customers that operate in regulated areas from using certain advertising media,
or from advertising at all.

47



--------------------------------------------------------------------------------



 



New technologies may affect our broadcasting operations.
     Our broadcasting businesses face increasing competition from new broadcast
technologies, such as broadband wireless and satellite television and radio, and
new consumer products, such as portable digital audio players and personal
digital video recorders. These new technologies and alternative media platforms
compete with our radio stations for audience share and advertising revenue, and
in the case of some products, allow listeners and viewers to avoid traditional
commercial advertisements. The FCC has also approved new technologies for use in
the radio broadcasting industry, including the terrestrial delivery of digital
audio broadcasting, which significantly enhances the sound quality of radio
broadcasts. We have currently converted approximately 454 of our radio stations
to digital broadcasting. We are unable to predict the effect such technologies
and related services and products will have on our broadcasting operations, but
the capital expenditures necessary to implement such technologies could be
substantial and other companies employing such technologies could compete with
our businesses.
We may be adversely affected by a general deterioration in economic conditions.
     The risks associated with our businesses become more acute in periods of a
slowing economy or recession, which may be accompanied by a decrease in
advertising. A decline in the level of business activity of our advertisers
could have an adverse effect on our revenue and profit margins. During economic
slowdowns in the United States, many advertisers have reduced their advertising
expenditures. The impact of slowdowns on our business is difficult to predict,
but they may result in reductions in purchases of advertising.
We may be adversely affected by the occurrence of extraordinary events, such as
terrorist attacks.
     The occurrence of extraordinary events, such as terrorist attacks,
intentional or unintentional mass casualty incidents, or similar events may
substantially decrease the use of and demand for advertising, which may decrease
our revenue or expose us to substantial liability. The September 11, 2001
terrorist attacks, for example, caused a nationwide disruption of commercial
activities. As a result of the expanded news coverage following the attacks and
subsequent military actions, we experienced a loss in advertising revenue and
increased incremental operating expenses. The occurrence of future terrorist
attacks, military actions by the United States, contagious disease outbreaks, or
similar events cannot be predicted, and their occurrence can be expected to
further negatively affect the economies of the United States and other foreign
countries where we do business generally, specifically the market for
advertising.
Significant equity investors will control us and their interests may not be in
line with your interests.
     Upon the consummation of the Transactions, private equity funds sponsored
by or co-investors with Bain Capital and THL will indirectly own a majority of
our outstanding capital stock and will exercise control over matters requiring
approval of our shareholders and Board of Directors. Because of this control,
transactions may be pursued that could enhance this equity investment while
involving risks to your interests. There can be no assurance that the interests
of our controlling equity investors will not conflict with your interests.

48



--------------------------------------------------------------------------------



 



     Additionally, the Sponsors are in the business of making investments in
companies and may from time to time acquire and hold interests in businesses
that compete directly or indirectly with us. One or more of the Sponsors may
also pursue acquisition opportunities that may be complimentary to our business
and, as a result, those acquisition opportunities may not be available to us. So
long as private equity funds sponsored by or co-investors with the Sponsors
continue to indirectly own a significant amount of the outstanding shares of our
common stock, even if such amount is less than 50%, the Sponsors will continue
to be able to strongly influence or effectively control our decisions.

49



--------------------------------------------------------------------------------



 



USE OF PROCEEDS
     The following table sets forth our estimated sources and uses in connection
with the Transactions, based on our estimates of certain assets and liabilities
at closing and fees and expenses to be incurred as if the Transactions had
occurred on March 31, 2008. The actual amounts of such sources and uses will
differ on the actual closing date of the Transactions.

        Sources       (In millions)      
Senior secured credit facilities:
     
Revolving credit facility (1)
     
Domestic based borrowings
    —
Foreign subsidiary borrowings
  $ 80
Term loan A facility (2)
    1,425
Term loan B facility (3)
    10,700
Term loan C—asset sale facility (4)
    706
Delayed draw term loan facilities (5)
    750
Receivables based credit facility (2)
    440
Senior cash pay notes offered hereby
    980
Senior toggle notes offered hereby
    1,330
Cash
    169
Existing debt to remain outstanding (6)
    4,394
Common equity (7)
    3,519
 
   
Total Sources
  $ 24,493
 
   

        Uses       (In millions)       Purchase of common stock (8)   $ 17,959
Refinance existing debt (9)     1,593 Existing debt to remain outstanding(6)    
4,394 Fees, expenses and other related costs of the Transactions (10)     547  
   
Total Uses
  $ 24,493      

 

(1)   Our senior secured credit facilities provide for a $2,000 million 6-year
revolving credit facility, of which $150 million will be available in
alternative currencies. We will have the ability to designate one or more of our
foreign restricted subsidiaries as borrowers under a foreign currency sublimit
of the revolving credit facility. Consistent with our international cash
management practices, at or promptly after the consummation of the Transactions,
we expect one of our foreign subsidiaries to borrow $80 million under the
revolving credit facility’s sublimit for foreign based subsidiary borrowings to
refinance our existing foreign subsidiary intercompany borrowings. The foreign
based borrowings allow us to efficiently manage our liquidity needs in local
countries, mitigating foreign exchange exposure and cash movement among
different tax jurisdictions. Based on estimated cash levels (including estimated
cash levels of our foreign subsidiaries), we do not expect to borrow any
additional amounts under the revolving credit facility at the closing of the
Transactions.   (2)   The aggregate amount of the 6-year term loan A facility
will be the sum of $1,115 million plus the excess of $750 million over the
borrowing base availability under our receivables based credit facility on the
closing of the Transactions. The aggregate amount of our receivables based
credit facility will correspondingly be reduced by the excess of $750 million
over the borrowing base availability on the closing of the Transactions.
Assuming that the borrowing base availability under the receivables based credit
facility is $440 million, the term loan A facility would be $1,425 million and
the aggregate receivables based credit facility (without regard to borrowing
base limitations) would be $690 million. However, our actual borrowing base
availability may be greater or less than this amount.   (3)   Our senior secured
credit facilities provide for a $10,700 million 7.5-year term loan B facility.  
(4)   Our senior secured credit facilities provide for a $705.638 million
7.5-year term loan C—asset sale facility. To the extent specified assets are
sold after March 27, 2008 and prior to the closing of the Transactions, actual
borrowings under the term loan C—asset sale facility will be reduced by the net
cash proceeds received therefrom. Proceeds from the sale of specified assets
after the closing of the Transactions will be applied to prepay the term loan C—
asset sale facility (and thereafter to prepay any remaining term loan
facilities) without right of reinvestment under our senior secured credit
facilities. In addition, if the net proceeds of any other asset sales are not
reinvested, but

50



--------------------------------------------------------------------------------



 



 

    instead applied to prepay the senior secured credit facilities, such
proceeds would first be applied to the term loan C—asset sale facility and
thereafter pro rata to the remaining term loan facilities.   (5)   Our senior
secured credit facilities provide for two 7.5-year delayed draw term loans
facilities aggregating $1,250 million. Proceeds from the delayed draw 1 term
loan facility, available in the aggregate amount of $750 million, can only be
used to redeem any of our existing senior notes due 2010. Proceeds from the
delayed draw 2 term loan facility, available in the aggregate amount of
$500 million, can only be used to redeem any of our existing 4.25% senior notes
due 2009. Upon the consummation of the Transactions, we expect to borrow all
amounts available to us under the delayed draw 1 term loan facility in order to
redeem substantially all of our outstanding senior notes due 2010. We do not
expect to borrow any amount available to us under the delayed draw 2 term loan
facility upon the consummation of the Transactions. Any unused commitment to
lend will expire on September 30, 2010 in the case of the delayed draw 1 term
loan facility and on the second anniversary of the closing in the case of the
delayed draw 2 term loan facility.   (6)   We anticipate that a portion of our
existing senior notes and other existing subsidiary indebtedness will remain
outstanding after the closing of the Transactions. The aggregate principal
amount of the existing senior notes and the subsidiary indebtedness that is
estimated to remain outstanding is $4,275 million and $119 million,
respectively, at March 31, 2008. The aggregate principal amount of the existing
senior notes and the subsidiary indebtedness to remain outstanding assumes the
repurchase of $750 million of our outstanding senior notes due 2010 and the
repurchase of $645 million aggregate principal amount of AMFM Operating Inc.’s
outstanding 8.0% senior notes due 2008.   (7)   Represents total equity as a
result of rollover equity of our existing shareholders who have elected to
receive shares of CCM Parent as merger consideration, rollover equity from the
Mays family, restricted stock and estimated cash equity contributed to us
indirectly by CCM Parent from cash equity investments in CCM Parent by entities
associated with the Sponsors and their co-investors. Actual cash equity would be
decreased by the amount of Clear Channel cash available on the closing date to
be used in the Transactions, subject to a minimum of $3,000 million total
equity.   (8)   The amount assumes, as of March 31, 2008, approximately
498.0 million issued and outstanding common shares and the settlement of 836,800
outstanding employee stock options at a per share price of $36.00, payable in
either cash or rollover equity as selected by existing shareholders (subject to
aggregate caps and individual limits).   (9)   Represents the refinancing of
$125 million of our senior notes due June 2008, the repurchase of $645 million
aggregate principal amount of AMFM Operating Inc.’s outstanding 8.0% senior
notes due 2008 and the repurchase of $750 million of our outstanding senior
notes due 2010, plus any premiums related thereto and accrued and unpaid
interest thereon.   (10)   Reflects estimated fees, expenses and other costs
incurred in connection with the Transactions, including placement and other
financing fees, advisory fees, transaction fees paid to affiliates of the
Sponsors, costs associated with certain restricted stock grants to management,
change-in-control payments, excess cash and other transaction costs and
professional fees. All fees, expenses and other costs are estimates and actual
amounts may differ from those set forth in this offering memorandum.

51



--------------------------------------------------------------------------------



 



CAPITALIZATION
     The following table sets forth our cash and cash equivalents and
capitalization as of March 31, 2008 (i) on an actual basis and (ii) on a pro
forma basis to give effect to the Transactions as if the Transactions had
occurred as of such date. You should read this table along with “Unaudited Pro
Forma Condensed Consolidated Financial Statements,” “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and our historical
consolidated financial statements and related notes appearing elsewhere in this
offering memorandum.

                      As of March 31,       2008       Historical     Pro Forma
      (In millions)  
Cash and Cash Equivalents
  $ 602     $ 433  
 
           
 
               
Debt:
               
Existing revolving credit facility
               
Domestic based borrowings
  $ —     $ —  
Foreign subsidiary borrowings
    —       —  
Senior secured credit facilities:
    —       —  
Revolving credit facility (1)
               
Domestic based borrowings
    —       —  
Foreign subsidiary borrowings
    —       80  
Term loan A facility (2)
    —       1,425  
Term loan B facility (3)
    —       10,700  
Term loan C—asset sale facility (4)
    —       706  
Delayed draw term loan facilities (5)
    —       750  
Receivables based credit facility (2)
    —       440  
Senior cash pay notes offered hereby
    —       980  
Senior toggle notes offered hereby
    —       1,330  
Existing subsidiary debt (6)
    766       119  
 
           
Total guaranteed/subsidiary debt (7)(8)
  $ 766     $ 16,530  
Existing structurally subordinated Clear Channel notes to remain outstanding
(8)(9)
    5,176       3,331  
 
           
Total Debt
    5,942       19,861  
Total Shareholders’ Equity (10)
    9,662       2,644  
 
           
Total Capitalization
  $ 15,604     $ 22,505  
 
           

 

(1)   Our senior secured credit facilities provide for a $2,000 million 6-year
revolving credit facility, of which $150 million will be available in
alternative currencies. We will have the ability to designate one or more of our
foreign restricted subsidiaries as borrowers under a foreign currency sublimit
of the revolving credit facility. Consistent with our international cash
management practices, we expect one of our foreign subsidiaries to borrow
$80 million under the revolving credit facility’s sublimit for foreign based
subsidiary borrowings to refinance our existing foreign subsidiary intercompany
borrowings. The foreign based borrowings allow us to efficiently manage our
liquidity needs in local countries, mitigating foreign exchange exposure and
cash movement among different tax jurisdictions. Based on estimated cash levels
(including estimated cash levels of our foreign subsidiaries), we do not expect
to borrow any additional amounts under the revolving credit facility at the
closing of the Transactions.   (2)   The aggregate amount of the 6-year term
loan A facility will be the sum of $1,115 million plus the excess of
$750 million over the borrowing base availability under our receivables based
credit facility on the closing of the Transactions. The aggregate amount of our
receivables based credit facility will correspondingly be reduced by the excess
of $750 million over the borrowing base availability on the closing of the
Transactions. Assuming that the borrowing base availability under the
receivables based credit facility is $440 million, the term loan A facility
would be $1,425 million and the aggregate receivables based credit facility
(without regard to borrowing base limitations) would be $690 million. However,
our actual borrowing base availability may be greater or less than this amount.

52



--------------------------------------------------------------------------------



 



(3)   Our senior secured credit facilities provide for a $10,700 million
7.5-year term loan B facility.   (4)   Our senior secured credit facilities
provide for a $705.638 million 7.5-year term loan C—asset sale facility. To the
extent specified assets are sold after March 27, 2008 and prior to the closing
of the Transactions, actual borrowings under the term loan C—asset sale facility
will be reduced by the net cash proceeds received therefrom. Proceeds from the
sale of specified assets after the closing of the Transactions will be applied
to prepay the term loan C— asset sale facility (and thereafter to prepay any
remaining term loan facilities) without right of reinvestment under our senior
secured credit facilities. In addition, if the net proceeds of any other asset
sales are not reinvested, but instead applied to prepay the senior secured
credit facilities, such proceeds would first be applied to the term loan C—asset
sale facility and thereafter pro rata to the remaining term loan facilities.  
(5)   Our senior secured credit facilities provide for two 7.5-year delayed draw
term loans facilities aggregating $1,250 million. Proceeds from the delayed draw
1 term loan facility, available in the aggregate amount of $750 million, can
only be used to redeem any of our existing senior notes due 2010. Proceeds from
the delayed draw 2 term loan facility, available in the aggregate amount of
$500 million, can only be used to redeem any of our existing 4.25% senior notes
due 2009. Upon the consummation of the Transactions, we expect to borrow all
amounts available to us under the delayed draw 1 term loan facility in order to
redeem substantially all of our outstanding senior notes due 2010. We do not
expect to borrow any amount available to us under the delayed draw 2 term loan
facility upon the consummation of the Transactions. Any unused commitment to
lend will expire on September 30, 2010 in the case of the delayed draw 1 term
loan facility and on the second anniversary of the closing in the case of the
delayed draw 2 term loan facility.   (6)   Represents existing subsidiary
indebtedness which is anticipated to remain outstanding after the closing of the
Transactions. The aggregate principal amount of subsidiary indebtedness to
remain outstanding assumes the repurchase of $645 million aggregate principal
amount of AMFM Operating Inc.’s outstanding 8.0% senior notes due 2008.   (7)  
Represents the sum of the indebtedness to be incurred in connection with the
closing of the Transactions, which will be guaranteed by Clear Channel Capital
I, LLC and our material wholly-owned domestic restricted subsidiaries, and
existing indebtedness of us and our restricted subsidiaries anticipated to
remain outstanding after the closing of the Transactions, which amount reflects
the purchase accounting fair value adjustments.   (8)   Represents total debt,
less the amount of our existing senior notes anticipated to remain outstanding
after the closing of the Transactions, which are not guaranteed by, or direct
obligations of, our subsidiaries.   (9)   Represents our existing senior notes,
which are not guaranteed by, or direct obligations of, our subsidiaries, a
portion of which is anticipated to remain outstanding after the closing of the
Transactions. The aggregate principal amount of our existing senior notes to
remain outstanding assumes the repurchase of $750 million of our outstanding
senior notes due 2010. The pro forma amount includes purchase accounting fair
value adjustments of $(931) million.   (10)   The pro forma amount represents
total shareholders’ equity from equity investments of $3,449 million, excluding
$40 million of restricted stock of CCM Parent, presented on a pro forma basis
less an accounting adjustment of $805 million mainly related to continuing
shareholders’ basis in accordance with EITF 88-16. See “Unaudited Pro Forma
Condensed Consolidated Financial Statements—Notes to Unaudited Pro Forma
Condensed Consolidated Financial Data.”

53



--------------------------------------------------------------------------------



 



UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
     The following unaudited pro forma condensed consolidated financial data has
been derived by the application of pro forma adjustments to Clear Channel’s
audited historical consolidated financial statements for the year ended
December 31, 2007 and Clear Channel’s unaudited historical consolidated
financial statements for the three months ended March 31, 2008 and 2007.
     The following unaudited pro forma condensed consolidated financial data
gives effect to the merger which will be accounted for as a purchase in
conformity with Statement of Financial Accounting Standards No. 141, Business
Combinations (“Statement 141”), and EITF 88-16. As a result of the potential
continuing ownership in CCM Parent by certain members of Clear Channel’s
management and large shareholders, CCM Parent expects to allocate a portion of
the consideration to the assets and liabilities at their respective fair values
with the remaining portion recorded at the continuing shareholders’ historical
basis. The pro forma adjustments are based on the preliminary assessments of
allocation of the consideration paid using information available to date and
certain assumptions believed to be reasonable. The allocation will be determined
following the close of the merger based on a formal valuation analysis and will
depend on a number of factors, including: (i) the final valuation of Clear
Channel’s assets and liabilities as of the effective time of the merger,
(ii) the number of equity securities which are subject to agreements between
certain officers or employees of Clear Channel and CCM Parent, pursuant to which
such shares or options are to be converted into equity securities of CCM Parent
in the merger, (iii) the identity of the shareholders who elect to receive stock
consideration in the merger and the number of shares of Class A common stock
allocated to them, after giving effect to the 30% aggregate cap and the
individual cap of 11,111,112 shares of CCM Parent’s Class A common stock
governing the stock election, (iv) the extent to which CCM Parent determines
that additional equity consideration is needed and (v) the historical basis of
continuing ownership under EITF 88-16. Differences between the preliminary and
final allocation may have a material impact on amounts recorded for total
assets, total liabilities, shareholders’ equity and income (loss). For purposes
of the unaudited pro forma condensed consolidated financial data, the management
of CCM Parent has assumed that the fair value of equity after the merger is
$3.4 billion. Based on the commitments of certain affiliated shareholders and
discussions with certain other large shareholders that could materially impact
the EITF 88-16 calculation, management assumed that Clear Channel shareholders
will elect to receive stock consideration with a value of approximately
$658.9 million in connection with the merger and an additional $390.1 million of
stock consideration will be distributed as additional equity consideration.
Based on these assumptions, it is anticipated that 9.9% of each asset and
liability will be recorded at historic carryover basis and 90.1% at fair value.
For purposes of the pro forma adjustment, the historical book basis of equity
was used as a proxy for historical or predecessor basis of the control group’s
ownership. The actual predecessor basis will be used, to the extent practicable,
in the final purchase adjustments.
     The unaudited pro forma condensed consolidated balance sheet was prepared
based upon the historical consolidated balance sheet of Clear Channel, adjusted
to reflect the merger as if it had occurred on March 31, 2008.
     The unaudited pro forma condensed consolidated statements of operations for
the year ended December 31, 2007, the three months ended March 31, 2008 and
2007, and the last twelve months ended March 31, 2008 were prepared based upon
the historical consolidated statements of operations of Clear Channel, adjusted
to reflect the merger as if it had occurred on January 1, 2007.

54



--------------------------------------------------------------------------------



 



     The unaudited pro forma condensed consolidated statements of operations do
not reflect nonrecurring charges that have been or will be incurred in
connection with the merger, including (i) compensation charges of $44.0 million
for the acceleration of vesting of stock options and restricted shares,
(ii) certain non-recurring advisory and legal costs of $204.0 million and (iii)
costs for the early redemption of certain Clear Channel debt of $51.9 million.
In addition, Clear Channel currently anticipates approximately $311.0 million
will be used to fund certain liabilities and post closing transactions. These
funds will be provided through either additional equity contributions from the
Sponsors or their affiliates or Clear Channel’s available cash balances.
     The unaudited pro forma condensed consolidated financial statements should
be read in conjunction with the historical financial statements and the notes
thereto of Clear Channel included in this offering memorandum and the other
financial information contained in “Summary Historical and Unaudited Pro Forma
Consolidated and Other Data,” “Selected Historical Consolidated Financial and
Other Data” and “Management’s Discussion and Analysis of the Financial Condition
and Results of Operations” included herein.
     The unaudited pro forma condensed consolidated data is not necessarily
indicative of the actual results of operations or financial position had the
above described transactions occurred on the dates indicated, nor are they
necessarily indicative of future operating results or financial position.

55



--------------------------------------------------------------------------------



 



UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET
AT MARCH 31, 2008
(In thousands)

                              Clear                   Channel     Transaction  
          Historical     Adjustments     Pro Forma  
ASSETS
                       
Current assets:
                       
Cash and cash equivalents
  $ 602,112     $ (168,897 )(G)   $ 433,215  
Accounts receivable, net
    1,681,514       —       1,681,514  
Prepaid expenses
    125,387       —       125,387  
Other current assets
    270,306       43,015 (A), (B)     313,321  
 
                 
Total Current Assets
    2,679,319       (125,882 )     2,553,437  
Property, plant & equipment, net
    3,074,741       148,701 (A)     3,223,442  
Property, plant and equipment from discontinued operations, net
    15,487       4,482 (A)     19,969  
Definite-lived intangibles, net
    489,542       437,067 (A)     926,609  
Indefinite-lived intangibles — licenses
    4,213,262       2,420,063 (A)     6,633,325  
Indefinite-lived intangibles — permits
    252,576       2,954,805 (A)     3,207,381  
Goodwill
    7,268,059       3,246,222 (A)     10,514,281  
Goodwill and intangible assets from discontinued operations, net
    31,889       3,263 (A)     35,152  
Other assets:
                       
Notes receivable
    11,630       —       11,630  
Investments in, and advances to, nonconsolidated affiliates
    296,481       221,897 (A)     518,378  
Other assets
    361,281       134,826 (A), (B)     496,107  
Other investments
    351,216       —       351,216  
Other assets from discontinued operations
    7,728       —       7,728  
 
                 
Total Assets
  $ 19,053,211     $ 9,445,444     $ 28,498,655  
 
                 
LIABILITIES AND SHAREHOLDERS’ EQUITY
                       
Accounts payable, accrued expenses and accrued interest
  $ 1,037,592     $ —     $ 1,037,592  
Current portion of long-term debt
    869,631       —       869,631  
Deferred income
    242,861       —       242,861  
Accrued income taxes
    148,833       —       148,833  
 
                 
Total Current Liabilities
    2,298,917       —       2,298,917  
Long-term debt
    5,072,000       13,919,095 (A), (C)     18,991,095  
Other long-term obligations
    167,775       —       167,775  
Deferred income taxes
    830,937       2,576,190 (A), (D)     3,407,127  
Other long-term liabilities
    560,945       (31,761 )(A), (E)     529,184  
Minority interest
    460,728       —       460,728  
 
                       
Shareholders’ Equity
                       
Common stock
    49,817       (49,317 )(F)     500  
Additional paid-in capital
    26,871,648       (24,228,319 )(F)     2,643,329 (G)
Retained deficit
    (17,689,490 )     17,689,490 (F)     —  
Accumulated other comprehensive income
    436,544       (436,544 )(F)     —  
Cost of shares held in treasury
    (6,610 )     6,610 (F)     —  
 
                 
Total Shareholders’ Equity
    9,661,909       (7,018,080 )(F)     2,643,829 (G)
 
                 
Total Liabilities and Shareholders’ Equity
  $ 19,053,211     $ 9,445,444     $ 28,498,655  
 
                 

56



--------------------------------------------------------------------------------



 



UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF
OPERATIONS
YEAR ENDED DECEMBER 31, 2007
(In thousands)

                              Clear                   Channel     Transaction  
          Historical     Adjustments     Pro Forma  
Revenue
  $ 6,921,202     $ —     $ 6,921,202  
Operating expenses:
                       
Direct operating expenses (excludes depreciation and amortization)
    2,733,004       —       2,733,004  
Selling, general and administrative expenses (excludes depreciation and
amortization)
    1,761,939       —       1,761,939  
Depreciation and amortization
    566,627       115,324 (H)     681,951  
Corporate expenses (excludes depreciation and amortization)
    181,504       9,729 (K)     191,233  
Merger expenses
    6,762       (6,762 )(J)     —  
Gain on disposition of assets — net
    14,113       —       14,113  
 
                 
Operating income (loss)
    1,685,479       (118,291 )     1,567,188  
Interest expense
    451,870       1,181,169 (l)     1,633,039  
Gain on marketable securities
    6,742       —       6,742  
Equity in earnings of nonconsolidated affiliates
    35,176       —       35,176  
Other income (expense) — net
    5,326       —       5,326  
 
                 
Income (loss) before income taxes and minority interest
    1,280,853       (1,299,460 )     (18,607 )
Income tax (expense) benefit
    (441,148 )     490,238 (D)     49,090  
Minority interest expense, net of tax
    47,031       —       47,031  
 
                 
Income (loss) from continuing operations
  $ 792,674     $ (809,222 )   $ (16,548 )
 
                 

57



--------------------------------------------------------------------------------



 



UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF
OPERATIONS
THREE MONTHS ENDED MARCH 31, 2007
(In thousands)

                              Clear Channel     Transaction            
Historical     Adjustments     Pro Forma  
Revenue
  $ 1,505,077     $ —     $ 1,505,077  
Operating expenses:
                       
Direct operating expenses (excludes depreciation and amortization)
    627,879       —       627,879  
Selling, general and administrative expenses (excludes depreciation and
amortization)
    416,319       —       416,319  
Depreciation and amortization
    139,685       28,831 (H)     168,516  
Corporate expenses (excludes depreciation and amortization)
    48,150       2,432 (K)     50,582  
Merger expenses
    1,686       (1,686 )(J)     —  
Gain on disposition of assets—net
    6,947       —       6,947  
 
                 
Operating income (loss)
    278,305       (29,577 )     248,728  
Interest expense
    118,077       290,183 (l)     408,260  
Gain on marketable securities
    395       —       395  
Equity in earnings of nonconsolidated affiliates
    5,264       —       5,264  
Other income (expense) — net
    (12 )     —       (12 )
 
                 
Income (loss) before income taxes and minority interest
    165,875       (319,760 )     (153,885 )
Income tax (expense) benefit
    (70,466 )     120,619 (D)     50,153  
Minority interest expense, net of tax
    276       —       276  
 
                 
Income (loss) from continuing operations
  $ 95,133     $ (199,141 )   $ (104,008 )
 
                 

58



--------------------------------------------------------------------------------



 



UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF
OPERATIONS
THREE MONTHS ENDED MARCH 31, 2008
(In thousands)

                              Clear                   Channel     Transaction  
          Historical     Adjustments     Pro Forma  
Revenue
  $ 1,564,207     $ —     $ 1,564,207  
Operating expenses:
                       
Direct operating expenses (excludes depreciation and amortization)
    705,947       —       705,947  
Selling, general and administrative expenses (excludes depreciation and
amortization)
    426,381       —       426,381  
Depreciation and amortization
    152,278       28,831 (H)     181,109  
Corporate expenses (excludes depreciation and amortization)
    46,303       2,432 (K)     48,735  
Merger expenses
    389       (389 )(J)     —  
Gain on disposition of assets—net
    2,097       —       2,097  
 
                 
Operating income (loss)
    235,006       (30,874 )     204,132  
Interest expense
    100,003       308,313 (l)     408,316  
Gain on marketable securities
    6,526       —       6,526  
Equity in earnings of nonconsolidated affiliates
    83,045       —       83,045  
Other income (expense) — net
    11,787       —       11,787  
 
                 
Income (loss) before income taxes and minority interest
    236,361       (339,187 )     (102,826 )
Income tax (expense) benefit
    (66,581 )     128,002 (D)     61,421  
Minority interest expense, net of tax
    8,389       —       8,389  
 
                 
Income (loss) from continuing operations
  $ 161,391     $ (211,185 )   $ (49,794 )
 
                 

59



--------------------------------------------------------------------------------



 



UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF
OPERATIONS
TWELVE MONTHS ENDED MARCH 31, 2008
(In thousands)

                              Clear Channel     Transaction            
Historical     Adjustments     Pro Forma  
Revenue
  $ 6,980,332     $ —     $ 6,980,332  
Operating expenses:
                       
Direct operating expenses (excludes depreciation and amortization)
    2,811,072       —       2,811,072  
Selling, general and administrative expenses (excludes depreciation and
amortization)
    1,772,001       —       1,772,001  
Depreciation and amortization
    579,220       115,324 (H)     694,544  
Corporate expenses (excludes depreciation and amortization)
    179,657       9,729 (K)     189,386  
Merger expenses
    5,465       (5,465 )(J)     —  
Gain on disposition of assets—net
    9,263       —       9,263  
 
                 
Operating income (loss)
    1,642,180       (119,588 )     1,522,592  
Interest expense
    433,796       1,199,299 (l)     1,633,095  
Gain on marketable securities
    12,873       —       12,873  
Equity in earnings of nonconsolidated affiliates
    112,957       —       112,957  
Other income (expense) — net
    17,125       —       17,125  
 
                 
Income (loss) before income taxes and minority interest
    1,351,339       (1,318,887 )     32,452  
Income tax (expense) benefit
    (437,263 )     497,621 (D)     60,358  
Minority interest expense, net of tax
    55,144       —       55,144  
 
                 
Income (loss) from continuing operations
  $ 858,932     $ (821,266 )   $ 37,666  
 
                 

60



--------------------------------------------------------------------------------



 



NOTES TO UNAUDITED PRO FORMA
CONDENSED CONSOLIDATED FINANCIAL DATA
     The unaudited pro forma condensed consolidated financial data includes the
following pro forma assumptions and adjustments.
     (A) The pro forma adjustments include the fair value adjustments to assets
and liabilities in accordance with Statement 141 and the historical basis of the
continuing shareholders of the “control group” in accordance with EITF 88-16.
The control group under EITF 88-16 includes members of management of Clear
Channel who exchange pre-merger Clear Channel equity securities for shares of
capital stock of CCM Parent and greater than 5% shareholders whose ownership has
increased as a result of making a stock election in the merger. Based upon
information currently available to Clear Channel, it is anticipated that the
continuing aggregate ownership of the control group will be approximately 9.9%.
However, the actual continuing aggregate ownership of the control group will not
be determinable until after the consummation of the merger and will depend on a
number of factors including the identity of the shareholders who elect to
receive stock consideration and the actual fair value of equity after the
merger.
     The following table shows (i) the impact of the currently anticipated
continuing aggregate ownership by the control group and (ii) the impact of each
100 basis point change in the continuing aggregate ownership by the control
group on the pro forma balances of CCM Parent’s definite-lived intangibles,
indefinite-lived intangibles, goodwill, total assets and total shareholders’
equity at March 31, 2008, and income (loss) from continuing operations for the
year ended December 31, 2007, the three months ended March 31, 2008 and 2007,
and the last twelve months ended March 31, 2008.
Control Group Continuing Ownership

                              9.9%   100 bps increase   100 bps decrease        
    (In thousands)        
Definite-lived intangibles, net
  $ 926,609     $ (4,851 )   $ 4,851  
Indefinite-lived intangibles—Licenses
    6,633,325       (26,859 )     26,859  
Indefinite-lived intangibles—Permits
    3,207,381       (32,795 )     32,795  
Goodwill
    10,514,281       (33,388 )     33,388  
Total assets
    28,498,655       (102,093 )     102,093  
Total shareholders’ equity
    2,643,829       (82,664 )     82,664  
Income (loss) from continuing operations for the year ended December 31, 2007
    (16,548 )     2,071       (2,071 )
Income (loss) from continuing operations for the three months ended March 31,
2008
    (49,794 )     518       (518 )
Income (loss) from continuing operations for the three months ended March 31,
2007
    (104,008 )     518       (518 )
Income (loss) from continuing operations for the last twelve months ended
March 31, 2008
    37,666       2,071       (2,071 )

     For purposes of the pro forma adjustments, the historical book basis of
equity was used as a proxy for historical or predecessor basis of the control
group’s ownership. The actual predecessor basis will be used, to the extent
practicable, in the final purchase adjustments.

61



--------------------------------------------------------------------------------



 



     A summary of the merger is presented below:

              (In thousands)  
Consideration for Equity (i)
  $ 17,928,262  
Rollover of restricted stock awards
    13,567  
Estimated transaction costs
    235,359  
 
     
 
       
Total Consideration
    18,177,188  
Less: Net assets acquired
    9,661,909  
Less: Adjustment for historical carryover basis per EITF 88-16
    818,369  
 
     
Excess Consideration to be Allocated
  $ 7,696,910  
 
     
 
       
Allocation:
       
Fair Value Adjustments:
       
Other current assets (B)
  $ (4,108 )
Property, plant and equipment, net
    148,701  
Property, plant and equipment from discontinued operations, net
    4,482  
Definite-lived intangibles (ii)
    437,067  
Indefinite-lived intangibles — Licenses (iii)
    2,420,063  
Indefinite-lived intangibles — Permits (iii)
    2,954,805  
Intangible assets from discontinued operations, net
    3,263  
Investments in, and advances to, nonconsolidated affiliates
    221,897  
Other assets (B)
    (162,736 )
Long-term debt (C)
    931,310  
Deferred income taxes recorded for fair value adjustments to assets and
liabilities (D)
    (2,576,190 )
Other long term liabilities (E)
    31,761  
Termination of interest rate swaps (C)
    40,373  
Goodwill (iv)
    3,246,222  
 
     
Total Adjustments
  $ 7,696,910  
 
     

 

(i)   Consideration for equity:

         
Total shares outstanding (1)
    498,007  
Multiplied by: Price per share (2)
  $ 36.00  
 
     
 
  $ 17,928,262  
 
     

      (1)   Total shares outstanding include 836,800 equivalent shares subject
to employee stock options.   (2)   Price per share is assumed to be $36.00 per
share, which is equal to the amount of the cash consideration.   (ii)  
Identifiable intangible assets acquired subject to amortization includes
contracts amortizable over a weighted average amortization period of
approximately 5.1 years.   (iii)   The licenses and permits were deemed to be
indefinite-lived assets that can be separated from any other asset, do not have
legal, regulatory, contractual, competitive, economic, or other factors that
limit the useful lives and require no material levels of maintenance to retain
their cash flows. As such, licenses and permits are not currently subject to
amortization. Annually, the licenses and permits will be reviewed for impairment
and useful lives evaluated to determine whether facts and circumstances continue
to support an indefinite life for these assets.   (iv)   The pro forma
adjustment to goodwill consists of:

         
Removal of historical goodwill
  $ (7,268,059 )
Goodwill arising from the merger
    10,514,281  
 
     
 
  $ 3,246,222  
 
     

     (B) These pro forma adjustments record the deferred loan costs of
$344.7 million arising from the debt issued in conjunction with the merger, the
removal of historical deferred loan costs, and adjustments for the liquidation
of assets for a non-qualified employee benefit plan required upon a change of
control as a result of the merger.

62



--------------------------------------------------------------------------------



 



     (C) This pro forma adjustment reflects long-term debt to be issued in
connection with the merger and the fair value adjustments to existing Clear
Channel long-term debt.

         
Total debt to be redeemed (i)
  $ (1,519,860 )
Issuance of debt in merger (ii)
    16,410,638  
Fair value adjustment ($1,047,090 related to senior notes less $12,119 related
to other fair value adjustments and $103,661 related to historical carryover
basis per EITF 88-16)
    (931,310 )
Less: termination of interest rate swaps in connection with the merger
    (40,373 )
 
     
Debt adjustment ($13,919,095 long-term less $0 current portion)
  $ 13,919,095  
 
     

 

(i)   Total Debt to be Redeemed:

         
Clear Channel bank credit facilities (1)
  $ 125,000  
Clear Channel senior notes due 2010
    750,000  
AMFM Operating Inc. 8% senior notes due 2008
    644,860  
 
     
Total
  $ 1,519,860  
 
     

 

(1)   The pro forma balance of $125 million on our bank credit facilities
reflects the June 15, 2008 maturity of our 6.625% senior notes due 2008.   (ii)
  Issuance of Debt in the Merger:

         
Senior secured credit facilities:
       
Revolving credit facility
       
Domestic based borrowings
  $ —  
Foreign subsidiary borrowings
    80,000  
Term loan A facility
    1,425,000  
Term loan B facility
    10,700,000  
Term loan C — asset sale facility
    705,638  
Delayed draw term loan facilities
    750,000  
Receivables based credit facility
    440,000  
Notes offered hereby
    2,310,000  
 
     
Total
  $ 16,410,638  
 
     

     Our senior secured credit facilities provide for a $2,000 million 6-year
revolving credit facility, of which $150 million will be available in
alternative currencies. We will have the ability to designate one or more of our
foreign restricted subsidiaries as borrowers under a foreign currency sublimit
of the revolving credit facility. Consistent with our international cash
management practices, we expect one of our foreign subsidiaries to borrow
$80 million under the revolving credit facility’s sublimit for foreign based
subsidiary borrowings to refinance our existing foreign subsidiary intercompany
borrowings. The foreign based borrowings allow us to efficiently manage our
liquidity needs in local countries, mitigating foreign exchange exposure and
cash movement among different tax jurisdictions. Based on estimated cash levels
(including estimated cash levels of our foreign subsidiaries), we do not expect
to borrow any additional amounts under the revolving credit facility at the
closing of the Transactions.
     The aggregate amount of the 6-year term loan A facility will be the sum of
$1,115 million plus the excess of $750 million over the borrowing base
availability under our receivables based credit facility on the closing of the
Transactions. The aggregate amount of our receivables based credit facility will
correspondingly be reduced by the excess of $750 million over the borrowing

63



--------------------------------------------------------------------------------



 



base availability on the closing of the Transactions. Assuming that the
borrowing base availability under the receivables based credit facility is
$440 million, the term loan A facility would be $1,425 million and the aggregate
receivables based credit facility (without regard to borrowing base limitations)
would be $690 million. However, our actual borrowing base availability may be
greater or less than this amount.
     Our senior secured credit facilities provide for a $10,700 million 7.5-year
term loan B facility.
     Our senior secured credit facilities further provide for a $705.638 million
7.5-year term loan C—asset sale facility. To the extent specified assets are
sold after March 27, 2008 and prior to the closing of the Transactions, actual
borrowings under the term loan C—asset sale facility will be reduced by the net
cash proceeds received therefrom. Proceeds from the sale of specified assets
after the closing of the Transactions will be applied to prepay the term loan
C—asset sale facility (and thereafter to prepay any remaining term loan
facilities) without right of reinvestment under our senior secured credit
facilities. In addition, if the net proceeds of any other asset sales are not
reinvested, but instead applied to prepay the senior secured credit facilities,
such proceeds would first be applied to the term loan C—asset sale facility and
thereafter pro rata to the remaining term loan facilities.
     Our senior secured credit facilities provide for two 7.5-year delayed draw
term loans facilities aggregating $1,250 million. Proceeds from the delayed draw
1 term loan facility, available in the aggregate amount of $750 million, can
only be used to redeem any of our existing senior notes due 2010. Proceeds from
the delayed draw 2 term loan facility, available in the aggregate amount of
$500 million, can only be used to redeem any of our existing 4.25% senior notes
due 2009. Upon the consummation of the Transactions, we expect to borrow all
amounts available to us under the delayed draw 1 term loan facility in order to
redeem substantially all of our outstanding senior notes due 2010. We do not
expect to borrow any amount available to us under the delayed draw 2 term loan
facility upon the consummation of the Transactions. Any unused commitment to
lend will expire on September 30, 2010 in the case of the delayed draw 1 term
loan facility and on the second anniversary of the closing in the case of the
delayed draw 2 term loan facility.
     Our $1,000 million receivables based credit facility will have availability
that is limited by a borrowing base. We estimate that borrowing base
availability under the receivables based credit facility at the closing of the
Transactions will be $440 million, although our actual availability may be
greater or less than our estimation.
     (D) Deferred income taxes in the unaudited pro forma condensed consolidated
balance sheet are recorded at the statutory rate in effect for the various tax
jurisdictions in which Clear Channel operates. Deferred income tax liabilities
increased $2.6 billion on the unaudited pro forma consolidated balance sheet
primarily due to the fair value adjustments for licenses, permits and other
intangibles, partially offset by adjustments for deferred tax assets from net
operating losses generated by transaction costs associated with the merger.
     The pro forma adjustment for income tax expense was determined using
statutory rates for the year ended December 31, 2007, the three months ended
March 31, 2008 and 2007, and the last twelve months ended March 31, 2008.
     (E) This pro forma adjustment is for the fair value adjustment of an
existing other long-term liability and the payment of $38.1 million for a
non-qualified employee benefit plan required upon a change of control as a
result of the merger.

64



--------------------------------------------------------------------------------



 



     (F) These pro forma adjustments eliminate the historical shareholders’
equity to the extent that it is not carryover basis for the control group under
EITF 88-16 (90.1% eliminated with 9.9% at carryover basis).
     (G) Pro forma shareholders’ equity was calculated as follows:

              (In thousands)  
Fair value of shareholders’ equity at March 31, 2008
  $ 17,928,262  
Net cash proceeds from debt due to merger (i)
    (14,479,631 )
 
     
Fair value of equity after merger (ii)
  $ 3,448,631  
 
     
Pro forma shareholder’s equity under EITF 88-16
 
Fair value of equity after merger
  $ 3,448,631  
Less: 9.9% of fair value of equity after merger ($3,448,631 multiplied by 9.9%)
    (341,414 )
Plus: 9.9% of shareholders’ historical carryover basis (9,661,909 multiplied by
9.9%)
    956,529  
Less: Deemed dividend (14,479,631 multiplied by 9.9%)
    (1,433,484 )
 
     
Adjustment for historical carryover basis per EITF 88-16
    (818,369 )
Adjustment for rollover of restricted stock awards
  $ 13,567  
 
     
Total pro forma shareholders’ equity under EITF 88-16 (iii)
  $ 2,643,829  
 
     

 

(i)   Net increase in debt in merger:

         
Issuance of debt in merger
  $ 16,410,638  
Total debt redeemed
    (1,519,860 )
Total decrease in cash
    168,897  
Estimated transaction and loan costs
    (580,044 )
 
     
Total increase in debt due to merger
  $ 14,479,631  
 
     

 

(ii)   For purposes of the unaudited pro forma condensed consolidated financial
data, the management of CCM Parent has assumed that the fair value of equity
after the merger is $3.4 billion.   (iii)   Total pro forma shareholders’ equity
under EITF 88-16:

         
Common stock, par value $.001 per share
  $ 500  
Additional paid-in capital
    2,643,329  
 
     
 
  $ 2,643,829  
 
     

     (H) This pro forma adjustment is for the additional depreciation and
amortization related to the fair value adjustments on property, plant and
equipment and definite-lived intangible assets based on the estimated remaining
useful lives ranging from two to twenty years for such assets.
     (I) This pro forma adjustment is for the incremental interest expense
resulting from the new capital structure resulting from the merger and the fair
value adjustments to existing Clear Channel long-term debt.

                                              Three     Three     Twelve        
      Months     Months     Months       Year Ended     Ended     Ended    
Ended       December 31,     March 31,     March 31,     March 31,       2007  
  2008     2007     2008       (In thousands)  
Interest expense on revolving credit facility (1)
  $ 14,476     $ 3,619     $ 3,619     $ 14,476  
Interest expense on receivables based credit facility (2)
    23,356       5,895       5,839       23,412  
Interest expense on term loan facilities (3)
    867,229       216,807       216,807       867,229  
Interest expense on notes offered hereby (4)
    251,650       62,913       62,913       251,650  
Amortization of deferred financing fees and fair value adjustments on Clear
Channel senior notes (5)
    232,887       58,222       58,222       232,887  
Reduction in interest expense on debt redeemed
    (208,429 )     (39,143 )     (57,217 )     (190,355 )
 
                       
Total pro forma interest adjustment
  $ 1,181,169     $ 308,313     $ 290,183     $ 1,199,299  
 
                       

65



--------------------------------------------------------------------------------



 



 

(1)   Pro forma interest expense reflects an $80 million outstanding balance on
the $2,000 million revolving credit facility at a rate equal to an applicable
margin (assumed to be 3.4%) over LIBOR (assumed to be 2.7%) plus a commitment
fee of 0.5% on the assumed undrawn balance of the revolving credit facility. For
each 0.125% per annum change in LIBOR, annual interest expense on the revolving
credit facility would change by $0.1 million.   (2)   Reflects pro forma
interest expense on the receivables based credit facility at a rate equal to an
applicable margin (assumed to be 2.4%) over LIBOR (assumed to be 2.7%) and
assumes a commitment fee of 0.375% on the unutilized portion of the receivables
based credit facility. For each 0.125% per annum change in LIBOR, annual
interest expense on the receivables based credit facility would change by
$0.6 million.   (3)   Reflects pro forma interest expense on the term loan
facilities at a rate equal to an applicable margin over LIBOR. The pro forma
adjustment assumes margins of 3.4% to 3.65% and LIBOR of 2.7%. Assumes a
commitment fee of 1.82% on the unutilized portion of the delayed draw term loan
facilities. For each 0.125% per annum change in LIBOR, annual interest expense
on the term loan facilities would change by $17.0 million.   (4)   Assumes a
fixed rate of 10.75% on the senior cash pay notes offered hereby and a fixed
rate of 11.00% on the senior toggle notes offered hereby.

  (i)   These pro forma financial statements include the assumptions that
interest expense is calculated at the rates under each tranche of the debt per
the purchase agreement and that the PIK Election has not been made in all
available periods to the fullest extent possible.

      The table below quantifies the effects for the period presented of two
possible alternate scenarios available to Clear Channel with regard to the
payment of required interest, a) paying 100% payment-in-kind (“PIK”) for all
periods presented and b) electing to pay 50% in cash and 50% through use of the
PIK Election for all periods presented:

                                      100% PIK   50% Cash/50% PIK     Increase
in   Increase   Increase in   Increase     interest   in net   interest   in net
    expense   loss   expense   loss
Year ended December 31, 2007
  $ 14,566     $ 9,031     $ 7,283     $ 4,515  
Three months ended March 31, 2008
    7,219       4,476       3,610       2,238  
Three months ended March 31, 2007
    2,494       1,547       1,247       773  
Twelve months ended March 31, 2008
    19,291       11,960       9,646       5,980  

      The use of the 100% PIK Election will increase cash balances by
approximately $146 million, net of tax, in the first year that the debt is
outstanding. The use of the 50% cash pay / 50% PIK Election will increase cash
balances by approximately $73 million, net of tax, in the first year that the
debt is outstanding.

(5)   Represents debt issuance costs associated with our new bank facilities
amortized over 6 years for the receivables based credit facility and the
revolving credit facility, 6 to 7.5 years for the term loan facilities and
8 years for the notes offered hereby.

     (J) This pro forma adjustment reverses merger expenses as they are
non-recurring charges incurred in connection with the merger.
     (K) This pro forma adjustment records non-cash compensation expense of
$9.7 million, $2.4 million, $2.4 million and $9.7 million for the year ended
December 31, 2007, the three months ended March 31, 2008 and 2007, and the last
twelve months ended March 31, 2008, respectively, associated with common stock
options of CCM Parent that will be granted to certain key executives upon
completion of the merger in accordance with new employment agreements described
elsewhere in this offering memorandum. The assumptions used to calculate the
fair value of these awards were consistent with the assumptions used by Clear
Channel disclosed in its Form 10-K for the year ended December 31, 2007. It is
likely that actual results will differ from these estimates due to changes in
the underlying assumptions and the pro forma results of operations could be
materially impacted.

66



--------------------------------------------------------------------------------



 



SELECTED HISTORICAL CONSOLIDATED FINANCIAL AND OTHER DATA
     The following table sets forth our selected historical consolidated
financial data as of and for the five years ended December 31, 2007, and as of
and for the three-month periods ended March 31, 2008 and 2007. The summary
historical consolidated financial data as of December 31, 2007 and 2006, and for
the three years ended December 31, 2007 are derived from our audited
consolidated financial statements and related notes included elsewhere in this
offering memorandum. The summary historical consolidated financial data as of
December 31, 2005, 2004 and 2003, and for the two years ended December 31, 2004
are derived from our audited consolidated financial statements and related notes
not included herein. The financial data as of December 31, 2005, 2004 and 2003,
and for the two years ended December 31, 2004 has been revised to reflect the
reclassification of the assets, liabilities, revenues and expenses of our
television business and certain radio stations as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144, Accounting
for the Impairment or Disposal of Long-lived Assets (“Statement 144”). The
summary historical consolidated financial data as of and for the three-month
periods ended March 31, 2008 and 2007 are derived from our unaudited
consolidated financial statements and related notes included elsewhere in this
offering memorandum. The unaudited consolidated financial statements include all
adjustments, consisting of normal recurring accruals, which we consider
necessary for a fair presentation of our consolidated financial position and
consolidated results of operations for these periods. Due to seasonality and
other factors, operating results for the three-month period ended March 31, 2008
are not necessarily indicative of the results that may be expected for the
entire year ending December 31, 2008.
     Acquisitions and dispositions significantly impact the comparability of the
historical consolidated financial data reflected in this financial data. This
information is only a summary and you should read the information presented
below in conjunction with our historical consolidated financial statements and
related notes included elsewhere in this offering memorandum, as well as the
section entitled “Management’s Discussion and Analysis of Financial Condition
and Results of Operations.”

67



--------------------------------------------------------------------------------



 



                                                                               
                      Three Months Ended       Year Ended December 31,     March
31,       2007(1)     2006(2)     2005     2004     2003     2008     2007      
(In thousands)     (Unaudited)  
Statement of Operations:
                                                       
Revenue
  $ 6,921,202     $ 6,567,790     $ 6,126,553     $ 6,132,880     $ 5,786,048  
  $ 1,564,207     $ 1,505,077  
Operating expenses:
                                                       
Direct operating expenses (excludes depreciation and amortization)
    2,733,004       2,532,444       2,351,614       2,216,789       2,024,442  
    705,947       627,879  
Selling, general and administrative expenses (excludes depreciation and
amortization)
    1,761,939       1,708,957       1,651,195       1,644,251       1,621,599  
    426,381       416,319  
Depreciation and amortization
    566,627       600,294       593,477       591,670       575,134      
152,278       139,685  
Corporate expenses (excludes depreciation and amortization)
    181,504       196,319       167,088       163,263       149,697       46,303
      48,150  
Merger expenses
    6,762       7,633       —       —       —       389       1,686  
Gain on disposition of assets—net
    14,113       71,571       49,656       43,040       7,377       2,097      
6,947  
 
                                         
Operating income
    1,685,479       1,593,714       1,412,835       1,559,947       1,422,553  
    235,006       278,305  
Interest expense
    451,870       484,063       443,442       367,511       392,215      
100,003       118,077  
Gain (loss) on marketable securities
    6,742       2,306       (702 )     46,271       678,846       6,526      
395  
Equity in earnings of nonconsolidated affiliates
    35,176       37,845       38,338       22,285       20,669       83,045    
  5,264  
Other income (expense)—net
    5,326       (8,593 )     11,016       (30,554 )     20,407       11,787    
  (12 )
 
                                         
Income before income taxes, minority interest, discontinued operations and
cumulative effect of a change in accounting principle
    1,280,853       1,141,209       1,018,045       1,230,438       1,750,260  
    236,361       165,875  
Income tax expense
    441,148       470,443       403,047       471,504       753,564       66,581
      70,466  
Minority interest expense, net of tax
    47,031       31,927       17,847       7,602       3,906       8,389      
276  
 
                                         
Income before discontinued operations and cumulative effect of a change in
accounting principle
    792,674       638,839       597,151       751,332       992,790      
161,391       95,133  
Income from discontinued operations, net (3)
    145,833       52,678       338,511       94,467       152,801       638,262
      7,089  
 
                                         
Income before cumulative effect of a change in accounting principle
    938,507       691,517       935,662       845,799       1,145,591      
799,653       102,222  
Cumulative effect of a change in accounting principle, net of tax of, $2,959,003
in 2004(4)
    —       —       —       (4,883,968 )     —       —       —  
 
                                         
Net income (loss)
  $ 938,507     $ 691,517     $ 935,662     $ (4,038,169 )   $ 1,145,591     $
799,653     $ 102,222  
 
                                         

68



--------------------------------------------------------------------------------



 



                                                                               
                      Three Months Ended     Year Ended December 31,   March 31,
    2007   2006   2005   2004   2003   2008   2007     (In thousands)  
(Unaudited)
Balance Sheet Data:
                                                       
Current assets
  $ 2,294,583     $ 2,205,730     $ 2,398,294     $ 2,269,922     $ 2,185,682  
  $ 2,679,319     $ 2,065,806  
Property, plant and equipment—net, including discontinued operations (5)
    3,215,088       3,236,210       3,255,649       3,328,165       3,476,900  
    3,090,228       3,188,918  
Total assets
    18,805,528       18,886,455       18,718,571       19,959,618      
28,352,693       19,053,211       18,686,330  
Current liabilities
    2,813,277       1,663,846       2,107,313       2,184,552       1,892,719  
    2,298,917       1,815,182  
Long-term debt, net of current maturities
    5,214,988       7,326,700       6,155,363       6,941,996       6,898,722  
    5,072,000       6,862,109  
Shareholders’ equity
    8,797,491       8,042,341       8,826,462       9,488,078       15,553,939  
    9,661,909       8,128,722  
 
                                                       
Statement of Cash Flows Data:
                                                       
Net cash flows provided by (used in):
                                                       
Operating activities
  $ 1,576,428     $ 1,748,057     $ 1,303,880                     $ 367,772    
$ 321,463  
Investing activities
    (482,677 )     (607,011 )     (349,796 )                     (154,257 )    
(71,021 )
Financing activities
    (1,431,014 )     (1,178,610 )     (1,061,392 )                     (754,449
)     (283,165 )
Discontinued operations
    366,411       69,227       157,118                       997,898      
25,913  
 
                                                       
Other Financial Data:
                                                       
Capital expenditures
  $ 363,309     $ 336,739     $ 302,655                     $ 93,693     $
64,986  
Ratio of earnings to fixed charges
    2.38 x     2.27 x     2.24 x     2.76 x     3.56 x     1.72 x     1.78 x

 

(1)   Effective January 1, 2007, we adopted Financial Accounting Standards Board
Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”). In
accordance with the provisions of FIN 48, the effects of adoption were accounted
for as a cumulative-effect adjustment recorded to the balance of retained
earnings on the date of adoption. The adoption of FIN 48 resulted in a decrease
of $0.2 million to the January 1, 2007 balance of “Retained deficit”, an
increase of $101.7 million in “Other long-term liabilities” for unrecognized tax
benefits and a decrease of $123.0 million in “Deferred income taxes”.   (2)  
Effective January 1, 2006, we adopted Statement of Financial Accounting
Standards No. 123 (revised 2004), Share- Based Payment (“Statement 123(R)”). In
accordance with the provisions of Statement 123(R), we elected to adopt the
standard using the modified prospective method.   (3)   Includes the results of
operations of our live entertainment and sports representation businesses, which
we spun-off on December 21, 2005, our television business sold on March 14, 2008
and certain of our non-core radio stations.   (4)   We recorded a non-cash
charge of $4.9 billion, net of deferred taxes of $3.0 billion, as a cumulative
effect of a change in accounting principle during the fourth quarter of 2004 as
a result of the adoption of EITF Topic D-108, Use of the Residual Method to
Value Acquired Assets other than Goodwill (“Topic D-108”).   (5)   Excludes the
property, plant and equipment—net of our live entertainment and sports
representation businesses, which we spun-off on December 21, 2005.

69



--------------------------------------------------------------------------------



 



MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL CONDITION AND RESULTS OF OPERATIONS
     You should read the following discussion of our financial condition and
results of operations with “Selected Historical Consolidated Financial and Other
Data,” “Unaudited Pro Forma Condensed Consolidated Financial Statements” and the
historical consolidated financial statements and related notes included
elsewhere in this offering memorandum. In this section, the terms “we,” “our,”
“ours,” “us” and “Clear Channel” refer collectively to Clear Channel and its
consolidated subsidiaries. This discussion contains forward-looking statements
about our markets, the demand for our products and services and our future
results. We based these statements on assumptions that we consider reasonable.
Actual results may differ materially from those suggested by our forward-looking
statements for various reasons including those discussed in the “Risk Factors”
and “Forward-Looking Statements” sections of this offering memorandum. Those
sections expressly qualify all subsequent oral and written forward-looking
statements attributable to us or persons acting on our behalf. We do not have
any intention or obligation to update forward-looking statements included in
this offering memorandum.
Format of Presentation
     Management’s discussion and analysis of our results of operations and
financial condition should be read in conjunction with the consolidated
financial statements and related footnotes. Our discussion is presented on both
a consolidated and segment basis. Our reportable operating segments are Americas
Outdoor Advertising, International Outdoor Advertising and Radio Broadcasting,
which includes our national syndication business. Included in the Other segment
are our media representation business, Katz Media, and other general support
services and initiatives.
     We manage our operating segments primarily focusing on their operating
income, while corporate expenses, merger expenses, gain on disposition of
assets—net, interest expense, gain on marketable securities, equity in earnings
of nonconsolidated affiliates, other income (expense) — net, income tax expense
and minority interest expense—net of tax are managed on a total company basis
and are, therefore, included only in our discussion of consolidated results.
Recent Events
Merger with a Group Co-led by Bain Capital and THL
     The following discussion assumes the approval of the adoption of the merger
agreement by our shareholders.
     One or more new entities controlled by the Sponsors and their co-investors
will acquire directly or indirectly through newly formed companies (each of
which will be ultimately controlled jointly by the Sponsors) shares of stock in
CCM Parent. At the effective time of the merger, those shares will represent, in
the aggregate, between 66% and 82% (whether measured by voting power or economic
interest) of the equity of CCM Parent, depending on the percentage of shares
certain members of our management commit, or are permitted and subsequently
elect, to rollover and the number of shares issued to our public shareholders
pursuant to the merger agreement, as more fully described below. The capital
stock held by the Sponsors will consist of a combination of shares of “strong
voting” Class B common stock and nonvoting Class C common stock of CCM Parent
with aggregate votes equal to one vote per share. As an illustration only,
assuming there were one million shares of Class B common stock

70



--------------------------------------------------------------------------------



 



issued and outstanding and nine million shares of Class C common stock issued
and outstanding, then each share of Class B common stock would have ten votes;
and therefore, in the aggregate the Class B common stock would be entitled to
ten million votes (a total number of votes equal to the total number of shares
of Class B common stock and Class C common stock outstanding).
     At the effective time of the merger, our shareholders who elect to receive
cash consideration in connection with the merger will receive $36.00 in cash for
each pre-merger share of our outstanding common stock they own, subject to the
payment of additional equity consideration, if applicable. Pursuant to the
merger agreement, as an alternative to receiving the $36.00 per share cash
consideration, our shareholders will be offered the opportunity to exchange some
or all of their pre-merger shares on a one-for-one basis for shares of Class A
common stock in CCM Parent, subject to aggregate and individual caps discussed
below. Shares of Class A common stock are entitled to one vote per share. Each
share of Class A common stock, Class B common stock and Class C common stock
will have the same economic rights.
     The merger agreement provides that no more than 30% of the capital stock of
CCM Parent is issuable pursuant to stock elections in exchange for our
outstanding common stock, including shares issuable upon conversion of our
outstanding options. If our shareholders make stock elections exceeding the 30%
aggregate cap, then each shareholder (other than certain shareholders who have
separately agreed with CCM Parent to make stock elections with respect to an
aggregate of 13,888,890 shares of our common stock whose respective stock
elections are subject to proration only in the event of a reduction in the
equity financing funded by the Sponsors and their co-investors) will receive a
proportionate allocation of shares of CCM Parent’s Class A common stock.
Furthermore, no shareholder making a stock election may receive more than
11,111,112 shares of Class A common stock of CCM Parent in connection with the
merger. Our shareholders which are subject to proration or the individual cap
will receive $36.00 per share cash consideration for such prorated or capped
shares, subject to the payment of additional equity consideration, if
applicable.
     In limited circumstances, our shareholders electing to receive cash
consideration for some or all of their shares of our outstanding common stock,
including shares issuable upon conversion of our outstanding options, will, on a
pro rata basis, instead be issued shares of CCM Parent’s Class A common stock.
CCM Parent may reduce the cash consideration to be paid to our shareholders in
the event the total funds that CCM Parent determines it needs to fund the
Transactions exceed the total funds available to CCM Parent in connection with
the Transactions, as described more fully in “Use of Proceeds” herein. If CCM
Parent elects to reduce the cash consideration based on such determination, CCM
Parent may reduce the cash consideration to be paid to our shareholders by an
amount not to exceed 1/36th of the total amount of cash consideration that our
shareholders elected to receive and, in lieu thereof, issue shares of Class A
common stock to such shareholders. The issuance of any additional equity
consideration may result in the issuance of more than 30% of the total shares of
capital stock of CCM Parent in exchange for shares of our outstanding common
stock, including shares issuable upon conversion of our outstanding options.
     The merger agreement provides for payment of additional cash consideration
if the merger closes after November 1, 2008. If the merger is consummated after
November 1, 2008, but on or before December 1, 2008, our shareholders will
receive additional cash consideration based upon the number of days elapsed
since November 1, 2008 (including November 1, 2008), equal to $36.00 multiplied
by 4.5% per annum, per share. If the merger is consummated after December 1,
2008, the additional cash consideration will increase and our shareholders will

71



--------------------------------------------------------------------------------



 



receive additional cash consideration based on the number of days elapsed since
December 1, 2008 (including December 1, 2008), equal to $36.00 multiplied by 6%
per annum, per share (plus the additional cash consideration accrued during
November 2008).
Certain Regulatory Matters in Connection with the Merger
     In connection with the merger, the FCC released on January 24, 2008 the FCC
Order approving the transfer of control of our FCC licenses to affiliates of the
Fincos subject to compliance with certain conditions. Those conditions include
the assignment prior to the closing of the merger of our FCC licenses for 57
radio stations (42 of which are included in our 890 radio stations as of
December 31, 2007) to AST, an entity in which neither we nor Bain Capital or THL
holds an interest pursuant to the FCC attribution standards. The parties intend
to satisfy the conditions included in the FCC Order prior to the closing date of
the Transactions. The consents granted by the FCC Order remain in effect as
granted or as extended. The FCC grants extensions of authority to consummate
previously approved transfers of control either by right or for good cause
shown. We anticipate that the FCC will grant any necessary extensions of the
effective period of the FCC Order for consummation of the transfer.
     In addition, we agreed with the DOJ to enter into a Final Judgment in
accordance with and subject to the Tunney Act, as stipulated in the Hold
Separate Stipulation and Order filed by the DOJ on February 13, 2008, whereby we
have agreed to divest within 90 days of the closing of the merger, subject to
the conditions set forth therein, six additional core radio stations in
Cincinnati, Houston, Las Vegas and San Francisco.
Sale of Certain Radio Stations
     On November 16, 2006, we announced plans to sell 448 non-core radio
stations. During the first quarter of 2008, we revised our plans to sell 173 of
these stations because we determined that market conditions were not
advantageous to complete the sales. We intend to hold and operate these
stations. Of these, 145 were classified as discontinued operations at
December 31, 2007. At March 31, 2008, these 145 non-core stations no longer met
the requirements of Statement 144 for classification as discontinued operations.
Therefore, the assets, results of operations and cash flows from these 145
stations were reclassified to continuing operations in our consolidated
financial statements as of and for the period ended March 31, 2008, for the
period ended March 31, 2007 and as of December 31, 2007.
     We have 20 non-core radio stations that are no longer under a definitive
asset purchase agreement as of March 31, 2008. However, we continue to actively
market these radio stations and they continue to meet the criteria in Statement
144 for classification as discontinued operations. Therefore, the assets,
results of operations and cash flows from these stations remain classified as
discontinued operations in our consolidated financial statements as of and for
the period ended March 31, 2008, for the period ended March 31, 2007 and as of
December 31, 2007.

72



--------------------------------------------------------------------------------



 



     The following table presents the activity related to our planned
divestitures of radio stations:

         
Total radio stations announced as being marketed for sale on November 16, 2006
    448  
Total radio stations no longer being marketed for sale
    (173 )
 
       
Adjusted number of radio stations being marketed for sale (non-core radio
stations)
    275  
Non-core radio stations sold through March 31, 2008
    (223 )
 
       
Remaining non-core radio stations at March 31, 2008 classified as discontinued
operations
    52  
Non-core radio stations under definitive asset purchase agreements
    (32 )
 
       
Non-core radio stations being marketed for sale
    20  
 
       

     In addition to our non-core stations, we had definitive asset purchase
agreements for eight stations at March 31, 2008. We determined that each of
these radio station markets represents disposal groups. Consistent with the
provisions of Statement 144, we classified these assets that are subject to
transfer under the definitive asset purchase agreements as discontinued
operations as of and for the period ended March 31, 2008, for the period ended
March 31, 2007 and as of December 31, 2007. Accordingly, depreciation and
amortization associated with these assets was discontinued. Additionally, we
determined that these assets comprise operations and cash flows that can be
clearly distinguished, operationally and for financial reporting purposes, from
the rest of the Company. As of March 31, 2008, we determined that the estimated
fair value less costs to sell attributable to these assets was in excess of the
carrying value of their related net assets held for sale.
     Through May 7, 2008, we executed definitive asset purchase agreements for
the sale of 17 radio stations in addition to the radio stations under definitive
asset purchase agreements at March 31, 2008.
     The closing of these radio sales is subject to antitrust clearances, FCC
approval and other customary closing conditions. The sale of these radio assets
is not a condition to the closing of the Transactions and is not contingent on
the closing of the Transactions.
Sale of Our Television Business
     On November 16, 2006, we announced plans to sell all of our television
stations. We entered into a definitive agreement on April 20, 2007 with an
affiliate of Providence to sell our television business. The FCC issued its
consent order on November 29, 2007 approving the assignment of our television
station licenses to the affiliate of Providence. On March 14, 2008, we completed
the sale of all of our television stations to an affiliate of Providence for
$1.0 billion, adjusted for certain items including proration of expenses and
adjustments for working capital.
     As a result, we recorded a gain of $666.7 million as a component of “Income
from discontinued operations, net” in our consolidated statement of operations
during the quarter ended March 31, 2008. Additionally, net income and cash flows
from the television business were classified as discontinued operations in the
consolidated statements of operations and the consolidated statements of cash
flows, respectively, for the first quarter of 2008 and 2007. The net assets
related to the television business were classified as discontinued operations as
of December 31, 2007.
Sale of Certain Equity Investments
     On January 17, 2008, we entered into an agreement to sell our equity
investment in Clear Channel Independent, an out-of-home advertising company with
operations in South Africa and other sub-Saharan countries. We closed the
transaction on March 28, 2008.

73



--------------------------------------------------------------------------------



 



     On May 28, 2008, we entered into a definitive agreement to sell our 40%
equity interest in the Mexican radio broadcasting company, Grupo Acir, for total
consideration of $94 million. The sale is subject to Mexican regulatory
approvals and is expected to close in June 2008. At closing, the buyer will
purchase half of our equity interest and is obligated to purchase our remaining
equity interest in Grupo Acir within five years from the closing date.
Americas Outdoor Advertising and International Outdoor Advertising
     Our revenue is derived from selling advertising space on the displays we
own or operate in key markets worldwide consisting primarily of billboards,
street furniture and transit displays. We own the majority of our advertising
displays, which typically are located on sites that we either lease or own or
for which we have acquired permanent easements. Our advertising contracts
typically outline the number of displays reserved, the duration of the
advertising campaign and the unit price per display.
     Our advertising rates are based on a number of different factors including
location, competition, size of display, illumination, market and gross ratings
points. Gross ratings points are the total number of impressions delivered,
expressed as a percentage of a market population, of a display or group of
displays. The number of impressions delivered by a display is measured by the
number of people passing the site during a defined period of time and, in some
international markets, is weighted to account for such factors as illumination,
proximity to other displays and the speed and viewing angle of approaching
traffic. Management typically monitors our business by reviewing the average
rates, average revenue per display, or yield, occupancy and inventory levels of
each of our display types by market. In addition, because a significant portion
of our advertising operations are conducted in foreign markets, the largest
being France and the United Kingdom, management reviews the operating results
from our foreign operations on a constant dollar basis. A constant dollar basis
allows for comparison of operations independent of foreign exchange movements.
     The significant expenses associated with our operations include (i) direct
production, maintenance and installation expenses, (ii) site lease expenses for
land under our displays and (iii) revenue-sharing or minimum guaranteed amounts
payable under our billboard, street furniture and transit display contracts. Our
direct production, maintenance and installation expenses include costs for
printing, transporting and changing the advertising copy on our displays, the
related labor costs, the vinyl and paper costs and the costs for cleaning and
maintaining our displays. Vinyl and paper costs vary according to the complexity
of the advertising copy and the quantity of displays. Our site lease expenses
include lease payments for use of the land under our displays, as well as any
revenue-sharing arrangements or minimum guaranteed amounts payable that we may
have with the landlords. The terms of our site leases and revenue-sharing or
minimum guaranteed contracts generally range from one to 20 years.
     In our International Outdoor Advertising business, normal market practice
is to sell billboards and street furniture as network packages with contract
terms typically ranging from one to two weeks, compared to contract terms
typically ranging from four weeks to one year in the United States. In addition,
competitive bidding for street furniture and transit contracts, which constitute
a larger portion of our International Outdoor Advertising business, and a
different regulatory environment for billboards, result in higher site lease
cost in our International Outdoor Advertising business compared to our Americas
Outdoor Advertising business. As a result, our margins are typically less in our
International Outdoor Advertising business than in the Americas Outdoor
Advertising.

74



--------------------------------------------------------------------------------



 



     Our street furniture and transit display contracts, the terms of which
range from three to 20 years, generally require us to make upfront investments
in property, plant and equipment. These contracts may also include upfront lease
payments and/or minimum annual guaranteed lease payments. We can give no
assurance that our cash flows from operations over the terms of these contracts
will exceed the upfront and minimum required payments.
Radio Broadcasting
     Our revenue is derived from selling advertising time (“spots”) on our radio
stations, with advertising contracts typically less than one year. The formats
are designed to reach audiences with targeted demographic characteristics that
appeal to our advertisers. Management monitors average advertising rates, which
are principally based on the length of the spot and how many people in a
targeted audience listen to our stations, as measured by an independent ratings
service. The size of the market influences rates as well, with larger markets
typically receiving higher rates than smaller markets. Also, our advertising
rates are influenced by the time of day the advertisement airs, with morning and
evening drive-time hours typically the highest. Management monitors yield per
available minute in addition to average rates because yield allows management to
track revenue performance across our inventory. Yield is defined by management
as revenue earned divided by commercial capacity available.
     Management monitors macro level indicators to assess our radio broadcasting
operations’ performance. Due to the geographic diversity and autonomy of our
markets, we have a multitude of market specific advertising rates and audience
demographics. Therefore, management reviews average unit rates across all of our
stations.
     Management looks at our radio broadcasting operations’ overall revenue as
well as local advertising, which is sold predominately in a station’s local
market, and national advertising, which is sold across multiple markets. Local
advertising is sold by each radio station’s sales staffs while national
advertising is sold, for the most part, through our national representation
firm. Local advertising, which is our largest source of advertising revenue, and
national advertising revenues are tracked separately, because these revenue
streams have different sales forces and respond differently to changes in the
economic environment.
     Management also looks at radio revenue by market size, as defined by
Arbitron. Typically, larger markets can reach larger audiences with wider
demographics than smaller markets. Additionally, management reviews our share of
target demographics listening to the radio in an average quarter hour. This
metric gauges how well our formats are attracting and retaining listeners.
     A portion of our Radio Broadcasting segment’s expenses vary in connection
with changes in revenue. These variable expenses primarily relate to costs in
our sales department, such as salaries, commissions and bad debt. Our
programming and general and administrative departments incur most of our fixed
costs, such as talent costs, rights fees, utilities and office salaries. Lastly,
our highly discretionary costs are in our marketing and promotions department,
which we primarily incur to maintain and/or increase our audience share.

75



--------------------------------------------------------------------------------



 



Statement 123(R)
     We adopted Statement 123(R) on January 1, 2006 under the
modified-prospective approach which requires us to recognize employee
compensation cost related to our stock option grants in the same line items as
cash compensation for all options granted after the date of adoption as well as
for any options that were unvested at adoption. Under the modified-prospective
approach, no stock option expense attributable to these options is reflected in
the financial statements for years prior to adoption. The amounts recorded as
share-based payments in the financial statements during 2005 relate to the
expense associated with restricted stock awards. As of December 31, 2007, there
was $89.8 million of total unrecognized compensation cost, net of estimated
forfeitures, related to nonvested share-based compensation arrangements. As of
March 31, 2008, there was $78.5 million of total unrecognized compensation cost,
net of estimated forfeitures, related to nonvested share-based compensation
arrangements. The unrecognized compensation cost is expected to be recognized
over a weighted average period of approximately three years. The following table
details compensation costs related to share-based payments for the year ended
December 31, 2007 and the three-month period ended March 31, 2008 and 2007:

                                      Three             Months     Year Ended  
Ended     December 31   March 31,     2007   2008   2007     (In millions)
Americas Outdoor Advertising
                       
Direct Operating Expenses
  $ 5.7     $ 1.1     $ 0.8  
SG&A
    2.2       0.4       0.3  
International Outdoor Advertising
                       
Direct Operating Expenses
  $ 1.2     $ 0.3     $ 0.2  
SG&A
    0.5       0.1       0.1  
Radio Broadcasting
                       
Direct Operating Expenses
  $ 10.0     $ 2.2     $ 2.0  
SG&A
    12.2       2.6       2.5  
Other
                       
Direct Operating Expenses
  $ —     $ —     $ —  
SG&A
    —       —       —  
Corporate
  $ 12.2     $ 2.9     $ 2.4  

76



--------------------------------------------------------------------------------



 



The Comparison of Three Months Ended March 31, 2008 to Three Months Ended
March 31, 2007 is as Follows:

                              Three Months Ended     %       March 31,    
Change       2008     2007             (In thousands)        
Revenue
  $ 1,564,207     $ 1,505,077       4 %
Operating expenses:
                       
Direct operating expenses (excludes depreciation and amortization)
    705,947       627,879       12 %
Selling, general and administrative expenses (excludes depreciation and
amortization)
    426,381       416,319       2 %
Depreciation and amortization
    152,278       139,685       9 %
Corporate expenses (excludes depreciation and
    46,303       48,150       (4 %)
Merger expenses
    389       1,686          
Gain on disposition of assets—net
    2,097       6,947          
 
                   
Operating income
    235,006       278,305       (16 %)
Interest expense
    100,003       118,077          
Gain on marketable securities
    6,526       395          
Equity in earnings of nonconsolidated affiliates
    83,045       5,264          
Other income (expense) — net
    11,787       (12 )        
 
                   
Income before income taxes, minority interest expense and discontinued
operations
    236,361       165,875          
Income tax expense:
                       
Current
    (23,833 )     (32,359 )        
Deferred
    (42,748 )     (38,107 )        
 
                   
Income tax expense
    (66,581 )     (70,466 )        
Minority interest expense, net of tax
    8,389       276          
 
                   
Income before discontinued operations
    161,391       95,133          
Income from discontinued operations, net
    638,262       7,089          
 
                   
Net income
  $ 799,653     $ 102,222          
 
                   

Consolidated Results of Operations
Revenue
     Our consolidated revenue increased $59.1 million during the first quarter
of 2008 compared to the same period of 2007. Our International Outdoor
Advertising revenue increased $68.4 million, with roughly $46.4 million from
movements in foreign exchange. The remainder of our International Outdoor
Advertising revenue growth was mostly associated with increases in China, Italy,
Spain and Australia. Our Americas Outdoor Advertising revenue grew $16.3 million
primarily from increases in airport and street furniture revenues and digital
display revenue. These gains were partially offset by a revenue decline of
$29.6 million from our Radio Broadcasting segment associated with decreases in
local and national advertising.
Direct Operating Expenses
     Direct operating expenses increased $78.1 million during the first quarter
of 2008 compared to the same period of 2007. Our International Outdoor
Advertising segment contributed $55.3 million of the increase, of which
$31.7 million related to movements in foreign exchange, and the remainder of the
increase was associated with an increase in site lease expenses. Americas
Outdoor Advertising direct operating expenses increased $21.3 million driven by
increased site lease expenses associated with new contracts and the increase in
airport, street furniture and



77



--------------------------------------------------------------------------------



 



digital display revenues. Partially offsetting these increases were less direct
operating expenses in our Radio Broadcasting segment of $3.0 million primarily
attributable to a decline in programming expenses.
Selling, General and Administrative Expenses (“SG&A”)
     SG&A increased $10.1 million during the first quarter of 2008 compared to
the same period of 2007. Our International Outdoor Advertising SG&A expenses
increased $12.9 million primarily attributable to $8.9 million from movements in
foreign exchange. SG&A increased $4.1 million in our Americas Outdoor
Advertising segment principally related to an increase in commission expenses
associated with the increase in revenue. Our Radio Broadcasting SG&A declined
$7.4 million from fewer advertising expenses and decreases in commission
expenses associated with the revenue decline.
Depreciation and Amortization
     Depreciation and amortization increased $12.6 million in the first quarter
of 2008 compared to the same period of 2007 primarily as a result of a
$6.6 million adjustment related to radio stations that were reclassified to
continuing operations for depreciation and amortization that would have been
recognized had the stations been continuously classified as continuing
operations and approximately $4.9 million related to increases in foreign
exchange.
Corporate Expenses
     Corporate expenses declined approximately $1.8 million related to a decline
in Radio Broadcasting bonus expense associated with the decline in Radio
Broadcasting operating income.
Gain on Disposition of Assets—Net
     The $2.1 million gain in 2008 primarily relates to a gain on disposition of
Americas Outdoor Advertising assets of $2.6 million plus net gains of various
miscellaneous items of $0.9 million, partially offset by a loss on the disposal
of land of $1.4 million in one of our Americas Outdoor Advertising markets.
     The gain on disposition of assets—net for 2007 was $6.9 million related
primarily to a $5.5 million gain on the disposition of street furniture assets.
Interest Expense
     The decline in interest expense of $18.1 million primarily relates to the
decline in average debt outstanding as well as a decline in the weighted average
cost of debt in the first quarter of 2008 compared to the same period of 2007.
Gain on Marketable Securities
     The gain on marketable securities for the first quarters of 2008 and 2007
relates solely to the change in value of secured forward exchange contracts and
the underlying shares.
Equity in Earnings of Nonconsolidated Affiliates
     Equity in earnings of nonconsolidated affiliates increased $77.8 million
primarily from a $75.6 million gain on the sale of our 50% interest in Clear
Channel Independent, a South African outdoor advertising company.

78



--------------------------------------------------------------------------------



 



Other Income (Expense)—Net
     Other income increased $11.8 million in the current quarter over the same
period of 2007 primarily related to foreign exchange gains.
Income Tax Benefit (Expense)
     Current tax expense decreased by $8.5 million during 2008 as compared to
2007 primarily due to current tax benefits of approximately $10.2 million
recorded in 2008 related to additional tax depreciation deductions as a result
of the bonus depreciation provisions enacted as part of the Economic Stimulus
Act of 2008. Additionally, we sold our 50% interest in Clear Channel
Independent, which was structured as a tax free disposition. The sale resulted
in a gain of $75.6 million with no current tax expense.
     Deferred tax expense increased $4.6 million during 2008 as compared to 2007
mostly due to the additional tax depreciation deductions taken in 2008 mentioned
above. This increase was partially offset by additional deferred tax expense
recorded during 2007 as a result of the utilization of deferred tax assets
related to capital expenditures in certain foreign jurisdictions.
Minority Interest Expense, Net of Tax
     The increase in minority interest expense in 2008 compared to 2007 relates
to the increase in net income of our majority-owned subsidiary, CCOH.
Income from Discontinued Operations, Net
     Included in income from discontinued operations in the first quarter of
2008 is a gain of $633.2 million, net of tax, related to the sale of our
television business and the sale of radio stations. We estimate utilization of
approximately $577.3 million of capital loss carryforwards to offset a portion
of the taxes associated with these gains. As of March 31, 2008, we had
approximately $809.2 million in capital loss carryforwards remaining.
Americas Outdoor Advertising Results of Operations
     Our Americas Outdoor Advertising operating results were as follows:

                              Three Months Ended             March 31,     %    
  2008     2007     Change       (In thousands)        
Revenue
  $ 333,362     $ 317,023       5 %
Direct operating expenses
    156,245       134,914       16 %
Selling, general and administrative expenses
    58,375       54,243       8 %
Depreciation and amortization
    50,099       46,561       8 %
 
                 
Operating income
  $ 68,643     $ 81,305       (16 %)
 
                 

     Revenue increased approximately $16.3 million during the first quarter of
2008 compared to the first quarter of 2007 primarily from increases in airport
and street furniture revenues as well as digital display revenue. The increase
in street furniture revenue was primarily the result of a new contract in San
Francisco while the increase in airport revenue was due to increased rates and
occupancy. We benefited from contract wins in our airport business as well.
Digital display

79



--------------------------------------------------------------------------------



 



revenue growth was primarily attributable to an increase in digital displays.
Partially offsetting the revenue increase was a decline in bulletin and poster
revenue of approximately $4.5 million. The decline in bulletin revenue was
primarily attributable to decreased occupancy while the decline in poster
revenue was primarily attributable to a decrease in rate. Leading advertising
categories during the quarter were telecommunications, retail, automotive,
financial services and amusements. Revenue growth was led by Los Angeles, San
Francisco, Seattle and Milwaukee and America Outdoor Advertising’s international
markets of Canada, Mexico and Peru.
     Our Americas Outdoor Advertising direct operating expenses increased
$21.3 million primarily from higher site lease expenses of $18.9 million.
Approximately $8.9 million of this increase was associated with new airport and
street furniture contracts and the remainder is primarily associated with the
increase in airport, street furniture and digital revenue. Our SG&A expenses
increased $4.1 million primarily from commission expenses associated with the
increase in revenue.
International Outdoor Advertising Results of Operations

    Our International Outdoor Advertising operating results were as follows:

                              Three Months Ended             March 31,     %    
  2008     2007     Change       (In thousands)        
Revenue
  $ 442,217     $ 373,833       18 %
Direct operating expenses
    314,589       259,291       21 %
Selling, general and administrative expenses
    86,235       73,290       18 %
Depreciation and amortization
    54,991       49,109       12 %
 
                 
Operating income
  $ (13,598 )   $ (7,857 )   NA  
 
                 

     Revenue increased approximately $68.4 million, with roughly $46.4 million
from movements in foreign exchange. The remainder of the revenue growth was
primarily attributable to growth in China, Italy, Spain, Romania and Australia,
partially offset by a revenue decline in the United Kingdom. We experienced weak
advertising markets in both France and the United Kingdom during the quarter.
China, Italy, Spain and Australia all benefited from strong advertising
environments. We acquired operations in Romania at the end of the second quarter
of 2007, which contributed to the revenue growth in 2008. We also benefited from
political spending for the national elections in Italy. The revenue growth in
Spain was primarily a result of our Barcelona bike contract, which we began
operating during the first quarter of 2007.
     Direct operating expenses increased $55.3 million. Included in the increase
is approximately $31.7 million related to movements in foreign exchange. The
remaining increase in direct operating expenses was primarily attributable to an
increase in site lease expenses and other direct operating expenses associated
with the increase in revenue. SG&A expenses increased $12.9 million in 2008 over
2007 from approximately $8.9 million related to movements in foreign exchange
and an increase in selling expenses associated with the increase in revenue.



80



--------------------------------------------------------------------------------



 



Radio Broadcasting Results of Operations
     Our Radio Broadcasting operating results were as follows:

                              Three Months Ended             March 31,     %    
  2008     2007     Change       (In thousands)        
Revenue
  $ 769,611     $ 799,201       (4 %)
Direct operating expenses
    231,496       234,518       (1 %)
Selling, general and administrative expenses
    269,282       276,693       (3 %)
Depreciation and amortization
    31,487       29,901       5 %
 
                   
Operating income
  $ 237,346     $ 258,089       (8 %)
 
                   

     Our Radio Broadcasting revenue declined $29.6 million during the first
quarter of 2008 as compared to the same period of 2007. Decreases in local and
national revenues were partially offset by increases in traffic, on-line and
syndicated radio revenues. Local and national revenues were down partially as a
result of overall weakness in advertising as well as declines in automotive,
retail and services advertising categories. Our yield per available minute
decreased in the first quarter of 2008 compared to the first quarter of 2007.
     Direct operating expenses declined $3.0 million primarily related to a
decline of $11.5 million in programming expenses attributable to decreases in
outside research and salaries partially offset by increases in syndicated radio
and other infrastructure support expenses. SG&A expenses decreased approximately
$7.4 million primarily from reduced advertising expenses and a decline in
commission expenses associated with the revenue decline.
Reconciliation of Segment Operating Income (Loss)

                      Three Months Ended       March 31,       2008     2007    
  (In thousands)  
Americas Outdoor Advertising
  $ 68,643     $ 81,305  
International Outdoor Advertising
    (13,598 )     (7,857 )
Radio Broadcasting
    237,346       258,089  
Other
    (8,644 )     (6,195 )
Gain on disposition of assets—net
    2,097       6,947  
Corporate and merger expenses
    (50,838 )     (53,984 )
 
           
Consolidated operating income
  $ 235,006     $ 278,305  
 
           

81



--------------------------------------------------------------------------------



 



The Comparison of Year Ended December 31, 2007 to Year Ended December 31, 2006
is as Follows:

                              Year Ended             December 31,     %      
2007     2006     Change       (In thousands)        
Revenue
  $ 6,921,202     $ 6,567,790       5 %
Operating expenses:
                       
Direct operating expenses (excludes depreciation and amortization)
    2,733,004       2,532,444       8 %
Selling, general and administrative expenses (excludes depreciation and
amortization)
    1,761,939       1,708,957       3 %
Depreciation and amortization
    566,627       600,294       (6 )%
Corporate expenses (excludes depreciation and amortization)
    181,504       196,319       (8 )%
Merger expenses
    6,762       7,633          
Gain on disposition of assets—net
    14,113       71,571          
 
                   
Operating income
    1,685,479       1,593,714       6 %
Interest expense
    451,870       484,063          
Gain (loss) on marketable securities
    6,742       2,306          
Equity in earnings of nonconsolidated affiliates
    35,176       37,845          
Other income (expense) — net
    5,326       (8,593 )        
 
                   
Income before income taxes, minority interest expense and discontinued
operations
    1,280,853       1,141,209          
Income tax expense:
                       
Current
    252,910       278,663          
Deferred
    188,238       191,780          
 
                   
Income tax expense
    441,148       470,443          
Minority interest expense, net of tax
    47,031       31,927          
 
                   
Income before discontinued operations
    792,674       638,839          
Income from discontinued operations, net
    145,833       52,678          
 
                   
Net income
  $ 938,507     $ 691,517          
 
                   

82



--------------------------------------------------------------------------------



 



Consolidated Results of
Operations Revenue
     Our consolidated revenue increased $353.4 million during 2007 compared to
2006. Our International Outdoor Advertising revenue increased $240.4 million,
including approximately $133.3 million related to movements in foreign exchange
and the remainder associated with growth across inventory categories. Our
Americas Outdoor Advertising revenue increased $143.7 million driven by
increases in bulletin, street furniture, airports and taxi display revenues as
well as $32.1 million from Interspace Airport Advertising (“Interspace”). Our
Radio Broadcasting revenue was essentially flat. Declines in local and national
advertising revenue were partially offset by an increase in our syndicated radio
programming, traffic and on-line businesses. These increases were also partially
offset by declines from operations classified in our Other segment.
Direct Operating Expenses
     Our direct operating expenses increased $200.6 million in 2007 compared to
2006. International Outdoor Advertising direct operating expenses increased
$163.8 million principally from $88.0 million related to movements in foreign
exchange. Americas Outdoor Advertising direct operating expenses increased
$56.2 million primarily attributable to increased site lease expenses associated
with new contracts and the increase in transit revenue as well as approximately
$14.9 million from Interspace. Partially offsetting these increases was a
decline in our Radio Broadcasting direct operating expenses of approximately
$11.7 million primarily from a decline in programming and expenses associated
with non-traditional revenue.
Selling, General and Administrative Expenses
     Our SG&A increased $53.0 million in 2007 compared to 2006. International
Outdoor Advertising SG&A expenses increased $31.9 million primarily related to
movements in foreign exchange. Americas Outdoor Advertising SG&A expenses
increased $19.1 million mostly attributable to sales expenses associated with
the increase in revenue and $6.7 million from Interspace. Our Radio Broadcasting
SG&A expenses increased $4.3 million for the comparative periods primarily from
an increase in our marketing and promotions department which was partially
offset by a decline in bonus and commission expenses.
Depreciation and Amortization
     Depreciation and amortization expense decreased approximately $33.7 million
primarily from a decrease in the radio segments fixed assets and a reduction in
amortization from international outdoor contracts.
Corporate Expenses
     Corporate expenses decreased $14.8 million during 2007 compared to 2006
primarily related to a decline in radio bonus expenses.
Merger Expenses
     We entered into the merger agreement in the fourth quarter of 2006.
Expenses associated with the merger were $6.8 million and $7.6 million for the
years ended December 31, 2007 and 2006, respectively, and include accounting,
investment banking, legal and other expenses.

83



--------------------------------------------------------------------------------



 



Gain on Disposition of Assets—Net
     The gain on disposition of assets—net of $14.1 million for the year ended
December 31, 2007 related primarily to a $8.9 million gain from the sale of
street furniture assets and land in our International Outdoor Advertising
segment, as well as $3.4 million from the disposition of assets in our Radio
Broadcasting segment.
     Gain on disposition of assets—net of $71.6 million for the year ended
December 31, 2006 mostly related to $34.6 million in our Radio Broadcasting
segment primarily from the sale of stations and programming rights and
$13.2 million in our Americas Outdoor Advertising segment from the exchange of
assets in one of our markets for the assets of a third party located in a
different market.
Interest Expense
     Interest expense declined $32.2 million for the year ended December 31,
2007 compared to the same period of 2006. The decline was primarily associated
with the reduction in our average outstanding debt during 2007.
Gain (Loss) on Marketable Securities
     The $6.7 million gain on marketable securities for 2007 primarily related
to changes in fair value of the American Tower Corporation (“AMT”) shares and
the related forward exchange contracts. The gain of $2.3 million for the year
ended December 31, 2006 related to a $3.8 million gain from terminating our
secured forward exchange contract associated with our investment in XM Satellite
Radio Holdings Inc. partially offset by a loss of $1.5 million from the change
in fair value of AMT securities that are classified as trading and the related
secured forward exchange contracts associated with those securities.
Other Income (Expense)—Net
     Other income of $5.3 million recorded in 2007 primarily relates to foreign
exchange gains while other expense of $8.6 million recorded in 2006 primarily
relates to foreign exchange losses.
Income Tax Benefit (Expense)
     Current tax expense decreased $25.8 million for the year ended December 31,
2007 as compared to the year ended December 31, 2006 primarily due to current
tax benefits of approximately $45.7 million recorded in 2007 related to the
settlement of several tax positions with the Internal Revenue Service (“IRS”)
for the 1999 through 2004 tax years. In addition, we recorded current tax
benefits of approximately $14.6 million in 2007 related to the utilization of
capital loss carryforwards. The 2007 current tax benefits were partially offset
by additional current tax expense due to an increase in income before income
taxes of $139.6 million.
     Deferred tax expense decreased $3.5 million for the year ended December 31,
2007 as compared to the year ended December 31, 2006 primarily due to additional
deferred tax benefits of approximately $8.3 million recorded in 2007 related to
accrued interest and state tax expense on uncertain tax positions. In addition,
we recorded deferred tax expense of approximately $16.7 million in 2006 related
to the uncertainty of our ability to utilize certain tax losses in the

84



--------------------------------------------------------------------------------



 



future for certain international operations. The changes noted above were
partially offset by additional deferred tax expense recorded in 2007 as a result
of tax depreciation expense related to capital expenditures in certain foreign
jurisdictions.
Minority Interest Expense, Net of Tax
     Minority interest expense increased $15.1 million in 2007 compared to 2006
primarily from an increase in net income attributable to our subsidiary, CCOH.
Income from Discontinued Operations, Net
     We closed on the sale of 160 stations in 2007 and five stations in 2006.
The gain on sale of assets recorded in discontinued operations for these sales
was $144.6 million and $0.3 million in 2007 and 2006, respectively. The
remaining $1.2 million and $52.4 million are associated with the net income from
radio stations and our television business that are recorded as income from
discontinued operations for 2007 and 2006, respectively.
Americas Outdoor Advertising Results of Operations
     Our Americas Outdoor Advertising operating results were as follows:

                              Year Ended December 31,     %       2007     2006
    Change       (In thousands)        
Revenue
  $ 1,485,058     $ 1,341,356       11 %
Direct operating expenses
    590,563       534,365       11 %
Selling, general and administrative expenses
    226,448       207,326       9 %
Depreciation and amortization
    189,853       178,970       6 %
 
                   
Operating income
  $ 478,194     $ 420,695       14 %
 
                   

     Americas Outdoor Advertising revenue increased $143.7 million, or 11%,
during 2007 as compared to 2006 with Interspace contributing approximately
$32.1 million to the increase. The growth occurred across our inventory,
including bulletins, street furniture, airports and taxi displays. The revenue
growth was primarily driven by bulletin revenue attributable to increased rates
and airport revenue which had both increased rates and occupancy. Leading
advertising categories during the year were telecommunications, retail,
automotive, financial services and amusements. Revenue growth occurred across
our markets, led by Los Angeles, New York, Washington/Baltimore, Atlanta,
Boston, Seattle and Minneapolis.
     Our Americas Outdoor Advertising direct operating expenses increased
$56.2 million primarily from an increase of $46.6 million in site lease expenses
associated with new contracts and the increase in airport, street furniture and
taxi revenues. Interspace contributed $14.9 million to the increase. Our SG&A
expenses increased $19.1 million primarily from bonus and commission expenses
associated with the increase in revenue and from Interspace, which contributed
approximately $6.7 million to the increase.
     Depreciation and amortization increased $10.9 million during 2007 compared
to 2006 primarily associated with $5.9 million from Interspace.

85



--------------------------------------------------------------------------------



 



International Outdoor Advertising Results of Operations
     Our International Outdoor Advertising operating results were as follows:

                              Year Ended December 31,     %       2007     2006
    Change       (In thousands)  
Revenue
  $ 1,796,778     $ 1,556,365       15 %
Direct operating expenses
    1,144,282       980,477       17 %
Selling, general and administrative expenses
    311,546       279,668       11 %
Depreciation and amortization
    209,630       228,760       (8 )%
 
                   
Operating income
  $ 131,320     $ 67,460       95 %
 
                   

     International Outdoor Advertising revenue increased $240.4 million, or 15%,
in 2007 as compared to 2006. Included in the increase was approximately
$133.3 million related to movements in foreign exchange. Revenue growth occurred
across inventory categories including billboards, street furniture and transit,
driven by both increased rates and occupancy. Growth was led by increased
revenues in France, Italy, Australia, Spain and China.
     Our International Outdoor Advertising direct operating expenses increased
approximately $163.8 million in 2007 compared to 2006. Included in the increase
was approximately $88.0 million related to movements in foreign exchange. The
remaining increase in direct operating expenses was primarily attributable to an
increase in site lease expenses associated with the increase in revenue. SG&A
expenses increased $31.9 million in 2007 over 2006 from approximately
$23.4 million related to movements in foreign exchange and an increase in
selling expenses associated with the increase in revenue. Additionally, we
recorded a $9.8 million reduction to SG&A in 2006 as a result of the favorable
settlement of a legal proceeding.
     Depreciation and amortization declined $19.1 million during 2007 compared
to 2006 primarily from contracts which were recorded at fair value in purchase
accounting in prior years and became fully amortized at December 31, 2006.
Radio Broadcasting Results of Operations
     Our Radio Broadcasting operating results were as follows:

                              Year Ended December 31,     %       2007     2006
    Change       (In thousands)  
Revenue
  $ 3,558,534     $ 3,567,413       0 %
Direct operating expenses
    982,966       994,686       (1 )%
Selling, general and administrative expenses
    1,190,083       1,185,770       0 %
Depreciation and amortization
    107,466       125,631       (14 )%
 
                   
Operating income
  $ 1,278,019     $ 1,261,326       1 %
 
                   

     Our Radio Broadcasting revenue was essentially flat. Declines in local and
national revenues were partially offset by increases in network, traffic,
syndicated radio and on-line revenues. Local and national revenues were down
partially as a result of overall weakness in advertising as well as declines in
automotive, retail and political advertising categories. During 2007, our
average minute rate declined compared to 2006.

86



--------------------------------------------------------------------------------



 



     Our Radio Broadcasting direct operating expenses declined approximately
$11.7 million in 2007 compared to 2006. The decline was primarily from a
$14.8 million decline in programming expenses partially related to salaries, a
$16.5 million decline in non-traditional expenses primarily related to fewer
concert events sponsored by us in the current year and $5.1 million in other
direct operating expenses. Partially offsetting these declines were increases of
$5.7 million in traffic expenses and $19.1 million in internet expenses
associated with the increased revenue in these businesses. SG&A expenses
increased $4.3 million during 2007 as compared to 2006 primarily from an
increase of $16.2 million in our marketing and promotions department partially
offset by a decline of $9.5 million in bonus and commission expenses.
Reconciliation of Segment Operating Income (Loss)

                      Year Ended December 31,       2007     2006       (In
thousands)  
Americas Outdoor Advertising
  $ 478,194     $ 420,695  
International Outdoor Advertising
    131,320       67,460  
Radio Broadcasting
    1,278,019       1,261,326  
Other
    (11,659 )     (4,225 )
Gain on disposition of assets—net
    14,113       71,571  
Merger expenses
    (6,762 )     (7,633 )
Corporate
    (197,746 )     (215,480 )
 
           
Consolidated operating income
  $ 1,685,479     $ 1,593,714  
 
           

87



--------------------------------------------------------------------------------



 



The Comparison of Year Ended December 31, 2006 to Year Ended December 31, 2005
is as Follows:

                              Year Ended December 31,     %       2006     2005
    Change       (In thousands)  
Revenue
  $ 6,567,790     $ 6,126,553       7 %
Operating expenses:
                       
Direct operating expenses (excludes depreciation and amortization)
    2,532,444       2,351,614       8 %
Selling, general and administrative expenses (excludes depreciation and
amortization)
    1,708,957       1,651,195       3 %
Depreciation and amortization
    600,294       593,477       1 %
Corporate expenses (excludes depreciation and amortization)
    196,319       167,088       17 %
Merger expenses
    7,633       —          
Gain on disposition of assets—net
    71,571       49,656       44 %
 
                   
Operating income
    1,593,714       1,412,835       13 %
Interest expense
    484,063       443,442          
Gain (loss) on marketable securities
    2,306       (702 )        
Equity in earnings of nonconsolidated affiliates
    37,845       38,338          
Other income (expense) — net
    (8,593 )     11,016          
 
                   
Income before income taxes, minority interest expense and discontinued
operations
    1,141,209       1,018,045          
Income tax expense:
                       
Current
    278,663       33,765          
Deferred
    191,780       369,282          
 
                   
Income tax benefit (expense)
    470,443       403,047          
Minority interest expense, net of tax
    31,927       17,847          
 
                   
Income before discontinued operations
    638,839       597,151          
Income from discontinued operations, net
    52,678       338,511          
 
                   
Net income
  $ 691,517     $ 935,662          
 
                   

Consolidated Results of Operations
Revenue
     Consolidated revenue increased $441.2 million during 2006 compared to 2005.
Radio Broadcasting contributed $186.6 million attributable to increased average
rates on local and national sales. Our Americas Outdoor Advertising segment’s
revenue increased $125.0 million from an increase in revenue across our displays
as well as the acquisition of Interspace which contributed approximately $30.2
million to revenue in 2006. Our International Outdoor Advertising segment
contributed $106.7 million, of which approximately $44.9 million during the
first six months of 2006 related to Clear Media Limited (“Clear Media”), a
Chinese outdoor advertising company. We began consolidating Clear Media in the
third quarter of 2005. Increased street furniture revenue also contributed to
our International Outdoor Advertising revenue growth. Our 2006 revenue increased
$17.4 million due to movements in foreign exchange.

88



--------------------------------------------------------------------------------



 



Direct Operating Expenses
     Direct operating expenses increased $180.8 million for 2006 compared to
2005. Our Radio Broadcasting segment contributed $70.1 million primarily from
increased programming expenses. Americas Outdoor Advertising direct operating
expenses increased $44.5 million driven by increased site lease expenses
associated with the increase in revenue and the acquisition of Interspace which
contributed $13.0 million to direct operating expenses in 2006. Our
International Outdoor Advertising segment contributed $65.4 million, of which
$18.0 million during the first six months of 2006 related to our consolidation
of Clear Media and the remainder was principally due to an increase in site
lease expenses. Included in our direct operating expense growth in 2006 was
$10.6 million from increases in foreign exchange.
Selling, General and Administrative Expenses
     SG&A increased $57.8 million during 2006 compared 2005. Our Radio
Broadcasting SG&A increased $45.1 million primarily as a result of an increase
in salary, bonus and commission expenses in our sales department associated with
the increase in revenue. SG&A increased $20.6 million in our Americas Outdoor
Advertising segment principally related to an increase in bonus and commission
expenses associated with the increase in revenue as well as $6.2 million from
our acquisition of Interspace. Our International Outdoor Advertising SG&A
expenses declined $11.9 million primarily attributable to a $9.8 million
reduction recorded in 2006 as a result of the favorable settlement of a legal
proceeding as well as $26.6 million related to restructuring our businesses in
France recorded in the third quarter of 2005. Partially offsetting this decline
in our international SG&A was $9.5 million from our consolidation of Clear
Media. Included in our SG&A expense growth in 2006 was $3.9 million from
increases in foreign exchange.
Corporate Expenses
     Corporate expenses increased $29.2 million during 2006 compared to 2005
primarily related to increases in bonus expense and share-based payments.
Merger Expenses
     We entered into the merger agreement in the fourth quarter of 2006.
Expenses associated with the merger were $7.6 million for the year ended
December 31, 2006 and include accounting, investment banking, legal and other
costs.
Gain on Disposition of Assets–Net
     Gain on disposition of assets—net of $71.6 million for the year ended
December 31, 2006 mostly related to $34.6 million in our Radio Broadcasting
segment primarily from the sale of stations and programming rights and
$13.2 million in our Americas Outdoor Advertising segment from the exchange of
assets in one of our markets for the assets of a third party located in a
different market.
Interest Expense
     Interest expense increased $40.6 million for the year ended December 31,
2006 over 2005 primarily due to increased interest rates. Interest on our
floating rate debt, which includes our

89



--------------------------------------------------------------------------------



 



credit facility and fixed-rate debt on which we have entered into interest rate
swap agreements, is influenced by changes in LIBOR. Average LIBOR for 2006 and
2005 was 5.2% and 3.6%, respectively.
Gain (Loss) on Marketable Securities
     The gain of $2.3 million for the year ended December 31, 2006 related to a
$3.8 million gain from terminating our secured forward exchange contract
associated with our investment in XM Satellite Radio Holdings Inc. partially
offset by a loss of $1.5 million from the change in fair value of AMT securities
that are classified as trading and a related secured forward exchange contract
associated with those securities. The loss of $0.7 million recorded in 2005
related to the change in fair value of AMT securities that were classified as
trading and a related secured forward exchange contract associated with those
securities.
Other Income (Expense) — Net
     Other expense of $8.6 million recorded in 2006 primarily relates to foreign
exchange losses while the income of $11.0 million recorded in 2005 was comprised
of various miscellaneous amounts.
Income Taxes
     Current tax expense increased $244.9 million in 2006 as compared to 2005.
In addition to higher earnings before tax in 2006, we received approximately
$204.7 million in current tax benefits in 2005 from ordinary losses for tax
purposes resulting from restructuring our international businesses consistent
with our strategic realignment, the July 2005 maturity of our Euro denominated
bonds and a 2005 current tax benefit related to an amendment on a previously
filed return. Deferred tax expense decreased $177.5 million primarily related to
the tax losses mentioned above that increased deferred tax expense in 2005.
Minority Interest, Net of Tax
     Minority interest expense increased $14.1 million during 2006 as compared
to 2005 as a result of the initial public offering of 10% of our subsidiary
CCOH, which we completed on November 11, 2005.
Discontinued Operations
     We completed the spin-off of our live entertainment and sports
representation businesses on December 21, 2005. Therefore, we reported the
results of operations for these businesses through December 21, 2005 in
discontinued operations. We also reported the results of operations associated
with our radio stations and our television business discussed above as income
from discontinued operations for 2006 and 2005, respectively.

90



--------------------------------------------------------------------------------



 



Americas Outdoor Advertising Results of Operations
     Our Americas Outdoor Advertising operating results were as follows:

                              Year Ended December 31,     %       2006     2005
    Change       (In thousands)  
Revenue
  $ 1,341,356     $ 1,216,382       10 %
Direct operating expenses
    534,365       489,826       9 %
Selling, general and administrative expenses
    207,326       186,749       11 %
Depreciation and amortization
    178,970       180,559       (1 )%
 
                   
Operating income
  $ 420,695     $ 359,248       17 %
 
                   

     Our Americas Outdoor Advertising revenue increased 10% during 2006 as
compared to 2005 from revenue growth across our displays. We experienced rate
increases on most of our inventory, with occupancy essentially unchanged during
2006 as compared to 2005. Our airport revenue increased $44.8 million primarily
related to $30.2 million from our acquisition of Interspace. Revenue growth
occurred across both our large and small markets including Albuquerque, Des
Moines, Miami, Sacramento and San Antonio.
     Direct operating expenses increased $44.5 million in 2006 as compared to
2005 primarily from an increase in site lease expenses of approximately
$30.2 million as well as $3.4 million related to the adoption of Statement
123(R). Interspace contributed $13.0 million to direct operating expenses in
2006. Our SG&A expenses increased $20.6 million in 2006 over 2005 primarily from
an increase in bonus and commission expenses of $7.6 million related to the
increase in revenue, $6.2 million from Interspace and $1.3 million of
share-based payments related to the adoption of Statement 123(R).
International Outdoor Advertising Results of Operations
     Our International Outdoor Advertising operating results were as follows:

                              Year Ended December 31,     %       2006     2005
    Change       (In thousands)  
Revenue
  $ 1,556,365     $ 1,449,696       7 %
Direct operating expenses
    980,477       915,086       7 %
Selling, general and administrative expenses
    279,668       291,594       (4 )%
Depreciation and amortization
    228,760       220,080       4 %
 
                   
Operating income
  $ 67,460     $ 22,936       194 %
 
                   

     Revenue in our International Outdoor Advertising segment increased 7% in
2006 as compared to 2005. The increase includes approximately $44.9 million
during the first six months of 2006 related to our consolidation of Clear Media
which we began consolidating in the third quarter of 2005. Also contributing to
the increase was approximately $25.9 million from growth in street furniture
revenue and $11.9 million related to movements in foreign exchange, partially
offset by a decline in billboard revenue for 2006 as compared to 2005.
     Direct operating expenses increased $65.4 million during 2006 as compared
to 2005. The increase was primarily attributable to $18.0 million during the
first six months of 2006 related to

91



--------------------------------------------------------------------------------



 



our consolidation of Clear Media as well as an increase of approximately
$37.7 million in site lease expenses and approximately $7.7 million related to
movements in foreign exchange. Also included in the increase was $0.9 million
related to the adoption of Statement 123(R). Our SG&A expenses declined
$11.9 million primarily attributable to a $9.8 million reduction recorded in
2006 as a result of the favorable settlement of a legal proceeding as well as
$26.6 million related to restructuring our businesses in France recorded in the
third quarter of 2005. Partially offsetting this decline was $9.5 million from
our consolidation of Clear Media and $2.9 million from movements in foreign
exchange.
Radio Broadcasting Results of Operations
     Our Radio Broadcasting operating results were as follows:

                              Year Ended December 31,     %       2006     2005
    Change       (In thousands)  
Revenue
  $ 3,567,413     $ 3,380,774       6 %
Direct operating expenses
    994,686       924,635       8 %
Selling, general and administrative expense
    1,185,770       1,140,694       4 %
Depreciation and amortization
    125,631       128,443       (2 )%
 
                   
Operating income
  $ 1,261,326     $ 1,187,002       6 %
 
                   

     Our Radio Broadcasting revenue increased 6% during 2006 as compared to 2005
primarily from an increase in both local and national advertising revenues. This
growth was driven by an increase in yield and average unit rates. The number of
30 second and 15 second commercials broadcast as a percent of total minutes sold
increased during 2006 as compared to 2005. The overall revenue growth was
primarily focused in our top 100 media markets. Significant advertising
categories contributing to the revenue growth for the year were political,
services, automotive, retail and entertainment.
     Our Radio Broadcasting direct operating expenses increased $70.1 million
during 2006 as compared to 2005. Included in direct operating expenses for 2006
were share-based payments of $11.1 million as a result of adopting Statement
123(R). Also contributing to the increase were added costs of approximately
$45.2 million from programming expenses primarily related to an increase in
talent expenses, music license fees, new shows and affiliations in our
syndicated radio business and new distribution initiatives. Our SG&A expenses
increased $45.1 million primarily as a result of approximately $12.3 million in
salary, bonus and commission expenses in our sales department associated with
the increase in revenue as well as $14.1 million from the adoption of Statement
123(R).
Reconciliation of Segment Operating Income (Loss)

                      Year Ended December 31,       2006     2005       (In
thousands)  
Americas Outdoor Advertising
  $ 420,695     $ 359,248  
International Outdoor Advertising
    67,460       22,936  
Radio Broadcasting
    1,261,326       1,187,002  
Other
    (4,225 )     (20,061 )
Gain on disposition of assets—net
    71,571       49,656  
Merger expenses
    (7,633 )     —  
Corporate
    (215,480 )     (185,946 )
 
           
Consolidated operating income
  $ 1,593,714     $ 1,412,835  
 
           

92



--------------------------------------------------------------------------------



 



Liquidity and Capital Resources Cash
Flows

                                                                      Three
Months Ended       Year Ended December 31,     March 31,       2007     2006    
2005     2008     2007       (In thousands)  
Cash provided by (used in):
                                       
Operating activities
  $ 1,576,428     $ 1,748,057     $ 1,303,880     $ 367,772     $ 321,463  
Investing activities
    (482,677 )     (607,011 )     (349,796 )     (154,257 )     (71,021 )
Financing activities
    (1,431,014 )     (1,178,610 )     (1,061,392 )     (754,449 )     (283,165 )
Discontinued operations
    366,411       69,227       157,118       997,898       25,913  

Operating Activities
     Three Months Ended March 31, 2008 Compared to Three Months Ended March 31,
2007
     Cash flows from operating activities for the first quarter of 2008
primarily reflects income before discontinued operations of $156.2 million plus
depreciation and amortization of $152.3 million and deferred taxes of
$42.7 million. In addition, we recorded a $75.6 million gain in equity in
earnings of nonconsolidated affiliates related to the sale of our 50% interest
in Clear Channel Independent based on the fair value of the equity securities
received. Cash flows from operating activities for the first quarter of 2007
primarily reflects income before discontinued operations of $95.1 million plus
depreciation and amortization of $139.7 million and deferred taxes of
$38.1 million.
     Fiscal Year 2007
     Net cash flow from operating activities during 2007 primarily reflected
income before discontinued operations of $792.7 million plus depreciation and
amortization of $566.6 million and deferred taxes of $188.2 million.
     Fiscal Year 2006
     Net cash flow from operating activities of $1.7 billion for the year ended
December 31, 2006 principally reflects net income from continuing operations of
$638.8 million and depreciation and amortization of $600.3 million. Net cash
flows from operating activities also reflects an increase of $190.2 million in
accounts receivable as a result of the increase in revenue and a $390.4 million
federal income tax refund related to restructuring our international businesses
consistent with our strategic realignment and the utilization of a portion of
the capital loss generated on the spin-off of Live Nation.
     Fiscal Year 2005
     Net cash flow from operating activities of $1.3 billion for the year ended
December 31, 2005 principally reflects net income from continuing operations of
$597.2 million and depreciation and amortization of $593.5 million. Net cash
flows from operating activities also reflects decreases in accounts payable,
other accrued expenses and income taxes payable. Taxes payable decreased
principally as result of the carryback of capital tax losses generated on the
spin-off of Live Nation which were used to offset taxes paid on previously
recognized taxable capital gains as well as approximately $210.5 million in
current tax benefits from ordinary losses

93



--------------------------------------------------------------------------------



 



for tax purposes resulting from restructuring our international businesses
consistent with our strategic realignment, the July 2005 maturity of our Euro
denominated bonds and a current tax benefit related to an amendment on a
previously filed tax return.
Investing Activities
     Three Months Ended March 31, 2008 Compared to Three Months Ended March 31,
2007
     Cash used in investing activities for the first quarter of 2008 principally
reflects capital expenditures of $93.7 million and the purchase of outdoor
advertising assets and two FCC licenses for $83.9 million. Cash used in
investing activities for the first quarter of 2007 principally reflects capital
expenditures of $65.0 million.
     Fiscal Year 2007
     Net cash used in investing activities of $482.7 million for the year ended
December 31, 2007 principally reflects the purchase of property, plant and
equipment of $363.3 million.
     Fiscal Year 2006
     Net cash used in investing activities of $607.0 million for the year ended
December 31, 2006 principally reflects capital expenditures of $336.7 million
related to purchases of property, plant and equipment and $341.2 million
primarily related to acquisitions of operating assets, partially offset by
proceeds from the sale of other assets of $99.7 million.
     Fiscal Year 2005
     Net cash used in investing activities of $349.8 million for the year ended
December 31, 2005 principally reflects capital expenditures of $302.7 million
related to purchases of property, plant and equipment and $150.8 million
primarily related to acquisitions of operating assets, partially offset by
proceeds from the sale other assets of $102.0 million.
     Financing Activities
     Three Months Ended March 31, 2008 Compared to Three Months Ended March 31,
2007
     Cash used in financing activities for the three months ended March 31, 2008
principally reflects net payments on our credit facility of $162.8 million, the
January 15, 2008 maturity of our $500.0 million 4.625% senior notes and
$93.4 million in dividends paid. Cash used in financing activities for the three
months ended March 31, 2007 principally reflects net draws on our credit
facility of $13.3 million offset by $250.0 million related to the February 2007
maturity of our 3.125% senior notes and $92.6 million in dividends paid.
     Fiscal Year 2007
     Net cash used in financing activities for the year ended December 31, 2007
principally reflects $372.4 million in dividend payments, decrease in debt of
$1.1 billion, partially offset by the proceeds from the exercise of stock
options of $80.0 million.
     Fiscal Year 2006
     Net cash used in financing activities for the year ended December 31, 2006
principally reflects $1.4 billion for shares repurchased, $382.8 million in
dividend payments, partially offset by the net increase in debt of
$601.3 million and proceeds from the exercise of stock options of $57.4 million.

94



--------------------------------------------------------------------------------



 



     Fiscal Year 2005
     Net cash used in financing activities for the year ended December 31, 2005
principally reflect the net reduction in debt of $288.7 million, $343.3 million
in dividend payments, $1.1 billion in share repurchases, all partially offset by
the proceeds from the initial public offering of CCOH of $600.6 million, and
proceeds of $40.2 million related to the exercise of stock options.
Discontinued Operations
     During the first quarter of 2008, we completed the sale of our television
business to an affiliate of Providence for $1.0 billion and completed the sales
of certain radio stations for $76.0 million. The cash received from these sales
was recorded as a component of cash flows from discontinued operations during
the first quarter of 2008. We had definitive asset purchase agreements signed
for the sale of 40 of our radio stations as of March 31, 2008. The cash flows
from these stations, along with the 20 stations no longer under definitive asset
purchase agreements discussed above, were reported for both periods as cash
flows from discontinued operations.
     We completed the spin-off of Live Nation on December 21, 2005. Included in
cash flows from discontinued operations for 2005 is approximately $220.0 million
from the repayment of intercompany notes owed to us by Live Nation.
Disposal of Assets
     We received proceeds of $26.2 million primarily related to the sale of
representation contracts and outdoor assets recorded in cash flows from
investing activities during 2007. We also received proceeds of $341.9 million
related to the sale of radio stations recorded as investing cash flows from
discontinued operations during 2007.
Anticipated Cash Requirements
     We expect to fund anticipated cash requirements (including payments of
principal and interest on outstanding indebtedness and commitments,
acquisitions, anticipated capital expenditures, share repurchases and quarterly
dividends) for the foreseeable future with cash flows from operations and
various externally generated funds.
     Sources of Capital
     As of March 31, 2008 and December 31, 2007, we had the following debt
outstanding and cash and cash equivalents:

                      Three Months Ended     Year Ended       March 31,    
December 31,       2008     2007       (In millions)  
Credit facilities
  $ —     $ 174.6  
Long-term bonds (a)
    5,823.1       6,294.5  
Other borrowings
    118.5       106.1  
 
           
Total debt
    5,941.6       6,575.2  
Less: Cash and cash equivalents
    602.1       145.1  
 
           
 
  $ 5,339.5     $ 6,430.1  
 
           

95



--------------------------------------------------------------------------------



 



 

(a)   Includes $2.3 million and $3.2 million at March 31, 2008 and December 31,
2007, respectively, in unamortized purchase accounting fair value adjustment
premiums related to the merger with AMFM Operating Inc. Also includes positive
$40.4 million and $11.4 million related to purchase accounting fair value
adjustments for interest rate swap agreements at March 31, 2008 and December 31,
2007, respectively.

     Credit Facility
     We have a multi-currency revolving credit facility in the amount of
$1.75 billion, which can be used for general working capital purposes, including
commercial paper support, as well as to fund capital expenditures, share
repurchases, acquisitions and the refinancing of public debt securities. At
March 31, 2008, there was no outstanding balance on this facility and, taking
into account letters of credit of $82.8 million, approximately $1.7 billion was
available for future borrowings, with the entire balance to be repaid on
July 12, 2009.
     During the three months ended March 31, 2008, we made principal payments
totaling $862.9 million and drew down $700.1 million on the credit facility. As
of May 7, 2008, there was no outstanding balance on the credit facility, and,
taking into account outstanding letters of credit, approximately $1.7 billion
was available for future borrowings.
     Other Borrowings
     Other debt includes various borrowings and capital leases utilized for
general operating purposes. Included in the $106.1 million balance at
December 31, 2007 is $87.2 million that matures in less than one year, which we
have historically refinanced with new twelve month notes and anticipate these
refinancings to continue.
Guarantees of Third Party Obligations
     As of March 31, 2008, we did not guarantee any debt of third parties.
Uses of Capital
     Dividends
     Our Board of Directors declared quarterly cash dividends as follows:

                              Amount                     per                    
Common             Total   Declaration Date   Share     Record Date   Payment
Date   Payment               (In millions, except per share data)  
October 25, 2006
    0.1875     December 31, 2006   January 15, 2007   $ 92.6  
February 21, 2007
    0.1875     March 31, 2007   April 15, 2007     93.0  
April 19, 2007
    0.1875     June 30, 2007   July 15, 2007     93.4  
July 27, 2007
    0.1875     September 30, 2007   October 15, 2007     93.4  
December 3, 2007
    0.1875     December 31, 2007   January 15, 2008     93.4  

     Our Board of Directors determined to defer consideration of a first quarter
dividend payable to shareholders. Historically, the Board of Directors has
declared a dividend to shareholders of record on the last day of a quarter, with
payment on or before the 15th of the following month. The Board of Directors
took this action after receiving a request from the Sponsors to defer the
payment date in light of the delayed closing of our merger. In support of their
continued efforts to close the merger, we agreed to honor that request.

96



--------------------------------------------------------------------------------



 



     Debt Redemptions
     On February 1, 2007, we redeemed our 3.125% senior notes at their maturity
for $250.0 million plus accrued interest with proceeds from our bank credit
facility.
     On November 13, 2007, AMFM Operating Inc., our wholly-owned subsidiary,
redeemed $26.4 million of its 8% senior notes. Following the redemption,
$644.9 million remained outstanding.
     On January 15, 2008, we redeemed our 4.625% senior notes at their maturity
for $500.0 million plus accrued interest with proceeds from our bank credit
facility.
     Tender Offers and Consent Solicitations
     On December 17, 2007, we announced that we commenced a cash tender offer
and consent solicitation for our outstanding $750.0 million principal amount of
our 7.65% senior notes due 2010 on the terms and conditions set forth in the
Offer to Purchase and Consent Solicitation Statement dated December 17, 2007. As
of June 10, 2008, we had received tenders and consents representing 99% of our
outstanding 7.65% senior notes due 2010.
     Also on December 17, AMFM Operating Inc. commenced a cash tender offer and
consent solicitation for the outstanding $644.9 million principal amount of the
8% Senior Notes due 2008 on the terms and conditions set forth in the Offer to
Purchase and Consent Solicitation Statement dated December 17, 2007. As of
June 10, 2008, AMFM Operating Inc. had received tenders and consents
representing 99% of the outstanding 8% senior notes due 2008.
     As a result of receiving the requisite consents, we and AMFM Operating Inc.
entered into supplemental indentures which eliminate substantially all the
restrictive covenants in the indenture governing the respective notes. Each
supplemental indenture will become operative upon acceptance and payment of the
tendered notes, as applicable.
     We may elect to terminate the tender offer and consent solicitation for our
outstanding 7.65% senior notes due 2010 and relaunch a new tender offer and
consent solicitation for our senior notes due 2010 prior to the consummation of
the Transactions. AMFM Operating Inc. anticipates extending the tender offer and
consent solicitation for its outstanding 8% senior notes due 2008.
     Each of the tender offers is conditioned upon the consummation of our
merger. The completion of the merger and the related debt financings are not
subject to, or conditioned upon, the completion of the tender offers.
Acquisitions
     We acquired two FCC licenses in our Radio Broadcasting segment for
$11.6 million in cash during 2008. We acquired outdoor display faces and
additional equity interests in international outdoor companies for $68.6 million
in cash during 2008. Our national representation business acquired
representation contracts for $3.7 million in cash during 2008.
     During 2008, we exchanged assets in one of our Americas Outdoor Advertising
markets for assets located in a different market and recognized a gain of
$2.6 million in “Gain on disposition of assets—net.” In addition, we sold our
50% interest in Clear Channel Independent and recognized a gain of $75.6 million
in “Equity in earnings of nonconsolidated affiliates” based on the fair value of
the equity securities received.
     We acquired domestic outdoor display faces and additional equity interests
in international outdoor companies for $69.1 million in cash during 2007. Our
national representation business acquired representation contracts for
$53.0 million in cash during 2007.

97



--------------------------------------------------------------------------------



 



Capital Expenditures
     Capital expenditures were $93.7 million and $65.0 million in the three
months ended March 31, 2008 and 2007, respectively.

                                              Three Months Ended March 31, 2008
              Americas     International                   Radio     Outdoor    
Outdoor     Corporate             Broadcasting     Advertising     Advertising  
  and Other     Total       (In millions)  
Non-revenue producing
  $ 18.4     $ 9.6     $ 13.4     $ 2.0     $ 43.4  
Revenue producing
    —       20.5       29.8       —       50.3  
 
                             
 
  $ 18.4     $ 30.1     $ 43.2     $ 2.0     $ 93.7  
 
                             

     We define non-revenue producing capital expenditures as those expenditures
that are required on a recurring basis. Revenue producing capital expenditures
are discretionary capital investments for new revenue streams, similar to an
acquisition.
Commitments, Contingencies and Future Obligations
     Commitments and Contingencies
     There are various lawsuits and claims pending against us. Based on current
assumptions, we have accrued an estimate of the probable costs for the
resolution of these claims. Future results of operations could be materially
affected by changes in these assumptions.
     Certain agreements relating to acquisitions provide for purchase price
adjustments and other future contingent payments based on the financial
performance of the acquired companies generally over a one to five year period.
We will continue to accrue additional amounts related to such contingent
payments if and when it is determinable that the applicable financial
performance targets will be met. The aggregate of these contingent payments, if
performance targets are met, would not significantly impact our financial
position or results of operations.
     Future Obligations
     In addition to our scheduled maturities on our debt, we have future cash
obligations under various types of contracts. We lease office space, certain
broadcast facilities, equipment and the majority of the land occupied by our
outdoor advertising structures under long-term operating leases. Some of our
lease agreements contain renewal options and annual rental escalation clauses
(generally tied to the consumer price index), as well as provisions for our
payment of utilities and maintenance.
     We have minimum franchise payments associated with non-cancelable contracts
that enable us to display advertising on such media as buses, taxis, trains, bus
shelters and terminals. The majority of these contracts contain rent provisions
that are calculated as the greater of a percentage of the relevant advertising
revenue or a specified guaranteed minimum annual payment. Also, we have
non-cancelable contracts in our Radio Broadcasting operations related to program
rights and music license fees.
     In the normal course of business, our broadcasting operations have minimum
future payments associated with employee and talent contracts. These contracts
typically contain cancellation provisions that allow us to cancel the contract
with good cause.

98



--------------------------------------------------------------------------------



 



     The scheduled maturities of our credit facility, other long-term debt
outstanding, future minimum rental commitments under non-cancelable lease
agreements, minimum payments under other non-cancelable contracts, payments
under employment/talent contracts, capital expenditure commitments and other
long-term obligations as of December 31, 2007 are as follows:

                                              Payment due by Period            
  Less than 1     1 to 3     3 to 5     More than   Contractual Obligations  
Total     year     Years     Years     5 Years       (In thousands)  
Long-term debt
                                       
Credit facility
  $ 174,619       —     $ 174,619       —       —  
Senior notes (1)
    5,650,000     $ 625,000       1,500,000     $ 1,300,000     $ 2,225,000  
Subsidiary long-term debt (2)
    750,979       732,047       11,972       2,250       4,710  
Interest payments on long-term debt
    1,799,610       365,285       548,355       311,044       574,926  
Non-cancelable operating leases
    2,711,559       372,474       632,063       472,761       1,234,261  
Non-cancelable contracts
    3,269,567       776,203       1,081,912       655,293       756,159  
Employment/talent contracts
    436,526       177,552       188,343       65,417       5,214  
Capital expenditures
    159,573       106,187       45,930       7,224       232  
Other long-term obligations (3)
    272,601       —       13,424       107,865       151,312  
 
                             
Total (4)
  $ 15,225,034     $ 3,154,748     $ 4,196,618     $ 2,921,854     $ 4,951,814  
 
                             

 

(1)   The balance includes the portion of the principal amount of the senior
notes due 2010 to be repaid by our delayed draw 1 term loan facility.   (2)  
The balance includes the $644.9 million principal amount of the 8% senior notes
due 2008 discussed above.   (3)   Other long-term obligations consist of
$70.5 million related to asset retirement obligations recorded pursuant to
Statement of Financial Accounting Standards No. 143, Accounting for Asset
Retirement Obligations, which assumes the underlying assets will be removed at
some period over the next 50 years. Also included is $103.0 million related to
the maturity value of loans secured by forward exchange contracts that we
accrete to maturity using the effective interest method and can be settled in
cash or the underlying shares. These contracts had an accreted value of
$86.9 million and the underlying shares had a fair value of $124.4 million
recorded on our consolidated balance sheets at December 31, 2007. Also included
is $75.6 million related to deferred compensation and retirement plans and
$23.5 million of various other long-term obligations.   (4)   Excluded from the
table is $144.4 million related to the fair value of cross-currency swap
agreements and secured forward exchange contracts. Also excluded is
$294.5 million related to various obligations with no specific contractual
commitment or maturity, $237.1 million of which relates to unrecognized tax
benefits recorded pursuant to FIN 48.

Liquidity and Capital Resources Following the Transactions
     In connection with the Transactions, we will incur substantial amounts of
debt, including amounts outstanding under our new senior secured credit
facilities, our new receivables based credit facility and the notes offered
hereby. Interest payments on this indebtedness will significantly reduce our
cash flow from operations. Upon the consummation of the Transactions, we expect
to have total debt of approximately $19,861 million.
     Our senior secured credit facilities provide for a $2,000 million 6-year
revolving credit facility, of which $150 million will be available in
alternative currencies. We will have the ability to designate one or more of our
foreign restricted subsidiaries as borrowers under a foreign currency sublimit
of the revolving credit facility. Consistent with our international cash
management practices, at or promptly after the consummation of the Transactions,
we expect one of our foreign subsidiaries to borrow $80 million under the
revolving credit facility’s

99



--------------------------------------------------------------------------------



 



sublimit for foreign based subsidiary borrowings to refinance our existing
foreign subsidiary intercompany borrowings. The foreign based borrowings allow
us to efficiently manage our liquidity needs in local countries, mitigating
foreign exchange exposure and cash movement among different tax jurisdictions.
Based on estimated cash levels (including estimated cash levels of our foreign
subsidiaries), we do not expect to borrow any additional amounts under the
revolving credit facility at the closing of the Transactions.
     The aggregate amount of the 6-year term loan A facility will be the sum of
$1,115 million plus the excess of $750 million over the borrowing base
availability under our receivables based credit facility on the closing of the
Transactions. The aggregate amount of our receivables based credit facility will
correspondingly be reduced by the excess of $750 million over the borrowing base
availability on the closing of the Transactions. Assuming that the borrowing
base availability under the receivables based credit facility is $440 million,
the term loan A facility would be $1,425 million and the aggregate receivables
based credit facility (without regard to borrowing base limitations) would be
$690 million. However, our actual borrowing base availability may be greater or
less than this amount.
     Our senior secured credit facilities provide for a $10,700 million 7.5-year
term loan B facility. Furthermore, our senior secured credit facilities provide
for a $705.638 million 7.5-year term loan C—asset sale facility. To the extent
specified assets are sold after March 27, 2008 and prior to the closing of the
Transactions, actual borrowings under the term loan C—asset sale facility will
be reduced by the net cash proceeds received therefrom. Proceeds from the sale
of specified assets after the closing of the Transactions will be applied to
prepay the term loan C—asset sale facility (and thereafter to prepay any
remaining term loan facilities) without right of reinvestment under our senior
secured credit facilities. In addition, if the net proceeds of any other asset
sales are not reinvested, but instead applied to prepay the senior secured
credit facilities, such proceeds would first be applied to the term loan C—asset
sale facility and thereafter pro rata to the remaining term loan facilities.
     Our senior secured credit facilities provide for two 7.5-year delayed draw
term loans facilities aggregating $1,250 million. Proceeds from the delayed draw
1 term loan facility, available in the aggregate amount of $750 million, can
only be used to redeem any of our existing senior notes due 2010. Proceeds from
the delayed draw 2 term loan facility, available in the aggregate amount of
$500 million, can only be used to redeem any of our existing 4.25% senior notes
due 2009. Upon the consummation of the Transactions, we expect to borrow all
amounts available to us under the delayed draw 1 term loan facility in order to
redeem substantially all of our outstanding senior notes due 2010. We do not
expect to borrow any amount available to us under the delayed draw 2 term loan
facility upon the consummation of the Transactions. Any unused commitment to
lend will expire on September 30, 2010 in the case of the delayed draw 1 term
loan facility and on the second anniversary of the closing in the case of the
delayed draw 2 term loan facility.
     Finally, we will have a $1,000 million receivables based credit facility
with availability that is limited by a borrowing base. We estimate that
borrowing base availability under the receivables based credit facility at the
closing of the Transactions will be $440 million, although our actual
availability may be greater or less than our estimation.
     Following the Transactions, our primary source of liquidity will continue
to be cash flow from operations. Based on our current and anticipated levels of
operations and conditions in our markets, we believe that cash on hand, cash
flow from operations and availability under our new senior secured credit
facilities and our new receivables based credit facility will enable us to meet
our working capital, capital expenditure, debt service and other funding
requirements

100



--------------------------------------------------------------------------------



 



for the foreseeable future. Our ability to fund our working capital needs, debt
payments and other obligations, and to comply with the financial covenants under
our debt agreements, however, depends on our future operating performance and
cash flow, which are in turn subject to prevailing economic conditions and other
factors, many of which are beyond our control. Subject to restrictions in our
new senior secured credit facilities, our new receivables based credit facility
and the indenture governing the notes, we may incur more debt for working
capital, capital expenditures, acquisitions and for other purposes. In addition,
we may require additional financing if our plans materially change in an adverse
manner or prove to be materially inaccurate. There can be no assurance that such
financing, if permitted under the terms of our debt agreements, will be
available on terms acceptable to us or at all. The inability to obtain
additional financing could have a material adverse effect on our financial
condition and on our ability to meet our obligations under the notes.
Market Risk
Interest Rate Risk
     At March 31, 2008, approximately 19% of our long-term debt, including
fixed-rate debt on which we have entered into interest rate swap agreements,
bears interest at variable rates. Accordingly, our earnings are affected by
changes in interest rates. Assuming the current level of borrowings at variable
rates and assuming a two percentage point change in the average interest rate
under these borrowings, it is estimated that our interest expense for the three
months ended March 31, 2008 would have changed by $5.7 million and that our net
income for the three months ended March 31, 2008 would have changed by
$4.1 million. In the event of an adverse change in interest rates, management
may take actions to further mitigate its exposure. However, due to the
uncertainty of the actions that would be taken and their possible effects, this
interest rate analysis assumes no such actions. Further, the analysis does not
consider the effects of the change in the level of overall economic activity
that could exist in such an environment.
     At March 31, 2008, we had entered into interest rate swap agreements with a
$1.1 billion aggregate notional amount that effectively float interest at rates
based upon LIBOR. These agreements expire from May 2009 to March 2012. The fair
value of these agreements at March 31, 2008 was an asset of $40.4 million.
Equity Price Risk
     The carrying value of our available-for-sale and trading equity securities
is affected by changes in their quoted market prices. It is estimated that a 20%
change in the market prices of these securities would change their carrying
value at March 31, 2008 by $68.0 million and would change accumulated
comprehensive income and net income by $37.6 million and $11.4 million,
respectively. At March 31, 2008, we also held $11.4 million of investments that
do not have a quoted market price, but are subject to fluctuations in their
value.
     We maintain derivative instruments on certain of our trading equity
securities to limit our exposure to and benefit from price fluctuations on those
securities.
Foreign Currency
     We have operations in countries throughout the world. Foreign operations
are measured in their local currencies except in hyper-inflationary countries in
which we operate. As a result, our financial results could be affected by
factors such as changes in foreign currency exchange rates

101



--------------------------------------------------------------------------------



 



or weak economic conditions in the foreign markets in which we have operations.
To mitigate a portion of the exposure of international currency fluctuations, we
maintain a natural hedge through borrowings in currencies other than the United
States dollar. In addition, we have United States dollar—Euro cross currency
swaps which are also designated as a hedge of our net investment in Euro
denominated assets. These hedge positions are reviewed monthly. Our foreign
operations reported net income of $78.2 million for the three months ended
March 31, 2008. It is estimated that a 10% change in the value of the United
States dollar to foreign currencies would change net income for the three months
ended March 31, 2008 by $7.8 million.
     Our earnings are also affected by fluctuations in the value of the United
States dollar as compared to foreign currencies as a result of our investments
in various countries, all of which are accounted for under the equity method. It
is estimated that the result of a 10% fluctuation in the value of the dollar
relative to these foreign currencies at March 31, 2008 would change our equity
in earnings of nonconsolidated affiliates by $7.7 million and would change our
net income by approximately $5.5 million for the three months ended March 31,
2008.
     This analysis does not consider the implications that such fluctuations
could have on the overall economic activity that could exist in such an
environment in the United States or the foreign countries or on the results of
operations of these foreign entities.
Recent Accounting Pronouncements
     In September 2006, the Financial Accounting Standards Board (“FASB”) issued
Statement of Financial Accounting Standards No. 157, Fair Value Measurements
(“Statement 157”). Statement 157 defines fair value, establishes a framework for
measuring fair value and expands disclosure requirements for fair value
measurements. Statement 157 applies whenever other standards require (or permit)
assets or liabilities to be measured at fair value. Statement 157 does not
expand the use of fair value in any new circumstances. Companies will need to
apply the recognition and disclosure provisions of Statement 157 for financial
assets and financial liabilities and for nonfinancial assets and nonfinancial
liabilities that are remeasured at least annually effective January 1, 2008. The
effective date in Statement 157 is delayed for one year for certain nonfinancial
assets and nonfinancial liabilities, except those that are recognized or
disclosed at fair value in the financial statements on a recurring basis (at
least annually). Excluded from the scope of Statement 157 are certain leasing
transactions accounted for under Statement of Financial Accounting Standards
No. 13, Accounting for Leases. The exclusion does not apply to fair value
measurements of assets and liabilities recorded as a result of a lease
transaction but measured pursuant to other pronouncements within the scope of
Statement 157. We are currently evaluating the impact of adopting Statement 157
on our financial position or results of operations.
     On March 19, 2008, the FASB issued Statement of Financial Accounting
Standards No. 161, Disclosures about Derivative Instruments and Hedging
Activities (“Statement 161”). Statement 161 requires additional disclosures
about how and why an entity uses derivative instruments, how derivative
instruments and related hedged items are accounted for and how derivative
instruments and related hedged items effect an entity’s financial position,
results of operations and cash flows. It is effective for financial statements
issued for fiscal years and interim periods beginning after November 15, 2008,
with early application encouraged. We will adopt the disclosure requirements
beginning January 1, 2009.
     Statement of Financial Accounting Standards No. 141(R), Business
Combinations (“Statement 141(R)”), was issued in December 2007. Statement
141(R) requires that upon initially obtaining control, an acquirer will
recognize 100% of the fair values of acquired assets,

102



--------------------------------------------------------------------------------



 



including goodwill, and assumed liabilities, with only limited exceptions, even
if the acquirer has not acquired 100% of its target. Additionally, contingent
consideration arrangements will be fair valued at the acquisition date and
included on that basis in the purchase price consideration and transaction costs
will be expensed as incurred. Statement 141(R) also modifies the recognition for
preacquisition contingencies, such as environmental or legal issues,
restructuring plans and acquired research and development value in purchase
accounting. Statement 141(R) amends Statement of Financial Accounting Standards
No. 109, Accounting for Income Taxes, to require the acquirer to recognize
changes in the amount of its deferred tax benefits that are recognizable because
of a business combination either in income from continuing operations in the
period of the combination or directly in contributed capital, depending on the
circumstances. Statement 141(R) is effective for fiscal years beginning after
December 15, 2008. Adoption is prospective and early adoption is not permitted.
We expect to adopt Statement 141(R) on January 1, 2009. Statement 141(R)’s
impact on accounting for business combinations is dependent upon acquisitions at
that time.
     Statement of Financial Accounting Standards No. 159, The Fair Value Option
for Financial Assets and Financial Liabilities—including an amendment of FASB
Statement No. 115 (“Statement 159”), was issued in February 2007. Statement 159
permits entities to choose to measure many financial instruments and certain
other items at fair value that are not currently required to be measured at fair
value. Statement 159 also establishes presentation and disclosure requirements
designed to facilitate comparisons between entities that choose different
measurement attributes for similar types of assets and liabilities. Statement
159 does not affect any existing accounting literature that requires certain
assets and liabilities to be carried at fair value. Statement 159 does not
eliminate disclosure requirements included in other accounting standards,
including requirements for disclosures about fair value measurements included in
Statement 157, and Statement of Financial Accounting Standards No. 107,
Disclosures about Fair Value of Financial Instruments. Statement 159 is
effective as of the beginning of an entity’s first fiscal year that begins after
November 15, 2007. We adopted Statement 159 on January 1, 2008 and do not
anticipate adoption to materially impact our financial position or results of
operations.
     Statement of Financial Accounting Standards No. 160, Noncontrolling
Interests in Consolidated Financial Statements—an amendment of ARB No. 51
(“Statement 160”), was issued in December 2007. Statement 160 clarifies the
classification of noncontrolling interests in consolidated statements of
financial position and the accounting for and reporting of transactions between
the reporting entity and holders of such noncontrolling interests. Under
Statement 160, noncontrolling interests are considered equity and should be
reported as an element of consolidated equity, net income will encompass the
total income of all consolidated subsidiaries and there will be separate
disclosure on the face of the income statement of the attribution of that income
between the controlling and noncontrolling interests, and increases and
decreases in the noncontrolling ownership interest amount will be accounted for
as equity transactions. Statement 160 is effective for the first annual
reporting period beginning on or after December 15, 2008, and earlier
application is prohibited. Statement 160 is required to be adopted
prospectively, except for reclassify noncontrolling interests to equity,
separate from the parent’s shareholders’ equity, in the consolidated statement
of financial position and recasting consolidated net income (loss) to include
net income (loss) attributable to both the controlling and noncontrolling
interests, both of which are required to be adopted retrospectively. We expect
to adopt Statement 160 on January 1, 2009 and are currently assessing the
potential impact that the adoption could have on our financial statements.

103



--------------------------------------------------------------------------------



 



Critical Accounting Estimates
     The preparation of our financial statements in conformity with GAAP
requires management to make estimates, judgments and assumptions that affect the
reported amounts of assets and liabilities, disclosure of contingent assets and
liabilities at the date of the financial statements and the reported amount of
expenses during the reporting period. On an ongoing basis, we evaluate our
estimates that are based on historical experience and on various other
assumptions that are believed to be reasonable under the circumstances. The
result of these evaluations forms the basis for making judgments about the
carrying values of assets and liabilities and the reported amount of expenses
that are not readily apparent from other sources. Because future events and
their effects cannot be determined with certainty, actual results could differ
from our assumptions and estimates, and such difference could be material. Our
significant accounting policies are discussed in the notes to our consolidated
financial statements in this offering memorandum. Management believes that the
following accounting estimates are the most critical to aid in fully
understanding and evaluating our reported financial results, and they require
management’s most difficult, subjective, or complex judgments, resulting from
the need to make estimates about the effect of matters that are inherently
uncertain. Management has reviewed these critical accounting policies and
related disclosures with our independent auditor and the Audit Committee of our
Board of Directors. The following narrative describes these critical accounting
estimates, the judgments and assumptions and the effect if actual results differ
from these assumptions.
Stock Based Compensation
     We adopted Statement 123(R) on January 1, 2006 using the
modified-prospective-transition method. Under the fair value recognition
provisions of this statement, stock based compensation cost is measured at the
grant date based on the value of the award and is recognized as expense on a
straight-line basis over the vesting period. Determining the fair value of
share-based awards at the grant date requires assumptions and judgments about
expected volatility and forfeiture rates, among other factors. If actual results
differ significantly from these estimates, our results of operations could be
materially impacted.
Allowance for Doubtful Accounts
     We evaluate the collectibility of our accounts receivable based on a
combination of factors. In circumstances where we are aware of a specific
customer’s inability to meet its financial obligations, we record a specific
reserve to reduce the amounts recorded to what we believe will be collected. For
all other customers, we recognize reserves for bad debt based on historical
experience of bad debts as a percent of revenue for each business unit, adjusted
for relative improvements or deteriorations in the agings and changes in current
economic conditions.
     If our agings were to improve or deteriorate resulting in a 10% change in
our allowance, it is estimated that our 2007 bad debt expense would have changed
by $5.9 million and our 2007 net income would have changed by $3.5 million.
Long-Lived Assets
     Long-lived assets, such as property, plant and equipment are reviewed for
impairment when events and circumstances indicate that depreciable and
amortizable long-lived assets might be impaired and the undiscounted cash flows
estimated to be generated by those assets are less than the carrying amount of
those assets. When specific assets are determined to be unrecoverable, the cost
basis of the asset is reduced to reflect the current fair market value.

104



--------------------------------------------------------------------------------



 



     We use various assumptions in determining the current fair market value of
these assets, including future expected cash flows and discount rates, as well
as future salvage values. Our impairment loss calculations require management to
apply judgment in estimating future cash flows, including forecasting useful
lives of the assets and selecting the discount rate that reflects the risk
inherent in future cash flows.
     Using the impairment review described, we found no impairment charge
required for the year ended December 31, 2007. If actual results are not
consistent with our assumptions and judgments used in estimating future cash
flows and asset fair values, we may be exposed to future impairment losses that
could be material to our results of operations.
Goodwill
     Goodwill represents the excess of the purchase price over the fair value of
identifiable net assets acquired in business combinations. We review goodwill
for potential impairment annually using the income approach to determine the
fair value of our reporting units. The fair value of our reporting units is used
to apply value to the net assets of each reporting unit. To the extent that the
carrying amount of net assets would exceed the fair value, an impairment charge
may be required to be recorded.
     The income approach we use for valuing goodwill involves estimating future
cash flows expected to be generated from the related assets, discounted to their
present value using a risk-adjusted discount rate. Terminal values were also
estimated and discounted to their present value. In accordance with Financial
Accounting Standards Statement 142, Goodwill and Other Intangible Assets
(“Statement 142”), we performed our annual impairment tests as of October 1,
2005, 2006 and 2007 on goodwill. No impairment charges resulted from these
tests. We may incur impairment charges in future periods under Statement 142 to
the extent we do not achieve our expected cash flow growth rates, and to the
extent that market values decrease and long-term interest rates increase.
Indefinite-lived Assets
     Indefinite-lived assets are reviewed annually for possible impairment using
the direct method as prescribed in Topic D-108. Under the direct method, it is
assumed that rather than acquiring indefinite-lived intangible assets as a part
of a going concern business, the buyer hypothetically obtains indefinite-lived
intangible assets and builds a new operation with similar attributes from
scratch. Thus, the buyer incurs start-up costs during the build-up phase which
are normally associated with going concern value. Initial capital costs are
deducted from the discounted cash flows model which results in value that is
directly attributable to the indefinite-lived intangible assets.
     Our key assumptions using the direct method are market revenue growth
rates, market share, profit margin, duration and profile of the build-up period,
estimated start-up capital costs and losses incurred during the build-up period,
the risk-adjusted discount rate and terminal values. This data is populated
using industry normalized information representing an average station within a
market.
     If actual results are not consistent with our assumptions and estimates, we
may be exposed to impairment charges in the future. Our annual impairment test
was performed as of October 1, 2007, which resulted in no impairment.

105



--------------------------------------------------------------------------------



 



Tax Accruals
     The IRS and other taxing authorities routinely examine our tax returns.
From time to time, the IRS challenges certain of our tax positions. We believe
our tax positions comply with applicable tax law and we would vigorously defend
these positions if challenged. The final disposition of any positions challenged
by the IRS could require us to make additional tax payments. We believe that we
have adequately accrued for any foreseeable payments resulting from tax
examinations and consequently do not anticipate any material impact upon their
ultimate resolution.
     Our estimates of income taxes and the significant items giving rise to the
deferred assets and liabilities are shown in the notes to our audited
consolidated financial statements included in this offering memorandum and
reflect our assessment of actual future taxes to be paid on items reflected in
the financial statements, giving consideration to both timing and probability of
these estimates. Actual income taxes could vary from these estimates due to
future changes in income tax law or results from the final review of our tax
returns by federal, state, or foreign tax authorities.
     We have considered these potential changes in accordance with Statement of
Financial Accounting Standards No. 109, Accounting for Income Taxes, and FIN 48
which requires us to record reserves for estimates of probable settlements of
federal and state audits. We adopted FIN 48 on January 1, 2007. FIN 48 clarifies
the accounting for uncertainty in income taxes recognized in the financial
statements. FIN 48 prescribes a recognition threshold for the financial
statement recognition and measurement of a tax position taken or expected to be
taken within an income tax return. The adoption of FIN 48 resulted in a decrease
of $0.2 million to the January 1, 2007 balance of “retained deficit”, an
increase of $101.7 million in “other long term-liabilities” for unrecognized tax
benefits and a decrease of $123.0 million in “deferred income taxes”.
Litigation Accruals
     We are currently involved in certain legal proceedings and, as required,
have accrued our estimate of the probable costs for the resolution of these
claims.
     Management’s estimates used have been developed in consultation with
counsel and are based upon an analysis of potential results, assuming a
combination of litigation and settlement strategies.
     It is possible, however, that future results of operations for any
particular period could be materially affected by changes in our assumptions or
the effectiveness of our strategies related to these proceedings.
Insurance Accruals
     We are currently self-insured beyond certain retention amounts for various
insurance coverages, including general liability and property and casualty.
Accruals are recorded based on estimates of actual claims filed, historical
payouts, existing insurance coverage and projections of future development of
costs related to existing claims.
     Our self-insured liabilities contain uncertainties because management must
make assumptions and apply judgment to estimate the ultimate cost to settle
reported claims and claims incurred but not reported as of December 31, 2007.

106



--------------------------------------------------------------------------------



 



     If actual results are not consistent with our assumptions and judgments, we
may be exposed to gains or losses that could be material. A 10% change in our
self-insurance liabilities at December 31, 2007, would have affected net income
by approximately $3.5 million for the year ended December 31, 2007.
Inflation
     Inflation has affected our performance in terms of higher costs for wages,
salaries and equipment. Although the exact impact of inflation is
indeterminable, we believe we have offset these higher costs in various manners.
Ratio of Earnings to Fixed Charges
     The ratio of earnings to fixed charges is as follows:

                                                  Three Months Ended        
March 31,     Year Ended December 31,  
2008
 
2007
   
2007
   
2006
   
2005
   
2004
   
2003
 
1.72
    1.78       2.38       2.27       2.24       2.76       3.56  

     The ratio of earnings to fixed charges was computed on a total enterprise
basis. Earnings represent income from continuing operations before income taxes
less equity in undistributed net income (loss) of unconsolidated affiliates plus
fixed charges. Fixed charges represent interest, amortization of debt discount
and expense and the estimated interest portion of rental charges. We had no
preferred stock outstanding for any period presented.

107



--------------------------------------------------------------------------------



 



BUSINESS
     We are the largest outdoor media and the largest radio company in the
world, with leading market positions in each of our operating segments: Americas
Outdoor Advertising, International Outdoor Advertising and Radio Broadcasting.

  •   Americas Outdoor Advertising. We are the largest outdoor media company in
the Americas, which includes the United States, Canada and Latin America. We own
or operate approximately 209,000 displays in our Americas Outdoor Advertising
segment. Our outdoor assets consist of billboards, street furniture and transit
displays, airport displays, mall displays, and wallscapes and other spectaculars
which we believe are in premier real estate locations in each of our markets
throughout the Americas. We have operations in 49 of the top 50 markets in the
United States, including all of the top 20 markets. For the last twelve months
ended March 31, 2008, Americas Outdoor Advertising represented 21% of our net
revenue and 27% of pro forma Adjusted EBITDA.     •   International Outdoor
Advertising. We are a leading outdoor media company internationally with
operations in Asia, Australia and Europe. We own or operate approximately
688,000 displays in 34 countries, including key positions in attractive
international growth markets. Our international outdoor assets consist of
billboards, street furniture displays, transit displays and other out-of-home
advertising displays. For the last twelve months ended March 31, 2008,
International Outdoor Advertising represented 26% of our net revenue and 14% of
pro forma Adjusted EBITDA.     •   Radio Broadcasting. We are the largest radio
broadcaster in the United States. As of December 31, 2007, we owned 890 domestic
radio stations, with 275 stations operating in the top 50 markets. Our portfolio
of stations offers a broad assortment of programming formats, including adult
contemporary, country, contemporary hit radio, rock, urban and oldies, among
others, to a total weekly listening base of approximately 103 million
individuals. In addition, we owned 115 smaller market non-core radio stations,
of which 63 were sold subsequent to December 31, 2007, and 32 of which were
subject to sale under definitive asset purchase agreements at March 31, 2008. We
also operate a national radio network that produces, distributes, or represents
more than 70 syndicated radio programs and services for more than 5,000 radio
stations. Some of our more popular syndicated programs include Rush Limbaugh,
Steve Harvey, Ryan Seacrest and Jeff Foxworthy. We also own various sports, news
and agriculture networks as well as equity interests in various international
radio broadcasting companies located in Australia, Mexico and New Zealand. For
the last twelve months ended March 31, 2008, Radio Broadcasting represented 50%
of our net revenue and 58% of pro forma Adjusted EBITDA.     •   Other. The
Other category includes our media representation business, Katz Media, and
general support services and initiatives which are ancillary to our other
businesses. Katz Media is a full-service media representation firm that sells
national spot advertising time for clients in the radio and television
industries throughout the United States. Katz Media represents over 3,200 radio
stations and 380 television stations. For the last twelve months ended March 31,
2008, the Other category represented 3% of our net revenue and 1% of pro forma
Adjusted EBITDA.

     For the last twelve months ended March 31, 2008, we generated consolidated
net revenues of $6,980 million and pro forma Adjusted EBITDA of $2,302 million.

108



--------------------------------------------------------------------------------



 



Our Strengths
     Global Scale and Local Market Leadership. We are the largest outdoor media
and the largest radio company in the world. We believe we have unmatched asset
quality in both businesses. We operate over 897,000 outdoor advertising displays
worldwide, in what we believe are premier real estate locations. We own 890
radio stations in the top United States markets with strong signals and brand
names. Our real estate locations, signals and brands provide a distinct local
competitive advantage. Our global scale enables productive and cost-effective
investment across our portfolio, which support our strong competitive position.

  •   Our outdoor advertising business is focused on urban markets with dense
populations. Our real estate locations in these urban markets provide
outstanding reach and therefore a compelling value proposition for our
advertisers, enabling us to achieve more attractive economics. In the United
States, we believe we hold the #1 market share in eight of the top 10 markets
and are either #1 or #2 in 18 of the top 20 markets. Internationally, we believe
we hold leading positions in France, Italy, Spain and the United Kingdom, as
well as several attractive growth countries, including Australia and China.    
•   Our scale has enabled cost-effective investment in new display technologies,
such as digital billboards, which we believe will continue to support future
growth. This technology will enable us to transition from selling space on a
display to a single advertiser to selling time on that display to multiple
advertisers, creating new revenue opportunities from both new and existing
clients. We have enjoyed significantly higher revenue per digital billboard than
the revenue per vinyl billboard with relatively minimal capital costs.     •  
We own the #1 or #2 ranked radio station clusters in eight of the top 10 markets
and in 18 of the top 25 markets in the United States. We have an average market
share of 26% in the top 25 markets. With a total weekly listening base of
approximately 103 million individuals, our portfolio of 890 stations generated
twice the revenue as the next largest competitor in 2007. With over 5,000 sales
people in local markets, we believe the aggregation of our local sales forces
comprises the media industry’s largest local-based sales force with national
scope. Our national scope has facilitated cost-effective investment in unique
yield management and pricing systems that enable our local salespeople to
maximize revenue. Additionally, our scale has allowed us to implement
industry-changing initiatives that we believe differentiate us from the rest of
the radio industry and position us to outperform other radio broadcasters.

     Strong Collection of Unique Assets. Through acquisitions and organic
growth, we have aggregated a unique portfolio of assets.

  •   The domestic outdoor industry is regulated by the federal government as
well as state and municipal governments. Statutes and regulations govern the
construction, repair, maintenance, lighting, spacing, location, replacement and
content of outdoor advertising structures. Due to such regulation, it has become
increasingly difficult to construct new outdoor advertising structures. Further,
for many of our existing billboards, a permit for replacement cannot be sought
by our competitors or landlords. As a result, our existing billboards in top
demographic areas, which we believe are in premier locations, have significant
value.

109



--------------------------------------------------------------------------------



 



  •   Ownership and operation of radio broadcast stations is governed by the
FCC’s licensing process, which limits the number of radio licenses available in
any market. Any party seeking to acquire or transfer radio licenses must go
through a detailed review process with the FCC. Over several decades, we have
aggregated multiple licenses in local market clusters across the United States.
A cluster of multiple radio stations in a market allows us to provide listeners
with more diverse programming and advertisers with a more efficient means to
reach those listeners. In addition, we are also able to operate our market
clusters efficiently by eliminating duplicative operating expenses and realizing
economies of scale.

     Attractive Out-of-home Industry Fundamentals. Both outdoor advertising and
radio broadcasting offer compelling value propositions to advertisers,
unparalleled reach and valuable out-of-home positions.

  •   Compelling Value Propositions. Outdoor media and radio broadcasting offer
compelling value propositions to advertisers by providing the #1 and #2 most
cost-effective media advertising outlets, respectively, as measured by cost per
thousand persons reached. According to the Radio Advertising Bureau, radio
advertising’s return on investment is 49% higher than that of television
advertising. With low CPMs, we believe outdoor media and radio broadcasting have
opportunity for growth even in relatively softer advertising environments.     •
  Unparalleled Audience Reach. According to Arbitron, 98% of Americans travel in
a car each month, with an average of 310 miles traveled per week. The captive
in-car audience is protected from media fragmentation and is subject to
increasing out-of-home advertiser exposures as time and distance of commutes
increase. Additionally, radio programming reaches 93% of all United States
consumers in a given week, with the average consumer listening for almost three
hours per day. On a weekly basis, this represents nearly 233 million unique
listeners.     •   Valuable Out-of-home Position. Both outdoor media and radio
broadcasting reach potential consumers outside of the home, a valuable position
as it is closer to the purchase decision. Today, consumers spend a significant
portion of their day out-of-home, while out-of-home media (outdoor and radio)
garner a disproportionately smaller share of media spending than in-home media.
We believe this discrepancy represents an opportunity for growth.

    Consistent, Defensible Growth Profile. Both outdoor advertising and radio in
the United States have demonstrated consistent growth over the last 40 years and
are resilient in economic downturns.

  •   United States outdoor advertising revenue has grown to approximately
$7 billion in 2007, representing a 9% CAGR since 1970. Growth has come via
traditional billboards along highways and major roadways, as well as alternative
advertising including transit displays, street furniture and mall displays. The
outdoor industry has experienced only two negative growth years between 1970 and
2007. Additionally, the growth rate in the two years following an economic
recession has averaged 8%. Outdoor media continues to be one of the fastest
growing forms of advertising. According to the eMarketer industry forecast,
total outdoor advertising is expected to grow at an 8% CAGR from 2007 to 2011,
driven by an increased share of media spending due to the high value proposition
of outdoor relative to other media and the rollout of digital billboards.

110



--------------------------------------------------------------------------------



 



  •   United States radio advertising revenue has grown to approximately
$19 billion in 2007, representing an 8% CAGR since 1970. Radio broadcasting has
been one of the most resilient forms of advertising, weathering several
competitive and technological advancements over time, including the introduction
of television, audio cassettes, CDs and other portable audio devices, and
remaining an important component of local advertiser marketing budgets. The
radio industry has experienced only three negative growth years from 1970
through 2007. Historically, the growth rate in the two years following an
economic recession has averaged 9%. While revenue in the radio industry
(according to the Radio Advertising Bureau) declined during 2007 and the first
three months of 2008, the eMarketer industry forecast expects radio broadcast
advertising to grow at a stable 3% CAGR from 2007 to 2011. We expect growth to
be driven by increased advertising, due to a captive audience spending more time
in their cars and the adoption of new technologies such as HD radio.

     Strong Cash Flow Generation. We have strong operating margins, driven by
our significant scale and leading market share in both outdoor advertising and
radio broadcasting. In addition, both outdoor media and radio broadcasting are
low capital intensity businesses. For the twelve months ended March 31, 2008,
our capital expenditures were only 6% of net revenue with maintenance capital
expenditures comprising only 3% of net revenue. The change in net working
capital from 2006 to 2007 was approximately 0.08% of net revenue. As a result of
our high margins and low capital requirements, we have been able to convert a
significant portion of our revenue into cash flow. By continuing to grow our
business while maintaining costs, we expect to further improve our cash flow
generation.
     Individual, Saleable Assets with High Value. Our business is comprised of
numerous individual operating units, independently successful in local markets
throughout the United States and the rest of the world. This creates tremendous
asset value, with outdoor media and radio broadcasting businesses that are
saleable at attractive multiples. Furthermore, at March 31, 2008, we have a
capital loss carryforward of approximately $809 million that can be used to
offset capital gains recognized on asset sales over the next three years subject
to the limitations of Section 383(b) of the Code and the regulations thereunder.
     Business Diversity Provides Stability. Currently, approximately half of our
revenue is generated from our Americas Outdoor Advertising and our International
Outdoor Advertising segments, with the remaining half comprised of our Radio
Broadcasting segment, as well as other support services and initiatives. We
offer advertisers a diverse platform of media assets across geographies, outdoor
products and radio programming formats. Further, we enjoy substantial diversity
in our outdoor business, with no market and no ad category greater than 8% of
our 2007 outdoor revenue. We also enjoy substantial diversity in our radio
business, with no market greater than 9%, no format greater than 18%, and no ad
category greater than 19% of our 2007 radio revenue. Through our multiple
business units, we are able to reduce revenue volatility resulting from softness
in any one advertising category or geographic market.
     Experienced Management Team and Entrepreneurial Culture. We have an
experienced management team from our senior executives to our local market
managers. Our executive officers and certain radio and outdoor senior managers
possess an average of 20 years of industry experience, and have combined
experience of over 220 years. The core of the executive management team includes
Chief Executive Officer Mark P. Mays, who has been with the Company for over
19 years, and President and Chief Financial Officer Randall T. Mays, who has
been with the Company for over 15 years. We also maintain an entrepreneurial
culture empowering local market managers to operate their markets as separate
profit centers, subject to centralized oversight. A portion of our managers’
compensation is dependent upon the

111



--------------------------------------------------------------------------------



 



financial success of their individual market. Our managers also have full access
to our centralized resources, including sales training, research tools, shared
best practices, global procurement and financial and legal support. Our culture
and our centralization allow our local managers to maximize cash flow.
Our Strategy
     Our goal is to strengthen our position as a leading global media company
specializing in “out-of-home” advertising and to maximize cash flow. We plan to
achieve this objective by capitalizing on our competitive strengths and pursuing
the following strategies:
Outdoor
     We seek to capitalize on our global outdoor network and diversified product
mix to maximize revenue and cash flow. In addition, by sharing best practices
among our business segments, we believe we can quickly and effectively replicate
our successes throughout the markets in which we operate. Our diversified
product mix and long-standing presence in many of our existing markets provide
us with the platform to launch new products and test new initiatives in a
reliable and cost-effective manner.
     Drive Outdoor Media Spending. Outdoor advertising only represented 2.4% of
total dollars spent on advertising in the United States in 2007. Given the
attractive industry fundamentals of outdoor media and our depth and breadth of
relationships with both local and national advertisers, we believe we can drive
outdoor advertising’s share of total media spending by highlighting the value of
outdoor advertising relative to other media. We have made and continue to make
significant investments in research tools that enable our clients to better
understand how our displays can successfully reach their target audiences and
promote their advertising campaigns. Also, we are working closely with clients,
advertising agencies and other diversified media companies to develop more
sophisticated systems that will provide improved demographic measurements of
outdoor advertising. We believe that these measurement systems will further
enhance the attractiveness of outdoor advertising for both existing clients and
new advertisers and further foster outdoor media spending growth. According to
the eMarketer industry forecast, outdoor advertising’s share of total
advertising spending will grow by approximately 34% from 2007 to 2011.
     Increase Our Share of Outdoor Media Spending. Domestically, we own and
operate billboards on real estate in the highest trafficked areas of top
markets—a compelling advertising opportunity for both local and national
businesses. Internationally, we own and operate a variety of outdoor displays on
real estate in large urban areas. We intend to continue to work toward ensuring
that our customers have a superior experience by leveraging our unparalleled
presence and our best-in-class sales force, and by increasing our focus on
customer satisfaction and improved measurement systems. We believe our
commitment to superior customer service, highlighted by our unique “Proof of
Performance” system, and our superior products led to over 12,000 new
advertisers in 2007. We have generated growth in many categories, including
telecom, automotive and retail.
     Roll Out Digital Billboards. Advances in electronic displays, including
flat screens, LCDs and LEDs, allow us to provide these technologies as
complements to traditional methods of outdoor advertising. These electronic
displays may be linked through centralized computer systems to instantaneously
and simultaneously change static advertisements on a large number of displays.
Digital outdoor advertising provides numerous advantages to advertisers,
including the unprecedented flexibility to change messaging over the course of a
day, the ability to quickly change messaging and the ability to enhance
targeting by reaching different

112



--------------------------------------------------------------------------------



 



demographics at different times of day. Digital outdoor displays provide us with
advantages, as they are operationally efficient and eliminate safety issues from
manual copy changes. Additionally, digital outdoor displays have, at times,
enhanced our relationship with regulators, as in certain circumstances we have
offered emergency messaging services and public service announcements on our
digital boards. We recently began converting a limited number of vinyl boards to
networked digital boards. We have enjoyed significantly higher revenue per
digital billboard than the revenue per vinyl billboard with relatively minimal
capital costs. We believe that the costs of digital upgrades will decrease over
time as technologies improve and more digital boards come to market.
Radio
     Our radio broadcasting strategy centers on providing programming and
services to the local communities in which we operate and being a contributing
member of those communities. We believe that by serving the needs of local
communities, we will be able to grow listenership and deliver target audiences
to advertisers, thereby growing revenue and cash flow. Our radio broadcasting
strategy also entails improving the ongoing operations of our stations through
effective programming, promotion, marketing, sales and careful management of
costs and expanded distribution of content.
     Drive Local and National Advertising. We intend to drive growth in our
radio business via a strong focus on yield management, increased sales force
effectiveness and expansion of our sales channels. In late 2004, we implemented
what we believe are industry-leading price and yield optimization systems and
invested in new information systems, which provide station level inventory yield
and pricing information previously unavailable in the industry. We shifted our
sales force compensation plan from a straight “volume-based” commission
percentages system to a “value-based” system to reward success in optimizing
price and inventory. We believe that utilization of our unique systems
throughout our distribution and sales platform will drive continued revenue
growth in excess of market radio revenue growth. We also intend to focus on
driving advertisers to our radio stations through new sales channels and
partnerships. For example, we recently formed an alliance with Google whereby we
have gained access to an entirely new group of advertisers within a new and
complementary sales channel.
     Continue to Capitalize on “Less is More.” In late 2004, we launched the
Less is More initiative to position the Company for long-term radio growth. The
implementation of the Less is More initiative reduced advertising clutter,
enhanced listener experience and improved radio’s attractiveness as a medium for
advertisers. On average, we reduced ad inventory by 20% and promotion time by
50%, which has led to more time for listeners to enjoy our compelling content.
In addition, we changed our available advertising spots from 60 second ads to a
combination of 60, 30, 15 and five second ads in order to give advertisers more
flexibility. As anticipated, our reduction in ad inventory led to a decline in
Radio Broadcasting revenue in 2005. Revenue growth of 6% followed in 2006,
outperforming an index of other radio broadcasters. We continued to outperform
the radio industry in 2007. Our Less is More strategy has separated us from our
competitors and we believe it positions us to continue to outperform the radio
industry.
     Continue to Enhance the Radio Listener Experience. We will continue to
focus on enhancing the radio listener experience by offering a wide variety of
compelling content. Our investments in radio programming over time have created
a collection of leading on-air talent and our Premiere Radio Network offers over
70 syndicated radio programs and services for more than 5,000 radio stations
across the United States. Our distribution platform allows us to attract top
talent and more effectively utilize programming, sharing the best and most
compelling content across many stations. Finally, we are continually expanding
content choices for our listeners, including utilization of HD radio, Internet
and other distribution channels with

113



--------------------------------------------------------------------------------



 



complementary formats. Ultimately, compelling content improves audience share
which, in turn, drives revenue and cash flow generation.
     Deliver Content via New Distribution Technologies. We intend to drive
company and industry development through new distribution technologies. Some
examples of such innovation are as follows:

  •   Alternative Devices. The FM radio feature is increasingly integrated into
MP3 players and cell phones. This should expand FM listenership by “putting a
radio in every pocket” with free music and local content and represents the
first meaningful increase in the radio installed base in more than 25 years.    
•   HD Radio. HD radio enables crystal clear reception, interactive features,
data services and new applications. For example, the interactive capabilities of
HD radio will potentially permit us to participate in commercial download
services. Further, HD radio allows for many more stations, providing greater
variety of content which we believe will enable advertisers to target consumers
more effectively. On December 6, 2005, we joined a consortium of radio operators
in announcing plans to create the HD Digital Radio Alliance to lobby auto
makers, radio manufacturers and retailers for the rollout of digital radios. We
plan to continue to develop compelling HD content and applications and to
support the alliance to foster industry conversion. We currently operate 804 HD
stations, comprised of 454 HD and 350 HD2 signals.     •   Internet. Clear
Channel websites had over 10.5 million unique visitors in April 2008, making the
collection of these websites one of the top five trafficked music websites.
Streaming audio via the Internet provides increased listener reach and new
listener applications as well as new advertising capabilities.     •   Mobile.
We have pioneered mobile applications which allow subscribers to use their cell
phones to interact directly with the station, including finding titles or
artists, requesting songs and downloading station wallpapers.

Consolidated
     Maintain High Free Cash Flow Conversion. Our business segments benefit from
high margins and low capital intensity, which leads to strong free cash flow
generation. We intend to closely manage expense growth and to continue to focus
on achieving operating efficiencies throughout our businesses. Within each of
our operating segments, we share best practices across our markets and
continually look for innovative ways to contain costs. Historically, we have
been able to contain costs in all of our segments during periods of slower
revenue growth. For example, while our Radio Broadcasting segment experienced
flat growth in net revenue for the year ended December 31, 2007, we were able to
reduce Radio Broadcasting operating expenses and increase Radio Broadcasting
operating income by 1% during this period. We will continue to seek new ways of
reducing costs across our global network. We also intend to deploy growth
capital with discipline to generate continued high free cash flow yield.
     Pursue Strategic Opportunities and Optimize Our Portfolio of Assets. An
inherent benefit of both our outdoor advertising and radio broadcasting
businesses is that they represent a collection of saleable assets at attractive
multiples. At March 31, 2008, we have a capital loss carryforward of
approximately $809 million that can be used to offset capital gains recognized
on asset sales over the next three years subject to the limitations of Section
383(b) of the Code and the regulations thereunder. We continually evaluate
strategic opportunities both within and outside our existing lines of business
and may from time to time sell, swap, or purchase assets or businesses in order
to maximize the efficiency of our portfolio.

114



--------------------------------------------------------------------------------



 



Our Business Segments
Americas Outdoor Advertising
     Our Americas Outdoor Advertising segment consists of our operations in the
United States, Canada and Latin America, with approximately 93% of our 2007
revenue in this segment derived from the United States. The Americas Outdoor
Advertising segment includes advertising display faces which we own or operate
under lease management agreements. Americas Outdoor Advertising generated 21%,
20% and 20% of our consolidated net revenue in 2007, 2006 and 2005,
respectively.
Sources of Revenue
     Americas Outdoor Advertising revenue is derived from the sale of
advertising copy placed on our display inventory. Our display inventory consists
primarily of billboards, street furniture displays and transit displays.
Billboards comprise approximately 70% of our display revenue. The margins on our
billboard contracts tend to be higher than those on contracts for other displays
due to their greater size, impact and location along major roadways that are
highly trafficked. The following table shows the approximate percentage of
revenue derived from each category for our Americas Outdoor Advertising
inventory:

                              Year Ended December 31,       2007     2006    
2005  
Billboards
                       
Bulletins (1)
    52 %     52 %     54 %
Posters
    16       18       19  
Street furniture displays
    4       4       4  
Transit displays
    16       14       11  
Other displays (2)
    12       12       12  
 
                 
Total
    100 %     100 %     100 %
 
                 

 

(1)   Includes digital displays.   (2)   Includes spectaculars, mall displays
and wallscapes.

     Our Americas Outdoor Advertising segment generates revenue from local,
regional and national sales. Advertising rates are based on a number of
different factors, including location, competition, size of display,
illumination, market and gross rating points. Gross rating points are the total
number of impressions delivered expressed as a percentage of a market
population, of a display or group of displays. The number of “impressions”
delivered by a display is measured by the number of people passing the site
during a defined period of time. For all of our billboards in the United States,
we use independent, third-party auditing companies to verify the number of
impressions delivered by a display. “Reach” is the percent a target audience
exposed to an advertising message at least once during a specified period of
time, typically during a period of four weeks. “Frequency” is the average number
of exposures an individual has to an advertising message during a specified
period of time. Out-of-home frequency is typically measured over a four-week
period.
     While location, price and availability of displays are important
competitive factors, we believe that providing quality customer service and
establishing strong client relationships are also critical components of sales.
In addition, we have long-standing relationships with a diversified group of
advertising brands and agencies that allow us to diversify client accounts and
establish continuing revenue streams.

115



--------------------------------------------------------------------------------



 



Billboards
     Our billboard inventory primarily includes bulletins and posters.

  •   Bulletins. Bulletins vary in size, with the most common size being 14 feet
high by 48 feet wide. Almost all of the advertising copy displayed on bulletins
is computer printed on vinyl and transported to the bulletin where it is secured
to the display surface. Because of their greater size and impact, we typically
receive our highest rates for bulletins. Bulletins generally are located along
major expressways, primary commuting routes and main intersections that are
highly visible and heavily trafficked. Our clients may contract for individual
bulletins or a network of bulletins, meaning the clients’ advertisements are
rotated among bulletins to increase the reach of the campaign. Our client
contracts for bulletins generally have terms ranging from one month to one year.
    •   Posters. Posters are available in two sizes, 30-sheet and eight-sheet
displays. The 30-sheet posters are approximately 11 feet high by 23 feet wide,
and the eight-sheet posters are approximately five feet high by 11 feet wide.
Advertising copy for posters is printed using silk-screen or lithographic
processes to transfer the designs onto paper that is then transported and
secured to the poster surfaces. Posters generally are located in commercial
areas on primary and secondary routes near point-of-purchase locations,
facilitating advertising campaigns with greater demographic targeting than those
displayed on bulletins. Our poster rates typically are less than our bulletin
rates, and our client contracts for posters generally have terms ranging from
four weeks to one year. Two types of posters are premiere panels and squares.
Premiere displays are innovative hybrids between bulletins and posters that we
developed to provide our clients with an alternative for their targeted
marketing campaigns. The premiere displays utilize one or more poster panels,
but with vinyl advertising stretched over the panels similar to bulletins. Our
intent is to combine the creative impact of bulletins with the additional reach
and frequency of posters.

Street Furniture Displays
     Our street furniture displays, marketed under our global Adshel™ brand, are
advertising surfaces on bus shelters, information kiosks, public toilets,
freestanding units and other public structures, and are primarily located in
major metropolitan cities and along major commuting routes. Generally, we own
the street furniture structures and are responsible for their construction and
maintenance. Contracts for the right to place our street furniture displays in
the public domain and sell advertising space on them are awarded by municipal
and transit authorities in competitive bidding processes governed by local law.
Generally, these contracts have terms ranging from 10 to 20 years. As
compensation for the right to sell advertising space on our street furniture
structures, we pay the municipality or transit authority a fee or revenue share
that is either a fixed amount or a percentage of the revenue derived from the
street furniture displays. Typically, these revenue sharing arrangements include
payments by us of minimum guaranteed amounts. Client contracts for street
furniture displays typically have terms ranging from four weeks to one year,
and, similar to billboards, may be for network packages.
Transit Displays
     Our transit displays are advertising surfaces on various types of vehicles
or within transit systems, including on the interior and exterior sides of
buses, trains, trams and taxis, and within the common areas of rail stations and
airports. Similar to street furniture, contracts for the right to place our
displays on such vehicles or within such transit systems and to sell advertising

116



--------------------------------------------------------------------------------



 



space on them generally are awarded by public transit authorities in competitive
bidding processes or are negotiated with private transit operators. These
contracts typically have terms of up to five years. Our client contracts for
transit displays generally have terms ranging from four weeks to one year.
Other Inventory
     The balance of our display inventory consists of spectaculars, mall
displays and wallscapes. Spectaculars are customized display structures that
often incorporate video, multidimensional lettering and figures, mechanical
devices and moving parts and other embellishments to create special effects. The
majority of our spectaculars are located in Dundas Square in Toronto, Times
Square and Penn Plaza in New York City, Fashion Show in Las Vegas, Sunset Strip
in Los Angeles and across from the Target Center in Minneapolis. Client
contracts for spectaculars typically have terms of one year or longer. We also
own displays located within the common areas of malls on which our clients run
advertising campaigns for periods ranging from four weeks to one year. Contracts
with mall operators grant us the exclusive right to place our displays within
the common areas and sell advertising on those displays. Our contracts with mall
operators generally have terms ranging from five to ten years. Client contracts
for mall displays typically have terms ranging from four to eight weeks. A
wallscape is a display that drapes over or is suspended from the sides of
buildings or other structures. Generally, wallscapes are located in high-profile
areas where other types of outdoor advertising displays are limited or
unavailable. Clients typically contract for individual wallscapes for extended
terms.
Competition
     The outdoor advertising industry in the Americas is fragmented, consisting
of several larger companies involved in outdoor advertising, such as CBS and
Lamar Advertising Company, as well as numerous smaller and local companies
operating a limited number of display faces in a single or a few local markets.
We also compete with other advertising media in our respective markets,
including broadcast and cable television, radio, print media, the Internet and
direct mail.

117



--------------------------------------------------------------------------------



 



Advertising Inventory and Markets
     As of December 31, 2007, we owned or operated approximately 209,000
displays in our Americas Outdoor Advertising segment. The following table sets
forth certain selected information with regard to our Americas Outdoor
Advertising inventory, with our markets listed in order of their designated
market area (“DMA®”) region ranking (DMA® is a registered service mark of
Nielsen Media Research, Inc.):

                                                                      DMA®      
                Street             Region       Billboards   Furniture   Transit
  Other   Total Rank   Markets   Bulletins   Posters   Displays   Displays  
Displays (1)   Displays        
United States
                                                  1    
New York, NY
    •       •       •       •       •       16,936     2    
Los Angeles, CA
    •       •       •       •       •       11,583     3    
Chicago, IL
    •       •       •       •       •       15,293     4    
Philadelphia, PA
    •       •       •       •       •       6,618     5    
Dallas-Ft. Worth, TX
    •       •       •       •       •       9,981     6    
San Francisco-Oakland-San Jose, CA
    •       •       •       •       •       8,971     7    
Boston, MA (Manchester, NH)
    •       •       •       •       •       7,219     8    
Atlanta, GA
    •       •               •       •       3,091     9    
Washington, DC (Hagerstown, MD)
    •       •       •       •       •       3,403     10    
Houston, TX
    •       •               • (2)     •       4,542     11    
Detroit, Ml
    •                       •       •       606     12    
Phoenix, AZ
    •       •               •       •       2,155     13    
Tampa-St. Petersburg (Sarasota), FL
    •       •       •       •       •       2,428     14    
Seattle-Tacoma, WA
    •       •               •       •       11,092     15    
Minneapolis-St. Paul, MN
    •       •               •       •       2,552     16    
Miami-Ft. Lauderdale, FL
    •       •       •       •       •       4,003     17    
Cleveland-Akron (Canton), OH
    •       •               •       •       3,484     18    
Denver, CO
                            •       •       861     19    
Orlando-Daytona Beach- Melbourne, FL
    •       •               •       •       4,166     20    
Sacramento-Stockton-Modesto, CA
    •       •       •       •       •       1,509     21    
St. Louis, MO
                            •       •       279     22    
Pittsburgh, PA
                    •       • (2)     •       674     23    
Portland, OR
    •       •               •       •       1,417     24    
Baltimore, MD
    •       •       •       •       •       2,533     25    
Charlotte, NC
                                    •       12     26    
Indianapolis, IN
    •       •               •       •       1,871     27    
San Diecio, CA
    •       •               •       •       871     28    
RalGigh-Durham (Fayetteville), NC
                            •               449     29    
Hartford-NGW Haven, CT
                            • (2)     •       374     30    
Nashville, TN
    •                       •       •       652     31    
Kansas City, KS/MO
                            • (2)             324     32    
Columbus, OH
    •       •               •       •       1,525     33    
Cincinnati, OH
            •                       •       12     34    
Milwaukee, Wl
    •       •       •       •       •       5,838     35    
Salt Lake City, UT
                            •       •       66     36    
Greenville-Spartanburg,SC-Asheville, NC-Anderson, SC
            •       •                       88     37    
San Antonio, TX
    •       •               • (2)     •       3,799     38    
West Palm Beach-Ft. Pierce, FL
    •       •       •       •       •       782     39    
Grand Rapids-Kalamazoo-Battle Creek, Ml
                            •               100     40    
Birmingham, AL
                                            0     41    
Harrisburg-Lancaster-Lebanon-York, PA
                            •       •       171  

118



--------------------------------------------------------------------------------



 



                                                          DMA®                  
    Street             Region       Billboards   Furniture   Transit   Other  
Total Rank   Markets   Bulletins   Posters   Displays   Displays   Displays (1)
  Displays   42    
Norfolk-Portsmouth- Newport News, VA
    •       •               •       •       470     43    
Las Vegas, NV
    •       •       •       •       •       13,362     44    
Albuquerque-Santa Fe, NM
    •       •               •               1,420     45    
Oklahoma City, OK
    •                                       3     46    
Greensboro-High Point-Winston Salem, NC
                            •               999     47    
Memphis, TN
    •       •       •       •       •       2,305     48    
Louisville, KY
                            •       •       134     49    
Jacksonville, FL
    •       •               •       •       991     50    
Buffalo, NY
                            •               483     51-100    
Various United States Cities
    •       •               • (2)     •       12,925     101-150    
Various United States Cities
    •       •       •       •       • (2)     5,491     151+    
Various United States Cities
    •       •               •       •       2,458          
Non-United States Markets
                                                  n/a    
Aruba
                            •               213     n/a    
Australia
                            •               810     n/a    
Barbados
                            •               61     n/a    
Bahamas
                            •               194     n/a    
Belize
                            •               155     n/a    
Brazil
    •       •       •                       7,089     n/a    
Canada
                    •       •       •       4,314     n/a    
Chile
    •       •                               1,166     n/a    
Costa Rica
                            •               210     n/a    
Dominican Republic
                            •               285     n/a    
Grenada
                            •               155     n/a    
Guam
                            •               144     n/a    
Jamaica
                            •               213     n/a    
Mexico
                    •               •       5,016     n/a    
Netherlands Antilles
                            •               1,019     n/a    
New Zealand
                            •               1,392     n/a    
Peru
    •       •       •       •       •       2,860     n/a    
Saint Kitts and Nevis
                            •               144     n/a    
Saint Lucia
                            •               100     n/a    
Virgin Islands
                            •               260          
 
                                                       
Total Americas Outdoor Advertising Displays
                                            209,171          
 
                                               

 

(1)   Includes wallscapes, spectaculars, mall and digital displays. Includes
other small displays not counted as separate displays in this offering
memorandum since their contribution to our revenue is not material.   (2)   We
have access to additional displays through arrangements with local advertising
and other companies.

International Outdoor Advertising
     Our International Outdoor Advertising segment consists of our advertising
operations in Asia, Australia and Europe, with approximately half of our 2007
revenue in this segment derived from France and the United Kingdom. The
International Outdoor Advertising segment includes advertising display faces
which we own or operate under lease management agreements. Our International
Outdoor Advertising segment generated 26%, 23% and 23% of our consolidated net
revenue in 2007, 2006 and 2005, respectively.

119



--------------------------------------------------------------------------------



 



Sources of Revenue
     International Outdoor Advertising revenue is derived from the sale of
advertising copy placed on our display inventory. Our international outdoor
display inventory consists primarily of billboards, street furniture displays,
transit displays and other out-of-home advertising displays, such as neon
displays. The following table shows the approximate percentage of revenue
derived from each inventory category of our International Outdoor Advertising
segment:

                              Year Ended     December 31,     2007   2006   2005
Billboards (1)
    39 %     41 %     44 %
Street furniture displays
    37       37       34  
Transit displays (2)
    8       9       9  
Other displays (3)
    16       13       13  
 
                       
Total
    100 %     100 %     100 %
 
                       

 

(1)   Includes revenue from spectaculars and neon displays.   (2)   Includes
small displays.   (3)   Includes advertising revenue from mall displays, other
small displays and non-advertising revenue from sales of street furniture
equipment, cleaning and maintenance services and production revenue.

     Our International Outdoor Advertising segment generates revenue worldwide
from local, regional and national sales. Similar to our Americas Outdoor
Advertising segment, advertising rates generally are based on the gross rating
points of a display or group of displays. The number of impressions delivered by
a display, in some countries, is weighted to account for such factors as
illumination, proximity to other displays and the speed and viewing angle of
approaching traffic.
     While location, price and availability of displays are important
competitive factors, we believe that providing quality customer service and
establishing strong client relationships are also critical components of sales.
Our entrepreneurial culture allows local managers to operated their markets as
separate profit centers, encouraging customer cultivation and service.
Billboards
     The sizes of our international billboards are not standardized. The
billboards vary in both format and size across our networks, with the majority
of our international billboards being similar in size to our posters used in our
Americas outdoor business (30-sheet and eight-sheet displays). Our international
billboards are sold to clients as network packages with contract terms typically
ranging from one to two weeks. Long-term client contracts are also available and
typically have terms of up to one year. We lease the majority of our billboard
sites from private landowners. Billboards include our spectacular and neon
displays. DEFI, our international neon subsidiary, is a leading global provider
of neon signs with approximately 400 displays in 15 countries worldwide. Client
contracts for international neon displays typically have terms of approximately
five years.
Street Furniture Displays
     Our international street furniture displays are substantially similar to
their Americas street furniture counterparts, and include bus shelters,
freestanding units, public toilets, various types of kiosks and benches.
Internationally, contracts with municipal and transit authorities for the

120



--------------------------------------------------------------------------------



 



right to place our street furniture in the public domain and sell advertising on
such street furniture typically provide for terms ranging from 10 to 15 years.
The major difference between our international and Americas street furniture
businesses is in the nature of the municipal contracts. In our international
outdoor business, these contracts typically require us to provide the
municipality with a broader range of urban amenities such as public wastebaskets
and lampposts, as well as space for the municipality to display maps or other
public information. In exchange for providing such urban amenities and display
space, we are authorized to sell advertising space on certain sections of the
structures we erect in the public domain. Our international street furniture is
typically sold to clients as network packages, with contract terms ranging from
one to two weeks. Long-term client contracts are also available and typically
have terms of up to one year.
Transit Displays
     Our international transit display contracts are substantially similar to
their Americas transit display counterparts, and typically require us to make
only a minimal initial investment and few ongoing maintenance expenditures.
Contracts with public transit authorities or private transit operators typically
have terms ranging from three to seven years. Our client contracts for transit
displays generally have terms ranging from one week to one year, or longer.
Other International Inventory and Services
     The balance of our revenue from our International Outdoor Advertising
segment consists primarily of advertising revenue from mall displays, other
small displays and non-advertising revenue from sales of street furniture
equipment, cleaning and maintenance services and production revenue.
Internationally, our contracts with mall operators generally have terms ranging
from five to ten years and client contracts for mall displays generally have
terms ranging from one to two weeks, but are available for up to six-month
periods. Our international inventory includes other small displays that are
counted as separate displays since they form a substantial part of our network
and International Outdoor Advertising revenue. We also have a bike rental
program which provides bicycles for rent to the general public in several
municipalities. In exchange for providing the bike rental program, we generally
derive revenue from advertising rights to the bikes, bike stations, or
additional street furniture displays. Several of our international markets sell
equipment or provide cleaning and maintenance services as part of a billboard or
street furniture contract with a municipality. Production revenue relates to the
production of advertising posters, usually for small customers.
Competition
     The international outdoor advertising industry is fragmented, consisting of
several larger companies involved in outdoor advertising, such as CBS and JC
Decaux, as well as numerous smaller and local companies operating a limited
number of display faces in a single or a few local markets. We also compete with
other advertising media in our respective markets including broadcast and cable
television, radio, print media, the Internet and direct mail.

121



--------------------------------------------------------------------------------



 



Advertising Inventory and Markets
     As of December 31, 2007, we owned or operated approximately 688,000
displays in our International Outdoor Advertising segment. The following table
sets forth certain selected information with regard to our International Outdoor
Advertising inventory, which are listed in descending order according to 2007
revenue contribution:

                                                      Street                    
    Furniture   Transit   Other   Total International Markets   Billboards (1)  
Displays   Displays (2)   Displays (3)   Displays
France
    •       •       •       •       162,386  
United Kingdom
    •       •       •       •       69,418  
Italy
    •       •                       57,533  
China
    •       •       •       •       62,573  
Australia/New Zealand
            •       •               16,958  
Sweden
    •       •       •       •       111,479  
Switzerland
    •               •       •       17,663  
Belgium
    •       •       •       •       23,486  
Norway
    •       •       •               18,357  
Ireland
    •       •                       7,581  
Denmark
    •       •       •       •       33,986  
Turkey
    •       •       •       •       10,439  
India
    •       •       •               695  
Finland
    •       •       •       •       23,031  
Poland
    •       •               •       13,204  
Holland
    •       •                       3,326  
Baltic States/Russia
    •               •               16,135  
Greece
                    •       •       1,219  
Singapore
            •                       3,847  
Japan
            •                       53  
Germany
    •                               53  
Hungary
    •                               30  
Austria
    •                               13  
United Arab Emirates
    •                               1  
Czech Republic
    •                               7  
Ukraine
    •                               2  
Indonesia
    •                               1  
Portugal
    •                               15  
Slovenia
    •                               1  
 
                                       
Total International Outdoor Advertising Displays
                                    687,966  
 
                                       

 

(1)   Includes spectaculars and neon displays.   (2)   Includes small displays.
  (3)   Includes mall displays and other small displays counted as separate
displays in this offering memorandum since they form a substantial part of our
network and International Outdoor Advertising revenue.

122



--------------------------------------------------------------------------------



 



     In addition to the displays listed above, as of December 31, 2007, we had
equity investments in various out-of-home advertising companies that operate in
the following markets:

                                                                      Street    
            Equity           Furniture   Transit Market   Company   Investment  
Billboards (1)   Displays   Displays
Outdoor Advertising Companies
                                       
South Africa (2)
  Clear Channel Independent     50.0 %     •       •       •  
Italy
  Alessi     34.3 %     •       •       •  
Italy
  AD Moving SpA     17.5 %     •                  
Hong Kong
  Buspak     50.0 %     •                  
Spain
  Clear Channel CEMUSA     50.0 %     •                  
Thailand
  Master & More     32.5 %     •       •          
Belgium
  MTB     49.0 %                     •  
Belgium
  Streep     25.0 %                     •  
Denmark
  City Reklame     45.0 %     •                  
Other Media Companies
                                       
Norway
  CAPA     50.0 %                        

 

(1)   Includes spectaculars and neon displays.   (2)   On January 17, 2008, we
entered into an agreement to sell our investment in Clear Channel Independent.
We closed the transaction on March 28, 2008.

Radio Broadcasting
     Our Radio Broadcasting segment includes radio stations for which we are the
licensee and for which we program and/or sell air time under local marketing
agreements (“LMAs”) or joint sales agreements (“JSAs”). The Radio Broadcasting
segment also operates our Premiere Radio Network, a national radio network, and
various other local sports, news and agricultural radio networks, and owns an
equity interest in radio broadcasting companies in Australia, Mexico and New
Zealand. Our Radio Broadcasting segment generated 50%, 53% and 54% of our
consolidated net revenue in 2007, 2006 and 2005, respectively.
Sources of Revenue
     The primary source of our revenue in our Radio Broadcasting segment is the
sale of spots on our radio stations for local, regional and national
advertising. Our local advertisers cover a wide range of categories, including
automotive dealers, consumer services, retailers, entertainment, health and
beauty products, telecommunications and media. Our contracts with our
advertisers generally provide for a term which extends for less than a one-year
period. We also generate additional revenue from network compensation, the
Internet, air traffic, events, barter and other miscellaneous transactions.
These other sources of revenue supplement our traditional advertising revenue
without increasing on-air-commercial time.
     Each radio station’s local sales staff solicits advertising directly from
local advertisers or indirectly through advertising agencies. Our strategy of
producing commercials that respond to the specific needs of our advertisers
helps to build local direct advertising relationships. Regional advertising
sales are also generally realized by our local sales staff. To generate national
advertising sales, we engage firms specializing in soliciting radio advertising
sales on a national

123



--------------------------------------------------------------------------------



 



level. National sales representatives obtain advertising principally from
advertising agencies located outside the station’s market and receive
commissions based on advertising sold.
     Advertising rates are principally based on the length of the spot and how
many people in a targeted audience listen to our stations, as measured by
independent ratings services. A station’s format can be important in determining
the size and characteristics of its listening audience, and advertising rates
are influenced by the station’s ability to attract and target audiences that
advertisers aim to reach. The size of the market influences rates as well, with
larger markets typically receiving higher rates than smaller markets. Rates are
generally highest during morning and evening commuting periods.
     We seek to maximize revenue by closely managing on-air inventory of
advertising time and adjusting prices to local market conditions. As part of
Less is More, we implemented industry-leading price and yield optimization
systems and invested in new information systems, which provide detailed
inventory information previously unavailable. These systems enable our station
managers and sales directors to adjust commercial inventory and pricing based on
local market demand, as well as to manage and monitor different commercial
durations (60 second, 30 second, 15 second and five second) in order to provide
more effective advertising for our customers at optimal prices.
Competition
     We compete in our respective markets for audiences, advertising revenue and
programming with other radio stations owned by companies such as CBS, Citadel,
Entercom and Cumulus. We also compete with other advertising media, including
satellite radio, broadcast and cable television, print media, outdoor
advertising, direct mail, the Internet and other forms of advertisement.
Radio Stations
     As of December 31, 2007, we owned 304 AM and 701 FM domestic radio
stations, of which 275 stations were in the top 50 United States markets
according to the Arbitron rankings as of January 2, 2008. The following table
sets forth certain selected information with regard to our radio broadcasting
stations.

124



--------------------------------------------------------------------------------



 



                              Number     Market   of Market   Rank*   Stations
New York, NY
    1       5  
Los Angeles, CA
    2       8  
Chicago, IL
    3       7  
San Francisco, CA
    4       7  
Dallas-Ft. Worth, TX
    5       6  
Houston-Galveston, TX
    6       8  
Philadelphia, PA
    7       6  
Atlanta, GA
    8       6  
Washington, DC
    9       8  
Boston, MA
    10       4  
Detroit, Ml
    11       7  
Miami-Ft. Lauderdale-Hollywood, FL
    12       7  
Seattle-Tacoma, WA
    14       6  
Phoenix, AZ
    15       8  
Minneapolis-St. Paul, MN
    16       7  
San Diego, CA
    17       8  
Nassau-Suffolk (Long Island), NY
    18       2  
Tampa-St. Petersburg-Clearwater, FL
    19       8  
St. Louis, MO
    20       6  
Baltimore, MD
    21       3  
Denver-Boulder, CO
    22       8  
Portland, OR
    23       5  
Pittsburgh, PA
    24       6  
Charlotte-Gastonia-Rock Hill, NC-SC
    25       5  
Riverside-San Bernardino, CA
    26       6  
Sacramento, CA
    27       4  
Cleveland, OH
    28       6  
Cincinnati, OH
    29       8  
San Antonio, TX
    30       5  
Salt Lake City-Ogden-Provo, UT
    31       6  
Las Vegas, NV
    33       4  
Orlando, FL
    34       7  
San Jose, CA
    35       3  
Milwaukee-Racine, WI
    36       6  
Columbus, OH
    37       7  
Providence-Warwick-Pawtucket, RI
    39       4  
Indianapolis, IN
    40       3  
Norfolk-Virginia Beach-Newport News, VA
    41       4  
Austin, TX
    42       6  
Raleigh-Durham, NC
    43       4  
Nashville, TN
    44       5  
Greensboro-Winston Salem-High Point, NC
    45       5  
West Palm Beach-Boca Raton, FL
    46       6  
Jacksonville, FL
    47       7  
Oklahoma City, OK
    48       6  
Memphis, TN
    49       7  
Hartford-New Britain-Middletown, CT
    50       5  
Louisville, KY
    53       8  
Rochester, NY
    54       7  
New Orleans, LA
    55       7  
Richmond, VA
    56       6  
Birmingham, AL
    57       5  
McAllen-Brownsville-Harlingen, TX
    58       5  
Greenville-Spartanburg, SC
    59       6  
Dayton, OH
    60       8  
Tucson, AZ
    61       7  
Ft. Myers-Naples-Marco Island, FL
    62       6  
Albany-Schenectady-Troy, NY
    63       7  
Honolulu, HI
    64       6  
Tulsa, OK
    65       6  
Fresno, CA
    66       8  
Grand Rapids, MI
    67       7  
Allentown-Bethlehem, PA
    68       4  
Albuquerque, NM
    69       7  
Omaha-Council Bluffs, NE-IA
    72       5  
Sarasota-Bradenton, FL
    73       6  
Akron, OH
    74       5  
Wilmington, DE
    75       2  
El Paso, TX
    76       5  
Bakersfield, CA
    77       6  
Harrisburg-Lebanon-Carlisle, PA
    78       6  
Stockton, CA
    79       6  
Baton Rouge, LA
    80       6  
Monterey-Salinas-Santa Cruz, CA
    81       5  
Syracuse, NY
    82       7  
Little Rock, AR
    84       5  
Springfield, MA
    86       5  
Charleston, SC
    87       6  
Toledo, OH
    88       5  
Columbia, SC
    90       6  
Des Moines, IA
    91       5  
Spokane, WA
    92       6  
Mobile, AL
    93       4  
Colorado Springs, CO
    95       3  
Ft. Pierce-Stuart-Vero Beach, FL
    96       6  
Melbourne-Titusville-Cocoa, FL
    97       4  
Wichita, KS
    98       4  

125



--------------------------------------------------------------------------------



 



                              Number     Market   of Market   Rank*   Stations
Madison, WI
    99       6  
Various United States Cities
    101-150       104  
Various United States Cities
    151-200       87  
Various United States Cities
    201-250       52  
Various United States Cities
    251+       69  
Various United States Cities
  unranked     69  
Non-core radio (1)
            115  
 
               
Total (2)(3)
            1,005  
 
               

 

*   Per Arbitron Rankings as of January 2, 2008.   (1)   Included in the 115
non-core radio stations are 63 stations which were sold subsequent to
December 31, 2007, and 32 stations which were subject to sale under definitive
asset purchase agreements at March 31, 2008.   (2)   In connection with the
merger, we have agreed with regulatory authorities to divest of a total of 62
stations (47 core radio stations and 15 non-core radio stations).   (3)  
Excluded from the 1,005 radio stations owned or operated by us are five radio
stations programmed pursuant to a LMA or shared services agreement (where the
FCC licenses are not owned by us) and one Mexican radio station that we provide
programming to and for which we sell airtime for under exclusive sales agency
arrangements. Also excluded are radio stations in Australia, Mexico and New
Zealand. We own a 50%, 40% and 50% equity interest in companies that have radio
broadcasting operations in these markets, respectively. On May 28, 2008, we
entered into a definitive agreement to sell our 40% equity interest in the
Mexican radio broadcasting company, Grupo Acir, for total consideration of
$94 million. The sale is subject to Mexican regulatory approvals and is expected
to close in June 2008. At closing, the buyer will purchase half of our equity
interest and is obligated to purchase our remaining equity interest in Grupo
Acir within five years from the closing date.

Radio Networks
     In addition to radio stations, our Radio Broadcasting segment includes our
Premiere Radio Network, a national radio network, and various sports, news and
agriculture networks serving Alabama, California, Colorado, Florida, Georgia,
Iowa, Kentucky, Missouri, Ohio, Oklahoma, Pennsylvania, Tennessee and Virginia.
Premiere Radio Network produces, distributes, or represents more than 70
syndicated radio programs and services for more than 5,000 radio station
affiliates. Our broad distribution platform enables us to attract and retain top
programming talent. Some of our more popular radio programs include Rush
Limbaugh, Steve Harvey, Ryan Seacrest and Jeff Foxworthy.
     Recruiting and retaining top talent is an important component of the
success of our radio networks. Given our scale, market position and distribution
platform, we believe that we have a competitive advantage relative to other
radio networks with regards to attracting on-air talent.
International Radio Investments
     We own equity interests in various international radio broadcasting
companies located in Australia (50% ownership), Mexico (40% ownership) and New
Zealand (50% ownership), which we account for under the equity method of
accounting. On May 28, 2008, we entered into a definitive agreement to sell our
40% equity interest in the Mexican radio broadcasting company, Grupo Acir, for
total consideration of $94 million. The sale is subject to Mexican regulatory
approvals and is expected to close in June 2008. At closing, the buyer will
purchase half of our equity interest and is obligated to purchase our remaining
equity interest in Grupo Acir within five years from the closing date.
Other
     The Other category includes our media representation firm and other general
support services and initiatives which are ancillary to our other businesses.

126



--------------------------------------------------------------------------------



 



Media Representation
     We own Katz Media, a full-service media representation firm that sells
national spot advertising time for clients in the radio and television
industries throughout the United States. As of December 31, 2007, Katz Media
represented over 3,200 radio stations, of which almost one-third are owned by
us, and 380 television stations, of which nearly one-tenth are owned by us.
     Katz Media generates revenue primarily through contractual commissions
realized from the sale of national spot advertising airtime. National spot
advertising is commercial airtime sold to advertisers on behalf of radio and
television stations. Katz Media represents its media clients pursuant to media
representation contracts, which typically have terms of up to ten years in
length.
Regulation of our Americas Outdoor Advertising and International Outdoor
Advertising Businesses
     The outdoor advertising industry in the United States is subject to
governmental regulation at the federal, state and local levels. These
regulations may include, among others, restrictions on the construction, repair,
maintenance, lighting, upgrading, height, size, spacing and location of and, in
some instances, content of advertising copy being displayed on outdoor
advertising structures. In addition, the outdoor advertising industry outside of
the United States is subject to certain foreign governmental regulation.
     From time to time, legislation has been introduced in both the United
States and foreign jurisdictions attempting to impose taxes on revenue from
outdoor advertising. Domestically, several state and local jurisdictions have
already imposed such taxes as a percentage of our outdoor advertising revenue in
that jurisdiction. While these taxes have not had a material impact on our
business and financial results to date, we expect state and local governments to
continue to try to impose such taxes as a way of increasing revenue. These laws
may affect prevailing competitive conditions in our markets in a variety of
ways. Such laws may reduce our expansion opportunities, or may increase or
reduce competitive pressure from other members of the outdoor advertising
industry. No assurance can be given that existing or future laws or regulations,
and the enforcement thereof, will not materially and adversely affect the
outdoor advertising industry. However, we contest laws and regulations that we
believe unlawfully restrict our constitutional or other legal rights and may
adversely impact the growth of our outdoor advertising business.
     Federal law, principally the HBA, requires the regulation of outdoor
advertising on Federal-Aid Primary and Interstate and National Highway Systems
roads within the United States. Other important outdoor advertising regulations
include the Intermodal Surface Transportation Efficiency Act of 1991, the Bonus
Act/Bonus Program and the 1995 Scenic Byways Amendment. The HBA requires that
states regulate the size and placement of billboards, requires the development
of state standards, mandates a state’s compliance program, promotes the
expeditious removal of illegal signs and requires just compensation for takings.
     To satisfy the HBA’s requirements, all states have passed billboard control
statutes and regulations which regulate, among other things, construction,
repair, maintenance, lighting, upgrading, height, size, spacing and the
placement of outdoor advertising structures. Other than on Native American
sovereign lands, we are not aware of any state which has passed control statutes
and regulations less restrictive than the prevailing federal requirements,
including the

127



--------------------------------------------------------------------------------



 



requirement that an owner remove any non-grandfathered non-compliant signs along
the controlled roads, at the owner’s expense and without compensation. Local
governments generally also include billboard control as part of their zoning
laws and building codes regulating those items described above and include
similar provisions regarding the removal of non-grandfathered structures that do
not comply with certain of the local requirements.
     As part of their billboard control laws, state and local governments
regulate the construction of new signs. Some jurisdictions prohibit new
construction, some jurisdictions allow new construction only to replace existing
structures and some jurisdictions allow new construction subject to the various
restrictions discussed above. In most jurisdictions, restrictive regulations
also limit our ability to relocate, rebuild, repair, maintain, upgrade, modify,
or replace existing legal non-conforming billboards.
     Federal law neither requires nor prohibits the removal of existing lawful
billboards, but it does mandate the payment of compensation if a state or
political subdivision compels the removal of a lawful billboard along the
controlled roads. In the past, state governments have purchased and removed
existing lawful billboards for beautification purposes using federal funding for
transportation enhancement programs, and these jurisdictions may continue to do
so in the future. From time to time, state and local government authorities use
the power of eminent domain and amortization to remove billboards. Thus far, we
have been able to obtain satisfactory compensation for our billboards purchased
or removed as a result of these types of governmental action, although there is
no assurance that this will continue to be the case in the future.
     We have introduced and intend to expand the deployment of digital
billboards that display static digital advertising copy from various
advertisers, on existing and new billboard locations. We have encountered some
existing regulations that restrict or prohibit these types of digital displays,
but these regulations have not yet materially impacted our digital deployment.
However, since digital technology for changing static copy has only recently
been developed and introduced into the market on a large scale, existing
regulations that currently do not apply to digital technology by their terms
could be revised to impose greater restrictions. These regulations may impose
greater restrictions on digital billboards due to alleged concerns over
aesthetics, driver safety, or lighting.
     International regulation of the outdoor advertising industry varies by
region and country, but generally limits the size, placement, nature and density
of out-of-home displays. The significant international regulations include the
Law of December 29, 1979 in France, the Town and Country Planning (Control of
Advertisements) Regulations 1992 in the United Kingdom and Règlement Régional
Urbain de l ’agglomération bruxelloise in Belgium. These laws define issues such
as the extent to which advertisements can be erected in rural areas, the hours
during which illuminated signs may be lit and whether the consent of local
authorities is required to place a sign in certain communities. Other
regulations may limit the subject matter and language of out-of-home displays.
Regulation of Our Radio Broadcasting Businesses
Existing Regulation and 1996 Legislation
     Radio broadcasting is subject to the jurisdiction of the FCC under the
Communications Act of 1934, as amended (the “Communications Act”). The
Communications Act prohibits the operation of a radio broadcasting station
except under a license issued by the FCC and empowers the FCC, among other
things, to:

  •   issue, renew, revoke and modify broadcasting licenses;     •   assign
frequency bands;

128



--------------------------------------------------------------------------------



 



  •   determine stations’ frequencies, locations and power;     •   regulate the
equipment used by stations;     •   adopt other regulations to carry out the
provisions of the Communications Act;     •   impose penalties for violation of
such regulations; and     •   impose fees for processing applications and other
administrative functions.

     The Communications Act prohibits the assignment of a license or the
transfer of control of a licensee without prior approval of the FCC.
     The 1996 Act represented a comprehensive overhaul of the country’s
telecommunications laws. The 1996 Act changed both the process for renewal of
broadcast station licenses and the broadcast ownership rules. The 1996 Act
established a “two-step” renewal process that limited the FCC’s discretion to
consider applications filed in competition with an incumbent’s renewal
application. The 1996 Act also liberalized the national broadcast ownership
rules, eliminating the national radio limits, and relaxed local radio ownership
restrictions.
License Grant and Renewal
     Under the 1996 Act, the FCC grants broadcast licenses to radio stations for
terms of up to eight years. The 1996 Act requires the FCC to renew a broadcast
license if it finds that:

  •   the station has served the public interest, convenience and necessity;    
•   there have been no serious violations of either the Communications Act or
the FCC’s rules and regulations by the licensee; and     •   there have been no
other violations which taken together constitute a pattern of abuse.

     In making its determination, the FCC may consider petitions to deny and
informal objections, and may order a hearing if such petitions or objections
raise sufficiently serious issues. The FCC, however, may not consider whether
the public interest would be better served by a person or entity other than the
renewal applicant. Instead, under the 1996 Act, competing applications for the
incumbent’s spectrum may be accepted only after the FCC has denied the
incumbent’s application for renewal of its license.
     Although in the vast majority of cases broadcast licenses are renewed by
the FCC, even when petitions to deny or informal objections are filed, there can
be no assurance that any of our stations’ licenses will be renewed at the
expiration of their terms.
Current Multiple Ownership Restrictions
     The FCC has promulgated rules that, among other things, limit the ability
of individuals and entities to own or have an “attributable interest” in
broadcast stations and other specified mass media entities.
     The 1996 Act mandated significant revisions to the radio ownership rules.
With respect to radio licensees, the 1996 Act directed the FCC to eliminate the
national ownership restriction, allowing one entity to own nationally any number
of AM or FM broadcast stations. Other FCC rules mandated by the 1996 Act greatly
eased local radio ownership restrictions. The maximum allowable number of radio
stations that may be commonly owned in a market varies depending

129



--------------------------------------------------------------------------------



 



on the total number of radio stations in that market, as determined using a
method prescribed by the FCC. In markets with 45 or more stations, one company
may own, operate, or control eight stations, with no more than five in any one
service (AM or FM). In markets with 30 to 44 stations, one company may own seven
stations, with no more than four in any one service. In markets with 15 to 29
stations, one entity may own six stations, with no more than four in any one
service. In markets with 14 stations or less, one company may own up to five
stations or 50% of all of the stations, whichever is less, with no more than
three in any one service.
     Irrespective of FCC rules governing radio ownership, however, the Antitrust
Division of the DOJ (the “Antitrust Division”) and the FTC have the authority to
determine that a particular transaction presents antitrust concerns. Following
the passage of the 1996 Act, the Antitrust Division became more aggressive in
reviewing proposed acquisitions of radio stations, particularly in instances
where the proposed purchaser already owned one or more radio stations in a
particular market and sought to acquire additional radio stations in the same
market. The Antitrust Division has, in some cases, obtained consent decrees
requiring radio station divestitures in a particular market based on allegations
that acquisitions would lead to unacceptable concentration levels.
     The FCC has adopted rules with respect to LMAs by which the licensee of one
radio or television station provides substantially all of the programming for
another licensee’s station in the same market and sells all of the advertising
within that programming. Under these rules, an entity that owns one or more
radio or television stations in a market and programs more than 15% of the
broadcast time on another station in the same service (radio or television) in
the same market pursuant to an LMA is generally required to count the LMA
station toward its media ownership limits even though it does not own the
station. As a result, in a market where we own one or more radio stations, we
generally cannot provide programming under an LMA to another radio station if we
cannot acquire that station under the various rules governing media ownership.
     Under the FCC’s ownership rules, an officer or director of our Company or a
direct or indirect purchaser of certain types of our securities could cause us
to violate FCC regulations or policies if that purchaser owned or acquired an
“attributable” interest in other media properties in the same areas as our
stations or in a manner otherwise prohibited by the FCC. All officers and
directors of a licensee and any direct or indirect parent, general partners,
limited partners and limited liability company members who are not properly
“insulated” from management activities, and stockholders who own 5% or more of
the outstanding voting stock of a licensee or its parent, either directly or
indirectly, generally will be deemed to have an attributable interest in the
licensee. Certain institutional investors who exert no control or influence over
a licensee may own up to 20% of a licensee’s or its parent’s outstanding voting
stock before attribution occurs. Under current FCC regulations, debt
instruments, non-voting stock, minority voting stock interests in corporations
having a single majority stockholder, and properly insulated limited partnership
and limited liability company interests as to which the licensee certifies that
the interest holders are not “materially involved” in the management and
operation of the subject media property generally are not subject to attribution
unless such interests implicate the FCC’s “equity/debt plus” (“EDP”) rule. Under
the EDP rule, an aggregate debt and/or equity interest in excess of 33% of a
licensee’s total asset value (equity plus debt) is attributable if the interest
holder is either a major program supplier (providing over 15% of the licensee’s
station’s total weekly broadcast programming hours) or a same-market media owner
(including broadcasters, cable operators and newspapers). To the best of our
knowledge at present, none of our officers, directors, or attributable 5% or
greater shareholders holds an interest in another television station, radio
station, or daily newspaper that is inconsistent with the FCC’s ownership rules
and policies.

130



--------------------------------------------------------------------------------



 



Developments and Future Actions Regarding Multiple Ownership Rules
     Expansion of our broadcast operations in particular areas and nationwide
will continue to be subject to the FCC’s ownership rules and any further changes
the FCC or Congress may adopt. Recent actions by and pending proceedings before
the FCC, Congress and the courts may significantly affect our business.
     The 1996 Act requires the FCC to review its remaining ownership rules
biennially as part of its regulatory reform obligations (although, under
subsequently enacted appropriations legislation, the FCC is obligated to review
the rules every four years rather than biennially). The first two biennial
reviews did not result in any significant changes to the FCC’s media ownership
rules, although the first such review led to the commencement of several
separate proceedings concerning specific rules.
     In its third review, which commenced in September 2002, the FCC undertook a
comprehensive review and reevaluation of all of its media ownership rules,
including incorporation of a previously commenced separate rulemaking on the
radio ownership rules. This biennial review culminated in a decision adopted by
the FCC in June 2003, in which the agency made significant changes to virtually
all aspects of the existing media ownership rules.
     With respect to local radio ownership, the FCC’s June 2003 decision left in
place the existing tiered numerical limits on station ownership in a single
market. The FCC, however, completely revised the manner of defining local radio
markets, abandoning the existing definition based on station signal contours in
favor of a definition based on “metro” markets as defined by Arbitron. Under the
modified approach, commercial and non-commercial radio stations licensed to
communities within an Arbitron metro market, as well as stations licensed to
communities outside the metro market but considered “home” to that market, are
counted as stations in the local radio market for the purposes of applying the
ownership limits. For geographic areas outside defined Arbitron metro markets,
the FCC adopted an interim market definition methodology based on a modified
signal contour overlap approach and initiated a further rulemaking proceeding to
determine a permanent market definition methodology for such areas. The further
proceeding is still pending. The FCC grandfathered existing combinations of
owned stations that would not comply with the modified rules. However, the FCC
ruled that such noncompliant combinations could not be sold intact except to
certain “eligible entities,” which the agency defined as entities qualifying as
a small business consistent with Small Business Administration standards.
     In addition, the FCC’s June 2003 decision ruled for the first time that
radio JSAs by which the licensee of one radio station sells more than 15% of the
weekly advertising time of another licensee’s station in the same market (but
does not provide programming to that station), would be considered attributable
to the selling party. Furthermore, the FCC stated that where the newly
attributable status of existing JSAs and LMAs resulted in combinations of
stations that would not comply with the modified rules, termination of such JSAs
and LMAs would be required within two years of the modified rules’
effectiveness.
     Numerous parties, including us, appealed the modified ownership rules
adopted by the FCC in June 2003. These appeals were consolidated before the
United States Court of Appeals for the Third Circuit. In September 2003, shortly
before the modified rules were scheduled to take effect, that court issued a
stay preventing the rules’ implementation pending the court’s decision on
appeal. In June 2004, the court issued a decision that upheld the modified
ownership rules in certain respects and remanded them to the FCC for further
justification in other respects.

131



--------------------------------------------------------------------------------



 



     With respect to the modified radio ownership rules, the court affirmed the
FCC’s switch to an Arbitron-based methodology for defining radio markets, its
decision to include noncommercial stations when counting stations in a market,
its limitations on transfer of existing combinations of stations that would not
comply with the modified rules, its decision to make JSAs attributable to the
selling party and its decision to require termination within two years of the
rules’ effectiveness of existing JSAs and LMAs that resulted in non-compliance
with the modified radio rules. However, the court determined that the FCC had
insufficiently justified its retention of the existing numerical station caps
and remanded the numerical limits to the FCC for further explanation.
     In its June 2004 decision, the court left in place the stay on the FCC’s
implementation of the modified media ownership rules. However, in
September 2004, the court partially lifted its stay on the modified radio
ownership rules, putting into effect the aspects of those rules that establish a
new methodology for defining local radio markets and counting stations within
those markets, limit our ability to transfer intact combinations of stations
that do not comply with the new rules, make JSAs attributable and require us to
terminate within two years those of our existing JSAs and LMAs which, because of
their newly attributable status, cause our station combinations in the relevant
markets to be non-compliant with the new radio ownership rules. Moreover, in a
market where we own one or more radio stations, we generally cannot enter into a
JSA with another radio station if we could not acquire that station under the
modified rules.
     In June 2006, the FCC commenced its proceeding on remand of the modified
media ownership rules. On December 18, 2007, the FCC adopted rules to promote
diversification of broadcast ownership, including revisions to its EDP
attribution rule and the “eligible entity” exception to the prohibition on the
sale of grandfathered noncompliant radio station combinations. The FCC made no
changes to the currently effective local radio ownership rules (as modified by
the 2003 decision).
     The FCC’s media ownership rules, including the modifications adopted in
December 2007, are subject to further court appeals, various petitions for
reconsideration before the FCC and possible actions by Congress. In the 2004
Consolidated Appropriations Act, Congress changed the FCC’s obligation to
periodically review the media ownership rules from every two years to every four
years.
     We cannot predict the impact of any of these developments on our business.
In particular, we cannot predict the ultimate outcome of the FCC’s media
ownership proceedings or their effects on our ability to acquire broadcast
stations in the future, to complete acquisitions that we have agreed to make, to
continue to own and freely transfer groups of stations that we have already
acquired, or to continue our existing agreements to provide programming to or
sell advertising on stations we do not own. Moreover, we cannot predict the
impact of future reviews or any other agency or legislative initiatives upon the
FCC’s broadcast rules. Further, the 1996 Act’s relaxation of the FCC’s ownership
rules has increased the level of competition in many markets in which our
stations are located.
Alien Ownership Restrictions
     The Communications Act restricts the ability of foreign entities or
individuals to own or hold certain interests in broadcast licenses. Foreign
governments, representatives of foreign governments, non-United States citizens,
representatives of non-United States citizens and corporations or partnerships
organized under the laws of a foreign nation are barred from holding broadcast
licenses. Non-United States citizens, collectively, may own or vote up to 20% of
the capital stock of a corporate licensee. A broadcast license may not be
granted to or held by

132



--------------------------------------------------------------------------------



 



any entity that is controlled, directly or indirectly, by a business entity more
than one-fourth of whose capital stock is owned or voted by non-United States
citizens or their representatives, by foreign governments or their
representatives, or by non-United States business entities, if the FCC finds
that the public interest will be served by the refusal or revocation of such
license. The FCC has interpreted this provision of the Communications Act to
require an affirmative public interest finding before a broadcast license may be
granted to or held by any such entity, and the FCC has made such an affirmative
finding only in limited circumstances. Since we serve as a holding company for
subsidiaries that serve as licensees for our stations, we are effectively
restricted from having more than one-fourth of our stock owned or voted directly
or indirectly by non-United States citizens or their representatives, foreign
governments, representatives of foreign governments, or foreign business
entities.
Other Regulations Affecting Broadcast Stations
     General. The FCC has significantly reduced its past regulation of broadcast
stations, including elimination of formal ascertainment requirements and
guidelines concerning amounts of certain types of programming and commercial
matter that may be broadcast. There are, however, statutes and rules and
policies of the FCC and other federal agencies that regulate matters such as
network-affiliate relations, the ability of stations to obtain exclusive rights
to air syndicated programming, satellite systems’ carriage of syndicated and
network programming on distant stations, political advertising practices,
obscenity and indecency in broadcast programming, application procedures and
other areas affecting the business or operations of broadcast stations.
Moreover, recent and possible future actions by the FCC in the areas of localism
and public interest obligations may impose additional regulatory requirements on
us.
     Indecency. Provisions of federal law regulate the broadcast of obscene,
indecent, or profane material. The FCC has substantially increased its monetary
penalties for violations of these regulations. Legislation enacted in 2006
provides the FCC with authority to impose fines of up to $325,000 per violation
for the broadcast of such material. We cannot predict whether Congress will
consider or adopt further legislation in this area.
     Public Interest Programming. Broadcasters are required to air programming
addressing the needs and interests of their communities of license, and to place
“issues/programs lists” in their public inspection files to provide their
communities with information on the level of “public interest” programming they
air. In March 2007, the FCC initiated a proceeding to consider imposing on radio
licensees obligations to report “public interest” programming on a standardized
form and to post this form and certain other contents of the public inspection
file on each station’s website. Moreover, in August 2003, the FCC introduced a
“Localism in Broadcasting” initiative that, among other things, resulted in the
creation of an FCC Localism Task Force, localism hearings at various locations
throughout the country and the July 2004 initiation of a proceeding to consider
whether additional FCC rules and procedures are necessary to promote localism in
broadcasting. In December 2007, the FCC adopted a report and proposed rules
designed to increase local programming content and diversity, including renewal
application processing guidelines for locally-oriented programming and a
requirement that broadcasters establish advisory boards in the communities where
they own stations.
     Equal Employment Opportunity. The FCC’s equal employment opportunity rules
generally require broadcasters to engage in broad and inclusive recruitment
efforts to fill job vacancies, keep a considerable amount of recruitment data
and report much of this data to the FCC and to the public via stations’ public
files and websites. The FCC is still considering whether to apply these rules to
part-time employment positions. Broadcasters are also obligated not to engage in
employment discrimination based on race, color, religion, national origin, or
sex.

133



--------------------------------------------------------------------------------



 



     Digital Radio. The FCC has approved a technical standard for the provision
of “in band, on channel” terrestrial digital radio broadcasting by existing
radio broadcasters, and has allowed radio broadcasters to convert to a hybrid
mode of digital/analog operation on their existing frequencies. We and other
broadcasters have intensified efforts to roll out terrestrial digital radio
service. In May 2007, the FCC established service, operational and technical
rules for terrestrial digital audio broadcasting and sought public comment on
what (if any) limitations should be placed on subscription services offered by
digital audio broadcasters and whether any new public interest requirements
should be applied to terrestrial digital audio broadcast service. We cannot
predict the impact of terrestrial digital audio radio service on our business.
     Low Power FM Radio Service. In January 2000, the FCC created two new
classes of noncommercial low power FM radio stations (“LPFM”). One class,
“LP100”, is authorized to operate with a maximum power of 100 watts and a
service radius of about 3.5 miles. The other class, “LP10”, is authorized to
operate with a maximum power of 10 watts and a service radius of about one to
two miles. In establishing the new LPFM service, the FCC said that its goal is
to create a class of radio stations designed “to serve very localized
communities or underrepresented groups within communities.” The FCC has
authorized a number of LPFM stations. In December 2000, Congress passed the
Radio Broadcasting Preservation Act of 2000. This legislation requires the FCC
to maintain interference protection requirements between LPFM stations and
full-power radio stations on third-adjacent channels. It also requires the FCC
to conduct field tests to determine the impact of eliminating such requirements.
The FCC has commissioned a preliminary report on such impact and on the basis of
that report, has recommended to Congress that such requirements be eliminated.
In addition, in November 2007, the FCC adopted rules that, among other things,
enhance LPFM’s interference protection from subsequently authorized full-service
stations. Concurrently, the FCC solicited public comment on technical rules for
possible expansion of LPFM licensing opportunities and technical and financial
assistance to LPFM broadcasters from full-service stations which propose to
create interference to LPFM stations. We cannot predict the number of LPFM
stations that eventually will be authorized to operate or the impact of such
stations on our business.
     Finally, Congress and the FCC from time to time consider, and may in the
future adopt, new laws, regulations and policies regarding a wide variety of
other matters that could affect, directly or indirectly, the operation and
ownership of our broadcast properties. In addition to the changes and proposed
changes noted above, such matters have included, for example, spectrum use fees,
political advertising rates and potential restrictions on the advertising of
certain products such as beer and wine. Other matters that could affect our
broadcast properties include technological innovations and developments
generally affecting competition in the mass communications industry, such as
direct broadcast satellite service, “streaming” of audio and video programming
via the Internet, digital radio technologies, the establishment of a low power
FM radio service and possible telephone company participation in the provision
of video programming service.
     The foregoing is a brief summary of certain provisions of the
Communications Act, the 1996 Act and specific regulations and policies of the
FCC thereunder. This description does not purport to be comprehensive and
reference should be made to the Communications Act, the 1996 Act, the FCC’s
rules and the public notices and rulings of the FCC for further information
concerning the nature and extent of federal regulation of broadcast stations.
Proposals for additional or revised regulations and requirements are pending
before and are being considered by Congress and federal regulatory agencies from
time to time. Also, various of the foregoing matters are now, or may become, the
subject of court litigation, and we cannot predict the outcome of any such
litigation or its impact on our broadcasting business.

134



--------------------------------------------------------------------------------



 



Employees
     As of December 31, 2007, we had approximately 23,900 domestic employees and
5,500 international employees of which approximately 28,500 were in operations
and approximately 900 were in corporate related activities. As of December 31,
2007, approximately 850 of our United States employees and 220 of our non-United
States employees are subject to collective bargaining agreements in their
respective countries. We believe that our relationship with our employees is
good.
Properties
Corporate
     Our corporate headquarters is in San Antonio, Texas, where we own a 55,000
square foot executive office building and a 123,000 square foot data and
administrative service center.
Operations
Americas Outdoor Advertising and International Outdoor Advertising
     The headquarters of our Americas Outdoor Advertising operations is in
Phoenix, Arizona and the headquarters of our International Outdoor Advertising
operations is in London, England. The types of properties required to support
each of our outdoor advertising branches include offices, production facilities
and structure sites. An outdoor branch and production facility is generally
located in an industrial or warehouse district.
     In both our Americas Outdoor Advertising and International Outdoor
Advertising segments, we own or have acquired permanent easements for relatively
few parcels of real property that serve as the sites for our outdoor displays.
Our remaining outdoor display sites are leased. Our leases generally range from
month-to-month to year-to-year and can be for terms of 10 years or longer, and
many provide for renewal options. There is no significant concentration of
displays under any one lease or subject to negotiation with any one landlord. We
believe that an important part of our management activity is to negotiate
suitable lease renewals and extensions.
     As noted above, as of December 31, 2007, we owned more than 1,000 radio
stations and owned or leased over 897,000 outdoor advertising display faces in
various markets throughout the world. Therefore, no one property is material to
our overall operations. We believe that our properties are in good condition and
suitable for our operations.
Radio Broadcasting
     Our radio executive operations are located in our corporate headquarters in
San Antonio, Texas. The types of properties required to support each of our
radio stations include offices, studios, transmitter sites and antenna sites. We
either own or lease our transmitter and antenna sites. These leases generally
have expiration dates that range from five to 15 years. A radio station’s
studios are generally housed with its offices in downtown or business districts.
A radio station’s transmitter sites and antenna sites are generally located in a
manner that provides maximum market coverage.

135



--------------------------------------------------------------------------------



 



Consolidated
     The studios and offices of our radio stations and outdoor advertising
branches are located in leased or owned facilities. These leases generally have
expiration dates that range from one to 40 years. We do not anticipate any
difficulties in renewing those leases that expire within the next several years
or in leasing other space, if required. We own substantially all of the
equipment used in our radio broadcasting and outdoor advertising businesses.
Legal Proceedings
     We are currently involved in certain legal proceedings and, as required,
have accrued our estimate of the probable costs for the resolution of these
claims. These estimates have been developed in consultation with counsel and are
based upon an analysis of potential results, assuming a combination of
litigation and settlement strategies. It is possible, however, that future
results of operations for any particular period could be materially affected by
changes in our assumptions or the effectiveness of our strategies related to
these proceedings.
     On September 9, 2003, the Assistant United States Attorney for the Eastern
District of Missouri caused a Subpoena to Testify before Grand Jury to be issued
to us. The subpoena requires us to produce certain information regarding
commercial advertising run by us on behalf of offshore and/or online (Internet)
gambling businesses, including sports bookmaking and casino-style gambling. On
October 5, 2006, we received a subpoena from the Assistant United States
Attorney for the Southern District of New York requiring us to produce certain
information regarding substantially the same matters as covered in the subpoena
from the Eastern District of Missouri. We are cooperating with such
requirements.
     On February 7, 2005, we received a subpoena from the State of New York
Attorney General’s office, requesting information on policies and practices
regarding record promotion on radio stations in the state of New York. We are
cooperating with this subpoena.
     We are a co-defendant with Live Nation (which was spun off as an
independent company in December 2005) in 22 putative class actions filed by
different named plaintiffs in various district courts throughout the country.
These actions generally allege that the defendants monopolized or attempted to
monopolize the market for “live rock concerts” in violation of Section 2 of the
Sherman Act. Plaintiffs claim that they paid higher ticket prices for
defendants’ “rock concerts” as a result of defendants’ conduct. They seek
damages in an undetermined amount. On April 17, 2006, the Judicial Panel for
Multidistrict Litigation centralized these class action proceedings in the
Central District of California. On March 2, 2007, plaintiffs filed motions for
class certification in five “template” cases involving five regional markets,
Los Angeles, Boston, New York, Chicago and Denver. Defendants opposed that
motion and, on October 22, 2007, the district court issued its decision
certifying the class for each regional market. On November 4, 2007, defendants
filed a petition for permission to appeal the class certification ruling with
the Ninth Circuit Court of Appeals. On November 5, 2007 the District Court
issued a stay on all proceedings pending the Ninth Circuit’s decision on our
Petition to Appeal. On February 19, 2008, the Ninth Circuit denied our Petition
to Appeal, and we filed a Motion for Reconsideration of the District Court’s
ruling on class certification which is still pending. In the Master Separation
and Distribution Agreement between us and Live Nation that was entered into in
connection with our spin-off of Live Nation in December 2005, Live Nation
agreed, among other things, to assume responsibility for legal actions existing
at the time of, or initiated after, the spin-off in which we are a defendant if
such actions relate in any material respect to the business of Live Nation.
Pursuant to the agreement, Live Nation also agreed to indemnify us with respect
to all liabilities assumed by Live Nation, including those pertaining to the
claims discussed above.

136



--------------------------------------------------------------------------------



 



     Plaintiff Grantley Patent Holdings, Ltd. (“Grantley”) sued us and nine of
our subsidiaries for patent infringement in the United States District Court for
the Eastern District of Texas in November 2006. The four patents at issue claim
methods and systems for electronically combining a traffic and billing system
and a software yield management system to create an inventory management system
for the broadcast media industry. We contend that the patents are invalid and
alternatively, that our systems do not infringe the patents. The case was tried
before a jury beginning April 14, 2008. On April 22, the jury found that the
patents at issue were valid and that we infringed the patents and awarded
damages to Grantley in the amount of $66 million. A final judgment has not yet
been entered. We plan to vigorously contest the judgment through post-trial
motions, including a motion for judgment as a matter of law on the issue of
non-infringement, willful infringement, invalidity and damages, or in the
alternative, a motion for new trial. If we are not successful at the trial court
level, we plan to appeal to the United States Court of Appeals for the Federal
Circuit on these same issues. For these reasons, we have accrued an amount less
than the jury award. Ultimate resolution of the case could result in material
additional expense.
Merger-Related Litigation
     Eight putative class action lawsuits were filed in the District Court of
Bexar County, Texas, in 2006 in connection with the merger. Of the eight, three
have been voluntarily dismissed and five are still pending. The remaining
putative class actions, Teitelbaum v. Clear Channel Communications, Inc., et
al., No. 2006CI17492 (filed November 14, 2006), City of St. Clair Shores Police
and Fire Retirement System v. Clear Channel Communications, Inc., et. al.,
No. 2006CI17660 (filed November 16, 2006), Levy Investments, Ltd. v. Clear
Channel Communications, Inc., et al., No. 2006CI17669 (filed November 16, 2006),
DD Equity Partners LLC v. Clear Channel Communications, Inc., et al.,
No. 2006CI7914 (filed November 22, 2006) and Pioneer Investments
Kapitalanlagegesellschaft MBH v. L. Lowry Mays, et al. (filed December 7, 2006),
are consolidated into one proceeding and all raise substantially similar
allegations on behalf of a purported class of our shareholders against the
defendants for breaches of fiduciary duty in connection with the approval of the
merger. Additionally, the plaintiffs in the Pioneer Investments action filed a
complaint in the United States District Court for the Western District of Texas,
San Antonio Division against us and our officers and directors for violations of
Section 14(a)-9 of the Exchange Act in connection with the proxy statement
mailed to our shareholders in February 2007.
     Three other lawsuits filed in connection with the merger are also still
pending, Rauch v. Clear Channel Communications, Inc., et al., Case
No. 2006-CI17436 (filed November 14, 2006), Pioneer Investments
Kapitalanlagegesellschaft mbH v. Clear Channel Communications, Inc., et al.,
(filed January 30, 2007 in the United States District Court for the Western
District of Texas) and Alaska Laborers Employees Retirement Fund v. Clear
Channel Communications, Inc., et. al., Case No. SA-07-CA-0042 (filed January 11,
2007 in the United States District Court for the Western District of Texas).
These lawsuits raise substantially similar allegations to those found in the
pleadings of the consolidated class actions. On May 23, 2008, plaintiffs in the
Rauch action filed a fourth amended petition against the same defendants, adding
allegations of breach of fiduciary duties, abuse of control, gross mismanagement
and waste of corporate assets by the defendants in connection with our Board of
Directors’ decision to approve the revised terms of the Transactions. This
litigation has been consolidated with the five putative class action complaints
described above for limited pre-trial purposes, but is not set for hearing.
     We continue to believe that the allegations contained in each of the
pleadings in the above-referenced actions are without merit and we intend to
contest the actions vigorously. We believe that the approval of the merger by
our shareholders will render the claims in all the

137



--------------------------------------------------------------------------------



 



merger-related litigation moot. However, we cannot assure you that the courts
will concur with our position, that we will successfully defend the allegations
included in the complaints or that pending motions to dismiss the lawsuits will
be granted. If we are unable to resolve the claims that are the basis for the
lawsuits or to prevail in any related litigation, we may be required to pay
substantial monetary damages for which we may not be adequately insured, which
could have a material adverse effect on our business, financial position and
results of operations. Regardless of whether the merger is consummated or the
outcome of the lawsuits, we may incur significant related expenses and costs
that could have an adverse effect on our business and operations. Furthermore,
the cases could involve a substantial diversion of the time of some members of
management. Accordingly, we are unable to estimate the impact of any potential
liabilities associated with the complaints.

138



--------------------------------------------------------------------------------



 



MANAGEMENT
Anticipated Board of Directors and Executive Officers
     Following the consummation of the Transactions, CCM Parent’s Board of
Directors will consist of 12 members. Holders of CCM Parent’s Class A common
stock, voting as a separate class, will be entitled to elect two members of the
Board of Directors. However, since the Sponsors and their affiliates will hold a
majority of the outstanding capital stock and voting power of CCM Parent after
the Transactions, the holders of CCM Parent Class A common stock will not have
the voting power to elect the remaining 10 members of CCM Parent’s Board of
Directors. Pursuant to an amended and restated voting agreement (the “Voting
Agreement”) entered into among the Fincos, Merger Sub, CCM Parent, Highfields
Capital I LP, a Delaware limited partnership, Highfields Capital II LP, a
Delaware limited partnership, Highfields Capital III L.P., an exempted limited
partnership organized under the laws of the Cayman Islands, B.W.I.
(collectively, with Highfields Capital I LP and Highfields Capital II LP, the
“Highfields Funds”), and Highfields Capital Management LP, a Delaware limited
partnership (“Highfields Management”), following the effective time of the
Transactions, one of the members of the Board of Directors who is to be elected
by holders of CCM Parent’s Class A common stock will be selected by Highfields
Management, which member will be named to CCM Parent’s nominating committee and
who the parties to the Voting Agreement have agreed will be Jonathon S.
Jacobson, and the other director will be selected by CCM Parent’s nominating
committee after consultation with Highfields Management, who the parties to the
Voting Agreement have agreed will be David Abrams. These directors will serve
until CCM Parent’s next stockholders meeting. In addition, until the Highfields
Funds own less than five percent of the outstanding voting securities of CCM
Parent issued as stock consideration, CCM Parent will nominate two candidates
for election by the holders of Class A common stock, of which one candidate (who
initially will be Mr. Jacobson) will be selected by Highfields Management and
will serve on CCM Parent’s nominating committee, and one candidate (who
initially will be Mr. Abrams) will be selected by CCM Parent’s nominating
committee after consultation with Highfields Management. CCM Parent has also
agreed to recommend and solicit proxies for the election of such candidates,
and, to the extent authorized by stockholders granting proxies, to vote the
securities represented by all proxies granted by stockholders in favor of such
candidates.

    The following table sets forth information regarding the individuals who are
expected to serve as CCM Parent’s directors and executive officers following
consummation of the Transactions.

              Name   Age   Position
Mark P. Mays
    44     Director and Chief Executive Officer
Randall T. Mays
    43     Director and President
David Abrams
    47     Director
Steve Barnes
    48     Director
Richard J. Bressler
    50     Director
Charles A. Brizius
    39     Director
John Connaughton
    42     Director
Ed Han
    33     Director
Jonathon S. Jacobson
    47     Director
Ian K. Loring
    42     Director
Scott M. Sperling
    50     Director
Kent R. Weldon
    41     Director
L. Lowry Mays
    72     Chairman Emeritus
Paul J. Meyer
    65     Global President and Chief Operating Officer — Clear Channel Outdoor,
Inc.
John E. Hogan
    51     President/Chief Executive Officer — Clear Channel Radio

139



--------------------------------------------------------------------------------



 



     Mark P. Mays served as Clear Channel’s President and Chief Operating
Officer from February 1997 until his appointment as its President and Chief
Executive Officer in October 2004. He relinquished his duties as President in
February 2006. Mr. Mark P. Mays has been one of Clear Channel’s directors since
May 1998. Mr. Mark Mays is the son of L. Lowry Mays, Clear Channel’s Chairman of
the Board and the brother of Randall T. Mays, Clear Channel’s President and
Chief Financial Officer.
     Randall T. Mays was appointed as Clear Channel’s Executive Vice President
and Chief Financial Officer in February 1997. He was appointed Clear Channel’s
President in February 2006. Mr. Randall T. Mays is the son of L. Lowry Mays,
Clear Channel’s Chairman of the Board and the brother of Mark P. Mays, Clear
Channel’s Chief Executive Officer.
     David Abrams is the managing partner of Abrams Capital, a Boston-based
investment firm he founded in 1998. Abrams Capital manages approximately
$3.8 billion in assets across a wide spectrum of investments. Mr. Abrams serves
on the Board of Directors of Crown Castle International, Inc. (NYSE: CCI) and
several private companies and also serves as a Trustee of Berklee College of
Music and Milton Academy. He received a BA from the University of Pennsylvania.
     Steve Barnes has been associated with Bain Capital Partners, LLC since 1988
and has been a Managing Director since 2000. In addition to working for Bain
Capital Partners, LLC, he also held senior operating roles of several Bain
Capital portfolio companies including Chief Executive Officer of Dade Behring,
Inc., President of Executone Business Systems, Inc., and President of Holson
Burnes Group, Inc. Prior to 1988, he held several senior management positions in
the Mergers & Acquisitions Support Group of PricewaterhouseCoopers. Mr. Barnes
presently serves on several boards including Ideal Standard, Sigma Kalon, CRC
Health Group, Accellent and Unisource. He is also active in numerous community
activities including being a member of the Board of Director’s of Make-A-Wish
Foundation of Massachusetts, the United Way of Massachusetts Bay, the Trust
Board of Children’s Hospital in Boston, the Syracuse University School of
Management Corporate Advisory Council and the Executive Committee of the Young
President’s Organization in New England. He received a B.S. from Syracuse
University and is a Certified Public Accountant.
     Richard J. Bressler is a Managing Director of Thomas H. Lee Partners, L.P.
Prior to joining Thomas H. Lee Partners, L.P., Mr. Bressler was the Senior
Executive Vice President and Chief Financial Officer of Viacom Inc., with
responsibility for managing all strategic, financial, business development and
technology functions. Prior to that, Mr. Bressler served in various capacities
with Time Warner Inc., including as Chairman and Chief Executive Officer of Time
Warner Digital Media. He also served as Executive Vice President and Chief
Financial Officer of Time Warner Inc. Before joining Time Inc., Mr. Bressler was
a partner with the accounting firm of Ernst & Young. Mr. Bressler is currently a
director of American Media, Inc., Gartner, Inc., The Nielsen Company and Warner
Music Group.
     Charles A. Brizius is a Managing Director of Thomas H. Lee Partners, L.P.
Prior to joining Thomas H. Lee Partners, L.P., Mr. Brizius worked in the
Corporate Finance Department at Morgan Stanley & Co. Incorporated. Mr. Brizius
has also worked as a securities analyst at The Capital Group Companies, Inc. and
as an accounting intern at Coopers & Lybrand. Mr. Brizius is currently a
director of Ariel Holdings Ltd. and Spectrum Brands, Inc. His prior
directorships include Big V Supermarkets, Inc., Eye Care Centers of America,
Inc., Front Line Management Companies, Inc., Houghton Mifflin Company,
TransWestern Publishing, United Industries Corporation and Warner Music Group.
Mr. Brizius holds a B.B.A., magna cum laude, in Finance and Accounting from
Southern Methodist University and an M.B.A. from the Harvard Graduate

140



--------------------------------------------------------------------------------



 



School of Business Administration. Mr. Brizius presently serves as President of
the Board of Trustees of The Institute of Contemporary Art, Boston, Trustee of
the Buckingham Browne & Nichols School and Board Member of The Steppingstone
Foundation — a non-profit organization that develops programs which prepare
urban schoolchildren for educational opportunities that lead to college.
     John Connaughton has been a Managing Director of Bain Capital Partners, LLC
since 1997 and a member of the firm since 1989. He has played a leading role in
transactions in the media, technology and medical industries. Prior to joining
Bain Capital, Mr. Connaughton was a consultant at Bain & Company, Inc., where he
advised Fortune 500 companies. Mr. Connaughton currently serves as a director of
Warner Music Group Corp., AMC Theatres, SunGard Data Systems, Hospital
Corporation of America (HCA), Quintiles Transnational Corp., MC Communications
(PriMed), Warner Chilcott, CRC Health Group and The Boston Celtics. He also
volunteers for a variety of charitable organizations, serving as a member of The
Berklee College of Music Board of Trustees and the UVa McIntire Foundation Board
of Trustees. Mr. Connaughton received a B.S. in commerce from the University of
Virginia and an M.B.A. from the Harvard Graduate School of Business
Administration.
     Ed Han first joined Bain Capital Partners, LLC in 1998, and is currently a
Principal of the firm. Prior to joining Bain Capital Partners, LLC, Mr. Han was
a consultant at McKinsey & Company. Mr. Han received a B.A. from Harvard College
and an M.B.A. from the Harvard Graduate School of Business Administration.
     Jonathon S. Jacobson founded Highfields Capital Management, a Boston-based
investment firm that currently manages over $11 billion for endowments,
foundations and high net worth individuals, in July 1998. Prior to founding
Highfields, he was a senior equity portfolio manager at Harvard Management
Company, Inc. for eight years. At HMC, Mr. Jacobson concurrently managed both a
U.S. and an Emerging Markets equity fund. Prior to that, Mr. Jacobson spent
three years in the Equity Arbitrage Group at Lehman Brothers and two years in
investment banking at Merrill Lynch in New York. Mr. Jacobson received an M.B.A.
from the Harvard Business School in 1987 and graduated magna cum laude with a
B.S. in Economics from the Wharton School, University of Pennsylvania in 1983.
In September 2007, he was named to the Asset Managers’ Committee of the
President’s Working Group on Financial Markets, which was formed to foster a
dialogue with the Federal Reserve Board and Department of the Treasury on issues
of significance to the investment industry. He is Trustee of Brandeis
University, where he is a member of both the Executive and Investment
Committees, and Gilman School, where he also serves on the investment committee.
He also serves on the boards of the Birthright Israel Foundation and Facing
History and Ourselves and is a member of the Board of Dean’s Advisors at the
Harvard Business School.
     Ian K. Loring is a Managing Director at Bain Capital Partners, LLC. Since
joining the firm in 1996, Mr. Loring has played a leading role in prominent
media, technology and telecommunications investments such as Warner Music Group,
Pro Seiben Sat 1 Media AG, Advertising Directory Solutions, Cumulus Media
Partners, Eschelon Telecom, NXP Technologies and Therma-Wave. Currently,
Mr. Loring sits on the Board of Directors of Warner Music Group and NXP
Technologies. He also volunteers for a variety of non-profit organizations.
Prior to joining Bain Capital, Mr. Loring was a Vice President of Berkshire
Partners, with experience in its specialty manufacturing, technology and retail
industries. Previously, Mr. Loring worked in the Corporate Finance department at
Drexel Burnham Lambert. He received an M.B.A. from Harvard Business School and a
B.A. from Trinity College.
     Scott M. Sperling is Co-President of Thomas H. Lee Partners, L.P.
Mr. Sperling’s current and prior directorships include Hawkeye Holdings, Thermo
Fisher Corp., Warner Music Group,

141



--------------------------------------------------------------------------------



 



Experian Information Solutions, Fisher Scientific, Front Line Management
Companies, Inc., Houghton Mifflin Co., The Learning Company, LiveWire, LLC,
PriCellular Corp., ProcureNet, ProSiebenSat.1, Tibbar, LLC, Wyndham Hotels and
several other private companies. Prior to joining Thomas H. Lee Partners, L.P.,
Mr. Sperling was Managing Partner of The Aeneas Group, Inc., the private capital
affiliate of Harvard Management Company, for more than ten years. Before that he
was a senior consultant with the Boston Consulting Group. Mr. Sperling is also a
director of several charitable organizations including the Brigham & Women’s /
Faulkner Hospital Group, The Citi Center for Performing Arts and Wang Theater
and Harvard Business School’s Rock Center for Entrepreneurship.
     Kent R. Weldon is a Managing Director of Thomas H. Lee Partners, L.P. Prior
to joining Thomas H. Lee Partners, L.P., Mr. Weldon worked at Morgan Stanley &
Co. Incorporated in the Financial Institutions Group. Mr. Weldon also worked at
Wellington Management Company, an institutional money management firm.
Mr. Weldon is currently a director of Michael Foods, Nortek Inc. and Progressive
Moulded Products. His prior directorships include FairPoint Communications, Inc.
and Fisher Scientific. Mr. Weldon holds a B.A., summa cum laude, in Economics
and Arts and Letters Program for Administrators from the University of Notre
Dame and an M.B.A. from the Harvard Graduate School of Business Administration.
     L. Lowry Mays is the founder of Clear Channel and was its Chairman and
Chief Executive Officer from February 1997 to October 2004. Since that time,
Mr. L. Lowry Mays has served as Clear Channel’s Chairman of the Board. He has
been one of its directors since Clear Channel’s inception. Mr. L. Lowry Mays is
the father of Mark P. Mays, currently Clear Channel’s Chief Executive Officer,
and Randall T. Mays, currently Clear Channel’s President/Chief Financial
Officer.
     Paul J. Meyer has served as the Global President/Chief Operating Officer
for Clear Channel Outdoor Holdings, Inc. (formerly Eller Media) since
April 2005. Prior thereto, he was the President/Chief Executive Officer for
Clear Channel Outdoor Holdings, Inc.
     John E. Hogan was appointed Chief Executive Officer of Clear Channel Radio
in August 2002. Prior thereto he was Chief Operating Officer of Clear Channel
Radio.
Employment Agreements
     Each of the employment agreements discussed below provides for severance
and change-in-control payments as more fully described under the heading
“—Potential Post-Employment Payments” in this offering memorandum. The
employment agreements also restrict the ability of L. Lowry Mays, Mark P. Mays
and Randall T. Mays to engage in business activities that compete with the
business of CCM Parent for a period of two years following certain terminations
of their employment.
L. Lowry Mays
     Upon consummation of the Transactions, L. Lowry Mays is expected to be
employed by CCM Parent as its Chairman Emeritus. Mr. L. Lowry Mays’ employment
agreement provides for a term of five years and will be automatically extended
for consecutive one-year periods unless terminated by either party. Mr. L. Lowry
Mays will receive an annual salary of $250,000 and benefits and perquisites
consistent with his existing arrangement with Clear Channel. Mr. L.

142



--------------------------------------------------------------------------------



 



Lowry Mays also will be eligible to receive an annual bonus in an amount to be
determined by the Board of Directors of CCM Parent, in its sole discretion,
provided, however, that if in any year CCM Parent achieves at least 80% of the
budgeted OIBDAN for the given year, Mr. L. Lowry Mays’ annual bonus for that
year will be no less than $1,000,000. Mr. L. Lowry Mays also will be bound by
customary covenants not to compete and not to solicit employees during the term
of his agreement.
Mark P. Mays
     Upon consummation of the Transactions, Mark P. Mays is expected to be
employed by CCM Parent as its Chief Executive Officer. Mr. Mark P. Mays’
employment agreement provides for a term of five years and will be automatically
extended for consecutive one-year periods unless 12 months prior notice of
non-renewal is provided by the terminating party. Mr. Mark P. Mays will receive
an annual base salary of not less than $895,000 and benefits and perquisites
consistent with his existing arrangement with Clear Channel (including
“gross-up” payments for excise taxes that may be payable by Mr. Mark P. Mays).
Mr. Mark P. Mays also will be eligible to receive an annual bonus in an amount
to be determined by the Board of Directors of CCM Parent, in its sole
discretion, provided, however, that if in any year CCM Parent achieves at least
80% of the budgeted OIBDAN for the given year, Mr. Mark P. Mays’ annual bonus
for that year will be no less than $6,625,000. Mr. Mark P. Mays also will be
bound by customary covenants not to compete and not to solicit employees during
the term of his agreement and for two years following termination. Additionally,
upon the consummation of the Transactions, Mr. Mark P. Mays will receive an
equity incentive award pursuant to CCM Parent’s equity incentive plan of options
to purchase shares of CCM Parent stock equal to 2.5% of the fully diluted equity
of CCM Parent and will be issued restricted shares of CCM Parent Class A common
stock with a value equal to $20 million.
Randall T. Mays
     Upon consummation of the Transactions, Randall T. Mays is expected to be
employed by CCM Parent as its President. Mr. Randall T. Mays’ employment
agreement provides for a term of five years and will be automatically extended
for consecutive one-year periods unless 12 months prior notice of non-renewal is
provided by the terminating party. Mr. Randall T. Mays will receive an annual
base salary of not less than $868,333 and benefits and perquisites consistent
with his existing arrangement with Clear Channel (including “gross-up” payments
for excise taxes that may be payable by Mr. Randall T. Mays). Mr. Randall T.
Mays also will be eligible to receive an annual bonus in an amount to be
determined by the Board of Directors of CCM Parent, in its sole discretion,
provided, however, that if in any year CCM Parent achieves at least 80% of the
budgeted OIBDAN for the given year, Mr. Randall T. Mays’ annual bonus for that
year will be no less than $6,625,000. Mr. Randall T. Mays also will be bound by
customary covenants not to compete and not to solicit employees during the term
of his agreement and for two years following termination. Additionally, upon the
consummation of the Transactions, Mr. Randall T. Mays will receive an equity
incentive award pursuant to CCM Parent’s equity incentive plan of options to
purchase shares of CCM Parent stock equal to 2.5% of the fully diluted equity of
CCM Parent and will be issued restricted shares of CCM Parent Class A common
stock with a value equal to $20 million.
     We will indemnify each of L. Lowry Mays, Mark P. Mays and Randall T. Mays
from any losses incurred by them because they were made a party to a proceeding
as a result of their being an officer of CCM Parent. Furthermore, any expenses
incurred by them in connection with any such action shall be paid by us in
advance upon request that we pay such expenses, but

143



--------------------------------------------------------------------------------



 



only in the event that they shall have delivered in writing to us (i) an
undertaking to reimburse us for such expenses with respect to which they are not
entitled to indemnification, and (ii) an affirmation of their good faith belief
that the standard of conduct necessary for indemnification by us has been met.
     We define OIBDAN to mean net income adjusted to exclude non-cash
compensation expense and the following: results of discontinued operations;
minority interest expense, net of tax; income tax benefit (expense); other
income (expense) — net; merger expenses; equity in earnings of nonconsolidated
affiliates; interest expense; gain on disposition of assets—net; and
depreciation and amortization.
Paul J. Meyer
     Paul J. Meyer’s current employment agreement expires on August 5, 2008 and
will automatically extend one day at a time thereafter, unless terminated by
either party. The agreement provides for Mr. Meyer to be the President and Chief
Operating Officer of CCOH for a base salary in the contract year beginning
August 5, 2007, of $650,000, subject to additional annual raises thereafter in
accordance with CCOH’s policies. Mr. Meyer’s current annual base salary is
$675,000. Mr. Meyer is also eligible to receive a performance bonus as decided
at the sole discretion of the Board of Directors and the compensation committee
of CCOH.
     Mr. Meyer may terminate his employment at any time upon one year’s written
notice. CCOH may terminate Mr. Meyer’s employment without “Cause” upon one
year’s written notice. “Cause” is narrowly defined in the agreement. If
Mr. Meyer is terminated without “Cause,” he is entitled to receive a lump sum
payment of accrued and unpaid base salary and prorated bonus, if any, and any
payments to which he may be entitled under any applicable employee benefit plan.
Mr. Meyer is prohibited by his employment agreement from activities that compete
with CCOH for one year after he leaves CCOH and he is prohibited from soliciting
CCOH employees for employment for 12 months after termination regardless of the
reason for termination of employment.
John E. Hogan
     Effective February 1, 2004, Clear Channel Broadcasting, Inc. (“CCB”), a
subsidiary of Clear Channel, entered into an employment agreement with John E.
Hogan as President and Chief Executive Officer, Clear Channel Radio. The initial
term of the agreement ended on January 31, 2006; however, the agreement, by its
terms, automatically extends one day at a time until terminated by either party.
     Mr. Hogan’s current annual base salary is $775,000 and he will be eligible
for additional annual raises commensurate with company policy. No later than
March 31 of each calendar year during the term, Mr. Hogan is eligible to receive
a performance bonus. Mr. Hogan is also entitled to participate in all pension,
profit sharing and other retirement plans, all incentive compensation plans, and
all group health, hospitalization and disability or other insurance plans, paid
vacation, sick leave and other employee welfare benefit plans in which other
similarly situated employees may participate.
     Mr. Hogan is prohibited by the agreement from activities that compete with
CCB or its affiliates for one year after he leaves CCB, and he is prohibited
from soliciting CCB’s employees for employment for 12 months after termination
regardless of the reason for termination of

144



--------------------------------------------------------------------------------



 



employment. However, after Mr. Hogan’s employment with CCB has terminated, upon
receiving written permission from the Board of Directors of CCB, Mr. Hogan shall
be permitted to engage in competing activities that would otherwise be
prohibited by his employment agreement if such activities are determined in the
sole discretion of the Board of Directors of CCB in good faith to be immaterial
to the operations of CCB, or any subsidiary or affiliate thereof, in the
location in question. Mr. Hogan is also prohibited from using CCB’s confidential
information at any time following the termination of his employment in
competing, directly or indirectly, with CCB.
     Mr. Hogan is entitled to reimbursement of reasonable attorney’s fees and
expenses and full indemnification from any losses related to any proceeding to
which he may be made a party by reason of his being or having been an officer of
CCB or any of its subsidiaries (other than any dispute, claim, or controversy
arising under or relating to his employment agreement).
Potential Post-Employment Payments
Mark P. Mays and Randall T. Mays
     The new employment agreements for each of Mark P. Mays and Randall T. Mays,
which will be effective upon consummation of the Transactions, provide for the
following severance and change-in-control payments in the event that we
terminate their employment without “Cause” or if the executive terminates for
“Good Reason.”
     Under each executive agreement, “Cause” is defined as the executive’s
(i) willful and continued failure to perform his duties, following 10 days
notice of the misconduct, (ii) willful misconduct that causes material and
demonstrable injury, monetarily or otherwise, to CCM Parent, the Sponsors or any
of their respective affiliates, (iii) conviction of, or plea of nolo contendere
to, a felony or any misdemeanor involving moral turpitude that causes material
and demonstrable injury, monetarily or otherwise, to CCM Parent, the Sponsors or
any of their respective affiliates, (iv) committing any act of fraud,
embezzlement, or other act of dishonesty against CCM Parent or its affiliates,
that causes material and demonstrable injury, monetarily or otherwise, to CCM
Parent, the Sponsors or any of their respective affiliates, and (v) breach of
any of the restrictive covenants in the agreement.
     The term “Good Reason” includes, subject to certain exceptions, (i) a
reduction in the executive’s base pay or annual incentive compensation
opportunity, (ii) substantial diminution of the executive’s title, duties and
responsibilities, (iii) failure to provide the executive with the use of a
company provided aircraft for personal travel, and (iv) transfer of the
executive’s primary workplace outside the city limits of San Antonio, Texas.
Neither an isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by us within 10 days after receipt of notice thereof given
by executive nor the consummation of the Transactions alone will constitute
“Good Reason.”
     If the executive is terminated by us without Cause or the executive resigns
for Good Reason, then the executive will receive (i) a lump-sum cash payment
equal to his accrued but unpaid base salary through the date of termination, a
prorated bonus (determined by reference to the executive’s bonus opportunity for
the year in which the termination occurs) and accrued vacation pay through the
date of termination, and (ii) a lump-sum cash payment equal to three times the
sum of the executive’s base salary and bonus (using the bonus paid to executive
for the year prior to the year in which termination occurs).

145



--------------------------------------------------------------------------------



 



     In addition, in the event that the executive’s employment is terminated by
us without Cause or by the executive for Good Reason, we shall maintain in full
force and effect, for the continued benefit of the executive, his spouse and his
dependents for a period of three years following the date of termination, the
medical, hospitalization, dental, and life insurance programs in which the
executive, his spouse and his dependents were participating immediately prior to
the date of termination, at the level in effect and upon substantially the same
terms and conditions (including, without limitation, contributions required by
executive for such benefits) as existed immediately prior to the date of
termination. However, if the executive, his spouse, or his dependents cannot
continue to participate in our programs providing such benefits, we shall
arrange to provide the executive, his spouse and his dependents with the
economic equivalent of such benefits which they otherwise would have been
entitled to receive under such plans and programs. The aggregate value of these
continued benefits are capped at $50,000, even if the cap is reached prior to
the end of the three-year period.
     If the executive’s employment is terminated by us for Cause or by the
executive other than for Good Reason, (i) we will pay the executive his base
salary, bonus and his accrued vacation pay through the date of termination, as
soon as practicable following the date of termination, (ii) we will reimburse
the executive for reasonable expenses incurred, but not paid prior to such
termination of employment, and (iii) the executive shall be entitled to any
other rights, compensation and/or benefits as may be due to the executive in
accordance with the terms and provisions of any of our agreements, plans, or
programs.
     During any period in which the executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, the
executive shall continue to receive his full base salary until his employment is
terminated. If, as a result of the executive’s incapacity due to physical or
mental illness, the executive shall have been substantially unable to perform
his duties hereunder for an entire period of six consecutive months, and within
30 days after written notice of termination is given after such six-month
period, the executive shall not have returned to the substantial performance of
his duties on a full-time basis, CCM Parent will have the right to terminate his
employment for disability. In the event the executive’s employment is terminated
for disability, CCM Parent will pay to the executive his base salary, bonus and
accrued vacation pay through the date of termination. If the executive’s
employment is terminated by his death, CCM Parent will pay in a lump sum to the
executive’s beneficiary, legal representatives, or estate, as the case may be,
the executive’s base salary, bonus and accrued vacation pay through the date of
his death.
L. Lowry Mays
     The new employment agreement for L. Lowry Mays, which will be effective
upon consummation of the Transactions, provides for the following severance and
change-in-control payments in the event that CCM Parent terminates his
employment without “Extraordinary Cause” during the initial five-year term of
the agreement.
     Under Mr. L. Lowry Mays’ agreement, “Extraordinary Cause” is defined as the
executive’s (i) willful misconduct that causes material and demonstrable injury
to CCM Parent, and (ii) conviction of a felony or other crime involving moral
turpitude.
     If Mr. L. Lowry Mays is terminated by us without Extraordinary Cause then
he will receive (i) a lump-sum cash payment equal to his accrued but unpaid base
salary through the date of termination, a prorated bonus (determined by
reference to the executive’s bonus opportunity for the year in which the
termination occurs) and accrued vacation pay through the date of

146



--------------------------------------------------------------------------------



 



termination, and (ii) a lump-sum cash payment equal to the base salary and bonus
to which the executive would otherwise have been entitled to had he remained
employed for the remainder of the then current term.
Paul J. Meyer
     Either party may terminate Paul J. Meyer’s employment with CCOH for any
reason upon one year’s prior written notice. If Mr. Meyer’s employment is
terminated by CCOH for “Cause,” CCOH will, within 90 days, pay in a lump sum to
Mr. Meyer his accrued and unpaid base salary and any payments to which he may be
entitled under any applicable employee benefit plan (according to the terms of
such plans and policies). A termination for “Cause” must be for one or more of
the following reasons: (i) conduct by Mr. Meyer constituting a material act of
willful misconduct in connection with the performance of his duties, including
violation of CCOH’s policy on sexual harassment, misappropriation of funds or
property of CCOH, or other willful misconduct as determined in the sole
discretion of CCOH, (ii) continued, willful and deliberate non-performance by
Mr. Meyer of his duties under his employment agreement (other than by reason of
Mr. Meyer’s physical or mental illness, incapacity, or disability) where such
non-performance has continued for more than 10 days following written notice of
such non-performance, (iii) Mr. Meyer’s refusal or failure to follow lawful
directives where such refusal or failure has continued for more than 30 days
following written notice of such refusal or failure, (iv) a criminal or civil
conviction of Mr. Meyer, a plea of nolo contendere by Mr. Meyer, or other
conduct by Mr. Meyer that, as determined in the sole discretion of the Board of
Directors, has resulted in, or would result in if he were retained in his
position with CCOH, material injury to the reputation of CCOH, including
conviction of fraud, theft, embezzlement, or a crime involving moral turpitude,
(v) a breach by Mr. Meyer of any of the provisions of his employment agreement,
or (vi) a violation by Mr. Meyer of CCOH’s employment policies.
     If Mr. Meyer’s employment with CCOH is terminated by CCOH without Cause,
CCOH will, within 90 days after the effective date of the termination, pay in a
lump sum to Mr. Meyer (i) his accrued and unpaid base salary and pro rated
bonus, if any, and (ii) any payments to which he may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies). Additionally, Mr. Meyer will receive a total of $600,000, paid pro
rata over a one-year period in accordance with CCOH’s standard payroll schedule
and practices, as consideration for Mr. Meyer’s post-termination non-compete and
non-solicitation obligations.
     If Mr. Meyer’s employment with CCOH terminates by reason of his death, CCOH
will, within 90 days, pay in a lump sum to such person as Mr. Meyer shall
designate in a notice filed with CCOH or, if no such person is designated, to
Mr. Meyer’s estate, Mr. Meyer’s accrued and unpaid base salary and prorated
bonus, if any, and any payments to which Mr. Meyer’s spouse, beneficiaries, or
estate may be entitled under any applicable employee benefit plan (according to
the terms of such plans and policies). If Mr. Meyer’s employment with CCOH
terminates by reason of his disability (defined as Mr. Meyer’s incapacity due to
physical or mental illness such that Mr. Meyer is unable to perform his duties
under this Agreement on a full-time basis for more than 90 days in any 12-month
period, as determined by CCOH), CCOH shall, within 90 days, pay in a lump sum to
Mr. Meyer his accrued and unpaid base salary and prorated bonus, if any, and any
payments to which he may be entitled under any applicable employee benefit plan
(according to the terms of such plans and policies).
John E. Hogan
     Either party may terminate John E. Hogan’s employment with CCB for any
reason upon one year’s prior written notice. If Mr. Hogan’s employment is
terminated by CCB for “Cause,” CCB

147



--------------------------------------------------------------------------------



 



will, within 45 days, pay in a lump sum to Mr. Hogan his accrued and unpaid base
salary and any payments to which he may be entitled under any applicable
employee benefit plan (according to the terms of such plans and policies). A
termination for “Cause” must be for one or more of the following reasons:
(i) conduct by Mr. Hogan constituting a material act of willful misconduct in
connection with the performance of his duties, including violation of CCB’s
policy on sexual harassment, misappropriation of funds or property of CCB, or
other willful misconduct as determined in the sole reasonable discretion of CCB,
(ii) continued, willful and deliberate non-performance by Mr. Hogan of his
duties under his employment agreement (other than by reason of Mr. Hogan’s
physical or mental illness, incapacity, or disability) where such
non-performance has continued for more than 10 days following written notice of
such non-performance, (iii) Mr. Hogan’s refusal or failure to follow lawful
directives where such refusal or failure has continued for more than 30 days
following written notice of such refusal or failure, (iv) a criminal or civil
conviction of Mr. Hogan, a plea of nolo contendere by Mr. Hogan, or other
conduct by Mr. Hogan that, as determined in the sole reasonable discretion of
the Board of Directors, has resulted in, or would result in if he were retained
in his position with CCB, material injury to the reputation of CCB, including
conviction of fraud, theft, embezzlement, or a crime involving moral turpitude,
(v) a material breach by Mr. Hogan of any of the provisions of his employment
agreement, or (vi) a material violation by Mr. Hogan of CCB’s employment
policies.
     If Mr. Hogan’s employment with CCB is terminated by CCB without Cause, CCB
will pay Mr. Hogan his base salary and pro rated bonus, if any, for the
remainder of the one-year notice period and any payments to which he may be
entitled under any applicable employee benefit plan (according to the terms of
such plans and policies). In addition, CCB will pay Mr. Hogan $1,600,000 over
three years commencing on the effective date of the termination and in
accordance with CCB’s standard payroll practices as consideration for certain
non-compete obligations. If Mr. Hogan’s employment with CCB is terminated by
Mr. Hogan, CCB will (i) pay Mr. Hogan his base salary and pro rated bonus, if
any, for the remainder of the one-year notice period and (ii) pay Mr. Hogan his
then current base salary for a period of one year in consideration for certain
non-compete obligations.
     If Mr. Hogan’s employment with CCB terminates by reason of his death, CCB
will, within 45 days, pay in a lump sum to such person as Mr. Hogan shall
designate in a notice filed with CCB or, if no such person is designated, to
Mr. Hogan’s estate, Mr. Hogan’s accrued and unpaid base salary and prorated
bonus, if any, and any payments to which Mr. Hogan’s spouse, beneficiaries, or
estate may be entitled under any applicable employee benefit plan (according to
the terms of such plans and policies). If Mr. Hogan’s employment with CCB
terminates by reason of his disability (defined as Mr. Hogan’s incapacity due to
physical or mental illness such that Mr. Hogan is unable to perform his duties
under this Agreement on a full-time basis for more than 90 days in any 12-month
period, as determined by CCB), CCB shall, within 45 days, pay in a lump sum to
Mr. Hogan his accrued and unpaid base salary and prorated bonus, if any, and any
payments to which he may be entitled under any applicable employee benefit plan
(according to the terms of such plans and policies).
CCM Parent Equity Incentive Plan
     In connection with, and prior to, the consummation of the Transactions, CCM
Parent will adopt a new equity incentive plan, under which participating
employees will be eligible to receive options to acquire stock or other equity
interests and/or restricted share interests in CCM Parent. This new equity
incentive plan will permit the grant of options covering 10.7% of the fully
diluted equity of CCM Parent immediately after consummation of the Transactions
(with

148



--------------------------------------------------------------------------------



 



exercise prices set at fair market value for shares issuable upon exercise of
such options, which for initial grants we contemplate would be tied to the price
paid by the Sponsors for such securities). It is contemplated by the parties to
the Letter Agreement that, at the closing of the Transactions, a significant
majority of the options or other equity securities permitted to be issued under
the new equity incentive plan will be granted. As part of this grant,
Messrs. Mark P. Mays and Randall T. Mays will each receive grants of options
equal to 2.5% of the fully diluted equity of CCM Parent and other officers and
employees of Clear Channel will receive grants of options equal to 4.0% of the
fully diluted equity of CCM Parent. It is anticipated that the option grants
contemplated by the Letter Agreement and the shares that they cover would be
subject to one or more stockholder agreements that Merger Sub expects to enter
into with Mark P. Mays, Randall T. Mays, our other officers and employees who
receive such grants and certain other parties, including L. Lowry Mays, CCM
Parent, Clear Channel Capital IV, LLC (“CCC IV”) and Clear Channel Capital
V,L.P. (“CCC V”). After this initial grant, the remaining 1.7% of the fully
diluted equity subject to the new equity incentive plan will remain available
for future grants to employees. Of the options or other equity securities to be
granted to Messrs. Mark P. Mays and Randall T. Mays under the new equity
incentive plan at the closing of the Transactions, 50% will vest solely based
upon continued employment (with 25% vesting on the third anniversary of the
grant date, 25% vesting on the fourth anniversary of the grant date and 50%
vesting on the fifth anniversary of the grant date) and the remaining 50% will
vest based both upon continued employment and upon the achievement of
predetermined performance targets set by CCM Parent’s Board of Directors. Of the
option grants to other employees of Clear Channel, including officers of Clear
Channel, 33.34% will vest solely upon continued employment (with 20% vesting
annually over five years) and the remaining 66.66% will vest both upon continued
employment and the achievement of predetermined performance targets. All options
granted at closing will have an exercise price equal to the fair market value at
the date of grant, which we contemplate to be the same price per share paid by
the Sponsors in connection with the Transactions.

149



--------------------------------------------------------------------------------



 



SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT

    After the Transactions, the outstanding capital stock of CCM Parent will be
owned as follows:

  •   up to 30% of CCM Parent’s outstanding capital stock and voting power
(assuming that there is no issuance of additional equity consideration and
excluding any shares of Class A common stock of CCM Parent held by our
management as a result of certain rollover investments described below) will be
held in the form of shares of Class A common stock issued to former Clear
Channel shareholders who elect to receive shares of Class A common stock in
connection with the merger; and     •   the remaining shares of outstanding
capital stock of CCM Parent (approximately 70% assuming that there is no
issuance of additional equity consideration and that our shareholders elect to
receive the maximum permitted amount of stock consideration in the merger,
subject to reduction on account of equity securities of CCM Parent held by our
management described below) will be held in the form of Class B common stock and
Class C common stock issued to affiliates of the Sponsors as part of the equity
financing.

     In connection with the merger agreement, the Fincos and Messrs. Mark P.
Mays, Randall T. Mays and L. Lowry Mays entered into the Letter Agreement,
pursuant to which Messrs. Mark P. Mays, Randall T. Mays and L. Lowry Mays agreed
to roll over unrestricted common stock, restricted equity securities and “in the
money” stock options exercisable for common stock of Clear Channel, with an
aggregate value of approximately $45 million, in exchange for equity securities
of CCM Parent (based upon the per share price paid by the Sponsors for shares of
CCM Parent in connection with the merger).
     In connection with the Transactions and pursuant to the Letter Agreement,
Messrs. Mark P. Mays and Randall T. Mays committed to a rollover exchange
pursuant to which they will surrender a portion of the equity securities of
Clear Channel they own, with a value of $10 million ($20 million in the
aggregate), in exchange for $10 million worth of the equity securities of CCM
Parent ($20 million in the aggregate, based upon the per share price paid by the
Sponsors for shares of CCM Parent in connection with the merger). In May 2007,
Messrs. Mark P. Mays, Randall T. Mays and L. Lowry Mays and certain members of
our management received grants of restricted equity securities of Clear Channel.
Each of Messrs. Mark P. Mays and Randall T. Mays’ May 2007 equity grants,
individually valued at approximately $2.9 million, will be used to reduce their
respective $10 million rollover commitments. The remainder of Messrs. Mark P.
Mays and Randall T. Mays’ rollover commitments will be satisfied through the
rollover of a combination of unrestricted common stock of Clear Channel and “in
the money” stock options exercisable for common stock of Clear Channel in
exchange for equity securities of CCM Parent.
     Furthermore, in connection with the Transactions and pursuant to the Letter
Agreement, Mr. L. Lowry Mays committed to a rollover exchange pursuant to which
he will surrender a portion of the equity securities of Clear Channel he owns,
with an aggregate value of $25 million, in exchange for $25 million worth of the
equity securities of CCM Parent (based upon the per share price paid by the
Sponsors for shares of CCM Parent in connection with the merger). Mr. L. Lowry
Mays’ May 2007 equity grant, valued at approximately $1.4 million, will be used
to reduce his $25 million rollover commitment. The remainder of Mr. L. Lowry
Mays’ rollover commitment will be satisfied through the rollover of a
combination of unrestricted common stock of Clear Channel and “in the money”
stock options exercisable for common stock of Clear Channel in exchange for
equity securities of CCM Parent.

150



--------------------------------------------------------------------------------



 



     Pursuant to the Letter Agreement and the escrow agreement, by May 28, 2008,
each of Messrs. L. Lowry Mays, Mark P. Mays and Randall T. Mays deposited into
escrow unrestricted shares of Clear Channel common stock and vested Clear
Channel stock options that will be used to satisfy a portion of the foregoing
equity commitments.
     In addition to the foregoing rollover arrangements, upon the consummation
of the Transactions and pursuant to the Letter Agreement, Messrs. Mark P. Mays
and Randall T. Mays will each receive a grant of approximately $20 million worth
of shares of Class A common stock of CCM Parent, subject to certain vesting
requirements, pursuant to their new employment arrangements with CCM Parent.
Furthermore, each of Mr. Mark P. Mays and Mr. Randall T. Mays will receive
grants of options equal to 2.5% of the fully diluted equity of CCM Parent upon
the consummation of the Transactions.
     The merger agreement contemplates that the Fincos and CCM Parent may agree
to permit certain members of our management to elect that some of their
outstanding shares of our common stock, including shares issuable upon
conversion of our outstanding options, and shares of our restricted stock be
converted into shares or options to purchase shares of CCM Parent Class A common
stock following the consummation of the merger. We contemplate that such
conversions, if any, would be based on the fair market value on the date of
conversion, which we contemplate to be the per share price paid by the Sponsors
for shares of CCM Parent in connection with the merger, and would also, in the
case of our stock options, preserve the aggregate spread value of the rolled
options. As of the date of this offering memorandum, except for the Letter
Agreement and with respect to shares of restricted stock discussed below, no
member of our management nor any of our directors has entered into any
agreement, arrangement, or understanding regarding any such arrangements.
However, unvested options to acquire a maximum of 225,704 shares of Clear
Channel common stock that are not “in the money” on the date of the merger may
not, by their terms, be cancelled prior to their stated expiration date; the
Fincos and Merger Sub have agreed to allow these stock options to be converted
into stock options to acquire shares of CCM Parent Class A common stock.
     The Fincos and Merger Sub have informed us that they anticipate converting
approximately 625,000 shares of Clear Channel restricted stock held by
management and employees pursuant to the May 2007 equity grants into CCM Parent
Class A common stock on a one-for-one basis. Such CCM Parent Class A common
stock will continue to vest ratably on each of the next three anniversaries of
the date of grant in accordance with their terms. The Fincos and Merger Sub have
also informed us that they anticipate offering to certain members of our
management and certain of our employees the opportunity to purchase up to an
aggregate of $15 million of equity interests in CCM Parent (based upon the per
share price paid by the Sponsors for shares of CCM Parent in connection with the
merger).

     Other than with respect to 580,361 shares of our common stock included
within Mr. L. Lowry Mays’ rollover commitment described above, shares of CCM
Parent Class A common stock issued pursuant to the foregoing arrangements will
not reduce the shares of CCM Parent Class A common stock available for issuance
as stock consideration.

151



--------------------------------------------------------------------------------



 



CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS
Management Agreement
     In connection with the Transactions, we expect to become party to a
management agreement with the Sponsors and CCM Parent, pursuant to which the
Sponsors will provide management and financial advisory services. Pursuant to
the management agreement, we will pay the Sponsors a transaction fee of up to
$87.5 million at closing. Thereafter we may pay additional management fees to
the Sponsors or their affiliates for such services, although no such management
fee has been agreed upon to date, and any such additional fees will be subject
to approval by independent directors as and to the extent required under
arrangements to be entered into pursuant to the Voting Agreement with the
Highfields Funds and Highfields Management, described below.
Stockholders Agreement
     Merger Sub expects, prior to the consummation of the Transactions, to enter
into a stockholders agreement with CCM Parent, certain of our executive officers
and directors who are expected to become stockholders of CCM Parent (including
Mark P. Mays, Randall T. Mays and L. Lowry Mays), CCC IV and CCC V, a
newly-formed limited partnership that is jointly controlled by affiliates of the
Sponsors and is expected to hold all of the shares of CCM Parent’s Class C
common stock that will be outstanding upon the consummation of the Transactions.
It is anticipated that the stockholders agreement, among other things, (i) would
specify how the parties would vote in elections to the Board of Directors of CCM
Parent, (ii) restrict the transfer of shares subject to the agreement,
(iii) include the ability of CCC IV to compel the parties to sell their shares
in a change-of-control transaction or participate in a recapitalization of CCM
Parent, (iv) give the parties the right to subscribe for their pro rata share of
proposed future issuances of equity securities by CCM Parent or its subsidiaries
to the Sponsors or their affiliates, (v) require the parties to agree to
customary lock-up agreements in connection with underwritten public offerings
and (vi) provide the parties with customary demand and “piggy-back” registration
rights. CCM Parent, CCC IV and CCC V also expect to enter into a separate
agreement with Messrs. Mark P. Mays, Randall T. Mays and L. Lowry Mays that
would set forth terms and conditions under which certain of their shares of CCM
Parent common stock would be repurchased by CCM Parent following the termination
of their employment (through the exercise of a “call option” by CCM Parent or a
“put option” by Messrs. Mark P. Mays, Randall T. Mays and L. Lowry Mays, as
applicable). Any shares of CCM Parent common stock that Mark P. Mays, Randall T.
Mays, L. Lowry Mays or their estate-planning entities should acquire pursuant to
stock elections would not be subject to the stockholders agreement.
Voting Agreement
     As contemplated by the Voting Agreement entered into with the Highfields
Funds and Highfields Management, the Sponsors, Merger Sub and CCM Parent will
enter into an agreement under which CCM Parent will agree that neither it nor
any of its subsidiaries will enter into or effect any affiliate transaction
between CCM Parent or of one of its subsidiaries, on the one hand, and any
Sponsor or any other private investment fund under common control with either
Sponsor (collectively, the “principal investors”), on the other hand, without
the prior approval of either a majority of the independent directors of CCM
Parent or a majority of the then-outstanding shares of Class A common stock of
CCM Parent (excluding for purposes of such calculation from both (i) the votes
cast and (ii) the outstanding shares of Class A common stock, all shares held at
that time by any principal investor, any affiliate of a principal investor, or
members of management and directors of CCM Parent whose beneficial ownership
information is required to be disclosed in filings with the SEC pursuant to
Item 403 of

152



--------------------------------------------------------------------------------



 



Regulation S-K (the “public shares”)). Such agreement will become effective as
of the effective time of the merger and expire upon the earlier of (i) an
underwritten public offering and sale of CCM Parent’s common stock which results
in aggregate proceeds in excess of $250 million to CCM Parent and after which
CCM Parent’s common stock is listed on NASDAQ’s National Market System or
another national securities exchange (a “qualified public offering”) and
(ii) the consummation of a certain transaction resulting in a change of control
(as defined in the agreement and summarized below) of CCM Parent. The following
are not deemed to be affiliate transactions for purposes of the agreement
described in this paragraph: (i) any commercial transaction between CCM Parent
or any of its subsidiaries, on the one hand, and any portfolio company in which
any principal investor or any affiliate of a principal investor has a direct or
indirect equity interest, on the other, so long as such transaction was entered
into on an arms’-length basis; (ii) any purchase of bank debt or securities by a
principal investor or an affiliate of a principal investor or any transaction
between a principal investor or affiliate of a principal investor on the one
hand, and CCM Parent or one of its subsidiaries, on the other hand, related to
the ownership of bank debt or securities, provided such purchase or transaction
is on terms (except with respect to relief from all or part of any underwriting
or placement fee applicable thereto) comparable to those consummated within an
offering made to unaffiliated third parties; (iii) the payment by CCM Parent or
one of its subsidiaries of up to $87.5 million in transaction fees to the
principal investors or their affiliates in connection with the transactions
contemplated by the merger agreement; (iv) any payment of management,
transaction, monitoring, or any other fees to the principal investors or their
affiliates pursuant to an arrangement or structure whereby the holders of public
shares of CCM Parent are made whole for the portion of such fees paid by CCM
Parent that would otherwise be proportionate to their share holdings; and
(v) any transaction to which a principal investor or an affiliate thereof is a
party in its capacity as a stockholder of CCM Parent that is offered generally
to other stockholders of CCM Parent (including the holders of shares of Class A
common stock of CCM Parent) on comparable or more favorable terms.
     A change of control of CCM Parent will be deemed to have occurred upon the
occurrence of any of the following: (i) any consolidation or merger of CCM
Parent with or into any other corporation or other entity, or any other
corporate reorganization or transaction (including the acquisition of stock of
CCM Parent), in which the direct and indirect stockholders of CCM Parent
immediately prior to such consolidation, merger, reorganization, or transaction,
own stock either representing less than 50% of the economic interests in and
less than 50% of the voting power of CCM Parent or other surviving entity
immediately after such consolidation, merger, reorganization, or transaction or
that does not have, through the ownership of voting securities, by agreement or
otherwise, the power to elect a majority of the entire Board of Directors of CCM
Parent or other surviving entity immediately after such consolidation, merger,
reorganization, or transaction, excluding any bona fide primary or secondary
public offering; (ii) any stock sale or other transaction or series of related
transactions, after giving effect to which in excess of 50% of CCM Parent’s
voting power is owned by any person or entity and its “affiliates” or
“associates” (as such terms are defined in the rules adopted by the SEC under
the Exchange Act), other than the principal investors and their respective
affiliates, excluding any bona fide primary or secondary public offering; or
(iii) a sale, lease, or other disposition of all or substantially all of the
assets of CCM Parent.
     The agreement described above terminates upon the earliest of the
termination of the merger agreement, a qualified public offering and the
consummation of a change of control (as defined therein). Other than as
described in the prior sentence, such agreement may not be terminated, amended,
supplemented, or otherwise modified without the prior written approval of either
(i) a majority of the independent directors of CCM Parent elected by the holders
of Class A common stock of CCM Parent, or (ii) a majority of the
then-outstanding public shares.

153



--------------------------------------------------------------------------------



 



Intercompany Notes
     On November 10, 2005, we entered into a cash management arrangement with
CCOH whereby we provide day-to-day cash management services. As part of this
arrangement, substantially all of the cash generated from CCOH’s domestic
operations is transferred daily into Clear Channel accounts and, in return, we
fund certain of CCOH’s operations. This arrangement is evidenced by tandem cash
management notes issued by Clear Channel to CCOH and by CCOH to Clear Channel.
Each of the cash management notes is a demand obligation; however, we are not
under any contractual commitment to advance funds to CCOH beyond the amounts
outstanding under the note. The consummation of the Transactions will not permit
CCOH to terminate these arrangements and we may continue to use the cash flows
of the domestic operations of CCOH for our own general corporate purposes
pursuant to the terms of the existing cash management and intercompany
arrangements between us and CCOH, which may include making payments on our
indebtedness.
     On August 2, 2005, CCOH distributed a note in the original principal amount
of $2.5 billion to us as a dividend. This note matures on August 2, 2010 and may
be prepaid in whole or in part at any time. The note accrues interest at a
variable per annum rate equal to our weighted average cost of debt, calculated
on a monthly basis. This note is mandatorily payable upon a change of control of
CCOH and, subject to certain exceptions, all proceeds from new debt issued or
equity raised by CCOH must be used to prepay such note. At March 31, 2008, the
interest rate on the $2.5 billion note was 5.8%.
     The $2.5 billion note requires CCOH to comply with various negative
covenants, including restrictions on the following activities: incurring
consolidated funded indebtedness (as defined in the note), excluding
intercompany indebtedness, in a principal amount in excess of $400 million at
any one time outstanding; creating liens; making investments; entering into sale
and leaseback transactions (as defined in the note), which when aggregated with
consolidated funded indebtedness secured by liens, will not exceed an amount
equal to 10% of CCOH’s total consolidated stockholders’ equity (as defined in
the note) as shown on its most recently reported annual audited consolidated
financial statements; disposing of all or substantially all of its assets;
entering into mergers and consolidations; declaring or making dividends or other
distributions; repurchasing its equity; and entering into transactions with its
affiliates.

154



--------------------------------------------------------------------------------



 



DESCRIPTION OF OTHER INDEBTEDNESS
Senior Secured Credit Facilities
Overview
     On May 13, 2008, Merger Sub entered into senior secured credit facilities
with a syndicate of institutional lenders and financial institutions. Following
the consummation of the merger of Merger Sub with and into the Company, with the
Company continuing as the surviving entity, the Company will succeed to and
assume the obligations of Merger Sub under the senior secured credit facilities.
The following is a summary of the terms of our senior secured credit facilities.
     Our senior secured credit facilities will consist of:

  •   a $1,425 million term loan A facility, subject to adjustment as described
below, with a maturity of six years;     •   a $10,700 million term loan B
facility with a maturity of seven years and six months;     •   a $706 million
term loan C—asset sale facility, subject to reduction as described below, with a
maturity of seven years and six months;     •   $1,250 million delayed draw term
loan facilities with maturities of seven years and six months, up to
$750 million of which may be drawn on or after the closing date to purchase or
repay our outstanding senior notes due 2010, and the remainder of which will be
available after the closing date to purchase or repay our outstanding 4.25%
senior notes due 2009; and     •   a $2,000 million revolving credit facility
with a maturity of six years, including a letter of credit sub-facility and a
swingline loan sub-facility.

     The aggregate amount of the term loan A facility will be the sum of
$1,115 million plus the excess of $750 million over the borrowing base
availability under our receivables based credit facility on the closing of the
Transactions. The aggregate amount of our receivables based credit facility will
correspondingly be reduced by the excess of $750 million over the borrowing base
availability on the closing of the Transactions. Assuming that the borrowing
base availability under the receivables based credit facility is $440 million,
the term loan A facility would be $1,425 million and the aggregate receivables
based credit facility (without regard to borrowing base limitations) would be
$690 million. However, our actual borrowing base availability may be greater or
less than this amount.
     To the extent specified assets are sold after March 27, 2008 and prior to
the closing of the Transactions, actual borrowings under the term loan C—asset
sale facility will be reduced by the net cash proceeds received therefrom.
Proceeds from the sale of specified assets after the closing of the Transactions
will be applied to prepay our term loan C—asset sale facility (and thereafter to
prepay any remaining term loan facilities) without right of reinvestment under
our senior secured credit facilities. In addition, if the net proceeds of any
other asset sales are not reinvested, but instead applied to prepay the senior
secured credit facilities, such proceeds would first be applied to our term loan
C—asset sale facility and thereafter pro rata to the remaining term loan
facilities.
     After the consummation of the Transactions, we may raise incremental term
loans or incremental commitments under the revolving credit facility of up to
(a) $1.5 billion, plus (b) the excess, if any, of (x) 0.65 times pro forma
consolidated adjusted EBITDA (as calculated in the manner provided in the senior
secured credit facilities documentation), over (y) $1.5 billion, plus

155



--------------------------------------------------------------------------------



 



(c) the aggregate amount of principal payments made in respect of the term loans
under the senior secured credit facilities (other than mandatory prepayments
with net cash proceeds of certain asset sales). Availability of such incremental
term loans or revolving credit commitments is subject, among other things, to
the absence of any default, pro forma compliance with the financial covenant and
the receipt of commitments by existing or additional financial institutions.
     All borrowings under our senior secured credit facilities following the
closing of the Transactions are subject to the satisfaction of customary
conditions, including the absence of any default and the accuracy of
representations and warranties.
     Proceeds of our term loans and borrowings under our revolving credit
facility on the closing date of the Transactions will, together with other
sources of funds described under “Offering Memorandum Summary—Sources and Uses,”
be used to finance the Transactions. Proceeds of the revolving credit facility,
swingline loans and letters of credit will also be available following the
closing of the Transactions to provide financing for working capital and general
corporate purposes.
     After giving effect to the Transactions, we will be the primary borrower
under the senior secured credit facilities, except that certain of our domestic
restricted subsidiaries may be co-borrowers under a portion of the term loan
facilities. We will also have the ability to designate one or more of our
foreign restricted subsidiaries in certain jurisdictions as borrowers under the
revolving credit facility, subject to certain conditions and sublimits.
Consistent with our international cash management practices, at or promptly
after the consummation of the Transactions, we expect one of our foreign
subsidiaries to borrow $80 million under the revolving credit facility’s
sublimit for foreign based subsidiary borrowings to refinance our existing
foreign subsidiary intercompany borrowings.
Interest Rate and Fees
     Borrowings under our senior secured credit facilities will bear interest at
a rate equal to an applicable margin plus, at our option, either (i) a base rate
determined by reference to the higher of (A) the prime lending rate publicly
announced by the administrative agent and (B) the federal funds effective rate
from time to time plus 0.50%, or (ii) a Eurodollar rate determined by reference
to the costs of funds for deposits for the interest period relevant to such
borrowing adjusted for certain additional costs.
     The applicable margin percentages applicable to our term loan facilities
and the revolving credit facility will initially be the following percentages
per annum:

  •   with respect to loans under the term loan A facility and the revolving
credit facility, (i) 2.40%, in the case of base rate loans and (ii) 3.40%, in
the case of Eurodollar loans; and     •   with respect to loans under the term
loan B facility, term loan C—asset sale facility and delayed draw term loan
facilities, (i) 2.65%, in the case of base rate loans and (ii) 3.65%, in the
case of Eurodollar loans.

Beginning with the date of delivery of financial statements for the first full
fiscal quarter completed after the closing of the Transactions, the applicable
margin percentages will be subject to adjustments based upon our leverage ratio.
     We are required to pay each revolving credit lender a commitment fee in
respect of any unused commitments under the revolving credit facility, which
initially will be 0.50% per annum

156



--------------------------------------------------------------------------------



 



until the date of delivery of financial statements for the first full fiscal
quarter completed after the closing of the Transactions and thereafter subject
to adjustment based on our leverage ratio. We are also required to pay each
delayed draw term facility lender a commitment fee in respect of any undrawn
commitments under the delayed draw term facilities, which initially will be
1.825% per annum until the delayed draw term facilities are fully drawn or
commitments thereunder terminated.
Prepayments
     Our senior secured credit facilities require us to prepay outstanding term
loans, subject to certain exceptions, with:

  •   50% (which percentage will be reduced to 25% and to 0% based upon our
leverage ratio) of our annual excess cash flow (as calculated in accordance with
the senior secured credit facilities), less any voluntary prepayments of term
loans and revolving credit loans (to the extent accompanied by a permanent
reduction of the commitment) and subject to customary credits;     •   100% of
the net cash proceeds of sales or other dispositions (including casualty and
condemnation events) of specified assets being marketed for sale, subject to
certain exceptions;     •   100% (which percentage will be reduced to 75% and
50% based upon our leverage ratio) of the net cash proceeds of sales or other
dispositions by us or our wholly-owned restricted subsidiaries (including
casualty and condemnation events) of assets other than specified assets being
marketed for sale, subject to reinvestment rights and certain other exceptions;
and     •   100% of the net cash proceeds of any incurrence of certain debt,
other than debt permitted under our senior secured credit facilities.

     The foregoing prepayments with the net cash proceeds of certain incurrences
of debt and annual excess cash flow will be applied (i) first to the term loans
other than the term loan C—asset sale facility loans (on a pro rata basis) and
(ii) second to the term loan C—asset sale facility loans, in each case to the
remaining installments thereof in direct order of maturity. The foregoing
prepayments with the net cash proceeds of the sale of assets (including casualty
and condemnation events) will be applied (i) first to the term loan C—asset sale
facility loans and (ii) second to the other term loans (on a pro rata basis), in
each case to the remaining installments thereof in direct order of maturity.

     We may voluntarily repay outstanding loans under our senior secured credit
facilities at any time without premium or penalty, other than customary
“breakage” costs with respect to Eurodollar loans.
Amortization of Term Loans
     We are required to repay the loans under our term loan facilities as
follows:

  •   the term loan A facility will amortize in quarterly installments
commencing on the first interest payment date after the second anniversary of
the closing date in annual amounts equal to 5% of the original funded principal
amount of such facility in years three and four, 10% thereafter, with the
balance being payable on the final maturity date of such term loans; and     •  
the term loan B facility, term loan C—asset sale facility and delayed draw term
loan facilities will amortize in quarterly installments on the first interest
payment date after

157



--------------------------------------------------------------------------------



 



      the third anniversary of the closing date, in annual amounts equal to 2.5%
of the original funded principal amount of such facilities in years four and
five and 1% thereafter, with the balance being payable on the final maturity
date of such term loans.

Collateral and Guarantees
      Our senior secured credit facilities will be guaranteed by our immediate
parent company and each of our existing and future material wholly-owned
domestic restricted subsidiaries, subject to certain exceptions.
     All obligations under our senior secured credit facilities, and the
guarantees of those obligations, will be secured, subject to permitted liens and
other exceptions, by:

  •   a first-priority lien on the capital stock of the Company;     •   100% of
the capital stock of any future material wholly-owned domestic license
subsidiary that is not a “Restricted Subsidiary” under the indenture governing
our Existing Notes;     •   certain specified assets of the Company and the
guarantors that do not constitute “principal property” (as defined in the
indenture governing our Existing Notes), including certain specified assets
being marketed for sale;     •   certain specified assets of the Company and the
guarantors that constitute “principal property” (as defined in the indenture
governing our Existing Notes) securing obligations under the senior secured
credit facilities up to the maximum amount permitted to be secured by such
assets without requiring equal and ratable security under the indenture
governing our Existing Notes; and     •   a second-priority lien on the accounts
receivable and related assets securing our receivables based credit facility.

     The obligations of any foreign subsidiaries of the Company that are
borrowers under the revolving credit facility will also be guaranteed by certain
of their material wholly-owned restricted subsidiaries, and secured by
substantially all assets of all such borrowers and guarantors, subject to
permitted liens and other exceptions.
Conditions and Termination
     Availability under our senior secured credit facilities is subject to the
following closing conditions:

  •   the receipt of executed counterparts of the definitive credit agreement by
Clear Channel Capital I, LLC, the Company and each subsidiary co-borrower;     •
  the consummation of the merger in accordance with the merger agreement;     •
  the absence of amendments or waivers to certain provisions of the merger
agreement in a manner materially adverse to the lenders without their consent;
and     •   the receipt of equity contributions (including the value of all
equity of CCM Parent issued to our existing shareholders and management in
connection with the Transactions) in an amount determined in accordance with the
senior secured credit facilities, but in any event not less than $3 billion.

     The lenders may terminate their commitments under the senior secured credit
facilities if the foregoing conditions are not satisfied by 11:59 p.m., New York
City time, on the earliest of (i) the 20th business day following the receipt of
the Requisite Shareholder Approval (as defined

158



--------------------------------------------------------------------------------



 



in the merger agreement), (ii) the 20th business day following the failure to
obtain the Requisite Shareholder Approval at a duly held Shareholders’ Meeting
(as defined in the merger agreement) after giving effect to all adjournments and
postponements thereof, (iii) five business days following the termination of the
merger agreement or (iv) December 31, 2008 (the “Termination Date”); provided,
that if (A) the Requisite Shareholder Approval is obtained and (B) any
regulatory approval required in connection with the consummation of the merger
has not been obtained (or has lapsed and not been renewed) or any waiting period
under applicable antitrust laws has not expired (or has restarted and such new
period has not expired), then the Termination Date will automatically be
extended until the 20th business day following receipt of all such approvals (or
renewals), but in no event later than March 31, 2009. If as of the Termination
Date there is a dispute among any of the parties to the escrow agreement, dated
as of May 13, 2008 (the “escrow agreement”), with respect to the disposition of
any escrow funds (as defined in the escrow agreement), Merger Sub may, by
written notice to the administrative agent, extend the Termination Date until
the fifth business day after the final resolution of such dispute by a court of
competent jurisdiction or mutual resolution by the parties to such dispute;
provided, that the Termination Date with respect to any lender will occur on the
date such lender withdraws its portion of the escrow funds pursuant to the
escrow agreement.
Certain Covenants and Events of Default
     Our senior secured credit facilities require us to comply on a quarterly
basis with a maximum consolidated senior secured net debt to adjusted EBITDA (as
calculated in accordance with the senior secured credit facilities) ratio. This
financial covenant will become more restrictive over time. In addition, our
senior secured credit facilities include negative covenants that, subject to
significant exceptions, limit our ability and the ability of our restricted
subsidiaries to, among other things:

  •   incur additional indebtedness;     •   create liens on assets;     •  
engage in mergers, consolidations, liquidations and dissolutions;     •   sell
assets;     •   pay dividends and distributions or repurchase our capital stock;
    •   make investments, loans, or advances;     •   prepay certain junior
indebtedness;     •   engage in certain transactions with affiliates;     •  
amend material agreements governing certain junior indebtedness; and     •  
change our lines of business.

     Our senior secured credit facilities include certain customary
representations and warranties, affirmative covenants and events of default,
including payment defaults, breach of representations and warranties, covenant
defaults, cross-defaults to certain indebtedness, certain events of bankruptcy,
certain events under ERISA, material judgments, the invalidity of material
provisions of the senior secured credit facilities documentation, the failure of
collateral under the security documents for our senior secured credit
facilities, the failure of our senior secured credit facilities to be senior
debt under the subordination provisions of certain of our subordinated debt and
a change of control. If an event of default occurs, the lenders under our senior
secured credit facilities will be entitled to take various actions, including
the acceleration of all amounts due under our senior secured credit facilities
and all actions permitted to be taken by a secured creditor.

159



--------------------------------------------------------------------------------



 



Receivables Based Credit Facility
Overview
     On May 13, 2008, Merger Sub entered into a receivables based credit
facility with a syndicate of institutional lenders and financial institutions.
Following the consummation of the merger of Merger Sub with and into the
Company, with the Company continuing as the surviving entity, the Company will
succeed to and assume the obligations of Merger Sub under the secured credit
facilities. The following is a summary of terms of our receivables based credit
facility.
     Our receivables based credit facility provides revolving credit commitments
in an amount equal to the initial borrowing on the closing date plus
$250 million, up to a maximum of $1,000 million, subject to a borrowing base.
The borrowing base at any time will equal 85% of our and certain of our
subsidiaries’ eligible accounts receivable. Our receivables based credit
facility will include a letter of credit sub-facility and a swingline loan
sub-facility. The maturity of our receivables based credit facility is six
years. Assuming a borrowing base of $440 million at closing, total commitments
under the receivables based credit facility will be $690 million. Actual
borrowing base availability may be greater or less than $440 million.
     In addition, we may request increases to our receivables based credit
facility in an aggregate amount not exceeding $750 million. Availability of such
increases to our receivables based credit facility is subject to, among other
things, the absence of any default and the receipt of commitments by existing or
additional financial institutions.
     All borrowings under our receivables based credit facility following the
closing of the Transactions are subject to the absence of any default, the
accuracy of representations and warranties and compliance with the borrowing
base. In addition, borrowings under our receivables based credit facility
following the closing date will be subject to compliance with a minimum fixed
charge coverage ratio of 1.0:1.0 if excess availability under the receivables
based credit facility is less than $50 million, or if aggregate excess
availability under the receivables based credit facility and revolving credit
facility is less than 10% of the borrowing base.
     Proceeds of the borrowings under our receivables based credit facility on
the closing date of the Transactions will, together with other sources of funds
described under “Offering Memorandum Summary—Sources and Uses,” be used to
finance the Transactions. Proceeds of our receivables based credit facility,
swingline loans and letters of credit will also be available following the
closing of the Transactions to provide financing for working capital and general
corporate purposes.
     After giving effect to the Transactions, we and certain subsidiary
borrowers will be the borrowers under the receivables based credit facility. We
will have the ability to designate one or more of our restricted subsidiaries as
borrowers under our receivables based credit facility. The receivables based
credit facility loans and letters of credit will be available in United States
dollars.

160



--------------------------------------------------------------------------------



 



Interest Rate and Fees
     Borrowings under our receivables based credit facility will bear interest
at a rate equal to an applicable margin plus, at our option, either (i) a base
rate determined by reference to the higher of (A) the prime lending rate
publicly announced by the administrative agent and (B) the federal funds
effective rate from time to time plus 0.50%, or (ii) a Eurodollar rate
determined by reference to the costs of funds for deposits for the interest
period relevant to such borrowing adjusted for certain additional costs.
     The applicable margin percentage applicable to our receivables based credit
facility will initially be (i) 1.40%, in the case of base rate loans and
(ii) 2.40%, in the case of Eurodollar loans. Beginning with the date of delivery
of financial statements for the first full fiscal quarter completed after the
closing of the Transactions, the applicable margin percentage will be subject to
adjustments based upon our leverage ratio.
     We will be required to pay each lender a commitment fee in respect of any
unused commitments under our receivables based credit facility, which initially
will be 0.375% per annum until the date of delivery of financial statements for
the first full fiscal quarter completed after the closing of the Transactions
and thereafter subject to adjustment based on our leverage ratio.
Prepayments
     If at any time the sum of the outstanding amounts under our receivables
based credit facility (including the letter of credit outstanding amounts and
swingline loans thereunder) exceeds the lesser of (i) the borrowing base and
(ii) the aggregate commitments under our receivables based credit facility, we
will be required to repay outstanding loans and cash collateralize letters of
credit in an aggregate amount equal to such excess.
     We may voluntarily repay outstanding loans under our receivables based
credit facility at any time without premium or penalty, other than customary
“breakage” costs with respect to Eurodollar loans.
Collateral and Guarantees
     Our receivables based credit facility will be guaranteed by, subject to
certain exceptions, the guarantors of our senior secured credit facilities. All
obligations under our receivables based credit facility, and the guarantees of
those obligations, will be secured by a perfected first-priority security
interest in all of our and all of the guarantors’ accounts receivable and
related assets and proceeds thereof, subject to permitted liens and certain
exceptions.
     Our receivables based credit facility includes negative covenants,
representations, warranties, events of default, conditions precedent and
termination provisions substantially similar to those governing our senior
secured credit facilities.
Existing Indebtedness
     We anticipate that $4,275 million aggregate principal amount of our
existing senior notes will remain outstanding following the closing of the
Transactions. The aggregate principal amount of our existing senior notes to
remain outstanding assumes the repurchase of $750 million of our outstanding
senior notes due 2010. Our existing senior notes bear interest at fixed

161



--------------------------------------------------------------------------------



 



rates ranging from 4.25% to 7.65%, have maturities through 2027 and contain
provisions, including limitations on certain liens and sale and leaseback
transactions, customary for investment grade debt securities. We also anticipate
that $119 million aggregate principal amount of our subsidiary indebtedness will
remain outstanding following the closing of the Transactions. The aggregate
principal amount of subsidiary indebtedness to remain outstanding assumes the
repurchase of $645 million aggregate principal amount of AMFM Operating Inc.’s
outstanding 8.0% senior notes due 2008. Approximately $4 million principal
amount of such subsidiary indebtedness is an obligation of the guarantors of our
new senior secured credit facilities and receivables based credit facility. All
financial and other covenants related to substantially all of such indebtedness
are being eliminated in connection with the tender offer related to such
indebtedness.

162



--------------------------------------------------------------------------------



 



DESCRIPTION OF THE NOTES
General
     Certain terms used in this description are defined under the subheading
“Certain Definitions.” In this description, (i) the term “Issuer” refers to BT
Triple Crown Merger Co., Inc. (the “merger sub”) and, following the merger (the
“merger”) of the merger sub with and into Clear Channel Communications, Inc.
(“Clear Channel”), to only Clear Channel as the surviving corporation in the
merger and not to any of its Subsidiaries, and (ii) the terms “we,” “our” and
“us” each refer to the Issuer, its successors and their respective consolidated
Subsidiaries, assuming completion of the merger.
     The Issuer will issue $2,310,000,000 of notes, consisting of $980,000,000
aggregate principal amount of 10.75% senior cash pay notes due 2016 (the “Senior
Cash Pay Notes”) and $1,330,000,000 aggregate principal amount of 11.00%/11.75%
senior toggle notes due 2016 (together with any PIK Notes (as defined under
“Principal, Maturity and Interest”) issued in respect thereof, the “Senior
Toggle Notes” and, together with the Senior Cash Pay Notes, the “Notes”). The
Issuer will issue the Notes under an indenture to be dated as of the Issue Date
(the “Indenture”) among the Issuer, Law Debenture Trust Company of New York, as
trustee (the “Trustee”), and Deutsche Bank Trust Company Americas, as paying
agent (the “Paying Agent”), registrar and transfer agent. The Notes will be
issued in private transactions that are not subject to the registration
requirements of the Securities Act. The terms of the Indenture include those
stated therein and will include those made part thereof by reference to the
Trust Indenture Act. The Senior Cash Pay Notes and the Senior Toggle Notes will
each be issued as a separate class, but, except as otherwise provided below,
will be treated as a single class for all purposes of the Indenture.
     The following description is only a summary of the material provisions of
the Indenture and does not purport to be complete and is qualified in its
entirety by reference to the provisions of that agreement, including the
definitions therein of certain terms used below. We urge you to read the
Indenture because that agreement, not this description, defines your rights as
Holders of the Notes.
Brief Description of Notes

  The Notes:     •   will be unsecured senior obligations of the Issuer;     •  
will be pari passu in right of payment with all existing and future
unsubordinated Indebtedness (including the Senior Credit Facilities and the
Existing Senior Notes);     •   will be effectively subordinated to all existing
and future Secured Indebtedness of the Issuer to the extent of the value of the
assets securing such Indebtedness (including the Senior Credit Facilities);    
•   will be senior in right of payment to all Subordinated Indebtedness of the
Issuer;     •   will be initially guaranteed by Holdings and each of the
Issuer’s Restricted Subsidiaries that guarantee the General Credit Facilities
(i) on an unsecured senior subordinated basis with respect to such Guarantor’s
guarantee under Designated Senior Indebtedness and (ii) on a senior unsecured
basis with respect to all of the applicable Guarantor’s existing and future
unsecured senior debt other than such Guarantor’s guarantee under Designated
Senior Indebtedness; and

163



--------------------------------------------------------------------------------



 



  •   will be subject to registration with the SEC pursuant to the Registration
Rights Agreement.

Guarantees
     The Guarantors, as primary obligors and not merely as sureties, will
initially jointly and severally irrevocably and unconditionally guarantee, on an
unsecured senior subordinated basis solely with respect to any Designated Senior
Indebtedness, and on an unsecured senior basis in all other instances, the
performance and full and punctual payment when due, whether at maturity, by
acceleration or otherwise, of all obligations of the Issuer under the Indenture
and the Notes, whether for payment of principal of or interest on the Notes,
expenses, indemnification or otherwise, on the terms set forth in the Indenture
by executing the Indenture or a supplemental indenture.
     Holdings and each Restricted Subsidiary that is a Domestic Subsidiary that
guarantees the General Credit Facilities will initially guarantee the Notes,
subject to release as provided below and in the ABL Facility. Each Guarantor’s
Guarantees of the Notes will be a general unsecured obligation of such
Guarantor, will be subordinated to such Guarantor’s guarantee under any
Designated Senior Indebtedness, will be pari passu in right of payment with all
other existing and future unsubordinated Indebtedness of such Guarantor, and
will be effectively subordinated to all secured Indebtedness of each such entity
to the extent of the value of the assets securing such Indebtedness and will be
senior in right of payment to all existing and future Subordinated Indebtedness
of such Guarantor. The Notes will be structurally subordinated to Indebtedness
and other liabilities of Subsidiaries of the Issuer that do not guarantee the
Notes.
     Not all of the Issuer’s Subsidiaries will guarantee the Notes. In the event
of a bankruptcy, liquidation or reorganization of any of these non-guarantor
Subsidiaries, the non-guarantor Subsidiaries will pay the holders of their debt
and their trade creditors before they will be able to distribute or contribute,
as the case may be, any of their assets to a Guarantor. None of the Issuer’s
Foreign Subsidiaries, non-Wholly-Owned Subsidiaries, special purpose
Subsidiaries, Securitization Subsidiaries, any Receivables Subsidiary or any
other Subsidiary that does not guarantee the General Credit Facilities will
guarantee the Notes. On a pro forma basis after giving effect to the
Transactions, the non-guarantor Subsidiaries would have accounted for
approximately $3.4 billion, or 49%, of our total net revenue, approximately
$1.1 billion, or 46%, of our EBITDA (as such term is described and used in
“Offering Memorandum Summary”) and approximately $983 million, or 43%, of our
Adjusted EBITDA (as such term is described and used in “Offering Memorandum
Summary”), in each case, for the last twelve months ended March 31, 2008, and
approximately $12.7 billion, or 44%, of our total assets as of March 31, 2008.
On a historical basis without giving pro forma effect to the Transactions, the
non-guarantor Subsidiaries accounted for approximately 38% of our total assets
as of March 31, 2008. The difference between the historical percentage and the
pro forma percentage of total assets principally relates to the creation of
significant goodwill and intangibles in connection with the application of
purchase accounting for the Transactions. On a pro forma basis after giving
effect to the Transactions, as of March 31, 2008, the non-guarantor Subsidiaries
would have had $5.3 billion of total balance sheet liabilities (including trade
payables) to which the Notes would have been structurally subordinated.
     The obligations of each Restricted Guarantor under its Guarantee will be
limited as necessary to prevent such Guarantee from constituting a fraudulent
conveyance under applicable law.
     Any Guarantor that makes a payment under its Guarantee will be entitled
upon payment in full of all guaranteed obligations under the Indenture to a
contribution from each other

164



--------------------------------------------------------------------------------



 



Guarantor in an amount equal to such other Guarantor’s pro rata portion of such
payment based on the respective net assets of all the Guarantors at the time of
such payment determined in accordance with GAAP.
     If a Guarantee was rendered voidable, it could be subordinated by a court
to all other indebtedness (including guarantees and other contingent
liabilities) of the Guarantor, and, depending on the amount of such
indebtedness, a Guarantor’s liability on its Guarantee could be reduced to zero.
     Each Guarantee by a Guarantor shall provide by its terms that it shall be
automatically and unconditionally released and discharged upon:
     (1)(a) any sale, exchange or transfer (by merger or otherwise) of (i) the
Capital Stock of such Guarantor (including any sale, exchange or transfer),
after which the applicable Guarantor is no longer a Restricted Subsidiary or
(ii) all or substantially all the assets of such Guarantor which sale, exchange
or transfer is made in a manner in compliance with the applicable provisions of
the Indenture;
     (b) the release or discharge of the guarantee by such Guarantor of the
General Credit Facilities or the guarantee which resulted in the creation of
such Guarantee, except a discharge or release by or as a result of payment under
such guarantee;
     (c) the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary; or
     (d) the Issuer exercising its legal defeasance option or covenant
defeasance option as described under “Legal Defeasance and Covenant Defeasance”
or the Issuer’s obligations under the Indenture being discharged in a manner not
in violation of the terms of the Indenture; and
     (2) such Guarantor delivering to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that all conditions precedent provided for
in the Indenture relating to such transaction have been complied with.
Ranking
     The payment of the principal of, premium, if any, and interest on the Notes
by the Issuer will rank pari passu in right of payment to all unsubordinated
Indebtedness of the Issuer, including the obligations of the Issuer under the
Senior Credit Facilities.
     The payment of any Guarantee of the Notes will be subordinated to
obligations of such Guarantor under its Designated Senior Indebtedness and will
rank pari passu in right of payment to all other unsubordinated indebtedness of
the relevant Guarantor.
     Each Guarantor’s obligations under its Guarantees of the Notes are
subordinated to the obligations of that Guarantor under its Designated Senior
Indebtedness. As such, the rights of Holders to receive payment pursuant to such
Guarantee will be subordinated in right of payment to the rights of the holders
of such Guarantor’s Designated Senior Indebtedness.
     Although the Indenture will contain limitations on the amount of additional
Indebtedness that the Guarantors may incur, under certain circumstances the
amount of such Indebtedness

165



--------------------------------------------------------------------------------



 



could be substantial and, in any case, such Indebtedness may be Designated
Senior Indebtedness. See “Certain Covenants—Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock.”
     No Guarantor is permitted to make any payment or distribution of any kind
or character with respect to its Obligations under its Guarantee of the Notes if
either of the following occurs (a “Payment Default”):
     (1) any Obligation on any Designated Senior Indebtedness of such Guarantor
is not paid in full in cash when due; or
     (2) any other default on Designated Senior Indebtedness of such Guarantor
occurs and the maturity of such Designated Senior Indebtedness is accelerated in
accordance with its terms;
unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such Designated Senior Indebtedness has
been paid in full in cash. Regardless of the foregoing, each Guarantor is
permitted to make a payment or distribution under its Guarantee of the Notes if
the Issuer and the Trustee receive written notice approving such payment from
the Representatives of all Designated Senior Indebtedness with respect to which
the Payment Default has occurred and is continuing.
     During the continuance of any default (other than a Payment Default) (a
“Non-Payment Default”) with respect to any Designated Senior Indebtedness
pursuant to which the maturity thereof may be accelerated without further notice
(except such notice as may be required to effect such acceleration) or the
expiration of any applicable grace periods, no Guarantor is permitted to make
any payment or distribution of any kind or character with respect to its
Obligations under its Guarantee of the Notes for a period (a “ Payment Blockage
Period”) commencing upon the receipt by the Trustee (with a copy to the Issuer)
of written notice (a “Blockage Notice”) of such Non-Payment Default from the
Representative of such Designated Senior Indebtedness specifying an election to
effect a Payment Blockage Period and ending 179 days thereafter. The Payment
Blockage Period will end earlier if such Payment Blockage Period is terminated:
     (1) by written notice to the Trustee, the relevant Guarantor and the Issuer
from the Person or Persons who gave such Blockage Notice;
     (2) because the default giving rise to such Blockage Notice is cured,
waived or otherwise no longer continuing; or
     (3) because such Designated Senior Indebtedness has been discharged or
repaid in full in cash.
     Notwithstanding the provisions described above (but subject to the
subordination provisions of the immediately succeeding paragraph), unless the
holders of such Designated Senior Indebtedness or the Representatives of such
Designated Senior Indebtedness have accelerated the maturity of such Designated
Senior Indebtedness or a Payment Default has occurred and is continuing, each
Guarantor is permitted to make any payment or distribution of any kind or
character with respect to its Obligations under its Guarantee of the Notes after
the end of such Payment Blockage Period. The Guarantees shall not be subject to
more than one Payment Blockage Period in any consecutive 360-day period,
irrespective of the number of Non-Payment Defaults with respect to Designated
Senior Indebtedness during such period.

166



--------------------------------------------------------------------------------



 



However, in no event may the total number of days during which any Payment
Blockage Period or Periods on the Guarantees are in effect exceed 179 days in
the aggregate during any consecutive 360-day period, and there must be at least
181 days during any consecutive 360-day period during which no Payment Blockage
Period is in effect. Notwithstanding the foregoing, however, no Non-Payment
Default that existed or was continuing on the date of the commencement of any
Payment Blockage Period with respect to any Designated Senior Indebtedness and
that was the basis for the initiation of such Payment Blockage Period will be,
or be made, the basis for a subsequent Payment Blockage Period unless such
default has been cured or waived for a period of not less than 90 consecutive
days (it being acknowledged that any subsequent action, or any breach of any
financial covenants during the period after the date of delivery of such initial
Blockage Notice, that, in either case, would give rise to a Non-Payment Default
pursuant to any provisions under which a Non-Payment Default previously existed
or was continuing shall constitute a new Non-Payment Default for this purpose).
     In connection with the Guarantees, in the event of any payment or
distribution of the assets of a Guarantor upon a total or partial liquidation or
dissolution or reorganization of or similar proceeding relating to such
Guarantor or its property:
     (1) the holders of Designated Senior Indebtedness of such Guarantor will be
entitled to receive payment in full in cash of such Designated Senior
Indebtedness before the Holders of the Notes are entitled to receive any payment
or distribution of any kind or character with respect to any Obligations on, or
related to, such Guarantor’s Guarantee of the Notes; and
     (2) until the Designated Senior Indebtedness of such Guarantor is paid in
full in cash, any payment or distribution to which Holders of the Notes would be
entitled but for the subordination provisions of the Indenture will be made to
holders of such Designated Senior Indebtedness as their interests may appear.
     If a distribution is made to Holders of the Notes that, due to the
subordination provisions, should not have been made to them, such Holders of the
Notes are required to hold it in trust for the holders of Designated Senior
Indebtedness of the applicable Guarantor and pay it over to them as their
interests may appear.
     The subordination and payment blockage provisions described above will not
prevent a Default from occurring under the Indenture upon the failure of the
Issuer to pay cash interest or principal (including any accretion) with respect
to the Notes when due by their terms. If payment of the Notes is accelerated
because of an Event of Default and a demand for payment is made on any Guarantor
pursuant to its Guarantee, the Guarantors must promptly notify the holders of
Designated Senior Indebtedness or the Representative of such Designated Senior
Indebtedness of the acceleration, provided that any failure to give such notice
shall have no effect whatsoever on the subordination provisions described
herein. So long as any Designated Senior Indebtedness under the Senior Credit
Facilities remains outstanding and the relevant Guarantor is a guarantor
thereof, a Blockage Notice may be given only by the respective Representatives
thereunder unless otherwise agreed to in writing by the requisite lenders named
therein. If any Designated Senior Indebtedness of a Guarantor is outstanding,
such Guarantor may not make any payment or distribution under its Guarantee of
the Notes until five Business Days after the Representatives of all the issuers
of such Designated Senior Indebtedness receive notice of such acceleration and,
thereafter, may make any payment or distribution under its Guarantee of the
Notes only if the Indenture otherwise permits payment at that time.
     A Holder by its acceptance of Notes agrees to be bound by the provisions
described in this section and authorizes and expressly directs the Trustee, on
its behalf, to take such action as

167



--------------------------------------------------------------------------------



 



may be necessary or appropriate to effectuate the subordination provided for in
the Indenture and appoints the Trustee its attorney-in-fact for such purpose.
     By reason of the subordination provisions contained in the Indenture, in
the event of a liquidation or insolvency proceeding, creditors of the Guarantor
who are holders of Designated Senior Indebtedness of such Guarantor may recover
more, ratably, than the Holders of the Notes, and creditors who are not holders
of Designated Senior Indebtedness may recover less, ratably, than holders of
Designated Senior Indebtedness and may recover more, ratably, than the Holders
of the Notes.
     The terms of the subordination provisions described above will not apply to
payments from money or the proceeds of government securities held in trust by
the Trustee for the payment of principal (including any accretion) of and
interest on the Notes pursuant to the provisions described under “Legal
Defeasance and Covenant Defeasance” or “Satisfaction and Discharge,” if the
foregoing subordination provisions were not violated at the time the applicable
amounts were deposited in trust pursuant to such provisions and the respective
deposit in the trust was otherwise made in accordance with such provisions.
     The Notes will be effectively subordinated to all of the existing and
future Secured Indebtedness of the Issuer and each Guarantor to the extent of
the value of the assets securing such Indebtedness.
     Although the Indenture will contain limitations on the amount of additional
Indebtedness that the Issuer and the Guarantors may incur, under certain
circumstances the amount of such Indebtedness could be substantial and, in any
case, such Indebtedness may be unsubordinated Indebtedness. See “Certain
Covenants — Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.”
Paying Agent and Registrar for the Notes
     The Issuer will maintain one or more Paying Agents for each series of
Notes. The initial Paying Agent for each series of Notes will be Deutsche Bank
Trust Company Americas.
     The Issuer will also maintain a registrar in respect of each series of
Notes, initially Deutsche Bank Trust Company Americas. If the Issuer fails to
appoint a registrar the Trustee will act as such. The registrar for each series
of Notes will maintain a register reflecting ownership of that series of Notes
outstanding from time to time and will make payments on and facilitate transfer
of those Notes on behalf of the Issuer.
     The Issuer may change the Paying Agents or the registrars without prior
notice to the Holders. The Issuer, any Restricted Subsidiary or any Subsidiaries
of a Restricted Subsidiary may act as a Paying Agent or registrar.
Transfer and Exchange
     A Holder may transfer or exchange Notes in accordance with the Indenture.
Any registrar or the Trustee may require a Holder to furnish appropriate
endorsements and transfer documents in connection with a transfer of Notes.
Holders will be required to pay all taxes due on transfer. The Issuer is not
required to transfer or exchange any Note selected for redemption. Also, the
Issuer is not required to transfer or exchange any Note for a period of 15 days
before a selection of Notes to be redeemed.
Principal, Maturity and Interest
     The Issuer will issue $2,310,000,000 of Notes, consisting of $980,000,000
in aggregate principal amount of Senior Cash Pay Notes and $1,330,000,000 in
aggregate principal amount of

168



--------------------------------------------------------------------------------



 



Senior Toggle Notes. The Notes will mature on August 1, 2016. Subject to
compliance with the covenant described below under the caption “Certain
Covenants — Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock,” the Issuer may issue additional Notes
from time to time after this offering under the Indenture (“Additional Notes”).
In addition, in connection with the payment of PIK Interest or Partial PIK
Interest in respect of the Senior Toggle Notes, the Issuer is entitled to,
without the consent of the Holders, increase the outstanding principal amount of
the Senior Toggle Notes or issue additional Senior Toggle Notes (the “PIK
Notes”) under the Indenture on the same terms and conditions as the Senior
Toggle Notes offered hereby (in each case, a “PIK Payment”). The Notes offered
by the Issuer and any Additional Notes and PIK Notes subsequently issued under
the Indenture will be treated as a single class for all purposes under the
Indenture, including waivers, amendments, redemptions and offers to purchase.
Unless the context requires otherwise, references to “Notes” for all purposes of
the Indenture and this “Description of the Notes” include any Additional Notes
and any PIK Notes that are actually issued and references to “principal amount”
of the Notes include any increase in the principal amount of the outstanding
Notes as a result of a PIK Payment.
     Interest will accrue on the Notes from the Issue Date, or from the most
recent date to which interest has been paid or provided for. Interest will be
payable semiannually using a 360-day year comprised of twelve 30-day months to
Holders of record at the close of business on the January 15 or July 15
immediately preceding the interest payment date, on February 1 and August 1 of
each year, commencing February 1, 2009. If a payment date is not on a Business
Day at the place of payment, payment may be made at the place on the next
succeeding Business Day and no interest will accrue for the intervening period.
     Interest on the Senior Toggle Notes will be paid in cash on the first
interest payment date. For any other interest payment period, the Issuer may, at
its option, elect to pay interest on the Senior Toggle Notes:

  •   entirely in cash (“Cash Interest”);     •   entirely by increasing the
principal amount of the outstanding Senior Toggle Notes or by issuing PIK Notes
(“PIK Interest”); or     •   on 50% of the outstanding principal amount of the
Senior Toggle Notes in cash and on 50% of the principal amount by increasing the
principal amount of the outstanding Senior Toggle Notes or by issuing PIK Notes
(“Partial PIK Interest”).

     The Issuer must elect the form of interest payment with respect to each
interest period by delivering a notice to the Trustee and the Paying Agent no
later than 10 business days prior to the beginning of such interest period. The
Trustee or the Paying Agent shall promptly deliver a corresponding notice to the
Holders. In the absence of such an election for any interest period, interest on
the Senior Toggle Notes shall be payable according to the election for the
previous interest period. Notwithstanding anything to the contrary, the payment
of accrued interest in connection with any redemption of Notes as described
under “Optional Redemption” or “Repurchase at the Option of Holders” shall be
made solely in cash.
     Cash Interest on the Senior Toggle Notes will accrue at a rate of 11.00%
per annum and be payable in cash. PIK Interest on the Senior Toggle Notes will
accrue at a rate of 11.75% per annum and be payable (x) with respect to Senior
Toggle Notes represented by one or more global notes registered in the name of,
or held by, The Depository Trust Company (“DTC”) or its nominee on the relevant
record date, by increasing the principal amount of any outstanding global Senior
Toggle Notes by an amount equal to the amount of PIK Interest or Partial PIK

169



--------------------------------------------------------------------------------



 



Interest, as applicable, for the applicable interest period (rounded up to the
nearest whole dollar) (or, if necessary, pursuant to the requirements of the
depositary or otherwise, to authenticate new global notes executed by the Issuer
with such increased principal amounts) and (y) with respect to Senior Toggle
Notes represented by certificated notes, by issuing PIK Notes in certificated
form in an aggregate principal amount equal to the amount of PIK Interest or
Partial PIK Interest, as applicable, for the applicable period (rounded up to
the nearest whole dollar), and the Trustee will, at the request of the Issuer,
authenticate and deliver such PIK Notes in certificated form for original
issuance to the Holders on the relevant record date, as shown by the records of
the registrar of Holders. In the event that the Issuer elects to pay Partial PIK
Interest for any interest period, each Holder will be entitled to receive Cash
Interest in respect of 50% of the principal amount of the Senior Toggle Notes
held by such Holder on the relevant record date and Partial PIK Interest in
respect of 50% of the principal amount of the Senior Toggle Notes held by such
Holder on the relevant record date. Following an increase in the principal
amount of the outstanding global Senior Toggle Notes as a result of a PIK
Payment or Partial PIK Payment, the global Senior Toggle Notes will bear
interest on such increased principal amount from and after the date of such PIK
Payment or Partial PIK Payment. Any PIK Notes issued in certificated form will
be dated as of the applicable interest payment date and will bear interest from
and after such date. All Senior Toggle Notes issued pursuant to a PIK Payment
will mature on August 1, 2016 and will be governed by, and subject to the terms,
provisions and conditions of, the Indenture and shall have the same rights and
benefits as the Senior Toggle Notes issued on the Issue Date. Any certificated
PIK Notes will be issued with the description PIK on the face of such PIK Note.
     Interest on the Senior Cash Pay Notes will accrue at a rate of 10.75% per
annum and be payable in cash.
     Special Interest may accrue on the Notes in certain circumstances pursuant
to the Registration Rights Agreement for the Notes. Any Special Interest on the
Notes will be payable in the same form elected by the Issuer for payment of
interest for the applicable interest payment period. All references to the
Indenture, in any context, to any interest or other amount payable on or with
respect to the Notes shall be deemed to include any Special Interest pursuant to
the Registration Rights Agreement for the Notes.
     Principal of, premium, if any, and interest on the Notes will be payable at
the office or agency of the Issuer maintained for such purpose or, at the option
of the Issuer, payment of Cash Interest may be made by check mailed to the
Holders of the Notes at their respective addresses set forth in the register of
Holders; provided that all payments of principal, premium, if any, and Cash
Interest with respect to the Notes represented by one or more global notes
registered in the name of or held by DTC or its nominee will be made by wire
transfer of immediately available funds to the accounts specified by the Holder
or Holders thereof. Until otherwise designated by the Issuer, the Issuer’s
office or agency will be the office of the Paying Agent maintained for such
purpose.
Mandatory Redemption; Offers to Purchase; Open Market Purchases
     On August 1, 2015 (the “Special Redemption Date”), the Issuer will be
required to redeem for cash a portion (the “Special Redemption Amount”) of
Senior Toggle Notes equal to the product of (x) $30.0 million and (y) the lesser
of (i) one and (ii) a fraction the numerator of which is the aggregate principal
amount outstanding on the Special Redemption Date of the Senior Toggle Notes for
United States federal income tax purposes and the denominator of which is
$1,330,000,000, as determined by the Issuer in good faith and rounded to the
nearest $2,000 (such redemption, the “Special Redemption”). The redemption price
for each portion of a

170



--------------------------------------------------------------------------------



 



Senior Toggle Note so redeemed pursuant to the Special Redemption will equal
100% of the principal amount of such portion plus any accrued and unpaid
interest thereon to the Special Redemption Date.
     On the first interest payment date following the fifth anniversary of the
“issue date” as defined in Treasury Regulation Section 1.1273-2(a)(2) of each
series of Notes (i.e., the Senior Cash Pay Notes and Senior Toggle Notes), and
on each interest payment date thereafter, the Issuer shall redeem a portion of
the principal amount of each then outstanding Note in such series in an amount
equal to the AHYDO Catch-Up Payment for such interest payment date with respect
to such Note. The “AHYDO Catch-Up Payment” for a particular interest payment
date with respect to each Note in a series means the minimum principal
prepayment sufficient to ensure that as of the close of such interest payment
date, the aggregate amount which would be includible in gross income with
respect to such Note before the close of such interest payment date (as
described in Section 163(i)(2)(A) of the Code) does not exceed the sum
(described in Section 163(i)(2)(B) of the Code) of (i) the aggregate amount of
interest to be paid on such Note (including for this purpose any AHYDO Catch-Up
Payments) before the close of such interest payment date plus (ii) the product
of the issue price of such Note as defined in Section 1273(b) of the Code (i.e.,
the first price at which a substantial amount of the Notes in such series is
sold, disregarding for this purpose sales to bond houses, brokers or similar
persons acting in the capacity of underwriters, placement agents or wholesalers)
and its yield to maturity (within the meaning of Section 163(i)(2)(B) of the
Code), with the result that such Note is not treated as having “significant
original issue discount” within the meaning of Section 163(i)(1)(C) of the Code;
provided, however, for avoidance of doubt, that if the yield to maturity of such
Note is less than the amount described in Section 163(i)(1)(B) of the Code, the
AHYDO Catch-Up Payment shall be zero for each interest payment date with respect
to such Note. It is intended that no Senior Cash Pay Note and that no Senior
Toggle Note will be an “applicable high yield discount obligation” (an “AHYDO”)
within the meaning of Section 163(i)(1) of the Code, and this provision will be
interpreted consistently with such intent. The computations and determinations
required in connection with any AHYDO Catch-Up Payment will be made by the
Issuer in its good faith reasonable discretion and will be binding upon the
Holders absent manifest error.
     The Issuer is not required to make any sinking fund payments with respect
to the Notes. However, under certain circumstances, the Issuer may be required
to offer to purchase Notes as described under the caption “Repurchase at the
Option of Holders.” We may at any time and from time to time purchase Notes in
the open market or otherwise.
Optional Redemption Senior
Cash Pay Notes
     At any time prior to August 1, 2012, the Senior Cash Pay Notes may be
redeemed or purchased (by the Issuer or any other Person), in whole or in part,
upon notice as described under “Selection and Notice,” at a redemption price
equal to 100% of the principal amount of Senior Cash Pay Notes redeemed plus the
Applicable Premium as of the date of redemption (the “Redemption Date”), and,
without duplication, accrued and unpaid interest to the Redemption Date, subject
to the rights of Holders of Senior Cash Pay Notes on the relevant record date to
receive interest due on the relevant interest payment date. The Issuer may
provide in such notice that payment of the redemption price and performance of
the Issuer’s obligations with respect to such redemption or purchase may be
performed by another Person.

171



--------------------------------------------------------------------------------



 



     On and after August 1, 2012, the Senior Cash Pay Notes may be redeemed or
purchased (by the Issuer or any other Person), at the Issuer’s option, in whole
or in part, upon notice as described under “Selection and Notice,” at any time
and from time to time at the redemption prices set forth below. The Issuer may
provide in such notice that the payment of the redemption price and the
performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person. The Senior Cash Pay Notes will be redeemable at the
redemption prices (expressed as percentages of principal amount of the Senior
Cash Pay Notes to be redeemed) set forth below plus accrued and unpaid interest
thereon to the applicable Redemption Date, subject to the right of Holders of
record of Senior Cash Pay Notes on the relevant record date to receive interest
due on the relevant interest payment date, if redeemed during the twelve-month
period beginning on August 1 of each of the years indicated below:

          Year   Percentage
2012
    105.375 %
2013
    102.688 %
2014 and thereafter
    100.000 %

     In addition, until August 1, 2011, the Issuer may, at its option, on one or
more occasions, redeem up to 40% of the then outstanding aggregate principal
amount of Senior Cash Pay Notes at a redemption price equal to 110.750% of the
aggregate principal amount thereof, plus accrued and unpaid interest thereon to
the applicable Redemption Date, subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date, with the net cash proceeds of one or more Equity Offerings to the extent
such net cash proceeds are received by or contributed to the Issuer; provided
that at least 50% of the sum of the aggregate principal amount of Senior Cash
Pay Notes originally issued under the Indenture and any Additional Notes that
are Senior Cash Pay Notes issued under the Indenture after the Issue Date
remains outstanding immediately after the occurrence of each such redemption;
provided further that each such redemption occurs within 180 days of the date of
closing of each such Equity Offering.
     The Issuer may provide in such notice that payment of the redemption price
and performance of the Issuer’s obligations with respect thereto may be
performed by another Person. Notice of any redemption upon any Equity Offering
may be given prior to the completion of the related Equity Offering, and any
such redemption or notice may, at the Issuer’s discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of the
related Equity Offering.
     The Trustee or the Paying Agent shall select the Notes to be purchased in
the manner described under “Selection and Notice.”
Senior Toggle Notes
     At any time prior to August 1, 2012, the Senior Toggle Notes may be
redeemed or purchased (by the Issuer or any other Person), in whole or in part,
upon notice as described under “Selection and Notice,” at a redemption price
equal to 100% of the principal amount of Senior Toggle Notes redeemed plus the
Applicable Premium as of the date of redemption (the “Redemption Date”), and,
without duplication, accrued and unpaid interest to the Redemption Date, subject
to the rights of Holders of Senior Toggle Notes on the relevant record date to
receive interest due on the relevant interest payment date. The Issuer may
provide in such notice that payment of the redemption price and performance of
the Issuer’s obligations with respect to such redemption or purchase may be
performed by another Person.

172



--------------------------------------------------------------------------------



 



     On and after August 1, 2012, the Senior Toggle Notes may be redeemed or
purchased (by the Issuer or any other Person), at the Issuer’s option, in whole
or in part, upon notice as described under “Selection and Notice,” at any time
and from time to time at the redemption prices set forth below. The Issuer may
provide in such notice that the payment of the redemption price and the
performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person. The Senior Toggle Notes will be redeemable at the
redemption prices (expressed as percentages of principal amount of the Senior
Toggle Notes to be redeemed) set forth below plus accrued and unpaid interest
thereon to the applicable Redemption Date, subject to the right of Holders of
record of Senior Toggle Notes on the relevant record date to receive interest
due on the relevant interest payment date, if redeemed during the twelve-month
period beginning on August 1 of each of the years indicated below:

          Year   Percentage
2012
    105.500 %
2013
    102.750 %
2014 and thereafter
    100.000 %

     In addition, until August 1, 2011, the Issuer may, at its option, on one or
more occasions, redeem up to 40% of the then outstanding aggregate principal
amount of Senior Toggle Notes (and any PIK Notes issued in respect thereof) at a
redemption price equal to 111.000% of the aggregate principal amount thereof,
plus accrued and unpaid interest thereon to the applicable Redemption Date,
subject to the right of Holders of record on the relevant record date to receive
interest due on the relevant interest payment date, with the net cash proceeds
of one or more Equity Offerings to the extent such net cash proceeds are
received by or contributed to the Issuer; provided that at least 50% of the sum
of the aggregate principal amount of Senior Toggle Notes originally issued under
the Indenture and any Additional Notes that are Senior Toggle Notes issued under
the Indenture after the Issue Date (but excluding PIK Notes) remains outstanding
immediately after the occurrence of each such redemption; provided further that
each such redemption occurs within 180 days of the date of closing of each such
Equity Offering.
     The Issuer may provide in such notice that payment of the redemption price
and performance of the Issuer’s obligations with respect thereto may be
performed by another Person. Notice of any redemption upon any Equity Offering
may be given prior to the completion of the related Equity Offering, and any
such redemption or notice may, at the Issuer’s discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of the
related Equity Offering. The Trustee or the Paying Agent shall select the Notes
to be purchased in the manner described under “Selection and Notice.”
Repurchase at the Option of Holders
Change of Control
     The Notes will provide that if a Change of Control occurs, unless the
Issuer has previously or concurrently mailed a redemption notice with respect to
all the outstanding Notes as described under “Optional Redemption,” the Issuer
will make an offer to purchase all of the Notes pursuant to the offer described
below (the “Change of Control Offer”) at a price in cash (the “Change of Control
Payment”) equal to 101.0% of the aggregate principal amount thereof plus accrued
and unpaid interest, if any, to the date of purchase, subject to the right of
Holders

173



--------------------------------------------------------------------------------



 



of the Notes of record on the relevant record date to receive interest due on
the relevant interest payment date. Within 30 days following any Change of
Control, the Issuer will send notice of such Change of Control Offer by
first-class mail, with a copy to the Trustee, to each Holder of Notes to the
address of such Holder appearing in the security register with a copy to the
Trustee, or otherwise in accordance with the procedures of DTC, with the
following information:
     (1) that a Change of Control Offer is being made pursuant to the covenant
entitled “Repurchase at the Option of Holders — Change of Control,” and that all
Notes properly tendered pursuant to such Change of Control Offer will be
accepted for payment by the Issuer;
     (2) the purchase price and the purchase date, which will be no earlier than
30 days nor later than 60 days from the date such notice is mailed (the “ Change
of Control Payment Date”);
     (3) that any Note not properly tendered will remain outstanding and
continue to accrue interest;
     (4) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;
     (5) that Holders electing to have any Notes purchased pursuant to a Change
of Control Offer will be required to surrender such Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of such Notes
completed, to the Paying Agent specified in the notice at the address specified
in the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;
     (6) that Holders will be entitled to withdraw their tendered Notes and
their election to require the Issuer to purchase such Notes, provided that the
Paying Agent receives, not later than the close of business on the fifth
Business Day preceding the Change of Control Payment Date, a telegram, facsimile
transmission or letter setting forth the name of the Holder of the Notes, the
principal amount of Notes tendered for purchase, and a statement that such
Holder is withdrawing its tendered Notes and its election to have such Notes
purchased;
     (7) that the Holders whose Notes are being repurchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered. The unpurchased portion of the Notes must be equal to a
minimum of $2,000 or an integral multiple of $1,000 in principal amount;
provided, however, that if PIK Notes are issued or PIK Interest or Partial PIK
Interest is paid, the principal amount of such unpurchased portion may equal a
minimum of $1.00 or an integral multiple of $1.00;
     (8) if such notice is mailed prior to the occurrence of a Change of
Control, stating that the Change of Control Offer is conditional on the
occurrence of such Change of Control; and
     (9) the other instructions, as determined by the Issuer, consistent with
the covenant described hereunder, that a Holder must follow.
     The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of Notes by the Issuer pursuant to a Change of

174



--------------------------------------------------------------------------------



 



Control Offer. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of the Indenture, the Issuer will
comply with the applicable securities laws and regulations and shall not be
deemed to have breached its obligations described in the Indenture by virtue
thereof.
     On the Change of Control Payment Date, the Issuer will, to the extent
permitted by law,
     (1) accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer,
     (2) deposit with the Paying Agent an amount equal to the aggregate Change
of Control Payment in respect of all Notes or portions thereof so tendered, and
     (3) deliver, or cause to be delivered, to the Trustee for cancellation (and
delivery to the Paying Agent) the Notes so accepted together with an Officer’s
Certificate to the Trustee stating that such Notes or portions thereof have been
tendered to and purchased by the Issuer.
     The Senior Credit Facilities will, and future credit agreements or other
agreements to which the Issuer becomes a party may, provide that certain change
of control events with respect to the Issuer would constitute a default
thereunder (including a Change of Control under the Indenture). If we experience
a change of control that triggers a default under our Senior Credit Facilities,
we could seek a waiver of such default or seek to refinance our Senior Credit
Facilities. In the event we do not obtain such a waiver or refinance the Senior
Credit Facilities, such default could result in amounts outstanding under our
Senior Credit Facilities being declared due and payable and cause a Receivables
Facility to be wound down.
     Our ability to pay cash to the Holders of Notes following the occurrence of
a Change of Control may be limited by our then-existing financial resources.
Therefore, sufficient funds may not be available when necessary to make any
required repurchases.
     The Change of Control purchase feature of the Notes may in certain
circumstances make more difficult or discourage a sale or takeover of us and,
thus, the removal of incumbent management. The Change of Control purchase
feature is a result of negotiations between the Initial Purchasers and us. After
the Issue Date, we have no present intention to engage in a transaction
involving a Change of Control, although it is possible that we could decide to
do so in the future. Subject to the limitations discussed below, we could, in
the future, enter into certain transactions, including acquisitions,
dispositions, refinancings or other recapitalizations, that would not constitute
a Change of Control under the Indenture, but that could increase the amount of
indebtedness outstanding at such time or otherwise affect our capital structure
or credit ratings. Restrictions on our ability to incur additional Indebtedness
are contained in the covenants described under “Certain Covenants — Limitation
on Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock” and “Certain Covenants — Liens.” Such restrictions in the Indenture can
be waived only with the consent of the Holders of a majority in principal amount
of the Notes then outstanding. Except for the limitations contained in such
covenants, however, the Indenture will not contain any covenants or provisions
that may afford Holders of the Notes protection in the event of a highly
leveraged transaction.
     We will not be required to make a Change of Control Offer following a
Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in the Indenture applicable to a Change of Control Offer made by us and
purchases all Notes validly tendered and not withdrawn under such

175



--------------------------------------------------------------------------------



 



Change of Control Offer. Notwithstanding anything to the contrary herein, a
Change of Control Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.
     The definition of “Change of Control” includes a disposition of all or
substantially all of the assets of the Issuer and its Restricted Subsidiaries to
any Person. Although there is a limited body of case law interpreting the phrase
“substantially all,” there is no precise established definition of the phrase
under applicable law. Accordingly, in certain circumstances there may be a
degree of uncertainty as to whether a particular transaction would involve a
disposition of “all or substantially all” of the assets of the Issuer and its
Restricted Subsidiaries. As a result, it may be unclear as to whether a Change
of Control has occurred and whether a Holder of Notes may require the Issuer to
make an offer to repurchase the Notes as described above.
     Except as described in clause (11) of the second paragraph under
“Amendment, Supplement and Waiver,” the provisions in the Indenture relative to
the Issuer’s obligation to make an offer to repurchase the Notes as a result of
a Change of Control may be waived or modified at any time with the written
consent of the Holders of a majority in principal amount of the then outstanding
Notes under the Indenture.
Asset Sales

    The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale, unless:

     (1) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Issuer) of the assets sold or
otherwise disposed of; and
     (2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Issuer or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:
     (a) any liabilities (as shown on the Issuer’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto) of the
Issuer or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the Notes or that are owed to the Issuer or a Restricted
Subsidiary, that are assumed by the transferee of any such assets and for which
the Issuer and all of its Restricted Subsidiaries have been validly released by
all creditors in writing,
     (b) any securities, notes or other obligations or assets received by the
Issuer or such Restricted Subsidiary from such transferee that are converted by
the Issuer or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale, and
     (c) any Designated Non-cash Consideration received by the Issuer or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed
$300.0 million at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value

176



--------------------------------------------------------------------------------



 



 shall be deemed to be cash for purposes of this provision and for no other
purpose.
     Within 18 months after the receipt of any Net Proceeds of any Asset Sale by
the Issuer or any Restricted Subsidiary, the Issuer or such Restricted
Subsidiary, at its option, may apply the Net Proceeds from such Asset Sale,
     (1) to permanently reduce:
     (a) Obligations under the Senior Credit Facilities and to correspondingly
reduce commitments with respect thereto;
     (b) Obligations under Pari Passu Indebtedness (as defined below) that is
secured by a Lien, which Lien is permitted by the Indenture, and to
correspondingly reduce commitments with respect thereto;
     (c) Obligations under (i) Notes (to the extent such purchases are at or
above 100% of the principal amount thereof) or (ii) any other Pari Passu
Indebtedness of the Issuer or a Restricted Guarantor (and to correspondingly
reduce commitments with respect thereto); provided that the Issuer shall equally
and ratably reduce Obligations under the Notes as provided under “Optional
Redemption,” through open-market purchases (to the extent such purchases are at
or above 100% of the principal amount thereof) or by making an offer (in
accordance with the procedures set forth below for an Asset Sale Offer) to all
Holders of Notes to purchase a pro rata amount of Notes at 100% of the principal
amount thereof, plus accrued but unpaid interest; or
     (d) Indebtedness of a Restricted Subsidiary that is not a Guarantor, other
than Indebtedness owed to the Issuer or another Restricted Subsidiary; or
     (2) to (a) make an Investment in any one or more businesses, provided that
such Investment in any business is in the form of the acquisition of Capital
Stock and results in the Issuer or Restricted Subsidiary, as the case may be,
owning an amount of the Capital Stock of such business such that it constitutes
a Restricted Subsidiary, (b) acquire properties, (c) make capital expenditures
or (d) acquire other assets that, in the case of each of clauses (a), (b),
(c) and (d) are either (x) used or useful in a Similar Business or (y) replace
the businesses, properties and/or assets that are the subject of such Asset
Sale;
     provided that, in the case of clause (2) above, a binding commitment shall
be treated as a permitted application of the Net Proceeds from the date of such
commitment so long as the Issuer or such other Restricted Subsidiary enters into
such commitment with the good faith expectation that such Net Proceeds will be
applied to satisfy such commitment within the later of 18 months after receipt
of such Net Proceeds and 180 days following such commitment; provided that if
such commitment is cancelled or terminated after the later of such 18 month or
180 day period for any reason before such Net Proceeds are applied, then such
Net Proceeds shall constitute Excess Proceeds.
     Any Net Proceeds from any Asset Sale described in the preceding paragraph
that are not invested or applied as provided and within the time period set
forth in the preceding paragraph will be deemed to constitute “Excess Proceeds.”
When the aggregate amount of Excess Proceeds with respect to the Notes exceeds
$100.0 million, the Issuer shall make an offer to all Holders of the Notes and,
if required by the terms of any Indebtedness that is pari passu in right of
payment with such Notes (“Pari Passu Indebtedness”), to the holders of such Pari
Passu Indebtedness (an “Asset Sale Offer”), to purchase the maximum aggregate
principal amount of

177



--------------------------------------------------------------------------------



 



such Notes and the maximum aggregate principal amount (or accreted value, if
less) of such Pari Passu Indebtedness that is a minimum of $2,000 or an integral
multiple of $1,000 thereof, or if PIK Notes are issued or PIK Interest or
Partial PIK Interest is paid, a minimum of $1.00 and an integral multiple of
$1.00, (in each case in aggregate principal amount) that may be purchased out of
the Excess Proceeds at an offer price in cash in an amount equal to 100% of the
principal amount thereof (or accreted value, if applicable) plus accrued and
unpaid interest to the date fixed for the closing of such offer, in accordance
with the procedures set forth in the Indenture. The Issuer will commence an
Asset Sale Offer with respect to Excess Proceeds within ten Business Days after
the date that Excess Proceeds exceed $100.0 million by mailing the notice
required pursuant to the terms of the Indenture, with a copy to the Trustee or
otherwise in accordance with the procedures of DTC. The Issuer, in its sole
discretion, may satisfy the foregoing obligations with respect to any Net
Proceeds from an Asset Sale by making an Asset Sale Offer with respect to such
Net Proceeds prior to the expiration of the relevant 18 month period (or such
longer period provided above) or with respect to Excess Proceeds of
$100.0 million or less.
     To the extent that the aggregate principal amount of Notes and the
aggregate principal amount (or accreted value, if applicable) of such Pari Passu
Indebtedness tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds with respect to the Notes, the Issuer may use any remaining Excess
Proceeds for general corporate purposes, subject to the other covenants
contained in the Indenture. If the aggregate principal amount of Notes and the
aggregate principal amount (or accreted value, if applicable) of the Pari Passu
Indebtedness surrendered in an Asset Sale Offer exceeds the amount of Excess
Proceeds with respect to the Notes, the Trustee or the Paying Agent shall select
the Notes and the Issuer or the agent for such Pari Passu Indebtedness will
select such other Pari Passu Indebtedness to be purchased on a pro rata basis
based on the principal amount of the Notes and the aggregate principal amount
(or accreted value, if applicable) of such Pari Passu Indebtedness tendered.
Upon completion of any such Asset Sale Offer, the amount of Excess Proceeds
shall be reset at zero.
     Pending the final application of any Net Proceeds pursuant to this
covenant, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit
facility, including under any Senior Credit Facility, or otherwise invest such
Net Proceeds in any manner not prohibited by the Indenture.
     The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of the
Indenture, the Issuer will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in the Indenture by virtue thereof.
     Except as described in clause (11) of the second paragraph under
“Amendment, Supplement and Waiver,” the provisions under the Indenture relative
to the Issuer’s obligation to make an offer to repurchase the Notes as a result
of an Asset Sale may be waived or modified with the written consent of the
Holders of a majority in principal amount of the then outstanding Notes.
Selection and Notice
     If the Issuer is redeeming less than all of a series of Notes at any time,
the Trustee or the Paying Agent will select the Notes of such series to be
redeemed (a) if such Notes are listed on any national securities exchange, in
compliance with the requirements of the principal national

178



--------------------------------------------------------------------------------



 



securities exchange on which such Notes are listed or (b) on a pro rata basis to
the extent practicable, or, if the pro rata basis is not practicable for any
reason by lot or by such other method as the Trustee or the Paying Agent shall
deem appropriate.
     Notices of purchase or redemption shall be mailed by first-class mail,
postage prepaid, at least 30 but not more than 60 days before the purchase or
redemption date to (x) each Holder of Notes to be redeemed at such Holder’s
registered address, (y) to the Trustee to forward to each Holder of Notes to be
redeemed at such Holder’s registered address, or (z) otherwise in accordance
with the procedures of DTC, except that redemption notices may be mailed more
than 60 days prior to a redemption date if the notice is issued in connection
with a defeasance of the Notes or a satisfaction and discharge of the Indenture.
If any Note is to be purchased or redeemed in part only, any notice of purchase
or redemption that relates to such Note shall state the portion of the principal
amount thereof that has been or is to be purchased or redeemed.
     The Issuer will issue a new Note in a principal amount equal to the
unredeemed portion of the original Note in the name of the Holder upon
cancellation of the original Note. Notes called for redemption become due on the
date fixed for redemption. On and after the redemption date, interest ceases to
accrue on Notes or portions of them called for redemption.
Certain Covenants
     Set forth below are summaries of certain covenants that will be contained
in the Indenture.
Limitation on Restricted Payments
     The Issuer will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:
     (1) declare or pay any dividend or make any distribution or any payment
having the effect thereof on account of the Issuer’s or any Restricted
Subsidiary’s Equity Interests (in such Person’s capacity as holder of such
Equity Interests), including any dividend or distribution payable in connection
with any merger or consolidation other than:
     (a) dividends or distributions payable solely in Equity Interests (other
than Disqualified Stock) of the Issuer; or
     (b) dividends or distributions by a Restricted Subsidiary so long as, in
the case of any dividend or distribution payable on or in respect of any class
or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary of the Issuer, the Issuer or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities;
     (2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Issuer or any direct or indirect parent of the Issuer,
including in connection with any merger or consolidation;
     (3) make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness other
than:

179



--------------------------------------------------------------------------------



 



     (a) Indebtedness permitted under clause (8) of the covenant described under
“— Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock”; or
     (b) the purchase, repurchase or other acquisition of Subordinated
Indebtedness of the Issuer or any Restricted Subsidiary purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition; or
     (4) make any Restricted Investment
     (all such payments and other actions set forth in clauses (1) through
(4) above being collectively referred to as “Restricted Payments”), unless, at
the time of such Restricted Payment:
     (1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;
     (2) immediately after giving effect to such transaction on a pro forma
basis, the Issuer could incur $1.00 of additional Indebtedness pursuant to the
Consolidated Leverage Ratio test set forth in the first paragraph of the
covenant described under “— Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”; and
     (3) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Issuer and its Restricted Subsidiaries
after the Issue Date (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock (as
defined below) pursuant to clause (c) thereof only), (6)(c) and (8) of the next
succeeding paragraph, but excluding all other Restricted Payments permitted by
the next succeeding paragraph), is less than the sum of (without duplication):
     (a) 50% of the Consolidated Net Income of the Issuer for the period (taken
as one accounting period) beginning on the first day of the fiscal quarter
commencing after the Issue Date to the end of the Issuer’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment, or, in the case such Consolidated Net Income for
such period is a deficit, minus 100% of such deficit; plus
     (b) 100% of the aggregate net proceeds (including cash and the fair market
value, as determined in good faith by the Issuer, of marketable securities or
other property) received by the Issuer or a Restricted Subsidiary since
immediately after the Issue Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness or issue
Disqualified Stock or Preferred Stock pursuant to clause (12)(a) of the second
paragraph of “— Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock”) from the issue or sale of:
     (i)(A) Equity Interests of the Issuer, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received from the sale of:
     (x) Equity Interests to members of management, directors or consultants of
the Issuer, its Restricted Subsidiaries and any direct or indirect parent
company

180



--------------------------------------------------------------------------------



 



of the Issuer, after the Issue Date to the extent such amounts have been applied
to Restricted Payments made in accordance with clause (4) of the next succeeding
paragraph; and
     (y) Designated Preferred Stock; and
     (B) to the extent such proceeds or other property are actually contributed
to the capital of the Issuer or any Restricted Subsidiary, Equity Interests of
the Issuer’s direct or indirect parent companies (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of such companies or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (4) of the next succeeding paragraph);
or
     (ii) debt of the Issuer or any Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of the Issuer or a direct
or indirect parent company of the Issuer;
provided, however, that this clause (b) shall not include the proceeds from
(W) Refunding Capital Stock (as defined below), (X) Equity Interests or
convertible debt securities sold to the Issuer or a Restricted Subsidiary, as
the case may be, (Y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (Z) Excluded Contributions; plus
     (c) 100% of the aggregate amount of net proceeds (including cash and the
fair market value, as determined in good faith by the Issuer, of marketable
securities or other property) contributed to the capital of the Issuer following
the Issue Date (other than (i) net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness or issue Disqualified Stock or
Preferred Stock pursuant to clause (12)(a) of the second paragraph of “—
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock”, (ii) by a Restricted Subsidiary and (iii) from any Excluded
Contributions); plus
     (d) 100% of the aggregate amount of proceeds (including cash and the fair
market value, as determined in good faith by the Issuer, of marketable
securities or other property) received by the Issuer or a Restricted Subsidiary
by means of:
     (i) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of Restricted Investments made by the Issuer or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Issuer or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Issuer or its Restricted Subsidiaries, in each case with respect to Restricted
Investments made after the Issue Date; or
     (ii) the sale or other disposition (other than to the Issuer or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a dividend
or distribution from an Unrestricted Subsidiary after the Issue Date; plus
     (e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Issue Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Issuer in good
faith or if such fair market value may exceed $100.0 million, in writing by an
Independent Financial Advisor, at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, other than to the extent
such Investment constituted a Permitted Investment.

181



--------------------------------------------------------------------------------



 



     The foregoing provisions will not prohibit:
     (1) the payment of any dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of the Indenture;
     (2)(a) the redemption, repurchase, retirement or other acquisition of any
(i) Equity Interests (“Treasury Capital Stock”) or Subordinated Indebtedness of
the Issuer or any Restricted Subsidiary or (ii) Equity Interests of any direct
or indirect parent company of the Issuer, in the case of each of clause (i) and
(ii), in exchange for, or out of the proceeds of the substantially concurrent
sale or issuance (other than to the Issuer or a Restricted Subsidiary) of,
Equity Interests of the Issuer, or any direct or indirect parent company of the
Issuer to the extent contributed to the capital of the Issuer or any Restricted
Subsidiary (in each case, other than any Disqualified Stock) (“Refunding Capital
Stock”), (b) the declaration and payment of dividends on the Treasury Capital
Stock out of the proceeds of the substantially concurrent sale (other than to
the Issuer or a Restricted Subsidiary) of the Refunding Capital Stock, and
(c) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (6)(a)
or (b) of this paragraph, the declaration and payment of dividends on the
Refunding Capital Stock (other than Refunding Capital Stock the proceeds of
which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Issuer) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;
     (3) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Issuer or a Restricted Subsidiary made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Issuer or a Restricted Subsidiary, as the case may be,
which is incurred in compliance with “— Limitation on Incurrence of Indebtedness
and Issuance of Disqualified Stock and Preferred Stock” so long as:
     (a) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, exchanged, acquired or retired for
value, plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,
repurchased, exchanged, acquired or retired and any fees and expenses incurred
in connection with such redemption, repurchase, exchange, acquisition or
retirement and the issuance of such new Indebtedness;
     (b) such new Indebtedness is subordinated to the Notes or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, exchanged, acquired or retired for
value;
     (c) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Subordinated Indebtedness
being so redeemed, repurchased, exchanged, acquired or retired; and
     (d) such new Indebtedness has a Weighted Average Life to Maturity equal to
or greater than the remaining Weighted Average Life to Maturity of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired;

182



--------------------------------------------------------------------------------



 



     (4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests (other than Disqualified Stock) of the
Issuer or any of its direct or indirect parent companies held by any future,
present or former employee, director, officer or consultant of the Issuer, any
of its Subsidiaries or any of its direct or indirect parent companies pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement (including, for the avoidance of doubt, any
principal and interest payable on any notes issued by the Issuer or any direct
or indirect parent company of the Issuer in connection with any such repurchase,
retirement or acquisition), or any stock subscription or shareholder agreement,
including any Equity Interest rolled over by management of the Issuer or any
direct or indirect parent company of the Issuer in connection with the
Transactions; provided, however, that the aggregate Restricted Payments made
under this clause (4) do not exceed in any calendar year $50.0 million with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $75.0 million in any calendar year; provided
further that such amount in any calendar year may be increased by an amount not
to exceed:
     (a) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Issuer and, to the extent contributed to the capital
of the Issuer, Equity Interests of any of the direct or indirect parent
companies of the Issuer, in each case to employees, directors, officers or
consultants of the Issuer, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Issue Date (other than Equity
Interests the proceeds of which are used to fund the Transactions), to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of clause
(3) of the preceding paragraph; plus
     (b) the cash proceeds of key man life insurance policies received by the
Issuer (or by any direct or indirect parent company to the extent actually
contributed in cash to the Issuer) or any of its Restricted Subsidiaries after
the Issue Date; less
     (c) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (a) and (b) of this clause (4);
and provided further that cancellation of Indebtedness owing to the Issuer or
any Restricted Subsidiary from employees, directors, officers or consultants of
the Issuer, any of its Subsidiaries or its direct or indirect parent companies
in connection with a repurchase of Equity Interests of the Issuer or any of the
Issuer’s direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of the
Indenture;
     (5) the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Issuer or any of its Restricted Subsidiaries
issued in accordance with the covenant described under “— Limitation on
Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock”;
     (6)(a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Issuer or any of its Restricted Subsidiaries after the Issue Date, provided
that the amount of dividends paid pursuant to this clause (a) shall not exceed
the aggregate amount of cash actually received by the Issuer or a Restricted
Subsidiary from the issuance of such Designated Preferred Stock;
     (b) a Restricted Payment to a direct or indirect parent company of the
Issuer, the proceeds of which will be used to fund the payment of dividends to
holders of any class

183



--------------------------------------------------------------------------------



 



or series of Designated Preferred Stock (other than Disqualified Stock) of such
parent corporation issued after the Issue Date, provided that the amount of
Restricted Payments paid pursuant to this clause (b) shall not exceed the
aggregate amount of cash actually contributed to the capital of the Issuer from
the sale of such Designated Preferred Stock; or
     (c) the declaration and payment of dividends on Refunding Capital Stock
that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to clause (2) of this paragraph;
provided, however, that, in the case of each of (a), (b) and (c) of this clause
(6), for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Issuer could incur $1.00 of
additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in the covenant described under “— Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”;
     (7) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
     (8) the declaration and payment of dividends on the Issuer’s common stock
(or a Restricted Payment to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
Equity Offering of such common stock after the Issue Date, of up to 6% per annum
of the net cash proceeds received by (or, in the case of a Restricted Payment to
a direct or indirect parent entity, contributed to the capital of) the Issuer in
or from any such public Equity Offering;
     (9) Restricted Payments that are made with Excluded Contributions;
     (10) other Restricted Payments in an aggregate amount taken together with
all other Restricted Payments made pursuant to this clause (10) not to exceed
$400.0 million;
     (11) distributions or payments of Receivables Fees and Securitization Fees;
     (12) any Restricted Payment used to fund or effect the Transactions and the
fees and expenses related thereto or owed to Affiliates, in each case to the
extent permitted by the covenant described under “—Transactions with
Affiliates”, and any payments to holders of Equity Interests of the Issuer
(immediately prior to giving effect to the Transactions) in connection with, or
as a result of, their exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect
thereto;
     (13) the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness pursuant to the provisions similar to
those described under the captions “Repurchase at the Option of Holders — Change
of Control” and “Repurchase at the Option of Holders — Asset Sales”; provided
that all Notes tendered by Holders in connection with a Change of Control Offer
or Asset Sale Offer, as applicable, have been repurchased, redeemed or acquired
for value;
     (14) the declaration and payment of dividends or the payment of other
distributions by the Issuer or a Restricted Subsidiary to, or the making of
loans or advances to, any of the

184



--------------------------------------------------------------------------------



 



Issuer’s direct or indirect parent companies in amounts required for any direct
or indirect parent companies to pay, in each case without duplication,
     (a) franchise taxes and other fees, taxes and expenses required to maintain
their legal existence;
     (b) federal, foreign, state and local income or franchise and similar
taxes; provided that, in each fiscal year, the amount of such payments shall not
exceed the amount that the Issuer and its Restricted Subsidiaries would be
required to pay in respect of federal, foreign, state and local income or
franchise taxes if such entities were corporations paying taxes separately from
any parent entity at the highest combined applicable federal, foreign, state,
local or franchise tax rate for such fiscal year (and to the extent of any
amounts actually received in cash from its Unrestricted Subsidiaries, in amounts
required to pay such taxes to the extent attributable to the income of such
Unrestricted Subsidiaries);
     (c) customary salary, bonus and other benefits payable to directors,
officers and employees of any direct or indirect parent company of the Issuer to
the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Issuer and its Restricted Subsidiaries;
     (d) general operating and overhead costs and expenses of any direct or
indirect parent company of the Issuer to the extent such costs and expenses are
attributable to the ownership or operation of the Issuer and its Restricted
Subsidiaries;
     (e) amounts payable to the Investors pursuant to the Sponsor Management
Agreement;
     (f) fees and expenses other than to Affiliates of the Issuer related to
(i) any equity or debt offering of such parent entity (whether or not
successful) and (ii) any Investment otherwise permitted under this covenant
(whether or not successful);
     (g) cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Issuer or any direct or indirect parent
of the Issuer; and
     (h) to finance Investments otherwise permitted to be made pursuant to this
covenant; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment; (B) such direct or indirect
parent company shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
capital of the Issuer or one of its Restricted Subsidiaries or (2) the merger of
the Person formed or acquired into the Issuer or one of its Restricted
Subsidiaries (to the extent not prohibited by the covenant “— Merger,
Consolidation or Sale of All or Substantially All Assets” below) in order to
consummate such Investment; (C) such direct or indirect parent company and its
Affiliates (other than the Issuer or a Restricted Subsidiary) receives no
consideration or other payment in connection with such transaction except to the
extent the Issuer or a Restricted Subsidiary could have given such consideration
or made such payment in compliance with the Indenture; (D) any property received
by the Issuer shall not increase amounts available for Restricted Payments
pursuant to clause (3) of the preceding paragraph; and (E) such Investment shall
be deemed to be made by the Issuer or a Restricted Subsidiary by another
provision of this covenant (other than pursuant to clause (10) hereof) or
pursuant to the definition of “Permitted Investments” (other than clause (9)
thereof);

185



--------------------------------------------------------------------------------



 



     (15) the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Issuer or a Restricted Subsidiary by,
Unrestricted Subsidiaries;
     (16) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Issuer and its
Restricted Subsidiaries, taken as a whole, that complies with the covenant
described under “— Merger, Consolidation or Sale of All or Substantially All
Assets”; provided that as a result of such consolidation, merger or transfer of
assets, the Issuer shall make a Change of Control Offer and that all Notes
tendered by Holders in connection with such Change of Control Offer have been
repurchased, redeemed or acquired for value;
     (17) any Restricted Payments relating to a Securitization Subsidiary that,
in the good faith determination of the Issuer, are necessary or advisable to
effect any Qualified Securitization Financing; and
     (18) purchase Equity Interests of CCO not owned by the Issuer or its
Restricted Subsidiaries (whether by tender offer, open market purchase, merger
or otherwise);
     provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (10), (15) and (17), no Default shall
have occurred and be continuing or would occur as a consequence thereof.
     As of the Issue Date, all of the Subsidiaries of the Issuer will be
Restricted Subsidiaries. The Issuer will not permit any Unrestricted Subsidiary
to become a Restricted Subsidiary except pursuant to the second to last sentence
of the definition of “Unrestricted Subsidiary.” For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Issuer and its Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated will be deemed to be Investments in an amount
determined as set forth in the last sentence of the definition of “Investments.”
Such designation will be permitted only if a Restricted Payment in such amount
would be permitted at such time pursuant to this covenant or pursuant to the
definition of “Permitted Investments,” and if such Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries will not
be subject to any of the restrictive covenants set forth in the Indenture.
     Notwithstanding the foregoing provisions of this covenant, the Issuer will
not, and will not permit any of its Restricted Subsidiaries to, pay any cash
dividend or make any cash distribution on, or in respect of, the Issuer’s
Capital Stock or purchase for cash or otherwise acquire for cash any Capital
Stock of the Issuer or any direct or indirect parent of the Issuer for the
purpose of paying any cash dividend or making any cash distribution to, or
acquiring Capital Stock of any direct or indirect parent of the Issuer for cash
from, the Investors, or guarantee any Indebtedness of any Affiliate of the
Issuer for the purpose of paying such dividend, making such distribution or so
acquiring such Capital Stock to or from the Issuer, in each case by means of
utilization of the cumulative Restricted Payment credit provided by the first
paragraph of this covenant, or the exceptions provided by clauses (1) or (10) of
the second paragraph of this covenant or clause (12) of the definition of
“Permitted Investments,” unless the most recent interest payment made by the
Issuer was a Cash Interest payment and the Issuer has not made a PIK Election
with respect to the next interest payment due and, in each case, such payment is
otherwise in compliance with this covenant.

186



--------------------------------------------------------------------------------



 



Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an "incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Issuer and the Restricted Guarantors
will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Issuer and
the Restricted Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if the Consolidated Leverage Ratio at the time such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 7.5 to 1.0 determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which internal financial statements are available; provided,
however, that Restricted Subsidiaries that are not Guarantors may not incur
Indebtedness or issue Disqualified Stock or Preferred Stock if, after giving pro
forma effect to such incurrence or issuance (including a pro forma application
of the net proceeds therefrom), more than an aggregate of $750.0 million of
Indebtedness or Disqualified Stock or Preferred Stock of Restricted Subsidiaries
that are not Guarantors is outstanding pursuant to this paragraph at such time.
     The foregoing limitations will not apply to:
     (1) the incurrence of Indebtedness under Credit Facilities by the Issuer or
any of its Restricted Subsidiaries and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), up to an aggregate principal amount of $16,770,638,000 outstanding at
any one time, less the aggregate amount of proceeds received from the sale of
any Securitization Assets made since the Issue Date;
     (2) the incurrence by the Issuer and any Restricted Guarantor of
Indebtedness represented by the Notes (including any PIK Notes and any
Guarantee, but excluding any Additional Notes);
     (3) the incurrence by the Issuer and any Restricted Guarantor of
Indebtedness represented by the Exchange Notes and related guarantees of the
Exchange Notes to be issued in exchange for the Notes (including any PIK Notes
but excluding any Additional Notes) and Guarantees pursuant to the Registration
Rights Agreement;
     (4) Indebtedness of the Issuer and its Restricted Subsidiaries in existence
on the Issue Date (other than Indebtedness described in clauses (1) and (2));
     (5) Indebtedness (including Capitalized Lease Obligations) incurred or
Disqualified Stock and Preferred Stock issued by the Issuer or any of its
Restricted Subsidiaries, to finance the purchase, lease or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Equity Interests
of any Person owning such assets in an aggregate principal amount, together with
any Refinancing Indebtedness in respect thereof and all other Indebtedness

187



--------------------------------------------------------------------------------



 



incurred and Disqualified Stock and/or Preferred Stock issued and outstanding
under this clause (5), not to exceed $150.0 million at any time outstanding; so
long as such Indebtedness exists at the date of such purchase, lease or
improvement, or is created within 270 days thereafter;
     (6) Indebtedness incurred by the Issuer or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such bankers’ acceptances
and letters of credit or the incurrence of such Indebtedness, such obligations
are reimbursed within 30 days following such drawing or incurrence;
     (7) Indebtedness arising from agreements of the Issuer or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of FIN 45 or in respect of acquired contingencies and
contingent consideration recorded under FAS 141(R)) of the Issuer or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(7));
     (8) Indebtedness of the Issuer to a Restricted Subsidiary or a Restricted
Subsidiary to the Issuer or another Restricted Subsidiary; provided that any
such Indebtedness (other than pursuant to the CCU Mirror Note) owing by the
Issuer or a Guarantor to a Restricted Subsidiary that is not a Guarantor is
expressly subordinated in right of payment to the Notes or the Guarantee of the
Notes, as the case may be; provided further that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Issuer or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien)
shall be deemed, in each case, to be an incurrence of such Indebtedness not
permitted by this clause (8);
     (9) shares of Preferred Stock of a Restricted Subsidiary issued to the
Issuer or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Issuer
or a Restricted Subsidiary or pursuant to any pledge of such Preferred Stock
constituting a Permitted Lien) shall be deemed in each case to be an issuance of
such shares of Preferred Stock not permitted by this clause (9);
     (10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this covenant,
exchange rate risk or commodity pricing risk;
     (11) obligations in respect of self-insurance, customs, stay, performance,
bid, appeal and surety bonds and completion guarantees and other obligations of
a like nature provided by the Issuer or any of its Restricted Subsidiaries in
the ordinary course of business;

188



--------------------------------------------------------------------------------



 



     (12) (a) Indebtedness or Disqualified Stock of the Issuer or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 200.0% of the net cash proceeds received by
the Issuer and its Restricted Subsidiaries since immediately after the Issue
Date from the issue or sale of Equity Interests of the Issuer or cash
contributed to the capital of the Issuer (in each case, other than proceeds of
Disqualified Stock or sales of Equity Interests to, or contributions received
from, the Issuer or any of its Subsidiaries) as determined in accordance with
clauses (3)(b) and (3)(c) of the first paragraph of the covenant described under
“— Limitation on Restricted Payments” to the extent such net cash proceeds or
cash have not been applied pursuant to such clauses to make Restricted Payments
or to make other Investments, payments or exchanges pursuant to the second
paragraph of the covenant described under “— Limitation on Restricted Payments”
or to make Permitted Investments (other than Permitted Investments specified in
clauses (1), (2) and (3) of the definition thereof); provided, however, that any
amounts in excess of 100.0% shall be Subordinated Indebtedness of the Issuer or
any Restricted Subsidiary that has a Stated Maturity that is no earlier than
90 days after the Stated Maturity of the Notes or Disqualified Stock or
Preferred Stock of any Restricted Subsidiary that has a Stated Maturity that is
no earlier than 90 days after the Stated Maturity of the Notes, and
(b) Indebtedness or Disqualified Stock of the Issuer or a Restricted Guarantor
not otherwise permitted hereunder, and Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary that is not a Guarantor not
otherwise permitted hereunder in an aggregate principal amount or liquidation
preference, which when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred pursuant to this clause (12)(b), does not at any
one time outstanding exceed $1,000.0 million (it being understood that any
Indebtedness incurred or Disqualified Stock or Preferred Stock issued pursuant
to this clause (12)(b) shall cease to be deemed incurred or outstanding for
purposes of this clause (12)(b) but shall be deemed incurred for the purposes of
the first paragraph of this covenant from and after the first date on which the
Issuer or such Restricted Subsidiary could have incurred such Indebtedness or
issued such Disqualified Stock or Preferred Stock under the first paragraph of
this covenant without reliance on this clause (12)(b));
     (13) the incurrence by the Issuer or any Restricted Subsidiary of
Indebtedness or issuance by the Issuer or any Restricted Subsidiary of
Disqualified Stock or Preferred Stock which serves to extend, replace, refund,
refinance, renew or defease:
     (a) any Indebtedness incurred or Disqualified Stock or Preferred Stock
issued as permitted under the first paragraph of this covenant and clauses (2),
(3), (4), (5), (12)(a) and (14) below, or
     (b) any Indebtedness incurred or Disqualified Stock or Preferred Stock
issued to so extend, replace, refund, refinance, renew or defease the
Indebtedness, Disqualified Stock or Preferred Stock described in clause
(a) above,
including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including tender premiums), defeasance
costs and fees and expenses in connection therewith (collectively, the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:
     (A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to

189



--------------------------------------------------------------------------------



 



Maturity of the Indebtedness, Disqualified Stock or Preferred Stock being
extended, replaced, refunded, refinanced, renewed or defeased (except by virtue
of prepayment of such Indebtedness),
     (B) to the extent such Refinancing Indebtedness extends, replaces, refunds,
refinances, renews or defeases (i) Indebtedness subordinated or pari passu to
the Notes or any Guarantee thereof, such Refinancing Indebtedness is
subordinated or pari passu to the Notes or the Guarantee at least to the same
extent as the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased or (ii) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively, and
     (C) shall not include:
     (i) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock Indebtedness, Disqualified Stock or Preferred Stock of
the Issuer;
     (ii) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Issuer or a Restricted Guarantor; or
     (iii) Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or
a Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;
and provided further that subclauses (A) and (B) of this clause (13) will not
apply to any extension, replacement, refunding, refinancing, renewal or
defeasance of any Indebtedness under a Credit Facility;
     (14) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Issuer
or a Restricted Subsidiary incurred or issued to finance an acquisition or
(y) Persons that are acquired by the Issuer or any Restricted Subsidiary or
merged into the Issuer or a Restricted Subsidiary in accordance with the terms
of the Indenture; provided that after giving effect to such acquisition or
merger, either:
     (i) the Issuer would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Leverage Ratio test set forth in the
first paragraph of this covenant, or
     (ii) the Consolidated Leverage Ratio is less than the Consolidated Leverage
Ratio immediately prior to such acquisition or merger;
     (15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;
     (16) Indebtedness of the Issuer or any of its Restricted Subsidiaries
supported by a letter of credit issued pursuant to any Credit Facility, in a
principal amount not in excess of the stated amount of such letter of credit;

190



--------------------------------------------------------------------------------



 



     (17)(a) any guarantee by the Issuer or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of the Indenture, or
     (b) any guarantee by a Restricted Subsidiary of Indebtedness of the Issuer;
provided that such Restricted Subsidiary shall comply with the covenant
described below under “Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries”;
     (18) Indebtedness of Foreign Subsidiaries of the Issuer in an amount not to
exceed at any one time outstanding and together with any other Indebtedness
incurred under this clause (18) $250.0 million (it being understood that any
Indebtedness incurred pursuant to this clause (18) shall cease to be deemed
incurred or outstanding for purposes of this clause (18) but shall be deemed
incurred for the purposes of the first paragraph of this covenant from and after
the first date on which such Foreign Subsidiary could have incurred such
Indebtedness under the first paragraph of this covenant without reliance on this
clause (18));
     (19) Indebtedness consisting of Indebtedness issued by the Issuer or any of
its Restricted Subsidiaries to future, current or former officers, directors,
employees and consultants thereof or any direct or indirect parent thereof,
their respective estates, heirs, family members, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of the
Issuer, a Restricted Subsidiary or any of their respective direct or indirect
parent companies to the extent described in clause (4) of the second paragraph
of the covenant described under “— Limitation on Restricted Payments”;
     (20) cash management obligations and Indebtedness in respect of netting
services, employee credit card programs and similar arrangements in connection
with cash management and deposit accounts; and
     (21) customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business.
     For purposes of determining compliance with this covenant:
     (1) in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (21) above or is entitled to be incurred
pursuant to the first paragraph of this covenant, the Issuer, in its sole
discretion, may classify or reclassify such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in one of the above clauses or under the first paragraph of this
covenant; provided that all Indebtedness outstanding under the Credit Facilities
on the Issue Date will be treated as incurred on the Issue Date under clause
(1) of the preceding paragraph; and
     (2) at the time of incurrence or any reclassification thereafter, the
Issuer will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in the first and second
paragraphs above.
     Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock for purposes
of this covenant.

191



--------------------------------------------------------------------------------



 



     For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not (i) exceed the principal amount of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.
     The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing. The principal amount of any
non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the Issuer dated such date prepared in accordance
with GAAP.
     The Issuer will not, and will not permit any Restricted Guarantor to,
directly or indirectly, incur any Indebtedness (including Acquired Indebtedness)
that is contractually subordinated or junior in right of payment to any
Indebtedness of the Issuer or such Restricted Guarantor (other than Indebtedness
constituting Designated Senior Indebtedness), as the case may be, unless such
Indebtedness is expressly subordinated in right of payment to the Notes or such
Restricted Guarantor’s Guarantee to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Issuer or such
Restricted Guarantor, as the case may be. The Indenture will not treat
(1) unsecured Indebtedness as subordinated or junior to Secured Indebtedness
merely because it is unsecured or (2) unsubordinated Indebtedness as
subordinated or junior to any other unsubordinated Indebtedness merely because
it has a junior priority with respect to the same collateral.
Limitation on Modification of Existing Senior Notes
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, amend any of the Existing Senior Notes or the Existing Senior Notes
Indenture, or any supplemental indenture in respect thereof, to create, incur or
assume any Lien that secures any of the Existing Senior Notes other than to the
extent permitted by the Senior Credit Facilities as in effect on the Issue Date.
Limitation on Layering
     The Issuer will not permit any Restricted Guarantor to, directly or
indirectly, incur any Indebtedness that is subordinate in right of payment to
any Designated Senior Indebtedness of such Restricted Guarantor, as the case may
be, unless such Indebtedness is either:
     (1) equal in right of payment with the such Restricted Guarantor’s
Guarantee of the Notes; or
     (2) expressly subordinated in right of payment to such Restricted
Guarantor’s Guarantee of the Notes.

192



--------------------------------------------------------------------------------



 



     The Indenture will not treat (1) unsecured Indebtedness as subordinated or
junior to Secured Indebtedness merely because it is unsecured or
(2) unsubordinated Indebtedness as subordinated or junior to any other
unsubordinated Indebtedness merely because it has a junior priority with respect
to the same collateral.
Liens
     The Issuer will not, and will not permit any Restricted Guarantor to,
directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) that secures Obligations under any Indebtedness or any
related guarantee, on any asset or property of the Issuer or any Restricted
Guarantor, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, unless:
     (1) in the case of Liens securing Subordinated Indebtedness, the Notes and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or
     (2) in all other cases, the Notes or the Guarantees are equally and ratably
secured.
     The foregoing shall not apply to (a) Liens securing the Notes (including
PIK Notes) and the related Guarantees or the Exchange Notes (including PIK Notes
issued in respect thereof) and related guarantees, (b) Liens securing
Obligations under any Indebtedness and related guarantees under Credit
Facilities, including any letter of credit facility relating thereto, that was
permitted by the terms of the Indenture to be incurred pursuant to clause (1) of
the second paragraph under “—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock” and (c) Liens incurred to
secure Obligations in respect of any other Indebtedness permitted to be incurred
pursuant to the covenant described above under “—Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”; provided
that, with respect to Liens securing Obligations permitted under this subclause
(c), at the time of incurrence and after giving pro forma effect thereto, the
Consolidated Secured Debt Ratio would be no greater than 6.75 to 1.0.
     Any Lien created for the benefit of the Holders of the Notes pursuant to
this covenant shall be deemed automatically and unconditionally released and
discharged upon the release and discharge of the applicable Lien described in
clauses (1) and (2) above.
Merger, Consolidation or Sale of All or Substantially All Assets
     The Issuer may not consolidate or merge with or into or wind up into
(whether or not the Issuer is the surviving corporation), and may not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Issuer and its Restricted Subsidiaries, taken
as a whole, in one or more related transactions, to any Person unless:
     (1) the Issuer is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Issuer) or the
Person to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (the Issuer or such Person, as the case may be, being herein called the
“Successor Company”); provided that in the case where the Successor Company is
not a corporation, a co-obligor of the Notes is a corporation;

193



--------------------------------------------------------------------------------



 



     (2) the Successor Company, if other than the Issuer, expressly assumes all
the obligations of the Issuer under the Notes pursuant to a supplemental
indenture or other documents or instruments in form reasonably satisfactory to
the Trustee;
     (3) immediately after such transaction, no Default exists;
     (4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, (a) the Successor Company would
be permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Consolidated Leverage Ratio test set forth in the first paragraph of the
covenant described under “—Limitation on Incurrence of Indebtedness and Issuance
of Disqualified Stock and Preferred Stock,” or (b) the Consolidated Leverage
Ratio for the Successor Company and its Restricted Subsidiaries would be equal
to or less than such Consolidated Leverage Ratio immediately prior to such
transaction;
     (5) each Restricted Guarantor, unless it is the other party to the
transactions described above, in which case clause (1)(b) of the second
succeeding paragraph shall apply, shall have by supplemental indenture confirmed
that its Guarantee shall apply to such Person’s obligations under the Indenture
and the Notes; and
     (6) the Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indentures, if any, comply with the Indenture.
     The Successor Company will succeed to, and be substituted for the Issuer
under the Indenture and the Notes, as applicable. Notwithstanding the foregoing,
clauses (2), (3), (4), (5) and (6) above shall not apply to the Transactions
(including the merger). Notwithstanding the foregoing clauses (3) and (4),
     (1) the Issuer or any Restricted Subsidiary may consolidate with or merge
into or transfer all or part of its properties and assets to the Issuer or a
Restricted Guarantor; and
     (2) the Issuer may merge with an Affiliate of the Issuer solely for the
purpose of reorganizing the Issuer in the United States, any state thereof, the
District of Columbia or any territory thereof so long as the amount of
Indebtedness of the Issuer and its Restricted Subsidiaries is not increased
thereby.
     Subject to certain limitations described in the Indenture governing release
of a Guarantee upon the sale, disposition or transfer of a guarantor, no
Restricted Guarantor will, and the Issuer will not permit any Restricted
Guarantor to, consolidate or merge with or into or wind up into (whether or not
the Issuer or such Restricted Guarantor is the surviving corporation), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets, in one or more related transactions, to any Person
unless:
     (1)(a) such Restricted Guarantor is the surviving Person or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
such Person, as the case may be, being herein called the “Successor Person”);

194



--------------------------------------------------------------------------------



 



     (b) the Successor Person, if other than such Restricted Guarantor,
expressly assumes all the obligations of such Restricted Guarantor under the
Indenture and such Restricted Guarantor’s related Guarantee pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;
     (c) immediately after such transaction, no Default exists; and
     (d) the Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indentures, if any, comply with the Indenture; or
     (2) the transaction complies with clauses (1) and (2) of the first
paragraph of the covenant described under “Repurchase at the Option of
Holders—Asset Sales.”
     In the case of clause (1) above, the Successor Person will succeed to, and
be substituted for, such Restricted Guarantor under the Indenture and such
Restricted Guarantor’s Guarantee. Notwithstanding the foregoing, any Restricted
Guarantor may (1) merge or consolidate with or into or wind up into or transfer
all or part of its properties and assets to another Restricted Guarantor or the
Issuer, (2) merge with an Affiliate of the Issuer solely for the purpose of
reincorporating the Guarantor in the United States, any state thereof, the
District of Columbia or any territory thereof or (3) convert into (which may be
effected by merger with a Restricted Subsidiary that has substantially no assets
and liabilities) a corporation, partnership, limited partnership, limited
liability corporation or trust organized or existing under the laws of the
jurisdiction of organization of such Restricted Guarantor (which may be effected
by merger so long as the survivor thereof is a Restricted Guarantor).
Transactions with Affiliates
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
their properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Issuer
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $20.0 million, unless:
     (1) such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and
     (2) the Issuer delivers to the Trustee with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $40.0 million, a resolution adopted by
the majority of the board of directors of the Issuer approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) above.
The foregoing provisions will not apply to the following:
     (1) transactions between or among the Issuer or any of its Restricted
Subsidiaries;
     (2) Restricted Payments permitted by the provisions of the Indenture
described above under the covenant “—Limitation on Restricted Payments” and
Investments constituting Permitted Investments;

195



--------------------------------------------------------------------------------



 



     (3) the payment of management, consulting, monitoring, transaction,
advisory and termination fees and related expenses and indemnities, directly or
indirectly, to the Investors, in each case pursuant to the Sponsor Management
Agreement;
     (4) the payment of reasonable and customary fees and compensation
consistent with past practice or industry practices paid to, and indemnities
provided on behalf of, employees, officers, directors or consultants of the
Issuer, any of its direct or indirect parent companies or any of its Restricted
Subsidiaries;
     (5) transactions in which the Issuer or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an Independent
Financial Advisor stating that such transaction is fair to the Issuer or such
Restricted Subsidiary from a financial point of view or stating that the terms
are not materially less favorable to the Issuer or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Issuer or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis;
     (6) any agreement as in effect as of the Issue Date (other than the Sponsor
Management Agreement), or any amendment thereto (so long as any such amendment
is not disadvantageous in any material respect in the good faith judgment of the
board of directors of the Issuer to the Holders when taken as a whole as
compared to the applicable agreement as in effect on the Issue Date);
     (7) the existence of, or the performance by the Issuer or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Issue Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Issuer or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Issue Date shall only be permitted by this clause (7) to the extent that the
terms of any such amendment or new agreement are not otherwise disadvantageous
in any material respect in the good faith judgment of the board of directors of
the Issuer to the Holders when taken as a whole;
     (8) the Transactions and the payment of all fees and expenses related to
the Transactions, including Transaction Expenses;
     (9) transactions with customers, clients, suppliers, contractors, joint
venture partners or purchasers or sellers of goods or services, in each case in
the ordinary course of business and otherwise in compliance with the terms of
the Indenture which are fair to the Issuer and its Restricted Subsidiaries, in
the reasonable determination of the board of directors of the Issuer or the
senior management thereof, or are on terms at least as favorable as would
reasonably have been obtained at such time from an unaffiliated party;
     (10) the issuance of Equity Interests (other than Disqualified Stock) by
the Issuer or a Restricted Subsidiary;
     (11) sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with any Receivables
Facility or any Qualified Securitization Financing;
     (12) payments by the Issuer or any of its Restricted Subsidiaries to any of
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect

196



--------------------------------------------------------------------------------



 



of other investment banking activities, including, without limitation, in
connection with acquisitions or divestitures which payments are approved by a
majority of the board of directors of the Issuer in good faith or as otherwise
permitted by the Indenture;
     (13) payments or loans (or cancellation of loans) to employees or
consultants of the Issuer, any of its direct or indirect parent companies or any
of its Restricted Subsidiaries and employment agreements, severance
arrangements, stock option plans and other similar arrangements with such
employees or consultants which, in each case, are approved by a majority of the
board of directors of the Issuer in good faith; and
     (14) Investments by the Investors in debt securities of the Issuer or any
of its Restricted Subsidiaries so long as (i) the investment is being offered
generally to other investors on the same or more favorable terms and (ii) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities.
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
     The Issuer will not, and will not permit any of its Restricted Subsidiaries
that are not Guarantors to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to:
     (1)(a) pay dividends or make any other distributions to the Issuer or any
of its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or
     (b) pay any Indebtedness owed to the Issuer or any of its Restricted
Subsidiaries;
     (2) make loans or advances to the Issuer or any of its Restricted
Subsidiaries; or
     (3) sell, lease or transfer any of its properties or assets to the Issuer
or any of its Restricted Subsidiaries,
except (in each case) for such encumbrances or restrictions existing under or by
reason of:
     (a) contractual encumbrances or restrictions in effect on the Issue Date,
including without limitation, pursuant to the Existing Senior Notes;
     (b)(x) the Senior Credit Facilities and the related documentation, (y) the
Indenture, the Notes and the Guarantees and (z) the Exchange Notes and the
related indenture and guarantees;
     (c) purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions of the nature
discussed in clause (3) above on the property so acquired;
     (d) applicable law or any applicable rule, regulation or order;
     (e) any agreement or other instrument of a Person acquired by or merged,
consolidated or amalgamated with or into the Issuer or any Restricted Subsidiary
thereof in existence at the time of such acquisition, merger, consolidation or
amalgamation (but, in any such case, not created in contemplation thereof),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets

197



--------------------------------------------------------------------------------



 



of any Person, other than the Person so acquired and its Subsidiaries, or the
property or assets of the Person so acquired and its Subsidiaries or the
property or assets so assumed;
     (f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of (i) the Issuer or (ii) a Restricted Subsidiary,
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Capital Stock or assets of such Subsidiary
that impose restrictions on the assets to be sold;
     (g) Secured Indebtedness otherwise permitted to be incurred pursuant to the
covenants described under “—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock” and “—Liens” that limit the
right of the debtor to dispose of the assets securing such Indebtedness;
     (h) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
     (i) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred subsequent to the Issue Date pursuant to
the provisions of the covenant described under “—Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”;
     (j) customary provisions in any joint venture agreement or other similar
agreement relating solely to such joint venture;
     (k) customary provisions contained in any lease, sublease, license,
sublicense or similar agreement, including with respect to intellectual
property, and other agreements, in each case, entered into in the ordinary
course of business;
     (l) any encumbrances or restrictions created in connection with any
Receivables Facility or Qualified Securitization Financing that, in the good
faith determination of the Issuer, are necessary or advisable to effect such
Receivables Facility or Qualified Securitization Financing; and
     (m) any encumbrances or restrictions of the type referred to in clauses
(1), (2) and (3) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through
(I) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Issuer, no more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.
Limitation on Guarantees of Indebtedness by Restricted Subsidiaries
     The Issuer will not permit any Restricted Subsidiary that is a Wholly-Owned
Subsidiary of the Issuer (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee other capital markets debt securities),
other than a Guarantor, a Foreign Subsidiary or a Securitization Subsidiary, to
guarantee the payment of any Indebtedness of the Issuer or any Restricted
Guarantor unless:
     (1) such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to the Indenture providing for a Guarantee by such
Restricted Subsidiary, except that with respect to a guarantee of Indebtedness
of the Issuer or any Restricted Guarantor, if

198



--------------------------------------------------------------------------------



 



such Indebtedness is by its express terms subordinated in right of payment to
the Notes or a related Guarantee, any such guarantee by such Restricted
Subsidiary with respect to such Indebtedness shall be subordinated in right of
payment to such Guarantee substantially to the same extent as such Indebtedness
is subordinated to the Notes or such Restricted Guarantor’s related Guarantee;
and
     (2) such Restricted Subsidiary shall within 30 days deliver to the Trustee
an Opinion of Counsel reasonably satisfactory to the Trustee;
provided, that this covenant shall not be applicable to (i) any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary and (ii) guarantees of any Qualified
Securitization Financing by any Restricted Subsidiary. The Issuer may elect, in
its sole discretion, to cause any Subsidiary that is not otherwise required to
be a Restricted Guarantor to become a Restricted Guarantor, in which case such
Subsidiary shall not be required to comply with the 30 day periods described
above.
Reports and Other Information
     Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the
Indenture will require the Issuer to file with the SEC from and after the Issue
Date no later than 15 days after the periods set forth below,
     (1) within 90 days (or any other time period then in effect under the rules
and regulations of the Exchange Act with respect to the filing of a Form 10-K by
a non-accelerated filer) after the end of each fiscal year, annual reports on
Form 10-K, or any successor or comparable form, containing the information
required to be contained therein, or required in such successor or comparable
form;
     (2) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, reports on Form 10-Q containing all quarterly information
that would be required to be contained in Form 10-Q, or any successor or
comparable form;
     (3) promptly from time to time after the occurrence of an event required to
be therein reported, such other reports on
Form 8-K, or any successor or comparable form; and
     (4) any other information, documents and other reports which the Issuer
would be required to file with the SEC if it were subject to Section 13 or 15(d)
of the Exchange Act;
in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided that the Issuer shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Issuer will make available such information to
prospective purchasers of Notes, in addition to providing such information to
the Trustee and the Holders of the Notes, in each case within 5 days after the
time the Issuer would have been required to file such information with the SEC
as required pursuant to the first sentence of this paragraph. To the extent any
such information is not furnished within the time periods specified above and
such information is subsequently furnished (including upon becoming publicly
available, by filing such information with the SEC), the Issuer will be deemed
to have satisfied its obligations with respect thereto at such time and any
Default with respect

199



--------------------------------------------------------------------------------



 



thereto shall be deemed to have been cured; provided, that such cure shall not
otherwise affect the rights of the Holders under “Events of Default and
Remedies” if Holders of at least 25% in principal amount of the then total
outstanding Notes have declared the principal, premium, if any, interest and any
other monetary obligations on all the then outstanding Notes to be due and
payable immediately and such declaration shall not have been rescinded or
cancelled prior to such cure. In addition, to the extent not satisfied by the
foregoing, the Issuer will agree that, for so long as any Notes are outstanding,
it will furnish to Holders and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.
     In the event that any direct or indirect parent company of the Issuer
becomes a guarantor of the Notes, the Indenture will permit the Issuer to
satisfy its obligations in this covenant with respect to financial information
relating to the Issuer by furnishing financial information relating to such
parent; provided that the same is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent, on the one hand, and the information relating to the Issuer and
its Restricted Subsidiaries on a standalone basis, on the other hand.
     Notwithstanding the foregoing, such requirements shall be deemed satisfied
prior to the commencement of the exchange offer or the effectiveness of the
shelf registration statement by the filing with the SEC of the exchange offer
registration statement or shelf registration statement in accordance with the
terms of the Registration Rights Agreement, and any amendments thereto, with
such financial information that satisfies Regulation S-X of the Securities Act.
Events of Default and Remedies
     The Indenture will provide that each of the following is an Event of
Default:
     (1) default in payment when due and payable, upon redemption, acceleration
or otherwise, of principal of, or premium, if any, on the Notes;
     (2) default for 30 days or more in the payment when due of interest on or
with respect to the Notes;
     (3) failure by the Issuer or any Guarantor for 60 days after receipt of
written notice given by the Trustee or the Holders of not less than 25% in
principal amount of the then outstanding Notes (with a copy to the Trustee) to
comply with any of its obligations, covenants or agreements (other than a
default referred to in clauses (1) and (2) above) contained in the Indenture or
the Notes;
     (4) default under any mortgage, indenture or instrument under which there
is issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Issuer or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Issuer or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Issuer or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:
     (a) such default either results from the failure to pay any principal of
such Indebtedness at its stated final maturity (after giving effect to any
applicable grace periods) or relates to an obligation other than the obligation
to pay principal of any such Indebtedness at its stated final maturity and
results in the holder or holders of

200



--------------------------------------------------------------------------------



 



such Indebtedness causing such Indebtedness to become due prior to its stated
maturity; and
     (b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $100.0 million or more
at any one time outstanding;
     (5) failure by the Issuer or any Significant Party to pay final
non-appealable judgments aggregating in excess of $100.0 million, which final
judgments remain unpaid, undischarged and unstayed for a period of more than
90 days after such judgments become final, and in the event such judgment is
covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;
     (6) certain events of bankruptcy or insolvency with respect to the Issuer
or any Significant Party;
     (7) failure of any Person required by the terms of the Indenture to be a
Guarantor as of the Issue Date to execute a supplemental indenture to the
Indenture within five (5) Business Days following the Issue Date; or
     (8) the Guarantee of any Significant Party shall for any reason cease to be
in full force and effect or be declared null and void or any responsible officer
of any Guarantor that is a Significant Party, as the case may be, denies in
writing that it has any further liability under its Guarantee or gives written
notice to such effect, other than by reason of the termination of the Indenture
or the release of any such Guarantee in accordance with the Indenture.
     If any Event of Default (other than of a type specified in clause (6) above
with respect to the Issuer) occurs and is continuing under the Indenture, the
Trustee or the Holders of at least 25% in principal amount of the then total
outstanding Notes may declare the principal, premium, if any, interest and any
other monetary obligations on all the then outstanding Notes to be due and
payable immediately.
     Upon the effectiveness of such declaration, such principal and interest
will be due and payable immediately. Notwithstanding the foregoing, in the case
of an Event of Default arising under clause (6) of the first paragraph of this
section with respect to the Issuer, all outstanding Notes will become due and
payable without further action or notice. The Indenture will provide that the
Trustee may withhold from the Holders notice of any continuing Default, except a
Default relating to the payment of principal, premium, if any, or interest, if
it determines that withholding notice is in their interest. In addition, the
Trustee shall have no obligation to accelerate the Notes if in the best judgment
of the Trustee acceleration is not in the best interest of the Holders of the
Notes.
     The Indenture will provide that the Holders of a majority in aggregate
principal amount of the then outstanding Notes by notice to the Trustee may on
behalf of the Holders of all of the Notes waive any existing Default and its
consequences under the Indenture (except a continuing Default in the payment of
interest on, premium, if any, or the principal of any Note held by a
non-consenting Holder) and rescind any acceleration with respect to the Notes
and its consequences (except if such rescission would conflict with any judgment
of a court of competent jurisdiction). In the event of any Event of Default
specified in clause (4) above, such Event of Default and all consequences
thereof (excluding any resulting payment default, other than as a result of
acceleration of the Notes) shall be annulled, waived and rescinded,

201



--------------------------------------------------------------------------------



 



automatically and without any action by the Trustee or the Holders, if within
20 days after such Event of Default arose:
     (1) the Indebtedness or guarantee that is the basis for such Event of
Default has been discharged; or
     (2) holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default; or
     (3) the default that is the basis for such Event of Default has been cured.
     Subject to the provisions of the Indenture relating to the duties of the
Trustee thereunder, in case an Event of Default occurs and is continuing, the
Trustee will be under no obligation to exercise any of the rights or powers
under the Indenture at the request or direction of any of the Holders of the
Notes unless the Holders have offered to the Trustee reasonable indemnity or
security against any loss, liability or expense. Except to enforce the right to
receive payment of principal, premium (if any) or interest when due, no Holder
of a Note may pursue any remedy with respect to the Indenture or the Notes
unless:
     (1) such Holder has previously given the Trustee notice that an Event of
Default is continuing;
     (2) Holders of at least 25% in principal amount of the total outstanding
Notes have requested the Trustee to pursue the remedy;
     (3) Holders of the Notes have offered the Trustee reasonable security or
indemnity against any loss, liability or expense;
     (4) the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and
     (5) Holders of a majority in principal amount of the total outstanding
Notes have not given the Trustee a direction inconsistent with such request
within such 60-day period.
     Subject to certain restrictions, under the Indenture the Holders of a
majority in principal amount of the then total outstanding Notes are given the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or of exercising any trust or power conferred on
the Trustee. The Trustee, however, may refuse to follow any direction that
conflicts with law or the Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other Holder of a Note or that would involve
the Trustee in personal liability.
     The Issuer is required to deliver to the Trustee annually a statement
regarding compliance with the Indenture, and the Issuer is required, within five
Business Days after becoming aware of any Default, to deliver to the Trustee a
statement specifying such Default.
No Personal Liability of Directors, Officers, Employees and Stockholders
     No past, present or future director, officer, employee, incorporator,
member, partner or stockholder of the Issuer or any Guarantor or any of their
direct or indirect parent companies shall have any liability for any obligations
of the Issuer or the Guarantors under the Notes, the Guarantees or the Indenture
or for any claim based on, in respect of, or by reason of such

202



--------------------------------------------------------------------------------



 



obligations or their creation. Each Holder by accepting Notes waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. Such waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
SEC that such a waiver is against public policy.
Legal Defeasance and Covenant Defeasance
     The obligations of the Issuer and the Guarantors under the Indenture will
terminate (other than certain obligations) and will be released upon payment in
full of all of the Notes. The Issuer may, at its option and at any time, elect
to have all of its obligations discharged with respect to the Notes and have
each Guarantor’s obligations discharged with respect to its Guarantee (“Legal
Defeasance”) and cure all then existing Events of Default except for:
     (1) the rights of Holders of Notes to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due solely out of the trust created pursuant to the Indenture;
     (2) the Issuer’s obligations with respect to Notes concerning issuing
temporary Notes, registration of such Notes, mutilated, destroyed, lost or
stolen Notes and the maintenance of an office or agency for payment and money
for security payments held in trust;
     (3) the rights, powers, trusts, duties and immunities of the Trustee, and
the Issuer’s obligations in connection therewith; and
     (4) the Legal Defeasance provisions of the Indenture.
     In addition, the Issuer may, at its option and at any time, elect to have
its obligations and those of each Guarantor released with respect to
substantially all of the restrictive covenants in the Indenture (“Covenant
Defeasance”) and thereafter any omission to comply with such obligations shall
not constitute a Default with respect to the Notes. In the event Covenant
Defeasance occurs, certain events (not including bankruptcy, receivership,
rehabilitation and insolvency events pertaining to the Issuer) described under
“Events of Default and Remedies” will no longer constitute an Event of Default
with respect to the Notes.
     In order to exercise either Legal Defeasance or Covenant Defeasance with
respect to the Notes:
     (1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal amount of, premium, if any, and interest due on the Notes
on the stated maturity date or on the redemption date, as the case may be, of
such principal amount, premium, if any, or interest on such Notes, and the
Issuer must specify whether such Notes are being defeased to maturity or to a
particular redemption date;
     (2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions,
     (a) the Issuer has received from, or there has been published by, the
United States Internal Revenue Service a ruling, or

203



--------------------------------------------------------------------------------



 



     (b) since the issuance of the Notes, there has been a change in the
applicable U.S. federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
of the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes, as applicable, as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;
     (3) in the case of Covenant Defeasance, the Issuer shall have delivered to
the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that, subject to customary assumptions and exclusions, the Holders of
the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes as a result of such Covenant Defeasance and will be subject to such tax
on the same amounts, in the same manner and at the same times as would have been
the case if such Covenant Defeasance had not occurred;
     (4) no Default (other than that resulting from borrowing funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to such other Indebtedness, and in each case, the granting of Liens in
connection therewith) shall have occurred and be continuing on the date of such
deposit;
     (5) such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under any Senior Credit Facility
or any other material agreement or instrument governing Indebtedness (other than
the Indenture) to which, the Issuer or any Restricted Guarantor is a party or by
which the Issuer or any Restricted Guarantor is bound (other than that resulting
from any borrowing of funds to be applied to make the deposit required to effect
such Legal Defeasance or Covenant Defeasance and any similar and simultaneous
deposit relating to other Indebtedness, and, in each case, the granting of Liens
in connection therewith);
     (6) the Issuer shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or any
Restricted Guarantor or others; and
     (7) the Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.
Satisfaction and Discharge
     The Indenture will be discharged and will cease to be of further effect as
to all Notes, when either:
     (1) all Notes theretofore authenticated and delivered, except lost, stolen
or destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or
     (2)(a) all Notes not theretofore delivered to the Trustee for cancellation
have become due and payable by reason of the making of a notice of redemption or
otherwise, will become due and payable within one year or are to be called for
redemption and redeemed

204



--------------------------------------------------------------------------------



 



within one year under arrangements satisfactory to the Trustee for the giving of
notice of redemption by the Trustee in the name, and at the expense, of the
Issuer, and the Issuer or any Guarantor has irrevocably deposited or caused to
be deposited with the Trustee as trust funds in trust solely for the benefit of
the Holders of the Notes cash in U.S. dollars, Government Securities, or a
combination thereof, in such amounts as will be sufficient without consideration
of any reinvestment of interest to pay and discharge the entire indebtedness on
the Notes not theretofore delivered to the Trustee for cancellation for
principal, premium, if any, and accrued interest to the date of maturity or
redemption thereof, as the case may be;
     (b) no Default (other than that resulting from borrowing funds to be
applied to make such deposit or any similar and simultaneous deposit relating to
other Indebtedness and in each case, the granting of Liens in connection
therewith) with respect to the Indenture or the Notes shall have occurred and be
continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default under any Senior Credit Facility or any other material
agreement or instrument governing Indebtedness (other than the Indenture) to
which the Issuer or any Guarantor is a party or by which the Issuer or any
Guarantor is bound (other than resulting from any borrowing of funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to other Indebtedness and, in each case, the granting of Liens in connection
therewith);
     (c) the Issuer has paid or caused to be paid all sums payable by it under
the Indenture; and
     (d) the Issuer has delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at maturity or the
redemption date, as the case may be.
     In addition, the Issuer must deliver an Officer’s Certificate and an
Opinion of Counsel to the Trustee stating that all conditions precedent to
satisfaction and discharge have been satisfied.
Amendment, Supplement and Waiver
     Except as provided in the next two succeeding paragraphs, the Indenture,
any Guarantee and the Notes may be amended or supplemented with the consent of
the Holders of at least a majority in principal amount of the Notes then
outstanding, other than Notes beneficially owned by the Issuer or any of its
Affiliates, including consents obtained in connection with a purchase of, or
tender offer or exchange offer for Notes, and any existing Default or Event of
Default or compliance with any provision of the Indenture or the Notes may be
waived with the consent of the Holders of a majority in principal amount of the
then outstanding Notes, other than Notes beneficially owned by the Issuer or any
of its Affiliates (including consents obtained in connection with a purchase of
or tender offer or exchange offer for the Notes); provided that if any
amendment, waiver or other modification would only affect the Senior Cash Pay
Notes or the Senior Toggle Notes, only the consent of the holders of at least a
majority in principal amount of the then outstanding Senior Cash Pay Notes or
Senior Toggle Notes (and not the consent of at least a majority in principal
amount of all of the then outstanding Notes), as the case may be, shall be
required.

205



--------------------------------------------------------------------------------



 



     The Indenture will provide that, without the consent of each affected
Holder of Notes, an amendment or waiver may not, with respect to any Notes held
by a non-consenting Holder:
     (1) reduce the principal amount of such Notes whose Holders must consent to
an amendment, supplement or waiver;
     (2) reduce the principal amount of or change the fixed final maturity of
any such Note or alter or waive the provisions with respect to the redemption of
such Notes (other than provisions relating to the covenants described above
under “Repurchase at the Option of Holders”);
     (3) reduce the rate of or change the time for payment of interest on any
Note;
     (4) waive a Default in the payment of principal of or premium, if any, or
interest on the Notes (except a rescission of acceleration of the Notes by the
Holders of at least a majority in aggregate principal amount of the Notes and a
waiver of the payment default that resulted from such acceleration) or in
respect of a covenant or provision contained in the Indenture or any Guarantee
which cannot be amended or modified without the consent of all affected Holders;
     (5) make any Note payable in money other than that stated therein;
     (6) make any change in the provisions of the Indenture relating to waivers
of past Defaults or the rights of Holders to receive payments of principal of or
premium, if any, or interest on the Notes;
     (7) make any change in these amendment and waiver provisions;
     (8) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;
     (9) make any change to the ranking of the Notes that would adversely affect
the Holders; or
     (10) except as expressly permitted by the Indenture, modify the Guarantees
of any Significant Party in any manner adverse to the Holders of the Notes; or
     (11) after the Issuer’s obligation to purchase Notes arises thereunder,
amend, change or modify in any respect materially adverse to the Holders of the
Notes the obligations of the Issuer to make and consummate a Change of Control
Offer in the event of a Change of Control or make and consummate an Asset Sale
Offer with respect to any Asset Sale that has been consummated or, after such
Change or Control has occurred or such Asset Sale has been consummated, modify
any of the provisions or definitions with respect thereto in a manner that is
materially adverse to the Holders of the Notes.
     Notwithstanding the foregoing, the Issuer and the Trustee may amend or
supplement the Indenture and the Notes and the Issuer, the Trustee and the
Guarantors may amend or supplement any Guarantee issued under the Indenture, in
each case, without the consent of any Holder;
     (1) to cure any ambiguity, omission, mistake, defect or inconsistency;
     (2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

206



--------------------------------------------------------------------------------



 



     (3) to comply with the covenant relating to mergers, consolidations and
sales of assets;
     (4) to provide for the assumption of the Issuer’s or any Guarantor’s
obligations to the Holders;
     (5) to make any change that would provide any additional rights or benefits
to the Holders or that does not adversely affect the legal rights under the
Indenture of any such Holder;
     (6) to add covenants for the benefit of the Holders or to surrender any
right or power conferred upon the Issuer or any Guarantor;
     (7) to comply with requirements of the SEC in order to effect or maintain
the qualification of the Indenture under the Trust Indenture Act;
     (8) to evidence and provide for the acceptance and appointment under the
Indenture of a successor Trustee thereunder pursuant to the requirements
thereof;
     (9) to add a Guarantor under the Indenture;
     (10) to conform the text of the Indenture or the Guarantees or the Notes
issued thereunder to any provision of this “Description of the Notes” to the
extent that such provision in this “Description of the Notes” was intended to be
a verbatim recitation of a provision of the Indenture, Guarantee or Notes;
     (11) to provide for the issuance of Exchange Notes or private exchange
notes, which are identical to Exchange Notes except that they are not freely
transferable; or
     (12) to make any amendment to the provisions of the Indenture relating to
the transfer and legending of Notes as permitted by the Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (i) compliance with the Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (ii) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes.
     However, no amendment to, or waiver of, the subordination provisions of the
Indenture with respect to the Guarantees (or the component definitions used
therein), if adverse to the interests of the holders of the Designated Senior
Indebtedness of the Guarantors, may be made without the consent of the holders
of a majority of such Designated Senior Indebtedness (or their Representative).
In addition, no amendment or supplement to the Indenture or the Notes that
modifies or waives the specific rights or obligations of the Paying Agent,
registrar or transfer agent may be made without the consent of such agent (it
being understood that the Trustee’s execution of any such amendment or
supplement will constitute such consent if the Trustee is then also acting as
such agent).
     The consent of the Holders is not necessary under the Indenture to approve
the particular form of any proposed amendment. It is sufficient if such consent
approves the substance of the proposed amendment.
Notices
     Notices given by publication will be deemed given on the first date on
which publication is made and notices given by first-class mail, postage
prepaid, will be deemed given five calendar days after mailing.
Concerning the Trustee
     The Indenture will contain certain limitations on the rights of the Trustee
thereunder, should it become a creditor of the Issuer, to obtain payment of
claims in certain cases, or to realize on

207



--------------------------------------------------------------------------------



 



certain property received in respect of any such claim as security or otherwise.
The Trustee will be permitted to engage in other transactions; however, if it
acquires any conflicting interest it must eliminate such conflict within
90 days, apply to the SEC for permission to continue or resign.
     The Indenture will provide that the Holders of a majority in principal
amount of the outstanding Notes will have the right to direct the time, method
and place of conducting any proceeding for exercising any remedy available to
the Trustee, subject to certain exceptions. The Indenture will provide that in
case an Event of Default shall occur (which shall not be cured), the Trustee
will be required, in the exercise of its power, to use the degree of care of a
prudent person in the conduct of his own affairs. Subject to such provisions,
the Trustee will be under no obligation to exercise any of its rights or powers
under the Indenture at the request of any Holder of Notes, unless such Holder
shall have offered to the Trustee security and indemnity satisfactory to it
against any loss, liability or expense.
Governing Law
     The Indenture, the Notes and any Guarantee will be governed by and
construed in accordance with the laws of the State of New York.
Certain Definitions
     Set forth below are certain defined terms used in the Indenture. For
purposes of the Indenture, unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.
     “ABL Facility” means the asset-based revolving Credit Facility provided
under the Credit Agreement to be entered into as of the Issue Date by and among
the Issuer, the co-borrowers party thereto, the guarantors party thereto, the
lenders party thereto in their capacities as lenders thereunder and Citibank,
N.A., as Administrative Agent, including any notes, mortgages, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof and any one or more notes,
indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or investors that extend, replace, refund,
refinance, renew or defease any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount that may be
borrowed thereunder or alters the maturity of the loans thereunder or adds
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or other agent, lender or group of lenders or investors.
     “Acquired Indebtedness” means, with respect to any specified Person,
     (1) Indebtedness of any other Person existing at the time such other Person
is merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and

208



--------------------------------------------------------------------------------



 



     (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
     “Applicable Premium” means, with respect to any Note on any Redemption
Date, the greater of:
     (a) 1.0% of the principal amount of such Note on such Redemption Date; and
     (b) the excess, if any, of (i) the present value at such Redemption Date of
(A) the redemption price of such Note at August 1, 2012 (such redemption price
being set forth in the table appearing above under “Optional Redemption”), plus
(B) all required remaining interest payments (calculated based on the cash
interest rate) due on such Note through August 1, 2012 (excluding accrued but
unpaid interest to the Redemption Date), computed using a discount rate equal to
the Treasury Rate as of such Redemption Date plus 50 basis points; over (ii) the
principal amount of such Note on such Redemption Date.
     “Asset Sale” means:
     (1) the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Issuer or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or
     (2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions;
     in each case, other than:
     (a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out property or assets in the ordinary course of business or
any disposition of inventory or goods (or other assets) held for sale or no
longer used in the ordinary course of business;
     (b) the disposition of all or substantially all of the assets of the Issuer
in a manner permitted pursuant to the provisions described above under “Certain
Covenants—Merger, Consolidation or Sale of All or Substantially All Assets” or
any disposition that constitutes a Change of Control pursuant to the Indenture;
     (c) the making of any Restricted Payment that is permitted to be made, and
is made, under the covenant described above under “Certain Covenants—Limitation
on Restricted Payments” or the making of any Permitted Investment;

209



--------------------------------------------------------------------------------



 



     (d) any disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate fair market value of less than $50.0 million;
     (e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Issuer or by the Issuer or a Restricted Subsidiary
to another Restricted Subsidiary;
     (f) to the extent allowable under Section 1031 of the Code, any exchange of
like property or assets (excluding any boot thereon) for use in a Similar
Business;
     (g) the sale, lease, assignment, sub-lease, license or sub-license of any
real or personal property in the ordinary course of business;
     (h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
     (i) foreclosures, condemnation, expropriation or any similar action with
respect to assets or the granting of Liens not prohibited by the Indenture;
     (j) sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with any Receivables
Facility or any Qualified Securitization Financing;
     (k) any financing transaction with respect to property built or acquired by
the Issuer or any Restricted Subsidiary after the Issue Date, including Sale and
Lease-Back Transactions and asset securitizations permitted by the Indenture;
     (l) sales of accounts receivable in connection with the collection or
compromise thereof;
     (m) the abandonment of intellectual property rights in the ordinary course
of business, which in the reasonable good faith determination of the Issuer are
not material to the conduct of the business of the Issuer and its Restricted
Subsidiaries taken as a whole;
     (n) voluntary terminations of Hedging Obligations;
     (o) the licensing or sub-licensing of intellectual property or other
general intangibles in the ordinary course of business, other than the licensing
of intellectual property on a long-term basis;
     (p) any surrender or waiver of contract rights or the settlement, release
or surrender of contract rights or other litigation claims in the ordinary
course of business;
     (q) the unwinding of any Hedging Obligations; or
     (r) the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by applicable law.
     “Business Day” means each day which is not a Legal Holiday.
     “Capital Stock” means:

210



--------------------------------------------------------------------------------



 



     (1) in the case of a corporation, corporate stock or shares in the capital
of such corporation;
     (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock;
     (3) in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and
     (4) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
     “Capitalized Lease Obligation” means, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
     “Capitalized Software Expenditures” means, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of such Person and its Restricted
Subsidiaries.
     “Cash Equivalents” means:
     (1) United States dollars;
     (2)(a) Canadian dollars, pounds sterling, euro, or any national currency of
any participating member state of the EMU; or
     (b) in the case of the Issuer or a Restricted Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;
     (3) securities issued or directly and fully and unconditionally guaranteed
or insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;
     (4) certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500.0 million in the case of U.S. banks and $100.0 million (or the U.S.
dollar equivalent as of the date of determination) in the case of non-U.S.
banks;
     (5) repurchase obligations for underlying securities of the types described
in clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

211



--------------------------------------------------------------------------------



 



     (6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P
and in each case maturing within 24 months after the date of creation thereof;
     (7) marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
24 months after the date of creation thereof;
     (8) readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
with maturities of 24 months or less from the date of acquisition;
     (9) Indebtedness or Preferred Stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 24 months
or less from the date of acquisition;
     (10) Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and
     (11) investment funds investing at least 95% of their assets in securities
of the types described in clauses (1) through (10) above.
     Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
     “Cash Interest” has the meaning set forth under “Principal, Maturity and
Interest.”
     “CCO” means Clear Channel Outdoor Holdings, Inc., a Delaware corporation.
     “CCU Mirror Note” means the Revolving Promissory Note dated as of
November 10, 2005 between the Issuer, as maker, and CCO, as payee.
     “Change of Control” means the occurrence of any of the following after the
Issue Date (and excluding, for the avoidance of doubt, the Transactions):
     (1) the sale, lease or transfer, in one or a series of related transactions
(other than by merger, consolidation or amalgamation), of all or substantially
all of the assets of the Issuer and its Restricted Subsidiaries, taken as a
whole, to any Person other than a Permitted Holder; or
     (2) the Issuer becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by (A) any Person (other than any Permitted Holder)
or (B) Persons (other than any Permitted Holder) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of

212



--------------------------------------------------------------------------------



 



“beneficial ownership” (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of more than 50% of the total voting power of the
Voting Stock of the Issuer or any of its direct or indirect parent companies.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.
     “Consolidated Depreciation and Amortization Expense” means, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.
     “Consolidated Indebtedness” means, as of any date of determination, the
sum, without duplication, of (1) the total amount of Indebtedness of the Issuer
and its Restricted Subsidiaries set forth on the Issuer’s consolidated balance
sheet (excluding any letters of credit except to the extent of unreimbursed
amounts drawn thereunder), plus (2) the greater of the aggregate liquidation
value and maximum fixed repurchase price without regard to any change of control
or redemption premiums of all Disqualified Stock of the Issuer and the
Restricted Guarantors and all Preferred Stock of its Restricted Subsidiaries
that are not Guarantors, in each case, determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
     (1) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest expense (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capitalized Lease Obligations,
and (e) net payments, if any made (less net payments, if any, received),
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (t) any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or purchase
accounting, as the case may be, in connection with the Transactions or any
acquisition, (u) penalties and interest relating to taxes, (v) any Special
Interest, any “special interest” with respect to other securities and any
liquidated damages for failure to timely comply with registration rights
obligations, (w) amortization of deferred financing fees, debt issuance costs,
discounted liabilities, commissions, fees and expenses, (x) any expensing of
bridge, commitment and other financing fees, (y) commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Receivables Facility or Qualified Securitization Financing and (z) any accretion
of accrued interest on discounted liabilities); plus
     (2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
     (3) interest income of such Person and its Restricted Subsidiaries for such
period.

213



--------------------------------------------------------------------------------



 



     For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Issuer to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
     “Consolidated Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Indebtedness of the Issuer and its Restricted
Subsidiaries on such date, to (b) EBITDA of the Issuer and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which internal financial statements are available.
     In the event that the Issuer or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes) or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Consolidated Leverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Consolidated
Leverage Ratio is made (the “Consolidated Leverage Ratio Calculation Date”),
then the Consolidated Leverage Ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period.
     For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business made (or committed to be made pursuant to a definitive agreement)
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Consolidated Leverage Ratio
Calculation Date, and other operational changes that the Issuer or any of its
Restricted Subsidiaries has determined to make and/or made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Consolidated Leverage Ratio Calculation Date
shall be calculated on a pro forma basis as set forth below assuming that all
such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date)) or operational change, in each case
with respect to an operating unit of a business, that would have required
adjustment pursuant to this definition, then the Consolidated Leverage Ratio
shall be calculated giving pro forma effect thereto in the manner set forth
below for such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.
     For purposes of this definition, whenever pro forma effect is to be given
to an Investment, acquisition, disposition, amalgamation, merger or
consolidation (including the Transactions) and the amount of income or earnings
relating thereto, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer (and may include, for
the avoidance of doubt, cost savings and operating expense reductions resulting
from such Investment, acquisition, amalgamation, merger or consolidation
(including the Transactions) which is being given pro forma effect that have
been or are expected to be realized); provided,

214



--------------------------------------------------------------------------------



 



that actions to realize such cost savings and operating expense reductions are
taken within 12 months after the date of such Investment, acquisition,
amalgamation, merger or consolidation.
     For the purposes of this definition, any amount in a currency other than
U.S. dollars will be converted to U.S. dollars based on the average exchange
rate for such currency for the most recent twelve month period immediately prior
to the date of determination determined in a manner consistent with that used in
calculating EBITDA for the applicable period.
     “Consolidated Net Income” means, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,
     (1) any net after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses related thereto) or expenses and
Transaction Expenses incurred within 180 days of the Issue Date shall be
excluded,
     (2) the cumulative effect of a change in accounting principles during such
period shall be excluded,
     (3) any net after-tax effect of income (loss) from disposed or discontinued
operations (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date) to the extent included in
discontinued operations prior to consummation of the disposition thereof) and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,
     (4) any net after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Issuer, shall be
excluded,
     (5) the Net Income for such period of any Person that is not a Subsidiary,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting, shall be excluded; provided that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to such Person or a Subsidiary thereof
that is the Issuer or a Restricted Subsidiary in respect of such period,
     (6) solely for the purpose of determining the amount available for
Restricted Payments under clause (3)(a) of the first paragraph of “Certain
Covenants—Limitation on Restricted Payments,” the Net Income for such period of
any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Issuer will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash)
to the Issuer or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein,

215



--------------------------------------------------------------------------------



 



     (7) effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such Person and such Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,
     (8) any net after-tax effect of income (loss) from the early extinguishment
or conversion of (a) Indebtedness, (b) Hedging Obligations or (c) other
derivative instruments shall be excluded;
     (9) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;
     (10) any non-cash compensation charge or expense, including any such charge
or expense arising from the grant of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs, and any
cash charges associated with the rollover, acceleration, or payout of Equity
Interests by management of the Issuer or any of its direct or indirect parent
companies in connection with the Transactions, shall be excluded;
     (11) accruals and reserves that are established or adjusted within twelve
months after the Issue Date that are so required to be established as a result
of the Transactions in accordance with GAAP, or changes as a result of adoption
or modification of accounting policies, shall be excluded; and
     (12) to the extent covered by insurance and actually reimbursed, or, so
long as the Issuer has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (a) not denied by the applicable carrier in
writing within 180 days and (b) in fact reimbursed within 365 days of the date
of such evidence with a deduction for any amount so added back to the extent not
so reimbursed within 365 days, expenses with respect to liability or casualty
events or business interruption shall be excluded.
Notwithstanding the foregoing, for the purpose of the covenant described under
“Certain Covenants—Limitation on Restricted Payments” only (other than clause
(3)(d) thereof), there shall be excluded from Consolidated Net Income any income
arising from any sale or other disposition of Restricted Investments made by the
Issuer and its Restricted Subsidiaries, any repurchases and redemptions of
Restricted Investments from the Issuer and its Restricted Subsidiaries, any
repayments of loans and advances which constitute Restricted Investments by the
Issuer or any of its Restricted Subsidiaries, any sale of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under such covenant pursuant to clause (3)(d)
thereof.
     “Consolidated Secured Debt Ratio” means, as of the date of determination,
the ratio of (a) the Consolidated Indebtedness of the Issuer and its Restricted
Subsidiaries on such date that is secured by Liens to (b) EBITDA of the Issuer
and its Restricted Subsidiaries for the most recently ended four fiscal quarters
ending immediately prior to such date for which internal financial statements
are available.

216



--------------------------------------------------------------------------------



 



     In the event that the Issuer or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes) or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Consolidated Secured Debt Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Consolidated
Secured Debt Ratio is made (the “Consolidated Secured Debt Ratio Calculation
Date”), then the Consolidated Secured Debt Ratio shall be calculated giving pro
forma effect to such incurrence, redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.
     For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business made (or committed to be made pursuant to a definitive agreement)
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Consolidated Secured Debt Ratio
Calculation Date, and other operational changes that the Issuer or any of its
Restricted Subsidiaries has determined to make and/or made during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Consolidated Secured Debt Ratio Calculation
Date shall be calculated on a pro forma basis as set forth below assuming that
all such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date)) or operational change, in each case
with respect to an operating unit of a business, that would have required
adjustment pursuant to this definition, then the Consolidated Secured Debt Ratio
shall be calculated giving pro forma effect thereto in the manner set forth
below for such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.
     For purposes of this definition, whenever pro forma effect is to be given
to an Investment, acquisition, disposition, amalgamation, merger or
consolidation (including the Transactions) and the amount of income or earnings
relating thereto, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer (and may include, for
the avoidance of doubt, cost savings and operating expense reductions resulting
from such Investment, acquisition, amalgamation, merger or consolidation
(including the Transactions) which is being given pro forma effect that have
been or are expected to be realized); provided, that actions to realize such
cost savings and operating expense reductions are taken within 12 months after
the date of such Investment, acquisition, amalgamation, merger or consolidation.
     “Contingent Obligations” means, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
     (1) to purchase any such primary obligation or any property constituting
direct or indirect security therefor,

217



--------------------------------------------------------------------------------



 



     (2) to advance or supply funds
     (a) for the purchase or payment of any such primary obligation, or
     (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or
     (3) to purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation against loss in
respect thereof.
     “Credit Facilities” means, with respect to the Issuer or any of its
Restricted Subsidiaries, one or more debt facilities, including the Senior
Credit Facilities, or other financing arrangements (including, without
limitation, commercial paper facilities or indentures) providing for revolving
credit loans, term loans, letters of credit or other long-term indebtedness,
including any notes, mortgages, guarantees, collateral documents, instruments
and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any notes, indentures or credit facilities or commercial paper
facilities that replace, refund or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof (provided
that such increase in borrowings is permitted under “Certain
Covenants—Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock”) or adds Restricted Subsidiaries as additional
borrowers or guarantors thereunder and whether by the same or any other agent,
lender or group of lenders.
     “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
     “Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Issuer or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Issuer, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.
     “Designated Preferred Stock” means Preferred Stock of the Issuer, a
Restricted Subsidiary or any direct or indirect parent corporation of the Issuer
(in each case other than Disqualified Stock) that is issued for cash (other than
to the Issuer or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Issuer or its Subsidiaries) and is so designated as
Designated Preferred Stock, pursuant to an Officer’s Certificate executed by the
principal financial officer of the Issuer, on the issuance date thereof, the
cash proceeds of which are excluded from the calculation set forth in clause
(3) of the first paragraph of the “Certain Covenants—Limitation on Restricted
Payments” covenant.
     “Designated Senior Indebtedness” means:
     (1) all Indebtedness of any Guarantor under its guarantee of (i) the Senior
Credit Facilities permitted to be incurred pursuant to clause (1) of the second
paragraph under “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock” plus (ii) the amount of
Indebtedness permitted to be incurred

218



--------------------------------------------------------------------------------



 



pursuant to clause (12)(b) of the second paragraph under “Certain
Covenants—Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock” plus (iii) the amount of additional Indebtedness
permitted to be incurred by such Guarantor under “Certain Covenants—Limitation
on Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock” that is also permitted to be and is secured by a Lien pursuant to (A) the
Consolidated Secured Debt Ratio test set forth in clause (c) of the second
paragraph under “Certain Covenants—Liens” or (B) clause (20) of the definition
of Permitted Liens (in each case plus interest accruing on or after the filing
of any petition in bankruptcy or similar proceeding or for reorganization of the
Guarantor (at the rate provided for in the documentation with respect thereto,
regardless of whether or not a claim for post-filing interest is allowed in such
proceedings)), and any and all other fees, expense reimbursement obligations,
indemnification amounts, penalties, and other amounts (whether existing on the
Issue Date or thereafter created or incurred) and all obligations of the
Guarantor to reimburse any bank or other Person in respect of amounts paid under
letters of credit, acceptances or other similar instruments;
     (2) all Hedging Obligations (and guarantees thereof) owing to a Lender (as
defined in the Senior Credit Facilities) or any Affiliate of such Lender (or any
Person that was a Lender or an Affiliate of such Lender at the time the
applicable agreement giving rise to such Hedging Obligation was entered into);
and
     (3) all Obligations with respect to the items listed in the preceding
clauses (1) and (2); provided, however, that Designated Senior Indebtedness
shall not include:
     (a) any obligation of such Person to the Issuer or any of its Subsidiaries;
     (b) any liability for federal, state, local or other taxes owed or owing by
such Person;
     (c) any accounts payable or other liability to trade creditors arising in
the ordinary course of business; provided that obligations incurred pursuant to
the Credit Facilities shall not be excluded pursuant to this clause (c);
     (d) any Indebtedness or other Obligation of such Person which is
subordinate or junior in any respect to any other Indebtedness or other
Obligation of such Person; or
     (e) that portion of any Indebtedness which at the time of incurrence is
incurred in violation of the Indenture.
     “Disqualified Stock” means, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
maturity date of the Notes or the date the Notes are no longer outstanding;
provided, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Issuer or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations; provided further that any
Capital Stock held by any future, current or former employee, director, officer,
manager or consultant (or their respective Immediate Family Members), of the
Issuer, any of its Subsidiaries, any of its direct or indirect parent companies
or any other entity in which the

219



--------------------------------------------------------------------------------



 



Issuer or a Restricted Subsidiary has an Investment, in each case pursuant to
any stock subscription or shareholders’ agreement, management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any distributor equity plan or agreement shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Issuer or its
Subsidiaries.
     “Domestic Subsidiary” means any Subsidiary of the Issuer that is organized
or existing under the laws of the United States, any state thereof, the District
of Columbia, or any territory thereof.
     “EBITDA” means, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period
     (1) increased (without duplication) by:
     (a) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise and similar taxes, foreign
withholding taxes and foreign unreimbursed value added taxes of such Person and
such Subsidiaries paid or accrued during such period, including penalties and
interest related to such taxes or arising from any tax examinations, to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income; provided that the aggregate amount of unreimbursed value added taxes to
be added back for any four consecutive quarter period shall not exceed $2.0
million; plus
     (b) Fixed Charges of such Person and such Subsidiaries for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, (y) fees payable in
respect of letters of credit and (z) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges) to
the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus
     (c) Consolidated Depreciation and Amortization Expense of such Person and
such Subsidiaries for such period to the extent the same were deducted (and not
added back) in computing Consolidated Net Income; plus
     (d) any fees, expenses or charges related to any Equity Offering,
Investment, acquisition, Asset Sale, disposition, recapitalization, the
incurrence, repayment or refinancing of Indebtedness permitted to be incurred by
the Indenture (including any such transaction consummated prior to the Issue
Date and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction related expenses in
accordance with FAS 141(R) and gains or losses associated with FIN 45)), or the
offering, amendment or modification of any debt instrument, including (i) the
offering, any amendment or other modification of the Notes, Exchange Notes or
the Senior Credit Facilities and any amendment or modification of the Existing
Senior Notes and (ii) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Receivables Facility, and, in
each case, deducted (and not added back) in computing Consolidated Net Income;
plus
     (e)(x) Transaction Expenses to the extent deducted (and not added back) in
computing Consolidated Net Income, (y) the amount of any severance, relocation
costs,

220



--------------------------------------------------------------------------------



 



curtailments or modifications to pension and post-retirement employee benefit
plans and (z) any restructuring charge or reserve deducted (and not added back)
in such period in computing Consolidated Net Income, including any restructuring
costs incurred in connection with acquisitions after the Issue Date, costs
related to the closure and/or consolidation of facilities, retention charges,
systems establishment costs, conversion costs and excess pension charges and
consulting fees incurred in connection with any of the foregoing; provided, that
the aggregate amount added back pursuant to subclause (z) of this clause
(e) shall not exceed 10% of the LTM Cost Base in any four consecutive four
quarter period; plus
     (f) any other non-cash charges, including any (i) write-offs or
write-downs, (ii) equity-based awards compensation expense, (iii) losses on
sales, disposals or abandonment of, or any impairment charges or asset write-off
related to, intangible assets, long-lived assets and investments in debt and
equity securities, (iv) all losses from investments recorded using the equity
method and (v) other non-cash charges, non-cash expenses or non-cash losses
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to the extent paid, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus
     (g) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus
     (h) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus
     (i) the amount of cost savings projected by the Issuer in good faith to be
realized as a result of specified actions taken during such period or expected
to be taken (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions, provided that (A) such
amounts are reasonably identifiable and factually supportable, (B) such actions
are taken, committed to be taken or expected to be taken within 18 months after
the Issue Date, (C) no cost savings shall be added pursuant to this clause
(i) to the extent duplicative of any expenses or charges that are otherwise
added back in computing EBITDA with respect to such period and (D) the aggregate
amount of cost savings added pursuant to this clause (i) shall not exceed
$100,000,000 for any period consisting of four consecutive quarters; plus
     (j) to the extent no Default or Event of Default has occurred and is
continuing, the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses paid or accrued in such period to the
Investors to the extent otherwise permitted under “Certain
Covenants—Transactions with Affiliates” deducted (and not added back) in
computing Consolidated Net Income; plus
     (k) any costs or expense deducted (and not added back) in computing
Consolidated Net Income by such Person or any such Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such

221



--------------------------------------------------------------------------------



 



cost or expenses are funded with cash proceeds contributed to the capital of the
Issuer or a Restricted Guarantor or net cash proceeds of an issuance of Equity
Interest of the Issuer or a Restricted Guarantor (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of the first paragraph under “Certain
Covenants—Limitation on Restricted Payments”;
     (2) decreased by (without duplication) (a) any non-cash gains increasing
Consolidated Net Income of such Person and such Subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period and (b) the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary to the extent such minority interest income is included in
Consolidated Net Income; and
     (3) increased or decreased by (without duplication):
     (a) any net gain or loss resulting in such period from Hedging Obligations
and the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable, and
     (b) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).
     “EMU” means economic and monetary union as contemplated in the Treaty on
European Union.
     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
     “Equity Offering” means any public or private sale of common stock or
Preferred Stock of the Issuer or of a direct or indirect parent of the Issuer
(excluding Disqualified Stock), other than:
     (1) public offerings with respect to any such Person’s common stock
registered on Form S-8;
     (2) issuances to the Issuer or any Subsidiary of the Issuer; and
     (3) any such public or private sale that constitutes an Excluded
Contribution.
     “euro” means the single currency of participating member states of the EMU.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Exchange Notes” means new notes of the Issuer issued in exchange for the
Notes pursuant to, or as contemplated by, the Registration Rights Agreement.
     “Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Issuer from,

222



--------------------------------------------------------------------------------



 



     (1) contributions to its common equity capital, and
     (2) the sale (other than to a Subsidiary of the Issuer or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Issuer) of Capital Stock (other than Disqualified Stock
and Designated Preferred Stock) of the Issuer,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in clauses (3)(b) and 3(c) of the first paragraph under
“Certain Covenants—Limitation on Restricted Payments.”
     “Existing Senior Notes” means the Issuer’s 4.625% Senior Notes Due 2008,
6.625% Senior Notes Due 2008, 4.25% Senior Notes Due 2009, 4.5% Senior Notes Due
2010, 6.25% Senior Notes Due 2011, 4.4% Senior Notes Due 2011, 5.0% Senior Notes
Due 2012, 5.75% Senior Notes Due 2013, 5.5% Senior Notes Due 2014, 4.9% Senior
Notes Due 2015, 5.5% Senior Notes Due 2016, 6.875% Senior Debentures Due 2018
and 7.25% Debentures Due 2027.
     “Existing Senior Notes Indenture” means the Senior Indenture dated as of
October 1, 1997 between the Issuer and The Bank of New York, as trustee, as the
same may have been amended or supplemented as of the Issue Date.
     “Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:
     (1) Consolidated Interest Expense of such Person and Restricted
Subsidiaries for such period; plus
     (2) all cash dividends or other distributions paid to any Person other than
such Person or any such Subsidiary (excluding items eliminated in consolidation)
on any series of Preferred Stock of the Issuer or a Restricted Subsidiary during
such period; plus
     (3) all cash dividends or other distributions paid to any Person other than
such Person or any such Subsidiary (excluding items eliminated in consolidation)
on any series of Disqualified Stock of the Issuer or a Restricted Subsidiary
during such period.
     “Foreign Subsidiary” means any Subsidiary that is not organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof, and any Restricted Subsidiary of such
Foreign Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
which are in effect on the Issue Date.
     “General Credit Facilities” means the term and revolving credit facilities
under the Credit Agreement to be entered into as of the Issue Date by and among
the Issuer, the subsidiary guarantors party thereto, the lenders party thereto
in their capacities as lenders thereunder and Citibank, N.A., as Administrative
Agent, including any notes, mortgages, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any one or more notes, indentures or credit facilities
or commercial paper facilities with banks or other institutional lenders or
investors that extend, replace, refund, refinance, renew or defease any part of
the loans, notes, other credit facilities or commitments

223



--------------------------------------------------------------------------------



 



thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount that may be borrowed thereunder or alters
the maturity of the loans thereunder or adds Restricted Subsidiaries as
additional borrowers or guarantors thereunder and whether by the same or other
agent, lender or group of lenders or investors.
     “Government Securities” means securities that are:
     (1) direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
     (2) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,
which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.
     “guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.
     “Guarantee” means the guarantee by any Guarantor of the Issuer’s
Obligations under the Indenture and the Notes.
     “Guaranteed Leverage Ratio” means, as of the date of determination, the
ratio of (a) Designated Senior Indebtedness of the Guarantors, to (b) EBITDA of
the Issuer and its Restricted Subsidiaries for the most recently ended four
fiscal quarters ending immediately prior to such date for which internal
financial statements are available.
     In the event that any Guarantor (i) incurs, redeems, retires or
extinguishes any Indebtedness (other than Indebtedness incurred or repaid under
any revolving credit facility in the ordinary course of business for working
capital purposes) or (ii) issues or redeems Disqualified Stock or Preferred
Stock subsequent to the commencement of the period for which the Guaranteed
Leverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Guaranteed Leverage Ratio is made (the
“Guaranteed Leverage Ratio Calculation Date”), then the Guaranteed Leverage
Ratio shall be calculated giving pro forma effect to such incurrence,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period.
     For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (other than the Specified Assets (as defined in the
Senior Credit Facilities as in effect on the Issue Date)) (as

224



--------------------------------------------------------------------------------



 



determined in accordance with GAAP), in each case with respect to an operating
unit of a business made (or committed to be made pursuant to a definitive
agreement) during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Guaranteed
Leverage Ratio Calculation Date, and other operational changes that the Issuer
or any of its Restricted Subsidiaries has determined to make and/or made during
the four-quarter reference period or subsequent to such reference period and on
or prior to or simultaneously with the Guaranteed Leverage Ratio Calculation
Date shall be calculated on a pro forma basis as set forth below assuming that
all such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, discontinued operations and other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation (other than the Specified Assets (as defined in the Senior Credit
Facilities as in effect on the Issue Date)) or operational change, in each case
with respect to an operating unit of a business, that would have required
adjustment pursuant to this definition, then the Guaranteed Leverage Ratio shall
be calculated giving pro forma effect thereto in the manner set forth below for
such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.
     For purposes of this definition, whenever pro forma effect is to be given
to an Investment, acquisition, disposition, amalgamation, merger or
consolidation (including the Transactions) and the amount of income or earnings
relating thereto, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer (and may include, for
the avoidance of doubt, cost savings and operating expense reductions resulting
from such Investment, acquisition, amalgamation, merger or consolidation
(including the Transactions) which is being given pro forma effect that have
been or are expected to be realized); provided, that actions to realize such
cost savings and operating expense reductions are taken within 12 months after
the date of such Investment, acquisition, amalgamation, merger or consolidation.
     “Guarantor” means, each Person that Guarantees the Notes in accordance with
the terms of the Indenture.
     “Hedging Obligations” means, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.
     “Holder” means the Person in whose name a Note is registered on the
registrar’s books.
      “Holdings” means Clear Channel Capital I, LLC.
     “Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

225



--------------------------------------------------------------------------------



 



     “Indebtedness” means, with respect to any Person, without duplication:
     (1) any indebtedness (including principal and premium) of such Person,
whether or not contingent:
     (a) in respect of borrowed money;
     (b) evidenced by bonds, notes, debentures or similar instruments or letters
of credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);
     (c) representing the balance deferred and unpaid of the purchase price of
any property (including Capitalized Lease Obligations), except (i) any such
balance that constitutes an obligation in respect of a commercial letter of
credit, a trade payable or similar obligation to a trade creditor, in each case
accrued in the ordinary course of business, (ii) liabilities accrued in the
ordinary course of business and (iii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP; or
     (d) representing any Hedging Obligations;
if and to the extent that any of the foregoing Indebtedness (other than letters
of credit (other than commercial letters of credit) and Hedging Obligations)
would appear as a liability upon a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP;
     (2) to the extent not otherwise included, any obligation by such Person to
be liable for, or to pay, as obligor, guarantor or otherwise, on the obligations
of the type referred to in clause (1) of a third Person (whether or not such
items would appear upon the balance sheet of such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and
     (3) to the extent not otherwise included, the obligations of the type
referred to in clause (1) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person;
provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business and (b) obligations under or in respect of Receivables Facilities or
any Qualified Securitization Financing.
     “Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged.
     “Initial Purchasers” means Deutsche Bank Securities Inc., Morgan Stanley &
Co. Incorporated, Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, Greenwich Capital Markets, Inc. and Wachovia Capital Markets, LLC.
     “Investment Grade Rating” means a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

226



--------------------------------------------------------------------------------



 



     “Investment Grade Securities” means:
     (1) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents);
     (2) debt securities or debt instruments with an Investment Grade Rating,
but excluding any debt securities or instruments constituting loans or advances
among the Issuer and the Subsidiaries of the Issuer;
     (3) investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment or distribution; and
     (4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
     “Investments” means, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers and commission, travel and similar advances
to directors, officers, employees and consultants, in each case made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. For purposes of the definition of
“Unrestricted Subsidiary” and the covenant described under “Certain
Covenants—Limitation on Restricted Payments”:
     (1) “Investments” shall include the portion (proportionate to the Issuer’s
direct or indirect equity interest in such Subsidiary) of the fair market value
of the net assets of a Subsidiary of the Issuer at the time that such Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Issuer or
applicable Restricted Subsidiary shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to:
     (a) the Issuer’s direct or indirect “Investment” in such Subsidiary at the
time of such redesignation; less
     (b) the portion (proportionate to the Issuer’s direct or indirect equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and
     (2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Issuer.
     “Investors” means Thomas H. Lee Partners L.P. and Bain Capital LLC, each of
their respective Affiliates and any investment funds advised or managed by any
of the foregoing, but not including, however, any portfolio companies of any of
the foregoing.
     “Issue Date” means the date that the Transactions are consummated.

227



--------------------------------------------------------------------------------



 



     “Issuer” has the meaning set forth in the first paragraph under “General.”
     “Legal Holiday” means a Saturday, a Sunday or a day on which commercial
banking institutions are not required to be open in the State of New York.
     “Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.
     “LTM Cost Base” means, for any consecutive four quarter period, the sum of
(a) direct operating expenses, (b) selling, general and administrative expenses
and (c) corporate expenses, in each case excluding depreciation and
amortization, of the Issuer and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor to its
rating agency business.
     “Net Income” means, with respect to any Person, the net income (loss) of
such Person and its Subsidiaries that are Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.
     “Net Proceeds” means the aggregate cash proceeds received by the Issuer or
any of its Restricted Subsidiaries in respect of any Asset Sale, including any
cash received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of the direct costs relating to
such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, payments
made in order to obtain a necessary consent or required by applicable law, and
brokerage and sales commissions, any relocation expenses incurred as a result
thereof, other fees and expenses, including title and recordation expenses,
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), amounts
required to be applied to the repayment of principal, premium, if any, and
interest on unsubordinated Indebtedness required (other than required by clause
(1) of the second paragraph of “Repurchase at the Option of Holders—Asset
Sales”) to be paid as a result of such transaction and any deduction of
appropriate amounts to be provided by the Issuer or any of its Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Issuer or any of its Restricted Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, and in the case of
any Asset Sale by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
a portion of the aggregate cash proceeds equal to the portion of the outstanding
Equity Interests of such non-Wholly-Owned Subsidiary owned by Persons other than
the Issuer and any other Restricted Subsidiary (to the extent such proceeds are
committed to be distributed to such Persons).
     “Obligations” means any principal (including any accretion), interest
(including any interest accruing on or subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not

228



--------------------------------------------------------------------------------



 



such interest is an allowed claim under applicable state, federal or foreign
law), premium, penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and banker’s
acceptances), damages and other liabilities, and guarantees of payment of such
principal (including any accretion), interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities, payable under
the documentation governing any Indebtedness.
     “Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Issuer.
     “Officer’s Certificate” means a certificate signed on behalf of the Issuer
by an Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Issuer, that meets the requirements set forth in the Indenture.
     “Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Issuer or the Trustee.
     “Partial PIK Interest” has the meaning set forth under “Principal, Maturity
and Interest.”
     “Permitted Asset Swap” means the substantially concurrent purchase and sale
or exchange of Related Business Assets or a combination of Related Business
Assets and cash or Cash Equivalents between the Issuer or any of its Restricted
Subsidiaries and another Person.
     “Permitted Holder” means any of the Investors and members of management of
the Issuer (or its direct parent or CC Media Holdings, Inc.) who are holders of
Equity Interests of the Issuer (or any of its direct or indirect parent
companies) on the Issue Date and any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that (x) in the
case of such group and without giving effect to the existence of such group or
any other group, such Investors and members of management, collectively, have
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of the Issuer or any of its direct or indirect parent companies and
(y) for purposes of this definition, the amount of Equity Interests held by
members of management who qualify as “Permitted Holders” shall never exceed the
amount of Equity Interests held by such members of management on the Issue Date.
Any person or group whose acquisition of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act, or any successor provision)
constitutes a Change of Control in respect of which a Change of Control Offer is
made in accordance with the requirements of the covenant described under
“Repurchase at the Option of Holders—Change of Control” (or would result in a
Change of Control Offer in the absence of the waiver of such requirement by
Holders in accordance with the covenant described under “Repurchase at the
Option of Holders—Change of Control”) will thereafter, together with its
Affiliates, constitute an additional Permitted Holder.
     “Permitted Investments” means:
     (1) any Investment in the Issuer or any of its Restricted Subsidiaries;
     (2) any Investment in cash and Cash Equivalents or Investment Grade
Securities;
     (3) any Investment by the Issuer or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

229



--------------------------------------------------------------------------------



 



     (a) such Person becomes a Restricted Subsidiary; or
     (b) such Person, in one transaction or a series of related transactions, is
amalgamated, merged or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Issuer or a
Restricted Subsidiary,
and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;
     (4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the first paragraph “Repurchase at the Option of
Holders—Asset Sales” or any other disposition of assets not constituting an
Asset Sale;
     (5) any Investment existing on the Issue Date or made pursuant to a binding
commitment in effect on the Issue Date or an Investment consisting of any
extension, modification or renewal of any such Investment or binding commitment
existing on the Issue Date; provided that the amount of any such Investment may
be increased (x) as required by the terms of such Investment or binding
commitment as in existence on the Issue Date (including as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities) or (y) as otherwise permitted under the Indenture;
     (6) any Investment acquired by the Issuer or any of its Restricted
Subsidiaries:
     (a) in exchange for any other Investment, accounts receivable or notes
receivable held by the Issuer or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy workout, reorganization or recapitalization
of the issuer of such other Investment, accounts receivable or notes receivable;
or
     (b) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
     (7) Hedging Obligations permitted under clause (10) of the covenant
described in “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”;
     (8) any Investment the payment for which consists of Equity Interests
(exclusive of Disqualified Stock) of the Issuer or any of its direct or indirect
parent companies; provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under clause (3) of the
first paragraph under the covenant described under “Certain Covenants—Limitation
on Restricted Payments”;
     (9) Indebtedness (including any guarantee thereof) permitted under the
covenant described in “Certain Covenants—Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”;
     (10) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of the second paragraph of
the covenant described under “Certain Covenants—Transactions with Affiliates”
(except transactions described in clauses (2), (5) and (9) of such paragraph);

230



--------------------------------------------------------------------------------



 



     (11) any Investment consisting of a purchase or other acquisition of
inventory, supplies, material or equipment;
     (12) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (12) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of $600.0 million and 2.00% of
Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
     (13) Investments relating to a Receivables Subsidiary that, in the good
faith determination of the Issuer, are necessary or advisable to effect any
Receivables Facility;
     (14) advances to, or guarantees of Indebtedness of, employees, directors,
officers and consultants not in excess of $20.0 million outstanding at any one
time, in the aggregate;
     (15) loans and advances to officers, directors and employees consistent
with industry practice or past practice, as well as for moving expenses and
other similar expenses incurred in the ordinary course of business or consistent
with past practice or to fund such Person’s purchase of Equity Interests of the
Issuer or any direct or indirect parent company thereof;
     (16) Investments in the ordinary course of business consisting of
endorsements for collection or deposit;
     (17) Investments by the Issuer or any of its Restricted Subsidiaries in any
other Person pursuant to a “local marketing agreement” or similar arrangement
relating to a station owned or licensed by such Person;
     (18) any performance guarantee and Contingent Obligations in the ordinary
course of business and the creation of liens on the assets of the Issuer or any
Restricted Subsidiary in compliance with the covenant described under “Certain
Covenants — Liens”;
     (19) any purchase or repurchase of the Notes; and
     (20) any Investment in a Similar Business having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(20) that are at that time outstanding, not to exceed $200.0 million (with the
fair market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value).
“Permitted Liens” means, with respect to any Person:
     (1) pledges, deposits or security by such Person under workmen’s
compensation laws, unemployment insurance, employers’ health tax and other
social security laws or similar legislation (including in respect of
deductibles, self insured retention amounts and premiums and adjustments
thereto) or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;

231



--------------------------------------------------------------------------------



 



     (2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
actions or other Liens arising out of judgments or awards against such Person
with respect to which such Person shall then be proceeding with an appeal or
other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;
     (3) Liens for taxes, assessments or other governmental charges not yet
overdue for a period of more than 30 days or subject to penalties for nonpayment
or which are being contested in good faith by appropriate actions diligently
pursued, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP, or for property taxes on property that
the Issuer or any Subsidiary thereof has determined to abandon if the sole
recourse for such tax, assessment, charge, levy or claim is to such property;
     (4) Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Issue Date;
     (5) minor survey exceptions, minor encumbrances, ground leases, easements
or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph and telephone and cable
television lines, gas and oil pipelines and other similar purposes, or zoning,
building codes or other restrictions (including minor defects and irregularities
in title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which were not incurred in connection with Indebtedness and which
do not in the aggregate materially impair their use in the operation of the
business of such Person;
     (6) Liens securing obligations under Indebtedness permitted to be incurred
pursuant to clause (5), (12)(b) or (18) of the second paragraph of the covenant
described under “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”; provided that Liens
securing obligations under Indebtedness permitted to be incurred pursuant to
clause (18) extend only to the assets or Equity Interests of Foreign
Subsidiaries;
     (7) Liens existing on the Issue Date;
     (8) Liens existing on property or shares of stock or other assets of a
Person at the time such Person becomes a Subsidiary; provided, however, that
such Liens are not created or incurred in connection with, or in contemplation
of, such other Person becoming such a Subsidiary; provided, further, however,
that such Liens may not extend to any other property or other assets owned by
the Issuer or any of its Restricted Subsidiaries;
     (9) Liens existing on property or other assets at the time the Issuer or a
Restricted Subsidiary acquired the property or such other assets, including any
acquisition by means of an amalgamation, merger or consolidation with or into
the Issuer or any of its Restricted Subsidiaries; provided, however, that such
Liens are not created or incurred in connection with, or in contemplation of,
such acquisition, amalgamation, merger or consolidation; provided further that
the Liens may not extend to any other property owned by the Issuer or any of its
Restricted Subsidiaries;

232



--------------------------------------------------------------------------------



 



     (10) Liens securing obligations under Indebtedness or other obligations of
the Issuer or a Restricted Subsidiary owing to the Issuer or another Restricted
Subsidiary permitted to be incurred in accordance with the covenant described
under “Certain Covenants—Limitation on Incurrence of Indebtedness and Issuance
of Disqualified Stock and Preferred Stock”;
     (11) Liens securing Hedging Obligations permitted to be incurred under the
Indenture;
     (12) Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
     (13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Issuer or any of its Restricted Subsidiaries and
do not secure any Indebtedness;
     (14) Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
entered into by the Issuer and its Restricted Subsidiaries in the ordinary
course of business;
     (15) Liens in favor of the Issuer or any Guarantor;
     (16) Liens on equipment of the Issuer or any of its Restricted Subsidiaries
granted in the ordinary course of business;
     (17) Liens on (x) accounts receivable and related assets incurred in
connection with a Receivables Facility, and (y) any Securitization Assets and
related assets incurred in connection with a Qualified Securitization Financing;
     (18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), and (9); provided that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
obligations under Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), and (9) at the time the original Lien became a Permitted
Lien under the Indenture, and (ii) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;
     (19) deposits made or other security provided in the ordinary course of
business to secure liability to insurance carriers;
     (20) other Liens securing Indebtedness or other obligations which do not
exceed $50.0 million in the aggregate at any one time outstanding
     (21) Liens securing judgments for the payment of money not constituting an
Event of Default under clause (5) under “Events of Default and Remedies” so long
as such Liens are adequately bonded and any appropriate legal proceedings that
may have been duly initiated for the review of such judgment have not been
finally terminated or the period within which such proceedings may be initiated
has not expired;

233



--------------------------------------------------------------------------------



 



     (22) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (23) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
     (24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under the Indenture; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
     (25) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
     (26) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Issuer or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Issuer and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business;
     (27) Liens securing the Existing Senior Notes to the extent permitted by
the Senior Credit Facilities as in effect on the Issue Date;
     (28) Liens securing obligations owed by the Issuer or any Restricted
Subsidiary to any lender under any Senior Credit Facility or any Affiliate of
such a lender in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds;
     (29) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Issuer or any Restricted
Subsidiary thereof or by a statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;
     (30) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Issuer or any Restricted Subsidiary in the ordinary course of business;
     (31) Liens solely on any cash earnest money deposits made by the Issuer or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted; and
     (32) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business.
     For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

234



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
     “Preferred Stock” means any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.
     “Qualified Proceeds” means assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Issuer in good faith.
     “Qualified Securitization Financing” means any transaction or series of
transactions that may be entered into by Holdings, the Issuer or any of its
Restricted Subsidiaries pursuant to which such Person may sell, convey or
otherwise transfer to (A) one or more Securitization Subsidiaries or (B) any
other Person (in the case of a transfer by a Securitization Subsidiary), or may
grant a security interest in, any Securitization Assets of CCO or any of its
Subsidiaries (other than any assets that have been transferred or contributed to
CCO or its Subsidiaries by the Issuer or any other Restricted Subsidiary of the
Issuer) that are customarily granted in connection with asset securitization
transactions similar to the Qualified Securitization Financing entered into of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Issuer shall have determined in good faith that such Qualified
Securitization Financing (including the terms, covenants, termination events and
other provisions) is in the aggregate economically fair and reasonable to the
Issuer and the Securitization Subsidiary, (b) all sales, transfers and/or
contributions of Securitization Assets and related assets to the Securitization
Subsidiary are made at fair market value, (c) the financing terms, covenants,
termination events and other provisions thereof, including any Standard
Securitization Undertakings, shall be market terms (as determined in good faith
by the Issuer), (d) after giving pro forma effect to such Qualified
Securitization Financing, (x) the Consolidated Leverage Ratio of the Issuer
would be (A) less than 8.0 to 1.0 and (B) lower than the Consolidated Leverage
Ratio of the Issuer immediately prior to giving pro forma effect to such
Qualified Securitization Financing and (y) the Guaranteed Leverage Ratio of the
Issuer would be (A) less than 6.5 to 1.0 and (B) lower than the Guaranteed
Leverage Ratio of the Issuer immediately prior to giving pro forma effect to
such Qualified Securitization Financing, (e) the proceeds from such sale will be
used by the Issuer to permanently reduce Obligations under the Senior Credit
Facilities and to correspondingly reduce commitments with respect thereto and
(f) the Trustee shall have received an Officer’s Certificate of the Issuer
certifying that all of the requirements of clauses (a) through (e) have been
satisfied.
     “Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer which shall be substituted for Moody’s or S&P or both, as the case may
be.
     “Receivables Facility” means any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Issuer or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the Issuer
or any of its Restricted Subsidiaries sells their accounts receivable to either
(a) a Person that is not a Restricted Subsidiary or (b) a Receivables Subsidiary
that in turn sells its accounts receivable to a Person that is not a Restricted
Subsidiary.

235



--------------------------------------------------------------------------------



 



     “Receivables Fees” means distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.
     “Receivables Subsidiary” means any Subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.
     “Registration Rights Agreement” means the Registration Rights Agreement
with respect to the Notes, dated the Issue Date, among the Issuer, the
Guarantors and the Initial Purchasers and any similar registration rights
agreements with respect to any Additional Notes.
     “Related Business Assets” means assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Issuer or a Restricted Subsidiary in exchange for assets
transferred by the Issuer or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.
     “Representative” means any trustee, agent or representative (if any) for an
issue of Designated Senior Indebtedness of a Guarantor.
     “Restricted Guarantor” means a Guarantor that is a Restricted Subsidiary.
     “Restricted Investment’ means an Investment other than a Permitted
Investment.
     “Restricted Subsidiary” means, at any time, any direct or indirect
Subsidiary of the Issuer (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor to its rating agency business.
     “Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Issuer or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Issuer or such Restricted Subsidiary to a third Person in
contemplation of such leasing.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Secured Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries secured by a Lien.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
     “Securitization Assets” means any properties, assets and revenue streams
associated with the Americas Outdoor Advertising segment of the Issuer and its
Subsidiaries, and any other assets related thereto, subject to a Qualified
Securitization Financing and the proceeds thereof.
     “Securitization Fees” means distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Financing.

236



--------------------------------------------------------------------------------



 



     “Securitization Subsidiary” means a Restricted Subsidiary or direct
Wholly-Owned Subsidiary of Holdings (other than the Issuer) to which the Issuer
or any of its Restricted Subsidiaries sells, conveys or otherwise transfers
Securitization Assets and related assets that engages in no activities other
than in connection with the ownership and financing of Securitization Assets,
all proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the board of directors of the Issuer
or such other Person as provided below as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by Holdings, the Issuer or any other Subsidiary of
Holdings, other than another Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Issuer or any other Subsidiary of the Issuer, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of Holdings,
the Issuer or any other Subsidiary of the Issuer, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of Holdings, the Issuer or any other
Subsidiary of the Issuer, other than another Securitization Subsidiary, has any
material contract, agreement, arrangement or understanding other than on terms
which the Issuer reasonably believes to be no less favorable to Holdings, the
Issuer or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Issuer and (c) to which none of Holdings,
the Issuer or any other Subsidiary of the Issuer, other than another
Securitization Subsidiary, has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.
     “Senior Credit Facilities” means (i) any ABL Facility and (ii) the General
Credit Facilities.
     “Significant Party” means any Guarantor or Restricted Subsidiary that would
be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such regulation
is in effect on the Issue Date.
     “Similar Business” means any business conducted or proposed to be conducted
by the Issuer and its Subsidiaries on the Issue Date or any business that is
similar, reasonably related, incidental or ancillary thereto.
     “Special Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.
     “Sponsor Management Agreement” means the management agreement between
certain management companies associated with the Investors and the Issuer and/or
any direct or indirect parent company, in substantially the form delivered to
the Initial Purchasers prior to the Issue Date and as amended, supplemented,
amended and restated, replaced or otherwise modified from time to time;
provided, however, that the terms of any such amendment, supplement, amendment
and restatement or replacement agreement are not, taken as a whole, less
favorable to the holders of the Notes in any material respect than the original
agreement in effect on the Issue Date.
     “Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings (or any direct or indirect
parent company of Holdings) or any of its Subsidiaries that the Issuer has
determined in good faith to be customary in a securitization financing.

237



--------------------------------------------------------------------------------



 



     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
     “Subordinated Indebtedness” means:
     (1) any Indebtedness of the Issuer which is by its terms subordinated in
right of payment to the Notes; and
     (2) any Indebtedness of any Guarantor which is by its terms subordinated in
right of payment to the Guarantee of such entity of the Notes.
     “Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (excluding,
for the avoidance of doubt, charitable foundations) of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
     “Total Assets” means total assets of the Issuer and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Issuer and its Restricted Subsidiaries as
may be expressly stated.
     “Transaction Expenses” means any fees or expenses incurred or paid by the
Issuer or any of its Subsidiaries in connection with the Transactions.
     “Transactions” means the “Transactions” as defined in the Senior Credit
Facilities as in effect on the Issue Date.
     “Treasury Rate” means, as of any Redemption Date, the yield to maturity as
of such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to August 1, 2012; provided,
however, that if the period from the Redemption Date to August 1, 2012 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.
     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb).
     “Unrestricted Subsidiary” means:
     (1) any Subsidiary of the Issuer which at the time of determination is an
Unrestricted Subsidiary (as designated by the Issuer, as provided below); and
     (2) any Subsidiary of an Unrestricted Subsidiary.

238



--------------------------------------------------------------------------------



 



     The Issuer may designate any Subsidiary of the Issuer (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Issuer or any Restricted Subsidiary of the Issuer (other than
solely any Unrestricted Subsidiary of the Subsidiary to be so designated);
provided that
     (1) any Unrestricted Subsidiary must be an entity of which the Equity
Interests entitled to cast at least a majority of the votes that may be cast by
all Equity Interests having ordinary voting power for the election of directors
or Persons performing a similar function are owned, directly or indirectly, by
the Issuer;
     (2) such designation complies with the covenants described under “Certain
Covenants—Limitation on Restricted Payments”; and
     (3) each of:
     (a) the Subsidiary to be so designated; and
     (b) its Subsidiaries
     has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Issuer or any Restricted Subsidiary.
     The Issuer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:
     (1) the Issuer could incur at least $1.00 of additional Indebtedness
pursuant to the Consolidated Leverage Ratio test described in the first
paragraph under “Certain Covenants—Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”; or
     (2) the Consolidated Leverage Ratio for the Issuer and its Restricted
Subsidiaries would be equal to or less than such ratio immediately prior to such
designation, in each case on a pro forma basis taking into account such
designation.
     Any such designation by the Issuer shall be notified by the Issuer to the
Trustee by promptly filing with the Trustee a copy of the resolution of the
board of directors of the Issuer or any committee thereof giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
     “Weighted Average Life to Maturity” means, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:
     (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

239



--------------------------------------------------------------------------------



 



     (2) the sum of all such payments.
     “Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person,
100% of the outstanding Equity Interests of which (other than directors’
qualifying shares and shares issued to foreign nationals as required under
applicable law) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person or by such Person and one or more
Wholly-Owned Subsidiaries of such Person.

240



--------------------------------------------------------------------------------



 



EXCHANGE OFFER; REGISTRATION RIGHTS
     We, the guarantors and the initial purchasers have agreed to use
commercially reasonable efforts to enter into a registration rights agreement
(the “registration rights agreement”) within five business days following the
original issue date of the notes (“issue date”) pursuant to which we and the
guarantors agree that we will use our commercially reasonable efforts to, at our
expense, for the benefit of the holders of the notes (the “holders”), (i) file a
registration statement on an appropriate registration form (the “exchange offer
registration statement”) with respect to a registered offer to exchange the
notes for exchange notes of the Company, guaranteed on a senior basis by the
guarantors (except that the guarantees of the exchange notes shall be
subordinated to the guarantees of the obligations under our senior secured
credit facilities and our receivables based credit facility), which exchange
notes will have terms substantially identical in all material respects to the
notes (except that the exchange notes will not contain terms with respect to
transfer restrictions) and which will evidence the same continuing indebtedness
and (ii) cause the exchange offer registration statement to be declared
effective under the Securities Act and consummate the exchange offer within 300
calendar days of the original issue date of the notes. Upon the exchange offer
registration statement being declared effective, we will offer the exchange
notes (and the related guarantees) in exchange for surrender of the notes. We
will keep the exchange offer open for at least 20 business days (or longer if
required by applicable law) after the date that notice of the exchange offer is
mailed to holders of the notes. For each of the notes surrendered to us pursuant
to the exchange offer, the holder who surrendered such note will receive an
exchange note having a principal amount equal to that of the surrendered note.
Interest on each exchange note will accrue (i) from the later of (A) the last
interest payment date on which interest was paid on the note surrendered in
exchange therefor, or (B) if the note is surrendered for exchange on a date in a
period which includes the record date for an interest payment date to occur on
or after the date of such exchange and as to which interest will be paid, the
date of such interest payment date, or (ii) if no interest has been paid on such
note, from the issue date.
     Under existing interpretations of the SEC contained in several no-action
letters to third parties, and subject to the immediately following sentence, we
believe that the exchange notes and the related guarantees would generally be
freely transferable by holders thereof (other than our affiliates) after the
exchange offer without further registration under the Securities Act (subject to
certain representations required to be made by each holder of notes, as set
forth below); provided, however, that each holder that wishes to exchange its
notes for exchange notes will be required to make certain representations,
including representations that (i) any exchange notes to be received by it will
be acquired in the ordinary course of its business, (ii) it has no arrangement
or understanding with any person to participate in the distribution (within the
meaning of the Securities Act) of the exchange notes, (iii) it is not an
“affiliate” (as defined in Rule 405 promulgated under the Securities Act) of
ours or, if it is such an affiliate, it will comply with the registration and
prospectus delivery requirements of the Securities Act, to the extent
applicable, (iv) if such holder is not a broker-dealer, that it is not engaged
in, and does not intend to engage in, the distribution of exchange notes, (v) if
such holder is a broker-dealer (a “participating broker-dealer”) that will
receive exchange notes for its own account in exchange for notes that were
acquired as a result of market making or other trading activities, that it will
deliver a prospectus in connection with any resale of such exchange notes and
(vi) it is not acting on behalf of any person who could not truthfully make the
foregoing representations. Any purchaser of notes who is an “affiliate” of us or
any guarantor and any purchaser of notes who intends to participate in the
exchange offer for the purpose of distributing the exchange notes (i) will not
be able to rely on the interpretation of the staff of the SEC, (ii) will not be
able to tender its notes in the exchange offer and (iii) must comply with the
registration and prospectus delivery requirements of the Securities Act in
connection with any

241



--------------------------------------------------------------------------------



 



sale or transfer of the notes unless such sale or transfer is made pursuant to
an exemption from such requirements. In addition, in connection with any resales
of exchange notes, any broker-dealer, which we refer to as a participating
broker-dealer, that acquired the notes for its own account as a result of market
making or other trading activities must deliver a prospectus meeting the
requirements of the Securities Act. The SEC has taken the position that
participating broker-dealers may fulfill their prospectus delivery requirements
with respect to the exchange notes (other than a resale of an unsold allotment
from this offering) with the prospectus contained in the exchange offer
registration statement. We will agree to make available, during the period
required by the Securities Act, a prospectus meeting the requirements of the
Securities Act for use by participating broker-dealers and other persons, if
any, with similar prospectus delivery requirements for use in connection with
any resale of exchange notes. A participating broker-dealer or any other person
that delivers such a prospectus to purchasers in connection with such resales
will be subject to certain of the civil liability provisions under the
Securities Act and will be bound by the provisions of the registration rights
agreement.
     If (i) because of any change in law or in currently prevailing
interpretations of the staff of the SEC, we are not permitted to effect an
exchange offer, (ii) the exchange offer is not consummated within 300 calendar
days of the issue date, (iii) in certain circumstances, certain holders of
unregistered exchange notes so request, or (iv) in the case of any holder that
participates in the exchange offer, such holder does not receive exchange notes
on the date of the exchange that may be sold without restriction under state and
federal securities laws (other than due solely to the status of such holder as
an affiliate of ours or within the meaning of the Securities Act), then in each
case, we will (A) promptly deliver to the holders and the Trustee written notice
thereof and (B) at our sole expense, (1) as promptly as practicable, file a
shelf registration statement covering resales of the notes (the “shelf
registration statement”) and (2) use our commercially reasonable efforts to keep
effective the shelf registration statement until the earlier of one year after
the issue date or such time as all of the applicable notes covered by the shelf
registration statement have either been sold in the manner set forth and as
contemplated in the shelf registration statement or become eligible for resale
pursuant to Rule 144 under the Securities Act without volume restrictions. We
will, in the event that a shelf registration statement is filed, provide to each
holder copies of the prospectus that is a part of the shelf registration
statement, notify each such holder when the shelf registration statement for the
notes has become effective and take certain other actions as are required to
permit unrestricted resales of the notes. A holder that sells notes pursuant to
the shelf registration statement will be required to be named as a selling
security holder in the related prospectus and to deliver a prospectus to
purchasers, will be subject to certain of the civil liability provisions under
the Securities Act in connection with such sales, and will be bound by the
provisions of the registration rights agreement that are applicable to such a
holder (including certain indemnification rights and obligations). In addition,
each holder will be required to deliver information to be used in connection
with the shelf registration statement and to provide comments on the shelf
registration statement within the time periods set forth in the registration
rights agreement to have their notes included in the shelf registration
statement and to benefit from the provisions regarding liquidated damages
described in the following paragraph.
     If (i) we have not exchanged exchange notes for all notes validly tendered
in accordance with the terms of the exchange offer on or prior to the 300th
calendar day after the original issue date of the notes nor had a shelf
registration statement declared effective on or prior to such date, (ii) we are
required to file a shelf registration statement and such shelf registration
statement is not declared effective on or prior to the 300th calendar day after
the date such filing was required, or (iii) if applicable, a shelf registration
statement covering resales of the notes

242



--------------------------------------------------------------------------------



 



has been declared effective and such shelf registration statement ceases to be
effective at any time prior to the first anniversary of the issue date (other
than after such time as all notes have been disposed of thereunder and subject
to any exceptions in the registration rights agreement) (we refer to each of
(i), (ii) and (iii) as registration defaults), then additional interest (the
“additional interest”) shall accrue on the principal amount of the applicable
notes at a rate of 0.25% per annum (which rate will be increased by an
additional 0.25% per annum for each subsequent 90-day period that such
registration default continues, provided that the rate at which such additional
interest accrues may in no event exceed 0.50% per annum) commencing on (A) the
301st calendar day after the original issue date of the notes, in the case of
(i) above, (B) the 301st calendar day after such shelf registration statement
filing was required, in the case of (ii) above, or (C) the day such shelf
registration statement ceases to be effective, in the case of (iii) above;
provided, however, that upon the exchange of exchange notes for all notes
tendered (in the case of clause (i) above), upon effectiveness of the shelf
registration statement in the case of clause (i) or (ii) above, or upon the
effectiveness of a shelf registration statement that had ceased to remain
effective (in the case of clause (iii) above), additional interest on such notes
as a result of such clause, as the case may be, shall cease to accrue.
     Any amounts of additional interest due pursuant to clause (i), (ii), or
(iii) above will be payable in the same manner and on the same original interest
payment dates as the notes.
     This summary of certain provisions of the registration rights agreement
does not purport to be complete and is subject to, and is qualified in its
entirety by, the complete provisions of the registration rights agreement, a
copy of which we will make available to holders of notes upon request.

243



--------------------------------------------------------------------------------



 



NOTICE TO INVESTORS
     Because the following restrictions will apply unless we complete the
exchange offer for the notes or otherwise cause registration statements with
respect to the resale of the notes to be declared effective under the Securities
Act, purchasers are advised to consult legal counsel prior to making any offer,
resale, pledge or transfer of any of the notes. See “Description of the Notes.”
     None of the notes has been registered under the Securities Act and they may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.
Accordingly, the notes are being offered and sold only (A) to “qualified
institutional buyers” (as defined in Rule 144A promulgated under the Securities
Act (“Rule 144A”)) (“QIBs”) in compliance with Rule 144A and (B) outside the
United States to persons other than U.S. persons (“non-U.S. purchasers”, which
term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for non-U.S. beneficial owners (other
than an estate or trust)) in reliance upon Regulation S under the Securities Act
(“Regulation S”). As used herein, the terms “United States” and “U.S. person”
have the meanings given to them in Regulation S.

    Each purchaser of notes will be deemed to have represented and agreed as
follows:

     1. It is purchasing the notes for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account is either (A) a QIB, and is aware that the sale to it is being made
in reliance on Rule 144A or (B) a non-U.S. purchaser that is outside the United
States (or a non-U.S. purchaser that is a dealer or other fiduciary as referred
to above).
     2. It acknowledges that the notes have not been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except as set forth below.
     3. It shall not resell or otherwise transfer any of such notes within one
year after the original issuance of the notes except (A) to us or any of our
subsidiaries, (B) inside the United States to a QIB in a transaction complying
with Rule 144A, (C) inside the United States to institutional “accredited
investors” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act) (an “accredited investor”), that, prior to such transfer, furnishes (or has
furnished on its behalf by a U.S. broker-dealer) to the Trustee a signed letter
containing certain representations and agreements relating to the restrictions
on transfer of the notes (the form of which letter can be obtained from such
Trustee), (D) outside the United States in compliance with Rule 904 under the
Securities Act, (E) pursuant to the exemption from registration provided by
Rule 144 under the Securities Act (if available), (F) in accordance with another
exemption from the registration requirements of the Securities Act (and based
upon an opinion of counsel if we so request), or (G) pursuant to an effective
registration statement under the Securities Act.
     4. It agrees that it will give to each person to whom it transfers the
notes notice of any restrictions on transfer of such notes.
     5. It acknowledges that prior to any proposed transfer of notes in
certificated form or of beneficial interests in a note in global form (a “global
note”) (in each case other than pursuant to an effective registration statement)
the holder of notes or the holder of

244



--------------------------------------------------------------------------------



 



beneficial interests in a global note, as the case may be, may be required to
provide certifications and other documentation relating to the manner of such
transfer and submit such certifications and other documentation as provided in
the indenture.
     6. It understands that all of the notes will bear a legend substantially to
the following effect unless otherwise agreed by us and the holder thereof;
     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S.
PERSONS EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904
UNDER THE SECURITIES ACT OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE
501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES ACT (AN “ACCREDITED
INVESTOR”)), (2) AGREES THAT IT WILL NOT WITHIN ONE YEAR AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT
(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES
ACT, (C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR THAT, PRIOR TO SUCH
TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A U.S. BROKER-DEALER) TO
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH
LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE
UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT (IF AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO REQUESTS), OR
(G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY
TRANSFER OF THIS SECURITY WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS
SECURITY, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.

245



--------------------------------------------------------------------------------



 



     7. It shall not sell or otherwise transfer such notes to, and each
purchaser represents and covenants that it is not (directly or indirectly)
acquiring the notes for or on behalf of, and will not (directly or indirectly)
transfer the notes to, any pension or welfare plan (as defined in Section 3 of
the Employee Retirement Income Security Act of 1974 (“ERISA”)), except that such
a purchase for or on behalf of a pension or welfare plan shall be permitted:
     I. to the extent such purchase is made by or on behalf of a bank collective
investment fund maintained by the purchaser in which, at any time while the
notes are held by the purchaser, no plan (together with any other plans
maintained by the same employer or employee organization) has an interest in
excess of 10% of the total assets in such collective investment fund and the
conditions of Section III of Prohibited Transaction Class Exemption 91-38 issued
by the Department of Labor are satisfied;
     II. to the extent such purchase is made by or on behalf of an insurance
company pooled separate account maintained by the purchaser in which, at any
time while the notes are held by the purchaser, no plan (together with any other
plans maintained by the same employer or employee organization) has an interest
in excess of 10% of the total of all assets in such pooled separate account and
the conditions of Section III of Prohibited Transaction Class Exemption 90-1
issued by the Department of Labor are satisfied;
     III. to the extent such purchase is made by or on behalf of an insurance
company general account maintained by the purchaser in which, at any time while
the notes are held by the purchaser, the conditions of Prohibited Transaction
Class Exemption 95-60 issued by the Department of Labor are satisfied;
     IV. to the extent such purchase is made on behalf of a plan by (i) an
investment adviser registered under the Investment Advisers Act of 1940 that had
as of the last day of its most recent fiscal year total assets under its
management and control in excess of $85,000,000 and stockholders’ or partners’
equity in excess of $1,000,000, as shown in its most recent balance sheet
prepared in accordance with GAAP, (ii) a bank as defined in Section 202(a)(2) of
the Investment Advisers Act of 1940 with equity capital in excess of $1,000,000
as of the last day of its most recent fiscal year, (iii) an insurance company
which is qualified under the laws of more than one state to manage, acquire or
dispose of any assets of a plan, which insurance company has, as of the last day
of its most recent fiscal year, net worth in excess of $1,000,000 and which is
subject to supervision and examination by a state authority having supervision
over insurance companies, or (iv) a savings and loan association, the accounts
of which are insured by the Federal Deposit Insurance Corporation, that has made
application for and been granted trust powers to manage, acquire or dispose of
assets of a plan by a State or Federal authority having supervision over savings
and loan associations, which savings and loan association has, as of the last
day of its most recent fiscal year, equity capital or net worth in excess of
$1,000,000 and, in any case, such investment adviser, bank, insurance company or
savings and loan is otherwise a qualified professional asset manager, as such
term is used in Prohibited Transaction Exception 84-14 issued by the Department
of Labor, and the assets of such plan when combined with the assets of other
plans established or maintained by the same employer (or affiliate thereof) or
employee organization and managed by such investment adviser, bank, insurance
company or savings and loan do not represent more than 20% of the total client
assets managed by such investment adviser, bank, insurance company or savings
and loan and the conditions of Section I of such exemption are otherwise
satisfied;

246



--------------------------------------------------------------------------------



 



     V. to the extent such plan is a governmental plan (as defined in Section 3
of ERISA) which is not subject to the provisions of Title I of ERISA or
Section 4975 of the Code or any similar law; or
     VI. to the extent the purchase is made by or on behalf of an investment
fund managed by an “in-house asset manager” (the “INHAM”) (as defined in Part IV
of Prohibited Transaction Class Exemption 96-23 issued by the Department of
Labor), plans maintained by affiliates of the INHAM and/or the INHAM have
aggregate assets in excess of $250 million, and the conditions of Part I of
Prohibited Transaction Class Exemption 96-23 are otherwise satisfied.
     8. It acknowledges that the Trustee will not be required to accept for
registration of transfer any notes acquired by it, except upon presentation of
evidence satisfactory to us and the Trustee that the restrictions set forth
herein have been complied with.
     9. It acknowledges that we, the initial purchasers and others will rely
upon the truth and accuracy of the foregoing acknowledgments, representations
and agreements and agrees that if any of the acknowledgments, representations or
agreements deemed to have been made by its purchase of the notes are no longer
accurate, it shall promptly notify us and the initial purchasers. If it is
acquiring the notes as a fiduciary or agent for one or more investor accounts,
it represents that it has sole investment discretion with respect to each such
account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of each account.

247



--------------------------------------------------------------------------------



 



BOOK-ENTRY; DELIVERY AND FORM
     The certificates representing the notes will be issued in fully registered
form without interest coupons.
     Notes sold in reliance on Rule 144A will initially be represented by
permanent global notes in fully registered form without interest coupons (each a
“Restricted Global Note”) and will be deposited with the Trustee as a custodian
for The Depository Trust Company (“DTC”) and registered in the name of a nominee
of such depositary.
     Notes sold in offshore transactions in reliance on Regulation S under the
Securities Act will initially be represented by temporary global notes in fully
registered form without interest coupons (each a “Temporary Regulation S Global
Note”) and will be deposited with the Trustee as custodian for DTC, as
depositary, and registered in the name of a nominee of such depositary. Each
Temporary Regulation S Global Note will be exchangeable for a single permanent
global note after the expiration of the “distribution compliance period” (as
defined in Regulation S) and the certification required by Regulation S. Prior
to such time, a beneficial interest in the Temporary Regulation S Global Note
may be transferred to a person who takes delivery in the form of an interest in
the Restricted Global Note only upon receipt by the Trustee of a written
certification from the transferor to the effect that such transfer is being made
to a person whom the transferor reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A. Beneficial interests in a Restricted
Global Note may be transferred to a person who takes delivery in the form of an
interest in a Regulation S Global Note whether before, on, or after such time,
only upon receipt by the Trustee of a written certification to the effect that
such transfer is being made in accordance with Regulation S.
     Any beneficial interest in a Regulation S Global Note or a Restricted
Global Note that is transferred to a person who takes delivery in the form of an
interest in a Restricted Global Note or a Regulation S Global Note,
respectively, will, upon transfer, cease to be an interest in the type of global
note previously held and become an interest in the other type of global note
and, accordingly, will thereafter be subject to all transfer restrictions, if
any, and other procedures applicable to beneficial interests in such other type
of global note for as long as it remains such an interest.
     The global notes (and any notes issued in exchange therefor) will be
subject to certain restrictions on transfer set forth therein and in the
indenture and will bear the legend regarding such restrictions set forth under
the heading “Notice to Investors” herein. Subject to such restrictions, QIBs or
non-U.S. purchasers may elect to take physical delivery of their certificates
(each a “certificated security”) instead of holding their interests through the
global notes (and which are then ineligible to trade through DTC) (collectively
referred to herein as the “non-global purchasers”). Upon the transfer to a QIB
of any certificated security initially issued to a non-global purchaser, such
certificated security will, unless the transferee requests otherwise or the
global notes have previously been exchanged in whole for certificated
securities, be exchanged for an interest in the global notes. For a description
of the restrictions on transfer of certificated securities and any interest in
the global notes, see “Notice to Investors.”
The Global Notes
     We expect that pursuant to procedures established by DTC (i) upon the
issuance of the global notes, DTC or its custodian will credit, on its internal
system, the principal amount at maturity of the individual beneficial interests
represented by such global notes to the respective accounts of persons who have
accounts with such depositary and (ii) ownership of beneficial

248



--------------------------------------------------------------------------------



 



interests in the global notes will be shown on, and the transfer of such
ownership will be effected only through, records maintained by DTC or its
nominee (with respect to interests of participants (as defined below)) and the
records of participants (with respect to interests of persons other than
participants). Such accounts initially will be designated by or on behalf of the
initial purchasers and ownership of beneficial interests in the global notes
will be limited to persons who have accounts with DTC (“participants”) or
persons who hold interests through participants. Holders may hold their
interests in the global notes directly through DTC if they are participants in
such system, or indirectly through organizations which are participants in such
system.
     So long as DTC, or its nominee, is the registered owner or holder of the
notes, DTC or such nominee, as the case may be, will be considered the sole
owner or holder of the notes represented by such global notes for all purposes
under the indenture. No beneficial owner of an interest in the global notes will
be able to transfer that interest except in accordance with DTC’s procedures, in
addition to those provided for under the indenture with respect to the notes.
     Payments of the principal of, premium (if any) and interest (including
additional interest) on, the global notes will be made to DTC or its nominee, as
the case may be, as the registered owner thereof. None of us, the Trustee, or
any paying agent will have any responsibility or liability for any aspect of the
records relating to or payments made on account of beneficial ownership
interests in the global notes or for maintaining, supervising, or reviewing any
records relating to such beneficial ownership interest.
     We expect that DTC or its nominee, upon receipt of any payment of principal
of, premium (if any) and interest (including additional interest) on the global
notes, will credit participants’ accounts with payments in amounts proportionate
to their respective beneficial interests in the principal amount of the global
notes as shown on the records of DTC or its nominee. We also expect that
payments by participants to owners of beneficial interests in the global notes
held through such participants will be governed by standing instructions and
customary practice, as is now the case with securities held for the accounts of
customers registered in the names of nominees for such customers. Such payments
will be the responsibility of such participants.
     Transfers between participants in DTC will be effected in the ordinary way
through DTC’s same-day funds system in accordance with DTC rules and will be
settled in same day funds. If a holder requires physical delivery of a
certificated security for any reason, including to sell notes to persons in
states which require physical delivery of the notes, or to pledge such
securities, such holder must transfer its interest in a global note in
accordance with the normal procedures of DTC and with the procedures set forth
in the indenture.
     DTC has advised us that it will take any action permitted to be taken by a
holder of notes (including the presentation of notes for exchange as described
below) only at the direction of one or more participants to whose account the
DTC interests in the global notes are credited and only in respect of such
portion of the aggregate principal amount of notes as to which such participant
or participants has or have given such direction. However, if there is an event
of default under the indenture, DTC will exchange the global notes for
certificated securities, which it will distribute to its participants and which
will be legended as set forth under the heading “Notice to Investors.”
     DTC has advised us as follows: DTC is a limited purpose trust company
organized under the laws of the State of New York, a member of the Federal
Reserve System, a “clearing corporation” within the meaning of the Uniform
Commercial Code and a “Clearing Agency” registered pursuant to the provisions of
Section 17A of the Exchange Act. DTC was created to

249



--------------------------------------------------------------------------------



 



hold securities for its participants and facilitate the clearance and settlement
of securities transactions between participants through electronic book-entry
changes in accounts of its participants, thereby eliminating the need for
physical movement of certificates. Participants include securities brokers and
dealers, banks, trust companies and clearing corporations and certain other
organizations. Indirect access to the DTC system is available to others such as
banks, brokers, dealers and trust companies that clear through or maintain a
custodial relationship with a participant, either directly or indirectly
(“indirect participants”).
     Although DTC has agreed to the foregoing procedures in order to facilitate
transfers of interests in the global note among participants of DTC, it is under
no obligation to perform such procedures, and such procedures may be
discontinued at any time. Neither we nor the Trustee will have any
responsibility for the performance by DTC, its participants, or indirect
participants of their respective obligations under the rules and procedures
governing their operations.
Certificated Securities
     Certificated securities shall be issued in exchange for beneficial
interests in the global notes (i) after the occurrence and during the
continuation of a default, or (ii) if DTC is at any time unwilling or unable to
continue as a depositary for the global notes or has ceased to be a clearing
agency registered under the Exchange Act, and in either case, a successor
depositary is not appointed by us within 120 days.

250



--------------------------------------------------------------------------------



 



PRIVATE PLACEMENT
     Subject to the terms and conditions set forth in the purchase agreement,
Merger Sub has agreed to sell to the initial purchasers, and the initial
purchasers have agreed, severally, to purchase from Merger Sub, all of the
notes. The notes will be sold by the initial purchasers from time to time in
negotiated transactions or otherwise at varying pricings to be determined at the
time of sale.
     The initial purchasers have agreed to resell the notes (a) to QIBs in
reliance on Rule 144A and (b) outside the United States in compliance with
Regulation S under the Securities Act. See “Notice to Investors.”
     The purchase agreement provides that, upon the consummation of the merger,
we and the guarantors will indemnify the initial purchasers against certain
liabilities, including liabilities under the Securities Act, and will contribute
to payments that the initial purchasers may be required to make in respect
thereof.
     In relation to each Member State of the European Economic Area that has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
initial purchaser has represented and agreed that, with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”), it has not made and
will not make an offer of notes to the public in that Relevant Member State
prior to the publication of a prospectus in relation to the notes that has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of notes to the public in that
Relevant Member State at any time:

  •   to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;     •   to any legal entity which has two or
more of (i) an average of at least 250 employees during the last financial year;
(ii) a total balance sheet of more than €43,000,000 and (iii) an annual net
turnover of more than €50,000,000, as shown in its last annual or consolidated
accounts; or     •   in any other circumstances which do not require the
publication by us of a prospectus pursuant to Article 3 of the Prospectus
Directive. For the purposes of this provision, the expression an “offer of notes
to the public” in relation to any notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the notes to be offered so as to enable an investor to
decide to purchase or subscribe the notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.

     Each initial purchaser has represented and agreed that:

  •   it has only communicated or caused to be communicated, and will only
communicate or cause to be communicated, an invitation or inducement to engage
in investment

251



--------------------------------------------------------------------------------



 



      activity (within the meaning of Section 21 of the Financial Services and
Markets Act 2000 (“FSMA”)) received by it in connection with the issue or sale
of the notes in circumstances in which Section 21(1) of the FSMA does not apply
to us; and     •   it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
notes in, from, or otherwise involving the United Kingdom.

     Prior to the offering, there has been no active market for the notes. The
notes are expected to be eligible for trading in The PORTALSM Market. The
initial purchasers have advised us that they presently intend to make a market
in the notes as permitted by applicable laws and regulations. The initial
purchasers are not obligated, however, to make a market in the notes and any
such market making may be discontinued at any time at the sole discretion of the
initial purchasers. Accordingly, no assurance can be given as to the liquidity
of, or trading markets for, the notes.
     In connection with the offering, certain persons participating in the
offering may engage in transactions that stabilize, maintain, or otherwise
affect the price of the notes. Specifically, the initial purchasers may bid for
and purchase notes in the open market to stabilize the price of the notes. The
initial purchasers may also overallot the offering, creating a syndicate short
position, and may bid for and purchase notes in the open market to cover the
syndicate short position. In addition, the initial purchasers may bid for and
purchase notes in market making transactions and impose penalty bids. These
activities may stabilize or maintain the respective market price of the notes
above market levels that may otherwise prevail. The initial purchasers are not
required to engage in these activities, and may end these activities at any
time.
     Certain of the initial purchasers or their respective affiliates from time
to time have provided in the past, currently provide and may provide in the
future investment banking, commercial lending and financial advisory services to
us and our affiliates in the ordinary course of business. Currently, certain
affiliates of the initial purchasers are dealer managers to our and AMFM
Operating Inc.’s tender offers and are counterparties with respect to certain
derivative arrangements. Affiliates of the initial purchasers will provide
paying agent and registrar services and are agents and/or lenders under our
senior secured credit facilities and our receivables based credit facility.

252



--------------------------------------------------------------------------------



 



CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS
     To ensure compliance with requirements imposed by the Internal Revenue
Service, you are hereby notified that any discussion of tax matters set forth in
this preliminary offering memorandum supplement was written in connection with
the promotion or marketing of the transactions or matters addressed herein and
was not intended or written to be used, and cannot be used by any prospective
investor, for the purpose of avoiding tax-related penalties under federal,
state, or local tax law. Each prospective investor should seek advice based on
its particular circumstances from an independent tax advisor.
     The following is a summary of certain United States federal income tax
consequences relevant to the purchase, ownership and disposition of notes as of
the date hereof. Except where noted, this summary deals only with notes that are
held as capital assets within the meaning of Section 1221 of the Code and does
not address the United States federal income tax consequences applicable to you
if you are subject to special treatment under the United States federal income
tax laws, including if you are:

  •   a dealer in securities or currencies;     •   a financial institution;    
•   a regulated investment company;     •   a real estate investment trust;    
•   a tax-exempt organization;     •   an insurance company;     •   a person
holding the notes as part of a hedging, integrated, conversion, or constructive
sale transaction or a straddle;     •   a trader in securities that has elected
the mark-to-market method of accounting for your securities;     •   a person
liable for alternative minimum tax;     •   a pass-through entity or a person
who is an investor in a pass-through entity that holds the notes;     •   a
former United States citizen or long-term resident subject to taxation as an
expatriate under Section 877 of the Code; or     •   a United States Holder (as
defined below) whose “functional currency” is not the United States dollar.

     The discussion below does not address all aspects of United States federal
income taxation that may be relevant to you in light of your particular
investment or other circumstances. In addition, this summary does not discuss
any state, local, or foreign income or other tax laws. The discussion below is
based upon the provisions of the Code, and Treasury regulations, rulings and
judicial decisions in effect as of the date hereof. Those authorities may be
changed,

253



--------------------------------------------------------------------------------



 



perhaps retroactively, so as to result in United States federal income tax
consequences different from those discussed below. We have not sought and will
not seek any rulings from the IRS with respect to the matters discussed herein.
There can be no assurances that the IRS would not take a different position
concerning the tax consequences of the purchase, ownership, or disposition
(including an exchange) of the notes or that any such position would not be
sustained.
     Under the terms of the notes, we may be obligated to pay holders amounts in
excess of stated interest and principal on the notes upon a change of control or
upon a registration default. The obligation to make such payments may implicate
the provisions of the Treasury regulations relating to “contingent payment debt
instruments.” Under applicable Treasury regulations, the possibility of such
excess amounts being paid will not cause the notes to be treated as contingent
payment debt instruments if there is only a remote chance that these
contingencies will occur or if such contingencies are considered to be
“incidental.” Although the matter is not free from doubt, we intend to take the
position that these contingencies are remote and/or incidental and, therefore,
should not cause the notes to be treated as contingent payment debt instruments.
Our determination that these contingencies are remote and/or incidental will be
binding on a holder unless you explicitly disclose your contrary position to the
IRS in the manner required by applicable United States Treasury regulations. Our
determination, however, is not binding on the IRS, and should the IRS
successfully challenge this determination, you would be required to accrue
interest income on the notes at a rate higher than the stated interest rate on
the notes and other tax consequences of ownership and disposition of the notes
could be materially and adversely different from those described herein. In the
event a contingency occurs, it could affect the amount, character and timing of
the income recognized by you. If we pay additional interest on the notes
pursuant to the registration rights provisions or a premium pursuant to the
change of control provisions, you will be required to recognize such amounts as
income. The remainder of this discussion assumes that the notes will not be
treated as contingent payment debt instruments.
     If a partnership (or an entity or arrangement classified as a partnership
for United States federal income tax purposes) holds notes, the tax treatment of
a partner in the partnership generally will depend upon the status of the
partner and the activities of the partnership. If you are a partnership or a
partner of a partnership holding notes, you should consult your tax advisors.
     PROSPECTIVE INVESTORS SHOULD CONSULT THEIR OWN TAX ADVISORS WITH RESPECT TO
THE APPLICATION OF THE TAX CONSEQUENCES DISCUSSED BELOW TO THEIR PARTICULAR
SITUATIONS AS WELL AS THE APPLICATION OF ANY STATE, LOCAL, FOREIGN, OR OTHER TAX
LAWS, INCLUDING GIFT AND ESTATE TAX LAWS.
United States Holders
     The following is a summary of certain United States federal tax
consequences that will apply to you if you are a United States Holder of notes.
     As used in this section, “United States Holder” means a beneficial owner of
a note that is for United States federal income tax purposes:

  •   an individual citizen or resident of the United States, including an alien
individual who is a lawful permanent resident of the United States or who meets
the “substantial presence” test under Section 7701(b) of the Code;

254



--------------------------------------------------------------------------------



 



  •   a corporation (or any other entity treated as a corporation for United
States federal income tax purposes) created or organized in or under the laws of
the United States, any state thereof or the District of Columbia;     •   an
estate the income of which is subject to United States federal income taxation
regardless of its source; or     •   a trust if it (1) is subject to the primary
supervision of a court within the United States and one or more United States
persons (within the meaning of the Code) have the authority to control all
substantial decisions of the trust or (2) has a valid election in effect under
applicable United States Treasury regulations to be treated as a United States
person.

Senior Cash Pay Notes
     Original Issue Discount. A senior cash pay note is issued with OID in an
amount equal to any excess of its “stated redemption price at maturity” (the sum
of all payments to be made on the senior cash pay note other than “qualified
stated interest”) over its “issue price.” If that excess is less than 1/4 of 1%
of the senior cash pay note’s “stated redemption price at maturity” multiplied
by the number of complete years from its issue date to its maturity, the senior
cash pay note is treated under a de minimis rule as having zero OID. You
generally must include OID in gross income in advance of the receipt of cash
attributable to that income.
     Because all of the stated interest on a senior cash pay note is “qualified
stated interest,” the “stated redemption price at maturity” of a senior cash pay
note is its stated principal amount, and any OID on a senior cash pay note is
solely attributable to any excess of its stated principal amount over its “issue
price.” The “issue price” of each senior cash pay note is the first price at
which a substantial amount of the senior cash pay notes in the issue that
included such senior cash pay note was sold (other than to an underwriter,
placement agent, or wholesaler). We will not be able to determine the issue
price and the amount of any OID on any senior cash pay notes until after the
acquisition of the Company.
     If you are an initial purchaser of a senior cash pay note, the amount of
OID that you are required to include in income generally will equal the sum of
the “daily portions” of OID with respect to the senior cash pay note for each
day during the taxable year or portion of the taxable year in which you held
such senior cash pay note. The daily portion is determined by allocating to each
day in an “accrual period” the pro rata portion of the OID allocable to that
accrual period. The “accrual period” for the senior cash pay note may be of any
length and may vary in length over the term of the senior cash pay note,
provided that each accrual period is not longer than one year and that each
scheduled payment of interest or principal occurs on the first or final day of
an accrual period.
     The amount of OID allocable to any accrual period other than the final
accrual period is an amount equal to the product of the senior cash pay note’s
adjusted issue price at the beginning of such accrual period and its yield to
maturity (determined on the basis of compounding at the close of each accrual
period and properly adjusted for the length of the accrual period) reduced by
any qualified stated interest allocable to such accrual period. OID allocable to
a final accrual period is the excess of the amount payable at maturity and the
adjusted issue price at the beginning of the final accrual period reduced any
qualified stated interest allocable to such final accrual period. The yield to
maturity of a senior cash pay note is the discount rate that causes the present
value of all payments on the senior cash pay note as of its original issue date
to equal the issue price of such senior cash pay note.

255



--------------------------------------------------------------------------------



 



     The “adjusted issue price” of a senior cash pay note at the beginning of
any accrual period is equal to its issue price increased by the accrued OID for
each prior accrual period and reduced by any cash payments made on such senior
cash pay note on or before the first day of the accrual period that were not
qualified stated interest. We are required to provide information returns
stating the amount of OID accrued on senior cash pay notes held of record by
persons other than corporations and other holders exempt from information
reporting.
     The rules regarding OID are complex and the rules described above may not
apply in all cases. Accordingly, you should consult your own tax advisors
regarding their application.
     Market Discount. If a United States Holder purchases a senior cash pay note
at a cost that is less than its adjusted issue price, the amount of such
difference is treated as a “market discount” for federal income tax purposes,
unless such difference is less than a specified de minimis amount.
     Under the market discount rules of the Code, a United States Holder is
required to treat any payments of principal on a senior cash pay note, and any
gain on the sale, exchange, retirement or other taxable disposition of a senior
cash pay note, as ordinary income to the extent of the accrued market discount
that has not previously been included in income. In general, the amount of
market discount that has accrued is determined on a ratable basis. A United
States Holder may, however, make an election to determine the amount of accrued
market discount on an constant yield basis.
     A United States Holder that purchases a senior cash pay note with market
discount may not be allowed to deduct immediately a portion of the interest
expense on any indebtedness incurred or continued to purchase or to carry the
senior cash pay note. A United States Holder may elect to include market
discount in income currently as it accrues, in which case the interest deferral
rule set forth in the preceding sentence will not apply. This election will
apply to all debt instruments acquired by the United States Holder on or after
the first day of the first taxable year to which the election applies and is
irrevocable without the consent of the IRS.
     Acquisition Premium. If a United States Holder purchases a senior cash pay
note at an “acquisition premium,” the amount of the OID that the United States
Holder includes in gross income in each taxable period is reduced by an
allocable portion of the acquisition premium. A senior cash pay note will be
purchased at an acquisition premium if its adjusted tax basis, immediately after
its purchase is (i) less than or equal to the stated principal amount of the
senior cash pay note and (ii) greater than the senior cash pay note’s adjusted
issue price.
Sale or Other Taxable Disposition of the Senior Cash Pay Notes
     Upon the sale, exchange (other than for exchange notes pursuant to the
exchange offer or in a tax-free transaction), redemption, retirement, or other
taxable disposition of each of your senior cash pay notes, you will recognize
gain or loss equal to the difference between the amount received by you (other
than amounts representing accrued and unpaid stated interest, if any) and your
adjusted tax basis in the senior cash pay note. Your tax basis will, in general,
be your cost for the senior cash pay note, increased by OID previously included
in income (as adjusted by any acquisition premium) and the amount of market
discount, if any, previously included in income in respect of the senior cash
pay note and reduced by any cash payments (other than stated interest) on the
senior cash pay note. Subject to the market discount rules discussed above, such
gain or loss generally will be capital gain or loss. Capital gains of
individuals derived in respect of capital assets held for more than one year
generally are eligible for reduced rates of taxation. The deductibility of
capital losses is subject to limitations. The tax

256



--------------------------------------------------------------------------------



 



treatment of the receipt of any make-whole premium upon certain optional
redemptions of the senior cash pay notes is unclear and United States Holders
are urged to consult their tax advisors regarding the tax treatment of any such
payment.
     Any AHYDO Catch-Up Payments that you receive in redemption of a portion of
the principal amount of a senior cash pay note will be treated in their entirety
as tax-free payments of a portion of the then-accrued OID on such senior cash
pay note.
Senior Toggle Notes
     Treatment of PIK Senior Toggle Notes. Because we have the option to pay PIK
Interest on the senior toggle notes in lieu of paying cash interest in any
interest payment period after the initial interest payment, and because the
senior toggle notes may be issued at a discount to their stated principal
amount, we will treat the senior toggle notes as issued with OID, as described
below. The issuance of PIK notes generally is not treated as a payment of
interest. Instead, the senior toggle notes and any PIK senior toggle notes
issued in respect of PIK Interest thereon are treated as a single debt
instrument under the OID rules.
     Original Issue Discount. A senior toggle note is issued with OID in an
amount equal to the excess of its “stated redemption price at maturity” (the sum
of all payments to be made on the senior toggle note other than “qualified
stated interest”) over its “issue price.” You generally must include OID in
gross income in advance of the receipt of cash attributable to that income. The
“issue price” of each senior toggle note is the first price at which a
substantial amount of the senior toggle notes in the issue that included such
senior toggle note was sold (other than to an underwriter, placement agent, or
wholesaler). The term “qualified stated interest” means stated interest that is
unconditionally payable in cash or in property (other than debt instruments of
the issuer) at least annually at a single fixed rate or, subject to certain
conditions, based on one or more interest indices. Because we have the option in
any interest payment period after the initial interest payment period to make
interest payments in PIK Interest instead of paying cash, none of the stated
interest payments on the senior toggle notes is qualified stated interest.
     If you are an initial purchaser of a senior toggle note, the amount of OID
that you are required to include in income generally will equal the sum of the
“daily portions” of OID with respect to the senior toggle note for each day
during the taxable year or portion of the taxable year in which you held such
senior toggle note. The daily portion is determined by allocating to each day in
an “accrual period” the pro rata portion of the OID allocable to that accrual
period. The “accrual period” for the senior toggle note may be of any length and
may vary in length over the term of the senior toggle note, provided that each
accrual period is not longer than one year and that each scheduled payment of
interest or principal occurs on the first or final day of an accrual period.
     The amount of OID allocable to any accrual period other than the final
accrual period is an amount equal to the product of the senior toggle note’s
adjusted issue price at the beginning of such accrual period and its yield to
maturity (determined on the basis of compounding at the close of each accrual
period and properly adjusted for the length of the accrual period). OID
allocable to a final accrual period is the difference between the amount payable
at maturity and the adjusted issue price at the beginning of the final accrual
period. The yield to maturity of a senior toggle note is the discount rate that
causes the present value of all payments on the senior toggle note as of its
original issue date to equal the issue price of such senior toggle note. For
purposes of determining the yield to maturity, we will be assumed to pay
interest in cash unless the exercise of our option to pay PIK Interest would
decrease the yield on the senior

257



--------------------------------------------------------------------------------



 



toggle notes. If the senior toggle notes are issued at a significant enough
discount to their stated principal amount, the yield will decrease if we
exercise our option to pay PIK Interest, and we will calculate the yield to
maturity of the senior toggle notes on the assumption that we will exercise such
option. We will not be able to determine the issue price, yield to maturity or
amount of OID with respect to the senior toggle notes until after the
acquisition of the Company.
     The “adjusted issue price” of a senior toggle note at the beginning of any
accrual period is equal to its issue price increased by the accrued OID for each
prior accrual period and reduced by any cash payments made on such senior toggle
note on or before the first day of the accrual period. We are required to
provide information returns stating the amount of OID accrued on senior toggle
notes held of record by persons other than corporations and other holders exempt
from information reporting.
     If we are assumed to pay interest in cash on the senior toggle notes and do
in fact pay such cash interest, you will not be required to adjust your OID
inclusions. Each payment made in cash under a senior toggle note will be treated
first as a payment of any accrued OID that has not been allocated to prior
payments and second as a payment of principal. You generally will not be
required to include separately in income cash payments received on the senior
toggle notes to the extent such payments constitute payments of previously
accrued OID or payments of principal.
     If we are assumed to pay cash interest on the senior toggle notes and, for
an interest payment period, we exercise our option to pay interest in the form
of PIK Interest, your OID calculation for future periods will be adjusted by
treating the senior toggle note as if it had been retired and then reissued for
an amount equal to its adjusted issue price on the date preceding the last date
of such interest payment period, and re-calculating the yield to maturity of the
reissued note by treating the amount of such PIK Interest (and of any prior PIK
Interest) as a payment that will be made on the maturity date on such senior
toggle note.
     If we are assumed to pay PIK Interest on the senior toggle notes and do in
fact pay such PIK Interest, you will not be required to adjust your OID
inclusions. If we are assumed to pay PIK Interest and, for an interest payment
period, we pay cash interest, such cash payment would be treated as a prepayment
of OID.
     The rules regarding OID are complex and the rules described above may not
apply in all cases. Accordingly, you should consult your own tax advisors
regarding their application.
     Market Discount. If a United States Holder purchases a senior toggle note
at a cost that is less than its adjusted issue price, the amount of such
difference is treated as a “market discount” for federal income tax purposes,
unless such difference is less than a specified de minimis amount.
     Under the market discount rules of the Code, a United States Holder is
required to treat any payments of principal on a senior toggle note, and any
gain on the sale, exchange, retirement or other taxable disposition of a senior
toggle note, as ordinary income to the extent of the accrued market discount
that has not previously been included in income. In general, the amount of
market discount that has accrued is determined on a ratable basis. A United
States Holder may, however, make an election to determine the amount of accrued
market discount on an constant yield basis.
     A United States Holder that purchases a senior toggle note with market
discount may not be allowed to deduct immediately a portion of the interest
expense on any indebtedness

258



--------------------------------------------------------------------------------



 



incurred or continued to purchase or to carry the senior toggle note. A United
States Holder may elect to include market discount in income currently as it
accrues, in which case the interest deferral rule set forth in the preceding
sentence will not apply. This election will apply to all debt instruments
acquired by the United States Holder on or after the first day of the first
taxable year to which the election applies and is irrevocable without the
consent of the IRS.
     Acquisition Premium. If a United States Holder purchases a senior toggle
note at an “acquisition premium,” the amount of the OID that the United States
Holder includes in gross income in each taxable period is reduced by an
allocable portion of the acquisition premium. A senior toggle note will be
purchased at an acquisition premium if its adjusted tax basis, immediately after
its purchase is (i) less than or equal to the sum of all amounts payable on the
senior toggle note after the purchase date (including stated interest) and
(ii) greater than the senior cash pay note’s adjusted issue price.
Sale or Other Taxable Disposition of the Senior Toggle Notes
     Upon the sale, exchange (other than for exchange notes pursuant to the
exchange offer or in a tax-free transaction), redemption, retirement, or other
taxable disposition of each of your senior toggle notes:

  •   You generally will recognize gain or loss equal to the difference between
the sum of the cash and the fair market value of any property you receive in
exchange and your adjusted tax basis in the senior toggle note (or the PIK
senior toggle note).     •   In general, your adjusted tax basis in a senior
toggle note is your cost of the senior toggle note, increased by OID previously
included in income (as adjusted by any acquisition premium) and the amount of
market discount, if any, previously included in income in respect of the senior
toggle note and decreased by any cash payments previously received by such
holder on the senior toggle note.     •   Subject to the market discount rules
discussed above, your gain or loss generally will be a capital gain or loss and
will be a long-term capital gain or loss if at the time of the disposition you
have held the senior toggle note for more than one year. Otherwise, your gain or
loss generally will be a short-term gain or loss. For some non-corporate
taxpayers (including individuals) long-term capital gains are eligible for
reduced rates of taxation. The deductibility of capital losses is subject to
limitations.

     Although not free from doubt, your adjusted tax basis in the senior toggle
note should be allocated between the original senior toggle note and any PIK
senior toggle notes received in respect of PIK Interest thereon in proportion to
their relative principal amounts. Your holding period in any PIK senior toggle
note received in respect of PIK Interest would likely be identical to your
holding period for the original senior toggle note with respect to which the PIK
senior toggle note was received.
     Any AHYDO Catch-Up Payments that you receive in redemption of a portion of
the principal amount of a senior toggle note and payments you receive upon a
Special Redemption of a portion of a senior toggle note will be treated in their
entirety as tax-free payments of a portion of the then-accrued OID on such
senior toggle note.
Exchange Offer
     The exchange of notes for identical debt securities registered under the
Securities Act will not constitute a taxable exchange. As a result, (1) you
should not recognize a taxable gain or

259



--------------------------------------------------------------------------------



 



loss as a result of exchanging your notes, (2) the holding period of the notes
received should include the holding period of the notes exchanged therefor and
(3) the adjusted tax basis of the notes received should be the same as the
adjusted tax basis of the notes exchanged therefor immediately before such
exchange.
Non-United States Holders
     The following is a summary of certain United States federal tax
consequences that will apply to you if you are a “Non-United States Holder” of
notes. As used in this section, “Non-United States Holder” means a beneficial
owner of a note, other than a partnership (or an entity or arrangement
classified as a partnership for United States federal income tax purposes), who
is not a United States Holder (as defined under “— United States Holders”
above).
     Special rules may apply to you if you are subject to special treatment
under the Code, including, but not limited to if you are a “controlled foreign
corporation” or a “passive foreign investment company.” If you are such a
Non-United States Holder, you should consult your own tax advisors to determine
the United States federal, state, local and other tax consequences that may be
relevant to you.
United States Federal Withholding Tax
     United States federal withholding tax will not apply to any payment of
interest (including OID) on the notes under the “portfolio interest” rule,
provided that:

  •   interest (including OID) paid on the notes is not effectively connected
with your conduct of a trade or business in the United States;     •   you do
not actually or constructively own 10% or more of the total combined voting
power of all classes of our stock entitled to vote;     •   you are not a
controlled foreign corporation for United States federal income tax purposes
that is related to us (actually or constructively) through stock ownership;    
•   you are not a bank receiving interest (including OID) on a note on an
extension of credit made pursuant to a loan arrangement entered into in the
ordinary course of your trade or business; and     •   either (1) you provide
your name and address on an IRS Form W-8BEN (or other applicable form), and
certify, under penalties of perjury, that you are not a United States person
(within the meaning of the Code), or (2) you hold your notes through certain
financial intermediaries and you or the financial intermediaries satisfy the
certification requirements of applicable United States Treasury regulations.
Special rules apply to Non-United States Holders that are pass-through entities
rather than corporations or individuals.

     If you do not satisfy the requirements of the “portfolio interest”
exception described above, payments of interest (including OID) to you will be
subject to a 30% United States federal withholding tax unless you provide us or
our paying agent, as the case may be, with a properly executed (1) IRS Form
W-8BEN (or other applicable form) claiming an exemption from or reduction in
withholding under an applicable income tax treaty, or (2) IRS Form W-8ECI (or
other applicable form) stating that interest (including OID) paid on the note is
not subject to withholding tax because it is effectively connected with your
conduct of a trade or business in the United States (as discussed below under
“United States Federal Income Tax”). United States federal withholding tax
generally will not apply to any payment of principal.

260



--------------------------------------------------------------------------------



 



     You should consult your taxation advisor regarding the certification
requirements for Non-United States Holders.
United States Trade or Business
     If you are engaged in a trade or business in the United States and your
investment in the notes is effectively connected with the conduct of that trade
or business (and, if required by an applicable income tax treaty, is
attributable to a United States permanent establishment maintained by you), you
will be subject to United States federal income tax on interest (including OID)
on a net income basis at regular graduated rates (although you will be exempt
from United States federal withholding tax on interest (including OID), provided
the certification requirements on IRS Form W-8ECI (or a successor form) as
discussed above in “— United States Federal Withholding Tax” are satisfied) in
the same manner as if you were a United States person. In addition, if you are a
foreign corporation, you may be subject to a branch profits tax equal to 30% (or
lower rate under an applicable income tax treaty) of such interest (including
OID), subject to adjustments.
Sale or Other Taxable Disposition of the Notes
     Subject to the discussion below concerning backup withholding, any gain
realized on the disposition of a note generally will not be subject to United
States federal income tax unless:

  •   the gain is effectively connected with your conduct of a trade or business
in the United States (and, if required by an applicable income tax treaty, is
attributable to a United States permanent establishment) in which case you will
be subject to United States federal income tax as described in the preceding
paragraph; or     •   you are an individual who is present in the United States
for 183 days or more in the taxable year of such disposition, and certain other
conditions are met (in which case, except as otherwise provided by an applicable
income tax treaty, the gain generally will be subject to a flat 30% United
States federal income tax).

     The exchange of notes for exchange notes pursuant to the exchange offer
will not constitute a taxable exchange.
United States Federal Estate Tax
     A note held or beneficially owned by an individual who, for United States
federal estate tax purposes, is not a citizen or resident of the United States
at the time of death will not be includable in the individual’s gross estate for
United States federal estate tax purposes, provided that (1) such holder or
beneficial owner did not at the time of death actually or constructively own 10%
or more of the consolidated voting power of all classes of our stock entitled to
vote and (2) at the time of death, payments with respect to such note would not
have been effectively connected with the conduct by such holder of a trade or
business in the United States. In addition, under the terms of an applicable
estate tax treaty, the United States federal estate tax may not apply with
respect to a note.
Information Reporting and Backup Withholding
United States Holders
     A United States Holder may be subject to a backup withholding tax upon the
receipt of interest (including OID) and principal payments on the notes offered
hereby or upon the receipt of proceeds upon the sale or other disposition of
such notes. Certain holders (including, among

261



--------------------------------------------------------------------------------



 



others, corporations and certain tax-exempt organizations) generally are not
subject to backup withholding. A United States Holder will be subject to this
backup withholding tax if such holder is not otherwise exempt and such holder:

  •   fails to furnish its taxpayer identification number (“TIN”), which, for an
individual, is ordinarily his or her social security number;     •   furnishes
an incorrect TIN;     •   is notified by the IRS that it has failed to properly
report payments of interest (including OID) or dividends; or     •   fails to
certify, under penalties of perjury, that it has furnished a correct TIN and
that the IRS has not notified the United States Holder that it is subject to
backup withholding.

     United States Holders should consult their personal tax advisor regarding
their qualification for an exemption from backup withholding and the procedures
for obtaining such an exemption, if applicable. The backup withholding tax is
not an additional tax and taxpayers may use amounts withheld as a credit against
their United States federal income tax.
Non-United States Holders
     Information reporting also will generally apply to payments of interest
(including OID) made to you and the amount of tax, if any, withheld with respect
to such payments. Copies of the information returns reporting such interest
(including OID) payments and any withholding may be made available to the tax
authorities in the country in which you reside under the provisions of an
applicable income tax treaty or agreement.
     In general, backup withholding will not apply to interest (including OID)
payments to you provided that we do not have actual knowledge or reason to know
that you are a United States person (within the meaning of the Code) and we have
received the required certification that you are a Non—United States Holder
described above in the fifth bullet point under “—Non-United States
Holders—United States Federal Withholding Tax.”
     Information reporting and, depending on the circumstances, backup
withholding will apply to the proceeds of a sale or other disposition of our
notes (including a redemption or retirement) within the United States or
conducted through a broker or other United States financial intermediaries,
unless you certify under penalties of perjury that you are a Non-United States
Holder (and the payor does not have actual knowledge or reason to know that you
are a United States person (within the meaning of the Code)) or you otherwise
establish an exemption. Information reporting (but generally not backup
withholding) may apply if you use the foreign office of a broker that has
certain connections to the United States.
     We suggest that you consult your tax advisors concerning the application of
information reporting and backup withholding rules.

262



--------------------------------------------------------------------------------



 



CERTAIN CONSIDERATIONS FOR PLAN INVESTORS
     The following is a summary of certain considerations associated with the
purchase of the notes (and exchange notes) by employee benefit plans within the
meaning of Title I of ERISA, including (i) private United States-based
retirement and welfare plans, (ii) plans described in Section 4975 of the Code,
including an individual retirement arrangement under Section 408 of the Code,
(iii) plans (such as a governmental, church, or non-United States plan) not
subject to Title I of ERISA but subject to provisions under applicable federal,
state, local, non-United States, or other laws or regulations that are similar
to the provisions of Title I of ERISA or Section 4975 of the Code (“Similar
Laws”), and (iv) any entity of which the underlying assets are considered to
include “plan assets” of such plans, accounts and arrangements under United
States Department of Labor regulations or Section 3(42) of ERISA, as enacted by
Section 611 (f) of the Pension Protection Act of 2006 (each, a “Plan Investor”).
This summary considers certain issues raised by ERISA and the Code as they apply
to those Plan Investors subject to those statutes and does not purport to be
complete, and no assurance can be given that future legislation, court
decisions, administrative regulations, rulings, or administrative pronouncements
will not significantly modify the provisions summarized herein. Any such changes
may be retroactive and may thereby apply to transactions entered into prior to
the date of enactment or release. Note in particular the representation to be
made by Plan Investors as described below in connection with the purchase of the
notes.
General Fiduciary Matters
     ERISA and the Code impose certain duties on persons who are fiduciaries of
a Plan Investor subject to Title I of ERISA or Section 4975 of the Code (an
“ERISA Plan”), and prohibit certain transactions involving the assets of an
ERISA Plan and its fiduciaries or other interested parties. Under ERISA and the
Code, any person who exercises any discretionary authority or control over the
administration of such an ERISA Plan or the management or disposition of the
assets of such an ERISA Plan, or who renders investment advice for a fee or
other compensation to such an ERISA Plan, is generally considered to be a
fiduciary of the ERISA Plan.
     In considering an investment in the notes (and exchange notes) with assets
of an ERISA Plan, a fiduciary should consider, among other matters:

  •   whether the acquisition and holding of the notes (and exchange notes) is
in accordance with the documents and instruments governing such ERISA Plan; and
    •   whether the acquisition and holding of the notes (and exchange notes) is
solely in the interest of ERISA Plan participants and beneficiaries and
otherwise consistent with the fiduciary’s responsibilities and in compliance
with the applicable requirements of ERISA or the Code, including, in particular,
any diversification, prudence and liquidity requirements.

     Any insurance company proposing to invest assets of its general account in
the notes (and exchange notes) should consider the extent that such investment
would be subject to the requirements of ERISA in light of the United States
Supreme Court’s decision in John Hancock Mutual Life Insurance Co. v. Harris
Trust and Savings Bank and under any subsequent legislation or other guidance
that has or may become available relating to that decision, including the
enactment of Section 401(c) of ERISA by the Small Business Job Protection Act of
1996 and the regulations promulgated thereunder.
     Under United States Department of Labor regulation Section 2510.3-101 (the
“Plan Asset Regulation”), guidance is provided as to when assets of an
underlying investment will be deemed to be assets of an investing Plan Investor.
Additional rules have recently been

263



--------------------------------------------------------------------------------



 



enacted under Section 611 (f) of the Pension Protection Act of 2006, which was
signed into law on August 17, 2006. In general (subject to certain exceptions),
where a Plan Investor holds an “equity interest” in an entity, the assets of the
entity are deemed to be plan assets of the Plan Investor. “Equity interest” is
defined as “any interest in an entity other than an instrument that is treated
as indebtedness under applicable local law and which has no substantial equity
features.” While no assurances can be given, it is intended that the notes (and
exchange notes) should not be treated as an “equity interest” for purposes of
the Plan Asset Regulations.
Prohibited Transaction Issues
     Section 406 of ERISA and Section 4975 of the Code prohibit ERISA Plans from
engaging in specified transactions, “prohibited transactions,” involving plan
assets with persons or entities who are “parties in interest,” within the
meaning of ERISA, or “disqualified persons” within the meaning of Section 4975
of the Code, unless an exemption is available. A party in interest or
disqualified person who engages in a non-exempt prohibited transaction may be
subject to excise taxes and other penalties and liabilities under ERISA and the
Code. In addition, the fiduciary of the ERISA Plan that engaged in such
non-exempt prohibited transaction may be subject to penalties and liabilities
under ERISA and the Code, including an obligation to correct the transaction.
     The acquisition and/or holding of the notes and exchange notes by an ERISA
Plan with respect to which we (the obligor with respect to the notes and
exchange notes) or the initial purchasers or their affiliates may be a party in
interest or a disqualified person, may give rise to a prohibited transaction.
Consequently, before investing in the notes (and exchange notes), any person who
is acquiring such securities for, or on behalf of, an ERISA Plan should
determine that either a statutory or an administrative exemption from the
prohibited transaction rules is applicable to such investment in the notes (and
exchange notes), or that such acquisition and holding of such securities will
not result in a non-exempt prohibited transaction.
     The statutory or administrative exemptions from the prohibited transaction
rules under ERISA and the Code which may be available to an ERISA Plan investing
in the notes and exchange notes include, without limitation, the following:

  •   Prohibited Transaction Class Exemption (“PTCE”) 90-1, regarding
investments by insurance company pooled separate accounts;     •   PTCE 91-38,
regarding investments by bank collective investment funds;     •   PTCE 84-14,
regarding transactions effected by qualified professional asset managers;     •
  PTCE 96-23, regarding transactions effected by in-house asset managers; and  
  •   PTCE 95-60, regarding investments by insurance company general accounts.

     Governmental plans, non-United States plans and certain church plans, while
not subject to the prohibited transaction provisions of ERISA and Section 4975
of the Code, may nevertheless be subject to Similar Laws which may affect their
investment in the notes (and exchange notes). Any fiduciary of such a
governmental, non-United States, or church plan considering an investment in the
notes (and exchange notes) should consult with its counsel before purchasing
notes and exchange notes to consider the applicable fiduciary standards and to
determine the need for, and the availability, if necessary, of any exemptive
relief under such Similar Laws.

264



--------------------------------------------------------------------------------



 



     Because of the foregoing, the notes and exchange notes should not be
purchased or held by any person investing plan assets of any Plan Investor
unless such purchase, holding and, if applicable, conversion will not constitute
a non-exempt prohibited transaction under ERISA and the Code or a violation
under any applicable Similar Laws.
Representation
     Accordingly, each purchaser and subsequent transferee of the notes (and
exchange notes) will represent and warrant that either (i) no portion of the
assets used by such purchaser or transferee to acquire and hold the notes (or
the exchange notes) constitutes assets of any Plan Investor or (ii) the purchase
and holding of the notes (and the exchange of notes for exchange notes) by such
purchaser or transferee will not constitute a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code or similar violation
under any applicable Similar Laws.
     The foregoing discussion is general in nature and is not intended to be
all-inclusive. Due to the complexity of these rules and the penalties that may
be imposed upon persons involved in non-exempt prohibited transactions, it is
particularly important that fiduciaries, or other persons considering purchasing
the notes (and holding the notes or exchange notes) on behalf of, or with the
assets of, any Plan Investor, consult with their counsel regarding the potential
applicability of ERISA, Section 4975 of the Code and any Similar Laws to such
investment and whether an exemption would be applicable to the purchase and
holding of the notes.

265



--------------------------------------------------------------------------------



 



LEGAL MATTERS
     The validity of the notes will be passed upon for us by Ropes & Gray LLP,
Boston, Massachusetts. The validity of the notes will be passed upon for the
initial purchasers by Cahill Gordon & Reindel llp, New York, New York.
INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
     The consolidated balance sheets of Clear Channel Communications, Inc. and
subsidiaries as of December 31, 2007 and 2006, and the related consolidated
statements of operations, changes in shareholders’ equity, and cash flows for
each of the three years in the period ended December 31, 2007, included in this
offering memorandum, have been audited by Ernst & Young LLP, independent
registered public accounting firm, as stated in their report appearing herein.
AVAILABLE INFORMATION
     Immediately following the offering, we will not be subject to periodic
reporting and other informational requirements of the Exchange Act. Under the
terms of the indenture governing the notes, we will agree that for so long as
any of the notes remain outstanding, we will furnish to the trustee and the
holders of the notes the information specified therein. In addition, for so long
as any of the notes remain outstanding, we will agree to make available to the
holders of the notes and to securities analysts and prospective investors that
certify that they are qualified institutional buyers, upon their request the
information required to be delivered by Rule 144A(d)(4) under the Securities
Act.
     Following the offering, we intend to use commercially reasonable efforts to
offer the holders of the notes offered hereby the right to exchange such notes
for exchange notes with terms substantially identical in all material respects
to the notes offered hereby, except that the exchange notes will not contain
terms with respect to transfer restrictions. See “Exchange Offer; Registration
Rights.”

266



--------------------------------------------------------------------------------



 



INDEX TO CONSOLIDATED FINANCIAL STATEMENTS

              Page
Audited Consolidated Financial Statements of Clear Channel Communications, Inc.
       
Report of Independent Registered Public Accounting Firm
    F-2  
Consolidated Balance Sheets as of December 31, 2007 and 2006
    F-3  
Consolidated Statements of Operations for the years ended December 31, 2007,
2006 and 2005
    F-5  
Consolidated Statements of Changes in Shareholders’ Equity as of December 31,
2007, 2006, 2005 and 2004
    F-6  
Consolidated Statements of Cash Flows for the years ended December 31, 2007,
2006 and 2005
    F-7  
Notes to Consolidated Financial Statements
    F-9  
 
       
Unaudited Consolidated Financial Statements of Clear Channel Communications,
Inc.
       
Consolidated Balance Sheets as of March 31, 2008 and December 31, 2007
    F-49  
Consolidated Statements of Operations for the three months ended March 31, 2008
and 2007
    F-51  
Condensed Consolidated Statements of Cash Flows for the three months ended
March 31, 2008 and 2007
    F-52  
Notes to Consolidated Financial Statements
    F-53  

F-1



--------------------------------------------------------------------------------



 



REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
The Board of Directors and Shareholders of Clear Channel Communications, Inc.
     We have audited the accompanying consolidated balance sheets of Clear
Channel Communications, Inc. and subsidiaries (the Company) as of December 31,
2007 and 2006, and the related consolidated statements of operations,
shareholders’ equity, and cash flows for each of the three years in the period
ended December 31, 2007. Our audits also include the financial statement
schedule listed in the index as Item 15(a)2. These financial statements and
schedule are the responsibility of the Company’s management. Our responsibility
is to express an opinion on these financial statements and schedule based on our
audits.
     We conducted our audits in accordance with the standards of the Public
Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether the
financial statements are free of material misstatement. An audit includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the financial statements. An audit also includes assessing the accounting
principles used and significant estimates made by management, and evaluating the
overall financial statement presentation. We believe that our audits provide a
reasonable basis for our opinion.
     In our opinion, the financial statements referred to above present fairly,
in all material respects, the consolidated financial position of Clear Channel
Communications, Inc. and subsidiaries at December 31, 2007 and 2006, and the
consolidated results of their operations and their cash flows for each of the
three years in the period ended December 31, 2007, in conformity with U.S.
generally accepted accounting principles. Also, in our opinion, the related
financial statement schedule, when considered in relation to the basic financial
statements taken as a whole, presents fairly in all material respects the
information set forth therein.
     As discussed in Note K to the consolidated financial statements, in 2007
the Company changed its method of accounting for income taxes.
     As discussed in Note A to the consolidated financial statements, in 2006
the Company changed its method of accounting for stock-based compensation.
     We also have audited, in accordance with the standards of the Public
Company Accounting Oversight Board (United States), the Company’s internal
control over financial reporting as of December 31, 2007, based on criteria
established in Internal Control — Integrated Framework issued by the Committee
of Sponsoring Organizations of the Treadway Commission and our report dated
February 14, 2008, except for internal control over financial reporting related
to Notes B, Q and R of the 2007 consolidated financial statements as to which
the date is May 22, 2008, expressed an unqualified opinion thereon.
/s/ ERNST & YOUNG LLP
San Antonio, Texas
February 14, 2008,
except for Notes B, Q and R, as to which the date is
May 22, 2008

F-2



--------------------------------------------------------------------------------



 



CONSOLIDATED BALANCE SHEETS

                      December 31,     December 31,       2007     2006      
(In thousands)  
ASSETS
               
CURRENT ASSETS
               
Cash and cash equivalents
  $ 145,148     $ 116,000  
Accounts receivable, net of allowance of $59,169 in 2007 and $56,068 in 2006
    1,693,218       1,619,858  
Prepaid expenses
    116,902       122,000  
Other current assets
    243,248       244,103  
Income taxes receivable
    —       7,392  
Current assets from discontinued operations
    96,067       96,377  
 
           
Total Current Assets
    2,294,583       2,205,730  
 
               
PROPERTY, PLANT AND EQUIPMENT
               
Land, buildings and improvements
    840,832       789,639  
Structures
    3,901,941       3,601,653  
Towers, transmitters and studio equipment
    600,315       626,682  
Furniture and other equipment
    527,714       530,560  
Construction in progress
    119,260       90,767  
 
           
 
    5,990,062       5,639,301  
Less accumulated depreciation
    2,939,698       2,631,973  
 
           
 
    3,050,364       3,007,328  
Property, plant and equipment from discontinued operations, net
    164,724       228,882  
 
               
INTANGIBLE ASSETS
               
Definite-lived intangibles, net
    485,870       522,493  
Indefinite-lived intangibles—licenses
    4,201,617       4,211,685  
Indefinite-lived intangibles—permits
    251,988       260,950  
Goodwill
    7,210,116       7,234,235  
 
               
Intangible assets from discontinued operations, net
    219,722       376,964  
 
               
OTHER ASSETS
               
Notes receivable
    12,388       6,318  
Investments in, and advances to, nonconsolidated affiliates
    346,387       311,258  
Other assets
    303,791       249,524  
Other investments
    237,598       244,980  
Other assets from discontinued operations
    26,380       26,108  
 
           
Total Assets
  $ 18,805,528     $ 18,886,455  
 
           

See Notes to Consolidated Financial Statements

F-3



--------------------------------------------------------------------------------



 



LIABILITIES AND SHAREHOLDERS’ EQUITY

                      December 31,     December 31,       2007     2006      
(In thousands, except share data)  
CURRENT LIABILITIES
               
Accounts payable
  $ 165,533     $ 151,577  
Accrued expenses
    912,665       884,479  
Accrued interest
    98,601       112,049  
Accrued income taxes
    79,973       —  
Current portion of long-term debt
    1,360,199       336,375  
Deferred income
    158,893       134,287  
Current liabilities from discontinued operations
    37,413       45,079  
 
           
Total Current Liabilities
    2,813,277       1,663,846  
 
               
Long-term debt
    5,214,988       7,326,700  
Other long-term obligations
    127,384       68,509  
Deferred income taxes
    793,850       729,804  
Other long-term liabilities
    567,848       673,954  
Long-term liabilities from discontinued operations
    54,330       31,910  
 
               
Minority interest
    436,360       349,391  
Commitments and contingent liabilities (Note 1)
               
 
               
SHAREHOLDERS’ EQUITY
               
Preferred Stock—Class A, par value $1.00 per share, authorized 2,000,000 shares,
no shares issued and outstanding
    —       —  
Preferred Stock—Class B, par value $1.00 per share, authorized 8,000,000 shares,
no shares issued and outstanding
    —       —  
Common Stock, par value $.10 per share, authorized 1,500,000,000 shares, issued
498,075,417 and 493,982,851 shares in 2007 and 2006, respectively
    49,808       49,399  
Additional paid-in capital
    26,858,079       26,745,687  
Retained deficit
    (18,489,143 )     (19,054,365 )
Accumulated other comprehensive income
    383,698       304,975  
Cost of shares (157,744 in 2007 and 114,449 in 2006) held in treasury
    (4,951 )     (3,355 )
 
           
Total Shareholders’ Equity
    8,797,491       8,042,341  
 
           
Total Liabilities and Shareholders’ Equity
  $ 18,805,528     $ 18,886,455  
 
           

See Notes to Consolidated Financial Statements

F-4



--------------------------------------------------------------------------------



 



CONSOLIDATED STATEMENTS OF OPERATIONS

                              Year Ended December 31,       2007     2006    
2005       (In thousands, except per share data)  
Revenue
  $ 6,921,202     $ 6,567,790     $ 6,126,553  
 
                       
Operating expenses:
                       
Direct operating expenses (includes share-based payments of $16,975, $16,142 and
$212 in 2007, 2006 and 2005, respectively and excludes depreciation and
amortization)
    2,733,004       2,532,444       2,351,614  
Selling, general and administrative expenses (includes share-based payments of
$14,884, $16,762 and $0 in 2007, 2006 and 2005, respectively and excludes
depreciation and amortization)
    1,761,939       1,708,957       1,651,195  
Depreciation and amortization
    566,627       600,294       593,477  
Corporate expenses (includes share-based payments of $12,192, $9,126 and $5,869
in 2007, 2006 and 2005, respectively and excludes depreciation and amortization)
    181,504       196,319       167,088  
Merger expenses
    6,762       7,633       —  
Gain on disposition of assets—net
    14,113       71,571       49,656  
 
                 
Operating income
    1,685,479       1,593,714       1,412,835  
Interest expense
    451,870       484,063       443,442  
Gain (loss) on marketable securities
    6,742       2,306       (702 )
Equity in earnings of nonconsolidated affiliates
    35,176       37,845       38,338  
Other income (expense)—net
    5,326       (8,593 )     11,016  
 
                 
Income before income taxes, minority interest and discontinued operations
    1,280,853       1,141,209       1,018,045  
 
                       
Income tax expense:
                       
Current
    252,910       278,663       33,765  
Deferred
    188,238       191,780       369,282  
 
                 
Income tax expense
    441,148       470,443       403,047  
Minority interest expense, net of tax
    47,031       31,927       17,847  
 
                 
Income before discontinued operations
    792,674       638,839       597,151  
Income from discontinued operations, net
    145,833       52,678       338,511  
 
                 
Net income
  $ 938,507     $ 691,517     $ 935,662  
 
                 
 
                       
Other comprehensive income, net of tax:
                       
Foreign currency translation adjustments
    88,823       92,810       28,643  
Unrealized gain (loss) on securities and derivatives:
                       
Unrealized holding gain (loss) on marketable securities
    (8,412 )     (60,516 )     (48,492 )
Unrealized holding gain (loss) on cash flow derivatives
    (1,688 )     76,132       56,634  
 
                 
Comprehensive income
  $ 1,017,230     $ 799,943     $ 972,447  
 
                 
 
                       
Net income per common share:
                       
Income before discontinued operations—Basic
  $ 1.60     $ 1.27     $ 1.09  
Discontinued operations—Basic
    .30       .11       .62  
 
                 
Net income—Basic
  $ 1.90     $ 1.38     $ 1.71  
 
                 
Weighted average common shares—basic
    494,347       500,786       545,848  
Income before discontinued operations—Diluted
  $ 1.60     $ 1.27     $ 1.09  
Discontinued operations—Diluted
    .29       .11       .62  
 
                 
Net income —Diluted
  $ 1.89     $ 1.38     $ 1.71  
 
                 
Weighted average common shares—diluted
    495,784       501,639       547,151  
Dividends declared per share
  $ .75     $ .75     $ .69  

See Notes to Consolidated Financial Statements

F-5



--------------------------------------------------------------------------------



 



CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY

                                                                               
                          Accumulated                           Common          
                    Other                           Shares       Common    
Additional     Retained     Comprehensive             Treasury            
Issued       Stock     Paid-in Capital     (Deficit)     Income (Loss)     Other
    Stock     Total                 (In thousands, except share data)  
Balances at December 31, 2004
    567,572,736       $ 56,757     $ 29,183,595     $ (19,933,777 )   $ 194,590
    $ (213 )   $ (12,874 )   $ 9,488,078  
Net income
                              935,662                               935,662  
Dividends declared
                              (373,296 )                             (373,296 )
Spin-off of Live Nation
                      (687,206 )             (29,447 )                    
(716,653 )
Gain on sale of subsidiary common stock
                      479,699                                       479,699  
Purchase of common shares
                                                      (1,070,204 )    
(1,070,204 )
Treasury shares retired and cancelled
    (32,800,471 )       (3,280 )     (1,067,175 )                            
1,070,455       —  
Exercise of stock options and other
    3,515,498         352       31,012                               8,558      
39,922  
Amortization and adjustment of deferred compensation
                      5,800                       213       456       6,469  
Currency translation adjustment
                                      28,643                       28,643  
Unrealized gains (losses) on cash flow derivatives
                                      56,634                       56,634  
Unrealized gains (losses) on investments
                                      (48,492 )                     (48,492 )
 
                                                 
Balances at December 31, 2005
    538,287,763         53,829       27,945,725       (19,371,411 )     201,928
      —       (3,609 )     8,826,462  
Net income
                              691,517                               691,517  
Dividends declared
                              (374,471 )                             (374,471 )
Subsidiary common stock issued for a business acquisition
                      67,873                                       67,873  
Purchase of common shares
                                                      (1,371,462 )    
(1,371,462 )
Treasury shares retired and cancelled
    (46,729,900 )       (4,673 )     (1,367,032 )                            
1,371,705       —  
Exercise of stock options and other
    2,424,988         243       60,139                               11      
60,393  
Amortization and adjustment of deferred compensation
                      38,982                                       38,982  
Currency translation adjustment
                                      87,431                       87,431  
Unrealized gains (losses) on cash flow derivatives
                                      76,132                       76,132  
Unrealized gains (losses) on investments
                                      (60,516 )                     ( 60,516 )
 
                                                 
Balances at December 31, 2006
    493,982,851         49,399       26,745,687       (19,054,365 )     304,975
      —       (3,355 )     8,042,341  
Cumulative effect of FIN 48 adoption
                              (152 )                             (152 )
Net income
                              938,507                               938,507  
Dividends declared
                              (373,133 )                             (373,133 )
Exercise of stock options and other
    4,092,566         409       74,827                               (1,596 )  
  73,640  
Amortization and adjustment of deferred compensation
                      37,565                                       37,565  
Currency translation adjustment
                                      88,823                       88,823  
Unrealized gains (losses) on cash flow derivatives
                                      (1,688 )                     (1,688 )
Unrealized gains (losses) on investments
                                      (8,412 )                     (8,412 )
 
                                                 
Balances at December 31, 2007
    498,075,417       $ 49,808     $ 26,858,079     $ (18,489,143 )   $ 383,698
    $ —     $ (4,951 )   $ 8,797,491  
 
                                                 

See Notes to Consolidated Financial Statements

F-6



--------------------------------------------------------------------------------



 



CONSOLIDATED STATEMENTS OF CASH FLOWS

                              Year Ended December 31,       2007     2006    
2005       (In thousands)  
CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES:
                       
Net income
  $ 938,507     $ 691,517     $ 935,662  
Less: Income from discontinued operations, net
    145,833       52,678       338,511  
 
                 
Net income from continuing operations
    792,674       638,839       597,151  
 
                       
Reconciling Items:
                       
Depreciation
    461,598       449,624       439,645  
Amortization of intangibles
    105,029       150,670       153,832  
Deferred taxes
    188,238       191,780       369,282  
Provision for doubtful accounts
    38,615       34,627       34,260  
Amortization of deferred financing charges, bond premiums and accretion of note
discounts, net
    7,739       3,462       2,042  
Share-based compensation
    44,051       42,030       6,081  
(Gain) loss on sale of operating and fixed assets
    (14,113 )     (71,571 )     (49,656 )
(Gain) loss on forward exchange contract
    3,953       18,161       18,194  
(Gain) loss on trading securities
    (10,696 )     (20,467 )     (17,492 )
Equity in earnings of nonconsolidated affiliates
    (35,176 )     (37,845 )     (38,338 )
Minority interest, net of tax
    47,031       31,927       17,847  
Increase (decrease) other, net
    (91 )     9,027       (14,530 )
 
                       
Changes in operating assets and liabilities, net of effects of acquisitions and
dispositions:
                       
Decrease (increase) in accounts receivable
    (111,152 )     (190,191 )     (22,179 )
Decrease (increase) in prepaid expenses
    5,098       (23,797 )     15,013  
Decrease (increase) in other current assets
    694       (2,238 )     42,131  
Increase (decrease) in accounts payable, accrued expenses and other liabilities
    27,027       86,887       (42,334 )
Federal income tax refund
    —       390,438       —  
Increase (decrease) in accrued interest
    (13,429 )     14,567       3,411  
Increase (decrease) in deferred income
    26,013       6,486       (18,518 )
Increase (decrease) in accrued income taxes
    13,325       25,641       (191,962 )
 
                 
Net cash provided by operating activities
    1,576,428       1,748,057       1,303,880  

See Notes to Consolidated Financial Statements

F-7



--------------------------------------------------------------------------------



 



                              Year Ended December 31,       2007     2006    
2005       (In thousands)  
CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES:
                       
Decrease (increase) in notes receivable, net
    (6,069 )     1,163       755  
Decrease (increase) in investments in, and advances to nonconsolidated
affiliates—net
    20,868       20,445       15,343  
Cross currency settlement of interest
    (1,214 )     1,607       734  
Purchase of other investments
    (726 )     (520 )     (900 )
Proceeds from sale of other investments
    2,409       —       370  
Purchases of property, plant and equipment
    (363,309 )     (336,739 )     (302,655 )
Proceeds from disposal of assets
    26,177       99,682       102,001  
Acquisition of operating assets
    (122,110 )     (341,206 )     (150,819 )
Decrease (increase) in other—net
    (38,703 )     (51,443 )     (14,625 )
 
                 
Net cash used in investing activities
    (482,677 )     (607,011 )     (349,796 )
 
                       
CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES:
                       
Draws on credit facilities
    886,910       3,383,667       1,934,000  
Payments on credit facilities
    (1,705,014 )     (2,700,004 )     (1,986,045 )
Proceeds from long-term debt
    22,483       783,997       —  
Payments on long-term debt
    (343,041 )     (866,352 )     (236,703 )
Payment to terminate forward exchange contract
    —       (83,132 )     —  
Proceeds from exercise of stock options, stock purchase plan and common stock
warrants
    80,017       57,452       40,239  
Dividends paid
    (372,369 )     (382,776 )     (343,321 )
Proceeds from initial public offering
    —       —       600,642  
Payments for purchase of common shares
    —       (1,371,462 )     (1,070,204 )
 
                 
Net cash used in financing activities
    (1,431,014 )     (1,178,610 )     (1,061,392 )
 
                       
CASH FLOWS PROVIDED BY (USED IN) DISCONTINUED OPERATIONS:
                       
Net cash provided by operating activities
    33,832       99,265       115,267  
Net cash provided by (used in) investing activities
    332,579       (30,038 )     (198,149 )
Net cash provided by financing activities
    —       —       240,000  
 
                 
Net cash provided by discontinued operations
    366,411       69,227       157,118  
Net increase in cash and cash equivalents
    29,148       31,663       49,810  
Cash and cash equivalents at beginning of year
    116,000       84,337       34,527  
 
                 
Cash and cash equivalents at end of year
  $ 145,148     $ 116,000     $ 84,337  
 
                 
 
                       
SUPPLEMENTAL DISCLOSURE:
                       
Cash paid during the year for:
                       
Interest
  $ 462,181     $ 461,398     $ 430,382  
Income taxes
    299,415       —       193,723  

See Notes to Consolidated Financial Statements

F-8



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
NOTE A—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
Nature of Business
     Clear Channel Communications, Inc., (the “Company”) incorporated in Texas
in 1974, is a diversified media company with three principal business segments:
radio broadcasting, Americas outdoor advertising and international outdoor
advertising. The Company’s radio broadcasting segment owns, programs and sells
airtime generating revenue from the sale of national and local advertising. The
Company’s Americas and international outdoor advertising segments own or operate
advertising display faces domestically and internationally.
Merger
     The Company’s shareholders approved the adoption of the Merger Agreement,
as amended, with a group led by Thomas H. Lee Partners, L.P. and Bain Capital
Partners, LLC on September 25, 2007. The transaction remains subject to
customary closing conditions.
     Under the terms of the Merger Agreement, as amended, the Company’s
shareholders will receive $39.20 in cash for each share they own plus additional
per share consideration, if any, as the closing of the merger will occur after
December 31, 2007. For a description of the computation of any additional per
share consideration and the circumstances under which it is payable, please
refer to the joint proxy statement/prospectus dated August 21, 2007, filed with
the Securities & Exchange Commission (the “Proxy Statement”). As an alternative
to receiving the $39.20 per share cash consideration, the Company’s unaffiliated
shareholders were offered the opportunity on a purely voluntary basis to
exchange some or all of their shares of Clear Channel common stock on a
one-for-one basis for shares of Class A common stock in CC Media Holdings, Inc.,
the new corporation formed by the private equity group to acquire the Company
(subject to aggregate and individual caps), plus the additional per share
consideration, if any.
     Holders of shares of the Company’s common stock (including shares issuable
upon conversion of outstanding options) in excess of the aggregate cap provided
in the Merger Agreement, as amended, elected to receive the stock consideration.
As a result, unaffiliated shareholders of the Company will own an aggregate of
30.6 million shares of CC Media Holdings Inc. Class A common stock upon
consummation of the merger.
Principles of Consolidation
     The consolidated financial statements include the accounts of the Company
and its subsidiaries. Significant intercompany accounts have been eliminated in
consolidation. Investments in nonconsolidated affiliates are accounted for using
the equity method of accounting.
Cash and Cash Equivalents
     Cash and cash equivalents include all highly liquid investments with an
original maturity of three months or less.

F-9



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
Allowance for Doubtful Accounts
     The Company evaluates the collectibility of its accounts receivable based
on a combination of factors. In circumstances where it is aware of a specific
customer’s inability to meet its financial obligations, it records a specific
reserve to reduce the amounts recorded to what it believes will be collected.
For all other customers, it recognizes reserves for bad debt based on historical
experience of bad debts as a percent of revenue for each business unit, adjusted
for relative improvements or deteriorations in the agings and changes in current
economic conditions. The Company believes its concentration of credit risk is
limited due to the large number and the geographic diversification of its
customers.
Land Leases and Other Structure Licenses
     Most of the Company’s outdoor advertising structures are located on leased
land. Americas outdoor land rents are typically paid in advance for periods
ranging from one to twelve months. International outdoor land rents are paid
both in advance and in arrears, for periods ranging from one to twelve months.
Most international street furniture display faces are operated through contracts
with the municipalities for up to 20 years. The street furniture contracts often
include a percent of revenue to be paid along with a base rent payment. Prepaid
land leases are recorded as an asset and expensed ratably over the related
rental term and license and rent payments in arrears are recorded as an accrued
liability.
Purchase Accounting
     The Company accounts for its business acquisitions under the purchase
method of accounting. The total cost of acquisitions is allocated to the
underlying identifiable net assets, based on their respective estimated fair
values. The excess of the purchase price over the estimated fair values of the
net assets acquired is recorded as goodwill. Determining the fair value of
assets acquired and liabilities assumed requires management’s judgment and often
involves the use of significant estimates and assumptions, including assumptions
with respect to future cash inflows and outflows, discount rates, asset lives
and market multiples, among other items. In addition, reserves have been
established on the Company’s balance sheet related to acquired liabilities and
qualifying restructuring costs and contingencies based on assumptions made at
the time of acquisition. The Company evaluates these reserves on a regular basis
to determine the adequacies of the amounts. Various acquisition agreements may
include contingent purchase consideration based on performance requirements of
the investee. The Company accrues these payments under the guidance in Emerging
Issues Task Force issue 95-8: Accounting for Contingent Consideration Paid to
the Shareholders of an Acquired Enterprise in a Purchase Business Combination,
after the contingencies have been resolved.
Property, Plant and Equipment
     Property, plant and equipment are stated at cost. Depreciation is computed
using the straight-line method at rates that, in the opinion of management, are
adequate to allocate the cost of such assets over their estimated useful lives,
which are as follows:
Buildings and improvements—10 to 39 years
Structures—5 to 40 years

F-10



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
Towers, transmitters and studio equipment—7 to 20 years
Furniture and other equipment—3 to 20 years
Leasehold improvements—shorter of economic life or lease term assuming
                                        renewal periods, if appropriate
     For assets associated with a lease or contract, the assets are depreciated
at the shorter of the economic life or the lease or contract term, assuming
renewal periods, if appropriate. Expenditures for maintenance and repairs are
charged to operations as incurred, whereas expenditures for renewal and
betterments are capitalized.
     The Company tests for possible impairment of property, plant, and equipment
whenever events or changes in circumstances, such as a reduction in operating
cash flow or a dramatic change in the manner for which the asset is intended to
be used indicate that the carrying amount of the asset may not be recoverable.
If indicators exist, the Company compares the estimated undiscounted future cash
flows related to the asset to the carrying value of the asset. If the carrying
value is greater than the estimated undiscounted future cash flow amount, an
impairment charge is recorded in depreciation and amortization expense in the
statement of operations for amounts necessary to reduce the carrying value of
the asset to fair value. The impairment loss calculations require management to
apply judgment in estimating future cash flows and the discount rates that
reflects the risk inherent in future cash flows.
Intangible Assets
     The Company classifies intangible assets as definite-lived,
indefinite-lived or goodwill. Definite-lived intangibles include primarily
transit and street furniture contracts, talent, and representation contracts,
all of which are amortized over the respective lives of the agreements,
typically four to fifteen years, or over the period of time the assets are
expected to contribute directly or indirectly to the Company’s future cash
flows. The Company periodically reviews the appropriateness of the amortization
periods related to its definite-lived assets. These assets are stated at cost.
Indefinite-lived intangibles include broadcast FCC licenses and billboard
permits. The excess cost over fair value of net assets acquired is classified as
goodwill. The indefinite-lived intangibles and goodwill are not subject to
amortization, but are tested for impairment at least annually.
     The Company tests for possible impairment of definite-lived intangible
assets whenever events or changes in circumstances, such as a reduction in
operating cash flow or a dramatic change in the manner for which the asset is
intended to be used indicate that the carrying amount of the asset may not be
recoverable. If indicators exist, the Company compares the undiscounted cash
flows related to the asset to the carrying value of the asset. If the carrying
value is greater than the undiscounted cash flow amount, an impairment charge is
recorded in amortization expense in the statement of operations for amounts
necessary to reduce the carrying value of the asset to fair value.
     The Company performs its annual impairment test for its FCC licenses and
permits using a direct valuation technique as prescribed by the Emerging Issues
Task Force (“EITF”) Topic D-108, Use of the Residual Method to Value Acquired
Assets Other Than Goodwill (“D-108”). Certain assumptions are used under the
Company’s direct valuation technique, including market revenue growth rates,
market share, profit margin, duration and profile of the build-up period,
estimated start-up cost and losses incurred during the build-up period, the risk
adjusted

F-11



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
discount rate and terminal values. The Company utilizes Mesirow Financial
Consulting LLC, a third party valuation firm, to assist the Company in the
development of these assumptions and the Company’s determination of the fair
value of its FCC licenses and permits. Impairment charges are recorded in
amortization expense in the statement of operations.
     At least annually, the Company performs its impairment test for each
reporting unit’s goodwill using a discounted cash flow model to determine if the
carrying value of the reporting unit, including goodwill, is less than the fair
value of the reporting unit. The Company identified its reporting units under
the guidance in Statement of Financial Accounting Standards No. 142, Goodwill
and Other Intangible Assets (“Statement 142”) and EITF D-101, Clarification of
Reporting Unit Guidance in Paragraph 30 of FASB Statement No. 142. The Company’s
reporting units for radio broadcasting and Americas outdoor advertising are the
reportable segments. The Company determined that each country in its
International outdoor segment constitutes a reporting unit and therefore tests
goodwill for impairment at the country level. Certain assumptions are used in
determining the fair value, including assumptions about future cash flows,
discount rates, and terminal values. If the fair value of the Company’s
reporting unit is less than the carrying value of the reporting unit, the
Company reduces the carrying amount of goodwill. Impairment charges are recorded
in amortization expense on the statement of operations.
Other Investments
     Other investments are composed primarily of equity securities. These
securities are classified as available-for-sale or trading and are carried at
fair value based on quoted market prices. Securities are carried at historical
value when quoted market prices are unavailable. The net unrealized gains or
losses on the available-for-sale securities, net of tax, are reported as a
separate component of shareholders’ equity. The net unrealized gains or losses
on the trading securities are reported in the statement of operations. In
addition, the Company holds investments that do not have quoted market prices.
The Company periodically reviews the value of available-for-sale, trading and
non-marketable securities and records impairment charges in the statement of
operations for any decline in value that is determined to be
other-than-temporary. The average cost method is used to compute the realized
gains and losses on sales of equity securities.
Nonconsolidated Affiliates
     In general, investments in which the Company owns 20 percent to 50 percent
of the common stock or otherwise exercises significant influence over the
investee are accounted for under the equity method. The Company does not
recognize gains or losses upon the issuance of securities by any of its equity
method investees. The Company reviews the value of equity method investments and
records impairment charges in the statement of operations for any decline in
value that is determined to be other-than-temporary.
Financial Instruments
     Due to their short maturity, the carrying amounts of accounts and notes
receivable, accounts payable, accrued liabilities, and short-term borrowings
approximated their fair values at December 31, 2007 and 2006.

F-12



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
Income Taxes
     The Company accounts for income taxes using the liability method. Under
this method, deferred tax assets and liabilities are determined based on
differences between financial reporting bases and tax bases of assets and
liabilities and are measured using the enacted tax rates expected to apply to
taxable income in the periods in which the deferred tax asset or liability is
expected to be realized or settled. Deferred tax assets are reduced by valuation
allowances if the Company believes it is more likely than not that some portion
or all of the asset will not be realized. As all earnings from the Company’s
foreign operations are permanently reinvested and not distributed, the Company’s
income tax provision does not include additional U.S. taxes on foreign
operations. It is not practical to determine the amount of federal income taxes,
if any, that might become due in the event that the earnings were distributed.
Revenue Recognition
     Radio broadcasting revenue is recognized as advertisements or programs are
broadcast and is generally billed monthly. Outdoor advertising contracts
typically cover periods of up to three years and are generally billed monthly.
Revenue for outdoor advertising space rental is recognized ratably over the term
of the contract. Advertising revenue is reported net of agency commissions.
Agency commissions are calculated based on a stated percentage applied to gross
billing revenue for the Company’s broadcasting and outdoor operations. Payments
received in advance of being earned are recorded as deferred income.
     Barter transactions represent the exchange of airtime or display space for
merchandise or services. These transactions are generally recorded at the fair
market value of the airtime or display space or the fair value of the
merchandise or services received. Revenue is recognized on barter and trade
transactions when the advertisements are broadcasted or displayed. Expenses are
recorded ratably over a period that estimates when the merchandise or service
received is utilized or the event occurs. Barter and trade revenues from
continuing operations for the years ended December 31, 2007, 2006 and 2005, were
approximately $70.7 million, $77.8 million and $75.1 million, respectively, and
are included in total revenue. Barter and trade expenses from continuing
operations for the years ended December 31, 2007, 2006 and 2005, were
approximately $70.4 million, $75.6 million and $70.6 million, respectively, and
are included in selling, general and administrative expenses.
Share-Based Payments
     Prior to January 1, 2006, the Company accounted for share-based payments
under the recognition and measurement provisions of APB Opinion No. 25,
Accounting for Stock Issued to Employees (“APB 25”) and related Interpretations,
as permitted by Statement of Financial Accounting Standards No. 123, Accounting
for Stock Based Compensation (“Statement 123”). Under that method, when options
were granted with a strike price equal to or greater than market price on date
of issuance, there was no impact on earnings either on the date of grant or
thereafter, absent certain modifications to the options. The Company adopted
Financial Accounting Standard No. 123 (R), Share-Based Payment (“Statement
123(R)”), on January 1, 2006 using the modified-prospective-transition method.
Under the fair value recognition provisions of this statement, stock based
compensation cost is measured at the grant date based on the fair value of the
award and is recognized as expense on a straight-line basis over

F-13



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
the vesting period. Determining the fair value of share-based awards at the
grant date requires assumptions and judgments about expected volatility and
forfeiture rates, among other factors. If actual results differ significantly
from these estimates, the Company’s results of operations could be materially
impacted.
Derivative Instruments and Hedging Activities
     Financial Accounting Standard No. 133, Accounting for Derivative
Instruments and Hedging Activities, (“Statement 133”), requires the Company to
recognize all of its derivative instruments as either assets or liabilities in
the consolidated balance sheet at fair value. The accounting for changes in the
fair value of a derivative instrument depends on whether it has been designated
and qualifies as part of a hedging relationship, and further, on the type of
hedging relationship. For derivative instruments that are designated and qualify
as hedging instruments, the Company must designate the hedging instrument, based
upon the exposure being hedged, as a fair value hedge, cash flow hedge or a
hedge of a net investment in a foreign operation. The Company formally documents
all relationships between hedging instruments and hedged items, as well as its
risk management objectives and strategies for undertaking various hedge
transactions. The Company formally assesses, both at inception and at least
quarterly thereafter, whether the derivatives that are used in hedging
transactions are highly effective in offsetting changes in either the fair value
or cash flows of the hedged item. If a derivative ceases to be a highly
effective hedge, the Company discontinues hedge accounting. The Company accounts
for its derivative instruments that are not designated as hedges at fair value,
with changes in fair value recorded in earnings. The Company does not enter into
derivative instruments for speculation or trading purposes.
Foreign Currency
     Results of operations for foreign subsidiaries and foreign equity investees
are translated into U.S. dollars using the average exchange rates during the
year. The assets and liabilities of those subsidiaries and investees, other than
those of operations in highly inflationary countries, are translated into U.S.
dollars using the exchange rates at the balance sheet date. The related
translation adjustments are recorded in a separate component of shareholders’
equity, “Accumulated other comprehensive income”. Foreign currency transaction
gains and losses, as well as gains and losses from translation of financial
statements of subsidiaries and investees in highly inflationary countries, are
included in operations.
Advertising Expense
     The Company records advertising expense as it is incurred. Advertising
expenses from continuing operations of $138.5 million, $130.4 million and
$155.2 million were recorded during the years ended December 31, 2007, 2006 and
2005, respectively as a component of selling, general and administrative
expenses.
Use of Estimates
     The preparation of the consolidated financial statements in conformity with
generally accepted accounting principles requires management to make estimates,
judgments, and assumptions that affect the amounts reported in the consolidated
financial statements and

F-14



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
accompanying notes including, but not limited to, legal, tax and insurance
accruals. The Company bases its estimates on historical experience and on
various other assumptions that are believed to be reasonable under the
circumstances. Actual results could differ from those estimates.
Certain Reclassifications
     The Company has reclassified certain selling, general and administrative
expenses to direct operating expenses in 2006 and 2005 to conform to current
year presentation. The historical financial statements and footnote disclosures
have been revised to exclude amounts related to the Company’s television
business, certain radio stations and Live Nation as discussed below.
New Accounting Pronouncements
     In September 2006, the Financial Accounting Standards Board (“FASB”) issued
Statement No. 157, Fair Value Measurements (“Statement 157”). Statement 157
defines fair value, establishes a framework for measuring fair value and expands
disclosure requirements for fair value measurements. Statement 157 applies
whenever other standards require (or permit) assets or liabilities to be
measured at fair value. Statement 157 does not expand the use of fair value in
any new circumstances. Companies will need to apply the recognition and
disclosure provisions of Statement 157 for financial assets and financial
liabilities and for nonfinancial assets and nonfinancial liabilities that are
remeasured at least annually effective January 1, 2008. The effective date in
Statement 157 is delayed for one year for certain nonfinancial assets and
nonfinancial liabilities, except those that are recognized or disclosed at fair
value in the financial statements on a recurring basis (at least annually).
Excluded from the scope of Statement 157 are certain leasing transactions
accounted for under FASB Statement No. 13, Accounting for Leases. The exclusion
does not apply to fair value measurements of assets and liabilities recorded as
a result of a lease transaction but measured pursuant to other pronouncements
within the scope of Statement 157. The Company is currently evaluating the
impact of adopting FAS 157 on our financial position or results of operations.
     Statement of Financial Accounting Standards No. 141(R), Business
Combinations (“Statement 141 (R)”), was issued in December 2007. Statement 141
(R) requires that upon initially obtaining control, an acquirer will recognize
100% of the fair values of acquired assets, including goodwill, and assumed
liabilities, with only limited exceptions, even if the acquirer has not acquired
100% of its target. Additionally, contingent consideration arrangements will be
fair valued at the acquisition date and included on that basis in the purchase
price consideration and transaction costs will be expensed as incurred.
Statement 141 (R) also modifies the recognition for preacquisition
contingencies, such as environmental or legal issues, restructuring plans and
acquired research and development value in purchase accounting. Statement 141(R)
amends Statement of Financial Accounting Standards No. 109, Accounting for
Income Taxes, to require the acquirer to recognize changes in the amount of its
deferred tax benefits that are recognizable because of a business combination
either in income from continuing operations in the period of the combination or
directly in contributed capital, depending on the circumstances. Statement 141
(R) is effective for fiscal years beginning after December 15, 2008. Adoption is
prospective and early adoption is not permitted. The Company expects to adopt
Statement 141 (R) on January 1, 2009. Statement 141R’s impact on accounting for
business combinations is dependent upon acquisitions at that time.

F-15



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     Statement of Financial Accounting Standards No. 159, The Fair Value Option
for Financial Assets and Financial Liabilities—including an amendment of FASB
Statement No. 115 (“Statement 159”), was issued in February 2007. Statement 159
permits entities to choose to measure many financial instruments and certain
other items at fair value that are not currently required to be measured at fair
value. Statement 159 also establishes presentation and disclosure requirements
designed to facilitate comparisons between entities that choose different
measurement attributes for similar types of assets and liabilities. Statement
159 does not affect any existing accounting literature that requires certain
assets and liabilities to be carried at fair value. Statement 159 does not
eliminate disclosure requirements included in other accounting standards,
including requirements for disclosures about fair value measurements included in
Statements No. 157, Fair Value Measurements, and No. 107, Disclosures about Fair
Value of Financial Instruments. Statement 159 is effective as of the beginning
of an entity’s first fiscal year that begins after November 15, 2007. The
Company will adopt Statement 159 on January 1, 2008 and does not anticipate
adoption to materially impact our financial position or results of operations.
     Statement of Financial Accounting Standards No. 160, Noncontrolling
Interests in Consolidated Financial Statements—an amendment of ARB No. 51
(“Statement 160”), was issued in December 2007. Statement 160 clarifies the
classification of noncontrolling interests in consolidated statements of
financial position and the accounting for and reporting of transactions between
the reporting entity and holders of such noncontrolling interests. Under
Statement 160 noncontrolling interests are considered equity and should be
reported as an element of consolidated equity, net income will encompass the
total income of all consolidated subsidiaries and there will be separate
disclosure on the face of the income statement of the attribution of that income
between the controlling and noncontrolling interests, and increases and
decreases in the noncontrolling ownership interest amount will be accounted for
as equity transactions. Statement 160 is effective for the first annual
reporting period beginning on or after December 15, 2008, and earlier
application is prohibited. Statement 160 is required to be adopted
prospectively, except for reclassify noncontrolling interests to equity,
separate from the parent’s shareholders’ equity, in the consolidated statement
of financial position and recasting consolidated net income (loss) to include
net income (loss) attributable to both the controlling and noncontrolling
interests, both of which are required to be adopted retrospectively. The Company
expects to adopt Statement 160 on January 1, 2009 and is currently assessing the
potential impact that the adoption could have on its financial statements.
NOTE B—DISCONTINUED OPERATIONS
Sale of non-core radio stations
     On November 16, 2006, the Company announced plans to sell 448 non-core
radio stations. The merger is not contingent on the sales of these stations, and
the sales of these stations are not contingent on the closing of the Company’s
merger discussed above. During the first quarter of 2008, the Company revised
its plans to sell 173 of these stations because it determined that market
conditions were not advantageous to complete the sales. The Company intends to
hold and operate these stations. Of these, 145 were previously classified as
discontinued operations. At March 31, 2008, these 145 non-core stations no
longer meet the requirements of Statement of Financial Accounting Standards
No. 144, Accounting for the Impairment or Disposal of Long-lived Assets
(“Statement 144”) for classification as discontinued operations. Therefore, the
assets, results of operations and cash flows from these

F-16



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
145 stations were reclassified to continuing operations in the Company’s
consolidated financial statements.
     The Company has 20 non-core radio stations that are no longer under a
definitive asset purchase agreement as of March 31, 2008. The definitive asset
purchase agreement was terminated in the fourth quarter of 2007. However the
Company continues to actively market these radio stations and they continue to
meet the criteria in Statement 144 for classification as discontinued
operations. Therefore, the assets, results of operations and cash flows from
these stations remain classified as discontinued operations in the Company’s
consolidated financial statements as of and for the periods ended December 31,
2007.
     The following table presents the activity related to the Company’s planned
divestitures of 448 non-core radio stations:

         
Total radio stations announced as being marketed for sale on November 16, 2006
    448  
Total radio stations no longer being marketed for sale
    (173 )
 
       
Adjusted number of radio stations being marketed for sale (“Non-core” radio
stations)
    275  
Non-core radio stations sold through March 31, 2008
    (223 )
 
       
Remaining non-core radio stations at March 31, 2008 classified as discontinued
operations
    52  
Non-core radio stations under definitive asset purchase agreements at March 31,
2008
    (32 )
 
       
Non-core radio stations being marketed for sale
    20  
 
       

Sale of other radio stations
     In addition to its non-core stations, the Company sold 5 stations in the
fourth quarter of 2006 and had definitive asset purchase agreements for 8
stations at March 31, 2008.
Sale of the Television Business
     On April 20, 2007, the Company entered into a definitive agreement with an
affiliate (“buyer”) of Providence Equity Partners Inc. (“Providence”) to sell
its television business. Subsequently, a representative of Providence informed
the Company that the buyer is considering its options under the definitive
agreement, including not closing the acquisition on the terms and conditions in
the definitive agreement. The definitive agreement is in full force and effect,
has not been terminated and contains customary closing conditions. There have
been no allegations that we have breached any of the terms or conditions of the
definitive agreement or that there is a failure of a condition to closing the
acquisition. On November 29, 2007, the FCC issued its initial consent order
approving the assignment of our television station licenses to the buyer.
     The Company determined that each of these radio station markets and its
television business represent disposal groups. Consistent with the provisions of
Statement 144, the Company classified these assets that are subject to transfer
under the definitive asset purchase agreements as discontinued operations at
December 31, 2007 and 2006. Accordingly, depreciation and amortization
associated with these assets was discontinued. Additionally, the Company
determined that these assets comprise operations and cash flows that can be
clearly distinguished, operationally and for financial reporting purposes, from
the rest of the Company. As of March 31, 2008, the Company determined that the
estimated fair value less costs to sell attributable to these assets was in
excess of the carrying value of their related net assets held for sale.

F-17



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     Summarized operating results for the years ended December 31, 2007, 2006
and 2005 from these businesses are as follows:

                              Year Ended December 31,     2007   2006   2005    
(In thousands)
Revenue
  $ 442,263     $ 531,621     $ 483,865  
Income before income taxes
  $ 209,882     $ 84,969     $ 61,282  

     Included in income from discontinued operations, net are income tax
expenses of $64.0 million, $32.3 million and $23.3 million for the years ended
December 31, 2007, 2006 and 2005, respectively. Also included in income from
discontinued operations for the years ended December 31, 2007 and 2006 are gains
on the sale of certain radio stations of $144.6 million and $0.3 million,
respectively.
     The following table summarizes the carrying amount at December 31, 2007 and
2006 of the major classes of assets and liabilities of the Company’s businesses
classified as discontinued operations:

                      December 31,       2007     2006       (In thousands)  
Assets
               
Accounts receivable, net
  $ 76,426     $ 75,490  
Other current assets
    19,641       20,887  
 
           
Total current assets
  $ 96,067     $ 96,377  
 
           
Land, buildings and improvements
  $ 73,138     $ 116,631  
Transmitter and studio equipment
    207,230       259,435  
Other property, plant and equipment
    22,781       30,437  
Less accumulated depreciation
    138,425       177,621  
 
           
Property, plant and equipment, net
  $ 164,724     $ 228,882  
 
           
Definite-lived intangibles, net
  $ 283     $ 323  
Licenses
    107,910       119,977  
Goodwill
    111,529       256,664  
 
           
Total intangible assets
  $ 219,722     $ 376,964  
 
           
Film rights
  $ 18,042     $ 20,442  
Other long-term assets
    8,338       5,666  
 
           
Total non-current assets
  $ 26,380     $ 26,108  
 
           
 
               
Liabilities
               
Accounts payable and accrued expenses
  $ 10,565     $ 13,911  
Film liability
    18,027       21,765  
Other current liabilities
    8,821       9,403  
 
           
Total current liabilities
  $ 37,413     $ 45,079  
 
           
Film liability
  $ 19,902     $ 22,158  
Other long-term liabilities
    34,428       9,752  
 
           
Total long-term liabilities
  $ 54,330     $ 31,910  
 
           

F-18



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
Spin-off of Live Nation
     On December 2, 2005, the Company’s Board of Directors approved the spin-off
of Live Nation, made up of the Company’s former live entertainment segment and
sports representation business. The Company’s consolidated statements of
operations have been restated to reflect Live Nation’s results of operations in
discontinued operations for the year ended December 31, 2005. The following
table displays financial information for Live Nation’s discontinued operations
for the year ended December 31, 2005:

              2005(1)     (In thousands)
Revenue (including sales to other Company segments of $0.7 million)
  $ 2,858,481  
Income before income taxes
  $ (16,215 )

 

(1)   Includes the results of operations for Live Nation through December 21,
2005.

     Included in income from discontinued operations, net is an income tax
benefit of $316.7 million for the year ended December 31, 2005.
Transactions with Live Nation
     The Company sells advertising and other services to Live Nation. For the
years ended December 31, 2007 and 2006 the Company recorded $6.1 million and
$4.3 million, respectively, of revenue for these advertisements. It is the
Company’s opinion that these transactions were recorded at fair value.
NOTE C—INTANGIBLE ASSETS AND GOODWILL
Definite-lived Intangibles
     The Company has definite-lived intangible assets which consist primarily of
transit and street furniture contracts and other contractual rights in the
outdoor segments, talent and program right contracts in the radio segment, and
in the Company’s other segment, representation contracts for non-affiliated
radio and television stations. Definite-lived intangible assets are amortized
over the shorter of either the respective lives of the agreements or over the
period of time the assets are expected to contribute directly or indirectly to
the Company’s future cash flows. The following table presents the gross carrying
amount and accumulated amortization for each major class of definite-lived
intangible assets at December 31, 2007 and 2006:

                                      2007     2006       Gross            
Gross             Carrying     Accumulated     Carrying     Accumulated      
Amount     Amortization     Amount     Amortization       (In thousands)  
Transit, street furniture, and other outdoor contractual rights
  $ 867,283     $ 613,897     $ 821,364     $ 530,063  
Talent contracts
    —       —       125,270       115,537  
Representation contracts
    400,316       212,403       349,493       175,658  
Other
    84,004       39,433       121,180       73,556  
 
                       
Total
  $ 1,351,603     $ 865,733     $ 1,417,307     $ 894,814  
 
                       

F-19



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     Total amortization expense from continuing operations related to
definite-lived intangible assets for the years ended December 31, 2007, 2006 and
2005 was $105.0 million, $150.7 million and $153.8 million, respectively. The
following table presents the Company’s estimate of amortization expense for each
of the five succeeding fiscal years for definite-lived intangible assets that
exist at December 31, 2007:

              (In thousands)
2008
  $ 87,668  
2009
    80,722  
2010
    62,740  
2011
    50,237  
2012
    42,067  

     As acquisitions and dispositions occur in the future and as purchase price
allocations are finalized, amortization expense may vary.
Indefinite-lived Intangibles
     The Company’s indefinite-lived intangible assets consist of FCC broadcast
licenses and billboard permits. FCC broadcast licenses are granted to both radio
and television stations for up to eight years under the Telecommunications Act
of 1996. The Act requires the FCC to renew a broadcast license if: it finds that
the station has served the public interest, convenience and necessity; there
have been no serious violations of either the Communications Act of 1934 or the
FCC’s rules and regulations by the licensee; and there have been no other
serious violations which taken together constitute a pattern of abuse. The
licenses may be renewed indefinitely at little or no cost. The Company does not
believe that the technology of wireless broadcasting will be replaced in the
foreseeable future. The Company’s billboard permits are issued in perpetuity by
state and local governments and are transferable or renewable at little or no
cost. Permits typically include the location which allows the Company the right
to operate an advertising structure. The Company’s permits are located on either
owned or leased land. In cases where the Company’s permits are located on leased
land, the leases are typically from 10 to 20 years and renew indefinitely, with
rental payments generally escalating at an inflation based index. If the Company
loses its lease, the Company will typically obtain permission to relocate the
permit or bank it with the municipality for future use.
     The Company does not amortize its FCC broadcast licenses or billboard
permits. The Company tests these indefinite-lived intangible assets for
impairment at least annually using a direct method. This direct method assumes
that rather than acquiring indefinite-lived intangible assets as a part of a
going concern business, the buyer hypothetically obtains indefinite-lived
intangible assets and builds a new operation with similar attributes from
scratch. Thus, the buyer incurs start-up costs during the build-up phase which
are normally associated with going concern value. Initial capital costs are
deducted from the discounted cash flows model which results in value that is
directly attributable to the indefinite-lived intangible assets.
     Under the direct method, the Company aggregates its indefinite-lived
intangible assets at the market level for purposes of impairment testing as
prescribed by EITF 02-07, Unit of Accounting for Testing Impairment of
Indefinite-Lived Intangible Assets. The Company’s key assumptions using the
direct method are market revenue growth rates, market share, profit margin,
duration and profile of the build-up period, estimated start-up capital costs
and losses

F-20



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
incurred during the build-up period, the risk-adjusted discount rate and
terminal values. This data is populated using industry normalized information
representing an average station within a market.
Goodwill
     The Company tests goodwill for impairment using a two-step process. The
first step, used to screen for potential impairment, compares the fair value of
the reporting unit with its carrying amount, including goodwill. The second
step, used to measure the amount of the impairment loss, compares the implied
fair value of the reporting unit goodwill with the carrying amount of that
goodwill. The Company’s reporting units for radio broadcasting and Americas
outdoor advertising are the reportable segments. The Company determined that
each country in its International outdoor segment constitutes a reporting unit
and therefore tests goodwill for impairment at the country level. The following
table presents the changes in the carrying amount of goodwill in each of the
Company’s reportable segments for the years ended December 31, 2006 and 2007:

                                                      Americas     International
                  Radio     Outdoor     Outdoor     Other     Total       (In
thousands)  
Balance as of December 31, 2005
  $ 6,110,684     $ 405,964     $ 343,611       —     $ 6,860,259  
Acquisitions
    42,761       249,527       42,222       —       334,510  
Dispositions
    (10,532 )     (1,913 )     —       —       (12,445 )
Foreign currency
    —       14,085       40,109       —       54,194  
Adjustments
    (2,300 )     323       (312 )     6       (2,283 )
 
                             
Balance as of December 31, 2006
    6,140,613       667,986       425,630       6       7,234,235  
Acquisitions
    5,608       20,361       13,733       1,994       41,696  
Dispositions
    (3,974 )     —       —       —       (3,974 )
Foreign currency
    —       78       35,430       —       35,508  
Adjustments
    (96,720 )     (89 )     (540 )     —       (97,349 )
 
                             
Balance as of December 31, 2007
  $ 6,045,527     $ 688,336     $ 474,253     $ 2,000     $ 7,210,116  
 
                             

     Included in the Americas’ acquisitions amount above in 2006 is
$148.6 million related to the acquisition of Interspace, all of which is
expected to be deductible for tax purposes.
     In 2007, the Company recorded a $97.4 million adjustment to its balance of
goodwill related to tax positions established as part of various radio station
acquisitions for which the IRS audit periods have now closed.
NOTE D—BUSINESS ACQUISITIONS
2007 Acquisitions
     The Company acquired domestic outdoor display faces and additional equity
interests in international outdoor companies for $69.1 million in cash during
2007. The Company’s national representation business acquired representation
contracts for $53.0 million in cash during 2007.

F-21



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
2006 Acquisitions
     The Company acquired radio stations for $16.4 million and a music
scheduling company for $44.3 million in cash plus $10.0 million of deferred
purchase consideration during 2006. The Company also acquired Interspace Airport
Advertising, Americas and international outdoor display faces and additional
equity interests in international outdoor companies for $242.4 million in cash.
The Company exchanged assets in one of its Americas outdoor markets for assets
located in a different market and recognized a gain of $13.2 million in “Gain on
disposition of assets—net”. In addition, the Company’s national representation
firm acquired representation contracts for $38.1 million in cash.
2005 Acquisitions
     During 2005 the Company acquired radio stations for $3.6 million in cash.
The Company also acquired Americas outdoor display faces for $113.2 million in
cash. The Company’s international outdoor segment acquired display faces for
$17.1 million and increased its investment to a controlling majority interest in
Clear Media Limited for $8.9 million. Clear Media is a Chinese outdoor
advertising company and as a result of consolidating its operations during the
third quarter of 2005, the acquisition resulted in an increase in the Company’s
cash of $39.7 million. Also, the Company’s national representation business
acquired new contracts for a total of $47.7 million.
Acquisition Summary
     The following is a summary of the assets and liabilities acquired and the
consideration given for all acquisitions made during 2007 and 2006:

                      2007     2006       (In thousands)  
Property, plant and equipment
  $ 28,002     $ 49,641  
Accounts receivable
    —       18,636  
Definite lived intangibles
    55,017       177,554  
Indefinite-lived intangible assets
    15,023       32,862  
Goodwill
    41,696       253,411  
Other assets
    3,453       6,006  
 
           
 
    143,191       538,110  
Other liabilities
    (13,081 )     (64,303 )
Minority interests
    —       (15,293 )
Deferred tax
    —       (21,361 )
Subsidiary common stock issued, net of minority interests
    —       (67,873 )
 
           
 
    (13,081 )     (168,830 )
 
           
Less: fair value of net assets exchanged in swap
    (8,000 )     (28,074 )
 
           
Cash paid for acquisitions
  $ 122,110     $ 341,206  
 
           

     The Company has entered into certain agreements relating to acquisitions
that provide for purchase price adjustments and other future contingent payments
based on the financial performance of the acquired company. The Company will
continue to accrue additional

F-22



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
amounts related to such contingent payments if and when it is determinable that
the applicable financial performance targets will be met. The aggregate of these
contingent payments, if performance targets were met, would not significantly
impact the Company’s financial position or results of operations.
NOTE E—INVESTMENTS
     The Company’s most significant investments in nonconsolidated affiliates
are listed below:
Australian Radio Network
     The Company owns a fifty-percent (50%) interest in Australian Radio Network
(“ARN”), an Australian company that owns and operates radio stations in
Australia and New Zealand.
Grupo ACIR Comunicaciones
     The Company owns a forty-percent (40%) interest in Grupo ACIR
Comunicaciones (“ACIR”), a Mexican radio broadcasting company. ACIR owns and
operates radio stations throughout Mexico.
Summarized Financial Information
     The following table summarizes the Company’s investments in these
nonconsolidated affiliates:

                                                      All         (In thousands)
  ARN     ACIR     Others     Total  
At December 31, 2006
  $ 145,646     $ 68,260     $ 97,352     $ 311,258  
Acquisition (disposition) of investments, net
    —       —       (46 )     (46 )
Other, net
    (22,259 )     —       2,861       (19,398 )
Equity in net earnings (loss)
    25,832       4,942       4,402       35,176  
Foreign currency transaction adjustment
    (2,082 )     —       —       (2,082 )
Foreign currency translation adjustment
    18,337       (297 )     3,439       21,479  
 
                       
At December 31, 2007
  $ 165,474     $ 72,905     $ 108,008     $ 346,387  
 
                       

     The investments in the table above are not consolidated, but are accounted
for under the equity method of accounting, whereby the Company records its
investments in these entities in the balance sheet as “Investments in, and
advances to, nonconsolidated affiliates.” The Company’s interests in their
operations are recorded in the statement of operations as “Equity in earnings of
nonconsolidated affiliates”. Accumulated undistributed earnings included in
retained deficit for these investments were $133.6 million, $112.8 million and
$90.1 million for December 31, 2007, 2006 and 2005, respectively.

F-23



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
Other Investments
     Other investments of $237.6 million and $245.0 million at December 31, 2007
and 2006, respectively, include marketable equity securities and other
investments classified as follows:

                                              Fair     Unrealized        
Investments   Value     Gains     (Losses)     Net     Cost       (In thousands)
 
2007
                                       
Available-for sale
  $ 140,731     $ 104,996     $ —     $ 104,996     $ 35,735  
Trading
    85,649       78,391       —       78,391       7,258  
Other cost investments
    11,218       —       —       —       11,218  
 
                             
Total
  $ 237,598     $ 183,387     $ —     $ 183,387     $ 54,211  
 
                             
 
                                       
2006
                                       
Available-for sale
  $ 154,297     $ 118,563     $ —     $ 118,563     $ 35,734  
Trading
    74,953       67,695       —       67,695       7,258  
Other cost investments
    15,730       —       —       —       15,730  
 
                             
Total
  $ 244,980     $ 186,258     $ —     $ 186,258     $ 58,722  
 
                             

     A certain amount of the Company’s trading securities secure its obligations
under forward exchange contracts discussed in Note H.
     The accumulated net unrealized gain on available-for-sale securities, net
of tax, of $69.4 million and $79.5 million were recorded in shareholders’ equity
in “Accumulated other comprehensive income” at December 31, 2007 and 2006,
respectively. The net unrealized gain (loss) on trading securities of
$10.7 million and $20.5 million for the years ended December 31, 2007 and 2006,
respectively, is recorded on the statement of operations in “Gain (loss) on
marketable securities”. Other cost investments include various investments in
companies for which there is no readily determinable market value.
NOTE F—ASSET RETIREMENT OBLIGATION
     The Company’s asset retirement obligation is reported in “Other long-term
liabilities” and relates to its obligation to dismantle and remove outdoor
advertising displays from leased land and to reclaim the site to its original
condition upon the termination or non-renewal of a lease. The liability is
capitalized as part of the related long-lived assets’ carrying value. Due to the
high rate of lease renewals over a long period of time, the calculation assumes
that all related assets will be removed at some period over the next 50 years.
An estimate of third-party cost information is used with respect to the
dismantling of the structures and the reclamation of the site. The interest rate
used to calculate the present value of such costs over the retirement period is
based on an estimated risk adjusted credit rate for the same period.

F-24



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     The following table presents the activity related to the Company’s asset
retirement obligation:

                      2007     2006       (In thousands)  
Balance at January 1
  $ 59,280     $ 49,807  
Adjustment due to change in estimate of related costs
    8,958       7,581  
Accretion of liability
    4,236       3,539  
Liabilities settled
    (1,977 )     (1,647 )
 
           
Balance at December 31
  $ 70,497     $ 59,280  
 
           

NOTE G—LONG-TERM DEBT
     Long-term debt at December 31, 2007 and 2006 consisted of the following:

                      December 31,       2007     2006       (In thousands)  
Bank credit facilities
  $ 174,619     $ 966,488  
Senior Notes:
               
6.25% Senior Notes Due 2011
    750,000       750,000  
3.125% Senior Notes Due 2007
    —       250,000  
4.625% Senior Notes Due 2008
    500,000       500,000  
6.625% Senior Notes Due 2008
    125,000       125,000  
4.25% Senior Notes Due 2009
    500,000       500,000  
7.65% Senior Notes Due 2010
    750,000       750,000  
4.5% Senior Notes Due 2010
    250,000       250,000  
4.4% Senior Notes Due 2011
    250,000       250,000  
5.0% Senior Notes Due 2012
    300,000       300,000  
5.75% Senior Notes Due 2013
    500,000       500,000  
5.5% Senior Notes Due 2014
    750,000       750,000  
4.9% Senior Notes Due 2015
    250,000       250,000  
5.5% Senior Notes Due 2016
    250,000       250,000  
6.875% Senior Debentures Due 2018
    175,000       175,000  
7.25% Senior Debentures Due 2027
    300,000       300,000  
Subsidiary level notes
    644,860       671,305  
Other long-term debt
    106,119       164,939  
Purchase accounting adjustment and original issue (discount) premium
    (11,849 )     (9,823 )
Fair value adjustments related to interest rate swaps
    11,438       (29,834 )
 
           
 
    6,575,187       7,663,075  
Less: current portion
    1,360,199       336,375  
 
           
Total long-term debt
  $ 5,214,988     $ 7,326,700  
 
           

Bank Credit Facility
     The Company has a five-year, multi-currency revolving credit facility in
the amount of $1.75 billion. The interest rate is based upon a prime, LIBOR, or
Federal Funds rate selected at the

F-25



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
Company’s discretion, plus a margin. The multi-currency revolving credit
facility can be used for general working capital purposes including commercial
paper support as well as to fund capital expenditures, share repurchases,
acquisitions and the refinancing of public debt securities.
     At December 31, 2007, the outstanding balance on the $1.75 billion credit
facility was $174.6 million and, taking into account letters of credit of
$82.8 million, $1.5 billion was available for future borrowings, with the entire
balance to be repaid on July 12, 2009. At December 31, 2007, interest rates on
this bank credit facility varied from 5.0% to 5.4%.
Senior Notes
     On February 1, 2007, the Company redeemed its 3.125% Senior Notes at their
maturity for $250.0 million plus accrued interest with proceeds from its bank
credit facility.
     On December 17, 2007, the Company announced that it commenced a cash tender
offer and consent solicitation for its outstanding $750.0 million principal
amount of the 7.65% Senior Notes due 2010 on the terms and conditions set forth
in the Offer to Purchase and Consent Solicitation Statement dated December 17,
2007. As of February 13, 2008, the Company had received tenders and consents
representing 98% of its outstanding 7.65% Senior Notes due 2010. The tender
offer is conditioned upon the consummation of the Merger. The completion of the
Merger and the related debt financings are not subject to, or conditioned upon,
the completion of the tender offer.
     All fees and initial offering discounts are being amortized as interest
expense over the life of the respective notes. The aggregate principal amount
and market value of the senior notes was approximately $5.7 billion and
$5.0 billion, respectively, at December 31, 2007. The aggregate principal and
market value of the senior notes was approximately $5.9 billion and
$5.5 billion, respectively, at December 31, 2006.
     Interest Rate Swaps: The Company entered into interest rate swap agreements
on the 3.125% senior notes due 2007, the 4.25% senior notes due 2009, the 4.4%
senior notes due 2011 and the 5.0% senior notes due 2012 whereby the Company
pays interest at a floating rate and receives the fixed rate coupon. The fair
value of the Company’s swaps was an asset of $11.4 million and a liability of
$29.8 million at December 31, 2007 and 2006, respectively.
Subsidiary Level Notes
     AMFM Operating Inc. (“AMFM”), a wholly-owned subsidiary of the Company, has
outstanding long-term bonds, of which are all 8% senior notes due 2008. On
November 13, 2007 AMFM redeemed $26.4 million of its 8% senior notes pursuant to
a Net Proceeds Offer (as defined in the indenture governing the notes).
Following the redemption, $644.9 million principal amount remained outstanding.
The senior notes include a purchase accounting premium of $3.2 million and $7.1
million at December 31, 2007 and 2006, respectively. The fair value of the
senior notes was $661.0 million and $701.0 million at December 31, 2007 and
2006, respectively.
     On December 17, 2007, AMFM commenced a cash tender offer and consent
solicitation for the outstanding $644.9 million principal amount of the 8%
Senior Notes due 2008 on the terms and conditions set forth in the Offer to
Purchase and Consent Solicitation Statement dated

F-26



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
December 17, 2007. As of February 13, 2008, AMFM had received tenders and
consents representing 87% of its outstanding 8% Senior Notes due 2008. The
tender offer is conditioned upon the consummation of the Merger. The completion
of the Merger and the related debt financings are not subject to, or conditioned
upon, the completion of the tender offer.
Other Borrowings
     Other debt includes various borrowings and capital leases utilized for
general operating purposes. Included in the $106.1 million balance at
December 31, 2007, is $87.2 million that matures in less than one year.
Debt Covenants
     The significant covenants on the Company’s $1.75 billion five-year,
multi-currency revolving credit facility relate to leverage and interest
coverage contained and defined in the credit agreement. The leverage ratio
covenant requires the Company to maintain a ratio of consolidated funded
indebtedness to operating cash flow (as defined by the credit agreement) of less
than 5.25x. The interest coverage covenant requires the Company to maintain a
minimum ratio of operating cash flow (as defined by the credit agreement) to
interest expense of 2.50x. In the event that the Company does not meet these
covenants, it is considered to be in default on the credit facility at which
time the credit facility may become immediately due. At December 31, 2007, the
Company’s leverage and interest coverage ratios were 3.0x and 5.1x,
respectively. This credit facility contains a cross default provision that would
be triggered if we were to default on any other indebtedness greater than
$200.0 million.
     The Company’s other indebtedness does not contain provisions that would
make it a default if the Company were to default on our credit facility.
     The fees the Company pays on its $1.75 billion, five-year multi-currency
revolving credit facility depend on the highest of its long-term debt ratings,
unless there is a split rating of more than one level in which case the fees
depend on the long-term debt rating that is one level lower than the highest
rating. Based on the Company’s current ratings level of B-/Baa3, its fees on
borrowings are a 52.5 basis point spread to LIBOR and are 22.5 basis points on
the total $1.75 billion facility. In the event the Company’s ratings improve,
the fee on borrowings and facility fee decline gradually to 20.0 basis points
and 9.0 basis points, respectively, at ratings of A/A3 or better. In the event
that the Company’s ratings decline, the fee on borrowings and facility fee
increase gradually to 120.0 basis points and 30.0 basis points, respectively, at
ratings of BB/Ba2 or lower.
     The Company believes there are no other agreements that contain provisions
that trigger an event of default upon a change in long-term debt ratings that
would have a material impact to its financial statements.
     Additionally, the Company’s 8% senior notes due 2008, which were originally
issued by AMFM Operating Inc., a wholly-owned subsidiary of the Company, contain
certain restrictive covenants that limit the ability of AMFM Operating Inc. to
incur additional indebtedness, enter into certain transactions with affiliates,
pay dividends, consolidate, or effect certain asset sales.

F-27



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
At December 31, 2007, the Company was in compliance with all debt covenants.
Future maturities of long-term debt at December 31, 2007 are as follows:

              (In thousands)  
2008 (1)
  $ 1,357,047  
2009
    686,514  
2010 (2)
    1,000,077  
2011
    1,002,250  
2012
    300,000  
Thereafter
    2,229,710  
 
     
Total (3)
  $ 6,575,598  
 
     

 

(1)   The balance includes the $644.9 million principal amount of the 8% Senior
Notes due 2008 which the Company received tenders and consents discussed above.
  (2)   The balance includes the $750.0 million principal amount of the 7.65%
Senior Notes due 2010 which the Company received tenders and consents discussed
above.   (3)   The total excludes the $3.2 million in unamortized fair value
purchase accounting adjustment premiums related to the merger with AMFM, the
$11.4 million related to fair value adjustments for interest rate swap
agreements and the $15.0 million related to original issue discounts.

NOTE H—FINANCIAL INSTRUMENTS
     The Company has entered into financial instruments, such as interest rate
swaps, secured forward exchange contracts and foreign currency rate management
agreements, with various financial institutions. The Company continually
monitors its positions with, and credit quality of, the financial institutions
which are counterparties to its financial instruments. The Company is exposed to
credit loss in the event of nonperformance by the counterparties to the
agreements. However, the Company considers this risk to be low.
Interest Rate Swaps
     The Company has $1.1 billion of interest rate swaps at December 31, 2007
that are designated as fair value hedges of the underlying fixed-rate debt
obligations. The terms of the underlying debt and the interest rate swap
agreements coincide; therefore the hedge qualifies for the short-cut method
defined in Statement 133. Accordingly, no net gains or losses were recorded on
the statement of operations related to the Company’s underlying debt and
interest rate swap agreements. On December 31, 2007, the fair value of the
interest rate swap agreements was recorded on the balance sheet as “Other
long-term assets” with the offset recorded in “Long-term debt” of approximately
$11.4 million. On December 31, 2006, the fair value of the interest rate swap
agreements was recorded on the balance sheet as “Other long-term liabilities”
with the offset recorded in “Long-term debt” of approximately $29.8 million.
Accordingly, an adjustment was made to the swaps and carrying value of the
underlying debt on December 31, 2007 and 2006 to reflect the change in fair
value.
Secured Forward Exchange Contracts
     In 2001, Clear Channel Investments, Inc., a wholly owned subsidiary of the
Company, entered into two ten-year secured forward exchange contracts that
monetized 2.9 million shares of its investment in American Tower Corporation
(“AMT”). The AMT contracts had a value of

F-28



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
$17.0 million and $10.3 million recorded in “Other long term liabilities” at
December 31, 2007 and December 31, 2006, respectively. These contracts are not
designated as a hedge of the Company’s cash flow exposure of the forecasted sale
of the AMT shares. During the years ended December 31, 2007, 2006 and 2005, the
Company recognized losses of $6.7 million, $22.0 million and $18.2 million,
respectively, in “Gain (loss) on marketable securities” related to the change in
the fair value of these contracts. To offset the change in the fair value of
these contracts, the Company has recorded AMT shares as trading securities.
During the years ended December 31, 2007, 2006 and 2005, the Company recognized
income of $10.7 million, $20.5 million and $17.5 million, respectively, in “Gain
(loss) on marketable securities” related to the change in the fair value of the
shares.
Foreign Currency Rate Management
     As a result of the Company’s foreign operations, the Company is exposed to
foreign currency exchange risks related to its investment in net assets in
foreign countries. To manage this risk, the Company holds two United States
dollar—Euro cross currency swaps with an aggregate Euro notional amount of
€706.0 million and a corresponding aggregate U.S. dollar notional amount of
$877.7 million. These cross currency swaps had a value of $127.4 million and
$68.5 million at December 31, 2007 and 2006, respectively, which was recorded in
“Other long-term obligations”.
     The cross currency swaps require the Company to make fixed cash payments on
the Euro notional amount while it receives fixed cash payments on the equivalent
U.S. dollar notional amount, all on a semiannual basis. The Company has
designated the cross currency swaps as a hedge of its net investment in Euro
denominated assets. The Company selected the forward method under the guidance
of the Derivatives Implementation Group Statement 133 Implementation Issue H8,
Foreign Currency Hedges: Measuring the Amount of Ineffectiveness in a Net
Investment Hedge. The forward method requires all changes in the fair value of
the cross currency swaps and the semiannual cash payments to be reported as a
cumulative translation adjustment in other comprehensive income (loss) in the
same manner as the underlying hedged net assets. As of December 31, 2007, a
$73.5 million loss, net of tax, was recorded as a cumulative translation
adjustment to “Other comprehensive income (loss)” related to the cross currency
swaps.
NOTE I—COMMITMENTS AND CONTINGENCIES
     The Company accounts for its rentals that include renewal options, annual
rent escalation clauses, minimum franchise payments and maintenance related to
displays under the guidance in EITF 01-8, Determining Whether an Arrangement
Contains a Lease (“EITF 01-8”), Financial Accounting Standards No. 13,
Accounting for Leases, Financial Accounting Standards No. 29, Determining
Contingent Rentals an amendment of FASB Statement No. 13 (“Statement 29”) and
FASB Technical Bulletin 85-3, Accounting for Operating Leases with Scheduled
Rent Increases (“FTB 85-3”).
     The Company considers its non-cancelable contracts that enable it to
display advertising on buses, taxis, trains, bus shelters, etc. to be leases in
accordance with the guidance in EITF 01-8. These contracts may contain minimum
annual franchise payments which generally escalate each year. The Company
accounts for these minimum franchise payments on a

F-29



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
straight-line basis in accordance with FTB 85-3. If the rental increases are not
scheduled in the lease, for example an increase based on the CPI, those rents
are considered contingent rentals and are recorded as expense when accruable.
Other contracts may contain a variable rent component based on revenue. The
Company accounts for these variable components as contingent rentals under
Statement 29, and records these payments as expense when accruable.
     The Company accounts for annual rent escalation clauses included in the
lease term on a straight-line basis under the guidance in FTB 85-3. The Company
considers renewal periods in determining its lease terms if at inception of the
lease there is reasonable assurance the lease will be renewed. Expenditures for
maintenance are charged to operations as incurred, whereas expenditures for
renewal and betterments are capitalized.
     The Company leases office space, certain broadcasting facilities, equipment
and the majority of the land occupied by its outdoor advertising structures
under long-term operating leases. The Company accounts for these leases in
accordance with the policies described above.
     The Company’s contracts with municipal bodies or private companies relating
to street furniture, billboard, transit and malls generally require the Company
to build bus stops, kiosks and other public amenities or advertising structures
during the term of the contract. The Company owns these structures and is
generally allowed to advertise on them for the remaining term of the contract.
Once the Company has built the structure, the cost is capitalized and expensed
over the shorter of the economic life of the asset or the remaining life of the
contract.
     Certain of the Company’s contracts contain penalties for not fulfilling its
commitments related to its obligations to build bus stops, kiosks and other
public amenities or advertising structures. Historically, any such penalties
have not materially impacted the Company’s financial position or results of
operations.
     As of December 31, 2007, the Company’s future minimum rental commitments
under non-cancelable operating lease agreements with terms in excess of one
year, minimum payments under non-cancelable contracts in excess of one year, and
capital expenditure commitments consist of the following:

                              Non-Cancelable     Non-Cancelable     Capital    
  Operating Leases     Contracts     Expenditures       (In thousands)  
2008
  $ 372,474     $ 776,203     $ 106,187  
2009
    333,870       632,680       33,171  
2010
    298,193       449,232       12,759  
2011
    252,083       399,317       5,483  
2012
    220,678       255,976       1,741  
Thereafter
    1,234,261       756,159       232  
 
                 
Total
  $ 2,711,559     $ 3,269,567     $ 159,573  
 
                 

     Rent expense charged to continuing operations for 2007, 2006 and 2005 was
$1.2 billion, $1.1 billion and $1.0 billion, respectively.
     The Company is currently involved in certain legal proceedings and, as
required, has accrued its estimate of the probable costs for the resolution of
these claims. These estimates

F-30



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
have been developed in consultation with counsel and are based upon an analysis
of potential results, assuming a combination of litigation and settlement
strategies. It is possible, however, that future results of operations for any
particular period could be materially affected by changes in the Company’s
assumptions or the effectiveness of its strategies related to these proceedings.
     In various areas in which the Company operates, outdoor advertising is the
object of restrictive and, in some cases, prohibitive zoning and other
regulatory provisions, either enacted or proposed. The impact to the Company of
loss of displays due to governmental action has been somewhat mitigated by
federal and state laws mandating compensation for such loss and constitutional
restraints.
     Certain acquisition agreements include deferred consideration payments
based on performance requirements by the seller typically involving the
completion of a development or obtaining appropriate permits that enable the
Company to construct additional advertising displays. At December 31, 2007, the
Company believes its maximum aggregate contingency, which is subject to
performance requirements by the seller, is approximately $35.0 million. As the
contingencies have not been met or resolved as of December 31, 2007, these
amounts are not recorded. If future payments are made, amounts will be recorded
as additional purchase price.
     The Company has various investments in nonconsolidated affiliates subject
to agreements that contain provisions that may result in future additional
investments to be made by the Company. The put values are contingent upon the
financial performance of the investee and are typically based on the investee
meeting certain EBITDA targets, as defined in the agreement. The Company will
continue to accrue additional amounts related to such contingent payments if and
when it is determinable that the applicable financial performance targets will
be met. The aggregate of these contingent payments, if performance targets are
met, would not significantly impact the financial position or results of
operations of the Company.
NOTE J—GUARANTEES
     Within the Company’s $1.75 billion credit facility, there exists a
$150.0 million sub-limit available to certain of the Company’s international
subsidiaries. This $150.0 million sub-limit allows for borrowings in various
foreign currencies, which are used to hedge net assets in those currencies and
provides funds to the Company’s international operations for certain working
capital needs. Subsidiary borrowings under this sub-limit are guaranteed by the
Company. At December 31, 2007, this portion of the $1.75 billion credit
facility’s outstanding balance was $80.0 million, which is recorded in
“Long-term debt” on the Company’s financial statements.
     Within the Company’s bank credit facility agreement is a provision that
requires the Company to reimburse lenders for any increased costs that they may
incur in an event of a change in law, rule or regulation resulting in their
reduced returns from any change in capital requirements. In addition to not
being able to estimate the potential amount of any future payment under this
provision, the Company is not able to predict if such event will ever occur.
     The Company currently has guarantees that provide protection to its
international subsidiary’s banking institutions related to overdraft lines up to
approximately $40.2 million. As of December 31, 2007, no amounts were
outstanding under these agreements.

F-31



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     As of December 31, 2007, the Company has outstanding commercial standby
letters of credit and surety bonds of $90.0 million and $52.6 million,
respectively. These letters of credit and surety bonds relate to various
operational matters including insurance, bid, and performance bonds as well as
other items. These letters of credit reduce the borrowing availability on the
Company’s bank credit facilities, and are included in the Company’s calculation
of its leverage ratio covenant under the bank credit facilities. The surety
bonds are not considered as borrowings under the Company’s bank credit
facilities.
NOTE K—INCOME TAXES
     Significant components of the provision for income tax expense
(benefit) are as follows:

                              2007     2006     2005       (In thousands)  
Current—federal
  $ 187,700     $ 211,444     $ (20,614 )
Current—foreign
    43,776       40,454       56,879  
Current—state
    21,434       26,765       (2,500 )
 
                 
Total current
    252,910       278,663       33,765  
Deferred—federal
    175,524       185,053       385,471  
Deferred—foreign
    (1,400 )     (9,134 )     (35,040 )
Deferred—state
    14,114       15,861       18,851  
 
                 
Total deferred
    188,238       191,780       369,282  
 
                 
Income tax expense
  $ 441,148     $ 470,443     $ 403,047  
 
                 

     Significant components of the Company’s deferred tax liabilities and assets
as of December 31, 2007 and 2006 are as follows:

                      2007     2006       (In thousands)  
Deferred tax liabilities:
               
Intangibles and fixed assets
  $ 921,497     $ 753,178  
Unrealized gain in marketable securities
    20,715       38,485  
Foreign
    7,799       4,677  
Equity in earnings
    44,579       26,277  
Investments
    17,585       13,396  
Deferred Income
    4,940       4,129  
Other
    11,814       11,460  
 
           
Total deferred tax liabilities
    1,028,929       851,602  
 
               
Deferred tax assets:
               
Accrued expenses
    91,080       19,908  
Long-term debt
    56,026       35,081  
Net operating loss/Capital loss carryforwards
    521,187       558,371  
Bad debt reserves
    14,051       14,447  
Other
    90,511       66,635  
 
           
Total gross deferred tax assets
    772,855       694,442  
Valuation allowance
    516,922       553,398  
 
           
Total deferred tax assets
    255,933       141,044  
 
           
Net deferred tax liabilities
  $ 772,996     $ 710,558  
 
           

F-32



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     Included in the Company’s net deferred tax liabilities are $20.9 million
and $19.3 million of current net deferred tax assets for 2007 and 2006,
respectively. The Company presents these assets in “Other current assets” on its
consolidated balance sheets. The remaining $793.9 million and $729.8 million of
net deferred tax liabilities for 2007 and 2006, respectively, are presented in
“Deferred tax liabilities” on the consolidated balance sheets.
     At December 31, 2007, net deferred tax liabilities include a deferred tax
asset of $35.7 million relating to stock-based compensation expense under
Statement 123(R). Full realization of this deferred tax asset requires stock
options to be exercised at a price equaling or exceeding the sum of the grant
price plus the fair value of the option at the grant date and restricted stock
to vest at a price equaling or exceeding the fair market value at the grant
date. The provisions of Statement 123(R), however, do not allow a valuation
allowance to be recorded unless the company’s future taxable income is expected
to be insufficient to recover the asset. Accordingly, there can be no assurance
that the stock price of the Company’s common stock will rise to levels
sufficient to realize the entire tax benefit currently reflected in its balance
sheet. See Note L for additional discussion of Statement 123(R).
     The deferred tax liability related to intangibles and fixed assets
primarily relates to the difference in book and tax basis of acquired FCC
licenses and tax deductible goodwill created from the Company’s various stock
acquisitions. In accordance with Statement 142, the Company no longer amortizes
FCC licenses and permits. Thus, a deferred tax benefit for the difference
between book and tax amortization for the Company’s FCC licenses, permits and
tax-deductible goodwill is no longer recognized, as these assets are no longer
amortized for book purposes. As a result, this deferred tax liability will not
reverse over time unless the Company recognizes future impairment charges
related to its FCC licenses, permits and tax deductible goodwill or sells its
FCC licenses or permits. As the Company continues to amortize its tax basis in
its FCC licenses, permits and tax deductible goodwill, the deferred tax
liability will increase over time.
     During 2005, the Company recognized a capital loss of approximately
$2.4 billion as a result of the spin-off of Live Nation. Of the $2.4 billion
capital loss, approximately $734.5 million was used to offset capital gains
recognized in 2002, 2003 and 2004 and the Company received the related
$257.0 million tax refund on October 12, 2006. As of December 31, 2007, the
remaining capital loss carryforward is approximately $1.4 billion and it can be
used to offset future capital gains for the next three years. The Company has
recorded an after tax valuation allowance of $516.9 million related to the
capital loss carryforward due to the uncertainty of the ability to utilize the
carryforward prior to its expiration. If the Company is able to utilize the
capital loss carryforward in future years, the valuation allowance will be
released and be recorded as a current tax benefit in the year the losses are
utilized.

F-33



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     The reconciliation of income tax computed at the U.S. federal statutory tax
rates to income tax expense (benefit) is:

                                                      2007     2006     2005    
  Amount     Percent     Amount     Percent     Amount     Percent       (In
thousands)  
Income tax expense (benefit) at statutory rates
  $ 448,298       35 %   $ 399,423       35 %   $ 356,316       35 %
State income taxes, net of federal tax benefit
    35,548       3 %     42,626       4 %     16,351       2 %
Foreign taxes
    (8,857 )     (1 %)     6,391       1 %     6,624       1 %
Nondeductible items
    6,228       0 %     2,607       0 %     2,337       0 %
Changes in valuation allowance and other estimates
    (34,005 )     (3 %)     16,482       1 %     19,673       2 %
Other, net
    (6,064 )     (0 %)     2,914       0 %     1,746       0 %
 
                                   
 
  $ 441,148       34 %   $ 470,443       41 %   $ 403,047       40 %
 
                                   

     During 2007, the Company utilized approximately $2.2 million of net
operating loss carryforwards, the majority of which were generated by certain
acquired companies prior to their acquisition by the Company. The utilization of
the net operating loss carryforwards reduced current taxes payable and current
tax expense for the year ended December 31, 2007. The Company’s effective income
tax rate for 2007 was 34.4% as compared to 41.2% for 2006. For 2007, the
effective tax rate was primarily affected by the recording of current tax
benefits of approximately $45.7 million related to the settlement of several tax
positions with the Internal Revenue Service (“IRS”) for the 1999 through 2004
tax years and deferred tax benefits of approximately $14.6 million related to
the release of valuation allowances for the use of certain capital loss
carryforwards. These tax benefits were partially offset by additional current
tax expense being recorded in 2007 due to an increase in Income before income
taxes of $139.6 million.
     During 2006, the Company utilized approximately $70.3 million of net
operating loss carryforwards, the majority of which were generated during 2005.
The utilization of the net operating loss carryforwards reduced current taxes
payable and current tax expense for the year ended December 31, 2006. In
addition, current tax expense was reduced by approximately $22.1 million related
to the disposition of certain operating assets and the filing of an amended tax
return during 2006. As discussed above, the Company recorded a capital loss on
the spin-off of Live Nation. During 2006 the amount of capital loss carryforward
and the related valuation allowance was adjusted to the final amount reported on
our 2005 filed tax return.
     During 2005, current tax expense was reduced by approximately
$204.7 million from foreign exchange losses as a result of the Company’s
restructuring its international businesses consistent with its strategic
realignment, a foreign exchange loss for tax purposes on the redemption of the
Company’s Euro denominated bonds and tax deductions taken on an amended tax
return filing for a previous year. These losses resulted in a net operating loss
of $65.5 million for 2005. The Company’s deferred tax expense increased as a
result of these items. As stated above, the Company recognized a capital loss of
approximately $2.4 billion during 2005. Approximately $925.5 million of the
capital loss was utilized in 2005 and carried back to

F-34



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
earlier years and no amount was utilized in 2006. The anticipated utilization of
the capital loss resulted in a $314.1 million current tax benefit that was
recorded as a component of discontinued operations in 2005.
     The remaining federal net operating loss carryforwards of $9.5 million
expires in various amounts from 2008 to 2020.
     The Company adopted Financial Accounting Standard Board Interpretation
No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) on January 1,
2007. FIN 48 clarifies the accounting for uncertainty in income taxes recognized
in the financial statements. FIN 48 prescribes a recognition threshold for the
financial statement recognition and measurement of a tax position taken or
expected to be taken within an income tax return. The adoption of FIN 48
resulted in a decrease of $0.2 million to the January 1, 2007 balance of
“Retained deficit”, an increase of $101.7 million in “Other long
term-liabilities” for unrecognized tax benefits and a decrease of $123.0 million
in “Deferred income taxes”. The total amount of unrecognized tax benefits at
January 1, 2007 was $416.1 million, inclusive of $89.6 million for interest. Of
this total, $218.4 million represents the amount of unrecognized tax benefits
that, if recognized, would favorably affect the effective income tax rate in
future periods.
     The Company continues to record interest and penalties related to
unrecognized tax benefits in current income tax expense. The total amount of
interest accrued at December 31, 2007 was $43.0 million. The total amount of
unrecognized tax benefits and accrued interest and penalties at December 31,
2007 was $237.1 million and is recorded in “Other long-term liabilities” on the
Company’s consolidated balance sheets. Of this total, $232.8 million represents
the amount of unrecognized tax benefits and accrued interest and penalties that,
if recognized, would favorably affect the effective income tax rate in future
periods.

                                      Accrued     Gross       Unrecognized    
Interest and     Unrecognized       Tax Benefits     Penalties     Tax Benefits
      (In thousands)  
Balance at January 1, 2007
  $ 326,478     $ 89,692     $ 416,170  
Increases due to tax positions taken during 2007
    18,873       —       18,873  
Increase due to tax positions taken in previous years
    45,404       25,761       71,165  
Decreases due to settlements with taxing authorities
    (196,236 )     (72,274 )     (268,510 )
Decreases due to lapse of statute of limitations
    (459 )     (154 )     (613 )
 
                 
Balance at December 31, 2007
  $ 194,060     $ 43,025     $ 237,085  
 
                 

     The Company and its subsidiaries file income tax returns in the United
States federal jurisdiction and various state and foreign jurisdictions. As
stated above, the Company settled several federal tax positions for the 1999
through 2004 tax years with the IRS during the year ended December 31, 2007. As
a result of this settlement and other state and foreign settlements, the Company
reduced its balance of unrecognized tax benefits and associated accrued interest
and penalties by $268.5 million. Of this amount, $52.4 million was recorded as a
decrease to current tax expense, $97.4 million as a decrease to goodwill
attributable to prior acquisitions, and $118.7 million as adjustments to current
and deferred tax payables and other balance sheet accounts. The IRS is currently
auditing the Company’s 2005 and 2006 tax years. Substantially all

F-35



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
material state, local, and foreign income tax matters have been concluded for
years through 1999. The Company does not expect to resolve any material federal
tax positions within the next twelve months.
NOTE L—SHAREHOLDERS’ EQUITY
Dividends
     The Company’s Board of Directors declared quarterly cash dividends as
follows.

                              Amount                 per                 Common
          Total Declaration Date   Share   Record Date   Payment Date   Payment
    (In millions, except per share data)
2007:
                       
February 21, 2007
    0.1875     March 31, 2007   April 15, 2007   $ 93.0  
April 19, 2007
    0.1875     June 30, 2007   July 15, 2007     93.4  
July 27, 2007
    0.1875     September 30, 2007   October 15, 2007     93.4  
December 3, 2007
    0.1875     December 31, 2007   January 15, 2008     93.4  
 
                       
2006:
                       
February 14, 2006
    0.1875     March 31, 2006   April 15, 2006   $ 95.5  
April 26, 2006
    0.1875     June 30, 2006   July 15, 2006     94.0  
July 25, 2006
    0.1875     September 30, 2006   October 15, 2006     92.4  
October 25, 2006
    0.1875     December 31, 2006   January 15, 2007     92.6  

Share-Based Payments
     The Company has granted options to purchase its common stock to employees
and directors of the Company and its affiliates under various stock option plans
typically at no less than the fair value of the underlying stock on the date of
grant. These options are granted for a term not exceeding ten years and are
forfeited, except in certain circumstances, in the event the employee or
director terminates his or her employment or relationship with the Company or
one of its affiliates. These options vest over a period of up to five years. All
option plans contain anti-dilutive provisions that permit an adjustment of the
number of shares of the Company’s common stock represented by each option for
any change in capitalization.
     The Company adopted the fair value recognition provisions of Statement
123(R) on January 1, 2006, using the modified-prospective-transition method. The
fair value of the options is estimated using a Black-Scholes option-pricing
model and amortized straight-line to expense over the vesting period. Prior to
January 1, 2006, the Company accounted for its share-based payments under the
recognition and measurement provisions of APB 25 and related Interpretations, as
permitted by Statement 123. Under that method, when options are granted with a
strike price equal to or greater than the market price on the date of issuance,
there is no impact on earnings either on the date of grant or thereafter, absent
certain modifications to the options. The amounts recorded as share-based
payments prior to adopting Statement 123(R) primarily related to the expense
associated with restricted stock awards. Under the
modified-prospective-transition method, compensation cost recognized beginning
in 2006 includes: (a) compensation cost for all share-based payments granted
prior to, but not yet vested as of January 1, 2006, based on the grant date fair
value estimated in accordance with the original

F-36



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
provisions of Statement 123, and (b) compensation cost for all share-based
payments granted subsequent to January 1, 2006, based on the grant-date fair
value estimated in accordance with the provisions of Statement 123(R). As
permitted under the modified-prospective-transition method, results for prior
periods have not been restated.
     As a result of adopting Statement 123(R) on January 1, 2006, the Company’s
income before income taxes, minority interest and discontinued operations for
the year ended December 31, 2006 was $27.3 million lower and net income for the
year ended December 31, 2006 was $17.5 million lower than if it had continued to
account for share-based compensation under APB 25. Basic and diluted earnings
per share for the year ended December 31, 2006 were $.04 and $.03 lower,
respectively, than if the Company had continued to account for share-based
compensation under APB 25.
     Prior to the adoption of Statement 123(R), the Company presented all tax
benefits of deductions resulting from the exercise of stock options as operating
cash flows in the Statement of Cash Flows. Statement 123(R) requires the cash
flows from the tax benefits resulting from tax deductions in excess of the
compensation cost recognized for those options (excess tax benefits) to be
classified as financing cash flows. The excess tax benefit that is required to
be classified as a financing cash inflow after adoption of Statement 123(R) is
not material.
     The following table illustrates the effect on net income and earnings per
share for the year ended December 31, 2005 as if the Company had applied the
fair value recognition provisions of Statement 123(R)to options granted under
the Company’s stock option plans in all periods presented. For purposes of this
pro forma disclosure, the value of the options, excluding restricted stock
awards, is estimated using a Black-Scholes option-pricing model and amortized to
expense over the options’ vesting periods.

              2005       (In thousands,       except per       share data)  
Income before discontinued operations:
       
Reported
  $ 597,151  
Add:      Share-based payments included in reported net income, net of related
tax effects
    6,081  
Deduct: Total share-based payments determined under fair value based method for
all awards, net of related tax effects
    (30,426 )
 
     
Pro Forma
  $ 572,806  
 
     
Income from discontinued operations, net of tax:
       
Reported
  $ 338,511  
Add:      Share-based payments included in reported net income, net of related
tax effects
    1,313  
Deduct: Total share-based payments determined under fair value based method for
all awards, net of related tax effects
    4,067  
 
     
Pro Forma
  $ 343,891  
 
     

F-37



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)

              2005       (In thousands,       except per       share data)  
Income before discontinued operations per common share:
       
Basic:
       
Reported
  $ 1.09  
 
     
Pro Forma
  $ 1.05  
 
     
 
       
Diluted:
       
Reported
  $ 1.09  
 
     
Pro Forma
  $ 1.05  
 
     
 
       
Discontinued operations, net per common share:
       
Basic:
       
Reported
  $ .62  
 
     
Pro Forma
  $ .63  
 
     
 
       
Diluted:
       
 
     
Reported
  $ .62  
 
     
Pro Forma
  $ .63  
 
     

     The fair value of each option awarded is estimated on the date of grant
using a Black-Scholes option-pricing model. Expected volatilities are based on
implied volatilities from traded options on the Company’s stock, historical
volatility on the Company’s stock, and other factors. The expected life of
options granted represents the period of time that options granted are expected
to be outstanding. The Company uses historical data to estimate option exercises
and employee terminations within the valuation model. Prior to the adoption of
Statement 123(R), the Company recognized forfeitures as they occurred in its
Statement 123 pro forma disclosures. Beginning January 1, 2006, the Company
includes estimated forfeitures in its compensation cost and updates the
estimated forfeiture rate through the final vesting date of awards. The risk
free interest rate is based on the U.S. Treasury yield curve in effect at the
time of grant for periods equal to the expected life of the option. The
following assumptions were used to calculate the fair value of the Company’s
options on the date of grant during the years ended December 31, 2007, 2006 and
2005:

                              2007   2006   2005
Expected volatility
    25%       25%       25%  
Expected life in years
    5.5 - 7       5 - 7.5       5 - 7.5  
Risk-free interest rate
    4.74% - 4.81%       4.61% - 5.10%       3.76% - 4.44%  
Dividend yield
    1.97%       2.32% - 2.65%       1.46% - 2.36%  

F-38



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     The following table presents a summary of the Company’s stock options
outstanding at and stock option activity during the year ended December 31, 2007
(“Price” reflects the weighted average exercise price per share):

                                                      Weighted Average  
Aggregate                     Remaining   Intrinsic     Options   Price  
Contractual Term   Value     (In thousands, except per share data)
Outstanding, January 1, 2007
    36,175     $ 42.18                  
Granted (a)
    5       38.11                  
Exercised (b)
    (3,021 )     23.10                  
Forfeited
    (422 )     32.05                  
Expired
    (2,094 )     51.67                  
 
                               
Outstanding, December 31, 2007
    30,643       43.56     2.43 years   $ 20,879  
 
                               
Exercisable
    23,826       46.79     1.63 years     4,089  
Expect to Vest
    6,817       32.26     5.2 years     16,790  

 

(a)   The weighted average grant date fair value of options granted during the
years ended December 31, 2007, 2006 and 2005 was $10.60, $7.21 and $8.01,
respectively.   (b)   Cash received from option exercises for the year ended
December 31, 2007 was $69.8 million, and the Company received an income tax
benefit of $6.5 million relating to the options exercised during the year ended
December 31, 2007. The total intrinsic value of options exercised during the
years ended December 31, 2007, 2006 and 2005 was $41.2 million, $22.2 million
and $10.8 million, respectively.

     A summary of the Company’s unvested options at and changes during the year
ended December 31, 2007, is presented below:

                              Weighted             Average             Grant    
        Date     Options   Fair Value     (In thousands,     except per share
data)
Unvested, January 1, 2007
    7,789     $ 10.77  
Granted
    5       10.60  
Vested (a)
    (556 )     14.23  
Forfeited
    (421 )     10.63  
 
               
Unvested, December 31, 2007
    6,817       10.80  
 
               

 

(a)   The total fair value of shares vested during the year ended December 31,
2007 and 2006 was $7.9 million and $95.3 million, respectively.

Restricted Stock Awards
     The Company has granted restricted stock awards to employees and directors
of the Company and its affiliates. These common shares hold a legend which
restricts their transferability for a term of up to five years and are
forfeited, except in certain circumstances, in the event the employee or
director terminates his or her employment or relationship with the Company prior
to the lapse of the restriction. The restricted stock awards were granted out of
the Company’s stock option plans. Recipients of the restricted stock awards are
entitled to all cash dividends as of the date the award was granted.

F-39



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     The following table presents a summary of the Company’s restricted stock
outstanding at and restricted stock activity during the year ended December 31,
2007 (“Price” reflects the weighted average share price at the date of grant):

                      Awards   Price     (In thousands,     except per share
data)
Outstanding, January 1, 2007
    2,282     $ 32.64  
Granted
    1,161       38.07  
Vested (restriction lapsed)
    (53 )     34.63  
Forfeited
    (89 )     32.47  
 
               
Outstanding, December 31, 2007
    3,301       34.52  
 
               

Subsidiary Share-Based Awards
     The Company’s subsidiary, Clear Channel Outdoor Holdings, Inc. (“CCO”),
grants options to purchase shares of its Class A common stock to its employees
and directors and its affiliates under its incentive stock plan typically at no
less than the fair market value of the underlying stock on the date of grant.
These options are granted for a term not exceeding ten years and are forfeited,
except in certain circumstances, in the event the employee or director
terminates his or her employment or relationship with CCO or one of its
affiliates. These options vest over a period of up to five years. The incentive
stock plan contains anti-dilutive provisions that permit an adjustment of the
number of shares of CCO’s common stock represented by each option for any change
in capitalization.
     Prior to CCO’s IPO, CCO did not have any compensation plans under which it
granted stock awards to employees. However, the Company had granted certain of
CCO’s officers and other key employees stock options to purchase shares of the
Company’s common stock. All outstanding options to purchase shares of the
Company’s common stock held by CCO employees were converted using an intrinsic
value method into options to purchase shares of CCO Class A common stock
concurrent with the closing of CCO’s IPO.
     The fair value of each option awarded is estimated on the date of grant
using a Black-Scholes option-pricing model. Expected volatilities are based on
implied volatilities from traded options on CCO’s stock, historical volatility
on CCO’s stock, and other factors. The expected life of options granted
represents the period of time that options granted are expected to be
outstanding. CCO uses historical data to estimate option exercises and employee
terminations within the valuation model. Prior to the adoption of Statement
123(R), the Company recognized forfeitures as they occurred in its Statement 123
pro forma disclosures. Beginning January 1, 2006, the Company includes estimated
forfeitures in its compensation cost and updates the estimated forfeiture rate
through the final vesting date of awards. The risk free interest rate is based
on the U.S. Treasury yield curve in effect at the time of grant for periods
equal to the expected life of the option. The following assumptions were used to
calculate the fair value of CCO’s options on the date of grant during the years
ended December 31, 2007, 2006 and 2005:

                              2007   2006   2005
Expected volatility
    27%       27%     25% - 27%  
Expected life in years
    5.0 - 7.0       5.0 - 7.5       1.3 - 7.5  
Risk-free interest rate
    4.76% - 4.89%       4.58% - 5.08%       4.42% - 4.58%  
Dividend yield
    0%       0%       0%  

F-40



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     The following table presents a summary of CCO’s stock options outstanding
at and stock option activity during the year ended December 31, 2007 (“Price”
reflects the weighted average exercise price per share):

                                                      Weighted                  
      Average                         Remaining   Aggregate                    
Contractual   Intrinsic     Options   Price   Term   Value     (In thousands,
except per share data)
Outstanding, January 1, 2007
    7,707     $ 23.41                  
Granted (a)
    978       29.02                  
Exercised (b)
    (454 )     23.85                  
Forfeited
    (71 )     19.83                  
Expired
    (624 )     36.25                  
 
                               
Outstanding, December 31, 2007
    7,536       23.08     4.2 years   $ 40,259  
 
                               
Exercisable
    2,915       26.82     1.6 years   $ 6,900  
Expect to vest
    4,622       20.73     5.9 years   $ 33,359  

 

(a)   The weighted average grant date fair value of options granted during the
years ended December 31, 2007, 2006 and 2005 was $11.05, $6.76 and $6.51,
respectively.   (b)   Cash received from option exercises for the year ended
December 31, 2007 was $10.8 million. The total intrinsic value of options
exercised during the years ended December 31, 2007 and 2006 was $2.0 million and
$0.3 million, respectively.

     A summary of CCO’s unvested options at and changes during the year ended
December 31, 2007, is presented below:

                              Weighted             Average             Grant    
        Date     Options   Fair Value     (In thousands,     except per share
data)
Unvested, January 1, 2007
    4,151     $ 5.78  
Granted
    978       11.05  
Vested (a)
    (436 )     4.55  
Forfeited
    (71 )     5.91  
 
               
Unvested, December 31, 2007
    4,622       7.01  
 
               

 

(a)   The total fair value of shares vested during the year ended December 31,
2007 and 2006 was $2.0 million and $1.6 million, respectively.

     CCO also grants restricted stock awards to employees and directors of CCO
and its affiliates. These common shares hold a legend which restricts their
transferability for a term of up to five years and are forfeited, except in
certain circumstances, in the event the employee terminates his or her
employment or relationship with CCO prior to the lapse of the restriction. The
restricted stock awards were granted out of the CCO’s stock option plan.

F-41



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
     The following table presents a summary of CCO’s restricted stock
outstanding at and restricted stock activity during the year ended December 31,
2007 (“Price” reflects the weighted average share price at the date of grant):

                      Awards   Price     (In thousands,     except per share
data)
Outstanding, January 1, 2007
    217     $ 18.84  
Granted
    293       29.02  
Vested (restriction lapsed)
    (10 )     18.37  
Forfeited
    (9 )     20.48  
 
               
Outstanding, December 31, 2007
    491       24.57  
 
               

Unrecognized share-based compensation cost
     As of December 31, 2007, there was $89.8 million of unrecognized
compensation cost, net of estimated forfeitures, related to unvested share-based
compensation arrangements. The cost is expected to be recognized over a weighted
average period of approximately three years.
Share Repurchase Programs
     The Company’s Board of Directors approved six separate share repurchase
programs during 2004, 2005 and 2006 for an aggregate $5.3 billion. The Company
had repurchased an aggregate 130.9 million shares for $4.3 billion, including
commission and fees, under all six share repurchase programs as of December 31,
2006, with $1.0 billion remaining available. No shares were repurchased during
the year ended December 31, 2007. The final $1.0 billion share repurchase
program expired on September 6, 2007.
Shares Held in Treasury
     Included in the 157,744 and 114,449 shares held in treasury are 42,677 and
14,449 shares that the Company holds in Rabbi Trusts at December 31, 2007 and
2006, respectively, relating to the Company’s non-qualified deferred
compensation plan. No shares were retired from the Company’s shares held in
treasury account during the year ended December 31, 2007 and 46.7 million shares
were retired from the Company’s shares held in treasury account during the year
ended December 31, 2006.

F-42



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
Reconciliation of Earnings per Share

                              2007     2006     2005       (In thousands,      
except per share data)  
NUMERATOR:
                       
Income before discontinued operations
  $ 792,674     $ 638,839     $ 597,151  
Income from discontinued operations, net
    145,833       52,678       338,511  
 
                 
Net income
    938,507       691,517       935,662  
Effect of dilutive securities:
                       
None
    —       —       —  
 
                 
Numerator for net income per common share—diluted
  $ 938,507     $ 691,517     $ 935,662  
 
                 
DENOMINATOR:
                       
Weighted average common shares
    494,347       500,786       545,848  
Effect of dilutive securities:
                       
Stock options and common stock warrants (a)
    1,437       853       1,303  
 
                 
Denominator for net income per common share—diluted
    495,784       501,639       547,151  
 
                 
Net income per common share:
                       
Income before discontinued operations—Basic
  $ 1.60     $ 1.27     $ 1.09  
Discontinued operations—Basic
    .30       .11       .62  
 
                 
Net income—Basic
  $ 1.90     $ 1.38     $ 1.71  
 
                 
Income before discontinued operations—Diluted
  $ 1.60     $ 1.27     $ 1.09  
Discontinued operations —Diluted
    .29       .11       .62  
 
                 
Net income—Diluted
  $ 1.89     $ 1.38     $ 1.71  
 
                 

 

(a)   22.2 million, 24.2 million and 27.0 million stock options were outstanding
at December 31, 2007, 2006 and 2005, respectively, that were not included in the
computation of diluted earnings per share because to do so would have been
anti-dilutive as the respective options’ strike price was greater than the
current market price of the shares.

NOTE M—EMPLOYEE STOCK AND SAVINGS PLANS
     The Company has various 401 (k) savings and other plans for the purpose of
providing retirement benefits for substantially all employees. Both the
employees and the Company make contributions to the plan. The Company matches a
portion of an employee’s contribution. Company matched contributions vest to the
employees based upon their years of service to the Company. Contributions from
continuing operations to these plans of $39.1 million, $36.2 million and $35.3
million were charged to expense for 2007, 2006 and 2005, respectively.
     The Company has a non-qualified employee stock purchase plan for all
eligible employees. Under the plan, shares of the Company’s common stock may be
purchased at 95% of the market value on the day of purchase. The Company changed
its discount from market value offered to participants under the plan from 15%
to 5% in July 2005. Employees may purchase shares having a value not exceeding
10% of their annual gross compensation or $25,000, whichever is lower. During
2006 and 2005, employees purchased 144,444 and 222,789 shares at weighted
average share prices of $28.56 and $28.79, respectively. Effective January 1,
2007 the Company no longer accepts contributions to this plan as a condition of
its Merger Agreement.
     The Company offers a non-qualified deferred compensation plan for highly
compensated executives allowing deferrals up to 50% of their annual salary and
up to 80% of their bonus before taxes. The Company does not match any deferral
amounts and retains ownership of all assets until distributed. Participants in
the plan have the opportunity to choose from different

F-43



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
investment options. In accordance with the provisions of EITF No. 97-14,
Accounting for Deferred Compensation Arrangements Where Amounts Earned are Held
in a Rabbi Trust and Invested, the assets and liabilities of the non-qualified
deferred compensation plan are presented in “Other assets” and “Other long-term
liabilities” in the accompanying consolidated balance sheets, respectively. The
asset under the deferred compensation plan at December 31, 2007 and 2006 was
approximately $39.5 million and $32.0 million, respectively. The liability under
the deferred compensation plan at December 31, 2007 and 2006 was approximately
$40.9 million and $32.5 million, respectively.
NOTE N—OTHER INFORMATION

                              For the year ended       December 31,       2007  
  2006     2005       (In thousands)  
The following details the components of “Other income (expense)—net”:
                       
Foreign exchange gain (loss)
  $ 6,743     $ (8,130 )   $ 7,550  
Other
    (1,417 )     (463 )     3,466  
 
                 
Total other income (expense)—net
  $ 5,326     $ (8,593 )   $ 11,016  
 
                 
The following details the income tax expense (benefit) on items of other
comprehensive income (loss):
                       
Foreign currency translation adjustments
  $ (16,233 )   $ (22,012 )   $ 187,216  
Unrealized gain (loss) on securities and derivatives:
                       
Unrealized holding gain (loss)
  $ (5,155 )   $ (37,091 )   $ (29,721 )
Unrealized gain (loss) on cash flow derivatives
  $ (1,035 )   $ 46,662     $ 34,711  

                      As of December 31,       2007     2006       (In
thousands)  
The following details the components of “Other current assets”:
               
Inventory
  $ 27,900     $ 23,062  
Deferred tax asset
    20,854       19,246  
Deposits
    27,696       37,234  
Other prepayments
    90,631       85,180  
Other
    76,167       79,381  
 
           
Total other current assets
  $ 243,248     $ 244,103  
 
           

                      As of December 31,       2007     2006       (In
thousands)  
The following details the components of “Accumulated other comprehensive income
(loss)”:
               
Cumulative currency translation adjustment
  $ 314,282     $ 225,459  
Cumulative unrealized gain on investments
    67,693       76,105  
Cumulative unrealized gain on cash flow derivatives
    1,723       3,411  
 
           
Total accumulated other comprehensive income (loss)
  $ 383,698     $ 304,975  
 
           

F-44



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
NOTE O—SEGMENT DATA
     The Company’s reportable operating segments are radio broadcasting,
Americas outdoor advertising and international outdoor advertising. Revenue and
expenses earned and charged between segments are recorded at fair value and
eliminated in consolidation. The radio broadcasting segment also operates
various radio networks. The Americas outdoor advertising segment consists of our
operations primarily in the United States, Canada and Latin America, with
approximately 93% of its 2007 revenue in this segment derived from the United
States. The international outdoor segment includes operations in Europe, Asia,
Africa and Australia. The Americas and international display inventory consists
primarily of billboards, street furniture displays and transit displays. The
other category includes our television business and our media representation
firm, as well as other general support services and initiatives which are
ancillary to our other businesses. Share-based payments are recorded by each
segment in direct operating and selling, general and administrative expenses.

                                                                               
              Corporate,                                                  
merger                                                   and gain              
                                    on                           Americas    
International             disposition                   Radio     Outdoor    
Outdoor             of                   Broadcasting     Advertising    
Advertising     Other     assets – net     Eliminations     Consolidated      
(In thousands)  
2007
                                                       
Revenue
  $ 3,558,534     $ 1,485,058     $ 1,796,778     $ 207,704     $ —     $
(126,872 )   $ 6,921,202  
Direct operating expenses
    982,966       590,563       1,144,282       78,513       —       (63,320 )  
  2,733,004  
Selling, general and administrative expenses
    1,190,083       226,448       311,546       97,414       —       (63,552 )  
  1,761,939  
Depreciation and amortization
    107,466       189,853       209,630       43,436       16,242       —      
566,627  
Corporate expenses
    —       —       —       —       181,504       —       181,504  
Merger expenses
    —       —       —       —       6,762       —       6,762  
Gain on disposition of assets-net
    —       —       —       —       14,113       —       14,113  
 
                                         
Operating income (loss)
  $ 1,278,019     $ 478,194     $ 131,320     $ (11,659 )   $ (190,395 )   $ —  
  $ 1,685,479  
 
                                         
Intersegment revenues
  $ 44,666     $ 13,733     $ —     $ 68,473     $ —     $ —     $ 126,872  
Identifiable assets
  $ 11,732,311     $ 2,878,753     $ 2,606,130     $ 736,037     $ 345,404     $
—     $ 18,298,635  
Capital expenditures
  $ 78,523     $ 142,826     $ 132,864     $ 2,418     $ 6,678     $ —     $
363,309  
Share-based payments
  $ 22,226     $ 7,932     $ 1,701     $ —     $ 12,192     $ —     $ 44,051  

F-45



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)

                                                                               
              Corporate,                                                  
merger                                                   and gain              
                                    on                           Americas    
International             disposition                   Radio     Outdoor    
Outdoor             of                   Broadcasting     Advertising    
Advertising     Other     assets - net     Eliminations     Consolidated      
(In thousands)  
2006
                                                       
Revenue
  $ 3,567,413     $ 1,341,356     $ 1,556,365     $ 223,929     $ —     $
(121,273 )   $ 6,567,790  
Direct operating expenses
    994,686       534,365       980,477       82,372       —       (59,456 )    
2,532,444  
Selling, general and administrative expenses
    1,185,770       207,326       279,668       98,010       —       (61,817 )  
  1,708,957  
Depreciation and amortization
    125,631       178,970       228,760       47,772       19,161       —      
600,294  
Corporate expenses
    —       —       —       —       196,319       —       196,319  
Merger expenses
    —       —       —       —       7,633       —       7,633  
Gain on disposition of assets-net
    —       —       —       —       71,571       —       71,571  
 
                                         
Operating income (loss)
  $ 1,261,326     $ 420,695     $ 67,460     $ (4,225 )   $ (151,542 )   $ —    
$ 1,593,714  
 
                                         
Intersegment revenues
  $ 40,119     $ 10,536     $ —     $ 70,618     $ —     $ —     $ 121,273  
Identifiable assets
  $ 11,873,784     $ 2,820,737     $ 2,401,924     $ 701,239     $ 360,440     $
—     $ 18,158,124  
Capital expenditures
  $ 93,264     $ 90,495     $ 143,387     $ 2,603     $ 6,990     $ —     $
336,739  
Share-based payments
  $ 25,237     $ 4,699     $ 1,312     $ 1,656     $ 9,126     $ —     $ 42,030
 
 
                                                       
2005
                                                       
Revenue
  $ 3,380,774     $ 1,216,382     $ 1,449,696     $ 193,466     $ —     $
(113,765 )   $ 6,126,553  
Direct operating expenses
    924,635       489,826       915,086       81,313       —       (59,246 )    
2,351,614  
Selling, general and administrative expenses
    1,140,694       186,749       291,594       86,677       —       (54,519 )  
  1,651,195  
Depreciation and amortization
    128,443       180,559       220,080       45,537       18,858       —      
593,477  
Corporate expenses
    —       —       —       —       167,088       —       167,088  
Gain on disposition of assets-net
    —       —       —       —       49,656       —       49,656  
 
                                         
Operating income (loss)
  $ 1,187,002     $ 359,248     $ 22,936     $ (20,061 )   $ (136,290 )   $ —  
  $ 1,412,835  
 
                                         
Intersegment revenues
  $ 36,656     $ 8,181     $ —     $ 68,928     $ —     $ —     $ 113,765  
Identifiable assets
  $ 11,766,099     $ 2,531,426     $ 2,125,470     $ 792,381     $ 770,169     $
—     $ 17,985,545  
Capital expenditures
  $ 82,899     $ 73,084     $ 135,072     $ 2,655     $ 8,945     $ —     $
302,655  
Share-based payments
  $ 212     $ —     $ —     $ —     $ 5,869     $ —     $ 6,081  

     Revenue of $1.9 billion, $1.7 billion and $1.5 billion and identifiable
assets of $2.9 billion, $2.7 billion and $2.2 billion derived from the Company’s
foreign operations are included in the data above for the years ended
December 31, 2007, 2006 and 2005, respectively.

F-46



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
NOTE P—QUARTERLY RESULTS OF OPERATIONS (Unaudited)

                                                                      March 31,
    June 30,     September 30,     December 31,       2007     2006     2007    
2006     2007     2006     2007     2006       (In thousands, except per share
data)  
Revenue
  $ 1,505,077     $ 1,388,875     $ 1,802,192     $ 1,714,402     $ 1,751,165  
  $ 1,665,380     $ 1,862,768     $ 1,799,133  
Operating expenses:
                                                               
Direct operating expenses
    627,879       582,313       676,255       622,543       689,681      
642,893       739,189       684,695  
Selling, general and administrative expenses
    416,319       404,614       447,190       442,594       431,366      
416,863       467,064       444,886  
Depreciation and amortization
    139,685       142,450       141,309       149,509       139,650      
148,533       145,983       159,802  
Corporate expenses
    48,150       40,507       43,044       48,239       47,040       48,486    
  43,270       59,087  
Merger expenses
    1,686       —       2,684       —       2,002       —       390       7,633
 
Gain (loss) on disposition of assets—net
    6,947       48,418       3,996       813       678       9,012       2,492  
    13,328  
 
                                               
Operating income
    278,305       267,409       495,706       452,330       442,104      
417,617       469,364       456,358  
Interest expense
    118,077       114,376       116,422       123,298       113,026      
128,276       104,345       118,113  
Gain (loss) on marketable securities
    395       (2,324 )     (410 )     (1,000 )     676       5,396       6,081  
    234  
Equity in earnings of nonconsolidated affiliates
    5,264       6,909       11,435       9,715       7,133       8,681      
11,344       12,540  
Other income (expense) — net
    (12 )     (648 )     340       (4,609 )     (1,403 )     (601 )     6,401  
    (2,735 )
 
                                               
Income before income taxes, minority interest and discontinued operations
    165,875       156,970       390,649       333,138       335,484      
302,817       388,845       348,284  
Income tax expense
    70,466       64,531       159,786       137,332       70,125       124,706  
    140,771       143,874  
Minority interest income (expense)—net
    (276 )     779       (14,970 )     (13,736 )     (11,961 )     (3,674 )    
(19,824 )     (15,296 )
 
                                               
Income before discontinued operations
    95,133       93,218       215,893       182,070       253,398       174,437
      228,250       189,114  
Discontinued operations
    7,089       3,596       20,097       15,418       26,338       11,434      
92,309       22,230  
 
                                               
Net income
  $ 102,222     $ 96,814     $ 235,990     $ 197,488     $ 279,736     $ 185,871
    $ 320,559     $ 211,344  
 
                                               
Net income per common share:
                                                               
Basic:
                                                               
Income before discontinued operations
  $ .19     $ .18     $ .44     $ .36     $ .51     $ .36     $ .46     $ .38  
Discontinued operations
    .02       .01       .04       .03       .06       .02       .19       .05  
 
                                               
Net income
  $ .21     $ .19     $ .48     $ .39     $ .57     $ .38     $ .65     $ .43  
 
                                               
Diluted:
                                                               
Income before discontinued operations
  $ .19     $ .18     $ .44     $ .36     $ .51     $ .36     $ .46     $ .38  
Discontinued operations
    .02       .01       .04       .03       .05       .02       .19       .05  
 
                                               
Net income
  $ .21     $ .19     $ .48     $ .39     $ .56     $ .38     $ .65     $ .43  
 
                                               
Dividends declared per share
  $ .1875     $ .1875     $ .1875     $ .1875     $ .1875     $ .1875     $
.1875     $ .1875  
Stock price:
                                                               
High
  $ 37.55     $ 32.84     $ 38.58     $ 31.54     $ 38.24     $ 31.64     $
38.02     $ 35.88  
Low
    34.45       27.82       34.90       27.34       33.51       27.17      
32.02       28.83  

     The Company’s Common Stock is traded on the New York Stock Exchange under
the symbol CCU.

F-47



--------------------------------------------------------------------------------



 



NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued)
NOTE Q—SUBSEQUENT EVENTS
     On January 15, 2008, the Company redeemed its 4.625% Senior Notes at their
maturity for $500.0 million plus accrued interest with proceeds from its bank
credit facility.
     On January 17, 2008, the Company entered into an agreement to sell its 50%
interest in Clear Channel Independent, a South African outdoor advertising
company, for approximately $127.0 million based on the closing price of the
acquirer’s shares on the date of announcement. As of December 31, 2007,
$54.2 million is recorded in “Investments in and advances to, nonconsolidated
affiliates” on the Company’s consolidated balance sheet related to this
investment. The closing of the transaction is subject to regulatory approval and
other customary closing conditions.
     Through May 7, 2008, the Company executed definitive asset purchase
agreements for the sale of 17 radio stations in addition to the radio stations
under definitive asset purchase agreements at March 31, 2008. The closing of
these sales is subject to antitrust clearances, FCC approval and other customary
closing conditions.
NOTE R—OTHER EVENTS
     The Company is revising its historical financial statements in connection
with its application of Statement 144. During the first quarter of 2008, the
Company revised its plans to sell 173 of its stations. Of these, 145 were
previously classified as discontinued operations. These 145 non-core stations no
longer met the requirements of Statement 144 for classification as discontinued
operations. Therefore, the assets, results of operations and cash flows were
reclassified to continuing operations in the quarterly report filed for the
quarter ended March 31, 2008 (including the comparable period of the prior
year). However, the rules and regulations of the Securities and Exchange
Commission (the “SEC”) applicable to the Company required that it reclassify the
reported assets, liabilities, revenues, expenses and cash flows from these
properties to be consistent with the reporting in its quarterly report for the
quarter ended March 31, 2008 for each of the three years presented in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2007, if those financial statements are incorporated by reference in a
registration statement to be filed with the SEC under the Securities Act of
1933, as amended, even though those financial statements relate to a period
prior to the transactions giving rise to the reclassification.
     The reclassification to continuing operations had no effect on the
Company’s reported net income available to common shareholders as reported in
prior SEC filings. Instead, the reclassification presented the revenue and
expenses relating to the 145 stations along with the Company’s other results of
operations, rather than presenting the revenues and expenses as a single line
item titled discontinued operations. In addition to financial statements
themselves, certain disclosures contained in Notes A, B, C, I, K, L, O, P and Q
relating to the revisions made in connection with application of Statement 144
have been modified to reflect the effects of these reclassifications.

F-48



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES

CONSOLIDATED BALANCE SHEETS
ASSETS
(In thousands)

                      March 31,     December 31,       2008     2007      
(Unaudited)     (Audited)  
CURRENT ASSETS
               
Cash and cash equivalents
  $ 602,112     $ 145,148  
Accounts receivable, net of allowance of $62,791 in 2008 and $59,169 in 2007
    1,681,514       1,693,218  
Prepaid expenses
    125,387       116,902  
Other current assets
    270,306       243,248  
Current assets from discontinued operations
    —       96,067  
 
           
Total Current Assets
    2,679,319       2,294,583  
PROPERTY, PLANT AND EQUIPMENT
               
Land, buildings and improvements
    851,555       840,832  
Structures
    3,947,728       3,901,941  
Towers, transmitters and studio equipment
    586,804       600,315  
Furniture and other equipment
    526,518       527,714  
Construction in progress
    128,128       119,260  
 
           
 
    6,040,733       5,990,062  
Less accumulated depreciation
    2,965,992       2,939,698  
 
           
 
    3,074,741       3,050,364  
Property, plant and equipment from discontinued operations, net
    15,487       164,724  
INTANGIBLE ASSETS
               
Definite-lived intangibles, net
    489,542       485,870  
Indefinite-lived intangibles — licenses
    4,213,262       4,201,617  
Indefinite-lived intangibles — permits
    252,576       251,988  
Goodwill
    7,268,059       7,210,116  
Intangible assets from discontinued operations, net
    31,889       219,722  
OTHER ASSETS
               
Notes receivable
    11,630       12,388  
Investments in, and advances to, nonconsolidated affiliates
    296,481       346,387  
Other assets
    361,281       303,791  
Other investments
    351,216       237,598  
Other assets from discontinued operations
    7,728       26,380  
 
           
Total Assets
  $ 19,053,211     $ 18,805,528  
 
           

See Notes to Consolidated Financial Statements

F-49



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
CONSOLIDATED BALANCE SHEETS
LIABILITIES AND SHAREHOLDERS’ EQUITY
(In thousands)

                      March 31,     December 31,       2008     2007      
(Unaudited)     (Audited)  
CURRENT LIABILITIES
               
Accounts payable
  $ 129,458     $ 165,533  
Accrued expenses
    832,155       912,665  
Accrued interest
    75,979       98,601  
Accrued income taxes
    148,833       79,973  
Current portion of long-term debt
    869,631       1,360,199  
Deferred income
    242,861       158,893  
Current liabilities from discontinued operations
    —       37,413  
 
           
Total Current Liabilities
    2,298,917       2,813,277  
Long-term debt
    5,072,000       5,214,988  
Other long-term obligations
    167,775       127,384  
Deferred income taxes
    830,937       793,850  
Other long-term liabilities
    560,945       567,848  
Long-term liabilities from discontinued operations
    —       54,330  
Minority interest
    460,728       436,360  
Commitments and contingent liabilities (Note 5)
               
SHAREHOLDERS’ EQUITY
               
Common Stock
    49,817       49,808  
Additional paid-in capital
    26,871,648       26,858,079  
Retained deficit
    (17,689,490 )     (18,489,143 )
Accumulated other comprehensive income
    436,544       383,698  
Cost of shares held in treasury
    (6,610 )     (4,951 )
 
           
Total Shareholders’ Equity
    9,661,909       8,797,491  
 
           
Total Liabilities and Shareholders’ Equity
  $ 19,053,211     $ 18,805,528  
 
           

See Notes to Consolidated Financial Statements

F-50



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES

CONSOLIDATED STATEMENTS OF OPERATIONS
(UNAUDITED)
(In thousands, except per share data)

                      Three Months Ended       March 31,       2008     2007  
Revenue
  $ 1,564,207     $ 1,505,077  
Operating expenses:
               
Direct operating expenses (includes share based payments of $3,604 and $3,000 in
2008 and 2007, respectively, and excludes depreciation and amortization)
    705,947       627,879  
Selling, general and administrative expenses (includes share based payments of
$3,135 and $2,831 in 2008 and 2007, respectively, and excludes depreciation and
amortization)
    426,381       416,319  
Depreciation and amortization
    152,278       139,685  
Corporate expenses (includes share based payments of $2,851 and $2,414 in 2008
and 2007, respectively, and excludes depreciation and amortization)
    46,303       48,150  
Merger expenses
    389       1,686  
Gain on disposition of assets — net
    2,097       6,947  
 
           
Operating income
    235,006       278,305  
Interest expense
    100,003       118,077  
Gain on marketable securities
    6,526       395  
Equity in earnings of nonconsolidated affiliates
    83,045       5,264  
Other income (expense) — net
    11,787       (12 )
 
           
Income before income taxes, minority interest and discontinued operations
    236,361       165,875  
Income tax benefit (expense):
               
Current
    (23,833 )     (32,359 )
Deferred
    (42,748 )     (38,107 )
 
           
Income tax benefit (expense)
    (66,581 )     (70,466 )
Minority interest expense, net of tax
    8,389       276  
 
           
Income before discontinued operations
    161,391       95,133  
Income from discontinued operations, net
    638,262       7,089  
 
           
Net income
  $ 799,653     $ 102,222  
 
           
Other comprehensive income (loss), net of tax:
               
Foreign currency translation adjustments
    57,967       8,751  
Unrealized holding gain (loss) on marketable securities
    (5,121 )     (6,959 )
 
           
Comprehensive income
  $ 852,499     $ 104,014  
 
           
Net income per common share:
               
Income before discontinued operations — Basic
  $ .33     $ .19  
Discontinued operations — Basic
    1.29       .02  
 
           
Net income — Basic
  $ 1.62     $ .21  
 
           
Weighted average common shares — Basic
    494,749       493,843  
Income before discontinued operations — Diluted
  $ .32     $ .19  
Discontinued operations — Diluted
    1.29       .02  
 
           
Net income — Diluted
  $ 1.61     $ .21  
 
           
Weighted average common shares — Diluted
    496,388       494,868  
Dividends declared per share
  $ —     $ .1875  

See Notes to Consolidated Financial Statements

F-51



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES

CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
(UNAUDITED)
(In thousands)

                      Three Months Ended       March 31,       2008     2007  
Cash flows from operating activities:
               
Net income
  $ 799,653     $ 102,222  
(Income) loss from discontinued operations, net
    (638,262 )     (7,089 )
 
           
 
    161,391       95,133  
Reconciling items:
               
Depreciation and amortization
    152,278       139,685  
Deferred taxes
    42,748       38,107  
(Gain) loss on disposal of assets
    (2,097 )     (6,947 )
(Gain) loss forward exchange contract
    (13,342 )     2,962  
(Gain) loss on trading securities
    6,816       (3,358 )
Provision for doubtful accounts
    10,332       9,049  
Share-based compensation
    9,590       8,245  
Equity in earnings of nonconsolidated affiliates
    (83,046 )     (5,264 )
Other reconciling items— net
    11,724       1,047  
Changes in operating assets and liabilities:
               
Changes in other operating assets and liabilities, net of effects of
acquisitions and dispositions
    71,378       42,804  
 
           
Net cash provided by operating activities
    367,772       321,463  
Cash flows from investing activities:
               
Decrease (increase) in notes receivable— net
    (735 )     42  
Decrease (increase) in investments in and advances to nonconsolidated
affiliates— net
    18,376       5,911  
Sales (purchases) of investments
    487       (393 )
Purchases of property, plant and equipment
    (93,693 )     (64,986 )
Proceeds from disposal of assets
    11,345       13,078  
Acquisition of operating assets, net of cash acquired
    (83,897 )     (12,189 )
Decrease (increase) in other— net
    (6,140 )     (12,484 )
 
           
Net cash used in investing activities
    (154,257 )     (71,021 )
Cash flows from financing activities:
               
Draws on credit facilities
    700,089       252,881  
Payments on credit facilities
    (862,850 )     (239,582 )
Payments on long-term debt
    (503,017 )     (260,416 )
Proceeds from exercise of stock options, stock purchase plan, common stock
warrants and other
    5,953       56,555  
Payments for purchase of common shares
    (1,257 )     —  
Dividends paid
    (93,367 )     (92,603 )
 
           
Net cash used in financing activities
    (754,449 )     (283,165 )
Cash flows from discontinued operations:
               
Net cash (used in) provided by operating activities
    (88,121 )     16,685  
Net cash provided by investing activities
    1,086,019       9,228  
Net cash provided by (used in) financing activities
    —       —  
 
           
Net cash provided by discontinued operations
    997,898       25,913  
Net (decrease) increase in cash and cash equivalents
    456,964       (6,810 )
Cash and cash equivalents at beginning of period
    145,148       116,000  
 
           
Cash and cash equivalents at end of period
  $ 602,112     $ 109,190  
 
           

See Notes to Consolidated Financial Statements

F-52



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES

NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
(UNAUDITED)
Note 1: BASIS OF PRESENTATION AND NEW ACCOUNTING STANDARDS
Preparation of Interim Financial Statements
     The consolidated financial statements were prepared by Clear Channel
Communications, Inc. (the “Company”) pursuant to the rules and regulations of
the Securities and Exchange Commission (“SEC”) and, in the opinion of
management, include all adjustments (consisting of normal recurring accruals and
adjustments necessary for adoption of new accounting standards) necessary to
present fairly the results of the interim periods shown. Certain information and
footnote disclosures normally included in financial statements prepared in
accordance with generally accepted accounting principles in the United States
have been condensed or omitted pursuant to such SEC rules and regulations.
Management believes that the disclosures made are adequate to make the
information presented not misleading. Due to seasonality and other factors, the
results for the interim periods are not necessarily indicative of results for
the full year. The financial statements contained herein should be read in
conjunction with the consolidated financial statements and notes thereto
included in the Company’s 2007 Annual Report on Form 10-K.
     The consolidated financial statements include the accounts of the Company
and its subsidiaries. Investments in companies in which the Company owns
20 percent to 50 percent of the voting common stock or otherwise exercises
significant influence over operating and financial policies of the company are
accounted for under the equity method. All significant intercompany transactions
are eliminated in the consolidation process.
Merger Update
     The Company’s shareholders approved the adoption of the Merger Agreement,
as amended, with a group led by Thomas H. Lee Partners, L.P. and Bain Capital
Partners, LLC (the “Sponsors”) on September 25, 2007. The Company anticipated
the merger would close by the end of the first quarter of 2008. However, on
March 26, 2008, the Company, joined by CC Media Holdings, Inc., a unit of the
Sponsors, sued the banks who had committed to financing the debt connected to
the merger for tortious interference. A trial date is set for June 2, 2008. The
Company is unable to estimate a closing date at this time and is not certain
that a closing will occur.
Certain Reclassifications
     The historical financial statements and footnote disclosures have been
revised to exclude amounts related to the Company’s television business and
certain radio stations as discussed below.
Discontinued Operations and Assets Held for Sale
Sale of non-core radio stations
     On November 16, 2006, the Company announced plans to sell 448 non-core
radio stations. The merger is not contingent on the sales of these stations, and
the sales of these stations are not contingent on the closing of the Company’s
merger discussed above. During the first quarter of 2008, the Company revised
its plans to sell 173 of these stations because it

F-53



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
determined that market conditions were not advantageous to complete the sales.
The Company intends to hold and operate these stations. Of these, 145 were
classified as discontinued operations at December 31, 2007. At March 31, 2008,
these 145 non-core stations no longer meet the requirements of Statement of
Financial Accounting Standards No. 144, Accounting for the Impairment or
Disposal of Long-lived Assets (“Statement 144”) for classification as
discontinued operations. Therefore, the assets, results of operations and cash
flows from these 145 stations were reclassified to continuing operations in the
Company’s consolidated financial statements as of and for the period ended
March 31, 2008, for the period ended March 31, 2007 and as of December 31, 2007.
As a result of the reclassification, the Company recorded a $6.6 million charge
to depreciation and amortization expense for depreciation and amortization that
would have been recognized had the 145 stations been continuously classified as
continuing operations.
     The Company has 20 non-core radio stations that are no longer under a
definitive asset purchase agreement as of March 31, 2008. However, the Company
continues to actively market these radio stations and they continue to meet the
criteria in Statement 144 for classification as discontinued operations.
Therefore, the assets, results of operations and cash flows from these stations
remain classified as discontinued operations in the Company’s consolidated
financial statements as of and for the period ended March 31, 2008, for the
period ended March 31, 2007 and as of December 31, 2007.
     The following table presents the activity related to the Company’s planned
divestitures of radio stations:

         
Total radio stations announced as being marketed for sale on November 16, 2006
    448  
Total radio stations no longer being marketed for sale
    (173 )
 
       
Adjusted number of radio stations being marketed for sale (“Non-core” radio
stations)
    275  
Non-core radio stations sold through March 31, 2008
    (223 )
 
       
Remaining non-core radio stations at March 31, 2008 classified as discontinued
operations
    52  
Non-core radio stations under definitive asset purchase agreements
    (32 )
 
       
Non-core radio stations being marketed for sale
    20  
 
       

Sale of other radio stations
     In addition to its non-core stations, the Company had definitive asset
purchase agreements for 8 stations at March 31, 2008.
     The Company determined that each of the radio station markets represents
disposal groups. Consistent with the provisions of Statement 144, the Company
classified these assets that are subject to transfer under the definitive asset
purchase agreements as discontinued operations as of and for the period ended
March 31, 2008, for the period ended March 31, 2007 and as of December 31, 2007.
Accordingly, depreciation and amortization associated with these assets was
discontinued. Additionally, the Company determined that these assets comprise
operations and cash flows that can be clearly distinguished, operationally and
for financial reporting purposes, from the rest of the Company. As of March 31,
2008, the Company determined that the estimated fair value less costs to sell
attributable to these assets was in excess of the carrying value of their
related net assets held for sale.

F-54



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
Sale of the television business
     On March 14, 2008, the Company announced it had completed the sale of its
television business to Newport Television, LLC for $1.0 billion, adjusted for
certain items including proration of expenses and adjustments for working
capital. As a result, the Company recorded a gain of $666.7 million as a
component of “Income from discontinued operations, net” in its consolidated
statement of operations during the quarter ended March 31, 2008. Additionally,
net income and cash flows from the television business were classified as
discontinued operations in the consolidated statements of operations and the
consolidated statements of cash flows, respectively, in 2008 through the date of
sale and the first quarter of 2007. The net assets related to the television
business were classified as discontinued operations as of December 31, 2007.
Summarized Financial Information of Discontinued Operations
     Summarized operating results of discontinued operations for the three
months ended March 31, 2008 and 2007 are as follows:

                      Three Months     2008   2007     (In thousands)
Revenue
  $ 69,883     $ 117,005  
Income before income taxes
  $ 695,364     $ 9,365  

     Included in income from discontinued operations, net are income tax
expenses of $57.1 million and $2.3 million for the three months ended March 31,
2008 and 2007, respectively. Also included in income from discontinued
operations for the three months ended March 31, 2008 is a gain of $688.2 million
related to the sale of the Company’s television business and certain radio
stations. The Company estimates utilization of approximately $577.3 million of
capital loss carryforwards to offset a portion of the taxes associated with
these gains. As of March 31, 2008, the Company had approximately $809.2 million
in capital loss carryforwards remaining.
     Included in income from discontinued operations for the three months ended
March 31, 2007 is a gain of $2.8 million related to the sale of certain radio
stations.

F-55



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
     The following table summarizes the carrying amount at March 31, 2008 and
December 31, 2007 of the major classes of assets and liabilities of the
Company’s businesses classified as discontinued operations:

                      March 31,     December 31,       2008     2007       (In
thousands)  
Assets
               
Accounts receivable, net
  $ —     $ 76,426  
Other current assets
    —       19,641  
 
           
Total current assets
  $ —     $ 96,067  
 
           
Land, buildings and improvements
  $ 9,393     $ 73,138  
Transmitter and studio equipment
    16,133       207,230  
Other property, plant and equipment
    2,725       22,781  
Less accumulated depreciation
    12,764       138,425  
 
           
Property, plant and equipment, net
  $ 15,487     $ 164,724  
 
           
Definite-lived intangibles, net
  $ —     $ 283  
Licenses
    3,976       107,910  
Goodwill
    27,913       111,529  
 
           
Total intangible assets
  $ 31,889     $ 219,722  
 
           
Film rights
  $ —     $ 18,042  
Other long-term assets
    7,728       8,338  
 
           
Total other assets
  $ 7,728     $ 26,380  
 
           
Liabilities
               
Accounts payable and accrued expenses
  $ —     $ 10,565  
Film liability
    —       18,027  
Other current liabilities
    —       8,821  
 
           
Total current liabilities
  $ —     $ 37,413  
 
           
Film liability
  $ —     $ 19,902  
Other long-term liabilities
    —       34,428  
 
           
Total long-term liabilities
  $ —     $ 54,330  
 
           

Recent Accounting Pronouncements
     On March 19, 2008, the Financial Accounting Standards Board issued
Statement No. 161, Disclosures about Derivative Instruments and Hedging
Activities (“Statement 161”). Statement 161 requires additional disclosures
about how and why an entity uses derivative instruments, how derivative
instruments and related hedged items are accounted for and how derivative
instruments and related hedged items effect an entity’s financial position,
results of operations and cash flows. It is effective for financial statements
issued for fiscal years and interim periods beginning after November 15, 2008,
with early application encouraged. The Company will adopt the disclosure
requirements beginning January 1, 2009.

F-56



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
New Accounting Standards
     The Company adopted Financial Accounting Standards Board Statement No. 159,
The Fair Value Option for Financial Assets and Financial Liabilities (“Statement
159”), which permits entities to measure many financial instruments and certain
other items at fair value at specified election dates that are not currently
required to be measured at fair value. Unrealized gains and losses on items for
which the fair value option has been elected should be reported in earnings at
each subsequent reporting date. The provisions of Statement 159 were effective
as of January 1, 2008. The Company did not elect the fair value option under
this standard upon adoption.
     The Company adopted Financial Accounting Standards Board Statement No. 157,
Fair Value Measurements (“Statement 157”) on January 1, 2008 and began to apply
its recognition and disclosure provisions to its financial assets and financial
liabilities that are remeasured at fair value at least annually. Statement 157
establishes a three-tier fair value hierarchy, which prioritizes the inputs used
in measuring fair value. These tiers include: Level 1, defined as observable
inputs such as quoted prices in active markets; Level 2, defined as inputs other
than quoted prices in active markets that are either directly or indirectly
observable; and Level 3, defined as unobservable inputs in which little or no
market data exists, therefore requiring an entity to develop its own
assumptions.
     The Company holds marketable equity securities classified in accordance
with Statement of Financial Accounting Standards No. 115, Accounting for Certain
Investments in Debt and Equity Securities (“Statement 115”). These equity
securities are measured at fair value on each reporting date using quoted prices
in active markets. Due to the fact that the inputs used to measure the equity
securities at fair value are observable, the Company has categorized the
securities as Level 1.
     The Company is a party to two U.S. dollar—Euro cross currency swap
contracts as discussed in Note 3. The Company is also a party to $1.1 billion of
interest rate swap contracts that are designated as fair value hedges of the
underlying fixed-rate debt obligations. The fair values of the cross-currency
swap contracts and interest rate swap contracts are determined based on inputs
that are readily available in public markets or can be derived from information
available in publicly quoted markets. Due to the fact that the inputs are either
directly or indirectly observable, the Company has classified these contracts as
Level 2.
     The Company holds options under two secured forward exchange contracts as
discussed in Note 3. The fair value of these contracts is determined using
option pricing models that include both observable and unobservable inputs
(principally volatility). As a result of the impact that volatility has on the
calculation of fair value, the Company has classified these contracts as Level
3.

F-57



--------------------------------------------------------------------------------



 



     CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
     The Company’s assets and liabilities measured at fair value on a recurring
basis subject to the disclosure requirements of Statement 157 at March 31, 2008
were as follows:

                              Quoted Prices in                   Active markets
for     Significant Other     Significant       Identical Assets     Observable
Inputs     Unobservable       (Level 1)     (Level 2)     Inputs (Level 3)      
        (In thousands)          
Asset / (Liability)
                       
Trading securities
  $ 78,833     $ —     $ —  
Available-for-sale securities
    261,018       —       —  
Derivatives
    —       (127,402 )     (3,636 )
 
                 
Total
  $ 339, 851     $ (127,402 )   $ (3,636 )
 
                 

     For assets and liabilities measured at fair value on a recurring basis
using Level 3 inputs, Statement 157 requires a reconciliation of the beginning
and ending balances as follows:

              2008       (In thousands)  
Beginning balance at January 1
  $ (16,978 )
Unrealized gain included in “Gain on marketable securities”
    13,342  
 
     
Ending balance at March 31
  $ (3,636 )
 
     

Note 2: INTANGIBLE ASSETS AND GOODWILL
Definite-lived Intangibles
     The Company has definite-lived intangible assets which consist primarily of
transit and street furniture contracts and other contractual rights in its
Americas and International outdoor segments, talent and program right contracts
in its radio segment, and contracts for non-affiliated radio and television
stations in the Company’s media representation operations. Definite-lived
intangible assets are amortized over the shorter of either the respective lives
of the agreements or over the period of time the assets are expected to
contribute directly or indirectly to the Company’s future cash flows.
     The following table presents the gross carrying amount and accumulated
amortization for each major class of definite-lived intangible assets at
March 31, 2008 and December 31, 2007:

                                      March 31, 2008     December 31, 2007      
Gross Carrying     Accumulated     Gross Carrying     Accumulated       Amount  
  Amortization     Amount     Amortization       (In thousands)  
Transit, street furniture, and other outdoor contractual rights
  $ 918,456     $ 654,343     $ 867,283     $ 613,897  
Representation contracts
    403,982       222,255       400,316       212,403  
Other
    83,922       40,220       84,004       39,433  
 
                       
Total
  $ 1,406,360     $ 916,818     $ 1,351,603     $ 865,733  
 
                       

F-58



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
     Total amortization expense from continuing operations related to
definite-lived intangible assets for the three months ended March 31, 2008 and
for the year ended December 31, 2007 was $24.0 million and $105.0 million,
respectively. The following table presents the Company’s estimate of
amortization expense for each of the five succeeding fiscal years for
definite-lived intangible assets:

              (In thousands)
2009
  $ 85,385  
2010
    68,020  
2011
    52,707  
2012
    43,071  
2013
    38,261  

     As acquisitions and dispositions occur in the future and as purchase price
allocations are finalized, amortization expense may vary.
Indefinite-lived Intangibles
     The Company’s indefinite-lived intangible assets consist of Federal
Communications Commission (“FCC”) broadcast licenses and billboard permits. FCC
broadcast licenses are granted to both radio and television stations for up to
eight years under the Telecommunications Act of 1996. The Act requires the FCC
to renew a broadcast license if: it finds that the station has served the public
interest, convenience and necessity; there have been no serious violations of
either the Communications Act of 1934 or the FCC’s rules and regulations by the
licensee; and there have been no other serious violations which taken together
constitute a pattern of abuse. The licenses may be renewed indefinitely at
little or no cost. The Company does not believe that the technology of wireless
broadcasting will be replaced in the foreseeable future. The Company’s billboard
permits are issued in perpetuity by state and local governments and are
transferable or renewable at little or no cost. Permits typically include the
location which allows the Company the right to operate an advertising structure.
The Company’s permits are located on either owned or leased land. In cases where
the Company’s permits are located on leased land, the leases are typically from
10 to 20 years and renew indefinitely, with rental payments generally escalating
at an inflation based index. If the Company loses its lease, the Company will
typically obtain permission to relocate the permit or bank it with the
municipality for future use.
     The Company does not amortize its FCC broadcast licenses or billboard
permits. The Company tests these indefinite-lived intangible assets for
impairment at least annually using a direct method. This direct method assumes
that rather than acquiring indefinite-lived intangible assets as a part of a
going concern business, the buyer hypothetically obtains indefinite-lived
intangible assets and builds a new operation with similar attributes from
scratch. Thus, the buyer incurs start-up costs during the build-up phase which
are normally associated with going concern value. Initial capital costs are
deducted from the discounted cash flows model which results in value that is
directly attributable to the indefinite-lived intangible assets.
     Under the direct method, the Company aggregates its indefinite-lived
intangible assets at the market level for purposes of impairment testing. The
Company’s key assumptions using the direct method are market revenue growth
rates, market share, profit margin, duration and profile of the build-up period,
estimated start-up capital costs and losses incurred during the build-up period,
the risk-adjusted discount rate and terminal values. This data is populated
using industry normalized information.

F-59



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
Goodwill
The Company tests goodwill for impairment using a two-step process. The first
step, used to screen for potential impairment, compares the fair value of the
reporting unit with its carrying amount, including goodwill. The second step,
used to measure the amount of the impairment loss, compares the implied fair
value of the reporting unit goodwill with the carrying amount of that goodwill.
The Company’s reporting units for radio broadcasting and Americas outdoor
advertising are the reportable segments. The Company determined that each
country in its International outdoor segment constitutes a reporting unit. The
following table presents the changes in the carrying amount of goodwill in each
of the Company’s reportable segments for the three month period ended March 31,
2008:

                                                      Americas     International
                  Radio     Outdoor     Outdoor     Other     Total       (In
thousands)  
Balance as of December 31, 2007
  $ 6,045,527     $ 688,336     $ 474,253     $ 2,000     $ 7,210,116  
Acquisitions
    —       25       18,465       —       18,490  
Dispositions
    —       —       —       —       —  
Foreign currency
    —       (276 )     39,902       —       39,626  
Adjustments
    (173 )     —       —       —       (173 )
 
                             
Balance as of March 31, 2008
  $ 6,045,354     $ 688,085     $ 532,620     $ 2,000     $ 7,268,059  
 
                             

Note 3: DERIVATIVE INSTRUMENTS
     The Company holds options under two secured forward exchange contracts that
limit its exposure to and benefit from price fluctuations in American Tower
Corporation (“AMT”) over the terms of the contracts (the “AMT contracts”). These
options are not designated as hedges of the underlying shares of AMT. The AMT
contracts had a value of $3.6 million and $17.0 million recorded in “Other
long-term liabilities” at March 31, 2008 and December 31, 2007, respectively.
For the three months ended March 31, 2008 and for the year ended December 31,
2007, the Company recognized a gain of $13.3 million and a loss of $6.7 million,
respectively, in “Gain on marketable securities” related to the change in fair
value of the options. To offset the change in the fair value of these contracts,
the Company has recorded AMT shares as trading securities. During the three
months ended March 31, 2008 and for the year ended December 31, 2007, the
Company recognized a loss of $6.8 million and a gain of $10.7 million,
respectively, in “Gain on marketable securities” related to the change in the
fair value of the shares.
     The Company is exposed to foreign currency exchange risks related to its
investment in net assets in foreign countries. To manage this risk, the Company
entered into two U.S. dollar — Euro cross currency swaps with an aggregate Euro
notional amount of €706.0 million and a corresponding aggregate U.S. dollar
notional amount of $877.7 million. These cross currency swaps had a value of
$167.8 million at March 31, 2008 and $127.4 million at December 31, 2007, which
was recorded in “Other long-term obligations”. These cross currency swaps
require the Company to make fixed cash payments on the Euro notional amount
while it receives fixed cash payments on the equivalent U.S. dollar notional
amount, all on a semiannual basis. The Company has designated these cross
currency swaps as a hedge of its net investment in Euro denominated assets. The
Company selected the forward method under the guidance of the Derivatives
Implementation Group Statement 133 Implementation Issue H8, Foreign Currency

F-60



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
Hedges: Measuring the Amount of Ineffectiveness in a Net Investment Hedge. The
forward method requires all changes in the fair value of the cross currency
swaps and the semiannual cash payments to be reported as a cumulative
translation adjustment in other comprehensive income in the same manner as the
underlying hedged net assets. As of March 31, 2008, a $104.6 million loss, net
of tax, was recorded as a cumulative translation adjustment to accumulated other
comprehensive income related to the cross currency swap.
Note 4: OTHER DEVELOPMENTS
Acquisitions
     The Company acquired two FCC licenses in its radio segment for
$11.6 million in cash during 2008. The Company acquired outdoor display faces
and additional equity interests in international outdoor companies for
$68.6 million in cash during 2008. The Company’s national representation
business acquired representation contracts for $3.7 million in cash during 2008.
     During 2008, the Company exchanged assets in one of its Americas markets
for assets located in a different market and recognized a gain of $2.6 million
in “Gain on disposition of assets—net.”
Disposition of Assets
     The Company received proceeds of $76.0 million related to the sale of radio
stations recorded as investing cash flows from discontinued operations and
recorded a gain of $21.5 million as a component of “income from discontinued
operations, net” during the three months ended March 31, 2008. The Company
received proceeds of $1.0 billion related to the sale of its television business
recorded as investing cash flows from discontinued operations and recorded a
gain of $666.7 million as a component of “income from discontinued operations,
net” during the three months ended March 31, 2008.
     In addition, the Company sold its 50% interest in Clear Channel
Independent, a South African outdoor advertising company, and recognized a gain
of $75.6 million in “Equity in earnings of nonconsolidated affiliates” based on
the fair value of the equity securities received. The Company classified these
equity securities as available-for-sale on its consolidated balance sheet in
accordance with Statement 115. The sale of Clear Channel Independent was
structured as a tax free disposition thereby resulting in no current tax expense
recognized on the sale. As a result, the Company’s effective tax rate for the
first quarter of 2008 was 28.2%.
Debt Maturities
     On January 15, 2008, the Company redeemed its 4.625% Senior Notes at their
maturity for $500.0 million plus accrued interest with proceeds from its bank
credit facility.
Legal Proceedings
     Plaintiff Grantley Patent Holdings, Ltd. (“Grantley”) sued Clear Channel
Communications, Inc. and nine Clear Channel subsidiaries for patent infringement
in the United States District Court for the Eastern District of Texas in
November 2006. The four patents at issue claim methods and systems for
electronically combining a traffic and billing system and a software yield
management system to create an inventory management system for the broadcast
media

F-61



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
industry. Clear Channel contends that the patents are invalid and alternatively,
that Clear Channel’s systems do not infringe the patents. The case was tried
before a jury beginning April 14, 2008. On April 22, the jury found that the
patents at issue were valid and that Clear Channel infringed the patents and
awarded damages to Grantley in the amount of $66.0 million. A final judgment has
not yet been entered. Clear Channel plans to vigorously contest the judgment
through post-trial motions, including a motion for judgment as a matter of law
on the issue of non-infringement, willful infringement, invalidity and damages,
or in the alternative, a motion for new trial. If we are not successful at the
trial court level, we plan to appeal to the U.S. Court of Appeals for the
Federal Circuit on these same issues. For these reasons, we have accrued an
amount less than the jury award. Ultimate resolution of the case could result in
material additional expense.
     The Company is currently involved in certain legal proceedings and, as
required, has accrued its estimate of the probable costs for the resolution of
these claims. These estimates have been developed in consultation with counsel
and are based upon an analysis of potential results, assuming a combination of
litigation and settlement strategies. It is possible, however, that future
results of operations for any particular period could be materially affected by
changes in management’s assumptions or the effectiveness of its strategies
related to these proceedings.
Note 5: COMMITMENTS AND CONTINGENCIES
     Certain agreements relating to acquisitions provide for purchase price
adjustments and other future contingent payments based on the financial
performance of the acquired companies. The Company will continue to accrue
additional amounts related to such contingent payments if and when it is
determinable that the applicable financial performance targets will be met. The
aggregate of these contingent payments, if performance targets are met, would
not significantly impact the financial position or results of operations of the
Company.
     As discussed in Note 4, there are various lawsuits and claims pending
against the Company. Based on current assumptions, the Company has accrued its
estimate of the probable costs for the resolution of these claims. Future
results of operations could be materially affected by changes in these
assumptions.
Note 6: GUARANTEES
     Within the Company’s $1.75 billion credit facility, there exists a
$150.0 million sub-limit available to certain of the Company’s international
subsidiaries. This $150.0 million sub-limit allows for borrowings in various
foreign currencies, which are used to hedge net assets in those currencies and
provide funds to the Company’s international operations for certain working
capital needs. Subsidiary borrowings under this sub-limit are guaranteed by the
Company. At March 31, 2008, there was no outstanding balance on this portion of
the $1.75 billion credit facility.
     Within the Company’s bank credit facility agreement is a provision that
requires the Company to reimburse lenders for any increased costs that they may
incur in an event of a change in law, rule or regulation resulting in their
reduced returns from any change in capital requirements. In addition to not
being able to estimate the potential amount of any future payment under this
provision, the Company is not able to predict if such event will ever occur.

F-62



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
     The Company guarantees $40.2 million of credit lines provided to certain of
its international subsidiaries by a major international bank. Most of these
credit lines relate to intraday overdraft facilities covering participants in
the Company’s European cash management pool. As of March 31, 2008, no amounts
were outstanding under these agreements.
     As of March 31, 2008, the Company has outstanding commercial standby
letters of credit and surety bonds of $89.8 million and $51.2 million,
respectively. These letters of credit and surety bonds relate to various
operational matters including insurance, bid, and performance bonds as well as
other items. Letters of credit issued under the Company’s $1.75 billion credit
facility reduce the borrowing availability on the credit facility, and are
included in the Company’s calculation of its leverage ratio covenant under the
bank credit facilities. The surety bonds are not considered as borrowings under
the Company’s bank credit facilities.

F-63



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
Note 8: SEGMENT DATA
     The Company has three reportable segments, which it believes best reflects
how the Company is currently managed — radio broadcasting, Americas outdoor
advertising and International outdoor advertising. The Americas outdoor
advertising segment consists primarily of operations in the United States,
Canada and Latin America, and the International outdoor segment includes
operations primarily in Europe, Asia and Australia. The category “other”
includes media representation and other general support services and
initiatives. Revenue and expenses earned and charged between segments are
recorded at fair value and eliminated in consolidation.

                                                                               
              Corporate,                                                  
Merger and                           Americas     International             Gain
on                   Radio     Outdoor     Outdoor             disposition of  
                Broadcasting     Advertising     Advertising     Other    
assets – net     Eliminations     Consolidated       (In thousands)  
Three Months Ended March 31, 2008
                                                       
Revenue
  $ 769,611     $ 333,362     $ 442,217     $ 44,453     $ —     $ (25,436 )   $
1,564,207  
Direct operating expenses
    231,496       156,245       314,589       17,324       —       (13,707 )    
705,947  
Selling, general and administrative expenses
    269,282       58,375       86,235       24,218       —       (11,729 )    
426,381  
Depreciation and amortization
    31,487       50,099       54,991       11,555       4,146       —      
152,278  
Corporate expenses
    —       —       —       —       46,303       —       46,303  
Merger expenses
    —       —       —       —       389       —       389  
Gain on disposition of assets— net
    —       —       —       —       2,097       —       2,097  
 
                                         
Operating income (loss)
  $ 237,346     $ 68,643     $ (13,598 )   $ (8,644 )   $ (48,741 )   $ —     $
235,006  
 
                                         
Intersegment revenues
  $ 10,964     $ 1,677     $ —     $ 12,795     $ —     $ —     $ 25,436  
Identifiable assets
  $ 11,641,673     $ 2,904,243     $ 2,877,597     $ 721,556     $ 853,038     $
—     $ 18,998,107  
Capital expenditures
  $ 18,420     $ 30,050     $ 43,251     $ 905     $ 1,067     $ —     $ 93,693
 
Share-based payments
  $ 4,809     $ 1,538     $ 392     $ —     $ 2,851     $ —     $ 9,590  
 
               
Three Months Ended March 31, 2007
                                                       
Revenue
  $ 799,201     $ 317,023     $ 373,833     $ 45,674     $ —     $ (30,654 )   $
1,505,077  
Direct operating expenses
    234,518       134,914       259,291       17,705       —       (18,549 )    
627,879  
Selling, general and administrative expenses
    276,693       54,243       73,290       24,198       —       (12,105 )    
416,319  
Depreciation and amortization
    29,901       46,561       49,109       9,966       4,148       —      
139,685  
Corporate expenses
    —       —       —       —       48,150       —       48,150  
Merger expenses
    —       —       —       —       1,686       —       1,686  
Gain on disposition of assets— net
    —       —       —       —       6,947       —       6,947  
 
                                         
Operating income (loss)
  $ 258,089     $ 81,305     $ (7,857 )   $ (6,195 )   $ (47,037 )   $ —     $
278,305  
 
                                         
Intersegment revenues
  $ 15,282     $ 1,883     $ —     $ 13,489     $ —     $ —     $ 30,654  
Identifiable assets
  $ 11,828,170     $ 2,764,927     $ 2,391,523     $ 654,587     $ 332,578     $
—     $ 17,971,785  
Capital expenditures
  $ 14,677     $ 22,582     $ 24,671     $ 1,589     $ 1,467     $ —     $
64,986  
Share-based payments
  $ 4,464     $ 1,126     $ 241     $ —     $ 2,414     $ —     $ 8,245  

     Revenue of $476.6 million and $398.5 million derived from foreign
operations are included in the data above for the three months ended March 31,
2008 and 2007, respectively. Identifiable assets of $3.1 billion and
$2.7 billion derived from foreign operations are included in the data above at
March 31, 2008 and 2007, respectively.

F-64



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS, INC. AND SUBSIDIARIES
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)—(Continued)
Note 9: SUBSEQUENT EVENTS
     Through May 7, 2008, the Company executed definitive asset purchase
agreements for the sale of 17 radio stations in addition to the radio stations
under definitive asset purchase agreements at March 31, 2008. The closing of
these sales is subject to antitrust clearances, FCC approval and other customary
closing conditions.

F-65



--------------------------------------------------------------------------------



 



[THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



 
 
     We have not authorized any dealer, salesperson or other person to give any
information or represent anything to you other than the information contained in
this offering memorandum. You must not rely on unauthorized information or
representations.
     This offering memorandum does not offer to sell or ask for offers to buy
any of the securities in any jurisdiction where it is unlawful, where the person
making the offer is not qualified to do so, or to any person who can not legally
be offered the securities.
     The information in this offering memorandum is current only as of the date
on its cover, and may change after that date. For any time after the cover date
of this offering memorandum, we do not represent that our affairs are the same
as described or that the information in this offering memorandum is correct—nor
do we imply those things by delivering this offering memorandum or selling
securities to you.
 
TABLE OF CONTENTS

              Page
Offering Memorandum Summary
    1  
Risk Factors
    32  
Use of Proceeds
    50  
Capitalization
    52  
Unaudited Pro Forma Condensed Consolidated Financial Statements
    54  
Selected Historical Consolidated Financial and Other Data
    67  
Management’s Discussion and Analysis of Financial Condition and Results of
Operations
    70  
Business
    108  
Management
    139  
Security Ownership of Certain Beneficial Owners and Management
    150  
Certain Relationships and Related Transactions
    152  
Description of Other Indebtedness
    155  
Description of the Notes
    163  
Exchange Offer; Registration Rights
    241  
Notice to Investors
    244  
Book-Entry; Delivery and Form
    248  
Private Placement
    251  
Certain United States Federal Income Tax Considerations
    253  
Certain Considerations for Plan Investors
    263  
Legal Matters
    266  
Independent Registered Public Accounting Firm
    266  
Available Information
    266  
Index to Consolidated Financial Statements
    F-1  

 
OFFERING MEMORANDUM
 
ClearChannel
BT Triple Crown Merger Co., Inc.
to be merged with and into
Clear Channel Communications, Inc.
$980,000,000 10.75%
Senior Cash Pay Notes due 2016
$1,330,000,000 11.00%/11.75%
Senior Toggle Notes due 2016
Deutsche Bank Securities
Morgan Stanley
Citi
Credit Suisse
RBS Greenwich Capital
Wachovia Securities
          , 2008
 
 

 



--------------------------------------------------------------------------------



 



ANNEX A
Form of Joinder Agreement
          WHEREAS, BT Triple Crown Merger Co., Inc., a Delaware corporation
(“Merger Sub”), and the Initial Purchasers named therein (the “Initial
Purchasers”) heretofore executed and delivered a Purchase Agreement, dated
May 13, 2008 (the “Purchase Agreement”), providing for the issuance and sale of
the Securities (as defined therein); and
          NOW, THEREFORE, each of the undersigned hereby agrees for the benefit
of the Initial Purchasers, as follows:
          Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement.
          1. Joinder. Each of the undersigned hereby acknowledges that it has
received and reviewed a copy of the Purchase Agreement and all other documents
it deems fit in order to enter into this Joinder Agreement (this “Joinder
Agreement”), and acknowledges and agrees to (i) join and become a party to the
Purchase Agreement as indicated by its signature below; (ii) be bound by all
covenants, agreements, representations, warranties and acknowledgments
attributable to each of the undersigned in the Purchase Agreement as if made by,
and with respect to, each signatory hereto; and (iii) perform all obligations
and duties requested of each of the undersigned pursuant to the Purchase
Agreement.
          2. Representations and Warranties and Agreements. Each of the
undersigned hereby represents and warrants to and agrees with the Initial
Purchasers that it has all the requisite company power and authority to execute,
deliver and perform its obligations under this Joinder Agreement, that this
Joinder Agreement has been duly authorized, executed and delivered and that the
consummation of the transaction contemplated hereby has been duly and validly
authorized, except, in each case, to the extent that the failure to do so would
not reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business or results of operations of the undersigned
and its subsidiaries taken as a whole and after giving effect to the
Transactions.
          3. Counterparts. This Joinder Agreement may be signed in one or more
counterparts (which may be delivered in original form or facsimile or “pdf” file
thereof), each of which shall constitute an original when so executed and all of
which together shall constitute one and the same agreement.
          4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
thereto.
          5. Headings. The section headings used herein are for convenience only
and shall not affect the construction hereof.

A-1



--------------------------------------------------------------------------------



 



          6. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS JOINDER
AGREEMENT AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN.

A-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this agreement this [
      ] day of [       ], 2008.

            [PARTY]

      By:           Name:           Title:      

A-3



--------------------------------------------------------------------------------



 



         

          Acknowledged by:    
 
        DEUTSCHE BANK SECURITIES INC.    
 
       
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        MORGAN STANLEY SENIOR FUNDING INC.    
 
       
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        CITIGROUP GLOBAL MARKETS INC.    
 
       
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        CREDIT SUISSE SECURITIES (USA) LLC    
 
       
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

A-4



--------------------------------------------------------------------------------



 



          GREENWICH CAPITAL MARKETS, INC.    
 
       
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        WACHOVIA CAPITAL MARKETS, LLC    
 
       
 
       
By:
       
 
 
 
Name:    
 
  Title:    

A-5